EXHIBIT 10(f)
AMENDED AND RESTATED
MASTER RESTRUCTURING AGREEMENT
BETWEEN
DELPHI CORPORATION
AND
GENERAL MOTORS CORPORATION
DATED SEPTEMBER 12, 2008





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I
 
        DEFINITIONS
 
       
Section 1.01 “401K Matching”
    3  
Section 1.02 “Access Agreement”
    3  
Section 1.03 “Active Basic Life Insurance”
    3  
Section 1.04 “Actual Applicable Labor Reimbursement Percentage”
    3  
Section 1.05 “Actual Pre-Effective Date Subsidy”
    3  
Section 1.06 “Additional Labor Reimbursement”
    3  
Section 1.07 “Adjusted Sale Proceeds”
    4  
Section 1.08 “Adjustment Determination Date”
    4  
Section 1.09 “Adjustment Payment Calculation”
    4  
Section 1.10 “Adjustment Payment Date”
    4  
Section 1.11 “Administrative Costs — National Benefit Center”
    4  
Section 1.12 “Adrian Facility”
    4  
Section 1.13 “Affiliates”
    4  
Section 1.14 “Agreement”
    4  
Section 1.15 “Anaheim Facility”
    4  
Section 1.16 “Anderson Facility”
    4  
Section 1.17 “Applicable Hours”
    4  
Section 1.18 “Applicable Labor Reimbursement Percentage”
    5  
Section 1.19 “Applicable Production Cash Burn Percentage”
    5  
Section 1.20 “Applicable Workers’ Compensation”
    5  
Section 1.21 “Approved Annual Amount”
    5  
Section 1.22 “Article III Dispute”
    5  
Section 1.23 “Assignment and Assumption Agreement — Industrial Revenue Bonds”
    5  
Section 1.24 “Assumed Liabilities”
    5  
Section 1.25 “Athens Facility”
    5  
Section 1.26 “Bankruptcy Code”
    5  
Section 1.27 “Bankruptcy Court”
    5  
Section 1.28 “Bankruptcy Rules”
    6  
Section 1.29 “Base Monthly Warranty Level”
    6  
Section 1.30 “Bereavement Leave”
    6  
Section 1.31 “Booked Business”
    6  
Section 1.32 “Business Closing Date”
    6  
Section 1.33 “Business Optionee”
    6  
Section 1.34 “Business Optionees”
    6  
Section 1.35 “Business Optionor”
    6  
Section 1.36 “Business Outside Date”
    6  
Section 1.37 “Business Transaction”
    6  
Section 1.38 “Brookhaven Facility”
    6  

 

*   Portion of Exhibit has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.





--------------------------------------------------------------------------------



 



              Page
Section 1.39 “BTAB Process”
    6  
Section 1.40 “Cancellation Claims”
    6  
Section 1.41 “Capital Procurement Agreement”
    6  
Section 1.42 “Capital Procurement Payment”
    6  
Section 1.43 “Chapter 11 Cases”
    7  
Section 1.44 “Clinton Facility”
    7  
Section 1.45 “Closing Date”
    7  
Section 1.46 “COLA”
    7  
Section 1.47 “Columbus Facility”
    7  
Section 1.48 “Component Parts”
    7  
Section 1.49 “Confirmation Order”
    7  
Section 1.50 “Contract Term”
    7  
Section 1.51 “Contractual Savings”
    7  
Section 1.52 “Contribution Date”
    7  
Section 1.53 “Coopersville Facility”
    7  
Section 1.54 “DAS”
    7  
Section 1.55 “Debtors”
    7  
Section 1.56 “Delphi”
    7  
Section 1.57 “Delphi Assets”
    7  
Section 1.58 “Delphi Automotive Systems Business”
    8  
Section 1.59 “Delphi Material Impact”
    8  
Section 1.60 “Delphi Guaranty Parties”
    8  
Section 1.61 “Delphi Notice”
    8  
Section 1.62 “Delphi Parties”
    8  
Section 1.63 “Delphi Plan”
    8  
Section 1.64 “Delphi Products “
    8  
Section 1.65 “Delphi-Related Parties”
    8  
Section 1.66 “Delphi Retained Employment Liabilities”
    8  
Section 1.67 “Delphi Supplier Cancellation Claims”
    8  
Section 1.68 “Delphi Suppliers”
    8  
Section 1.69 “Disability/Sickness & Accident”
    9  
Section 1.70 “Dispute Resolution Termination Date”
    9  
Section 1.71 “DTI”
    9  
Section 1.72 “Effective Date”
    9  
Section 1.73 “Employer Taxes”
    9  
Section 1.74 “Employment Outside Date”
    9  
Section 1.75 “Employment Party”
    9  
Section 1.76 “Employment Transfer”
    9  
Section 1.77 “Employment Transfer Facility”
    9  
Section 1.78 “Encumbrance”
    9  
Section 1.79 “Environmental Matters Agreement”
    9  
Section 1.80 “Excess Interiors Proceeds”
    9  
Section 1.81 “Excess Labor Costs”
    10  
Section 1.82 “Excess Sandusky Proceeds”
    10  
Section 1.83 “Excess Steering Proceeds”
    10  
Section 1.84 “Existing Agreements”
    10  

ii



--------------------------------------------------------------------------------



 



              Page
Section 1.85 “Financial Services Supply Agreement”
    10  
Section 1.86 “Fitzgerald Facility”
    10  
Section 1.87 “Flint East Facility”
    10  
Section 1.88 “Flint West Facility”
    10  
Section 1.89 “Footprint Facilities”
    10  
Section 1.90 “Global Interiors & Closures Business”
    10  
Section 1.91 “Global Sourcing”
    11  
Section 1.92 “Global Steering Business”
    11  
Section 1.93 “GM GPSC”
    12  
Section 1.94 “GM Parties”
    12  
Section 1.95 “GM Purchase Order”
    12  
Section 1.96 “GM-Related Parties”
    12  
Section 1.97 “GM Suppliers”
    12  
Section 1.98 “Grand Rapids Facility”
    12  
Section 1.99 “Guaranteed Agreements”
    13  
Section 1.100 “Holiday”
    13  
Section 1.101 “Home Avenue Facility”
    13  
Section 1.102 “IAM MOU”
    13  
Section 1.103 “IBEW MOUs”
    13  
Section 1.104 “Including” or “including”
    13  
Section 1.105 “Income Tax Allocation Agreement”
    13  
Section 1.106 “Independence Week”
    13  
Section 1.107 “Information”
    13  
Section 1.108 “Initial Payment Date”
    13  
Section 1.109 “Initial Sale Proceeds”
    13  
Section 1.110 “Intellectual Property Contracts Transfer Agreement”
    14  
Section 1.111 “Intellectual Property License Agreement”
    14  
Section 1.112 “Intellectual Property Transfer Agreement”
    14  
Section 1.113 “Interiors Advance”
    14  
Section 1.114 “Invoice Delivery Date”
    14  
Section 1.115 “IP License”
    14  
Section 1.116 “IUE-CWA”
    14  
Section 1.117 “IUE-CWA Business”
    14  
Section 1.118 “IUE-CWA Keep Facilities”
    14  
Section 1.119 “IUE-CWA MOU”
    14  
Section 1.120 “IUOE MOUs”
    14  
Section 1.121 “ JOBs banks “
    15  
Section 1.122 “Jury Duty”
    15  
Section 1.123 “Kettering Facility”
    15  
Section 1.124 “Kokomo Facility”
    15  
Section 1.125 “Labor Cost Amount”
    15  
Section 1.126 “Labor Cost Line Items”
    16  
Section 1.127 “Labor MOUs”
    16  
Section 1.128 “Laurel Facility”
    16  
Section 1.129 “Liquidity Support Agreement”
    16  
Section 1.130 “Lockport Facility”
    16  

iii



--------------------------------------------------------------------------------



 



              Page
Section 1.131 “Management Controls of Employee Costs”
    16  
Section 1.132 “Master Separation Agreement”
    17  
Section 1.133 “Mexican Business”
    17  
Section 1.134 “Military Leave”
    17  
Section 1.135 “Milwaukee E&C Facility”
    17  
Section 1.136 “Milwaukee E&S Facility”
    17  
Section 1.137 “MNS-2 Payment”
    17  
Section 1.138 “Moraine Facility”
    17  
Section 1.139 “MRA Consummation Date”
    17  
Section 1.140 “Needmore Road Facility”
    17  
Section 1.141 “Net-15th Prox”
    17  
Section 1.142 “Net Working Capital”
    18  
Section 1.143 “Night Shift Premium”
    18  
Section 1.144 “Non-GM Business”
    18  
Section 1.145 “Non-Income Tax Indemnification Agreement”
    18  
Section 1.146 “OE”
    18  
Section 1.147 “OE Parts”
    18  
Section 1.148 “Olathe Facility”
    18  
Section 1.149 “Option Designee”
    18  
Section 1.150 “Original Agreements”
    18  
Section 1.151 “Original Restructuring Agreement”
    18  
Section 1.152 “Outstanding GM Purchase Order”
    18  
Section 1.153 “Overtime Premium”
    18  
Section 1.154 “Paid Pre-Effective Date Subsidy”
    18  
Section 1.155 “Party” or “Parties”
    18  
Section 1.156 “PAYGO Health Care”
    18  
Section 1.157 “Performance Bonus”
    19  
Section 1.158 “Permitted Encumbrance”
    19  
Section 1.159 “Person”
    19  
Section 1.160 “Petition Date”
    19  
Section 1.161 “Plan”
    19  
Section 1.162 “Possessor”
    19  
Section 1.163 “Post 2009 Workers’ Compensation”
    19  
Section 1.164 “Pre-Effective Date Subsidy Statement”
    20  
Section 1.165 “Prior Relationship”
    20  
Section 1.166 “Production Cash Burn”
    20  
Section 1.167 “Profit Sharing”
    20  
Section 1.168 “Proposed Purchaser”
    20  
Section 1.169 “PRP Employees”
    20  
Section 1.170 “Red Circle Period”
    20  
Section 1.171 “Reimbursement Adjustment Amount”
    20  
Section 1.172 “Related Parties”
    21  
Section 1.173 “Requestor”
    21  
Section 1.174 “Restructuring Dispute”
    21  
Section 1.175 “Retained Liabilities”
    21  
Section 1.176 “Retention Period”
    21  

iv



--------------------------------------------------------------------------------



 



              Page
Section 1.177 “Rochester Facility”
    21  
Section 1.178 “Saginaw E&C Assets”
    21  
Section 1.179 “Saginaw E&C Facility”
    21  
Section 1.180 “Saginaw Steering Facility”
    21  
Section 1.181 “Sale Businesses”
    21  
Section 1.182 “Sale Facility”
    22  
Section 1.183 “Sale Proceeds”
    22  
Section 1.184 “Sandusky Advance”
    22  
Section 1.185 “Sandusky Business”
    22  
Section 1.186 “Sandusky Facility”
    23  
Section 1.187 “Separation Costs”
    23  
Section 1.188 “SEPO”
    23  
Section 1.189 “Settlement Agreement”
    23  
Section 1.190 “Severance”
    23  
Section 1.191 “Standard GM Terms”
    23  
Section 1.192 “Straight Time”
    23  
Section 1.193 “Steering Advance”
    23  
Section 1.194 “Suggestion Awards”
    23  
Section 1.195 “Supplemental Unemployment Benefits”
    23  
Section 1.196 “Support End Date”
    24  
Section 1.197 “Support Facilities”
    24  
Section 1.198 “Support Period”
    24  
Section 1.199 “Tooling”
    24  
Section 1.200 “Trademark and Trade Name Agreement”
    24  
Section 1.201 “Training and Legal”
    24  
Section 1.202 “Transaction Facilitation Agreement”
    24  
Section 1.203 “Transformation Plan”
    24  
Section 1.204 “UAW”
    24  
Section 1.205 “UAW Footprint Facilities”
    24  
Section 1.206 “UAW Keep Business”
    25  
Section 1.207 “UAW Keep Facilities”
    25  
Section 1.208 “UAW MOU”
    25  
Section 1.209 “UAW Sale Business”
    25  
Section 1.210 “UAW Wind-down Facilities”
    25  
Section 1.211 “Unrecovered Separation Costs”
    25  
Section 1.212 “Unsold Business”
    25  
Section 1.213 “USW”
    25  
Section 1.214 “USW MOUs”
    25  
Section 1.215 “Vacation”
    25  
Section 1.216 “Vandalia Facility”
    25  
Section 1.217 “Warranty Settlement Agreement”
    25  
Section 1.218 “Warren Facility”
    26  
Section 1.219 “Wichita Falls Facility”
    26  
Section 1.220 “Wind-down Facilities”
    26  

v



--------------------------------------------------------------------------------



 



              Page
ARTICLE II
 
        CERTAIN EXHIBITS TO BE FILED UNDER SEAL
 
       
Section 2.01 Identification of Exhibits to the Filed Under Seal
    27  
 
       
ARTICLE III
 
        REVENUE PLAN
 
       
Section 3.01 Existing Agreements
    28  
Section 3.02 Contract Extensions
    29  
Section 3.03 Price Down Arrangements
    29  
Section 3.04 New Business Awards at UAW Keep Facilities
    30  
Section 3.05 New Business Awards at IUE-CWA Keep Facilities
    30  
Section 3.06 Reserved
    30  
Section 3.07 Other New Business Awards
    30  
Section 3.08 First Opportunity Process
    30  
Section 3.09 Pricing and Other Business Terms for Certain Booked Business and
New Business Awards
    30  
Section 3.10 Dispute Resolution
    31  
Section 3.11 Limitations on Global Sourcing
    31  
Section 3.12 Bidding Opportunities
    32  
Section 3.13 Temporary Acceleration of Payment Terms
    33  
Section 3.14 Keep Site Right of Last Refusal
    33  
 
       
ARTICLE IV
 
        FACILITIES PORTFOLIO
 
       
Section 4.01 Labor Reimbursement
    34  
Section 4.02 Production Cash Burn Breakeven
    36  
Section 4.03 Sunset Requirements
    40  
Section 4.04 GM Working Capital Backstop for Sale Facilities
    42  
Section 4.05 Additional Terms Regarding Sale Facilities
    47  
Section 4.06 Treatment of Unsold Businesses and the Transfer of Certain
Employees
    48  
Section 4.07 Additional Terms Regarding Wind-Down Facilities
    56  
Section 4.08 Additional Terms Regarding Footprint Facilities
    56  
Section 4.09 Additional Terms Regarding UAW Keep Facilities
    56  
 
       
ARTICLE V
 
        TREATMENT OF LEGACY AGREEMENTS; ORDINARY COURSE MATTERS; INDEMNIFICATION
 
       
Section 5.01 Disposition of Agreements with GM
    57  
Section 5.02 Limitation of Existing Indemnification Obligations
    62  

vi



--------------------------------------------------------------------------------



 



              Page
Section 5.03 Reserved
    62  
Section 5.04 Reserved
    62  
Section 5.05 Reserved
    62  
Section 5.06 Access to Information
    62  
Section 5.07 Record Retention
    63  
Section 5.08 Reimbursement
    64  
Section 5.09 Product Liability Claims
    65  
Section 5.10 Cooperation
    66  
Section 5.11 Continuation of Limited Employee Related Matters
    67  
ARTICLE VI
 
        ACCESS AGREEMENT AND KEEP SITE FACILITATION PAYMENTS
 
       
Section 6.01 Access Agreement
    67  
Section 6.02 Keep Site Facilitation Payments
    68  
 
       
ARTICLE VII
 
        EFFECTIVENESS
 
       
Section 7.01 Effectiveness
    68  
 
       
ARTICLE VIII
 
        MISCELLANEOUS
 
       
Section 8.01 On-Going Setoff Provisions
    68  
Section 8.02 Termination Provisions
    69  
Section 8.03 Guaranty by Delphi
    69  
Section 8.04 Continued Ownership of DAS
    71  
Section 8.05 Cooperation with Financial Reporting
    71  
Section 8.06 Cancellation Claims
    72  
Section 8.07 Tooling Acknowledgment
    72  
Section 8.08 Reserved
    73  
Section 8.09 No Undisclosed Agreements or Commitments
    73  
Section 8.10 Governing Law; Jurisdiction; Venue
    73  
Section 8.11 Dispute Resolution
    73  
Section 8.12 No Solicitation
    73  
Section 8.13 Negotiations Not Admissible
    74  
Section 8.14 Specific Performance
    74  
Section 8.15 Representations and Warranties of Delphi and GM
    74  
Section 8.16 Waiver; Modification; Amendment
    74  
Section 8.17 Binding Effect; Assignments
    74  
Section 8.18 Third Party Beneficiaries
    75  
Section 8.19 Notices
    75  
Section 8.20 Waiver of Right to Trial by Jury
    76  

vii



--------------------------------------------------------------------------------



 



              Page
Section 8.21 Service of Process
    76  
Section 8.22 Interpretation
    77  
Section 8.23 Expenses
    77  
Section 8.24 Entire Agreement; Parties’ Intentions; Construction
    77  
Section 8.25 Severability
    77  
Section 8.26 Headings
    78  
Section 8.27 Counterparts
    78  

viii



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit 1.24*
  Assumed Liabilities
 
   
Exhibit 1.175*
  Retained Liabilities
 
   
Exhibit 1.178
  Excluded Saginaw Assets
 
   
Exhibit 1.187*
  Separation Costs
 
   
Exhibit 3.01(a)(i)*
  Outstanding GM Purchase Orders
 
   
Exhibit 3.01(b)*
  Recently Awarded Business
 
   
Exhibit 3.01(b)(i)*
  Booked Business Pricing to Be Agreed
 
   
Exhibit 3.02*
  Contract Extensions
 
   
Exhibit 3.03(a)*
  Changes in Manufacturing Location
 
   
Exhibit 3.07*
  New Business Awards
 
   
Exhibit 3.08(a)*
  FOP Programs
 
   
Exhibit 3.08(b)*
  First Opportunity Process
 
   
Exhibit 3.12
  Sites That Are on New Business Hold As of September 11, 2008
 
   
Exhibit 3.14*
  ROLR
 
   
Exhibit 4.01(a)
  Form of Monthly Invoice for Excess Labor Costs
 
   
Exhibit 4.02(b)*
  Form of Monthly Invoice for the Aggregate Amount of the Applicable Cash Burn
Percentage of Production Cash Burn Incurred at all Support Facilities
 
   
Exhibit 4.02(i)*
  Letter from Bill Hurles, of GM, to Jeff Paprocki, of Delphi, dated February 1,
2007
 
   
Exhibit 5.01(a)(i)
  Environmental Matters Agreement between Delphi Automotive Systems Corporation
(n/k/a Delphi) and GM, dated as of “October 1998”
 
   
Exhibit 5.01(a)(iv)
  Amended and Restated Agreement for the Allocation of United States Federal,
State and Local Income Taxes dated as of December 16, 1998 between Delphi
Automotive Systems Corporation (n/k/a Delphi) and GM
 
   
Exhibit 5.01(a)(v)
  Agreement for Indemnification of United States Federal, State and Local
Non-Income Taxes dated as of December 16, 1998 between Delphi Automotive Systems
Corporation (n/k/a Delphi) and GM
 
   
Exhibit 5.01(a)(vi)
  Assignment and Assumption Agreement — Industrial Development Bonds dated as of
January 1, 1999 between DAS and GM
 
   
Exhibit 5.01(a)(vii)(i)
  Lease Agreement dated as of May 1, 2000 between Delphi Canada Inc. and General
Motors of Canada Limited, as amended August 1, 2002

 

*   Portion of Exhibit has been omitted and filed separately with the Securities
and Exchange Commission pursuant to a confidential treatment request.





--------------------------------------------------------------------------------



 



     
Exhibit 5.01(a)(vii)(ii)
  Oshawa Labour & Management Agreement between Delphi Canada, Inc. and General
Motors Canada Limited dated as of May 1, 2000.
 
   
Exhibit 5.01(a)(vii)(iii)
  Administrative Services Agreement between Delphi Canada, Inc. and General
Motors Canada Limited dated as of May 1, 2000.
 
   
Exhibit 5.01(a)(viii)
  Trademark and Trade Name Agreement dated as of January 1, 1999 between Delphi
Automotive Systems Corporation (n/k/a Delphi), DAS, and GM
 
   
Exhibit 5.01(a)(ix)
  Intellectual Property Contracts Transfer Agreement dated as of December 4,
1998, between DTI and GM, as amended October 31, 2001
 
   
Exhibit 5.01(a)(x)
  Intellectual Property License Agreement dated as of December 4, 1998, between
DTI and GM
 
   
Exhibit 5.01(a)(xi)
  Intellectual Property Transfer Agreement dated as of December 4, 1998 between
DTI and GM
 
   
Exhibit 5.01(a)(xii)
  Technology Transfer Agreement dated December 4, 1998, between DTI and GM
 
   
Exhibit 5.01(a)(xiv)
  Real Estate Assignment and Assumption Agreements
 
   
Exhibit 5.01(b)(i)
  UAW — GM — Delphi Memorandum of Understanding Regarding Benefit Plan Treatment
between UAW, GM, and Delphi Automotive Systems Corporation (n/k/a Delphi) dated
September 30, 1999
 
   
Exhibit 5.01(b)(ii)
  Letter agreement dated March 4, 1999 between Delphi and GM concerning certain
asbestos liability, as supplemented by letter agreement dated May 10, 1999
between Delphi and GM
 
   
Exhibit 5.01(b)(iii)
  Investment Tax Credit Transfer Agreement dated December 8, 2000 between Delphi
Automotive Systems Corporation (n/k/a Delphi) and GM
 
   
Exhibit 5.01(b)(iv)
  Management Services Agreement dated September 19, 2002, as amended, among
Delphi Corporation and General Motors Management Corporation, Delphi Mechatronic
Systems, Inc., Packard-Hughes Interconnect Company and ASEC Manufacturing

ii



--------------------------------------------------------------------------------



 



     
Exhibit 5.01(b)(v)
  Battery Facilitation Agreement – Transaction Summary dated as of March 21,
2005 between Delphi and GM
 
   
Exhibit 5.01(b)(vi)
  Agreement dated as of June 3, 2005 between Delphi and GM concerning certain
matters related to Collins & Aikman Corporation
 
   
Exhibit 5.11(c)
  Certain Employment Related Claims
 
   
Exhibit 6.01*
  Access Agreement Term Sheet

iii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED MASTER RESTRUCTURING AGREEMENT
          This Amended and Restated Master Restructuring Agreement (including
all exhibits and attachments hereto, the “Agreement”) is entered into as of
September 12, 2008, by and between Delphi Corporation (“Delphi”) and General
Motors Corporation (“GM”). Each of Delphi and GM is referred to herein
individually as a “Party,” and collectively, as the “Parties.” As used herein,
the phrases “this Agreement,” “hereto,” “hereunder,” and phrases of like import
shall mean this Agreement.
RECITALS
          WHEREAS, on October 8, 2005 and October 14, 2005, the Debtors
commenced the Chapter 11 Cases in the Bankruptcy Court for the purpose of
restructuring their businesses and related financial obligations pursuant to an
overall transformation strategy (the “Transformation Plan”) that would
incorporate the following structural components:

  (i)   Modification of Delphi’s labor agreements;     (ii)   Allocation of
responsibilities between Delphi and GM concerning (a) certain legacy
obligations, including various pension and other post-employment benefit
obligations; (b) costs associated with the transformation of the Debtors’
business (including the provision of financial and other forms of support by GM
in connection with certain businesses that Delphi shall retain and certain
businesses that Delphi intends to sell or wind down); (c) the restructuring of
ongoing contractual relationships; and (d) the amount and treatment of GM’s
claims in the Chapter 11 Cases;     (iii)   Streamlining of Delphi’s product
portfolio to capitalize on its world-class technology and market strengths and
making the necessary manufacturing alignment with Delphi’s new focus;     (iv)  
Transformation of Delphi’s salaried work force in keeping with a sustainable
cost structure and streamlined product portfolio; and     (v)   Resolution of
Delphi’s pension issues.

          WHEREAS, the Parties have an extensive commercial relationship and an
intertwined corporate and organizational history which has given rise to certain
alleged claims and causes of action. Prior to 1999, GM operated Delphi’s
businesses through various divisions and subsidiaries. Delphi was incorporated
as a wholly owned subsidiary of GM in 1998. Effective January 1, 1999, GM
transferred the assets and liabilities of certain divisions and subsidiaries to
Delphi in accordance with the terms of a Master Separation Agreement between
Delphi and GM. GM remains Delphi’s single largest customer, and Delphi is GM’s
single largest supplier. Accordingly, resolution of the issues identified in
clause (ii) of the first Recital is critical to the success of Delphi’s
restructuring and vitally important to GM.





--------------------------------------------------------------------------------



 



          WHEREAS, the Parties entered into that certain Master Restructuring
Agreement dated September 6, 2007 and amended December 7, 2007 (the “Original
Restructuring Agreement”) and that certain Global Settlement Agreement dated as
of September 6, 2007 and amended as of December 7, 2007 (together with the
Original Restructuring Agreement, the “Original Agreements”) to settle various
disputes and compromise claims.
          WHEREAS, the Effective Date (as defined in each of the Original
Agreements) has not occurred.
          WHEREAS, subject to the requirements of Bankruptcy Rule 9019, the
Parties have determined to settle various disputes and compromise certain claims
as provided by two principal agreements that will replace the Original
Agreements: (i) the Settlement Agreement and (ii) this Agreement (which is an
exhibit to the Settlement Agreement and incorporated in its entirety by
reference therein). The Settlement Agreement (including this Agreement) provides
that the Parties shall perform the obligations set forth therein, financial or
otherwise, in exchange for, among other things, the mutual releases of the
Parties, their subsidiaries and Affiliates, and various third parties from all
claims and causes of action other than as specified in the Settlement Agreement.
          WHEREAS, the Settlement Agreement (other than this Agreement)
addresses primarily those matters for which the Parties have agreed upon
resolutions that can be implemented in the short term. Accordingly, most
obligations set forth in the Settlement Agreement (other than this Agreement)
are to be performed upon, or as soon as reasonably practicable after, the
occurrence of the Effective Date. By contrast, resolution of most of the matters
addressed in this Agreement shall require a significantly longer period that
shall extend for a number of years after confirmation of a Delphi Plan.
Performance of the obligations set forth in this Agreement is critical to the
successful implementation of the Debtors’ Transformation Plan and is also
vitally important to GM.
          WHEREAS, GM will work cooperatively with Delphi in good faith to
address issues relating to competitiveness at the UAW Keep Facilities after the
expiration of the current collective bargaining agreements referenced in the
applicable Labor MOUs.
          WHEREAS, the effectiveness of this Agreement is conditioned on the
approval of the Bankruptcy Court and the satisfaction of other conditions set
forth herein.
          NOW, THEREFORE, in consideration of the mutual representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which the Parties
acknowledge, and subject to the terms and conditions hereof, the Parties,
intending to be legally bound, hereby agree that the Original Restructuring
Agreement is hereby amended and restated to read as follows:

MRA-2



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     Section 1.01 “401K Matching” shall mean cash paid by Delphi related to
company match of employee contributions to employee retirement accounts pursuant
to the applicable collective bargaining agreement, to hourly employees during
the time period included in calculating the Labor Cost Amount.
     Section 1.02 “Access Agreement” shall have the meaning ascribed to such
term in Section 6.01 of this Agreement.
     Section 1.03 “Active Basic Life Insurance” shall mean Basic Life Insurance,
as defined in the applicable collective bargaining agreement, expenses accrued
by Delphi to fund cash reserves maintained by METLife (or any other basic life
insurance provider used by Delphi), with respect to hourly employees during the
time period included in calculating the Labor Cost Amount.
     Section 1.04 “Actual Applicable Labor Reimbursement Percentage” shall be
calculated (i) for the calendar years 2008 through 2014, by (x) subtracting from
the aggregate net sales across all the UAW Keep Facilities for a given calendar
year the greater of zero or the excess, if any, of the Non-GM Business during
such calendar year over the Approved Annual Amount, (y) dividing the remainder
by the aggregate net sales across the UAW Keep Facilities for such calendar
year, and (z) multiplying the quotient by 100 (i.e., (annual net sales – (the
greater of zero or (Non-GM Business minus Approved Annual Amount))/ annual net
sales) x 100); and (ii) for the calendar year 2015, by (x) subtracting from the
aggregate net sales across all the UAW Keep Facilities from January 1, 2015
through September 14, 2015 the greater of zero or the excess, if any, of the
Non-GM Business during such period over the Approved Annual Amount, (y) dividing
the remainder by the aggregate net sales across the UAW Keep Facilities from
January 1, 2015 through September 14, 2015, and (z) multiplying the quotient by
100.
     Section 1.05 “Actual Pre-Effective Date Subsidy” shall have the meaning
ascribed to such term in section 4.01(b)(i) of this Agreement.
     Section 1.06 “Additional Labor Reimbursement” shall mean reimbursement of
Delphi’s actual costs for Disability/Sickness & Accident, Supplemental
Unemployment Benefits, Severance and Post 2009 Workers’ Compensation incurred
after January 1, 2009 for Delphi’s UAW represented hourly active and inactive
(current and former) employees at all UAW facilities based on work performed by
such employees regardless of when such liability arose, it being understood and
agreed that the Additional Labor Reimbursement is in addition to (but not
duplicative of) reimbursement of Excess Labor Costs and Production Cash Burn and
that the items which are included in both Additional Labor Reimbursement and
Excess Labor Costs or Production Cash Burn shall continue as part of the
Additional Labor Reimbursement at such time as they are no longer payable as
part of Excess Labor Costs or Production Cash Burn.

MRA-3



--------------------------------------------------------------------------------



 



     Section 1.07 “Adjusted Sale Proceeds” shall mean the amount of the Sale
Proceeds from the sale of any of the Sale Businesses following and taking into
account any post-closing adjustments related to Net Working Capital, future
gainsharing mechanisms or any other adjustments provided for in any purchase
agreement between Delphi and the buyer; provided that Delphi shall use
commercially reasonable efforts to mitigate any unfavorable post-closing
adjustments.
     Section 1.08 “Adjustment Determination Date” shall mean(a) the date or
dates determination of any post-closing adjustments to the Sale Proceeds,
including payments relating to any gainsharing mechanism, should be known or can
be determined, or (b) 30 days after any measurement or reassessment date of Net
Working Capital.
     Section 1.09 “Adjustment Payment Calculation” shall have the meaning given
in Section 4.04(i).
     Section 1.10 “Adjustment Payment Date” shall mean the date that is 30 days
after Delphi’s delivery of an Adjustment Payment Calculation.
     Section 1.11 “Administrative Costs – National Benefit Center” shall mean
accruals to fund a reserve to make cash payments by Delphi for administrative
services provided for hourly employee benefit plans as applied to employees by
the National Benefit Center for the period to which the calculation of the Labor
Cost Amount applies.
     Section 1.12 “Adrian Facility” shall mean the facility located at 1450 East
Beecher Street, Adrian, Michigan 49221.
     Section 1.13 “Affiliates” shall mean, with respect to any entity, any other
entity directly or indirectly, controlling, controlled by or under direct or
indirect common control with such entity.
     Section 1.14 “Agreement” shall have the meaning ascribed to such term in
the Preamble of this Agreement.
     Section 1.15 “Anaheim Facility” shall mean the facility located at 1201
North Magnolia Avenue, Anaheim, California 92801.
     Section 1.16 “Anderson Facility” shall mean the facility located at 2620
East 38th Street, Anderson, Indiana 46016.
     Section 1.17 “Applicable Hours” shall mean the actual hours worked and
estimated month end hours accrued consistent with current payroll processes for
all active hourly employees (including straight time and overtime temporary
employees, but excluding PRP Employees and employees in JOBs banks or on layoff
or leaves) of Delphi at all Delphi Facilities for which Delphi is eligible to
receive the labor reimbursement pursuant to section 4.01 hereof during any
period referred to in section 4.01(c) hereof; provided, however, that hours
worked by hourly employees of Delphi the cash expenditures in respect of which
are not included in the definition of Labor Cost Amount shall not be Applicable
Hours.

MRA-4



--------------------------------------------------------------------------------



 



     Section 1.18 “Applicable Labor Reimbursement Percentage” shall mean (a) for
any calendar month during the calendar year 2008, 100%; and (b) for any calendar
month during the calendar years 2009 through 2015, the Actual Applicable Labor
Reimbursement Percentage for the immediately preceding calendar year.
     Section 1.19 “Applicable Production Cash Burn Percentage” shall mean
(x) for any month during which net sales to GM and GM’s direct and indirect
tiered suppliers for GM production are 95% or more of such Support Facility’s
total net sales, 100%; (y) for any month during which net sales to GM and GM’s
direct and indirect tiered suppliers for GM production are less than 95% of such
Support Facility’s total net sales and such Support Facility has net sales to
any other customer, the GM Percentage (as defined below); and (z) for any month
in which a Support Facility has no net sales to any customer, the percentage
that applied to the last month in which such Support Facility had net sales to
any customer. “GM Percentage” shall mean the percentage of a Support Facility’s
total net sales comprised by net sales to GM and GM’s direct and indirect tiered
suppliers for GM production; provided, however, that for the last two (2) months
of GM production at any Support Facility, the GM Percentage shall be the
Applicable Production Cash Burn Percentage applicable to the month immediately
preceding the last two months of GM production at such Support Facility.
     Section 1.20 “Applicable Workers’ Compensation” shall mean accrued expenses
by Delphi for workers’ compensation claims related to workers’ compensation
claims based on work performed on or after January 1, 2006, by hourly employees
for the time period included in calculating the Labor Cost Amount.
     Section 1.21 “Approved Annual Amount” shall mean (i) for calendar years
2008 through 2014, $240 million, unless GM and Delphi have otherwise agreed in
writing, and (ii) for the period commencing on January 1, 2015 and ending on
September 14, 2015, $170 million, unless GM and Delphi have otherwise agreed in
writing.
     Section 1.22 “Article III Dispute” shall have the meaning ascribed to such
term in section 3.10 of this Agreement.
     Section 1.23 “Assignment and Assumption Agreement – Industrial Revenue
Bonds” shall have the meaning ascribed to such term in section 5.01(a)(vi).
     Section 1.24 “Assumed Liabilities” shall have the meaning ascribed to such
term on Exhibit 1.24 to this Agreement.
     Section 1.25 “Athens Facility” shall mean the facilities consisting of two
buildings located on U.S. Highway 31 South, Athens, Alabama 35611.
     Section 1.26 “Bankruptcy Code” shall mean the Bankruptcy Reform Act of
1978, as amended and codified in title 11 of the United States Code, 11 U.S.C.
§§ 101-1330, as in effect on the Petition Date.
     Section 1.27 “Bankruptcy Court” shall mean the United States Bankruptcy
Court for the Southern District of New York or such other court as may have
jurisdiction over the Chapter 11 Cases.

MRA-5



--------------------------------------------------------------------------------



 



     Section 1.28 “Bankruptcy Rules” shall mean the Federal Rules of Bankruptcy
Procedure.
     Section 1.29 “Base Monthly Warranty Level” shall have the meaning ascribed
to such term in section 4.02(e) of this Agreement.
     Section 1.30 “Bereavement Leave” shall mean cash paid by Delphi for paid
time off for specified bereavement periods, pursuant to the applicable
collective bargaining agreement, to hourly employees for the time period
included in calculating the Labor Cost Amount.
     Section 1.31 “Booked Business” shall have the meaning ascribed to such term
in section 3.01(b) of this Agreement.
     Section 1.32 “Business Closing Date” shall have the meaning set forth in
section 4.06(a)(ii) of this Agreement.
     Section 1.33 “Business Optionee” shall have the meaning set forth in
section 4.06(a)(i) of this Agreement.
     Section 1.34 “Business Optionees” shall have the meaning set forth in
section 4.06(a)(i) of this Agreement.
     Section 1.35 “Business Optionor” shall have the meaning set forth in
section 4.06(a)(i) of this Agreement.
     Section 1.36 “Business Outside Date” shall have the meaning set forth in
section 4.06(a)(vi) of this Agreement.
     Section 1.37 “Business Transaction” shall have the meaning set forth in
section 4.06(a)(i) of this Agreement.
     Section 1.38 “Brookhaven Facility” shall mean the facility located at 925
Industrial Park Road, Brookhaven, Mississippi 39601.
     Section 1.39 “BTAB Process” shall have the meaning ascribed to such term in
section 4.03(b) of this Agreement.
     Section 1.40 “Cancellation Claims” shall have the meaning ascribed to such
term in section 8.06(a) of this Agreement.
     Section 1.41 “Capital Procurement Agreement” shall mean the Capital
Procurement Agreement, dated June 5, 2007, between GM and Delphi.
     Section 1.42 “Capital Procurement Payment” shall mean the amount due from
Delphi to GM under that certain Capital Procurement Agreement dated June 5, 2007
pursuant to Delphi’s purchase of the New Tooling and Equipment (as defined in
the Capital Procurement Agreement) from GM in connection with a sale of the
Sandusky Business.

MRA-6



--------------------------------------------------------------------------------



 



     Section 1.43 “Chapter 11 Cases” shall mean the cases commenced by the
Debtors on October 8, 2005, and October 14, 2005, under the Bankruptcy Code in
the Bankruptcy Court.
     Section 1.44 “Clinton Facility” shall mean the facilities located at 1001
Clinton Industrial Park, Clinton, Mississippi 39056.
     Section 1.45 “Closing Date” shall mean the date of closing of a sale of any
of the Sale Businesses.
     Section 1.46 “COLA” shall mean cash paid by Delphi for Cost of Living
Allowance, as defined in the applicable collective bargaining agreement, to
hourly employees for the time period included in calculating the Labor Cost
Amount. The definition of the Labor Cost Amount shall not include COLA after it
ceases to be paid under the applicable collective bargaining agreement.
     Section 1.47 “Columbus Facility” shall mean the facility located at 200
Georgesville Road, Columbus, Ohio 43228.
     Section 1.48 “Component Parts” shall have the meaning ascribed to such term
in section 3.01(a) hereof.
     Section 1.49 “Confirmation Order” shall mean the order entered by the
Bankruptcy Court confirming the Plan under section 1129 of the Bankruptcy Code.
     Section 1.50 “Contract Term” shall have the meaning ascribed to such term
in section 3.01(b).
     Section 1.51 “Contractual Savings” shall have the meaning ascribed to such
term in section 3.01(e).
     Section 1.52 “Contribution Date” shall have the meaning ascribed to such
term in section 5.06 of this Agreement.
     Section 1.53 “Coopersville Facility” shall mean the facility located at 999
Randall Road, Coopersville, Michigan 49404.
     Section 1.54 “DAS” shall mean Delphi Automotive Systems LLC, a Delaware
limited liability company.
     Section 1.55 “Debtors” shall mean Delphi Corporation and its subsidiaries
and Affiliates operating as debtors and debtors-in-possession in the Chapter 11
Cases.
     Section 1.56 “Delphi” shall have the meaning ascribed to such term in the
Preamble of this Agreement.
     Section 1.57 “Delphi Assets” shall mean all assets contributed or
transferred to Delphi or its Affiliates at the Contribution Date.

MRA-7



--------------------------------------------------------------------------------



 



     Section 1.58 “Delphi Automotive Systems Business” means the business
conducted by the Delphi Automotive Systems Sector of GM at any time on or before
the Contribution Date.
     Section 1.59 “Delphi Material Impact” shall have the meaning ascribed to
such term in section 8.03(e) of this Agreement.
     Section 1.60 “Delphi Guaranty Parties” shall have the meaning ascribed to
such term in section 8.03(a) of this Agreement.
     Section 1.61 “Delphi Notice” shall have the meaning ascribed to such term
in section 8.03(e) of this Agreement.
     Section 1.62 “Delphi Parties” shall mean Delphi and any and all of its
subsidiaries and Affiliates.
     Section 1.63 “Delphi Plan” shall mean any Plan proposed or supported by
Delphi.
     Section 1.64 “Delphi Products “ shall have the meaning ascribed to such
term in section 5.09(a) of this Agreement.
     Section 1.65 “Delphi-Related Parties” shall mean the Debtors, the estates
of the Debtors as created under Bankruptcy Code section 541, the Delphi
Hourly-Rate Employees Pension Plan, the Delphi Health Care Program for Hourly
Employees, the Delphi Life and Disability Benefits Program for Hourly Employees,
any other Delphi pension or welfare benefit plan, and each of their respective
current and former principals, officers, directors, agents, employees, advisors,
and representatives (including any attorneys, financial advisors, investment
bankers, and other professionals retained by such persons or entities) in their
respective capacities.
     Section 1.66 “Delphi Retained Employment Liabilities” shall mean all
liabilities and obligations relating to employees and former employees at the
Employment Transfer Facilities arising from acts or events relating to
employment occurring on or before the date the Employment Transfer takes place
(regardless of when any related claim is made), all Delphi obligations under the
UAW Benefit Guarantee Term Sheet, all accrued or vested pension benefits, all
Delphi obligations for retired employees or employees who are PRP participants,
all WARN Act notice obligations arising from the transactions contemplated in
section 4.06 hereof, and all Delphi obligations under the SAP and SAP-T;
provided, however, that Delphi Retained Employment Liabilities shall not include
liabilities that have been assumed by GM with respect to any present or former
Delphi employees pursuant to this Agreement or the Settlement Agreement. For the
avoidance of doubt, obligations under Section 2.02(d) of the Settlement
Agreement which are attributable to periods after the date the Employment
Transfer takes place shall be assumed by the applicable Employment Party.
     Section 1.67 “Delphi Supplier Cancellation Claims” shall have the meaning
ascribed to such term in section 8.06(b) of this Agreement.
     Section 1.68 “Delphi Suppliers” shall mean any and all entities that supply
components, component systems, goods, or services to Delphi Parties.

MRA-8



--------------------------------------------------------------------------------



 



     Section 1.69 “Disability/Sickness & Accident” shall mean cash paid by
Delphi for sickness and accident and accrued expense for extended disability,
pursuant to the applicable collective bargaining agreement, to hourly employees
during the time period included in calculating the Labor Cost Amount.
     Section 1.70 “Dispute Resolution Termination Date” shall have the meaning
ascribed to such term in section 8.03(e) of this Agreement.
     Section 1.71 “DTI” shall have the meaning ascribed to such term in section
5.01(a)(i) hereof.
     Section 1.72 “Effective Date” shall have the meaning ascribed to such term
in 7.01 hereof.
     Section 1.73 “Employer Taxes” shall mean cash paid by Delphi for state
unemployment taxes, federal unemployment taxes, and social security taxes
related to hourly employees for the time period included in calculating the
Labor Cost Amount.
     Section 1.74 “Employment Outside Date” shall have the meaning set forth in
section 4.06(b)(i) of this Agreement.
     Section 1.75 “Employment Party” shall have the meaning set forth in section
4.06(b)(i) of this Agreement.
     Section 1.76 “Employment Transfer” shall have the meaning set forth in
section 4.06(b)(i) of this Agreement.
     Section 1.77 “Employment Transfer Facility” shall have the meaning set
forth in section 4.06(b)(i) of this Agreement.
     Section 1.78 “Encumbrance” shall mean: (i) with respect to the equity
interests in the joint venture companies, any voting trust, shareholder
agreement, proxy or other similar restriction; and (ii) with respect to any
property or asset (including capital stock or other equity interests) any lien,
charge, claim, pledge, security interest, conditional sale agreement or other
title retention agreement, lease, mortgage, security interest, option or other
encumbrance (including the filing of, or agreement to give, any financing
statement under the Uniform Commercial Code of any jurisdiction or a similar law
relating to security interests in and over personal property).
     Section 1.79 “Environmental Matters Agreement” shall have the meaning
ascribed to such term in section 5.01(a)(i) of this Agreement.
     Section 1.80 “Excess Interiors Proceeds” shall mean an amount equal to
(a) the Initial Sale Proceeds or Adjusted Sale Proceeds, as applicable, in
connection with the sale of the Global Interiors & Closures Business, less
(b) the lesser of (i) $91 million and (ii) the Net Working Capital associated
with the Global Interiors & Closures Business as of the Closing Date (to the
extent included as part of the sale), and less (c) any Unrecovered Separation
Costs; provided, however, that in no event shall the Excess Interiors Proceeds
be less than zero.

MRA-9



--------------------------------------------------------------------------------



 



     Section 1.81 “Excess Labor Costs” shall mean (x) the product of the number
of Applicable Hours multiplied by $26 and subtracted from (y) the Labor Cost
Amount.
     Section 1.82 “Excess Sandusky Proceeds” shall mean an amount equal to
(a) the Initial Sale Proceeds or Adjusted Sale Proceeds, as applicable, in
connection with the sale of the Sandusky Business, less (b) the Capital
Procurement Payment, less (c) the lesser of (i) $35 million and (ii) the Net
Working Capital associated with the Sandusky Business as of the Closing Date (to
the extent included as part of the sale), and less (d) any Unrecovered
Separation Costs; provided, however, that in no event shall the Excess Sandusky
Proceeds be less than zero.
     Section 1.83 “Excess Steering Proceeds” shall mean an amount equal to
(a) the Initial Sale Proceeds or Adjusted Sale Proceeds, as applicable, in
connection with the sale of the Global Steering Business, less (b) the lesser of
(i) $314.5 million and (ii) the Net Working Capital associated with the Global
Steering Business as of the Closing Date (to the extent included as part of the
sale), and less (c) any Unrecovered Separation Costs; provided, however, that in
no event shall the Excess Steering Proceeds be less than zero.
     Section 1.84 “Existing Agreements” shall have the meaning ascribed to such
term in section 3.01(a) of this Agreement.
     Section 1.85 “Financial Services Supply Agreement” shall have the meaning
ascribed to such term in section 5.01(a)(iii) of this Agreement.
     Section 1.86 “Fitzgerald Facility” shall mean the facility located at 342
Perry Road, Fitzgerald, Georgia 31750.
     Section 1.87 “Flint East Facility” shall mean the facility located at 1300
Dort Highway, Flint, Michigan 48558.
     Section 1.88 “Flint West Facility” shall mean the facility located at North
Chevrolet Avenue, Flint, Michigan 48555.
     Section 1.89 “Footprint Facilities” shall mean the UAW Footprint Facilities
and the Kettering Facility.
     Section 1.90 “Global Interiors & Closures Business” shall mean the
properties, assets, rights, titles and interests owned by Delphi and its
Affiliates that are primarily used or held for use in their global latches and
door modules, cinching latches and strikers (except as set forth below), and
instrument panels and cockpit modules business, including without limitation,
the following assets, to the extent used primarily in, or primarily related to,
such business: real property, personal property, inventory, contracts,
administrative assets, permits, intellectual property, technical documentation,
goodwill, interests in all joint ventures and any sale proceeds with respect to
a sale of any of the foregoing (excluding de minimis asset sales and sales in
the ordinary course of business, including sales of surplus and obsolete
machinery and equipment), but excluding: (A) third party assets, including
customer bailed assets such as tooling, dunnage, dies and molds, (B) Delphi
corporate trademark rights (other than a transitional license to use any
trademarks to the extent contained in tooling, molds, equipment, inventory or
other stock on hand) and intellectual property which is not used primarily in
connection with such business

MRA-10



--------------------------------------------------------------------------------



 



(subject to the non-exclusive license to use such intellectual property
described in section 4.06(a)(viii)), (C) cash, cash equivalents and accounts
receivable, (D) corporate insurance policies, (E) books and records that are
required to be retained by law; provided that, subject to applicable legal
requirements, GM and the applicable Business Optionee shall have access at all
times to such books and records and such books and records will be retained and
not destroyed without providing GM or the applicable Business Optionee with a
reasonable opportunity to obtain them, (F) claims related to excluded assets and
Retained Liabilities, (G) tax returns, refunds, credits, prepayments and
deferred tax assets; provided, however, that in no event shall a Business
Optionee or GM be required to make a payment to Delphi or a Business Optionor
with respect to any of the foregoing other than providing to Delphi any tax
refunds received by GM or the Business Optionee with respect to taxes paid by
Delphi or any of its Affiliates, (H) assets used in common Delphi services
(including, without limitation, accounting, insurance, IT, tax, legal, etc.) to
the extent not primarily used in connection with such business; (I) pooled
vehicles and vehicles under Delphi’s corporate vehicle program, (J) personnel
records other than transferable records relating to transferred employees;
provided that, subject to applicable legal requirements, GM and the applicable
Business Optionee shall have access at all times to such records and such
records will be retained and not destroyed without providing GM or the
applicable Business Optionee with a reasonable opportunity to obtain them,
(K) material subject to an attorney-client privilege which has not been waived
or otherwise invalidated, (L) pension assets associated with Retained
Liabilities, (M) the Columbus real property, (N) real property and inventory at
Vandalia, Ohio and Grossepetersdorf, Austria, (O) all shared technical center or
sales office properties, and (P) all assets relating to: (i) HVAC products,
including condenser radiator form modules, (ii) power products, and (iii) any
integral cinching latch, advanced development power cinching striker and
advanced development power cinching latch products.
     Section 1.91 “Global Sourcing” shall mean, for purposes of this Agreement
only, the transfer of production by GM of any Component Part to an alternative
supplier.
     Section 1.92 “Global Steering Business” shall mean the properties, assets,
rights, titles and interests owned by Delphi and its Affiliates that are
primarily used or held for use in their global steering and halfshaft
businesses, including without limitation, the following assets, to the extent
used primarily in, or primarily related to, such businesses: real property,
personal property, inventory, accounts receivable, contracts, administrative
assets, permits, intellectual property, technical documentation, goodwill,
interests in all joint ventures (other than Korea Delphi Automotive Systems
Corporation (“KDAC”)) and any sale proceeds with respect to a sale of any of the
foregoing (excluding (i) any proceeds received with respect to a disposition of
any of Delphi’s interest in KDAC or any assets of KDAC and (ii) de minimis asset
sales and sales in the ordinary course of business, including sales of surplus
and obsolete machinery and equipment), but excluding: (A) third party assets,
including customer bailed assets such as tooling, dunnage, dies and molds,
(B) Delphi corporate trademark rights (other than a transitional license to use
any trademarks to the extent contained in tooling, molds, equipment, inventory
or other stock on hand) and intellectual property which is not used primarily in
connection with such business (subject to the non-exclusive license to use such
intellectual property described in section 4.06(a)(viii)), (C) cash and cash
equivalents, (D) corporate insurance policies, (E) books and records that are
required to be retained by law; provided that, subject to applicable legal
requirements, GM and the applicable Business Optionee shall have access at all
times to such books and records and such books and records will be retained and
not destroyed without

MRA-11



--------------------------------------------------------------------------------



 



providing GM or the applicable Business Optionee with a reasonable opportunity
to obtain them, (F) claims related to excluded assets and Retained Liabilities,
(G) tax returns, refunds, credits, prepayments and deferred tax assets; provided
that, in no event shall a Business Optionee or GM be required to make a payment
to Delphi or a Business Optionor with respect to any of the foregoing other than
providing to Delphi any tax refunds received by GM or the Business Optionee with
respect to taxes paid by Delphi or any of its Affiliates, (H) assets used in
common Delphi services (including, without limitation, accounting, insurance,
IT, tax, legal, etc.) to the extent not primarily used in connection with such
business, (I) pooled vehicles and vehicles under Delphi’s corporate vehicle
program, (J) personnel records other than transferable records relating to
transferred employees; provided that, subject to applicable legal requirements,
GM and the applicable Business Optionee shall have access at all times to such
records and such records will be retained and not destroyed without providing GM
or the applicable Business Optionee with a reasonable opportunity to obtain
them, (K) material subject to an attorney-client privilege which has not been
waived or otherwise invalidated, (L) pension assets associated with Retained
Liabilities, (M) real property located at Suzhou, China, Livorno, Italy and all
shared technical center or sales office properties, (N) all properties, rights
and obligations relating to the former facility of the Global Steering Business
located at Cadiz, Spain (excluding any contract which may have been performed at
the Cadiz facility but was transferred to another facility which is a part of
the Global Steering Business) and (O) all assets, business lines, rights,
contracts and claims of KDAC.
     Section 1.93 “GM GPSC” shall mean GM’s Global Purchasing and Supply Chain
organization and any successor organization.
     Section 1.94 “GM Parties” shall mean GM and any and all of its subsidiaries
and Affiliates.
     Section 1.95 “GM Purchase Order” shall mean a purchase order issued by GM
or any and all of its Affiliates and accepted by DAS according to Standard GM
Terms, it being agreed by the Parties that DAS shall be deemed to have accepted
all such purchase orders accepted by the Delphi-Related Parties pursuant to
Standard GM Terms; provided, however, that no purchase orders issued or to be
issued by GM or any of its Affiliates to any Affiliate of Delphi that is not a
Delphi-Related Party shall be a GM Purchase Order.
     Section 1.96 “GM-Related Parties” shall mean GM, each of its Affiliates,
the General Motors Hourly-Rate Employees Pension Plan, the GM Health Care
Program for Hourly Employees, the GM Life and Disability Benefits Program for
Hourly Employees, any other GM pension or welfare benefit plan, and each of
their respective current and former principals, officers, directors, agents,
employees, advisors, and representatives (including any attorneys, financial
advisors, investment bankers, and other professionals retained by such persons
or entities) in their respective capacities.
     Section 1.97 “GM Suppliers” shall mean any and all entities that supply
components, component systems, goods, or services to GM Parties (excepting only
the Delphi Parties).
     Section 1.98 “Grand Rapids Facility” shall mean the facility located at
21000 S.W. Burlingame, Wyoming, Michigan 40509.

MRA-12



--------------------------------------------------------------------------------



 



     Section 1.99 “Guaranteed Agreements” shall have the meaning ascribed to
such term in section 8.03(a) hereof.
     Section 1.100 “Holiday” shall mean cash paid by Delphi for specified
holidays, pursuant to the applicable collective bargaining agreement, to hourly
employees for the time period included in calculating the Labor Cost Amount, but
not to include any straight time or overtime payments for hours worked.
     Section 1.101 “Home Avenue Facility” shall mean the facility located at
2701 Home Avenue, Dayton, Ohio 45417.
     Section 1.102 “IAM MOU” shall mean the “IAM-Delphi GM Memorandum of
Understanding-Delphi Restructuring” entered into as of July 31, 2007, as
approved by the Bankruptcy Court on August 16, 2007, by and among Delphi, GM,
and the IAM, including all attachments and exhibits thereto and all IAM-Delphi
collective bargaining agreements referenced therein as modified, and each as now
or hereafter amended in connection herewith.
     Section 1.103 “IBEW MOUs” shall mean the “IBEW-Delphi Powertrain-GM
Memorandum of Understanding – Delphi Restructuring” and the “IBEW-Delphi
Electronics & Safety – GM Memorandum of Understanding – Delphi Restructuring,”
entered into as of July 31, 2007, as approved by the Bankruptcy Court on
August 16, 2007, by and among Delphi, GM, and the IBEW, including all
attachments and exhibits thereto and all IBEW-Delphi collective bargaining
agreements referenced therein as modified, , and each as now or hereafter
amended in connection herewith.
     Section 1.104 “Including” or “including” shall mean including without
limitation.
     Section 1.105 “Income Tax Allocation Agreement” shall have the meaning
ascribed to such term in section 5.01(a)(iv) of this Agreement.
     Section 1.106 “Independence Week” shall mean cash paid by Delphi for the
Independence Week, as defined in the applicable collective bargaining agreement,
to hourly employees for the time period included in calculating the Labor Cost
Amount, but not to include any straight time or overtime payments for hours
worked. The definition of the Labor Cost Amount shall not include Independence
Week after it ceases to be paid under the applicable collective bargaining
agreement.
     Section 1.107 “Information” shall have the meaning ascribed to such term in
section 5.06 of this Agreement.
     Section 1.108 “Initial Payment Date” shall mean the later of the Effective
Date and January 2, 2008.
     Section 1.109 “Initial Sale Proceeds” shall mean the amount of the Sale
Proceeds from the sale of each of the Sale Businesses calculated as of the
Closing Date without taking into account any post-closing adjustments.

MRA-13



--------------------------------------------------------------------------------



 



     Section 1.110 “Intellectual Property Contracts Transfer Agreement” shall
have the meaning ascribed to such term in section 5.01(a)(ix) of this Agreement.
     Section 1.111 “Intellectual Property License Agreement” shall have the
meaning ascribed to such term in section 5.01(a)(x) of this Agreement.
     Section 1.112 “Intellectual Property Transfer Agreement” shall have the
meaning ascribed to such term in section 5.01(a)(xi) of this Agreement.
     Section 1.113 “Interiors Advance” shall have the meaning ascribed to such
term in section 4.04(c)(i) of this Agreement.
     Section 1.114 “Invoice Delivery Date” shall mean (a) December 1, 2007 for
the Interiors Advance, the Sandusky Advance and the Steering Advance; (b) 5 days
prior to any Closing Date for payments owing under subsection 4.04(b)(i) or
(b)(ii), (c)(ii), (d)(i) or (ii), (e)(ii), (f)(i) or (ii) or (g)(iii); and
(c) 30 days after the end of each calendar year for adjustments under
4.04(g)(ii).
     Section 1.115 “IP License” shall mean the intellectual property license
agreement between Delphi and GM, dated as of September 6, 2007, which was
authorized and approved by the Bankruptcy Court by order dated October 3, 2007
(Docket No. 10429).
     Section 1.116 “IUE-CWA” shall mean the International Union of Electronic,
Electrical, Salaried, Machine and Furniture Workers-Communication Workers of
America and its applicable local unions.
     Section 1.117 “IUE-CWA Business” shall have the meaning ascribed to such
term in section 3.01(c).
     Section 1.118 “IUE-CWA Keep Facilities” shall mean the Brookhaven Facility,
the Clinton Facility, and the Warren Facility.
     Section 1.119 “IUE-CWA MOU” shall mean the IUE-CWA-Delphi-GM Memorandum of
Understanding – Delphi Restructuring, entered into as of August 5, 2007, as
approved by the Bankruptcy Court on August 16, 2007, among the IUE-CWA, Delphi,
and GM, and all attachments thereto and the IUE-Delphi National Agreement
referenced therein as modified, and each as now or hereafter amended in
connection herewith.
     Section 1.120 “IUOE MOUs” shall mean the “IOUE Local 18S-Delphi-GM
Memorandum of Understanding – Delphi Restructuring,” the “IUOE Local
101S-Delphi-GM Memorandum of Understanding – Delphi Restructuring,” and the
“IUOE Local 832S-Delphi-GM Memorandum of Understanding – Delphi Restructuring,”
all entered into as of August 1, 2007, as approved by the Bankruptcy Court on
August 16, 2007, by and among Delphi, GM, and the IUOE, including all
attachments and exhibits thereto and all IUOE-Delphi collective bargaining
agreements referenced therein as modified, and each as now or hereafter amended
in connection herewith.

MRA-14



--------------------------------------------------------------------------------



 



     Section 1.121 “ JOBs banks “ shall mean the Job Opportunity Bank – Security
Program as defined in the applicable Labor MOU.
     Section 1.122 “Jury Duty” shall mean cash paid by Delphi for paid time off
for specified periods of jury duty, pursuant to the applicable collective
bargaining agreement, to hourly employees for the time period included in
calculating the Labor Cost Amount.
     Section 1.123 “Kettering Facility” shall mean the facility located at 2000
Forrer Boulevard, Kettering, Ohio 05420.
     Section 1.124 “Kokomo Facility” shall mean the facility located at 1800
East Lincoln, Kokomo, Indiana 46904.
     Section 1.125 “Labor Cost Amount” shall mean Delphi’s aggregate expense for
the Labor Cost Line Items attributable to all hourly employees (including
temporary employees, inactive employees, employees on layoff or leaves or in
JOBs banks, but excluding PRP Employees) of Delphi at all Delphi facilities for
which Delphi is eligible to receive the labor reimbursement pursuant to section
4.01 hereof during any period referred to in section 4.01(c) hereof; provided,
however, that cash expenditures or accruals for Profit Sharing shall not be
included in calculations of the Labor Cost Amount for periods after the Red
Circle Period; provided further that with respect to any facility at which
production for GM and GM’s direct and indirect tiered suppliers ceases after
October 1, 2007, beginning twenty (20) calendar days after the termination of GM
production at any facility for which Delphi is receiving a labor subsidy under
section 4.01 hereof, no cash expenditures other than for Supplemental
Unemployment Benefits, Severance, and PAYGO Health Care (but only in respect of
those hourly employees at such facility who are receiving Supplemental
Unemployment Benefits) shall be included in calculations of the Labor Cost
Amount in respect of such facility; provided further that if Delphi has not
obtained GM’s consent in writing prior to hiring any hourly employees at UAW
Keep Facilities after April 5, 2007 (which consent shall not be unreasonably
withheld), then cash expenditures or accruals for any hourly employee hired by
Delphi after April 5, 2007, at UAW Keep Facilities shall not be included in
calculations of the Labor Cost Amount for any periods unless (a) GM later
consents in writing to any such hiring, which consent shall not be unreasonably
withheld, and (b) with respect to any temporary employee who is converted to
permanent employment status, Delphi has notified GM in writing as soon as
practicable after Delphi’s receipt of a request from the applicable union to
convert such temporary employee to permanent employment status, but in no event
later than two (2) weeks prior to the date such proposed conversion would occur;
and, provided further, that in the event Delphi fails to seek GM’s consent to
the hiring of temporary employees at UAW Keep Facilities, cash expenditures and
accruals for such hourly temporary employees shall be included in the
calculations of the Labor Cost Amount. In the absence of GM’s written consent,
no amount shall be included in the Labor Cost Amount that is based on an
increase in benefits or payment rates or requirements over those required by the
terms of the applicable collective bargaining agreements (as modified by the
applicable Labor MOU) in effect as of the Effective Date. Although it is the
intent of the Parties that the Labor Cost Amount be based on cash cost, the
Parties recognize that for administrative ease expenses or accruals are used
instead of cash cost in some instances to measure certain of the Labor Cost Line
Items. The Parties believe that amounts calculated based on expense or the
accrual method should equal amounts calculated based on a cash method

MRA-15



--------------------------------------------------------------------------------



 



within a period not to exceed one (1) year. If either Party determines that
these amounts do not equal each other within a period not to exceed one
(1) year, the Parties shall consult to reach a mutually agreeable resolution to
effect the intent of the Parties.
     Section 1.126 “Labor Cost Line Items” shall mean Active Basic Life
Insurance, Straight Time, COLA, Overtime Premium, Night Shift Premium,
Independence Week, Vacation, Holiday, Bereavement Leave, Jury Duty, Military
Leave, Profit Sharing, Suggestion Awards, Performance Bonus, Employer Taxes,
Applicable Workers’ Compensation (prior to January 1, 2009), Post 2009 Workers’
Compensation (on and after January 1, 2009), PAYGO Health Care, Supplemental
Unemployment Benefits, Severance, Disability/Sickness & Accident, Administrative
Costs – National Benefit Center, 401(k) matching, Training and Legal, and any
other items that the Parties may mutually agree upon in writing (which may
include grievance financial settlements) in order to reflect their intent that
Delphi’s Labor Cost Amount at Delphi facilities for which Delphi is entitled to
receive a subsidy based on the Labor Cost Amount under section 4.01 be capped at
$26 per hour (subject to certain exclusions from the cost line items); provided,
however, that Supplemental Unemployment Benefits (including any PAYGO Health
Care associated therewith) and Severance shall not be included with respect to
any of the Wind-down Facilities or Footprint Facilities.
     Section 1.127 “Labor MOUs” shall mean the UAW MOU, the IUE-CWA MOU, the USW
MOUs, the IAM MOU, the IBEW MOUs, and the IUOE MOUs, collectively.
     Section 1.128 “Laurel Facility” shall mean the facility located at 1 Thames
Avenue, Laurel, Mississippi 39440.
     Section 1.129 “Liquidity Support Agreement” shall mean that certain
agreement dated May 9, 2008, which was approved by the Bankruptcy Court by order
entered on April 30, 2008 (Docket No. 13489), as now or hereafter amended.
     Section 1.130 “Lockport Facility” shall mean the facility located at 200
Upper Mountain Road, Lockport, New York 14094.
     Section 1.131 “Management Controls of Employee Costs” shall include but not
be limited to the good faith implementation by Delphi of the following with
respect to the employees whose benefits are included in the Additional Labor
Reimbursement: (1) Delphi shall seek and obtain GM approval for any new hires as
set forth in the definition of “Labor Cost Amount” herein; (2) Delphi shall seek
and obtain GM approval of employee placement into layoff status in accordance
with operational guidelines developed in good faith by GM and Delphi no later
than January 1, 2009 (it being agreed that until development of the agreed upon
operational guidelines, Delphi shall manage employee layoffs in a commercially
reasonable manner and in accordance with its past practices); (3) regarding
management of worker’s compensation and Disability/Sickness & Accident, Delphi
will, to the extent consistent with applicable UAW MOUs, follow GM “people not
at work” best practices procedures as may be amended from time to time,
provided, documented reasonable and necessary additional costs incurred by
Delphi as a result of following GM’s practices shall be included in Additional
Labor Reimbursement; (4) Delphi shall seek and obtain approval from GM before
paying overtime wages at any facility where any employee is receiving
Supplemental Unemployment Benefits

MRA-16



--------------------------------------------------------------------------------



 



(SUB) in accordance with operational guidelines developed in good faith by GM
and Delphi no later than January 1, 2009, it being agreed that until development
of the agreed upon operational guidelines, Delphi shall manage overtime relative
to SUB in a commercially reasonable manner in accordance with its past
practices; (5) should there be any additional Severance programs, Delphi shall
first seek and obtain GM approval before incurring any costs for which Delphi
would seek reimbursement from GM as Additional Labor Reimbursement, which
approval shall not be unreasonably withheld; (6) regarding workers’
compensation, Delphi will not compromise any claim without GM approval, which
approval shall not be unreasonably withheld; and (7) to the extent consistent
with applicable UAW MOUs, Delphi will coordinate requests for impartial medical
opinions or examinations through GM and will utilize clinics or surveillance
vendors approved by GM.
     Section 1.132 “Master Separation Agreement” shall have the meaning ascribed
to such term in section 5.01(a)(i) of this Agreement.
     Section 1.133 “Mexican Business” shall have the meaning ascribed to such
term in section 3.01(c) of this Agreement.
     Section 1.134 “Military Leave” shall mean cash paid by Delphi for paid time
off for specified periods of military duty, pursuant to the applicable
collective bargaining agreement, to hourly employees included in the calculation
of Labor Cost Amount for the time period included in calculating the Labor Cost
Amount.
     Section 1.135 “Milwaukee E&C Facility” shall mean the south part of the
facility located at 7929 South Howell Avenue, Oak Creek, Wisconsin 53154, which
is dedicated to production of catalytic converters.
     Section 1.136 “Milwaukee E&S Facility” shall mean the north part of the
facility located at 7929 South Howell Avenue, Oak Creek, Wisconsin 53154, which
is dedicated to production of control modules (body, engine, powertrain and
transmission) and other miscellaneous Component Parts.
     Section 1.137 “MNS-2 Payment” shall mean GM’s monthly payment to the Delphi
Parties pursuant to GM’s Multilateral Netting System.
     Section 1.138 “Moraine Facility” shall mean the facility located at 3535
Kettering Boulevard, Moraine, Ohio 45439.
     Section 1.139 “MRA Consummation Date” shall have the meaning ascribed to
such term in section 7.01 hereof.
     Section 1.140 “Needmore Road Facility” shall mean the facilities located at
(i) 3100 Needmore Road, Ohio 45414 and (ii) 1515 Cincinnati Street, Dayton, Ohio
45408.
     Section 1.141 “Net-15th Prox” shall mean that invoices dated the first day
through the end of any month are due on the fifteenth day of the following
month.

MRA-17



--------------------------------------------------------------------------------



 



     Section 1.142 “Net Working Capital” shall mean the sum of accounts
receivable and inventory less accounts payable.
     Section 1.143 “Night Shift Premium” shall mean cash paid by Delphi for the
shift premium, pursuant to the applicable collective bargaining agreement, to
hourly employees for the time period included in calculating the Labor Cost
Amount, for working on specified shifts.
     Section 1.144 “Non-GM Business”shall mean, during any given time period,
the aggregate net sales, across all the UAW Keep Facilities, that are not
attributable to GM or GM’s direct and indirect tiered suppliers.
     Section 1.145 “Non-Income Tax Indemnification Agreement” shall have the
meaning ascribed to such term in section 5.01(a)(v) of this Agreement.
     Section 1.146 “OE” shall mean original equipment.
     Section 1.147 “OE Parts” shall mean original equipment parts.
     Section 1.148 “Olathe Facility” shall mean the facility located at 400 West
Dennis Avenue, Olathe, Kansas 66061.
     Section 1.149 “Option Designee” shall have the meaning ascribed to such
term in section 4.06(a) hereof.
     Section 1.150 “Original Agreements” shall have the meaning ascribed to such
term in the Recitals of this Agreement.
     Section 1.151 “Original Restructuring Agreement” shall have the meaning
ascribed to such term in the Recitals of this Agreement.
     Section 1.152 “Outstanding GM Purchase Order” shall have the meaning
ascribed to such term in section 3.01(a) of this Agreement.
     Section 1.153 “Overtime Premium” shall mean cash paid by Delphi for the
overtime premium, pursuant to the applicable collective bargaining agreement, to
hourly employees for the time period included in calculating the Labor Cost
Amount.
     Section 1.154 “Paid Pre-Effective Date Subsidy” shall have the meaning
ascribed to such term in section 4.01(b)(i) of this Agreement.
     Section 1.155 “Party” or “Parties” shall have the meanings ascribed to such
terms in the Preamble of this Agreement.
     Section 1.156 “PAYGO Health Care” shall mean health care accrual expenses
related to Delphi’s applicable collective bargaining agreements, during the time
period included in calculating the Labor Cost Amount for hourly employees.

MRA-18



--------------------------------------------------------------------------------



 



     Section 1.157 “Performance Bonus” shall mean cash paid by Delphi for the
additional pay based on qualified earnings, pursuant to the applicable
collective bargaining agreement, to hourly employees included in the calculation
of Labor Cost Amount for the time period included in calculating the Labor Cost
Amount.
     Section 1.158 “Permitted Encumbrance” shall mean: (i) security interests
relating to vendor tooling arising in the ordinary course of business and not
delinquent; (ii) any Encumbrance that may be created by or on behalf of GM, its
affiliates or the Business Optionee; (iii) in relation to real property:
(a) Encumbrances relating to any current real estate or ad valorem taxes or
assessments not yet delinquent or being contested in good faith by appropriate
proceedings; provided that Delphi provides GM with a specific indemnity with
respect to such taxes or assessments; (b) mechanic’s, materialmen’s, laborer’s
and carrier’s liens and other similar liens arising by operation of law or
statute in the ordinary course of business for obligations which are not
delinquent and which will be paid or discharged prior to the Business Closing
Date in the ordinary course of business; (c) matters which an ALTA survey, or a
similar survey in any other country, would disclose (other than the failure of
the applicable Business Optionee to own the relevant real property); (d) rights
of the public and adjoining property owners in streets and highways abutting and
adjacent to the real property; (e) easements, covenants, restrictions and other
encumbrances of public record (provided that in the event any such Encumbrance
relates to a sum owed, the applicable Business Optionor shall indemnify GM and
the applicable Business Optionee against any costs or expenses arising
therefrom); and (f) such other Encumbrances, the existence of which, in the
aggregate, would not materially interfere with or materially affect the use of
the respective underlying asset to which such Encumbrances relate as used on the
Business Closing Date; and (iv) in the case of equity interests in the joint
venture companies, restrictions contained in the joint venture agreement,
shareholders agreement or related agreements affecting such equity interests.
     Section 1.159 “Person” shall mean any individual, corporation, partnership,
limited partnership, joint venture, limited liability company, association,
trust, business trust, government, governmental subdivision, or other entity of
any type whatsoever.
     Section 1.160 “Petition Date” shall mean, as applicable, (a) October 8,
2005 with respect to those Debtors which filed their petitions for
reorganization relief in the Bankruptcy Court on such date or (b) October 14,
2005 with respect to those Debtors which filed their petitions for
reorganization relief in the Bankruptcy Court on such date.
     Section 1.161 “Plan” shall mean any chapter 11 plan that is confirmed in
the Chapter 11 Cases.
     Section 1.162 “Possessor” shall have the meaning ascribed to such term in
section 5.06 of this Agreement.
     Section 1.163 “Post 2009 Workers’ Compensation” shall mean amounts actually
paid by Delphi for workers’ compensation claims by Delphi’s UAW represented
hourly active and inactive (current and former) employees at all UAW facilities
from and after January 1, 2009 regardless of when such liability arose.

MRA-19



--------------------------------------------------------------------------------



 



     Section 1.164 “Pre-Effective Date Subsidy Statement” shall have the meaning
ascribed to such term in section 4.01(b)(i) of this Agreement.
     Section 1.165 “Prior Relationship” shall have the meaning ascribed to such
term in section 5.06 of this Agreement.
     Section 1.166 “Production Cash Burn” for each facility shall mean, during a
given period of time, the sum of all cash expenditures and, to the extent
expressly indicated on Exhibit 4.02(b) hereto, accrued expenses by Delphi at any
Support Facility for items marked “Included” on Exhibit 4.02(b) hereto less net
sales attributable to such Support Facility (for the avoidance of doubt, any
cash expenditures or accruals by Delphi for items marked as “Excluded” on
Exhibit 4.02(b) hereto shall not be included in the calculation of Production
Cash Burn); provided, however, that, sixty (60) calendar days after the
termination of GM production at a Support Facility, Production Cash Burn for
such Support Facility shall mean the sum of all cash expenditures by Delphi
attributable to hourly employees (including temporary employees, but excluding
PRP Employees) of Delphi at such Support Facility for Severance, Supplemental
Unemployment Benefits, and PAYGO Health Care (but only, in the case of PAYGO
Health Care, in respect of those hourly employees at such Support Facility who
are receiving Supplemental Unemployment Benefits during such period), if such
sum is less than what Production Cash Burn would be for such Support Facility
using the calculation described in the first clause of this sentence. With
respect to the Flint East Facility, each invoice for Production Cash Burn shall
exclude costs associated with warranty and recall, and costs in excess of
$25,000 per month associated with quality issues and plant disruptions related
to quality. As set forth on Exhibit 4.02(b) hereto, with respect to the Flint
East Facility, Production Cash Burn shall include an additional payment equal to
6.5% of revenue derived from sale of VIDs manufactured for GM at the Flint East
Facility. As set forth in Exhibit 4.02(b) hereto, for the purposes of
determining Production Cash Burn, overhead shall be deemed to be a fixed 2.25%
of net sales for all Support Facilities except for the Flint East Facility, the
Sandusky Facility, the Saginaw Steering Facility, the Adrian Facility, and the
Athens Facility where overhead shall be deemed to be 5.0% of net sales. As set
forth in Exhibit 4.02(b) hereto, overhead shall be substituted for SG&A and
allocated items which are marked “excluded-captured in % of sale” in
Exhibit 4.02(b) hereof.
     Section 1.167 “Profit Sharing” shall mean cash payments for Profit Sharing
paid pursuant to the applicable collective bargaining agreement, to hourly
employees.
     Section 1.168 “Proposed Purchaser” shall have the meaning set forth in
Section 4.06(a)(xiv) of this Agreement.
     Section 1.169 “PRP Employees” shall mean all employees of Delphi who are
participating in a pre-retirement program under any Delphi attrition program.
     Section 1.170 “Red Circle Period” shall mean the period from October 1,
2006 through September 14, 2007.
     Section 1.171 “Reimbursement Adjustment Amount” shall mean the difference
between the Applicable Labor Reimbursement Percentage of Excess Labor Costs for
each

MRA-20



--------------------------------------------------------------------------------



 



calendar year and the Actual Applicable Labor Reimbursement Percentage of Excess
Labor Costs for such calendar year.
     Section 1.172 “Related Parties” shall have the meaning ascribed to such
term in section 5.06 of this Agreement.
     Section 1.173 “Requestor” shall have the meaning ascribed to such term in
section 5.06 of this Agreement.
     Section 1.174 “Restructuring Dispute” shall mean one or more defaults or
disputes between GM and any of the Debtors in which (i) the aggregate amount in
controversy (including the monetary value or impact of any injunctive relief)
exceeds $500,000 (five hundred thousand dollars) and (ii) the claims asserted
require the application or construction of this Agreement or the provisions of
the Plan relating to the subject matter of this Agreement. By way of
clarification, it is not intended by the Parties that the term Restructuring
Dispute shall include commercial disputes that arise in the ordinary course of
business with respect to the various current and future contracts pursuant to
which any of the Delphi Parties supplies components, component systems, goods,
or services to any of the GM-Related Parties.
     Section 1.175 “Retained Liabilities” shall have the meaning ascribed to
such term on Exhibit 1.175 to this Agreement; provided, however, that Retained
Liabilities shall not include liabilities that have been assumed by GM with
respect to any present or former Delphi employees pursuant to this Agreement or
the Settlement Agreement.
     Section 1.176 “Retention Period” shall mean ten (10) years from the
Contribution Date, or for any longer period as may be required by any government
agency, litigation (including applicable “Litigation Holds”), law, regulation,
audit, or appeal of taxes, tax examination, or the expiration of the periods
described in section 5.07(a) hereof, where applicable.
     Section 1.177 “Rochester Facility” shall mean the facility located at 1000
Lexington Avenue, Rochester, New York 14606.
     Section 1.178 “Saginaw E&C Assets” shall mean the Saginaw E&C Facility and
the manufacturing equipment, test and development equipment, and other personal
property which is owned by DAS LLC and located at the Saginaw E&C Facility that
is necessary for the production of Component Parts for GM (excluding the assets
identified on Exhibit 1.178 and any inventory).
     Section 1.179 “Saginaw E&C Facility” shall mean the facility located at
2328 East Genesee, Saginaw, Michigan 48601.
     Section 1.180 “Saginaw Steering Facility” shall mean the facility located
at 3900 East Holland Road, Saginaw, Michigan 48601.
     Section 1.181 “Sale Businesses” shall mean the Global Interiors & Closures
Business, the Global Steering Business and the Sandusky Business, and “Sale
Business” shall mean any of the Sale Businesses individually.

MRA-21



--------------------------------------------------------------------------------



 



     Section 1.182 “Sale Facility” or “Sale Facilities” shall mean the Adrian
Facility, the Athens Facility, the Saginaw Steering Facility, and the Sandusky
Facility.
     Section 1.183 “Sale Proceeds” shall mean the gross amount received from a
third party purchaser for the purchase of any of the Sale Businesses, whether as
a going concern or an asset sale, in whole or in part, whether through cash,
promissory note, assumption of indebtedness or other valuable consideration,
less reasonable amounts actually paid by Delphi for break-up fees or expense
reimbursement payments and a success fee for Delphi’s investment banker.
     Section 1.184 “Sandusky Advance” shall have the meaning ascribed to such
term in section 4.04(e)(i) of this Agreement.
     Section 1.185 “Sandusky Business” shall mean the properties, assets,
rights, titles and interests owned by Delphi and its Affiliates that are
primarily used or held for use in the wheel bearings business conducted at the
Sandusky Facility, including without limitation, the following assets, to the
extent used primarily in, or primarily related to, such business: the Sandusky
Facility, all personal property, inventory, contracts, administrative assets,
permits, intellectual property used primarily in the bearings business which is
operated at the Sandusky Facility, technical documentation, goodwill, interests
in all joint ventures, if any, and any sale proceeds received or due with
respect to a sale of any of the foregoing (excluding de minimis asset sales and
sales in the ordinary course of business, including sales of surplus and
obsolete machinery and equipment), but excluding: (A) third party assets,
including customer bailed assets such as tooling, dunnage, dies and molds,
(B) Delphi corporate trademark rights (other than a transitional license to use
any trademarks to the extent contained in tooling, molds, equipment, inventory
or other stock on hand) and intellectual property which is not used primarily in
connection with such business (subject to the non-exclusive license to use such
intellectual property described in section 4.06(a)(viii)), (C) cash, cash
equivalents and accounts receivable, (D) corporate insurance policies, (E) books
and records that are required to be retained by law; provided that, subject to
applicable legal requirements, GM and the applicable Business Optionee shall
have access at all times to such books and records and such books and records
will be retained and not destroyed without providing GM or the applicable
Business Optionee with a reasonable opportunity to obtain them, (F) claims
related to excluded assets and Retained Liabilities, (G) tax returns, refunds,
credits, prepayments and deferred tax assets; provided that in no event shall a
Business Optionee or GM be required to make a payment to Delphi or a Business
Optionor with respect to any of the foregoing other than providing to Delphi any
tax refunds received by GM or the Business Optionee with respect to taxes paid
by Delphi or any of its Affiliates, (H) assets used in common Delphi services
(including, without limitation, accounting, insurance, IT, tax, legal, etc.)
primarily used in connection with such business, (I) pooled vehicles and
vehicles under Delphi’s corporate vehicle program, (J) personnel records other
than transferable records relating to transferred employees; provided that,
subject to applicable legal requirements, GM and the applicable Business
Optionee shall have access at all times to such records and such records will be
retained and not destroyed without providing GM or the applicable Business
Optionee with a reasonable opportunity to obtain them, (K) material subject to
an attorney-client privilege which has not been waived or otherwise invalidated,
(L) pension assets associated with Retained Liabilities, and (M) manufacturing
assets at Cadiz, Spain.

MRA-22



--------------------------------------------------------------------------------



 



     Section 1.186 “Sandusky Facility” shall mean the facility located at 2509
Hayes Avenue, Sandusky, Ohio 44870.
     Section 1.187 “Separation Costs” shall mean costs incurred by Delphi as a
direct consequence of the sale of the Sale Businesses for information technology
separation costs and also unrecovered transition costs and unrecovered
restructuring costs related to the sale of the Global Interiors & Closures
Business, in an amount equal to $74 million and as more fully described on
Exhibit 1.187 to this Agreement; provided, however, that Separation Costs shall
be reduced by any amounts associated with line items on Exhibit 1.187 which the
buyer specifically agrees to pay.
     Section 1.188 “SEPO” shall have the meaning ascribed to such term in
section 5.11(a) of this Agreement.
     Section 1.189 “Settlement Agreement” shall mean the Amended and Restated
Global Settlement Agreement, by and between Delphi, on behalf of itself and
certain of its subsidiaries and Affiliates, and GM, dated as of the date hereof.
     Section 1.190 “Severance” shall mean (x) for purposes of section 4.01
hereof, cash paid by Delphi for Severance Payments as specified in the workforce
transition provisions of the Labor MOUs or any successor collective bargaining
agreements which do not provide for greater severance benefits than the Labor
MOUs (unless approved by GM) to hourly employees for the time period included in
calculating the Labor Cost Amount, and (y) for purposes of section 4.02 hereof,
cash paid by Delphi for Severance Payments as specified in the workforce
transition provisions of the Labor MOUs or any successor collective bargaining
agreements which do not provide for greater severance benefits than the Labor
MOUs (unless approved by GM) to hourly employees for the time period included in
calculating the Production Cash Burn.
     Section 1.191 “Standard GM Terms” shall mean the GM Terms and Conditions as
revised in September 2004.
     Section 1.192 “Straight Time” shall mean cash paid by Delphi for the base
wage, pursuant to the applicable collective bargaining agreement, to hourly
employees for the time period included in the calculating Labor Cost Amount.
     Section 1.193 “Steering Advance” shall have the meaning ascribed to such
term in section 4.04(g) of this Agreement.
     Section 1.194 “Suggestion Awards” shall mean cash paid by Delphi during the
time period included in calculating the Labor Cost Amount, for cost savings
ideas submitted under the applicable suggestion plan program, pursuant to the
applicable collective bargaining agreement, to hourly employees included in the
calculation of Labor Cost Amount.
     Section 1.195 “Supplemental Unemployment Benefits” shall mean (x) for
purposes of section 4.01 hereof, cash payments made by Delphi in lieu of
straight time wages to hourly employees on layoff from Delphi and other
applicable benefits, pursuant to the applicable collective bargaining agreement,
for the time period included in calculating the Labor Cost Amount, and (y) for
purposes of section 4.02 hereof, cash payments made by Delphi in lieu of

MRA-23



--------------------------------------------------------------------------------



 



straight time wages to hourly employees on layoff from Delphi, pursuant to the
applicable collective bargaining agreement, for the time period included in
calculating the Production Cash Burn.
     Section 1.196 “Support End Date” shall mean the date that is the earlier of
(x) the later of sixty (60) calendar days after the termination of GM production
at the applicable facility or the last date on which Delphi makes any cash
expenditure for any Severance, Supplemental Unemployment Benefits, or PAYGO
Health Care (but only in respect of those hourly employees at such facility who
are receiving Supplemental Unemployment Benefits) in respect of such facility,
or (y) the date that responsibility for the operation of future production at
such facility is transferred to any party other than Delphi and no bargaining
unit employees at such facility remain as Delphi employees; provided, however,
that no Support End Date shall be later than December 31, 2015.
     Section 1.197 “Support Facilities” shall have the meaning set forth in
section 4.02(a) of this Agreement.
     Section 1.198 “Support Period” shall have the meaning set forth in section
4.02(a) of this Agreement.
     Section 1.199 “Tooling” shall have the meaning ascribed to such term in
section 8.07(a) hereof.
     Section 1.200 “Trademark and Trade Name Agreement” shall have the meaning
ascribed to such term in section 5.01(a)(viii) of this Agreement.
     Section 1.201 “Training and Legal” shall mean accrual expenses associated
with national, local and health and safety (training funds) and all legal
related cash flows as applicable (legal funds), as identified in the applicable
collective bargaining agreement, to hourly employees for the time period
included in calculating the Labor Cost Amount. The definition of the Labor Cost
Amount shall not include Training and Legal Funds cost after it ceases to be
paid under the applicable collective bargaining agreement.
     Section 1.202 “Transaction Facilitation Agreement” shall mean the agreement
dated December 10, 2007 between GM and Delphi with respect to the proposed sale
of the Global Steering Business, which agreement was authorized and approved by
the Bankruptcy Court by order entered on February 25, 2008 (Docket No. 12868).
     Section 1.203 “Transformation Plan” shall have the meaning ascribed to such
term in the Recitals of this Agreement.
     Section 1.204 “UAW” shall mean collectively the International Union, United
Automobile, Aerospace and Agricultural Implement Workers of America and its
applicable local unions.
     Section 1.205 “UAW Footprint Facilities” shall mean the Flint East
Facility, the Needmore Road Facility, and the Saginaw E&C Facility.

MRA-24



--------------------------------------------------------------------------------



 



     Section 1.206 “UAW Keep Business” shall have the meaning ascribed to such
term in section 3.01(c).
     Section 1.207 “UAW Keep Facilities” shall mean the Grand Rapids Facility,
the Kokomo Facility, the Lockport Facility, and the Rochester Facility.
     Section 1.208 “UAW MOU” shall mean the “UAW-Delphi-GM Memorandum of
Understanding – Delphi Restructuring” entered into as of June 22, 2007, as
approved by the Bankruptcy Court on July 19, 2007, by and among Delphi, GM, and
the UAW, including all attachments and exhibits thereto and the UAW-Delphi
National Agreement referenced therein as modified, and each as now or hereafter
amended in connection herewith.
     Section 1.209 “UAW Sale Business” shall have the meaning ascribed to such
term in section 3.01(c).
     Section 1.210 “UAW Wind-down Facilities” shall mean the Anderson Facility,
the Columbus Facility, the Coopersville Facility, the Fitzgerald Facility, the
Flint West Facility, the Laurel Facility, the Milwaukee E&C Facility, the
Milwaukee E&S Facility, the Olathe Facility, and the Wichita Falls Facility.
     Section 1.211 “Unrecovered Separation Costs” shall mean any portion of the
Separation Costs not previously recovered by Delphi from Sale Proceeds, reducing
as the Separation Costs are recovered by Delphi from Sale Proceeds in accordance
with the provisions of section 4.04.
     Section 1.212 “Unsold Business” shall have the meaning set forth in
Section 4.06(a)(i) of this Agreement.
     Section 1.213 “USW” shall mean collectively the United Steelworkers of
America and its local unions which represent Delphi employees.
     Section 1.214 “USW MOUs” shall mean collectively the “USW- GM-Delphi
Memorandum of Understanding – Vandalia Operations and Special Attrition Program”
and the “USW-GM-Delphi Memorandum of Understanding – Home Avenue Operations and
Special Attrition Program,” each entered into as of August 16, 2007, as approved
by the Bankruptcy Court on August 29, 2007, by and among Delphi, GM, and the
USW, including all attachments and exhibits thereto and all USW-Delphi
collective bargaining agreements referenced therein as modified, and each as now
or hereafter amended in connection herewith.
     Section 1.215 “Vacation” shall mean cash paid by Delphi during the time
period included in calculating the Labor Cost Amount for paid vacation time off,
pursuant to the applicable collective bargaining agreement, to hourly employees.
     Section 1.216 “Vandalia Facility” shall mean the facility located at 250
Northwoods Boulevard, Vandalia, Ohio 45377.
     Section 1.217 “Warranty Settlement Agreement” shall mean the Warranty,
Settlement and Release Agreement and Covenant Not to Sue between Delphi and GM,
dated as of August

MRA-25



--------------------------------------------------------------------------------



 



14, 2007, which was authorized and approved by the Bankruptcy Court by order
dated October 2, 2007 (Docket No. 10408).
     Section 1.218 “Warren Facility” shall mean the eight (8) facilities located
at the following locations: (i) Larchmont & North River Road, Warren, Ohio
44483; (ii) 5245 South Prospect Street, Rootstown, Ohio 44266; (iii) 500 West
Main Street, Cortland, Ohio 44410; (iv) 4551 Research Parkway, Education Drive,
Warren, Ohio 44483; (v) 408 Dana Street, Warren, Ohio 44483; (vi) 3400 Acropark
Drive, Vienna, Ohio 44473; (vii) Griswold Street & Paige Avenue, Warren, Ohio
44483; and (viii) 650 Mondial Parkway, Streetboro, Ohio 44241.
     Section 1.219 “Wichita Falls Facility” shall mean the facility located at
8600 Central Freeway North, Wichita Falls, Texas 76305.
     Section 1.220 “Wind-down Facilities” shall mean the Anaheim Facility, the
Anderson Facility, the Columbus Facility, the Coopersville Facility, the
Fitzgerald Facility, the Flint West Facility, the Home Avenue Facility, the
Laurel Facility, the Milwaukee E&C Facility, the Milwaukee E&S Facility, the
Moraine Facility, the Olathe Facility, and the Wichita Falls Facility.

MRA-26



--------------------------------------------------------------------------------



 



ARTICLE II
CERTAIN EXHIBITS TO BE FILED UNDER SEAL
     Section 2.01 Identification of Exhibits to the Filed Under Seal.
          (a) The Parties agree that certain documents attached as exhibits
hereto contain sensitive and confidential business terms which, if publicly
disclosed, could detrimentally affect the Debtors or GM. Certain of these
documents contain detailed proprietary information describing certain aspects of
the business relationship between the Parties and the Parties believe these
documents contain sensitive and confidential information of a type not typically
disclosed to the public or made available in the automotive industry. Moreover,
certain of these documents contain confidentiality provisions which compel the
Parties to maintain the confidentiality of the terms of such agreements.
          (b) The Parties agree to use commercially reasonable efforts to obtain
approval by the Bankruptcy Court of an order authorizing the Parties to file the
following exhibits hereto under seal:

         
 
  -   Exhibit 1.24. Assumed Liabilities.  
 
  -   Exhibit 1.175. Retained Liabilities.  
 
  -   Exhibit 1.178. Excluded Saginaw Assets.  
 
  -   Exhibit 1.187. Separation Costs.  
 
  -   Exhibit 3.01(a)(i). Outstanding GM Purchase Orders.  
 
  -   Exhibit 3.01(b). Recently Awarded Business.  
 
  -   Exhibit 3.01(b)(i). Booked Business Pricing to Be Agreed.  
 
  -   Exhibit 3.02. Contract Extensions.  
 
  -   Exhibit 3.03(a). Changes in Manufacturing Location.  
 
  -   Exhibit 3.07. New Business Awards.  
 
  -   Exhibit 3.08(a). FOP Programs.  
 
  -   Exhibit 3.08(b). First Opportunity Process.  
 
  -   Exhibit 3.12. Sites That Are on New Business Hold As of September 11,
2008.
 
 
  -   Exhibit 3.14. ROLR  
 
  -   Exhibit 4.02(b). Form of Monthly Invoice for the Aggregate Amount of the
Applicable Cash Burn Percentage of Production Cash Burn Incurred at all Support
Facilities.  
 
  -   Exhibit 4.02(i). Letter from Bill Hurles, of GM, to Jeff Paprocki, of
Delphi, dated February 1, 2007.  
 
  -   Exhibit 6.01. Access Agreement Term Sheet.

MRA-27



--------------------------------------------------------------------------------



 



ARTICLE III
REVENUE PLAN
     Section 3.01 Existing Agreements.
          (a) Unless otherwise expressly provided in this Agreement or the
Settlement Agreement, GM and DAS shall continue to honor the terms and
conditions of all existing GM Purchase Orders and other contractual agreements
with any of the Debtors (including long term and lifetime contracts and other
formal and verifiable agreements) in effect as of the Effective Date regarding
the purchase and supply of motor vehicle related components and component
systems (“Component Parts”), including all Component Parts that have been
awarded to a Debtor pursuant to an award letter issued by GM and not rejected by
a Debtor in writing within a commercially reasonable period of time not to
exceed ten (10) business days, regardless of whether the production of Component
Parts for such program has commenced (“Existing Agreements”). The term “Existing
Agreements” includes all GM Purchase Orders issued to a Debtor by GM on or
before the Effective Date that a Debtor has accepted in accordance with the
Standard GM Terms, regardless of whether a Debtor has formally accepted the
applicable GM Purchase Order in writing; provided, however, that “Existing
Agreements” do not include the GM Purchase Orders and award letters which a
Debtor has, in writing, rejected or otherwise declined to accept or which a
Debtor has accepted subject to conditions which remain outstanding (each an
“Outstanding GM Purchase Order”). Other than those purchase orders and award
letters identified on Exhibit 3.01(a)(i), neither GM nor Delphi is aware of any
Outstanding GM Purchase Orders. In the event that Outstanding GM Purchase Orders
are identified by either Party following the execution of this Agreement, GM and
Delphi shall cooperate to promptly resolve any disputes or open issues relating
to such Outstanding GM Purchase Order. In the event that the Parties are unable
to promptly resolve the disputes or open issues relating to such Outstanding GM
Purchase Order, then such matters shall be resolved in accordance with section
3.10 of this Agreement. On the Effective Date, Delphi hereby rescinds those
certain letters dated August 24, 2005, August 31, 2005 and March 31, 2006 along
with any amendments and related correspondence, regarding Delphi’s requirement
that all purchase order renewals and extensions be accepted in writing by
authorized Delphi executives in order to be binding on Delphi. Notwithstanding
anything to the contrary contained herein, the Parties acknowledge that pursuant
to section 8.03 of this Agreement, all Existing Agreements shall be deemed
assigned to DAS and, unless otherwise requested by Delphi, and consented to by
GM, all GM Purchase Orders issued on or after the date hereof and before
September 14, 2015, including confirming GM Purchase Orders issued pursuant to
Article III of this Agreement and GM Purchase Orders issued in connection with
business awarded pursuant to sections 3.04 through 3.07 of this Agreement, shall
be issued to DAS.
          (b) The business covered by the Existing Agreements together with any
business awarded pursuant to sections 3.04 through 3.06 of this Agreement, any
business awarded pursuant to section 3.07 of this Agreement that shall be
produced at UAW Keep Facilities or IUE-CWA Keep Facilities, and the business set
forth on Exhibit 3.01(b) to this Agreement constitutes the “Booked Business.” On
and after the Effective Date, the initial price for Booked Business that is
subject to an Existing Agreement shall be the price set forth on the relevant GM
Purchase Order or, if there is no GM Purchase Order, the relevant award letter.

MRA-28



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, the price for the Booked Business set forth on
Exhibit 3.01(b)(i) shall be as mutually agreed by the Parties in accordance with
section 3.09 of this Agreement. The Existing Agreements for Booked Business are,
and the GM Purchase Orders issued in connection with the Booked Business that is
not yet subject to an Existing Agreement shall be, binding contracts for the
“Contract Term” as defined in section 3.01(c) below.
          (c) The “Contract Term” for each Component Part manufactured at UAW
Keep Facilities, whether subject to an Existing Agreement or to be awarded under
section 3.04 or 3.07 below, is or shall be the life of the applicable program
(the “UAW Keep Business”). The “Contract Term” for each Component Part
manufactured at UAW Sale Facilities, whether subject to an Existing Agreement or
to be awarded under section 3.04 or 3.07 below, is or shall be the life of the
applicable program until each Sale Facility is sold (the “UAW Sale Business”).
Additionally, in no event shall either the UAW Keep Business or the UAW Sale
Business be subject to termination for convenience until after December 31, 2011
or such longer period expressly provided for in this Agreement, including the
exhibits to this Article III. The “Contract Term” for each Component Part
manufactured at IUE-CWA Keep Facilities, whether subject to an Existing
Agreement or awarded under section 3.05 or 3.07 below (the “IUE-CWA Business”),
is or shall be until October 12, 2011, and in any case shall not be subject to
termination for convenience until after December 31, 2011 or such longer period
expressly provided for in this Agreement, including the exhibits to this
Article III. Those Component Parts sourced by a GM Party to Delphi’s Mexican
Affiliates or otherwise manufactured by Delphi’s Affiliates in Mexico (the
“Mexican Business”) shall not be subject to termination for convenience until
after December 31, 2010. The “Contract Term” for all other Booked Business which
is not UAW Keep Business, UAW Sale Business, or IUE-CWA Business is as set forth
in this Agreement, including the exhibits to this Article III, and if not set
forth in this Agreement, including the exhibits to this Article III, as set
forth in the applicable Existing Agreement or as negotiated by the Parties in
accordance with this Agreement.
     Section 3.02 Contract Extensions. GM and Delphi have negotiated extensions
of certain Existing Agreements as set forth on Exhibit 3.02 to this Agreement.
The applicable Existing Agreements are hereby amended to incorporate the terms
set forth on Exhibit 3.02 to this Agreement, and GM shall issue confirming
purchase orders to DAS in the course of GM’s normal business practices. To the
extent that any confirming purchase order fails to reflect the terms set forth
in Exhibit 3.02 to this Agreement or contains terms inconsistent with the terms
set forth in Exhibit 3.02 to this Agreement, the terms of this Agreement shall
control even if Delphi continues to ship the applicable Component Parts
following the issuance of the confirming purchase order.
     Section 3.03 Price Down Arrangements.
          (a) DAS shall honor the price reductions provided for in Existing
Agreements (the “Contractual Savings”) with respect to the Component Parts. In
addition, the applicable Delphi Affiliates will honor the price reductions
provided for in the applicable purchase orders or supply contracts relating to
the Mexican Business. The GM Parties are not entitled to receive, and shall not
request or require, directly or indirectly, additional price reductions from DAS
with respect to the Component Parts which are subject to the Existing Agreements
or from DAS or its Mexican Affiliates with respect to the Mexican Business;
provided, however, that the GM

MRA-29



--------------------------------------------------------------------------------



 



Parties are entitled to receive additional price reductions in connection with
(i) technical, engineering and other cost savings initiatives in accordance with
the terms of the Existing Agreements, purchase orders or supply contracts, as
applicable (other than those technical, engineering and cost savings initiatives
implemented before January 1, 2008), and (ii) changes in manufacturing location
(other than the changes in manufacturing locations identified on Exhibit 3.03(a)
to this Agreement). DAS is entitled to receive price increases from GM for the
Component Parts in connection with technical and engineering initiatives in
accordance with the terms of Existing Agreements. The applicable Delphi
Affiliates are entitled to receive price increases for the Mexican Business
component parts in connection with technical and engineering initiatives in
accordance with the terms of the purchase orders and supply contracts relating
to the Mexican Business. Notwithstanding the foregoing, commercial discussions
regarding directed-buy components shall be handled in the ordinary course of
business between the Parties.
          (b) GM is not entitled to receive, and shall not request or require,
directly or indirectly, price reductions from Delphi for any Component Parts
manufactured at any of the Wind-down Facilities.
     Section 3.04 New Business Awards at UAW Keep Facilities. GM has agreed to
award to Delphi certain new business under the terms identified in Exhibits A
and A-1 of the UAW MOU, which is incorporated herein by reference, for
production at the applicable UAW Facilities referenced therein. Consistent with
the UAW MOU, Delphi shall place and keep all programs awarded to UAW Keep
Facilities pursuant to this section 3.04 at the applicable UAW Keep Facilities
for the lifetime of such programs.
     Section 3.05 New Business Awards at IUE-CWA Keep Facilities. GM has agreed
to award to Delphi certain new business under the terms identified in Exhibits A
and A-1 of the IUE-CWA MOU, which is incorporated herein by reference, for
production at the applicable IUE-CWA Facilities referenced therein. Consistent
with the IUE-CWA MOU, Delphi shall place and keep all programs awarded to
IUE-CWA Keep Facilities pursuant to this section 3.05 at the applicable IUE-CWA
Keep Facilities until October 12, 2011.
     Section 3.06 Reserved.
     Section 3.07 Other New Business Awards. GM shall award to Delphi the new
business set forth on Exhibit 3.07 to this Agreement subject to agreement
between the Parties on the pricing and other business terms for such business as
set forth in section 3.09 of this Agreement.
     Section 3.08 First Opportunity Process. GM shall provide Delphi with
preferential bidding opportunities with respect to the business set forth in
Exhibit 3.08(a) hereto pursuant to a first opportunity process, the terms and
conditions of which are set forth in Exhibit 3.08(b) hereto.
     Section 3.09 Pricing and Other Business Terms for Certain Booked Business
and New Business Awards. Pricing and other business terms for the new business
to be awarded pursuant to sections 3.01 and 3.04 through 3.07 of this Agreement,
to the extent not already

MRA-30



--------------------------------------------------------------------------------



 



established, shall be established through good faith negotiations between the GM
commercial team and the Delphi sales team with the intent to award the
applicable business to Delphi on terms mutually acceptable to Delphi and GM.
Negotiation of and agreement on terms of such new business awards shall take
into consideration, among other items, (i) the labor and other applicable cost
differentials between the Delphi U.S. manufacturing location where the
applicable Component Parts will be manufactured, (ii) the Delphi non-U.S.
manufacturing locations where the applicable Component Parts could be
manufactured, (iii) the U.S. and non-U.S. manufacturing locations of Delphi’s
competitors where the applicable parts could be manufactured and the relevant
pricing available from such competitors, and (iv) the Parties’ respective
obligations under the Labor MOUs. In the event that GM and Delphi are unable to
reach agreement on pricing for any specific program or business award,
negotiations regarding such pricing shall be resolved in accordance with
section 3.10 of this Agreement. Except as expressly set forth herein, GM has not
agreed to negotiate or waive Standard GM Terms with respect to new business
awarded pursuant to sections 3.04 through 3.07 of this Agreement.
     Section 3.10 Dispute Resolution. In the event that a dispute arises among
the Parties relating to any term or provision of Article III (an “Article III
Dispute”), upon the written request of either Party, such Article III Dispute
shall be referred to the applicable Purchasing Executive Director at GM and
applicable Product Business Unit or Divisional Sales Director at Delphi for
resolution in good faith. In the event that such directors are unable to resolve
such Article III Dispute, such Article III Dispute shall be referred, at either
Party’s written request, to the Group Vice-President, Global Purchasing and
Supply Chain for GM and the appropriate Delphi Divisional President. If within
ten (10) days after such referral, GM’s Group Vice-President, Global Purchasing
and Supply Chain and the Delphi Divisional President are unable to resolve the
Article III Dispute, the Article III Dispute shall be elevated, at either
Party’s request, to either GM’s Chief Financial Officer or GM’s President of GM
North America (at GM’s election) and either Delphi’s Chief Executive Officer or
Delphi’s Chief Financial Officer (at Delphi’s election) for resolution. To the
extent that the job title of any of the foregoing positions is changed, this
section 3.10 shall be deemed to apply to such successor title or, if the
position is eliminated or vacated, to the job title of the party taking over the
responsibilities of the eliminated or vacated position.
     Section 3.11 Limitations on Global Sourcing.
          (a) Other than Global Sourcing as a result of (i) a material breach of
the applicable GM Purchase Order, subject to a commercially reasonable cure
period under the circumstances (understanding that there is no cure period for
an actual interruption of GM assembly operations or the imminent threat of an
interruption of GM assembly operations), or (ii) Delphi’s failure, after a
commercially reasonable cure period under the circumstances, to remain
technologically competitive (taking into consideration solely technology and not
price) with respect to a given Component Part, GM shall not engage in Global
Sourcing with respect to UAW Keep Business, UAW Sale Business and IUE-CWA
Business, each for the longer of the applicable Contract Term or December 31,
2011. Notwithstanding anything to the contrary contained herein, GM’s ability to
Global Source shall in all cases be consistent with the Labor MOUs.

MRA-31



--------------------------------------------------------------------------------



 



          (b) Other than Global Sourcing as a result of (i) a material breach of
the applicable purchase order or supply contract, subject to a commercially
reasonable cure period under the circumstances (understanding that there is no
cure period for an actual interruption of a GM Party’s assembly operations or
the imminent threat of an interruption of a GM Party’s assembly operations), or
(ii) a Delphi Affiliate’s failure, after a commercially reasonable cure period
under the circumstances, to remain technologically competitive (taking into
consideration solely technology and not price) with respect to a given component
part, the GM Parties shall not engage in Global Sourcing with respect to the
Mexican Business through December 31, 2010.
          (c) Nothing in this Agreement shall be construed to restrict the GM
Parties in any way from Global Sourcing with respect to any other products or
business except as set forth in sections 3.11(a), 3.11(b), and 3.11(e) hereof.
          (d) Nothing in this Agreement, the UAW MOU, the IUE-CWA MOU, the USW
MOU, or any Exhibits hereto prohibits or otherwise limits in any way GM’s
ability to conduct benchmarking and/or market testing activities or enter into
discussions, negotiations, and agreements (including, but not limited to,
contingent supply agreements) regarding the production of Component Parts by any
potential alternative supplier(s).
          (e) During the periods set forth in sections 3.11(a) and 3.11(b)
above, the applicable GM Party shall notify Delphi of its intent to Globally
Source any UAW Keep Business, any IUE-CWA Business or any Mexican Business at
least thirty (30) days prior to the scheduled implementation of such Global
Sourcing. In the event that Delphi reasonably believes that such Global Sourcing
is a breach of a GM’ Party’s obligations under this Agreement, then at Delphi’s
election the matter shall be resolved in accordance with section 3.10 of this
Agreement and the applicable GM Party shall refrain from Global Sourcing until
the thirty (30) day notice period has expired.
          (f) To the extent the applicable purchase order or supply contract
relating to any UAW Keep Business, any IUE-CWA Business or any Mexican Business
expires by its own terms before the applicable Global Sourcing protection period
set forth in sections 3.11(a) or 3.11(b) above has expired, the applicable
Delphi Affiliate will have the option to continue to supply the applicable
component part(s) for the remainder of the period specified in section 3.11(a)
or 3.11(b) at the pricing in effect at the end of the contract term. To exercise
this option, the applicable Delphi Affiliate will provide the applicable GM
Party with a written notice of its intent to exercise the option as set forth
above and the applicable GM Party will issue a conforming purchase order or
supply contract to the Delphi Affiliate for the remainder of the term specified
in section 3.11(a) or 3.11(b) above, as applicable, at the pricing in effect at
the end of the contract term. To the extent the applicable Delphi Affiliate
elects not to exercise its option, the Global Sourcing protection for the
applicable component part(s) will terminate effective on the date the applicable
contract expires.
     Section 3.12 Bidding Opportunities. In addition to the business awards and
bidding opportunities provided by the foregoing provisions of this Article III,
Delphi shall be considered “Green” to the business plan through December 31,
2011 with respect to the UAW Keep Facilities and the IUE-CWA Keep Facilities. In
addition, Delphi shall be considered “Green” to the business plan through
December 31, 2010 for those facilities which produce the Mexican

MRA-32



--------------------------------------------------------------------------------



 



Business. Such “Green” rating requires that GM provide Delphi with the full
opportunity to quote on the applicable new business, provided that the Delphi
facility producing the applicable Component Part is not placed on “New Business
Hold” in accordance with GM’s normal business practices utilized with other
suppliers. GM agrees that as of the date of this Agreement and other than as
specified on Exhibit 3.12 to this Agreement, no Delphi facilities producing the
UAW Keep Business, the IUE-CWA Business or the Mexican Business are on “New
Business Hold.” GM shall consider Delphi’s bids for such business in accordance
with GM’s normal business practices utilized with other suppliers. Delphi
acknowledges and agrees that any sourcing of business pursuant to this section
3.12 shall be in GM’s sole discretion.
     Section 3.13 Temporary Acceleration of Payment Terms. Upon the MRA
Consummation Date, (i) GM agrees to temporarily accelerate payment terms on all
Component Parts supplied to GMNA and GMSPO by DAS from MNS-2 to Net 15th Prox.
through December 31, 2011 (the “Temporary Acceleration of Payment Terms”) and
(ii) GM shall make a payment to DAS as necessary to implement such Temporary
Acceleration of Payment Terms as of the MRA Consummation Date. The provisions of
this section 3.13 do not apply to the contracts to be accelerated to “net
10 day” payment terms under section 4.02(h) below.
          (a) The applicable Existing Agreements are hereby amended to
incorporate the Temporary Acceleration of Payment Terms contemplated in this
Section 3.13. To the extent that any purchase orders for Existing Agreements or
future purchase orders impacted by the Temporary Acceleration of Payment Terms
fail to reflect the terms set forth in this Section 3.13 or contains terms
inconsistent with the terms set forth in this Section 3.13, the terms of this
Section 3.13 shall control even if DAS continues to ship the applicable
Component Parts following the issuance of the such purchase orders.
          (b) Beginning January 1, 2012, DAS shall be systematically
transitioned back to MNS-2 in six equal installments over the following six
(6) calendar quarters in a manner to be further agreed upon by the parties. In
no event will the Temporary Acceleration of Payment Terms continue after
April 1, 2013, on which date all impacted contracts or supply agreements will
revert to MNS-2 payment terms (to the extent they have not reverted prior to
that date).
          (c) Should a dispute arise regarding the Temporary Acceleration of
Payment Terms pursuant to this section 3.13 that cannot be resolved within a
commercially reasonable period of time, at either Party’s election, such dispute
shall be resolved in accordance with section 3.10 of this Agreement.
     Section 3.14 Keep Site Right of Last Refusal. With respect to any UAW Keep
Business or any IUE-CWA Business, provided that GM has the right under this
Agreement and the Labor MOUs to engage in Global Sourcing with respect to any
such Business and elects to do so, Delphi shall have a Right of Last Refusal
(ROLR) until August 31, 2012 to be exercised as set forth in Exhibit 3.14
hereto.

MRA-33



--------------------------------------------------------------------------------



 



ARTICLE IV
FACILITIES PORTFOLIO
     Section 4.01 Labor Reimbursement.
          (a) Under the terms of, and pursuant to the process set forth in, this
section 4.01, GM shall reimburse Delphi for certain labor costs as set forth
below:
               (i) 50% of Excess Labor Costs for the Red Circle Period at the
UAW Keep Facilities, the IUE-CWA Keep Facilities, Sale Facilities, Footprint
Facilities, and Wind-down Facilities;
               (ii) 100% of Excess Labor Costs for the period from September 15,
2007, through December 31, 2007, at the UAW Keep Facilities, the Sale
Facilities, the UAW Footprint Facilities, and the UAW Wind-down Facilities;
               (iii) The Applicable Labor Reimbursement Percentage of Excess
Labor Costs at the UAW Keep Facilities for the period from January 1, 2008,
through September 14, 2015; provided, however, that the amounts payable for
December of each calendar year 2008 through 2014 and for September 2015 shall be
decreased (in the event the Applicable Labor Reimbursement Percentage of Excess
Labor Costs for such calendar year exceeds the Actual Applicable Labor
Reimbursement Percentage of Excess Labor Costs for such calendar year) or
increased (in the event the Applicable Labor Reimbursement Percentage of Excess
Labor Costs for such calendar year is less than the Actual Applicable Labor
Reimbursement Percentage of Excess Labor Costs for such calendar year) by the
Reimbursement Adjustment Amount; and
               (iv) 100% of Additional Labor Reimbursement, regardless of
whether obligations set forth in sections 4.01(a)(i through iii) or 4.02 hereof
expire. Delphi will use commercially reasonable efforts to apply Management
Controls of Employee Costs as defined in this Agreement. Delphi shall regularly
provide to GM periodic operating reports on labor and labor cost drivers, such
as for hours worked, disability rates, overtime hours worked, employees
receiving Supplemental Unemployment Benefits, etc., of the same type and on the
same interval as Delphi historically has generated for itself in the management
of its business. Alternatively, Delphi may grant GM direct access to Delphi
systems and vendors regarding all claims within the scope of the Additional
Labor Reimbursement. In no event shall such Additional Labor Reimbursement
duplicate or be duplicative of payments by GM otherwise required by section
4.01(a)(i-iii) or elsewhere in this Agreement. Additional Labor Reimbursement
shall not include penalties incurred as a result of Delphi’s violation of the
law or failure to follow procedures, such as filing deadlines. GM’s obligation
regarding the Additional Labor Reimbursement shall be net of all recovered
overpayments, rebates or refunds, subsidies, collateral, retroactive Social
Security Disability awards, and the like.
          (b) GM’s reimbursement of Excess Labor Costs and Additional Labor
Reimbursement described in section 4.01(a) of this Agreement shall be paid by GM
pursuant to the following procedure:

MRA-34



--------------------------------------------------------------------------------



 



               (i) Delphi shall endeavor to deliver to GM, no later than sixty
(60) days before the Effective Date, an invoice reflecting actual Excess Labor
Costs from October 1, 2006, through August 31, 2007. Delphi shall further
endeavor to deliver to GM, no later than 30 days before the Effective Date, and
no earlier than forty-five (45) days before the Effective Date, another invoice
reflecting any actual Excess Labor Costs for all months after August 31, 2007,
for which Delphi has closed its books, and Delphi’s good faith estimate of
Excess Labor Costs for all subsequent periods through the Effective Date. GM
shall pay amounts in such invoices containing all information and
representations required by section 4.01(b)(iii) (the “Paid Pre-Effective Date
Subsidy”) on the Effective Date. Delphi shall recalculate, within sixty (60)
days after the Effective Date or within twenty-four (24) days after the year-end
close of Delphi’s books, whichever is later, the amount due for the period
preceding the Effective Date based on actual Excess Labor Costs during that
period and provide GM with a statement (the “Pre-Effective Date Subsidy
Statement”) showing the actual amount due under section 4.01(a) (the “Actual
Pre-Effective Date Subsidy”). If the Actual Pre-Effective Date Subsidy exceeds
the Paid Pre-Effective Date Subsidy, GM shall pay to Delphi the difference via
wire transfer in immediately available funds within thirty (30) days of receipt
of the Pre-Effective Date Subsidy Statement. If the Actual Pre-Effective Date
Subsidy is less than the Paid Pre-Effective Date Subsidy, Delphi shall pay to GM
the difference via wire transfer in immediately available funds within thirty
(30) days of GM’s receipt of the Pre-Effective Date Subsidy Statement from
Delphi.
               (ii) Following the Effective Date regarding Excess Labor Costs
and following January 1, 2009 regarding Additional Labor Reimbursement, Delphi
shall invoice GM on a monthly basis for the Excess Labor Costs and Additional
Labor Reimbursement that GM is obligated to reimburse Delphi pursuant to section
4.01(a) of this Agreement. Delphi shall endeavor to deliver such invoices to the
Director of Business Development at GM within twenty (20) days after month-end
close of Delphi’s books (if the 20th day falls on a weekend or holiday, Delphi
shall endeavor to deliver the invoice to GM by the next business day).
               (iii) Such monthly invoices and invoices described in section
4.01(b)(i) for Excess Labor Costs hereof shall be in the form set forth on
Exhibit 4.01(a) to this Agreement and shall include all supporting documentation
referenced in Exhibit 4.01(a) to this Agreement and a representation from Delphi
that such documentation is substantially complete and substantially accurate in
all respects. Such monthly invoices for Additional Labor Reimbursement shall
include reasonably detailed supporting documentation and a representation from
Delphi that such documentation is substantially complete and substantially
accurate in all respects. GM and Delphi agree to work together in good faith to
amend the form of invoices if necessary due to changed circumstances. In
addition, unless Delphi otherwise consents, the invoices described herein and
any information included in or specifically taken from such invoices, except to
the extent such information is publicly available or can be obtained from other
sources that are not, to GM’s knowledge, subject to an obligation of
confidentiality, (i) shall be used solely for the purpose of confirming the
amount of Excess Labor Costs and Additional Labor Reimbursement and (ii) shall
not be disclosed to any member of GM GPSC.
               (iv) Delphi shall endeavor to provide, on or before August 1st of
each year or as soon as reasonably practicable thereafter, but in no event later
than December 1st of each year, to GM a non-binding forecast of amounts that
Delphi projects GM will be required to pay pursuant to this section 4.01 for the
following two (2) calendar years, and GM and Delphi

MRA-35



--------------------------------------------------------------------------------



 



shall work together to update the first year of such forecast on a quarterly
basis; provided, however, that the amount of GM’s obligation to pay any amount
pursuant to this section 4.01 shall not be increased or decreased to equal any
such forecast amounts, and Delphi’s right to receive payments from GM shall not
be affected by the amount of such forecast amounts.
               (v) GM shall pay all amounts in each monthly invoice referred to
in section 4.01(b)(ii) containing all information and representations required
by this section 4.01(b) within twenty (20) days following receipt of the invoice
or as otherwise agreed by GM and Delphi (if the 20th day falls on a weekend or
holiday, GM shall pay Delphi on the next business day). Notwithstanding anything
to the contrary in this Agreement or the Settlement Agreement, any payment by GM
or Delphi of any amount pursuant to this section 4.01 shall be subject to the
right of GM or Delphi, as applicable, to offset all or part of such payment as
provided in section 8.01 hereof.
          (c) Delphi shall (i) permit GM (excluding the members of GM GPSC)
and/or its agents, at GM’s expense, to audit Delphi’s books and records relating
to Excess Labor Costs and Additional Labor Reimbursement, and (ii) reasonably
cooperate with GM and its agents in any such audit activities in a timely
manner; provided, however, that (x) GM shall provide Delphi with reasonable
advance written notice identifying the records and information that GM intends
to audit, (y) GM shall reasonably cooperate with Delphi and its agents in any
such audit activities, and (z) GM shall, before seeking to audit Delphi’s books
and records regarding Excess Labor Costs and Additional Labor Reimbursement,
request that Delphi provide reasonably sufficient supporting information with
respect to any inquiry by GM regarding Excess Labor Costs and Additional Labor
Reimbursement. In addition, unless Delphi otherwise consents, any and all
information obtained by or through any audit of Delphi’s books and/or records by
GM and/or its agents, except to the extent such information is publicly
available or can be obtained from other sources that are not, to GM’s knowledge,
subject to an obligation of confidentiality, (i) shall be used solely for the
purpose of confirming the amount of Excess Labor Costs and Additional Labor
Reimbursement, and (ii) shall not be disclosed to any member of GM GPSC.
          (d) Delphi agrees to use commercially reasonable efforts to maximize
the use of temporary employees and minimize the use of skilled labor, as work
rules allow, with a goal of achieving a more competitive Labor Cost Amount,
provided that Delphi’s right to receive payments from GM shall not be affected
by any failure to achieve a more competitive Labor Cost Amount.
     Section 4.02 Production Cash Burn Breakeven.
          (a) With respect to any of the Sale Facilities or UAW Footprint
Facilities (the “Support Facilities”) for which GM requires production at any
time on or after January 1, 2008, GM agrees, under the terms and pursuant to the
process set forth in this section 4.02, to reimburse Delphi for the Applicable
Production Cash Burn Percentage of Production Cash Burn at such facility from
January 1, 2008 (or such later date agreed to by GM and Delphi) through the
Support End Date for such facility (a “Support Period”); provided, however, that
to the extent that net sales attributable to any Support Facility exceed the sum
of cash expenditures and accrued expenses included in the definition of
Production Cash Burn for such Support Facility

MRA-36



--------------------------------------------------------------------------------



 



during its Support Period, such excess amount shall offset amounts that GM would
otherwise pay in respect of other Support Facilities for which GM is reimbursing
Production Cash Burn during such Support Period.
          (b) GM shall reimburse Delphi as required in section 4.02(a) of this
Agreement pursuant to the following procedure:
               (i) Following the Effective Date, Delphi shall invoice GM on a
calendar month basis for the aggregate amount of the Applicable Production Cash
Burn Percentage of Production Cash Burn actually incurred at all Support
Facilities during the applicable month. Delphi shall deliver the invoice to the
Director of Business Development at GM by the 20th day of the month following
each invoice period (if the 20th day of the month falls on a weekend or holiday,
Delphi shall endeavor to deliver the invoice to GM by the next business day).
               (ii) Each monthly invoice for the aggregate amount of the
Applicable Production Cash Burn Percentage of Production Cash Burn actually
incurred at all Support Facilities shall be in the form of Exhibit 4.02(b)
hereto, shall have attached as supporting detail an invoice for each Support
Facility (also in the form of Exhibit 4.02(b) hereto), and include a
representation from Delphi that the attached supporting detail is substantially
complete and substantially accurate in all respects. GM and Delphi agree to work
together in good faith to amend the form of invoice if necessary due to changed
circumstances.
               (iii) GM shall pay all amounts in each invoice containing all
information and representations required by section 4.02(b)(ii) within thirty
(30) days following receipt of the invoice or as otherwise agreed by GM and
Delphi (if the 30th day following receipt of the invoice falls on a weekend or
holiday, GM shall pay Delphi on the next business day). Notwithstanding anything
to the contrary in this Agreement or the Settlement Agreement, any payment by GM
or Delphi of any amount pursuant to this section 4.02 shall be subject to the
right of GM or Delphi, as applicable, to offset all or part of such payment as
provided in section 8.01 hereof.
               (iv) If any monthly invoice submitted under this section 4.02
reflects an aggregate positive cash flow for all Support Facilities during the
applicable month, the amount of the aggregate positive cash flow shall be a
credit to GM solely against any future amounts GM owes Delphi pursuant to this
section 4.02. For the avoidance of doubt, Delphi shall not be obligated to make
any cash payment to GM with respect to any credit under this section 4.02 nor
shall any credits under this section 4.02 be applied against any sums owed by GM
under any other provision of this Agreement or any other agreement.
          (c) Delphi shall (i) with respect to the Flint East Facility, permit
an outside auditor, at GM’s expense, to audit Delphi’s books and records
relating to Production Cash Burn, (ii) with respect to all other Support
Facilities, permit GM (excluding the members of GM GPSC) and/or its agents, at
GM’s expense, to audit Delphi’s books and records relating to Production Cash
Burn, and (iii) reasonably cooperate with GM and/or its agents in any such audit
activities in a timely manner; provided, however, that (w) GM shall provide
Delphi with reasonable advance written notice identifying the records and
information that GM intends to audit, (x) GM

MRA-37



--------------------------------------------------------------------------------



 



shall reasonably cooperate with Delphi and its agents in any such audit
activities, (y) GM shall, before seeking to audit Delphi’s books and records
regarding Production Cash Burn, request that Delphi provide reasonably
sufficient supporting information with respect to any inquiry by GM regarding
Production Cash Burn, and (z) any and all information obtained by or through any
audit of Delphi’s books and records shall not be disclosed to any member of GM
GPSC, except to the extent such information is publicly available or can be
obtained from other sources that are not, to GM’s knowledge, subject to an
obligation of confidentiality. Notwithstanding anything contained herein,
neither GM nor any of its agents shall be entitled to audit pursuant to this
section 4.02(c) Delphi or Delphi’s books and records until GM has commenced
making the payments required pursuant to section 4.02 hereof.
          (d) In consideration of GM’s acceptance of responsibility for certain
Supplemental Unemployment Benefits and Severance at the Footprint Facilities, GM
shall receive a credit in the full amount of the first $10 million for which GM
is responsible under this section 4.02. The monthly invoices delivered by Delphi
pursuant to this section 4.02 shall reflect and shall be reduced by the amount
of the $10 million credit, with the credit applied dollar for dollar against the
first and each subsequent invoice until applied in full.
          (e) On or before the date on which payment pursuant to this section
4.02 would be due from GM to Delphi with respect to the invoice pertaining to
December of any year, Delphi shall pay to GM, with respect to each Sale Facility
(so long as it was also a Support Facility at any point during such year), via
wire transfer in immediately available funds an amount (the “Warranty Cost
Amount”) equal to one-third of the amount by which warranty costs associated
with such facility during the portion of such calendar year such Sale Facility
was a Support Facility exceeded an amount equal to the product of (x) the number
of months during the year for which GM was obligated to cover warranty costs
under Production Cash Burn and (y) 125% of (i) in respect of the Sandusky
Facility, $0; (ii) in respect of the Adrian Facility, $0; (iii) in respect of
the Saginaw Steering Facility, $1,148,000; and/or (iv) with respect of the
Athens Facility, $20,000 (for each such facility, the “Base Monthly Warranty
Level”), i.e.: one-third of (the warranty cost associated with the applicable
facility for the portion of the current year the Sale Facility was a Support
Facility — the number of months the Sale Facility was a Support Facility during
the current year x 125% of Base Monthly Warranty Level). If the warranty costs
during any month in respect of any Sale Facility (so long as it is also a
Support Facility) are more than the greater of $1 million or 200% of the Base
Monthly Warranty Level, then, on or before the date on which payment pursuant to
this section 4.02 would be due from GM to Delphi for such month, Delphi shall
pay to GM via wire transfer in immediately available funds an amount equal to
one-third of the amount by which the warranty costs exceed 125% of the Base
Monthly Warranty Level; provided, however, that (i) the amount of any annual
payment otherwise required to be made by Delphi pursuant to the first sentence
of this section in respect of the year in which any monthly payment is made by
Delphi pursuant to this sentence shall be reduced by the amount of any such
monthly payment and (ii) if the aggregate amount of monthly payments made by
Delphi pursuant to this sentence in any calendar year exceeds the amount of any
annual payment otherwise required to be made by Delphi pursuant to the first
sentence of this section in respect of such calendar year, GM shall pay to
Delphi via wire transfer in immediately available funds within thirty (30) days
of receipt by GM of the invoice under this section 4.02 for the month of
December of such year an amount equal to such excess.

MRA-38



--------------------------------------------------------------------------------



 



          (f) Delphi shall endeavor to provide, on or before August 1st of each
year or as soon as reasonably practicable thereafter, but in no event later than
December 1st of each year, to the Director of Business Development at GM a
forecast of Production Cash Burn for the following two calendar years for each
Support Facility and GM shall review each forecast and provide any feedback
within 15 days after receipt of such forecast. Actual Production Cash Burn shall
be tracked against each annual forecast on a monthly basis. GM and Delphi shall
work together to update each annual forecast on a quarterly basis for the
current calendar year. The amount of GM’s obligation to reimburse Delphi
pursuant to this section 4.02 shall not be increased or decreased to reflect any
amounts forecasted pursuant to this section 4.02(f).
          (g) At GM’s direction, Delphi shall implement an incentive payment
structure (the form and substance of which shall be subject to Delphi’s consent,
which shall not be unreasonably withheld) separate from and in addition to
Delphi’s current incentive payment structure, pursuant to terms designed by GM
to meet certain objectives for Delphi’s salaried employees at the Support
Facilities, and any amounts paid by Delphi under such incentive payment
structure shall be included as part of cost for purposes of the Production Cash
Burn calculation; provided, however, that nothing herein shall require GM to
direct Delphi to implement an incentive payment structure, and payments made
under an incentive payment structure shall not be included as part of the
Production Cash Burn calculation unless GM directs its implementation in
writing.
          (h) On January 1, 2008, GM shall accelerate its payment terms (for all
payments made by GM after such date) to “net 10 days” for products purchased by
GM from Support Facilities that are not also Sale Facilities. The accelerated
payment terms for each such Support Facility shall end on the Support End Date
for such Support Facility.
          (i) GM and Delphi have agreed to work together to minimize excess and
obsolete materials with respect to the Support Facilities in accordance with the
letter from Bill Hurles, of GM, to Jeff Paprocki, of Delphi, dated February 1,
2007, which is attached hereto as Exhibit 4.02(i). GM and Delphi have further
agreed to handle extended fabrication and material obligations as set forth in
such letter.
          (j) Any inventory banks requested by GM at any Support Facility shall
be produced by Delphi through the order schedule as outlined in section 4.02(h)
of this Agreement. The size and build schedule for any such inventory banks
shall be mutually agreed upon by GM and Delphi. GM shall purchase the inventory
upon production by Delphi and receipt of an invoice, subject to “net 10 day”
payment terms. At GM’s written direction, Delphi shall warehouse and maintain
such inventory at GM’s cost.
          (k) Current GM contract terms, including pricing, shall remain in
force with no pricing changes to be proposed for GM products produced at the
Support Facilities.
          (l) Delphi shall use commercially reasonable efforts to minimize the
Production Cash Burn at each Support Facility.

MRA-39



--------------------------------------------------------------------------------



 



          (m) GM may, in its sole discretion, assist the Delphi purchasing
organization, as requested by Delphi, in the negotiation and purchase of
material for the Support Facilities after December 31, 2007.
          (n) After such time as GM makes its first payment to Delphi under this
section 4.02, GM may, in its sole discretion, designate GM employee(s) or
advisor(s), compensated by GM, to work at any Support Facility (except for the
Flint East Facility) as advisors to Delphi to help minimize Production Cash Burn
after (i) in the case of the Needmore Road Facility, the Saginaw E&C Facility,
the Sandusky Facility, or the Adrian Facility December 31, 2007, and (ii) in the
case of the Saginaw Steering Facility or the Athens Facility, December 31, 2008.
As necessary to support GM’s efforts to reduce Production Cash Burn, Delphi
shall provide such GM representatives with access to the operations of the
Support Facilities (except for the Flint East Facility) as well as to the books
and records relating to such Support Facilities. The GM representatives may also
review ongoing expenditures at any such Support Facility during the Support
Period for such Support Facility.
          (o) GM, with the concurrence of Delphi, which shall not be
unreasonably withheld, may, but shall not be required to, extend employment
offers to Delphi salaried employees affiliated with the products or operations
of the Support Facilities after (i) in the case of any employee associated with
the Flint East Facility, June 30, 2008, (ii) in the case of any employee
associated with the Needmore Road Facility and the Saginaw E&C Facility,
December 31, 2007, (iii) in the case of any employee associated with the Saginaw
Steering Facility or the Athens Facility, December 31, 2008, and (iv) in the
case of any employee associated with the Sandusky Facility or the Adrian
Facility, December 31, 2007; provided, however, that with respect to any Sale
Facility, GM’s right to extend employment offers pursuant to this section
4.02(o) shall be suspended so long as there is a sale of such Sale Facility
pending pursuant to a signed memorandum of understanding or purchase agreement.
GM may, but shall not be required to, locate employees that GM hires under this
section 4.02(o) at any Support Facility until such Support Facility is
wound-down or its ownership is transferred to a party other than Delphi;
provided, however, that no salaried employees employed by GM shall hold or be
deemed by Delphi or GM to hold a managerial position at any Support Facility.
     Section 4.03 Sunset Requirements.
          (a) GM has agreed, pursuant to section B of and Attachment A to the
UAW MOU, to, among other things, provide certain support so that Delphi shall no
longer have responsibility for production operations or for employment of
UAW-represented employees by dates specified in the UAW MOU in respect of the
Saginaw Steering Facility, the Sandusky Facility, the Adrian Facility, the Flint
East Facility, the Needmore Road Facility and the Saginaw E&C Facility. For the
avoidance of doubt, GM shall have no obligations (and shall not be responsible
for any liabilities) in respect of such facilities, other than obligations
expressly set forth in the UAW MOU, this Agreement or the Settlement Agreement,
or such obligations, if any, expressly set forth in any Existing Agreements.
Delphi agrees that it shall not seek any compensation from GM, the UAW or any
other party in consideration of Delphi’s cessation of responsibility pursuant to
section B of the UAW MOU except as provided for in this Agreement, the
Settlement Agreement or any Existing Agreements.

MRA-40



--------------------------------------------------------------------------------



 



          (b) GM and Delphi acknowledge that Delphi expects to cease GM
production at the Athens Facility on or before December 31, 2009. GM and Delphi
agree to use commercially reasonable efforts to relocate or source, on or before
such date, production of all Component Parts which are manufactured at the
Athens Facility, which relocation shall be coordinated with and approved by GM
in accordance with GM’s Business Transfer Approval Board process (the “BTAB
Process”). In the event the production of Component Parts for GM at the Athens
Facility has not been completely relocated or sourced to other facilities by
December 31, 2009 due to technical, sourcing or manufacturing- based
impediments, and despite the Parties’ having used commercially reasonable
efforts to meet the December 31, 2009 date, GM and Delphi shall mutually discuss
and reasonably cooperate to address any additional production that is necessary
to support GM following such date. In connection with the closure of the Athens
Facility, GM agrees to utilize commercially reasonable efforts to coordinate the
timing of flowback opportunities in the most cost-effective manner practicable.
Delphi agrees that a condition of any sale of the Athens Facility shall be that
the buyer agrees in writing to comply with this section 4.03(b). GM agrees that
there shall be no adverse economic impact to Delphi related to hourly and
salaried separation costs and costs of moving equipment in connection with any
closure of the Athens Facility, and GM shall be responsible for any such costs
borne by Delphi. Delphi and GM agree that if the Athens Facility is sold, the
buyer (who will reap the long-term benefit of closure of the Athens Facility)
shall bear the entire economic impact of closure of the Athens Facility,
including, without limitation, hourly and salaried separation costs and costs of
moving equipment, provided that GM shall provide flowback opportunities to GM
locations or otherwise satisfy long-term employment commitments for
approximately 390 Athens former Tier I employees.
          (c) GM and Delphi acknowledge that Delphi expects to close the
Columbus Facility on or before December 31, 2007. GM and Delphi agree to use
commercially reasonable efforts to relocate or source, on or before such date,
production of all Component Parts which are manufactured at the Columbus
Facility, which relocation shall be coordinated with and approved by GM in
accordance with GM’s BTAB Process, subject to Delphi’s right to close the
Columbus Facility no later than December 31, 2008. In the event the production
of Component Parts at the Columbus Facility will not be relocated or sourced to
other facilities by December 31, 2007 due to technical, sourcing or
manufacturing-based impediments, and GM desires that Delphi continue operations
at the Columbus Facility to support GM production, despite the Parties’ having
used commercially reasonable efforts to meet the December 31, 2007 date, GM
shall provide Delphi with sixty (60) days’ prior written notice and GM and
Delphi shall use commercially reasonable efforts to expedite the relocation of
production from the Columbus Facility, in which case Delphi shall continue to
operate the Columbus Facility in support of GM’s production requirements until a
date to be agreed upon by GM and Delphi, provided that Delphi shall not be
obligated to operate such facility beyond December 31, 2008. In addition, the
Parties agree to engage in good faith discussions regarding whether the Columbus
Facility would be eligible for the Production Cash Burn subsidy under section
4.02 for the period after January 1, 2008. Delphi agrees that a condition of any
sale of the Columbus Facility shall be that the buyer agrees in writing to
comply with this section 4.03(c).
          (d) GM and Delphi acknowledge that Delphi expects to close the
Milwaukee E&C Facility on or before December 31, 2007. GM and Delphi agree to
use commercially reasonable efforts to relocate or source, on or before such
date, production of all Component

MRA-41



--------------------------------------------------------------------------------



 



Parts which are manufactured at the Milwaukee E&C Facility, which relocation
shall be coordinated with and approved by GM in accordance with GM’s BTAB
Process, subject to Delphi’s right to close the Milwaukee E&C Facility no later
than December 31, 2008. In the event the production of Component Parts at the
Milwaukee E&C Facility will not be relocated or sourced to other facilities by
December 31, 2007 due to technical, sourcing or manufacturing-based impediments,
and GM desires that Delphi continue operations at the Milwaukee E&C Facility to
support GM production, despite the Parties’ having used commercially reasonable
efforts to meet the December 31, 2007 date, GM shall provide Delphi with sixty
(60) days’ prior written notice and GM and Delphi shall use commercially
reasonable efforts to expedite the relocation of production from the Milwaukee
E&C Facility, in which case Delphi shall continue to operate the Milwaukee E&C
Facility in support of GM’s production requirements until a date to be agreed
upon by GM and Delphi, provided that Delphi shall not be obligated to operate
such facility beyond December 31, 2008. In addition, the Parties agree to engage
in good faith discussions regarding whether the Milwaukee E&C Facility would be
eligible for the Production Cash Burn subsidy under section 4.02 for the period
after January 1, 2008. Delphi agrees that a condition of any sale of the
Milwaukee E&C Facility shall be that the buyer agrees in writing to comply with
this section 4.03(d).
     Section 4.04 GM Working Capital Backstop for Sale Facilities.
          (a) The Parties agree that the provisions of this section 4.04 are
intended to provide Delphi with an agreed upon minimum recovery of the working
capital that Delphi has invested in the Sale Businesses. The exercise of any
Unsold Business Option under section 4.06 of this Agreement (other than with
respect to the Saginaw E&C Assets), including the occurrence of any deemed
transfer pursuant to section 4.06(c) of this Agreement, constitutes a sale under
the provisions of this section 4.04.
          (b) If the closing of the sale of the Global Interiors & Closures
Business occurs on or before the Effective Date:
               (i) GM will pay to Delphi on the Initial Payment Date a payment
equal to the lesser of (A) $91 million, and (B) 100% of the amount, if any, by
which the estimated Net Working Capital associated with the Global Interiors &
Closures Business as of the Closing Date (to the extent included as part of the
sale) exceeds the Initial Sale Proceeds (or, to the extent any adjustments have
already been made, the Adjusted Sale Proceeds) for the Global Interiors &
Closures Business; or
               (ii) Delphi will pay to GM on the Closing Date 60% of the Excess
Interiors Proceeds, if any.
               (iii) On each Adjustment Payment Date, GM or Delphi, as
applicable, will make payment to the other party of any adjustments required to
the payments made under subsections (b)(i) and (b)(ii) above to reflect the
Adjusted Sale Proceeds or actual Net Working Capital as of the Closing Date, in
accordance with the procedures set forth in section 4.04(i).
          (c) If the closing of the sale of the Global Interiors & Closures
Business has not occurred on or before the Effective Date:

MRA-42



--------------------------------------------------------------------------------



 



               (i) GM will advance to Delphi (as an advance deposit against
accounts payable to Delphi and its U.S. and Mexican Affiliates), on the later of
the Effective Date and January 2, 2008, the lesser of (A) $91 million and
(B) 100% of the estimated Net Working Capital associated with the Global
Interiors & Closures Business as of December 31, 2007 (the “Interiors Advance”).
               (ii) Upon the closing of a sale of the Global Interiors &
Closures Business subsequent to GM making the Interiors Advance
               (A) On the Closing Date, Delphi will pay to GM the amount of the
Interiors Advance (which payment shall reduce the Interiors Advance to zero) by
wire transfer in immediately available funds;
               (B) On the Closing Date, GM will pay to Delphi the amount equal
to the lesser of (x) $91 million, and (y) 100% of the amount, if any, by which
the estimated Net Working Capital associated with the Global Interiors &
Closures Business as of the Closing Date (to the extent included as part of the
sale) exceeds the Initial Sale Proceeds (or, to the extent any adjustments have
already been made, the Adjusted Sale Proceeds), which payment is not an advanced
deposit, by wire transfer in immediately available funds; and
               (C) Delphi will pay to GM on the Closing Date an amount equal to
60% of the Excess Interiors Proceeds, if any.
               (iii) On each Adjustment Payment Date, GM or Delphi, as
applicable, will make payment to the other party of any adjustments required to
the payments made under subsection (c)(ii) above to reflect the Adjusted Sale
Proceeds or actual Net Working Capital as of the Closing Date, in accordance
with the procedures set forth in section 4.04(i).
        (d) If the closing of the sale of the Sandusky Business occurs on or
before the Effective Date:
               (i) Delphi will first pay to GM on the Initial Payment Date the
Capital Procurement Payment pursuant to the terms of the Capital Procurement
Agreement.
               (ii) Subsequent to Delphi having paid the Capital Procurement
Payment to GM, GM will pay to Delphi on the Initial Payment Date the amount, if
any, by which (A) the lesser of (1) $35 million and (2) the estimated Net
Working Capital associated with the Sandusky Business as of the Closing Date (to
the extent included as part of the sale) exceeds (B) the Initial Sale Proceeds
(or, to the extent any adjustments have already been made, the Adjusted Sale
Proceeds) for the Sandusky Business less the Capital Procurement Payment; or
               (iii) Delphi will pay to GM on the Closing Date 60% of the Excess
Sandusky Proceeds, if any.

MRA-43



--------------------------------------------------------------------------------



 



               (iv) On each Adjustment Payment Date, GM or Delphi, as
applicable, will make payment to the other party of any adjustments required to
the payments made under subsections (d)(i) through (iii) above to reflect the
Adjusted Sale Proceeds or actual Net Working Capital as of the Closing Date, in
accordance with the procedures set forth in section 4.04(i).
        (e) If the closing of the sale of the Sandusky Business has not occurred
on or before the Effective Date:
               (i) GM will advance to Delphi (as an advance deposit against
accounts payable to Delphi and its U.S. and Mexican Affiliates), on the later of
the Effective Date and January 2, 2008, the lesser of (A) $35 million and
(B) 100% of the estimated Net Working Capital associated with the Sandusky
Business as of December 31, 2007 (the “Sandusky Advance”).
               (ii) Upon the closing of a sale of the Sandusky Business
subsequent to GM making the Sandusky Advance
               (A) On the Closing Date, Delphi will pay to GM the amount of the
Sandusky Advance (which payment shall reduce the Sandusky Advance to zero) by
wire transfer in immediately available funds.
               (B) On the Closing Date, Delphi will pay to GM the Capital
Procurement Payment pursuant to the terms of the Capital Procurement Agreement.
               (C) Upon Delphi having paid the Capital Procurement Payment to
GM, on the Closing Date, GM will pay to Delphi the amount, if any, by which
(1) the lesser of (x) $35 million, and (y) the estimated Net Working Capital
associated with the Sandusky Business as of the Closing Date (to the extent
included as part of the sale) exceeds (B) the Initial Sale Proceeds (or, to the
extent any adjustments have already been made, the Adjusted Sale Proceeds) for
the Sandusky Business less the Capital Procurement Payment, which payment is not
an advanced deposit, by wire transfer in immediately available funds; or
               (D) Delphi will pay to GM on the Closing Date 60% of the Excess
Sandusky Proceeds, if any.
               (iii) On each Adjustment Payment Date, GM or Delphi, as
applicable, will make payment to the other party of any adjustments required to
the payments made under subsections (e)(i) and (e)(ii) above to reflect the
Adjusted Sale Proceeds or actual Net Working Capital as of the Closing Date or
December 31, 2007, as applicable, in accordance with the procedures set forth in
section 4.04(i).
        (f) If the closing of the sale of the Global Steering Business occurs on
or before the Effective Date:

MRA-44



--------------------------------------------------------------------------------



 



               (i) GM will pay to Delphi on the Effective Date a payment equal
to the lesser of (A) $210 million, and (B) 66.6% of the amount, if any, by which
the estimated Net Working Capital associated with the Global Steering Business
as of the Closing Date (to the extent included as part of the sale) exceeds the
Initial Sale Proceeds (or, to the extent any adjustments have already been made,
the Adjusted Sale Proceeds) for the Global Steering Business; or
               (ii) Delphi will pay to GM on the Closing Date 60% of the Excess
Steering Proceeds.
               (iii) On each Adjustment Payment Date, GM or Delphi, as
applicable, will make payment to the other party of any adjustments required to
the payments made under subsections (f)(i) and (f)(ii) above to reflect the
Adjusted Sale Proceeds or actual Net Working Capital as of the Closing Date, in
accordance with the procedures set forth in section 4.04(i).
        (g) If the closing of the sale of the Global Steering Business has not
occurred on or before the Effective Date:
               (i) GM will advance to Delphi (as an advance deposit against
accounts payable to Delphi and its U.S. and Mexican Affiliates), on the
Effective Date, $210 million (the “Steering Advance”).
               (ii) Between the making of the Steering Advance and the Closing
Date of any sale of the Steering Business, Net Working Capital will be
reassessed as of the end of each calendar year in accordance with the procedures
set forth in section 4.04(i) and any necessary adjustments to the Steering
Advance will be made on the appropriate Adjustment Payment Date (A) in the case
of an increase in the Steering Advance, through an additional advance deposit
against accounts payable to Delphi and its U.S. Affiliates, and (B) in the case
of a decrease in the Steering Advance, through repayment by Delphi of the amount
of such reduction.
               (iii) Upon the closing of a sale of the Steering Business
subsequent to GM making the Steering Advance
               (A) On the Closing Date, Delphi will pay to GM the amount of the
Steering Advance (which payment shall reduce the Steering Advance to zero) by
wire transfer in immediately available funds;
               (B) On the Closing Date, GM will pay to Delphi the amount equal
to the lesser of (x) 210 million, and (y) 66.6% of the amount, if any, by which
the estimated Net Working Capital associated with the Steering Business as of
the Closing Date (to the extent included as part of the sale) exceeds the
Initial Sale Proceeds (or, to the extent any adjustments have already been made,
the Adjusted Sale Proceeds), which payment is not an advanced deposit); or

MRA-45



--------------------------------------------------------------------------------



 



               (C) Delphi will pay to GM on the Closing Date an amount equal to
60% of the Excess Steering Proceeds, if any.
               (iv) On each Adjustment Payment Date, GM or Delphi, as
applicable, will make payment to the other party of any adjustments required to
the payments made under subsections (g)(i) through (g)(iii) above to reflect the
Adjusted Sale Proceeds or actual Net Working Capital as of the Closing Date or
December 31, 2007, as applicable, in accordance with the procedures set forth in
section 4.04(i).
          (h) Notwithstanding sections 4.04(f) and (g) above, the terms of the
Transaction Facilitation Agreement shall control so long as the Transaction
Facilitation Agreement remains in effect.
          (i) On or before the applicable Invoice Delivery Date, Delphi shall
deliver to GM its good faith estimate of the calculation of any estimated
payment owing under section 4.04 along with any reasonably necessary and
appropriate supporting financial statements and other information and, if
applicable, a preliminary closing statement for any sale (collectively, the
“Estimated Payment Calculation”). GM and/or Delphi shall pay all amounts owing
with respect to any Estimated Payment Calculation containing all information
required by this section 4.04(i) on the dates such payments are due and owing
under the terms of this section 4.04. Notwithstanding anything to the contrary
in this Agreement or the Settlement Agreement, any payment by GM or Delphi of
any amount pursuant to this section 4.04(i) shall be subject to the right of GM
or Delphi, as applicable, to offset all or part of such payment as provided in
section 8.01 hereof.
          (j) Within 20 days of each Adjustment Determination Date, Delphi shall
deliver to GM the calculation of any adjustment owing under sections 4.04(a)-(g)
along with all necessary and appropriate supporting financial statements and
other information and, if applicable, a closing statement for any sale
(collectively, the “Adjustment Payment Calculation”). The Adjustment Payment
Calculation shall include all reasonably necessary supporting documentation and
a representation from Delphi that such documentation is substantially complete
and substantially accurate in all respects. GM and/or Delphi shall pay all
amounts owing under any Adjustment Payment Calculation containing all
information and representations required by this section 4.04(j) on the
applicable Adjustment Payment Date. Notwithstanding anything to the contrary in
this Agreement or the Settlement Agreement, any payment by GM or Delphi of any
amount pursuant to this section 4.04(j) shall be subject to the right of GM or
Delphi, as applicable, to offset all or part of such payment as provided in
section 8.01 hereof.
          (k) Delphi shall (i) permit GM and/or its agents, at GM’s expense, to
audit Delphi’s books and records relating to Adjustment Payment Calculations,
and (ii) reasonably cooperate with GM and its agents in any such audit
activities in a timely manner; provided, however, that (x) GM shall provide
Delphi with reasonable advance written notice identifying the records and
information that GM intends to audit, (y) GM shall reasonably cooperate with
Delphi and its agents in any such audit activities, and (z) GM shall, before
seeking to audit Delphi’s books and records regarding Adjustment Payment
Calculations, request that Delphi provide reasonably sufficient supporting
information with respect to any inquiry by GM

MRA-46



--------------------------------------------------------------------------------



 



regarding Adjustment Payment Calculations. In addition, unless Delphi otherwise
consents, any and all information obtained by or through any audit of Delphi’s
books and/or records by GM and/or its agents, except to the extent such
information is publicly available or can be obtained from other sources that are
not, to GM’s knowledge, subject to an obligation of confidentiality, shall be
used solely for the purpose of confirming any Adjustment Payment Calculations.
          (l) As a condition of receiving payment of the Unrecovered Separation
Costs in accordance with section 4.04, Delphi agrees that it will not obligate
buyers of the Global Interiors & Closures Business, Global Steering Business or
the Sandusky Business to pay such costs unless GM otherwise agrees.
          (m) To the extent required under either Existing Agreements or
agreements which GM or any of the Delphi Parties enter into in the future,
Delphi shall ensure that GM receives required production from the Global
Interiors & Closures Business, the Sandusky Business and the Global Steering
Business through the earlier of the Closing Date related to the sale of such
business or the applicable Business Outside Date.
     Section 4.05 Additional Terms Regarding Sale Facilities.
          (a) GM shall have the right to consent to the identity of any buyer or
buyers of all or any part of the Global Steering Business, Global Interiors &
Closures Business, and/or the Sandusky Business which is sold as a going concern
and to the amount of proceeds to be paid upon the sale or sales of any of such
businesses if less than the Net Working Capital associated with the applicable
business; provided, however, that the right to consent to the identity of any
buyer or buyers shall not apply to any sale of assets that are no longer used
for GM production, including the Athens Facility and Columbus Facility (at such
time as such facilities are no longer used for GM production); and provided
further, that any proceeds from the sale of such assets (except for the Athens
Facility, the Columbus Facility and de minimis surplus asset sales) shall be
treated as Sale Proceeds under section 4.04.
          (b) Delphi shall use commercially reasonable efforts to maximize the
proceeds from and value of the Global Steering Business, Global Interiors &
Closures Business, and the Sandusky Business (including working with GM to
evaluate standalone options for such businesses or Facilities that are not sold
on or prior to January 1, 2008); provided that nothing contained herein shall
relieve GM of its obligation under section 4.06 hereof.
          (c) GM shall use commercially reasonable efforts to negotiate a
revenue plan with potential buyers of the Global Steering Business, Global
Interiors & Closures Business, and/or the Sandusky Business to facilitate sales
of such facilities; provided, however, that GM shall not be obligated under any
circumstances to enter into any such revenue plan.
          (d) With respect to the Global Steering Business, Global Interiors &
Closures Business, and/or the Sandusky Business, as applicable, GM shall offer
to any buyer of such facility or facilities to which GM consents under
section 4.05(a) hereof, reimbursement of Excess Labor Costs for the period
following the closing of the sale on terms that are substantially the same (and
no less favorable to the buyer) as those set forth in section 4.01 of this
Agreement.

MRA-47



--------------------------------------------------------------------------------



 



     Section 4.06 Treatment of Unsold Businesses and the Transfer of Certain
Employees.
          (a) Unsold Business Option
               (i) In accordance with the terms of this section 4.06, Delphi on
behalf of itself and its applicable Affiliates (each a “Business Optionor” and
collectively, the “Business Optionors”) hereby grants to one or more parties
designated by GM in its discretion (each a “Business Optionee” and collectively,
the “Business Optionees”), the options (each an “Unsold Business Option” and
collectively, “Unsold Business Options”) to purchase the Global Steering
Business, the Sandusky Business, the Global Interiors & Closures Business and
the Saginaw E&C Assets (each an “Unsold Business” and collectively, the “Unsold
Businesses”) each for $1.00, to be effectuated through one or more asset sales,
stock or other equity interest sales, real estate leases, machinery and
equipment leases (with respect to machinery and equipment located in facilities
which are to be leased to the applicable Business Optionee) and assignments and
assumptions (each a “Business Transaction” and collectively, the “Business
Transactions”), or a combination thereof, as reasonably determined by the
applicable Business Optionee (except to the extent Delphi is expressly entitled
to determine the structure under this section 4.06).
               (ii) Each Business Transaction shall be structured such that the
Business Optionee shall assume the Assumed Liabilities and Delphi and the
Business Optionor, as applicable, shall retain the Retained Liabilities each
with respect to the applicable Unsold Business. In addition, in connection with
such Business Transaction, the Business Optionee shall offer employment to the
U.S. salaried employees of the Unsold Business on terms substantially comparable
in the aggregate to the terms of their employment with Delphi or its Affiliates
for one year following the date of the closing of the applicable Business
Transaction (the “Business Closing Date”), and, in the case of non-U.S.
employees, the Business Optionee shall assume the employment contracts and all
related obligations of the Unsold Business in accordance with applicable legal,
works council and union agreement requirements. Also, the assets to be
transferred in connection with each Business Transaction shall be accepted by
the Business Optionee on an as-is, where-is basis. GM may designate only one
Business Optionee at a time for each Unsold Business (unless Delphi otherwise
consents, which consent shall not unreasonably be withheld), provided that GM
may designate separate Business Optionees with respect to discrete regional
operations or lines of business which are a part of the Unsold Business where
such discrete regional operations or lines of business may reasonably be sold as
a separate ongoing concern. The Business Optionee and GM shall be responsible
for all costs associated with any such sales or, to the extent provided in
section 4.06(a)(vii) below, the preparation therefor regardless of whether the
sale to such Business Optionee closes.
               (iii) To the extent that an Unsold Business includes a contract
or other obligations, including without limitation non-compete or
non-solicitation agreements, which would restrict or inhibit a Business Optionee
or any of its Affiliates from engaging in, owning an interest in any Person
engaged in, or providing support (financial or otherwise) to any Person engaged
in, any line of business, Delphi shall at the request of the applicable Business
Optionee use commercially reasonable efforts to terminate such contract or
obligations and, at the election of the applicable Business Optionee, such
contract or obligation shall be excluded (at the cost and expense of the
Business Optionee) from the contracts and obligations being transferred or
assumed by the Business Optionee pursuant to a Business Transaction; and in such
case, Delphi,

MRA-48



--------------------------------------------------------------------------------



 



the applicable Business Optionor and GM shall use their respective commercially
reasonable efforts to provide the Business Optionee with the rights and benefits
of such excluded contract or obligation (other than with respect to joint
ventures). To the extent that an Unsold Business includes a contract or
obligations pursuant to which a third party has a preemptive or similar right to
purchase any asset (including an equity interest in a joint venture) which
constitutes a portion of the Unsold Business, Delphi shall use commercially
reasonable efforts to cause such third party not to exercise such right and at
the election of the applicable Business Optionee, such assets shall be excluded
(at the cost and expense of the Business Optionee) from the assets being
transferred or assumed by the Business Optionee pursuant to a Business
Transaction; and in such case, Delphi, the applicable Business Optionor and GM
shall use their respective commercially reasonable efforts to provide the
Business Optionee with the rights and benefits of such asset (other than with
respect to joint ventures). With respect to the Saginaw E&C Assets, Delphi shall
be entitled to retain the working capital with respect to such Unsold Business.
               (iv) The Parties agree that in connection with a Business
Transaction Delphi may as reasonably determined by Delphi in order to reduce the
cost of the applicable Business Transaction, (A) transfer the assets to be sold
in connection with an Unsold Business and Assumed Liabilities to be assumed in
connection with the purchase of the Unsold Business to a newly-formed subsidiary
with no other operations or operational history, and transfer the equity
interests of such new subsidiary to the Business Optionee, or (B) in the case of
wholly-owned subsidiaries that are engaged in no business other than the Unsold
Business, transfer the equity interests of such subsidiaries to the Business
Optionee. In no event shall the Business Optionee assume or otherwise become
liable for any liabilities or obligations that are not Assumed Liabilities,
Delphi and the Business Optionor shall, jointly and severally, indemnify, defend
and hold GM and each Business Optionee harmless from and against all such
liabilities. Notwithstanding anything to the contrary herein, the liabilities
and obligations of any joint venture comprising part of an Unsold Business will
not be affected by this Agreement and such liabilities and obligations shall
remain liabilities and obligations of the joint venture, and Delphi and its
Affiliates (other than the joint venture) shall have no liability or obligation
with respect thereto.
               (v) Each Business Transaction shall be subject to customary and
appropriate documentation reasonably acceptable to Delphi and the Business
Optionee. The Business Optionor and Delphi shall jointly and severally warrant
to the applicable Business Optionee that, other than assets excluded from the
relevant Unsold Business definition, the assets and rights transferred to the
Business Optionee, together with the rights and transition services provided for
hereunder, are sufficient to operate the applicable Unsold Business in
substantially the same manner as operated prior to the Business Closing Date. In
addition, the Business Optionor shall provide a customary warranty to the
Business Optionee that it is being transferred marketable title to all stock,
equity interests and assets to be transferred to the Business Optionee, free and
clear of all liens, claims and Encumbrances, subject only to Permitted
Encumbrances. The Business Optionees and the Business Optionor shall take all
commercially reasonable actions necessary to and shall execute and deliver, any
documents or instruments, reasonably necessary to, perfect or confirm all
transfers, assignments and assumptions in connection with each Business
Transaction, including making all appropriate regulatory filings as soon as
practicable and obtaining all requisite regulatory approvals in advance of the
Business Outside Date (as defined below); provided that in no event shall a
Business Optionee be obligated to

MRA-49



--------------------------------------------------------------------------------



 



dispose of or divest itself of any line of business or restrict itself from
engaging in a line of business in order to obtain any regulatory approvals. To
the extent a third party consent or approval is not obtained with respect to any
third party contract or agreement in connection with a Business Transaction, the
applicable contract or agreement shall be excluded from the Business Transaction
and Delphi shall and shall cause its Affiliates to use reasonable efforts to
provide the benefits therefrom to the Business Optionee.
               (vi) Each Unsold Business Option may be exercised by a Business
Optionee (A) with respect to the Global Interiors & Closures Business, the
Sandusky Business and the Saginaw E&C Assets, on or after the earlier of (1) the
date Delphi and GM agree in writing that Delphi’s marketing efforts have
concluded for the applicable Unsold Business and (2) September 30, 2008; and
(B) with respect to the Global Steering Business, on or after the earlier of
(1) the date Delphi and GM agree in writing that Delphi’s marketing efforts have
concluded for such business and (2) August 31, 2010; provided, however, that the
Unsold Business Option with respect to each Unsold Business shall terminate and
expire upon any sale of such Unsold Business by Delphi. In the event that an
Unsold Business Option with respect to any of the Global Interiors & Closures
Business, the Sandusky Business, and the Saginaw E&C Assets is not exercised on
or before December 31, 2008, or if such option has been exercised but the
applicable Business Closing Date has not occurred on or before December 31,
2008, the Unsold Business Option relating to the applicable Unsold Business
shall terminate. In the event that an Unsold Business Option with respect to the
Global Steering Business is not exercised on or before December 31, 2010, or if
such option has been exercised but the Business Closing Date with respect to the
Global Steering Business has not occurred on or before December 31, 2010, the
Unsold Business Option relating to the Global Steering Business shall terminate.
If the Unsold Business Option is exercised in accordance with this section 4.06,
the exercising Business Optionee and Delphi shall take all commercially
reasonable actions to close the applicable Business Transaction for such Unsold
Business Option on or before the applicable termination dates provided for in
the previous two sentences (each a “Business Outside Date” and collectively, the
“Business Outside Dates”). The Unsold Business Option shall be exercised through
notice to Delphi provided in accordance with section 8.19 hereof. Such notice
shall be in writing. In addition, GM shall in writing notify Delphi of the
identity of the Business Optionees as promptly as practicable, but in any event,
at least 45 days prior to the applicable Business Closing Date.
               (vii) At each Business Optionee’s expense, such Business Optionee
may begin preparations for the exercise of the Unsold Business Option, without
any obligation to exercise such option (A) on or after April 1, 2008, with
respect to the Global Interiors & Closures Business, the Sandusky Business, and
the Saginaw E&C Assets, and (B) on or after April 1, 2010 with respect to the
Global Steering Business, subject to, in each case, the execution of reasonable
and customary confidentiality agreements. Delphi shall reasonably cooperate and
assist any Business Optionee in its preparations and shall undertake such
actions as such Business Optionee reasonably requests in order to complete such
preparations, subject to reimbursement by the applicable Business Optionee of
Delphi’s actual costs incurred relating to such preparations. Such preparations
may include, without limitation, due diligence (including discussions regarding
facilities relocation plans for stated facilities), information technology
systems conversion, payroll systems conversion, and inventory systems
conversion, as well as other actions necessary or reasonably desirable in
preparing for the establishment of each of the

MRA-50



--------------------------------------------------------------------------------



 



Global Steering Business, the Sandusky Business, the Global Interiors & Closures
Business and the Saginaw E&C Assets as separate operating entities.
               (viii) Upon the applicable Business Closing Date, Delphi shall,
except as provided in the following sentence, take all necessary and appropriate
actions to allow the Business Optionee to acquire ownership or use of, or to
receive the benefit of, as applicable, and the Business Optionee shall take all
necessary and appropriate actions to receive and accept ownership, use or the
benefit of, all contracts, leases, license agreements and other agreements with
third parties, and all other assets (including all equipment, machinery and
tools) owned by Delphi that are primarily used in the applicable Unsold
Business. Ownership of all intellectual property primarily used in the operation
of the applicable Unsold Business shall be transferred by Delphi (and/or the
Business Optionor as appropriate) to GM. The Parties further agree that (A) with
respect to any intellectual property transferred by Delphi that is used in any
of Delphi’s or its Affiliates’ other businesses or facilities, GM grants to
Delphi, with the right to sublicense to its Affiliates, successors, assigns
and/or designated suppliers, a perpetual, fully paid up, worldwide,
non-exclusive irrevocable license under such intellectual property to make, have
made, use, have used, sell, offer to sell, import, export, reproduce, copy,
prepare derivative works, and distribute all products of the type produced by
Delphi or any of its Affiliates as of the Business Closing Date and any
derivatives and/or re-use/extension thereof other than the GM products
associated with the business acquired by the Business Optionee, and (B) with
respect to any intellectual property retained by the Business Optionor or Delphi
that is also used in connection with the applicable Unsold Business, the
Business Optionor or Delphi, as appropriate, grants to GM, with the right to
sublicense to its Affiliates, successors, assigns and/or designated suppliers, a
perpetual, fully paid up, worldwide, non-exclusive irrevocable license under
such intellectual property to make, have made, use, have used, sell, offer to
sell, import, export, reproduce, copy, prepare derivative works, and distribute
all products of the type produced by such Unsold Business as of the Business
Closing Date and any derivatives and/or re-use/extension thereof. The provisions
of subsections (A) and (B) hereof are sufficient to constitute a license and no
further actions are required by any party to give effect to the terms thereof.
GM shall release Delphi and the Business Optionor from any liabilities and
obligations relating to the period commencing after the applicable Business
Closing Date in connection with any production obligations under any applicable
Purchase Orders or supply contracts to GM relating to the Unsold Business. If an
Unsold Business Option is exercised, Delphi or the Business Optionor shall
assist, at the Business Optionee’s cost (except for information technology costs
to the extent Delphi has been compensated for such costs under section 4.04), in
the conversion of the information technology, payroll and inventory systems at
the applicable Unsold Business.
               (ix) If, in connection with a Business Transaction, a Business
Optionee determines to lease an Unsold Business facility, such lease or leases
(A) shall be “triple net”, (B) shall provide for no rent payments, (C) shall
include an option exercisable at any time prior to the termination of such lease
by the Business Optionee or its assignee, to purchase the such facility for
$1.00 and (D) shall have a lease term until December 31, 2015 with two (2) four
(4) year renewal options and contain such other terms which shall be reasonably
acceptable to Delphi and the Business Optionee, and provided that the Business
Optionee shall have the right to terminate the applicable lease at any time
without liability directly related to such termination on six (6) month’s prior
written notice to Delphi. The Business Optionee shall remain

MRA-51



--------------------------------------------------------------------------------



 



responsible for any liabilities that arose under such lease prior to the
termination thereof. Notwithstanding anything contained herein, the Parties
expressly agree that in order for a Business Optionee to have the right to
execute a lease of any facility in connection with an Unsold Business Option,
Delphi shall have the right to require that all facilities, machinery and
equipment that are a part of such Unsold Business (other than any such
facilities, machinery or equipment which are owned by an entity, the equity of
which would be directly or indirectly transferred to the Business Optionee)
shall be leased to such Business Optionee under a lease on terms set forth in
the first sentence of this section 4.06(a)(ix). With respect to any facility and
machinery and equipment owned by an entity, the equity interests of which were
transferred, directly or indirectly, to a Business Optionee, the Business
Optionee shall have the right to transfer, no later than December 31, 2023, the
applicable facility and machinery and equipment to the applicable Business
Optionor or its designee for $1 upon six (6) months notice.
               (x) In connection with a Business Transaction, at a Business
Optionee’s request, Delphi shall enter into reasonable and customary transition
services agreements for up to a twelve (12) month period following the Business
Closing Date to facilitate the operation of the applicable businesses after the
exercise of such option, subject to the Business Optionee’s agreement to
reimburse Delphi for its and its Affiliates actual costs and expenses incurred
in providing such transition services. At the option of the Business Optionee,
Delphi shall extend any such transition services agreement for an additional
three month period, subject to the Business Optionee’s agreement to reimburse
and compensate Delphi for one hundred and twenty-five percent (125%) of its and
its Affiliates actual costs and expenses incurred in providing such transition
services. Following the expiration of such additional three month period, at the
option of the Business Optionee but upon at least 90 days prior written notice
to Delphi, Delphi shall extend any such transition services agreement for an
additional three month period, subject to the Business Optionee’s agreement to
reimburse and compensate Delphi for one hundred and fifty percent (150%) of its
and its Affiliates actual costs and expenses incurred in providing such
transition services.
               (xi) In connection with the documentation of a Business
Transaction, the applicable Business Optionee shall agree to supply products as
by directed by Delphi or its Affiliates in connection with product warranty or
product recalls for a period of six months after the Business Closing Date at
factory-level cost plus engineering cost (without mark-up) for any
warranty-related Retained Liabilities; thereafter the applicable Business
Optionee shall agree to supply products to Delphi or its Affiliates in
connection with product warranty or product recalls at 110% of factory-level
cost plus engineering cost.
               (xii) Delphi and each applicable Business Optionor, jointly and
severally, shall indemnify the applicable Business Optionee and GM against the
Retained Liabilities, the Delphi Retained Employment Liabilities and all other
obligations of Delphi or any Business Optionor hereunder to be performed in
connection with any Business Transaction and GM and the applicable Business
Optionee shall indemnify Delphi for all Assumed Liabilities and other
obligations hereunder to be performed by the Business Optionee in connection
with such Business Transaction. Delphi and each applicable Business Optionor
shall jointly and severally cause to be paid or performed when due each of the
Retained Liabilities to the extent that the failure to do so would reasonably be
expected to have an adverse impact or effect on GM, a Business Optionee or any
of their respective Affiliates.

MRA-52



--------------------------------------------------------------------------------



 



               (xiii) In connection with the exercise of any Unsold Business
Option, and prior to the closing of any Business Transaction, GM shall cause any
Business Optionee to consult with Delphi and, the Business Optionee may consult
with Delphi and, provided that Delphi is given a reasonable opportunity to make
the first communication, the Business Optionee may consult with any customers of
such Unsold Business, to discuss the potential impact of any Business
Transaction on the ongoing commercial relationship between such Unsold Business
and any such customers.
               (xiv) GM agrees that in the event GM receives any consideration
with respect to the designation of a Business Optionee pursuant to this section
4.06, the amount of such consideration shall be allocated between GM and Delphi
as if such consideration was treated as Sale Proceeds pursuant to section 4.04
hereof.
          (b) Employment Transfer No Later than Employment Outside Date
               (i) Subject to the terms of this section 4.06 and in accordance
with section B.3 of the UAW MOU, GM shall cause all the active and inactive
bargaining unit employees (other than those who are participating in the PRP) at
each of the Flint East, Needmore Road and Saginaw E&C Facilities (each an
“Employment Transfer Facility” and collectively, the “Employment Transfer
Facilities”) to transfer (each an “Employment Transfer” and collectively, the
“Employment Transfers” ) to employment with a third party (each an “Employment
Party” and collectively, the “Employment Parties”) no later than the time set
forth in clauses (A), (B) and (C) below, respectively (each an “Employment
Outside Date” and collectively, the “Employment Outside Dates”). In connection
with each such Employment Transfer each such Employment Party shall receive an
assignment of all of Delphi’s rights and obligations other than the Delphi
Retained Employment Liabilities for all active and inactive bargaining unit
employees at such Employment Transfer Facility and in connection therewith each
Employment Party shall assume all of Delphi’s obligations other than those
related to the Delphi Retained Employment Liabilities for all such active and
inactive bargaining unit employees. The Parties further agree that upon such
assumption Delphi shall be relieved and released from any liabilities or
obligations other than the Delphi Retained Employment Liabilities to such active
and inactive bargaining unit employees arising from and after the date of the
applicable Employment Transfer. The time period for completion of the Employment
Transfers are as follows:
               (A) with respect to the Flint East Facility, commencing on
October 1, 2007, and from time to time thereafter when Delphi notifies GM that
Delphi’s employment requirements at Flint East are reducing, GM shall cause the
Employment Party to hire the active and inactive bargaining unit employees at
the Flint East Facility that Delphi no longer requires for its ongoing
production;
               (B) with respect to the Needmore Road Facility, on or after the
earlier of 30 days after the cessation of OE Part production at the Needmore
Road Facility (which is currently scheduled for June 30, 2008) or December 31,
2008; and

MRA-53



--------------------------------------------------------------------------------



 



               (C) with respect to the Saginaw E&C Facility, December 31, 2008.
          Delphi shall reasonably cooperate in connection with the Employment
Transfer to each Employment Party. With respect to the Flint East Facility, GM
shall be obligated to cause the Employment Party to permit Delphi’s continued
use of the employees transferred to the Employment Party pursuant to the
Employment Transfer (or substitute employees who are members of the same
bargaining unit), to the extent Delphi requires in order to manufacture cluster
and MRA products in accordance with the UAW MOU, and the cost of such use shall
be included in expenses for the purpose of determining Production Cash Burn.
          (c) Deemed Transactions
               (i) If for any reason a Business Transaction with respect to any
Unsold Business other than the Saginaw E&C Assets has not been consummated by
the applicable Outside Date, GM, or an Affiliate of GM designated by GM in its
discretion, shall be deemed to be a Business Optionee with respect to such
Unsold Business and to have exercised and consummated the related Unsold
Business Option, and the associated Business Transaction (including the
assumption of the Assumed Liabilities) shall be deemed to have been consummated
on the applicable Business Outside Date. Such transaction shall be deemed to
occur in a manner reasonably determined by Delphi and Delphi shall have the
right to make, in its reasonable discretion, any elections with respect to the
terms of the applicable Business Transaction which a Business Optionee would
otherwise be entitled to make under section 4.06(a) and which have not
previously been made by GM, a Business Optionee or a designated GM Affiliate at
least 45 days before the Business Outside Date; provided, further, that such
Business Transaction shall exclude any foreign joint venture interests
comprising a portion of such Unsold Business that are subject to preemptive or
similar rights that have not been waived and Delphi shall use its commercially
reasonable efforts to cause GM or its designee to receive any net proceeds from
the sale of any such joint venture interest. In the event that GM designates one
or more of its Affiliates under this section 4.06(c)(i), GM absolutely and
unconditionally guarantees all the obligations of such Affiliate with respect to
the matters described in this section 4.06(c)(i). Following the consummation of
a Business Transaction pursuant to this section 4.06(c)(i), GM and Delphi shall
cooperate and provide each other appropriate documentation evidencing such
transaction. To the extent that an Unsold Business includes a contract or other
obligations, including without limitation non-compete or non-solicitation
agreements, which would restrict or inhibit GM or any of its Affiliates from
engaging in, owning an interest in any Person engaged in, or providing support
(financial or otherwise) to any Person engaged in, any line of business, Delphi
shall use commercially reasonable efforts to terminate such contract or
obligations and at the election of GM or its designated Affiliate, such contract
or obligation, shall be excluded (at the cost and expense of GM) from the
contracts and obligations being transferred or assumed by GM or such Affiliate
pursuant to a Business Transaction; provided, however Delphi shall be entitled
to cause the deemed Business Transaction to occur without including such
contract or obligation and, in such case, Delphi and GM shall use their
respective commercially reasonable efforts to provide GM or the applicable GM
Affiliate with the rights and benefits of such excluded contract or obligation.
To the extent any contract, agreement or other asset is excluded from a Business
Transaction pursuant to section 4.06(a), such contract, agreement or asset shall
be treated as an “Unsold Business” for

MRA-54



--------------------------------------------------------------------------------



 



purposes of this section 4.06(c) and the provisions of this section 4.06(c)
shall be deemed to apply such that GM or its designated Affiliate shall be
deemed a “Business Optionee” with respect to such “Unsold Business” and to have
exercised and consummated an “Unsold Business Option”, and the associated
“Business Transaction” (including the assumption of “Assumed Liabilities”) shall
be deemed to have been consummated on the applicable Business Outside Date
associated with the Unsold Business from which such contract, agreement or other
asset was excluded.
               (ii) GM acknowledges that as a result of the Business
Transactions, certain of Delphi’s customers may have concerns and issues
relating thereto. GM agrees to permit Delphi to take such commercially
reasonable actions as are necessary or desirable to address such concerns and
issues, including cooperating with any customers to transfer production of
non-GM business and associated tooling and equipment from any such facility to
new sources of production as may be required or requested by any of the
customers in the event of any transfer to GM under this section 4.06(c). In
addition, GM or its designated Affiliate will consult with Delphi and, provided
that Delphi is given a reasonable opportunity to make a first communication, GM
may consult with any such customers of an Unsold Business, to discuss the
potential impact of any Business Transaction on the ongoing commercial
relationship between such Unsold Business, Delphi and any such customers.
               (iii) If for any reason an Employment Transfer with respect to an
Employment Transfer Facility has not been consummated by the applicable
Employment Outside Date (which shall in the case of the Flint East Facility be
deemed to occur from time to time on the dates set forth in Delphi’s notices to
GM under section 4.06(b)(i)(A) above), the applicable active and inactive
bargaining unit employees for each such Employment Transfer Facility shall
transfer to employment with GM, or, an Affiliate of GM designated by GM in its
discretion, in accordance with this section on the applicable Employment Outside
Date. In the event that GM designates one or more of its Affiliates under this
section 4.06(c)(iii), GM unconditionally guarantees all the obligations of such
Affiliate with respect to the matters described in this section 4.06(c)(iii).
With respect to the Flint East Facility, GM or its Affiliate shall be obligated
to permit Delphi’s continued use of the employees transferred to GM or its
Affiliate pursuant to this section 4.06(c), to the extent Delphi requires in
order to manufacture cluster and MRA products in accordance with the UAW MOU,
and the cost of such use shall be included in expenses for the purpose of
determining Production Cash Burn. Following the consummation of a Business
Transaction or Employment Transfer pursuant to this section 4.06(c)(iii), GM and
Delphi shall cooperate and provide each other appropriate documentation
evidencing such transaction.
               (iv) GM’s obligations under this section 4.06 are absolute and
unconditional and shall not be subject to any defense of any nature whatsoever,
including upon a breach by Delphi or any of its Affiliates of any of their
obligations under this Agreement (including this section 4.06), the Settlement
Agreement or any other agreement or any failure to consummate a Business
Transaction pursuant to this section 4.06 for any reason. To the extent the
consummation of a Business Transaction under this section 4.06 shall be illegal
or shall require GM or its Affiliates to dispose of or divest any line of
business or restrict itself from engaging in any line of business to which GM or
its Affiliates are at that time actively engaged in order to obtain any
regulatory approval, Delphi shall restructure such transaction in order to

MRA-55



--------------------------------------------------------------------------------



 



accomplish to the greatest extent legally permissible consummation of the
applicable Business Transaction. GM shall pay the costs arising and resulting
from such restructuring, including shutdown, closure and severance costs.
Notwithstanding the foregoing, it will not be a breach of GM’s obligations
hereunder if a Business Transaction is not consummated as a result of Delphi’s
failure to restructure such Business Transaction in a manner which is not
illegal or which does not require GM or its Affiliates to dispose of or divest
any line of business in which GM or its Affiliates are at that time actively
engaged.
     Section 4.07 Additional Terms Regarding Wind-Down Facilities.
          (a) GM and Delphi shall work together to facilitate the wind-down of
production at Delphi’s facilities that are scheduled to be wound down.
          (b) Delphi shall use commercially reasonable efforts to support the
resourcing of GM production at Delphi’s Wind Down Facilities and the Athens
Facility, which support shall include, among other things, inventory banks
funded by GM, assignment of tier 2 supplier contracts and movement of tooling.
          (c) GM shall use commercially reasonable efforts to transition from
each facility of Delphi that is scheduled to be wound down to alternate
production sources the production of aftermarket parts within the same timeframe
as the transition from such facility to alternate production sources for the
production of OE Parts.
     Section 4.08 Additional Terms Regarding Footprint Facilities.
          (a) Delphi shall be responsible for explaining to potential purchasers
or transferees of businesses conducted at the Footprint Facilities the
provisions of the UAW MOU or IUE MOU, as applicable.
          (b) Delphi shall commit the required engineering resources and capital
improvements necessary to support all GM programs produced at the Flint East
Facility as required to meet Delphi’s obligations under Existing Agreements or
agreements which Delphi and GM enter into in the future. To the extent required
under Existing Agreements or agreements which Delphi and GM enter into in the
future, Delphi shall ensure that GM receives required production from the Flint
East Facility through the date on which Delphi has no further obligations under
the UAW MOU relating to production at the Flint East Facility.
          (c) GM has agreed, pursuant to section B of and Attachment A to the
IUE MOU, to provide certain business to a third party so that Delphi would be
relieved of responsibility for production or operations at the Kettering
Facility as soon as possible. GM and Delphi shall continue to work together to
support the transfer of the Kettering Facility as contemplated by the IUE MOU.
     Section 4.09 Additional Terms Regarding UAW Keep Facilities. At each of the
UAW Keep Facilities, Delphi shall commit the required engineering resources and
capital improvements necessary to support all GM programs produced at such UAW
Keep Facility as required to meet Delphi’s obligations under Existing Agreements
or agreements which Delphi and GM enter into in the future.

MRA-56



--------------------------------------------------------------------------------



 



ARTICLE V
TREATMENT OF LEGACY AGREEMENTS; ORDINARY COURSE MATTERS; INDEMNIFICATION
     Section 5.01 Disposition of Agreements with GM.
          (a) Agreements Executed in Connection with the Separation to Be
Assumed. As of the Effective Date, the agreements identified in this section
5.01(a) shall, as applicable, be either assumed, reinstated, or ratified
(including as amended, as applicable):
               (i) Environmental Matters Agreement. The Environmental Matters
Agreement between Delphi Automotive Systems Corporation (n/k/a Delphi) and GM,
dated as of “October 1998” (the “Environmental Matters Agreement”), attached
hereto as Exhibit 5.01(a)(i); provided, however, that in light of the rejection
of the Master Separation Agreement dated as of December 22, 1998 among Delphi
Automotive Systems Corporation (n/k/a Delphi), DAS, Delphi Technologies, Inc.
(“DTI”), and GM (the “Master Separation Agreement”), pursuant to section 5.01(d)
of this Agreement, all references in the Environmental Matters Agreement to the
Master Separation Agreement are deemed deleted, and any grammatical corrections
necessary as a result of such deletions required to preserve the Parties’
original intent with respect to remaining provisions are deemed made;
               (ii) Reserved;
               (iii) Reserved;
               (iv) Income Tax Allocation Agreement. The Amended and Restated
Agreement for the Allocation of United States Federal, State and Local Income
Taxes dated as of December 16, 1998 between Delphi Automotive Systems
Corporation (n/k/a Delphi) and GM (the “Income Tax Allocation Agreement”),
attached hereto as Exhibit 5.01(a)(iv); provided, however, that all references
in the Income Tax Allocation Agreement to the Master Separation Agreement are
deemed deleted, and any grammatical corrections necessary as a result of such
deletions required to preserve the Parties’ intent with respect to remaining
provisions are deemed made; and provided further that, as of the Effective Date,
the provisions of the Income Tax Allocation Agreement concerning dispute
resolution and record retention that refer to the Master Separation Agreement
are deemed to refer to the corresponding provisions of this Agreement;
               (v) Non-Income Tax Indemnification Agreement. The Agreement for
Indemnification of United States Federal, State and Local Non-Income Taxes dated
as of December 16, 1998 between Delphi Automotive Systems Corporation (n/k/a
Delphi) and GM (the “Non-Income Tax Indemnification Agreement”), attached hereto
as Exhibit 5.01(a)(v); provided,

MRA-57



--------------------------------------------------------------------------------



 



however, that all references in the Non-Income Tax Indemnification Agreement to
the Master Separation Agreement are deemed deleted, and any grammatical
corrections necessary as a result of such deletions required to preserve the
Parties’ intent with respect to remaining provisions are deemed made; and
provided further that, as of the Effective Date, the provisions of the
Non-Income Tax Indemnification Agreement concerning dispute resolution and
record retention that refer to the Master Separation Agreement are deemed to
refer to the corresponding provisions of this Agreement;
               (vi) Assignment and Assumption Agreement – Industrial Development
Bonds. The Assignment and Assumption Agreement – Industrial Development Bonds
dated as of January 1, 1999 between DAS and GM (the “Assignment and Assumption
Agreement – Industrial Development Bonds”), attached hereto as Exhibit
5.01(a)(vi);
               (vii) Oshawa Lease. The following agreements: (A) the Lease
Agreement dated as of May 1, 2000 between Delphi Canada Inc. and General Motors
of Canada Limited, as amended August 1, 2002, attached hereto as Exhibit
5.01(a)(vii)(i), under which Delphi Canada, Inc. continues to occupy the
premises specified in such Lease Agreement as a holdover tenant with the consent
of General Motors of Canada Limited, (B) Oshawa Labour & Management Agreement
between Delphi Canada, Inc. and General Motors Canada Limited dated as of May 1,
2000, attached hereto as Exhibit 5.01(a)(vii)(ii) (the “Oshawa Labour
Agreement”); and (C) the Administrative Services Agreement between Delphi
Canada, Inc. and General Motors Canada Limited dated as of May 1, 2000, attached
hereto as Exhibit 5.01(a)(vii)(iii); provided, however, that Delphi Canada, Inc.
shall be released from any and all past, present or future claims, debts,
obligations, rights, suits, damages, actions, causes of action, remedies, and
liabilities which GM and General Motors of Canada Limited may have arising out
of or related to the separation of leased employees from the Oshawa facility as
contemplated by the Oshawa Labour Agreement.
               (viii) Trademark and Trade Name Agreement. The Trademark and
Trade Name Agreement dated as of January 1, 1999 between Delphi Automotive
Systems Corporation (n/k/a Delphi), DAS, and GM (the “Trademark and Trade Name
Agreement”), attached hereto as Exhibit 5.01(a)(viii);
               (ix) Intellectual Property Contracts Transfer Agreement. The
Intellectual Property Contracts Transfer Agreement dated as of December 4, 1998,
between DTI and GM, as amended October 31, 2001 (the “Intellectual Property
Contracts Transfer Agreement”), attached hereto as Exhibit 5.01(a)(ix);
provided, however, that all references in the Intellectual Property Contracts
Transfer Agreement to the Master Separation Agreement are deemed deleted, and
any grammatical corrections necessary as a result of such deletions required to
preserve the parties’ original intent with respect to remaining provisions are
deemed made; and provided further that, as of the Effective Date, the provisions

MRA-58



--------------------------------------------------------------------------------



 



of the Intellectual Property Contracts Transfer Agreement concerning dispute
resolution and record retention that refer to the Master Separation Agreement
shall be deemed to refer to the corresponding provisions of this Agreement;
               (x) Intellectual Property License Agreement. The Intellectual
Property License Agreement dated as of December 4, 1998, between DTI and GM (the
“Intellectual Property License Agreement”), attached hereto as Exhibit
5.01(a)(x); provided, however, that all references in the Intellectual Property
License Agreement to the Master Separation Agreement are deemed deleted, and any
grammatical corrections necessary as a result of such deletions required to
preserve the parties’ original intent with respect to remaining provisions are
deemed made; and provided further that, as of the Effective Date, the provisions
of the Intellectual Property License Agreement concerning dispute resolution and
record retention that refer to the Master Separation Agreement shall be deemed
to refer to the corresponding provisions of this Agreement;
               (xi) Intellectual Property Transfer Agreement. The Intellectual
Property Transfer Agreement dated as of December 4, 1998 between DTI and GM (the
“Intellectual Property Transfer Agreement”), attached hereto as Exhibit
5.01(a)(xi); provided, however, that all references in the Intellectual Property
Transfer Agreement to the Master Separation Agreement are deemed deleted, and
any grammatical corrections necessary as a result of such deletions required to
preserve the parties’ original intent with respect to remaining provisions are
deemed made; and provided further that, as of the Effective Date, the provisions
of the Intellectual Property Transfer Agreement concerning dispute resolution
and record retention that refer to the Master Separation Agreement shall be
deemed to refer to the corresponding provisions of this Agreement; and provided
further that DTI and GM agree that (i) all obligations under the Intellectual
Property Transfer Agreement other than those concerning reconciliation of patent
assignments and the delivery of recordable patent assignments have been fully
performed, and (ii) they shall complete performance of any such obligations as
soon as practicable after the Effective Date;
               (xii) Technology Transfer Agreement. The GM-Delphi Technology
Transfer Agreement between Delphi Technologies, Inc. and GM dated December 4,
1998 (the “Technology Transfer Agreement”), which is attached hereto as Exhibit
5.01(a)(xii);
               (xiii) Reserved;
               (xiv) Real Estate Assignment and Assumption Agreements. The real
estate assignment and assumption agreements set forth on Exhibit 5.01(a)(xiv).
          (b) Agreements Executed After the Separation to Be Assumed. As of the
Effective Date, the agreements identified in this section 5.01(b) shall, as
applicable, be either assumed, reinstated, or ratified (including as amended, as
applicable):

MRA-59



--------------------------------------------------------------------------------



 



               (i) UAW – GM – Delphi Memorandum of Understanding Regarding
Benefit Plan Treatment. The UAW – GM – Delphi Memorandum of Understanding
Regarding Benefit Plan Treatment between UAW, GM, and Delphi Automotive Systems
Corporation (n/k/a Delphi) dated September 30, 1999, including any and all
amendments thereto, attached hereto as Exhibit 5.01(b)(i);
               (ii) Letter Agreement Concerning Certain Asbestos Liability. The
letter agreement dated March 4, 1999 between Delphi and GM concerning certain
asbestos liability, as supplemented by letter agreement dated May 10, 1999
between Delphi and GM, attached hereto as Exhibit 5.01(b)(ii);
               (iii) Investment Tax Credit Transfer Agreement. The Investment
Tax Credit Transfer Agreement dated December 8, 2000 between Delphi Automotive
Systems Corporation (n/k/a Delphi) and GM, attached hereto as
Exhibit 5.01(b)(iii);
               (iv) Management Services Agreement. The Management Services
Agreement dated September 19, 2002, as amended, among Delphi Corporation and
General Motors Management Corporation, Delphi Mechatronic Systems, Inc.,
Packard-Hughes Interconnect Company and ASEC Manufacturing, attached hereto as
Exhibit 5.01(b)(iv);
               (v) Battery Facilitation Agreement. The Battery Facilitation
Agreement – Transaction Summary dated as of March 21, 2005 between Delphi and
GM; the Letter Agreement dated August 10, 2004 regarding potential changes in
Delphi’s battery operations signed by Mary Boland (GM) and John Blahnik
(Delphi); the Letter Agreement dated June 30, 2005 regarding the sale by Delphi
of its global battery business to JCI signed by Bo Andersson (GM) and Steve
Olsen (Delphi); the Letter Agreement dated June 30, 2005 regarding the potential
subsidy to be paid by Delphi to JCI for employees at the New Brunswick battery
plant; and the Letter Agreement dated June 30, 2005 regarding the future use of
the “Freedom” trade name and associated trademarks, attached hereto as
Exhibit 5.01(b)(v); and
               (vi) C&A Agreement. The Agreement dated as of June 3, 2005
between Delphi and GM concerning certain matters related to Collins & Aikman
Corporation, attached hereto as Exhibit 5.01(b)(vi).
          (c) Existing Agreements. As of the Effective Date the Existing
Agreements and all other contractual commitments between the Debtors and GM or
any of its Affiliates directly related to and designed to enable the purchase
and supply of Component Parts such as metal resale agreements and advanced
development agreements, shall be assumed or reinstated, as applicable.
          (d) Tooling Agreements. As of the Effective Date all GM Purchase
Orders and other contractual commitments between the Debtors and GM or any of
its Affiliates relating to the manufacture and sale of fixtures, gauges, jigs,
patterns, casting patterns, dies, molds, and

MRA-60



--------------------------------------------------------------------------------



 



other Tooling utilized in the production of GM Component Parts and Component
Systems (collectively, the “Tooling Agreements”) shall be assumed or reinstated,
as applicable.
          (e) Assumption, Reinstatement, or Ratification in the Entirety. All
provisions of the agreements that are assumed, reinstated, or ratified under
this section 5.01 shall be assumed in their entirety without modification,
unless such modification is expressly set forth herein.
          (f) Postpetition Agreements. All postpetition agreements between any
Delphi Party and GM and/or any of its Affiliates are hereby ratified, are
enforceable in accordance with their terms, and shall remain in full force and
effect unaffected by this Agreement.
          (g) Debtor Agreements. Except as otherwise provided in this Agreement,
as of the Effective Date all prepetition agreements between the Debtors and GM
and/or any of its Affiliates shall be deemed rejected or terminated, as
applicable; provided, however, that this section 5.01(g) does not apply to
(i) agreements to which third parties other than the Delphi Parties, GM and/or
GM’s Affiliates are also parties or (ii) agreements that relate solely to the
Ordinary Course Relationship (as defined in the Settlement Agreement), which
agreements identified in clauses (i) and (ii) of this sentence shall be assumed
or reinstated, as applicable, on the Effective Date.
          (h) Non-Debtor Agreements. Except as otherwise provided in this
Agreement, with respect to the prepetition agreements between Affiliates of
Delphi who are not Debtors, on the one hand, and GM and/or any of its
Affiliates, on the other hand:
               (i) Such agreements which were entered into prior to or in
connection with the Separation shall be terminated as of the Effective Date; and
               (ii) Such agreements (other than those identified in section
5.01(h)(i) above) shall be ratified and continue in effect after the Effective
Date; provided, however, that any such agreement to which a Debtor is also a
party shall terminate as of the Effective Date, unless (a) such agreement
relates solely to the Ordinary Course Relationship (as defined in the Settlement
Agreement), or (b) such agreement is an agreement to which third parties other
than the Delphi Parties, GM and/or GM’s Affiliates are also parties, in both of
which cases such agreement shall be ratified and continue in effect after the
Effective Date; provided, however, that any obligation of any of the Affiliates
of Delphi to indemnify against any obligations of the Debtors shall be deemed to
be extinguished.
          (i) Limitations on Cure Costs, Rejection Damages, or Assurances. With
respect to any and all agreements between any Delphi Party, on the one hand, and
GM and/or any of its Affiliates, on the other hand, except as expressly provided
for in section 4.03(b) of the Settlement Agreement, (a) GM irrevocably waives,
on behalf of itself and all of its Affiliates, with respect to agreements being
assumed or rejected pursuant to this Agreement, any cure amount claim or any
claim for rejection, (b) each of Delphi and GM irrevocably waives, on behalf of
itself and all of its Affiliates, with respect to agreements being terminated
pursuant to this Agreement, termination damages, and (c) GM irrevocably waives,
on behalf of itself and all

MRA-61



--------------------------------------------------------------------------------



 



of its Affiliates, with respect to any agreements being assumed pursuant to this
Agreement, any requirement under the Bankruptcy Code that the Delphi-Related
Parties provide adequate assurance of future performance.
     Section 5.02 Limitation of Existing Indemnification Obligations. Any
provision in any agreement between Delphi and/or its Affiliates on the one hand
and GM and/or its Affiliates on the other that is not being assumed, reinstated
or ratified pursuant to this Agreement and purports to require any party thereto
or its Affiliates to indemnify, defend, or hold harmless any other party thereto
or its Affiliates is null and void.
     Section 5.03 Reserved.
     Section 5.04 Reserved.
      Section 5.05 Reserved.
     Section 5.06 Access to Information.
          (a) During the Retention Period, each of the Parties hereto shall
cooperate with and afford, and shall cause their respective affiliates,
representatives, subsidiaries, successors and/or assignees, and shall use
reasonable efforts to cause joint ventures that are not Affiliates
(collectively, “Related Parties”) to cooperate with and afford, to the other
Party reasonable access upon reasonable advance written request to all
information (other than information which is (i) protected from disclosure by
the attorney client privilege or work product doctrine, (ii) proprietary in
nature or (iii) the subject of a confidentiality agreement between such Party
and a third party which prohibits disclosure to the other party) within such
Party’s or any Related Party’s possession which was created prior to January 1,
1999 (the “Contribution Date”) or, with respect to any information which would
be relevant to the provision of a transitional service in connection with the
separation of Delphi and GM on January 1, 1999, information created during the
period in which one Party is providing the other Party with such transition
service. Access to the requested information shall be provided so long as it
relates to the requesting party’s (the “Requestor”) business, assets or
liabilities, and access is reasonably required by the Requestor as a result of
the ownership relationship between GM and Delphi at any time prior to the
Contribution Date or the transition services identified above (“Prior
Relationship”) for purposes of auditing, accounting, claims, or litigation
(except for claims or litigation between the Parties hereto), employee benefits,
regulatory or tax purposes, or fulfilling disclosure or reporting obligations
including, without limitation, all records, books, contracts, instruments,
computer data, and other data (“Information”) reasonably necessary for the
preparation of reports required by or filed under the Securities Exchange Act of
1934, as amended, with respect to any period entirely or partially prior to the
Contribution Date.
          (b) Access as used in this paragraph shall mean the obligation of a
party in possession of Information (the “Possessor”) requested by the Requestor
to exert its reasonable best efforts to locate all requested Information that is
owned and possessed by the Possessor or any Related Party. The Possessor, at its
own expense, shall conduct a diligent search designed to identify all requested
Information and shall collect all such Information for inspection by the
Requestor during normal business hours at the Possessor’s place of business.
Subject to

MRA-62



--------------------------------------------------------------------------------



 



confidentiality and/or security provisions as the Possessor may reasonably deem
necessary, the Requestor may have all requested Information duplicated at the
Requestor’s expense. Alternatively, the Possessor may choose to deliver, at its
own expense, all requested Information to the Requestor in the form it was
requested by the Requestor. If so, the Possessor shall notify the Requestor in
writing at the time of delivery if such Information is to be returned to the
Possessor. In such case, the Requestor shall return such Information when no
longer needed to the Possessor at the Possessor’s expense.
          (c) In connection with providing Information pursuant to this section
5.06, each of the Parties hereto shall upon the request of the other Party make
available its respective employees (and those of their respective Related
Parties, as applicable) to the extent that they are reasonably necessary to
discuss and explain all requested Information with and to the requesting party.
     Section 5.07 Record Retention.
          (a) Delphi shall preserve and keep all books and records included in
the Delphi Assets or otherwise in the possession of Delphi or its Related
Parties as of the Contribution Date, whether in electronic form or otherwise,
for the Retention Period at Delphi’s sole cost and expense. If Delphi wishes to
dispose of any books and records or other documents which it is obligated to
retain under this section 5.07 after the Retention Period, then Delphi shall
first provide ninety (90) days’ written notice to GM and GM shall have the
right, at its option and expense, upon prior written notice within such
ninety-day (90) period, to take possession of such books or records or other
documents within one hundred and eighty (180) days after the date of Delphi’s
notice to GM hereunder. Written notice of intent to dispose of such books and
records shall include a description of the books and records in detail
sufficient to allow GM to reasonably assess its potential need to retain such
materials. In the event that Delphi enters into an agreement with a third party
during the Retention Period to sell a portion of its business, together with the
books and records related thereto, GM shall have the right to duplicate such
books and records prior to any such disposition and, should the purchaser of the
Delphi business be a competitor of GM, GM shall have the right to prohibit the
transfer or disclosure to such party of that portion of the former books and
records of GM which GM notifies Delphi contain confidential and proprietary
information.
          (b) (i) In addition to the retention requirements of sections 5.07(a),
for a period no less than the Retention Period, Delphi, at its sole cost and
expense, shall use its reasonable best efforts to maintain all technical
documentation in its possession or in the possession of any of its Related
Parties applicable to product design, test, release, and validation at locations
at which such technical documents shall be reasonably accessible to GM upon
request (at GM’s sole cost and expense) and, to the extent reasonably possible,
through employees of Delphi who formerly performed that task for GM. Delphi
shall, from time to time, at the reasonable request of GM, cooperate fully with
GM in providing GM, to the extent reasonably possible through Delphi employees
formerly employed by GM who previously performed the same functions on behalf of
GM, with technical assistance and information with respect to any claims brought
against GM involving the conduct of the Delphi Automotive Systems Business prior
to the Contribution Date, including consultation and/or the appearance(s) of
such persons on a reasonable basis as expert or fact witnesses in trials or
administrative

MRA-63



--------------------------------------------------------------------------------



 



proceedings. GM shall reimburse Delphi for its reasonable out-of-pocket costs
(travel, hotels, etc.) of providing such services, consistent with GM’s policies
and practices regarding such expenditures.
          (ii) In particular, Delphi shall: (i) retain all documents required to
be maintained by international, national, state, provincial, regional, or local
regulations and all documents that may be reasonably required to establish due
care or to otherwise assist GM in pursuing, contesting or defending such claims;
(ii) make available its documents and records in connection with any pursuit,
contest, or defense, including, subject to an appropriate confidentiality
agreement or protective order, documents that may be considered to be
“confidential” or subject to trade secret protection; (iii) promptly respond to
discovery requests in connection with such claim, understanding and
acknowledging that the requirements of discovery in connection with litigation
require timely responses to interrogatories, requests to produce, requests for
admission, and depositions and also understanding and acknowledging that any
delays in connection with responses to discovery may result in sanctions;
(iv) make available, as may be reasonably necessary and upon reasonable advance
notice and for reasonable periods so as not to interfere materially with
Delphi’s business, mutually acceptable engineers, technicians, or other
knowledgeable individuals to assist GM in connection with such claim, including
investigation into claims and occurrences described in this section and
preparing for and giving factual and expert testimony at depositions, court
proceedings, inquiries, hearings, and trial; (v) make available facilities and
exemplar parts for the sole and limited use of assisting GM in the contest or
defense; and (vi) acknowledge that GM is responsible for and shall control, as
between GM and Delphi, the conduct of the pursuit, contest or defense.
        (c) (i) GM and Delphi agree to retain all Income Tax Returns (as defined
in the Income Tax Allocation Agreement), related schedules and workpapers, and
all material records and other documents as required under Section 6001 of the
Internal Revenue Code of 1986, as amended, as well as by any similar provision
of state or local income tax law, until the later of (i) the expiration of the
applicable statute of limitations for the tax period to which the records
relate, or (ii) the Final Determination (as defined in the Income Tax Allocation
Agreement) has been made with respect to all issues related to the final
Consolidated Tax Period (as defined in the Income Tax Allocation Agreement).
            (ii) With respect to Non-Income Taxes (as defined in the Non-Income
Tax Indemnification Agreement), GM and Delphi agree to retain all Non-Income Tax
Returns, related schedules and workpapers, and all material records and other
documents as required under Federal, state, or local law, until the later of
(i) the expiration of the applicable statute of limitations for the tax period
to which the records relate or (ii) a Determination (as defined in the
Non-Income Tax Indemnification Agreement) has been made with respect to all
issues for the tax periods to which the Non-Income Tax Indemnification Agreement
applies.
            (iii) If either Party wishes to dispose of any such records or
documents after such retention period, then the procedure described in (a) and
(b) above shall apply.
     Section 5.08 Reimbursement. Unless otherwise provided in this Article V,
each Party to this Agreement providing access, information, or witnesses to
another Party pursuant to sections 5.06 or 5.07 shall be entitled to receive
from the recipient, upon the presentation of

MRA-64



--------------------------------------------------------------------------------



 



invoices therefor, payment for all reasonable out-of-pocket costs and expenses
(excluding allocated compensation, salary, and overhead expense) as may be
reasonably incurred in providing such information or witnesses.
     Section 5.09 Product Liability Claims.
          (a) GM and Delphi agree to the allocation of liability for all claims
and causes of action, however presented, alleging that parts, components, or
systems that have been (i) manufactured by the Delphi Automotive Systems
Business or Delphi or its Affiliates or (ii) manufactured by a third party,
whether sold or otherwise supplied separately, or incorporated into components
or systems of Delphi or its Affiliates, in each case, which have been sold or
otherwise supplied by the Delphi Automotive Systems Business, Delphi, or its
Affiliates to GM, its Affiliates, or customers of Delphi other than GM or its
Affiliates (the foregoing collectively constituting “Delphi Products”), have
caused or been alleged to cause personal injuries, injuries to property, or
other damages as set forth in this section 5.09. The provisions in this section
5.09 cover claims which include but are not limited to the following types of
claims: claims premised on theories of negligence, strict liability, express or
implied warranties of merchantability, fitness for ordinary use and/or
compliance with reasonable consumer expectations, failure to issue adequate
warnings, negligent and/or intentional misrepresentation, negligent and/or
intentional infliction of emotional distress, failure to provide replacement
and/or retrofit parts, and failure to conduct a recall or adequately conduct a
recall that has been issued. The provisions set forth in this section 5.09 apply
to claims for compensatory damages as well as all claims for punitive or
exemplary damages and all claims for defective design as well as all claims for
defective manufacture.
          (b) (i) As between GM and Delphi, Delphi shall assume the defense of
all such claims involving Delphi Products sold or otherwise supplied prior to
January 1, 1999 to customers other than GM or an Affiliate or Subsidiary of GM.
Delphi shall indemnify, defend, and hold harmless GM and its Affiliates against
any and all such claims. Delphi shall reimburse GM and its Affiliates for any
reasonable attorneys’ fees or other expenses reasonably incurred by GM
subsequent to December 31, 1998 in connection with investigating and/or
defending against any such claim.
               (ii) GM shall retain and/or assume the defense of all such claims
involving parts, components or systems manufactured by the Delphi Automotive
Systems Business prior to January 1, 1999 and sold or otherwise supplied to GM
or its Affiliates before, on, or after January 1, 1999. GM shall indemnify,
defend, and hold harmless Delphi and its Affiliates against any and all such
claims. GM shall reimburse Delphi and its Affiliates for any reasonable
attorneys’ fees or other expenses reasonably incurred by Delphi or its
Affiliates subsequent to December 31, 1998 in connection with investigating
and/or defending any such claim or securing the indemnification and/or defense
that GM is required to provide pursuant to this paragraph.
          (c) (i) Delphi shall defend GM and its Affiliates against all claims
involving (A) parts, components, or systems manufactured by Delphi or its
Affiliates, which on or subsequent to January 1, 1999 are sold or otherwise
supplied to customers other than GM or its Affiliates and (B) parts, components
or systems acquired by the Delphi Automotive Systems

MRA-65



--------------------------------------------------------------------------------



 



Business or Delphi or its Affiliates from suppliers thereto other than GM or its
Affiliates and sold or otherwise supplied by Delphi or its Affiliates on or
subsequent to January 1, 1999 to customers other than GM or its Affiliates.
Delphi or its Affiliates shall indemnify, defend, and hold harmless GM and its
Affiliates against any and all such claims. Delphi or its Affiliates shall
reimburse GM and its Affiliates for any reasonable attorneys’ fees or other
expenses reasonably incurred by GM and its Affiliates in connection with
investigating and/or defending any such claim or securing the indemnification
and/or defense that Delphi and its Affiliates are required to provide pursuant
to this paragraph.
               (ii) The rights, obligations, and liabilities of GM and Delphi
with respect to claims involving parts, components or systems manufactured by
Delphi or its affiliates subsequent to December 31, 1998 which are sold by
Delphi or its Affiliates to GM or its Affiliates shall be determined according
to the terms of the agreements relating to such sale.
          (d) Recall and Warranty Campaigns. Except as otherwise released
pursuant to agreements between the Parties executed prior to the Effective Date,
including the Warranty Settlement Agreement, claims of GM or its Affiliates
against the Delphi Automotive Systems Business in the nature of warranty and
recall campaigns relating to parts, components, or systems sold by the Delphi
Automotive Systems Business to GM or its Affiliates (regardless of when or by
whom manufactured (but excluding parts or systems manufactured by GM or its
Affiliates)) which arise prior to or after the Contribution Date shall be
determined according to the terms of the agreements relating to the sale of such
parts, components or systems, all of which agreements were assumed by Delphi and
its Affiliates effective as of the Contribution Date.
          (e) Reserved.
          (f) Notice. GM and Delphi agree that in the case of claims covered by
either paragraphs (b) or (c) above, the Party receiving such a claim shall
notify the other Party within thirty (30) days of receipt of written notice of
the claim. Thereafter, the Party being notified of the claim shall have thirty
(30) days to respond. The Party first receiving such a claim shall take all
reasonable action necessary to defend against the claim including, but not
limited to, responding to court ordered deadlines before the expiration of the
time for response.
     Section 5.10 Cooperation.
          (a) GM and Delphi and their respective Affiliates shall cooperate with
each other in the defense of any and all claims covered under this Article V and
afford to each other reasonable access upon reasonable advance notice to
witnesses and information (other than information protected from disclosure by
applicable privileges) that is reasonably required to defend these claims as set
forth in Article V of this Agreement. The foregoing agreement to cooperate
includes, but is not limited to, an obligation to provide access to qualified
assistance to provide information, witnesses, and documents to respond to
discovery requests in specific lawsuits. In such cases, cooperation shall be
timely so that the Party responding to discovery may meet all court-imposed
deadlines. The Party requesting information shall reimburse the party providing
information consistent with the terms of section 5.08 of this Agreement. The
obligations set forth in this paragraph are more clearly defined in section 5.01
through and including 5.10 of this Agreement, to which reference is hereby made.

MRA-66



--------------------------------------------------------------------------------



 



          (b) GM agrees to consider in good faith any request from Delphi to
shorten the Retention Period in connection with any businesses of Delphi that
are to be wound-down or sold; provided, however, that the parties acknowledge
that the Retention Period cannot be reduced for books and records related to
open tax periods, safety products and those subject to litigation hold.
     Section 5.11 Continuation of Limited Employee Related Matters.
          (a) Except as otherwise specifically provided herein, workers’
compensation liability assumed by Delphi as a result of the Separation shall be
retained by Delphi; provided, however, that the sending party in a flowback or
Special Employment Placement Opportunities (“SEPO”) situation shall bear any and
all workers compensation liability for injuries or illnesses that arose prior to
the flowback or a placement through SEPO, including claims asserted on or after
the flowback or placement through SEPO. In addition, any cumulative trauma claim
filed within twelve months of flowback or placement through SEPO, which
originated at, or was the responsibility of, the sending party, shall be the
responsibility of the sending party.
          (b) The relocation costs associated with the flowback or SEPO of
employees, as applicable, shall be shared equally by GM and Delphi. These costs
shall include relocation allowances, relocation services and other related
expenses provided for in the applicable Labor MOUs or any other applicable
collective bargaining agreements. Relocation costs associated with employees of
closed or divested operations of Delphi or any of its Affiliates shall be
allocated as follows: (i) shared equally where an employee transfers to a GM
facility; (ii) paid 100% by Delphi where an employee transfers to a Delphi
facility; and (iii) paid consistent with historical relocation cost share levels
or as agreed by the Parties at the time of the relocation where an employee of a
divested operation transfers to either Delphi or GM.
          (c) All employment related responsibility, obligation or liability of
GM relating to Delphi Employees or Delphi Terminated Employees both as they were
defined in the U.S. Employee Matters Agreement, and assumed by Delphi and/or the
applicable Delphi benefit plans as a result of the Delphi spin-off from GM for
claims described in Exhibit 5.11(c), shall be retained by Delphi and/or the
applicable Delphi benefit plans, except as otherwise specifically provided in
this Agreement, the Settlement Agreement, the attachments hereto or thereto, or
the agreements or the attachments referenced herein or therein.
          (d) The National Employment Placement Center shall provide Delphi the
following services through the term of the current UAW MOU and the current
IUE-CWA MOU pursuant to current negotiated purchase terms and conditions:
(i) processing of placement applications as submitted by eligible hourly
employees; (ii) processing of requisitions for additional personnel; and
(iii) processing of placement offers and filling open requisitions.
ARTICLE VI
ACCESS AGREEMENT AND KEEP SITE FACILITATION PAYMENTS
     Section 6.01 Access Agreement. Delphi and GM shall each use good faith
efforts to negotiate and enter into a definitive agreement or agreements setting
forth the terms pursuant to

MRA-67



--------------------------------------------------------------------------------



 



which GM shall, under certain circumstances, have access to those facilities of
the Delphi Parties referred to on Exhibit 6.01 hereto (such agreements,
collectively, the “Access Agreement”). Delphi and GM each agrees that the Access
Agreement shall incorporate and be consistent with the terms set forth on
Exhibit 6.01 hereto.
     Section 6.02 Keep Site Facilitation Payments. To address downward pressure
on Delphi’s earnings resulting from the current economic environment, GM shall
make a payment to Delphi in the amount of $27.5 million on or before each of the
following dates: March 31, 2009, June 30, 2009, September 30, 2009, December 31,
2009, March 31, 2010, June 30, 2010, September 30, 2010, and December 31, 2010.
ARTICLE VII
EFFECTIVENESS
     Section 7.01 Effectiveness. This Agreement shall become effective upon the
satisfaction or waiver by the parties to the Settlement Agreement of all
conditions to effectiveness of the Settlement Agreement that are set forth in
Article VI thereof (the “Effective Date”); provided, however, that
notwithstanding the foregoing, section 3.13 hereof shall not become effective
unless and until the occurrence of all of the following events: (1) substantial
consummation of a Delphi Plan (A) that provides for (i) the consideration to be
received by GM as set forth in section 4.04 of the Settlement Agreement and
(ii) all releases described in section 4.01 of the Settlement Agreement, and
(B) contains provisions clarifying that to the extent of any inconsistency
between the terms of the Delphi Plan and the Settlement Agreement (including
this Agreement and all other exhibits and attachments thereto) (solely as to the
subject matters addressed in the Settlement Agreement (including this Agreement
and all other exhibits and attachments thereto)), the terms of the Settlement
Agreement (including this Agreement and all other exhibits and attachments
thereto) will govern, and (B) pursuant to which substantially all of the
Debtors’ core businesses are revested in the reorganized Debtors; and (2)
effectiveness of the Access Agreement (collectively, the “MRA Consummation
Date”).
ARTICLE VIII
MISCELLANEOUS
     Section 8.01 On-Going Setoff Provisions. Notwithstanding anything to the
contrary contained in this Agreement or the Settlement Agreement, the Parties’
payment obligations under this Agreement and the Settlement Agreement are
absolute and unconditional and shall not be subject to any offset (except as
expressly set forth in (i) the proviso below or (ii) the Liquidity Support
Agreement) or defense of any nature whatsoever including upon a breach by Delphi
or any of its Affiliates or GM or any of its Affiliates, as applicable, of any
of their obligations under this Agreement, the Settlement Agreement, or any
other agreement; provided, however, that any payments by GM pursuant to this
Agreement or the Settlement Agreement shall be subject to GM’s right to offset
all or part of such payment from any future amounts GM owes Delphi under this
Agreement or the Settlement Agreement only if (i) agreed upon by GM and Delphi
or (ii) GM determines that it made an overpayment of any amount paid pursuant to
this Agreement or the Settlement Agreement and GM and Delphi are unable to
resolve GM’s claim for such

MRA-68



--------------------------------------------------------------------------------



 



amounts pursuant to the dispute resolution provisions of section 8.11 of this
Agreement and GM provides Delphi with five (5) days’ written notice before
implementing such offset; provided further, however, that if it is judicially
determined that GM did not have the right to offset such amount, GM shall pay
Delphi such amount plus interest accruing on such amount from the date of setoff
through the repayment date at the rate of 7.5% per annum. Neither this section
8.01 nor any other provision of this Agreement or the Settlement Agreement shall
prohibit, restrict, or limit in any way the application of GM’s contractual
rights of setoff arising under any GM Purchase Order pursuant to GM’s standard
purchase order terms and conditions against other obligations arising under any
GM Purchase Orders or agreements other than this Agreement and the Settlement
Agreement.
     Section 8.02 Termination Provisions. This Agreement may be terminated or
shall terminate immediately and automatically, as applicable, and the
transactions contemplated hereby abandoned, upon the occurrence of any of the
following:
          (a) by mutual written consent of both Delphi and GM;
          (b) by GM or Delphi if, prior to the effectiveness of the Settlement
Agreement pursuant to Article VI thereof, the Settlement Agreement is terminated
pursuant to section 7.03 thereof; or
          (c) automatically on December 31, 2015 (other than section 4.01(a)(iv)
hereof and the provisions in section 4.01(b) hereof solely with respect to
Additional Labor Reimbursement, which shall survive such automatic termination).
     Section 8.03 Guaranty by Delphi.
          (a) From and after the Effective Date, Delphi hereby irrevocably and
unconditionally guarantees the due and punctual payment or performance, as the
case may be, by DAS and its successors and assigns (collectively, the “Delphi
Guaranty Parties”) of all of their obligations under any and all Existing
Agreements or future GM Purchase Orders incurred with respect to work performed
or required to be performed on or before September 14, 2015 between any of DAS
(or another Delphi Guaranty Party) and any of the GM Parties (collectively, the
“Guaranteed Agreements”), whether issued and accepted before or after the
Effective Date. In connection with this Agreement and for all purposes, all
outstanding GM Purchase Orders shall be deemed to be assigned to DAS. GM further
agrees that all GM Purchase Orders to be issued and accepted on or after the
date hereof and before September 14, 2015, between any of the GM Parties and any
of the Delphi-Related Parties shall be issued to and accepted by DAS rather than
another Delphi-Related Party, subject, however, to the next to last sentence of
section 6.01 of the Settlement Agreement.  
          (b) Delphi hereby agrees that its obligations under section 8.03(a)
hereof (i) are a guaranty of payment and performance when due and not of
collectability, (ii) are a primary obligation of Delphi and not merely a
contract of surety, (iii) shall be absolute, independent, unconditional, and
irrespective of (1) the validity, regularity or enforceability of the Guaranteed
Agreements, (2) any change therein or amendments thereto, (3) the absence of any
action to enforce the same, (4) any waiver or consent by GM with respect to any
provision thereof, (5) the

MRA-69



--------------------------------------------------------------------------------



 



recovery of any judgment against any of the other Delphi Parties or any action
to enforce the same, or (6) any other circumstances which may otherwise
constitute a legal or equitable discharge or defense of a guarantor or surety.
          (c) Delphi hereby waives presentment, demand of payment, protest or
notice with respect to the Guaranteed Agreements and the obligations set forth
therein or herein.
          (d) Delphi’s obligations under section 8.03(a) hereof shall continue
to be effective or be reinstated, as the case may be, if at any time any payment
of any amount owed to any of the GM Parties hereunder or under any of the
Guaranteed Agreements is rescinded or must otherwise be returned by any of the
GM Parties upon the insolvency, bankruptcy, or reorganization of any of the
Delphi Parties or otherwise, all as though such payment had not been made.
          (e) If (I) GM breaches one or more of its payment obligations under
this Agreement or the Settlement Agreement or any of its obligations under
Article IV hereof (excluding obligations under any of the Continuing Agreements,
as defined in the Settlement Agreement or any commercial disputes that arises in
the Ordinary Course Relationship (as defined in the Settlement Agreement)) and
such breach or breaches would have a material impact (1) on Delphi and its
Affiliates or (2) on the benefits Delphi and its Affiliates are reasonably
expected to receive under this Agreement or the Settlement Agreement (the
effects set forth in (1) or(2) above shall hereinafter be referred to as, a
“Delphi Material Impact”) and (II) Delphi provides written notice (the “Delphi
Notice”) of such breach or breaches, executed by either Delphi’s chief executive
officer or chief financial officer, which notice describes in reasonable detail
the nature of the breach or breaches and relevant background information, then
the guaranty provided for in this section 8.03 shall, subject to the terms of
this section 8.03(e), automatically terminate without any further action;
provided, however, that prior to such termination becoming effective (A) if the
breach or breaches relate to a payment obligation hereunder or under the
Settlement Agreement, GM shall have a ten (10) day period following receipt of
the Delphi Notice to cure such breach or breaches and (B) if the breach or
breaches relate to an obligation other than a payment obligation hereunder or
under the Settlement Agreement, GM shall have a thirty (30) day period following
receipt of the Delphi Notice to cure such breach or breaches; provided, further,
however that if there is a disagreement between the Parties as to whether GM has
breached one or more of its obligations or whether such breach or breaches has a
Delphi Material Impact, at the election of either Party, the Parties shall
engage in the dispute resolution process specified in section 8.11 hereof with
respect to such disagreement, and such termination shall not become effective if
such dispute resolution process is commenced prior to the end of such cure
period. Upon the conclusion of such process or, if earlier, thirty (30) days
after its commencement (the “Dispute Resolution Termination Date”), if Delphi
still believes that a breach with a Delphi Material Impact has occurred, GM
shall have the right to cure such default within ten (10) days after the Dispute
Resolution Termination Date and, if so cured, the guaranty shall not terminate.
Either GM or Delphi may seek judicial determination at any time as to whether
Delphi has the right to terminate the guaranty pursuant to this section 8.03(e).
If it is judicially determined by Final Order that Delphi did not have the right
to terminate the guaranty, it shall remain in full force and effect.

MRA-70



--------------------------------------------------------------------------------



 



     Section 8.04 Continued Ownership of DAS. Until the earlier of September 14,
2015 and such time as the guaranty provided for pursuant to section 8.03 hereof
is no longer in full force and effect, without the prior written consent of GM,
which consent shall not be unreasonably withheld, Delphi shall not permit DAS to
transfer (i) a material portion of its assets necessary to satisfy production
obligations to GM or (ii) more than 40% of its total assets (other than to a
Delphi Party; provided that all provisions of this section 8.04 shall apply to
such Delphi Party to the same extent they apply to DAS) and Delphi shall not
cease to own, directly or indirectly, at least a majority of the outstanding
equity and voting equity of DAS; provided, however, that neither of the
restrictions in this sentence shall apply if such transfer or cessation, as
applicable, occurs as a result of a transfer by Delphi of all or substantially
all of its assets.
     Section 8.05 Cooperation with Financial Reporting.
          (a) Delphi acknowledges that (i) GM may have various reporting and
disclosure obligations under US generally accepted accounting principles and US
federal securities rules and regulations as a result of GM’s commercial
relationship with Delphi and GM’s entry into and obligations under this
Agreement and the Settlement Agreement, and (ii) GM’s compliance with such
reporting and disclosure requirements may require Delphi to, among other things,
provide GM with certain information and access to information. Delphi shall
(i) reasonably cooperate with GM after the MRA Consummation Date to enable GM to
comply with its reporting and disclosure obligations under US generally accepted
accounting principles and US federal securities rules and regulations and (ii)
cooperate with GM to enter into a more detailed agreement as soon as practicable
after the date hereof clarifying the parameters of such obligation to cooperate.
          (b) Defaults and disputes arising under this section 8.05 or the
agreement referred to in subsection (a) hereto governing Delphi’s cooperation
with GM’s reporting and disclosure requirements shall be governed by and settled
in accordance with section 8.11 of this Agreement.

MRA-71



--------------------------------------------------------------------------------



 



     Section 8.06 Cancellation Claims.
          (a) Except as otherwise provided in section 8.06(b) hereof, the Delphi
Parties waive and are deemed to have waived (and Delphi shall cause the other
Delphi Parties to so waive) any and all claims, debts, obligations, rights,
suits, damages, actions, causes of action, remedies, and liabilities whatsoever,
which the Delphi Parties ever had, now have, or hereafter may have, whether
known or unknown, liquidated or unliquidated, contingent or noncontingent,
asserted or unasserted, foreseen or unforeseen, existing as of the Effective
Date or thereafter arising, in law, at equity, or otherwise, arising out of or
related to cancellation of any purchase orders or termination of any component
or material supply agreements (regardless of whether the cancellation or
termination occurs prior to or after the date hereof or the Effective Date)
concerning products manufactured in the Wind-Down Facilities, the Footprint
Facilities and the Sale Facilities; provided, however, that with respect to the
Sale Facilities and the Kettering Facility (in the event the Kettering Facility
is not sold as contemplated under 4.08(c)), the waiver in this section 8.06
would apply only in the case of cooperative resourcing by mutual written
agreement (collectively, “Cancellation Claims”) that any of the Delphi Parties
have or may have against any of the GM Parties or any GM Supplier.
          (b) With respect to any Cancellation Claims that have been asserted as
of the Effective Date or may be asserted thereafter by any Delphi Supplier
against the Debtors (the “Delphi Supplier Cancellation Claims”):
               (i) the Debtors shall utilize their reasonable best efforts to
minimize all Delphi Supplier Cancellation Claims;
               (ii) Delphi shall pay the first $30 million, on a cumulative
basis, of any Delphi Supplier Cancellation Claims; and
               (iii) GM shall reimburse the Debtors for 50% of any Delphi
Supplier Cancellation Claims actually paid by the Debtors in excess of the
$30 million referred to in section 8.06(b)(ii) hereof.
     Section 8.07 Tooling Acknowledgment.
          (a) Delphi acknowledges and agrees that all tooling, fixtures, gauges,
jigs, patterns, dies, and molds (collectively, “Tooling”) being used by the
Debtors or their respective sub-suppliers in connection with the manufacture of
Component Parts for GM, together with appurtenances, accessions and accessories
thereto (collectively, the “Accessories”), which have been (i) furnished by GM
to a Debtor at any time, directly or indirectly excluding Tooling the ownership
of which was transferred to a Debtor on the Contribution Date, unless there was
a written agreement which provided that the Debtor’s interest would be other
than as a bailee, or (ii) purchased by GM under a tooling purchase order with a
Debtor, are owned by GM and are being held by DAS and, to the extent a Debtor
has transferred the Tooling or Accessories to third parties, by such third
parties, on a bailment basis consistent with paragraph 19 of the Standard GM
Terms.
          (b) Nothing contained in this section 8.07 is intended to create or
expand the rights, if any, of GM in any intellectual property owned by any
Delphi Party.

MRA-72



--------------------------------------------------------------------------------



 



     Section 8.08 Reserved.
     Section 8.09 No Undisclosed Agreements or Commitments. There are no
undisclosed agreements or commitments between or among the Parties regarding
matters subject to the terms of this Agreement.
     Section 8.10 Governing Law; Jurisdiction; Venue. This Agreement shall be
governed and construed in accordance with the internal laws of the State of New
York, the forum state in which the Bankruptcy Court sits, without regard to any
conflict of law provision that could require the application of the law of any
other jurisdiction. By its execution and delivery of this Agreement, each Party
hereby irrevocably and unconditionally agrees that the Bankruptcy Court shall
retain exclusive jurisdiction over all matters related to the construction,
interpretation or enforcement of this Agreement and the Settlement Agreement;
provided, however, that the Bankruptcy Court shall not have jurisdiction over
(i) disputes arising out of the provisions set forth in Article III of this
Agreement or the agreements referenced in sections 5.01(c) and 5.01(d) of this
Agreement, or (ii) disputes arising out of agreements between any
Delphi-Affiliate Party on the one hand and GM or any of its Affiliates on the
other in which disputes no Delphi-Related Party has an interest; and provided
further that after the second anniversary of the Effective Date, the Bankruptcy
Court shall retain non-exclusive jurisdiction over all matters related to the
construction, interpretation or enforcement of this Agreement and the Settlement
Agreement; and provided further that the jurisdiction of the Bankruptcy Court
over all matters related to this Agreement and the Settlement Agreement shall
terminate upon the fourth anniversary of the Effective Date. Each Party further
agrees to waive any objection based on forum non conveniens.
     Section 8.11 Dispute Resolution. In the event a Restructuring Dispute
arises among the Parties (other than an Article III Dispute, which shall be
governed and settled in accordance with section 3.10 hereof), upon the written
request of either Party, such Restructuring Dispute shall be referred to the
Director of Business Development at GM and the Finance Director of Automotive
Holdings Group or the Director, Strategic Planning at Delphi (at Delphi’s
discretion) for resolution in good faith. In the event that GM’s Director of
Business Development and Delphi’s Finance Director of Automotive Holdings Group
or the Director, Strategic Planning are unable to resolve such dispute, such
Restructuring Dispute shall be referred, at either Party’s written request, to
the Assistant Treasurer of GM and the Assistant Treasurer or Treasurer of Delphi
(at Delphi’s discretion). If within ten (10) days after such referral, GM’s
Assistant Treasurer and Delphi’s Assistant Treasurer or Treasurer are unable to
resolve the Restructuring Dispute, the Restructuring Dispute may be elevated by
either Party to GM’s Treasurer or Chief Financial Officer (at GM’s discretion)
and Delphi’s Chief Executive Officer or Chief Financial Officer (at Delphi’s
discretion) for resolution. To the extent that the job title of any of the
foregoing positions is changed, this section 8.11 shall be deemed to apply to
such successor title or, if the position is eliminated or vacated, to the job
title of the party taking over the responsibilities of the eliminated or vacated
position.
     Section 8.12 No Solicitation. Each Party acknowledges that this Agreement
is not and shall not be deemed to be a solicitation to accept or reject a plan
in contravention of section 1125(b) of the Bankruptcy Code. Each Party further
acknowledges that no securities of any

MRA-73



--------------------------------------------------------------------------------



 



Debtor are being offered or sold pursuant to this Agreement and that this
Agreement does not constitute an offer to sell or a solicitation of an offer to
buy any securities of any Debtor.
     Section 8.13 Negotiations Not Admissible. Pursuant to Rule 408 of the
Federal Rules of Evidence and any applicable state rules of evidence, this
Agreement and all negotiations relating hereto are not admissible into evidence
in any proceeding; provided, however, that this Agreement may be admissible in a
proceeding to enforce the terms of this Agreement.
     Section 8.14 Specific Performance. Each Party acknowledges that the other
Party would be irreparably damaged if this Agreement were not performed in
accordance with its specific terms or were otherwise breached. Accordingly, each
Party shall be entitled to seek an injunction or injunctions to prevent breaches
of the provisions of this Agreement and to enforce specifically the terms of
this Agreement in addition to any other remedy to which the Parties may be
entitled, at law, in equity or under this Agreement.
     Section 8.15 Representations and Warranties of Delphi and GM. Each Party
represents and warrants to the other Party that the following statements, as
applicable to it, are true, correct, and complete as of the date of this
Agreement:
          (a) It is duly organized, validly existing, and in good standing under
the laws of its state of organization and has all requisite corporate power and
authority to enter into this Agreement and to perform its obligations hereunder;
          (b) The execution and delivery of this Agreement and the performance
of its obligations hereunder have been duly authorized by all necessary
corporate action on its part; provided, however, that Delphi’s authority to
enter into this Agreement is subject to Bankruptcy Court approval;
          (c) This Agreement has been duly executed and delivered by it and
constitutes its legal, valid, and binding obligation, enforceable against it in
accordance with the terms hereof, subject to the occurrence of the Effective
Date; and
          (d) The execution, delivery, and performance by it (when such
performance is due) of this Agreement do not and shall not (i) violate any
current provision of law, rule, or regulation applicable to it or any of its
subsidiaries or its certificate of incorporation or bylaws or other
organizational documents or those of any of its subsidiaries or (ii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any material contractual obligation to which it or any of
its subsidiaries is a party.
     Section 8.16 Waiver; Modification; Amendment. Except as otherwise
specifically provided herein, this Agreement may not be modified, waived,
amended, or supplemented unless such modification, waiver, amendment, or
supplement is in writing and has been signed by each Party. No waiver of any of
the provisions of this Agreement shall be deemed or constitute a waiver of any
other provision of this Agreement, whether or not similar, nor shall any waiver
be deemed a continuing waiver.
     Section 8.17 Binding Effect; Assignments. This Agreement is intended to
bind and inure to the benefit of the Parties and their respective successors,
assigns, administrators, and

MRA-74



--------------------------------------------------------------------------------



 



representatives. Neither this Agreement nor any of the rights, interests, or
obligations under this Agreement (for the avoidance of doubt, including without
limitation, the obligations set forth in sections 4.01 and 4.02 hereof) shall be
sold, assigned, or otherwise transferred by any Party without the prior written
consent of the other Parties; provided, however, that neither the foregoing nor
any other provision of this Agreement shall limit (i) any assignment in
connection with the transfer of all or substantially all of the assets of Delphi
and its Affiliates or (ii) any assignment not reasonably expected to have a
material impact on GM, on the benefits GM reasonably is expected to receive
under this Agreement or the Settlement Agreement (including the chapter 11 plan
terms set forth herein and therein), or on the ability of the Debtors to fulfill
any obligations to any GM-Related Parties under this Agreement, the Settlement
Agreement, or any agreements assumed, reinstated, or ratified under this
Agreement.
     Section 8.18 Third Party Beneficiaries. Except as otherwise provided in
section 8.06 herein with respect to the releases of the GM Parties and GM
Suppliers, nothing contained in this Agreement is intended to confer any rights
or remedies under or by reason of this Agreement on any person or entity other
than the Parties hereto, nor is anything in this Agreement intended to relieve
or discharge the obligation or liability of any third party to any Party to this
Agreement, nor shall any provision give any third party any right of subrogation
or action over or against any Party to this Agreement.
     Section 8.19 Notices. All notices and other communications in connection
with this Agreement shall be in writing and shall be deemed given (and shall be
deemed to have been duly given upon receipt) if delivered personally, mailed by
registered or certified mail (return receipt requested) or delivered by an
express courier (with confirmation) to the Parties at the following addresses
(or at such other address for a Party as shall be specified by like notice):
If to Delphi, to:
Delphi Corporation
5725 Delphi Drive
Troy, Michigan 48098
Att’n: John D. Sheehan
           David M. Sherbin, Esq.
           Sean P. Corcoran, Esq.
With a copy to:
Skadden, Arps, Slate, Meagher & Flom LLP
333 West Wacker Drive
Chicago, Illinois 60606-1285
Att’n: John Wm. Butler, Jr., Esq.
           Ron E. Meisler, Esq.

MRA-75



--------------------------------------------------------------------------------



 



and
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036
Att’n: Eric L. Cochran, Esq.
           Kayalyn A. Marafioti, Esq.
If to GM, to:
General Motors Corporation
767 Fifth Avenue
14th Floor
New York, New York 10153
Att’n: Director of Business Development
and
General Motors Corporation
300 GM Renaissance Center
Detroit, Michigan 48265
Att’n: General Counsel
With a copy to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Att’n: Jeffrey L. Tanenbaum, Esq.
           Michael P. Kessler, Esq.
           Robert J. Lemons, Esq.
or to such other place and with such other copies as either Party may designate
as to itself by written notice to the other Party. Rejection, any refusal to
accept or the inability to deliver because of changed address of which no notice
was given shall be deemed to be receipt of the notice as of the date of such
rejection, refusal or inability to deliver.
     Section 8.20 Waiver of Right to Trial by Jury. Each Party waives any right
to trial by jury in any proceeding arising under or related to this Agreement.
     Section 8.21 Service of Process. Each Party irrevocably consents to the
service of process in any legal proceeding arising out of this Agreement by
receipt of mailed copies thereof by national courier service or certified United
States mail, postage prepaid, return receipt requested, to its applicable
registered agent. The foregoing, however, shall not limit the right of a Party
to effect service of process on the other Party by any other legally available
method.

MRA-76



--------------------------------------------------------------------------------



 



     Section 8.22 Interpretation.
          (a) In the event of any conflict between this Agreement and any of the
Labor MOUs, the Non-Represented Employees Term Sheet, the UAW SAP, the IUE-CWA
SAP, the Warranty Settlement Agreement, and the IP License, the provisions of
such documents other than this Agreement shall govern.
          (b) Reserved.
          (c) Any reference herein to any section of this Agreement shall be
deemed to include a reference to any exhibit, attachment or schedule referred to
within such section.
          (d) All references to “$” and dollars shall refer to United States
currency.
          (e) Consistent with Bankruptcy Rule 9006(a), if the due date for any
action to be taken under this Agreement (including the delivery of notices) is
not a business day, then such action shall be considered timely taken if
performed on or prior to the next business day following such due date. Any
reference to “days” in this Agreement shall mean calendar days unless otherwise
specified.
     Section 8.23 Expenses. Notwithstanding anything else contained in this
Agreement or the Settlement Agreement, each Party shall bear all costs and
expenses incurred or to be incurred on or after the MRA Consummation Date by
such Party in connection with this Agreement and the consummation and
performance of the transactions contemplated hereby.
     Section 8.24 Entire Agreement; Parties’ Intentions; Construction. This
Agreement and the Settlement Agreement, including all agreements incorporated by
reference herein or therein (e.g., the Labor MOUs, the Non-Represented Employees
Term Sheet and the Transaction Facilitation Agreement), and the Confidentiality
and Non-Disclosure Agreement between GM and Delphi dated September 12, 2005, as
amended, constitute the entire agreement of the Parties with respect to the
subject matter hereof and supersede all prior agreements, whether oral or
written, with respect to such subject matter other than with respect to the
agreements expressly assumed, ratified or reinstated in Article V of this
Agreement. The attachments and exhibits attached hereto are an integral part of
this Agreement and are hereby incorporated into this Agreement and made a part
hereof as if set forth in full herein. This Agreement is the product of
negotiations between the Parties and represents the Parties’ intentions. In any
action to enforce or interpret this Agreement, this Agreement shall be construed
in a neutral manner, and no term or provision of this Agreement, or this
Agreement as a whole, shall be construed more or less favorably to any Party.
     Section 8.25 Severability. If any term or other provision of this Agreement
is invalid, illegal, or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nonetheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal, or unenforceable in any respect, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as

MRA-77



--------------------------------------------------------------------------------



 



possible in an acceptable manner to the end that transactions contemplated
hereby are fulfilled to the fullest extent possible.
     Section 8.26 Headings. The table of contents and the headings of the
Articles and sections herein are inserted for convenience of reference only and
are not intended to be a part of, or to affect the meaning or interpretation of,
this Agreement.
     Section 8.27 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which shall
constitute one and the same Agreement. Electronic delivery of an executed
signature page of this Agreement shall be effective as delivery of a manually
executed signature page of this Agreement.
[Signature pages follow.]

MRA-78



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have each caused this Agreement to be
duly executed and delivered by their respective, duly authorized officers as of
the date first written above.

                  DELPHI CORPORATION       GENERAL MOTORS CORPORATION

                 
By:
  /s/ John D. Sheehan       By:   /s/ Frederick A. Henderson
 
               
Name:
  John D. Sheehan       Name:   Frederick A. Henderson
Title:
  Vice President, Chief Restructuring Officer       Title:   President and Chief
Operating Officer

MRA-79



--------------------------------------------------------------------------------



 



Master Restructuring Agreement
Exhibit 1.24
Assumed Liabilities
 

**   Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

 



--------------------------------------------------------------------------------



 



Exhibit 1.24
“Assumed Liabilities” shall mean (i) all liabilities and obligations relating to
ownership or operation of the applicable Unsold Business arising from acts or
events occurring after the Business Closing Date (regardless of when any related
claim is made), including: [* *] and (x) all other mutually agreed liabilities.
 

**   Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

 



--------------------------------------------------------------------------------



 



Master Restructuring Agreement
Exhibit 1.175
Retained Liabilities
 

**   Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

 



--------------------------------------------------------------------------------



 



Exhibit 1.175
“Retained Liabilities” shall mean (i) all liabilities and obligations relating
to the ownership or operation of the applicable Unsold Business arising from
acts or events occurring on or prior to the Business Closing Date (regardless of
when any related claim is made), including without limitation [* *].
 

**   Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

 



--------------------------------------------------------------------------------



 



Master Restructuring Agreement
Exhibit 1.178
Excluded Saginaw Assets

 



--------------------------------------------------------------------------------



 



Exhibit 1.178
Excluded Saginaw Assets

                              Exhibit 1.169 Saginaw E&C Assets — Excluded Assets
                Description   Purpose   Manufacturer   Model Number   Serial
Number   Location   Planned Removal Date
SAP Label Printers
  Support Contract Manufacturing   INTE/TEC8   601 XP     01647     Dock #5
(10.199.190.50)   August-08
 
      INTE/TEC8   601 XP     01758     Dock #2 Supv. Office    
 
      INTE/TEC8   601 XP     01769     S & T Truck Plt 1    
 
      INTE/TEC8   601 XP     01773     PC & L Office (10.199.190.155)    
 
      INTE/TEC8   601 XP     01775     S & T Truck Plt 1    
 
      INTE/TEC8   601 XP     01797     Dock #2 (10.199.190.47)    
 
      INTE/TEC8   601 XP     01993     Plt #1 Gen’l Supv. Office    
 
      INTE/TEC8   601 XP     06195     Dock #3 (10.199.190.45)    
 
      INTE/TEC8   601 XP     06197     Dock #4 Receiving Office    
 
      INTE/TEC8   601 XP     06357     Barb Yax’s Office (10.199.190.8    
 
      INTE/TEC8   601 XP     06521     Plt #5 Unitizing    
Wireless Access Point
  Support Contract Manufacturing   Cisco   AIR-MP-20B-A-K9           Dock 2 Col
A36 — Plant 2   August-08
Wireless Access Point
      Cisco   AIR-MP-20B-A-K9           Dock 3 Col E34 — Plant 3    
Wireless Access Point
      Cisco   AIR-MP-20B-A-K9           Dock 5 Shipping Dock — Plant 5    
Wireless Access Point
      Cisco   AIR-MP-20B-A-K9           Dock 4 Col D15    
Wireless Access Point
      Cisco   AIR-AP1231G-A-K9           Administration Building East    
Wireless Access Point
      Cisco   AIR-AP1231G-A-K9           Administration Building South    
Core Switch
      Cisco   Catalyst 5500 Series       Computer Room Switch A    
Core Switch
      Cisco   Catalyst 5500 Series       Computer Room Switch B    
Switch
      Cisco   Catalyst 5505 Series       Plant 4 North Col H32    
Switch
      Cisco   Catalyst 5505 Series       Plant 3 North Col C32    
Switch
      Cisco   Catalyst 5505 Series       Plant 5 North Col E7    
Switch
      Cisco   Catalyst 5505 Series       Plant 5 West Col L17    
Switch
      Cisco   Catalyst 5500 Series       Admin East    
WAN
      Cisco   7206 Series VXR           Computer Room    
AC
                           
NEMA Enclosure
                           
UPS
                           
DGD File and Print Server
  Support Contract Manufacturing                       August-08
SAP Console Server
                           
SAP System Down Server
                           
Multi Axis Test Fixture with 458, 498 controller
  Support Contract Manufacturing and ongoing validation                      
July-08
2 Single Axis Test Benches
                           
Torque gun #3223 Techmotive CP-Model T0661020SSP3 Techmotive Visual Supervisor &
laptop
                           
3 MTS Controllers + 1 slave controller used to control 6 Single Axis Test
Benches
                           

Page 1 of 3



--------------------------------------------------------------------------------



 



Exhibit 1.178
Excluded Saginaw Assets

                                                                               
                      Equipment     Truck #   MSSI #   Model   Serial #   Class
  Area   Dept. Name   Dept. #   Description   Manufacture
CRANE
                                                   
MC-158
    12688     333OB     6225409       4.3     Maintenance   Facilities   0F19  
CRANE 8 TON   DROTT CARRYDECK
MC-166
    12670       M10-30       8170281123C       4.3     Maintenance   machine
repair   0F19   CRANE 1350# CAP.   GREER HERCULIFT
MC-209
    12658     IC200-1A     22627       4.3     Maintenance   Plant 5 Bone yard  
0F19   CRANE 30,000 # CAP   BRODERSON
FIRE TRUCK
                                                   
FB-12
    12659               2I14B78       4.1     SECURITY   Out of svc, east shed  
    FIRE TRUCK PUMPER   Scat Pumper
FORK TRUCK
                                                   
TR19
    12704     ERC 060     N324619       1.1     P-3   STORES, DOWN OUT OF
SERVICE       LIFT TRUCK, 6000# CAP. ELEC.   YALE
MOWER
                                                   
LM-2
    12709       F735     CF735X01114     8     Maintenance   Out of Svc   0F19  
LAWNMOWER MID-SIZE FRONT 60” DECK   JOHN DEERE
LM-3
    12675       12G702       96121959       8     Maintenance   Out of Svc  
0F19   LAWNMOWER LAWNBOY PUSH   LAWNBOY
LM-7
    12676       91202     980728YB     8     Maintenance   Out of Svc   0F19  
LAWN EDGER McCLANE GAS   McCLANE
LM-8
    12712     FS 85   XABXS0254RB     8     Maintenance   Out of Svc   0F19  
LAWN WEEDWACKER STIHL GAS   STIHL
LM-9
    12632       318777     13AP698G731     8     Maintenance   Out of Svc   0F19
  Rider Mower   Huskee
PERSONAL TRANSPORT
                                                   
PT-6
    12685       E-240       611131       4.2     Maintenance   Facilities,  
0F19   Green Stripe 3-WHEEL PERSONAL TRANSPORT   MOTREC
SKID STEER LOADER
                                                   
LM-220
    12633     Scat Trak/1350     4N0030       6     Maintenance   FACILITIES  
0F19   SKID STEER LOADER   KOEHRING
SNOW BLOWER
                                                   
LM-10
    12640       924501       131       8     Maintenance   FACILITIES   0F19  
AREINS, SNOW BLOWER   ARIENS
TRACTOR
                                                   
LM-45
    12861       140       34145J       8     Maintenance   Out of Svc   0F19  
TRACTOR LAWN/SNOW REMOVAL   INTERNATIONAL HARVESTER

Page 2 of 3



--------------------------------------------------------------------------------



 



Exhibit 1.178
Excluded Saginaw Assets

                                                                               
                      Equipment     Truck #   MSSI #   Model   Serial #   Class
  Area   Dept. Name   Dept. #   Description   Manufacture
TRUCK
                                                   
LM-215
    12655     70 SERIES   BL7D1P6LV01     8     Maintenance   Out of Svc   0F19
  GM CHEVY STAKERACK/ PLOW TRUCK   CHEVROLET
LM-219
    12708     GENERAL   49EJ9V63148     8     Maintenance   Out of Svc   0F19  
GM GMC TRUCK SNOW PLOW   GMC
LM-6
    12654       C 30     BJC34K51E199     8     Maintenance   FACILITIES   0F19
  GM CHEVY RED DUMP TRUCK   CHEVROLET
LM-5
    12695     7000 SERIES   C17DE9V10072     8     Maintenance   Out of Svc  
0F19   GM CHEVY TRUCK SALT SPREADER   GMC
WALKIE
                                                   
L-23
    12679     MCW040     B819N01781T       3.1     P-2,4   Kitties       WALKIE
STACKER LIFT TRUCK, 4000# ELEC   YALE
L-25
    12678     MCW040     B819N01691T       3.1     Truck Repair   extra      
WALKIE STACKER LIFT TRUCK, 4000# ELEC   YALE
Machinery and Equipment
                                                   
Equipment/Cell
                  Current
Location
(Plant)                             Quad Front and Rear rotor cell (R3)     5  
                            R1 Cargill – 211/231 Rear knuckle     5            
                  R4 Cargill – P90 rear knuckle     5                          
    F1 Rotor – U/W front rotor service     5                              
T-truck Knuckle Transfer cell     2, 4                               Saturn LS
Front Knuckle Transfer cell     2, 4                               T-truck Assy
Cell     1                               J-Car Knuckle     2, 4                
              GMT900 Knuckle R&B #1     3                               GMT900
Knuckle R&B #2     3                               GMT900 Knuckle R&B #3     3  
                            GMT900 Knuckle Retool Cell     3                    
          GMT900 Assy Cell #2     3                               GMT900 Assy
Cell #3     3                               GMX 211 Rear Axle Assembly Line
(Fixed Line – A18)   Oshawa                            
Robots
  SAP #   Asset Tag #   Location                            
Training Robot
    3051306       1043463       1                              
Training Robot
    3051286       10191       1                              
Training Robot
    3051426       10193       1                              
Training Robot
    3051307       10231       1                              

Page 3 of 3



--------------------------------------------------------------------------------



 



Exhibit 1.178 Saginaw E&C Assets — Excluded Assets

         
Line / Program
  Product / Process   Plant Location
SYS II 800
  Rotor Machining   Plant 2/4
Sys 2/3 EMAG
  Rotor Machining   Plant 2/4
Sys 3 EMAG
  Rotor Machining   Plant 3
GMT610
  Corner Assembly   Plant 2/4
GMX 295
  Knuckle Machining   Plant 3

FORK TRUCKS

                                              Truck #   MSSI #   Model   Serial
#   Class   Area   Dept. Name   Dept. #   Equipment Description   Manufacturer
TR355
    12686     E60XL2   CO98D03629U     1.1     P-5   DOCK 5       LIFT TRUCK,
8000# CAP. ELEC.   HYSTER COMPANY
TR130
    12680     E60XL2   C098D03609U     1.1     Maintenance   Truck Repair Loaner
  OM9A   LIFT TRUCK, 8000# CAP. ELEC.   HYSTER COMPANY
TR16
    12707     FTD-020   R1915-98     1.1     P-3   STORES, UP       LIFT TRUCK,
1930# CAP. ELEC.   BAKER
TR170
    12697     E65XM   F106V10263U     1.1     Maintenance   Truck Repair Loaner
  OM9A   LIFT TRUCK, 6500# CAP. ELEC.   HYSTER COMPANY
TR200
    12691     E100XL2   C096D03642U     1.1     Maintenance   Carpenter Shop  
0F19   LIFT TRUCK, 10000# CAP. ELEC.   HYSTER COMPANY
TR330
    12682     E80XL2   C098D03617U     1.1     P-3   EXTRA   OM9C   LIFT TRUCK,
8000# CAP. ELEC.   HYSTER COMPANY
TR340
    12683     E100XL2   C098D03618U     1.1     Maintenance   P-3   0F19   LIFT
TRUCK, 10000# CAP. ELEC.   HYSTER COMPANY
TR360
    12687     E80XL2   C098D03630U     1.1     P-3   DOCK 3   OM9C   LIFT TRUCK,
8000# CAP. ELEC.   HYSTER COMPANY
TR370
    12688     E80XL2   C098D03632U     1.1     P-3   SYSTEM ASSM 3   OM9C   LIFT
TRUCK, 8000# CAP. ELEC.   HYSTER COMPANY
TR41
    12710     FTD-080   U-1917A-572     1.1     Maintenance   Gon Repair   0F19
  LIFT TRUCK, 8000# CAP. ELEC.   BAKER
TR510
    12684     E100XL2   C098D03620U     1.1     Maintenance   MAINTENANCE   0F19
  LIFT TRUCK, 10000# CAP. ELEC.   HYSTER COMPANY
TR590
    12699     E65XM   F108V10265U     1.1     P-3   Truck Repair Extra      
LIFT TRUCK, 6500# CAP. ELEC.   HYSTER COMPANY
TR199
    12635     31R45TN   031E8711184     1.5     Maintenance   Head Shop (P-6)  
0F19   LIFT TRUCK, 4500# CAP. ELEC.   RAYMOND
TR205
    12636     31R45TN   031E8711185     1.5     Maintenance   Head Shop   0F19  
LIFT TRUCK, 4500# CAP. ELEC.   RAYMOND





--------------------------------------------------------------------------------



 



Master Restructuring Agreement
Exhibit 1.187
Separation Costs
 

**   Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

 



--------------------------------------------------------------------------------



 



Exhibit 1.187
One-Time Information Technology Separation Costs
1.0 [* *]
1.1 [* *]
1.2 [* *]
1.3 [* *]
1.4 [* *]
2.0 [* *]
2.1 [* *]
2.2 [* *]
3.0 [* *]
3.1 [* *]
3.2 [* *]
3.3 [* *]
3.4 [* *]
4.0 [* *]
4.1 [* *]
4.2 [* *]
4.3 [* *]
4.4 [* *]
4.5 [* *]
5.0 [* *]
5.1 [* *]
5.2 [* *]
5.3 [* *]
5.4 [* *]
6.0 [* *]
6.1 [* *]
6.2 [* *]
 

  Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

 



--------------------------------------------------------------------------------



 



Exhibit 3.01(a) (i) Outstanding GM Purchase Orders

                          Program   Opportunity   P.O. (Contract)   Issue
[* *]
    [* *]       [* *]       [* *]  

 

  Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

 



--------------------------------------------------------------------------------



 



              Exhibit 3.01(b) — Recently Awarded Business       [*
*]                    

                                  Program   GM Creativity Team   Opportunity  
[* *]   DIV
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  

 

Note:   GM & Delphi have discussed & jointly agreed on the above specified new
product program awards.   **   Confidential Materials omitted and filed
separately with the Securities and Exchange Commission. Asterisks denote
omissions.

 



--------------------------------------------------------------------------------



 



Exhibit 3.01(b) (i) Certain Recently Awarded Business (Without Price
Confirmation)

                          Division   Program   Opportunity   Remarks
[* *]
    [* *]       [* *]       [* *]  
 
                       
[* *]
    [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]  

 

**   Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

 



--------------------------------------------------------------------------------



 



Exhibit 3.02 — Contract Extensions [* *]
[**Four Page Spreadsheet Omitted**]
 

  Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

 



--------------------------------------------------------------------------------



 



Exhibit 3.03(a) Changes in Manufacturing Location

                                               Product        Product Line   PBU
  Current Location        New Location   [* *]
[* *]
  [* *]     [* *]     [* *]     [* *]     [* *]  
[* *]
  [* *]     [* *]     [* *]     [* *]     [* *]  
[* *]
  [* *]     [* *]     [* *]     [* *]     [* *]  
[* *]
  [* *]     [* *]     [* *]     [* *]     [* *]  
[* *]
  [* *]     [* *]     [* *]     [* *]     [* *]  
[* *]
  [* *]     [* *]     [* *]     [* *]     [* *]  
[* *]
  [* *]     [* *]     [* *]     [* *]     [* *]  
[* *]
  [* *]     [* *]     [* *]     [* *]     [* *]  
[* *]
  [* *]     [* *]     [* *]     [* *]     [* *]  
[* *]
  [* *]     [* *]     [* *]     [* *]     [* *]  
[* *]
  [* *]     [* *]     [* *]     [* *]     [* *]  
[* *]
  [* *]     [* *]     [* *]     [* *]     [* *]  
[* *]
  [* *]     [* *]     [* *]     [* *]     [* *]  
[* *]
  [* *]     [* *]     [* *]     [* *]     [* *]  
[* *]
  [* *]     [* *]     [* *]     [* *]     [* *]  
[* *]
  [* *]     [* *]     [* *]     [* *]     [* *]  
[* *]
  [* *]     [* *]     [* *]     [* *]     [* *]  
[* *]
  [* *]     [* *]     [* *]     [* *]     [* *]  

      Note:   [* *]

 
Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.



--------------------------------------------------------------------------------



 



Exhibit 3.07 — RFQ A Other New Business Awards

                                  Program   GM Creativity Team   Opportunity  
[* *]   Div
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
 
          A List - Total Value     [* *]          

      Note:   [* *]


Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

 



--------------------------------------------------------------------------------



 



Exhibit 3.08(a) — FOP Programs  

                                  Program   GM Creativity Team   Opportunity  
[* *]   Div
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
[* *]
    [* *]       [* *]       [* *]       [* *]  
 
          Total     [* *]          

Note:   [* *]

 
Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

 



--------------------------------------------------------------------------------



 



EXHIBIT — 3.08(b)
FIRST OPPORTUNITY PROCESS

1.   GM will [* *] [5 pages omitted and filed separately]

 

**   Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

1 of 1



--------------------------------------------------------------------------------



 



Exhibit 3.12
Delphi North American Sites
That Are on New Business Hold As of September 11, 2008

          Site   Location   DUNS
 
  NONE    

 



--------------------------------------------------------------------------------



 



EXHIBIT 3.14
RIGHT OF LAST REFUSAL

1.   With respect to any ROLR to be provided by GM to Delphi under Section 3.14
of the MRA, [* *] [1 page omitted and filed separately].

 

**   Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

1 of 1



--------------------------------------------------------------------------------



 



Master Restructuring Agreement
Exhibit 4.01(a)
Form of Monthly Invoice for Excess Labor Costs

 



--------------------------------------------------------------------------------



 



     
EXHIBIT 4.01 A (i)-Labor Subsidy Invoice for the Red Circle Period
The Information contained herein shall not be disclosed to any member of GM
Global Purchasing and Supply Chain
NOTE: One such Invoice shall be provided for each the UAW, IUE and USW pursuant
to Section 4.01 B (1)

                                                                               
                                                      Q4 2008     Q1 2007    
Q2  2007     Q3 2007 (only July and August 2007)       Labor Cost     Memo:
Total US3,4     Labor Cost     Memo: Total US3,4     Labor Cost     Memo: Total
US3,4     Labor Cost     Memo: Total US3,4     Labor Cost     Memo: Total US3,4
    Labor Cost     Memo: Total US3,4     Labor Cost     Memo: Total US3,4    
Labor Cost     Memo: Total US3,4       ($000)     ($000)     ($/hr)     ($000)  
  ($000)     ($000)     ($/hr)     ($000)     ($000)     ($000)     ($/hr)    
($000)     ($000)     ($000)     ($/hr)     ($000)  
 
                                                                               
                               
Straight Time
    —               —               —               —               —          
    —               —               —          
COLA
    —               —               —               —               —          
    —               —               —          
 
                                                                               
                               
Subtotal Wages
    —               —               —               —               —          
    —               —               —          
 
                                                                               
                               
 
                                                                               
                                               
Overtime Premium
    —               —               —               —               —          
    —               —               —          
Night Shift Premium
    —               —               —               —               —          
    —               —               —          
Independence Week
    —               —               —               —               —          
    —               —               —          
Vacation
    —               —               —               —               —          
    —               —               —          
Holiday
    —               —               —               —               —          
    —               —               —          
Jury Duty
    —               —               —               —               —          
    —               —               —          
Bereavement Leave
    —               —               —               —               —          
    —               —               —          
Military Leave
    —               —               —               —               —          
    —               —               —          
Profit Sharing
    —               —               —               —               —          
    —               —               —          
Suggestion Award
    —               —               —               —               —          
    —               —               —          
Performance Bonus
    —               —               —               —               —          
    —               —               —          
 
                                                                               
                               
Subtotal Wage Related
    —               —               —               —               —          
    —               —               —          
 
                                                                               
                               
 
                                                                               
                                               
 
                                                                               
                               
Total Wage & Related
    —               —               —               —               —          
    —               —               —          
 
                                                                               
                               
Employer Taxes
    —               —               —               —               —          
    —               —               —          
 
                                                                               
               
Applicable Worker’s Compensation
    —       —       —       —       —       —       —       —       —       —  
    —       —       —       —       —       —  
 
                                                                               
               
Total Legally Required
    —               —               —               —               —          
    —               —               —          
 
                                                                               
                                   
401K Matching
    —               —               —               —               —          
    —               —               —          
 
                                                                               
               
PAYGO Healthcare
    —       —       —       —       —       —       —       —       —       —  
    —       —       —       —       —       —  
 
                                                                               
               
Training and Legal Funds
    —       —       —       —       —       —       —       —       —       —  
    —       —       —       —       —       —  
 
                                                                               
               
Supplemental Unemployment Benefits and Severance
    —               —               —               —               —          
    —               —               —          
 
                                                                               
               
Disability/Sickness and Accident
    —       —       —       —       —       —       —       —       —       —  
    —       —       —       —       —       —  
 
                                                                               
               
Administrative Costs — NBC
    —       —       —       —       —       —       —       —       —       —  
    —       —       —       —       —       —  
 
                                                                               
               
Active Basic Life Insurance
    —       —       —       —       —       —       —       —       —       —  
    —       —       —       —       —       —  
 
                                                                               
               
Total Benefits
    —       —       —       —       —       —       —       —       —       —  
    —       —       —       —       —       —  
 
                                                                               
                   
Item X1
    —               —               —               —               —          
    —               —               —          
Item Y1
    —               —               —               —               —          
    —               —               —          
 
                                                                               
               
Additional Agreed Upon Items1,2
    —       —       —       —       —       —       —       —       —       —  
    —       —       —       —       —       —  
 
                                                                               
                   
 
                                                                               
               
Total Labor Cost (included in Subsidy)
    —       —       —       —       —       —       —       —       —       —  
    —       —       —       —       —       —  
 
                                                                               
                   
Labor Subsidy Calculation
                                                                               
                                               
 
                                                                               
               
Active Hours
    —       —       —       —       —       —       —       —       —       —  
    —       —       —       —       —       —  
 
                                                                               
               
Time $26/hr
  X 26/hr           X 26/hr           X 26/hr           X 26/hr           X
29/hr           X 26/hr           X 26/hr       X 26/hr        
 
                                                                               
                             
Total labor cost @ $26/hr
    —               —               —               —               —          
    —               —               —          
 
                                                                               
                                               
 
                                                                               
                             
Labor Subsidy
    —               —               —               —               —          
    —               —               —          
 
                                                                               
                             
 
                                                                               
                                               
Memo: Costs Not Included 2
                                                                               
                                               
Signing Bonus (2003 Contract)
    —               —               —               —               —          
    —               —               —          
Worker’s Compensation (Pre - 2006)
    —               —               —               —               —          
    —               —               —          
Other Non Agreed Upon Items
    —               —               —               —               —          
    —               —               —          
Pension
    —               —               —               —               —          
    —               —               —          
OPEB (Traditional and Ongoing)
    —               —               —               —               —          
    —               —               —          
 
                                                                               
                             
Subtotal Legacy/Fixed Cost
    —               —               —               —               —          
    —               —               —          

 

1   For costs that are not specific to the sites covered under the subsidy and
have allocation amounts GM shall require the total US labor cost associated with
that line item.   2   Relates to other labor cost items that the parties agree
upon in writing as per the definition of Labor cost Line Items in the
Restructuring Agreement. Such amounts will be itemized.   3   Costs related only
to plants included in the labor subsidy   4   Includes only existing locations
as of emergence unless costs are allocated to additional US sites in the future





--------------------------------------------------------------------------------



 



EXHIBIT 4.01 A (ii) — Actual Labor Subsidy for Ongoing Periods
The Information contained herein shall not be disclosed to any member of GM
Global Purchasing and Supply Chain
NOTE: One such Invoice shall be provided on a monthly basis

                                      Labor Cost   Memo: Total US 3,4   Labor
Cost   Memo: Total US 3’4     ($ 000)   ($ 000)   ($/hr)   ($ 000)
Straight Time
    —               —          
COLA (only for Red Circle Period)
  XXX           XXX        
Subtotal Wages
    —               —          
 
                               
Overtime Premium
    —               —          
Night Shift Premium
    —               —          
Independence Week (only for Red Circle Period)
  XXX           XXX        
Vacation
    —               —          
Holiday
    —               —          
Jury Duty
    —               —          
Bereavement Leave
    —               —          
Military Leave
    —               —          
Profit Sharing (only for Red Circle Period)
  XXX           XXX        
Suggestion Awards
    —               —          
Performance Bonus
    —               —          
Subtotal Wage Related
    —               —          
 
                               
Total Wage & Related
    —               —          
 
                               
Employer Taxes
    —               —          
Applicable Worker’s Compensation
    —       —       —       —  
Total Legally Required
    —               —          
 
                               
401 K Matching
    —               —          
PAYGO Healthcare
    —       —       —       —  
Training and Legal Funds (only for Red Circle Period)
  XXX           XXX        
Supplemental Unemployment Benefits and Severance
    —               —          
Disability/Sickness and Accident
    —       —       —       —  
Administrative Costs — NBC
    —       —       —       —  
Active Basic Life Insurance
    —       —       —       —  
Total Benefits
    —       —       —       —  
 
                               
Item X 1
    —               —          
Item Y 1
    —               —          
Additional Agreed Upon Items 1,2
    —       —       —       —  
 
                               
Total Labor Cost (Included in Subsidy)
    —       —       —       —  
 
                               
Labor Subsidy Calculation
                               
Active Hours
    —       —       —       —  
Times $26/hr
  X 26/hr           X 26/hr        
 
                       
Total labor cost @ $26/hr
    —               —          
 
                               
Labor Subsidy
    —               —          
 
                               
Memo: Costs Not Included2
                               
Signing Bonus (2003 Contract)
    —               —          
Worker’s Compensation (Pre - 2006)
    —               —          
Other Non Agreed Upon Items
    —               —          
Pension
    —               —          
OPEB (Traditional and Ongoing)
    —               —          
 
                       
Subtotal Legacy/Fixed Cost
    —               —          

 

1   For costs that are not specific to the sites covered under the subsidy and
have allocation amounts GM shall require the total US labor cost associated with
that line Item.   2   Relates to other labor cost Items that the Parties agree
upon in writing as per the definition of Labor Cost Line Items in the
Restructuring Agreement. Such amounts will be itemized.   3   Costs related only
to plants included in the labor subsidy   4   Includes only existing locations
as of emergence unless costs are allocated to additional US sites in the future

 



--------------------------------------------------------------------------------



 



EXHIBIT 4.01 A (iii) — Forecast Labor Subsidy
The information contained herein shall not be disclosed to any member of GM
Global Purchasing and Supply Chain

                                                                               
                        ALL PLANTS INCLUDED IN LABOR SUBSIDY     ALL PLANTS
INCLUDED IN PRODUCTION CASH BURN     2008             2008         Q1   Q2   Q3
  Q4   CY   2009     Q1   Q2   Q3   Q4   CY   2009
Forecast headcount:
                                                                               
                 
Production
    —       —       —       —       —       —         —       —       —       —
      —       —  
Skilled
    —       —       —       —       —       —         —       —       —       —
      —       —  
Layoff/Separation
    —       —       —       —       —       —         —       —       —       —
      —       —  
Leave
    —       —       —       —       —       —         —       —       —       —
      —       —  
 
                                                                               
                 
Total
    —       —       —       —       —       —         —       —       —       —
      —       —  
 
                                                                               
                 
Estimated rate per hour:
                                                                               
                 
Production
    —       —       —       —       —       —                                  
                 
Skilled
    —       —       —       —       —       —                                  
                 
Layoff/Separation (Per employee $000s)
    —       —       —       —       —       —                                  
                 
Leave (Per employee ($000s)
    —       —       —       —       —       —                                  
                 
 
                                                                               
                 
Total
    —       —       —       —       —       —                                  
                 
 
                                                                               
                 
Hours
    500       500       500       500       2,000       2,000                  
                                 
 
                                                                               
                 
Labor Subsidy $Mils
    —       —       —       —       —       —                                  
                 
 
                                                                               
                 

 



--------------------------------------------------------------------------------



 



EXHIBIT 4.01 A (iv) — Headcount Data
The information contained herein shall not be disclosed to any member of GM
Global Purchasing and Supply Chain
The following detail will be provide for actual headcount on a plant by plant
basis for those plants included in both Labor Subsidy and Production Cash Burn
SKILLED AND PRODUCTION

                                                                               
          PRE-         PLANT   ACTIVE   BANK   TLO   LEAVES   TOTAL   ILO-VOL  
ILO-OTH   TOTAL   TEMP   RETIRE   PERD   TFT
All Plants Covered by Wage Subsidy
                                               
 
                                               
TOTAL
  0   0   0   0   0   0   0   0   0   0   0   0

                                                  PRODUCTION ONLY              
                    PRE-         PLANT   ACTIVE   BANK   TLO   LEAVES   TOTAL  
ILO-VOL   ILO-OTH   TOTAL   TEMP   RETIRE   PERD   TFT
All Plants Covered by Wage Subsidy
                                               
 
                                               
TOTAL
  0   0   0   0   0   0   0   0   0   0   0   0

                                                  SKILLED ONLY                  
                    PRE-         PLANT   ACTIVE   BANK   TLO   LEAVES   TOTAL  
ILO-VOL   ILO-OTH   TOTAL   TEMP   RETIRE   PERD   TFT
All Plants Covered by Wage Subsidy
                                               
 
                                               
TOTAL
  0   0   0   0   0   0   0   0   0   0   0   0

 



--------------------------------------------------------------------------------



 



EXHIBIT 4.01 A (v) — Facility Sales Data
The information contained herein shall not be disclosed to any member of GM
Global Purchasing and Supply Chain
NOTE: Numbers used above are for illustrative purposes only.

                                                                               
    Monthly Facility Sales Detail    Month Actual                 $ millions  
Grand Rapids   Kokomo   Lockport   Rochester   Month Total   Year to Date
GM
    8       40       50       41       139       1,663  
Tier to GM
    1       2       5       1       9       107  
Allied — GM
    1       9       6       4       19       229  
Allied — Non-GM
    1       1       2       1       4       52  
Other (Non-GM)
    3       5       0       3       10       125                        
TOTAL
    15       56       63       49       181       2,176                
 
                                               
Memo: Non-GM
    4       5       2       3       15       177  
Non-GM as a % of Total Sales
    28 %     9 %     4 %     7 %     8 %     8 %
Non-GM Revenue Limit (Month/YTD)
                                    20       240  

Applicable Labor Reimbursement Percentage
NOTE: Delphi will provice monthly sales data as soon as possible, but no later
than 10 days following the delivery of monthly invoice (Exhibits 4.01 A
(i)-(iv)); The Applicable Labor Reimbursement Percentage will only be calculated
once a year, in the final invoice for any

 



--------------------------------------------------------------------------------



 



Master Restructuring Agreement
Exhibit 4.02(b)
Form of Monthly Invoice for the Aggregate Amount of the Applicable Cash Burn
Percentage of Production Cash Burn Incurred at all Support Facilities
 

  Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

 



--------------------------------------------------------------------------------



 



EXHIBIT 4.02 B
[* *]
Income Statement Input
Template to be used for all Applicable Support Facilities

                                      L               Account          
Reimbursement N       ($000’s)   General Ledger Number   Comment   Amount 1  
[* *]
            5       [* *]       —   2  
[* *]
            5               —   3  
[* *]
            5               —   4  
[* *]
            5               —   5  
[* *]
            5               —   6  
[* *]
            5               —   7  
[* *]
            5               —   8  
[* *]
            5               —   9  
[* *]
            5               —   10  
[* *]
            5               —   11  
[* *]
            5               —   12  
[* *]
            5               —   13  
[* *]
            5               —   14  
[* *]
            5               —   15  
[* *]
            5               —   16  
[* *]
            5               —   17  
[* *]
            5               —   18  
[* *]
            5               —   19  
[* *]
            5               —   20  
[* *]
            5               —   21  
[* *]
            5               —   22  
[* *]
            5               —   23  
[* *]
            5               —   24  
[* *]
            5               —   25  
[* *]
            5               —   26  
[* *]
            5               —   27  
[* *]
            5               —   28  
[* *]
            5               —   29  
[* *]
            5               —   30  
[* *]
            5               —   31  
[* *]
            5               —   32  
[* *]
            5               —   33  
[* *]
            5               —   34  
[* *]
            5               —   35  
[* *]
            5               —   36  
[* *]
            5               —   37  
[* *]
            5               —   38  
 
    [* *]       5               —   39  
[* *]
                            —   40  
[* *]
            6       [* *]       —   41  
[* *]
            6               —   42  
[* *]
            6               —   43  
[* *]
                            —   44  
[* *]
            6               —   45  
[* *]
            6               —   46  
[* *]
            6               —   47  
[* *]
            6               —   48  
[* *]
            6               —   49  
[* *]
            6               —   50  
[* *]
            6               —   51  
[* *]
            6               —   52  
 
    [* *]                       —   53  
[* *]
                            —   54  
[* *]
            6       [* *]       —  

 

  Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

2 of 6



--------------------------------------------------------------------------------



 



                                      L               Account          
Reimbursement N       ($000’s)   General Ledger Number   Comment   Amount 55  
[* *]
            6               —   56  
[* *]
            6               —   57  
[* *]
            6               —   58  
[* *]
            6               —   59  
[* *]
            6               —   60  
[* *]
            6               —   61  
[* *]
            6               —   62  
[* *]
            6               —   63  
[* *]
            6               —   64  
[* *]
            6               —   65  
[* *]
                            —   66  
[* *]
                            —   67  
[* *]
            6               —   68  
[* *]
            6               —   69  
[* *]
            6               —   70  
[* *]
            6               —   71  
[* *]
            6               —   72  
[* *]
                            —   73  
[* *]
                            —   74  
[* *]
            6               —   75  
[* *]
            6               —   76  
[* *]
            6               —   77  
[* *]
            6               —   78  
[* *]
            6               —   79  
[* *]
            6               —   80  
[* *]
            6               —   81  
[* *]
                    [* *]       —   82  
[* *]
            6               —   83  
[* *]
                            —   84  
[* *]
                    [* *]       —   85  
 
    [* *]                       —   86  
[* *]
            6       [* *]       —   87  
[* *]
            6       [* *]       —   88  
 
    [* *]                       —   89  
[* *]
            6       [* *]       —   90  
[* *]
            6       [* *]       —   91  
[* *]
            6               —   92  
[* *]
                    [* *]       —   93  
[* *]
                    [* *]       —   94  
 
    [* *]                       —   95  
[* *]
            6       [* *]       —   96  
[* *]
            6       [* *]       —   97  
[* *]
            7       [* *]       —   98  
[* *]
                            —   99  
[* *]
                    [* *]       —   100  
[* *]
            6       [* *]       —   101  
[* *]
                    [* *]       —   102  
[* *]
            5       [* *]       —   103  
[* *]
                    [* *]       —   104  
[* *]
            6       [* *]       —   105  
[* *]
                    [* *]       —   106  
[* *]
                    [* *]       —   107  
[* *]
                    [* *]       —   108  
[* *]
                    [* *]       —   109  
[* *]
                    [* *]       —   110  
[* *]
                    [* *]       —   111  
[* *]
                    [* *]       —   112  
[* *]
                    [* *]       —   113  
[* *]
                    [* *]       —   114  
[* *]
                    [* *]       —   115  
[* *]
                    [* *]       —   116  
 
    [* *]                       —  

 

  Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

3 of 6



--------------------------------------------------------------------------------



 



                                      L               Account          
Reimbursement N       ($000’s)   General Ledger Number   Comment   Amount 117  
[* *]
                    [* *]       —   118  
 
    [* *]                       —   119  
[* *]
                            —   120  
[* *]
                    [* *]       —   121  
[* *]
                    [* *]       —   122  
[* *]
                    [* *]       —   123  
[* *]
                    [* *]       —   124  
 
    [* *]                       —   125  
[* *]
                            —   126  
[* *]
                    [* *]       —   127  
[* *]
                    [* *]       —   128  
[* *]
                    [* *]       —   129  
[* *]
                            —   130  
[* *]
                    [* *]       —   131  
[* *]
                    [* *]       —   132  
 
    [* *]                       —   133  
[* *]
                            —   134  
[* *]
                    [* *]       —   135  
[* *]
                    [* *]       —   136  
[* *]
                    [* *]       —   137  
[* *]
                    [* *]       —   138  
[* *]
                    [* *]       —   139  
[* *]
                    [* *]       —   140  
[* *]
                            —   141  
[* *]
                            —   142  
[* *]
                    [* *]       —   143  
[* *]
                    [* *]       —   144  
[* *]
                    [* *]       —   145  
[* *]
                    [* *]       —   146  
[* *]
                    [* *]       —   147  
 
    [* *]                       —   148  
 
    [* *]                       —   149  
 
    [* *]                       —   150  
 
    [* *]                       —      
 
                                   
[* *]2
                    [* *]              
[* *]3
                    [* *]              
[* *]4
                    [* *]              
 
                                   

  Plant Production Cash Burn                          

 

1   [* *]   2   [* *]   3   [* *]   4   [* *]   5   [* *]   6   [* *]   7    
NOTE:   The Parties acknowledge that GM and Delphi have reached an agreement
where GM will [* *]

 
Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

4 of 6



--------------------------------------------------------------------------------



 



EXHIBIT 4.02 B — [* *]
[* *]
Income Statement Input
Template to be used [* *]

                                      L               Account          
Reimbursement N   ($000’s)           General Ledger Number   Comment   Amount  
 
[* *]
                                   
[* *]
                                1  
 
    [* *]                       —   2  
[* *]
                            —   3  
 
    [* *]                       —   4  
[* *]
                    [* *]       —   5  
[* *]
                    [* *]       —   6  
[* *]
                    [* *]       —   7  
 
    [* *]                       —   8  
[* *]
            6       [* *]       —   9  
[* *]
            6       [* *]       —   10  
 
    [* *]                       —   11  
[* *]
            6       [* *]       —   12  
[* *]
                    [* *]       —   13  
[* *]
                    [* *]       —   14  
 
    [* *]                       —   15  
[* *]
            6       [* *]       —   16  
[* *]
            6       [* *]       —   17  
[* *]
                    [* *]       —   18  
[* *]
                            —   19  
[* *]
            6       [* *]       —   20  
[* *]
            6       [* *]       —   21  
[* *]
                    [* *]       —   22  
[* *]
            6       [* *]       —   23  
[* *]
                    [* *]       —   24  
[* *]
            6       [* *]       —   25  
[* *]
            6       [* *]       —   26  
[* *]
                    [* *]       —   27  
[* *]
                    [* *]       —   28  
[* *]
                    [* *]       —   29  
[* *]
                    [* *]       —   30  
[* *]
                    [* *]       —   31  
[* *]
                    [* *]       —   32  
[* *]
                    [* *]       —   33  
[* *]
                    [* *]       —   34  
[* *]
                    [* *]       —   35  
[* *]
                    [* *]       —   36  
 
    [* *]                       —   37  
[* *]
                    [* *]       —   38  
 
    [* *]                       —   39  
[* *]
                            —   40  
[* *]
                    [* *]       —   41  
[* *]
                    [* *]       —   42  
[* *]
                    [* *]       —   43  
[* *]
                    [* *]       —   44  
 
    [* *]                       —   45  
[* *]
                            —   46  
[* *]
                    [* *]       —   47  
[* *]
                    [* *]       —   48  
[* *]
                    [* *]       —   49  
 
    [* *] )                     —   50  
[* *]
                    [* *]       —   51  
[* *]
                    [* *]       —   52  
 
    [* *]               [* *]       —  

 

  Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

5 of 6



--------------------------------------------------------------------------------



 



                                      L               Account          
Reimbursement N   ($000’s)           General Ledger Number   Comment   Amount 53
 
[* *]
                            —   54  
[* *]
                    [* *]       —   55  
[* *]
                    [* *]       —   56  
[* *]
                    [* *]       —   57  
[* *]
                    [* *]       —   58  
[* *]
                    [* *]       —   59  
[* *]
                    [* *]       —   60  
 
    [* *]                       —   61  
[* *]
                            —   62  
[* *]
                    [* *]       —   63  
[* *]
                    [* *]       —   64  
[* *]
                    [* *]       —   65  
[* *]
                    [* *]       —   66  
[* *]
                    [* *]       —   67  
 
    [* *]                       —   68  
 
    [* *]                       —   69  
 
    [* *]                       —   70  
 
    [* *]                       —      
 
                                   
[* *]2
                    [* *]              
[* *]3
                    [* *]              
[* *]4
                    [* *]              
 
                    —      
 
  Plant Production Cash Burn                 —  

 

1   [* *]   2   [* *]   3   [* *]   4   [* *]   5   [* *]   6   [* *]   NOTE:  
The Parties acknowledge that GM and Delphi have reached an agreement where GM
will [* *]

 
Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

6 of 6



--------------------------------------------------------------------------------



 



Master Restructuring Agreement
Exhibit 4.02(i)
Letter from Bill Hurles, of GM, to Jeff Paprocki, of Delphi, dated February 1,
2007
 

**   Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

 



--------------------------------------------------------------------------------



 



[* *]
Paprocki — Hurles Agreement
February 1, 2007
[* *]
“Consistent with current practices, [* *] For the specific facilities
identified: [* *].
– see attached) The completed form, and any supporting documentation, has been
provided to GM. This agreement will only pertain to [* *].
/s/Bill Hurles
Bill Hurles
[* *]
/s/Jeff Paprocki
Jeff Paprocki
[* *]
 

**   Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

 



--------------------------------------------------------------------------------



 



GM Intellectual Property Proposal
Attachment
February 1, 2007
[* *]
[* *]
Addendum
The attached listing captures [* *].
Delphi is responsible for submitting [* *].
In the case of engineering changes, [* *].
 

**   Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

 



--------------------------------------------------------------------------------



 



Master Restructuring Agreement
Exhibit 5.01 (a)(i)
Environmental Matters Agreement between Delphi Automotive Systems Corporation
(n/k/a Delphi) and GM, dated as of “October 1998”

 



--------------------------------------------------------------------------------



 



Exhibit C-1
ENVIRONMENTAL MATTERS AGREEMENT
     This Environmental Matters Agreement (“Agreement”), dated as of October,
1998, is made among General Motors Corporation, a Delaware corporation (“GM”),
with its principal place of business in Detroit, Michigan, and Delphi Automotive
Systems Corporation, a Delaware corporation (“Delphi”), with its principal place
of business in Troy, Michigan. GM and Delphi are sometimes referred to herein as
a “Party” and collectively as the “Parties.”
RECITALS
     WHEREAS, GM and Delphi are Parties to a Master Separation Agreement entered
into in connection with the separation of the business heretofore carried on by
the Delphi Automotive Systems Division as a part of GM into a business owned and
operated by Delphi and completely separate and independent from GM; and
     WHEREAS, the Parties desire to enter into this Agreement regarding
environmental matters.
     NOW, THEREFORE, in consideration of the mutual covenants and provisions
hereunder contained, the Parties agree as follows:
ARTICLE 1
Definitions
     1.1. Defined Terms. As used in this Agreement, the following terms (in
singular and plural forms) shall have the meanings below. Capitalized terms
used, but not defined, herein shall have the meaning set forth in the Master
Separation Agreement or elsewhere in this Agreement.
     “Contribution Date” has the same meaning assigned to this term in the
Master Separation Agreement.
     “Corporate Successor” means any successor in interest of a Party by reason
of a merger, reorganization or sale of all or substantially all of the assets of
such Party.
     “Delphi Assets” means the equipment, machinery and other personal property
acquired by purchase, lease or otherwise by Delphi from GM as of the
Contribution Date in accordance with the terms of the Master Separation
Agreement whether or not associated with a Delphi Facility.
     “Delphi Facility” means each parcel of real property, including all
facilities and improvements thereon, acquired by purchase, lease or otherwise by
Delphi as of the Contribution Date in accordance with the terms of the Master
Separation Agreement as the same may

1



--------------------------------------------------------------------------------



 



hereafter be revised as a result of the “true-up” process provided for in the
Real Estate Matters Agreement between the Parties.
     “Environmental Claim” shall mean any third-party (i.e., non-Party)
accusation, allegation, notice of violation, action, claim, lien, demand,
abatement or other order or directive (conditional or otherwise) for personal
injury (including sickness, disease or death), tangible or intangible property
damage, damage to the environment, nuisance, pollution, contamination of or
other adverse effect on the environment or human health, or for fines,
penalties, or restrictions, resulting from or based upon: (i) the existence, or
the continuation of the existence of, a Release (including without limitation a
sudden or non-sudden accidental or non-accidental Release), or, exposure to, any
Hazardous Material, in, into or onto the indoor or outdoor environment,
including, but not limited to, the air, soil, surface water or groundwater, at,
on, by, from or related to any Facility; (ii) the use, management, handling,
transportation, storage, treatment or disposal of Hazardous Material in
connection with any Facility; or (iii) the violation or alleged violation of any
Environmental Law relating to the ownership, use, operation, or remediation of
any Facility or to the use, management, handling, transportation. Release,
storage, treatment or disposal of Hazardous Materials thereon or therefrom.
     “Environmental Costs and Liabilities” shall mean any and all losses,
liabilities, obligations, damages, fines, penalties, judgments, actions, claims,
reasonable costs and reasonable expenses (including without limitation
attorneys’ fees, disbursements and expenses of legal counsel, experts,
engineers, and consultants and the costs of Remedial Action) arising from or
under or related to any Environmental Law.
     “Environmental Damages” shall refer to any and all Environmental Costs and
Liabilities and Environmental Claims, including, but not limited to, costs,
expenses and attorneys’ or other experts’ or consultants’ fees in connection
with any Remedial Action or enforcing any right of indemnification hereunder
against any Indemnitor; provided, however, that Environmental Damages do not
include consequential, special or incidental damages, including, but not limited
to, loss of profits, loss of business opportunity, loss of use, diminution in
value, stigma damages, or any attorneys’ or consultant’s fees or other expenses
as to any matter as to which an Indemnitor has accepted its defense and
indemnity obligations.
     “Environmental Law” means, collectively, all applicable foreign, domestic,
federal, state or local laws, statutes, ordinances, rules, regulations, codes,
common law doctrines, or other legally binding requirements, including, but not
limited to, orders, judgments, settlement agreements, consent orders, consent
decrees, consent judgments or Environmental Permits, relating to regulation and
protection of human health, the environment, or natural resources, including,
but not limited to, all laws regulating Releases or threatened Releases of
Hazardous Materials, the Comprehensive Environmental Response, Compensation and
Liability Act (“CERCLA”), 42 U.S.C. § 9601 et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. § 5101 et seq., the Resource Conservation and
Recovery Act (“RCRA”), 42 U.S.C. § 6901 el seq., the Clean Air Act, 42 U.S.C. §
7401 el seq., the Clean Water Act, 33 U.S.C. § 1251 et seq., and the Toxic
Substances Control Act, 15 U.S.C § 52601 et seq., as any of the foregoing may
have been, or may in the future be, amended.

2



--------------------------------------------------------------------------------



 



     “Environmental Permits” means permits, licenses, registrations, and other
authorizations issued under any Environmental Law.
     “Environmental Records” means any and all books, records, notes, reports,
letters, memoranda, assessments, testing data, maps, Environmental Permits,
certificates, applications, approvals, surveys or other written, printed, or
electronically or magnetically recorded materials, communications or data
relating to; (i) the use, management, handling, transportation. Release,
storage, treatment or disposal of any Hazardous Material in, about or under any
Delphi Facility; (ii) the environmental condition of the Delphi Facilities; and
(iii) compliance with Environmental Laws at the Delphi Facilities. By way of
example, Environmental Records includes the following as they directly or
indirectly relate to Delphi Facilities: environmental bulletins, environmental
performance criteria, NAO reference letters, EPCRA and TSCA manuals,
environmental performance audit reports (IPSR & EPR), Phase I property transfer
evaluations, release reports, GM SARA database, ISO 14001 certification
guidance, Title V materials, (e.g., compliance assessments, compliance reports,
outside counsel memoranda re issues, GM emission factors, and rule
interpretations).
     “Facility” means, as the context may require, either a GM Retained Facility
or a Delphi Facility, or both.
     “GM Retained Facility” means any and all real property and facilities which
are not Delphi Facilities and which were owned, operated, occupied or possessed
by GM or its direct or indirect wholly-owned subsidiaries prior to the
Contribution Date.
     “Hazardous Material” shall mean, collectively, any: (i) chemical, material
or substance: (a) which is now or hereafter becomes defined as or included in
the definition of “hazardous substance,” “extremely hazardous substance,”
“hazardous waste,” “hazardous material,” “restricted hazardous waste,”
“contaminant,” “pollutant,” “toxic substance,” or words of similar import under
any Environmental Law; or (b) the emission, discharge, release, storage,
transport, disposal, management, handling or use of which is regulated under or
subject to any Environmental Law; and (ii) petroleum or petroleum products, or
derivatives or fractions thereof, flammable materials, explosives, radioactive
materials (including radon gas other than that which is naturally occurring),
urea formaldehyde foam insulation (“UFI”), asbestos-containing materials (“ACM”)
and polychlorinated biphenyls (“PCBs”).
     “Identified Waste Disposal Sites” means those Off-Site Waste Disposal Sites
known to the Parties as of the Contribution Date, where liability is known or
alleged, which are identified on Exhibit A to this Agreement.
     “Indemnifying Party” or “Indemnitor” means a person that is obligated to
provide indemnification under Article 3 of this Agreement.
     “Indemnitee” means a person that is entitled to seek indemnification under
Article 3 of this Agreement.

3



--------------------------------------------------------------------------------



 



     “Newly Identified Waste Disposal Site” means an Off-Site Waste Disposal
Site other than an Identified Waste Disposal Site where liability becomes known
or is alleged after the Contribution Date.
     “Off-Site Waste Disposal Site” means any site, other than a Facility, which
is or becomes subject to an obligation for Remedial Action under an
Environmental Law.
     “Release” means any release, spill, emission, escape, abandonment of any
container or receptacle containing any Hazardous Material, leaking, pumping,
pouring, emptying, injection, deposit, disposal, discharge, dispersal, leaching,
movement or migration of any Hazardous Material on or into the indoor or outdoor
environment or into or out of any property.
     “Remedial Action” means all investigations and/or actions to: (i) clean up,
remove, remediate, treat, or in any other way address any Hazardous Material
under or pursuant to any Environmental Law; (ii) prevent the Release or
threatened Release, or minimize the further Release of, any Hazardous Material
so that it does not migrate or endanger or threaten to endanger public health or
welfare or the indoor or outdoor environment; (iii) perform pre-remedial studies
and investigations or post-remedial monitoring and care; (iv) perform corrective
actions or obtain timely closure or closure certification related to any
underground or aboveground tank, container storage area, treatment, storage or
disposal facility or operation, solid waste management unit or other location of
Hazardous Material use, management, handling, transportation, treatment,
storage, or disposal; or (v) bring any matter, activity, practice or conduct
into compliance with any Environmental Law.
ARTICLE 2
Allocation of Environmental Liabilities
     2.1. Responsibility for GM Retained Facilities.
     As of and after the Contribution Date, GM shall be solely responsible for
all Environmental Damages arising from, relating to or in connection with all GM
Retained facilities, whether or not the circumstances or claims giving rise to
such Environmental Damages occurred or were asserted before or after the
Contribution Date; provided, however, that Delphi shall be responsible for all
Environmental Damages at the GM Retained Facilities to the extent caused by
Delphi’s acts or omissions first occurring or continuing after the Contribution
Date. Where necessary for GM to fulfill its obligations under this Agreement,
Delphi will use its best efforts to assign its rights with respect to GM
Retained Facilities.
     2.2. Responsibility for Delphi Facilities.
     (a) Subject to Section 2.2(b), as of and after the Contribution Date,
Delphi shall be solely responsible for all Environmental Damages arising from,
relating to or in connection with all Delphi Facilities and Delphi Assets,
whether or not the circumstances or claims giving rise to such Environmental
Damages occurred or were asserted before or after the Contribution Date;
provided, however, that GM shall be responsible for all Environmental Damages at
the Delphi

4



--------------------------------------------------------------------------------



 



Facilities to the extent caused by GM’s acts or omissions first occurring or
continuing after the Contribution Date.
     (b) Notwithstanding Section 2.2(a), GM shall be solely responsible for all
payments relating to any contract for Remedial Action and other
environmental-related service or goods procurement contracts, or any stipulated
penalties, fines or other sanctions under orders, decrees, judgments or
settlements with respect to any environmental matter at a Delphi Facility,
actually incurred but not paid by GM prior to the Contribution Date for services
performed or acts or omissions occurring before the Contribution Date. Before
the Contribution Date, Delphi shall procure environmental-related goods and
services only on commercially reasonable terms and conditions, and in no event
shall GM be responsible for any materials purchased by Delphi before the
Contribution Date and not utilized by Delphi within ninety (90) days after the
Contribution Date. Except as otherwise specifically provided in this
Section 2.2(b), Delphi shall be solely responsible for all payments under any
contracts for Remedial Action, other environmental-related service or goods
procurement contracts, and any stipulated penalties, fines or other sanctions
under orders, decrees, judgments, or settlements with respect to any
environmental matter at a Delphi Facility.
     (c) Between the date of the execution of this Agreement and the
Contribution Date, the Parties shall pursue, with reasonable diligence and in
good faith, with respect to the Delphi Facilities: (i) compliance with
Environmental Laws; (ii) the avoidance of any liability under any Environmental
Law; and (iii) the resolution or continued performance of any activities
necessary to resolve any Environmental Claim or satisfy or discharge any
Environmental Damages before the Contribution Date.
     2.3. Responsibility for Waste Disposal Sites.
     (a) Identified Waste Disposal Sites.
     As of and after the Contribution Date, GM shall be solely responsible for
Environmental Damages and any other liabilities, to the extent due to
contributions by GM before or after the Contribution Date, arising from,
relating to or in connection with all Identified Waste Disposal Sites.
     (b) Newly Identified Waste Disposal Sites.
     Within twenty (20) days after receiving notice or other information as to
the existence of a Newly Identified Waste Disposal Site as to which the other
Party may have liability under an Environmental Law, the Party receiving such
notice or information shall notify the other Party and provide copies of all
relevant correspondence and other documents relating thereto.
     (c) Allocation.
          (i) The Parties’ respective liability with respect to: (1) Newly
Identified Waste Disposal Sites; and (2) contributions to Identified Waste
Disposal Sites after the

5



--------------------------------------------------------------------------------



 



Contribution Date, shall be allocated based on each Party’s respective
contributions thereto, as follows:
     (a) GM’s liability shall be based on contributions attributable to the GM
Retained Facilities and any other facility owned or operated by GM before, on or
after the Contribution Date except the Delphi Facilities.
     (b) Delphi’s liability shall be based on contributions attributable to the
Delphi Facilities and any other facility owned or operated by Delphi on or after
the Contribution Date, whether or not such contributions were made before or
after the Contribution Date. Delphi shall not be responsible for contributions
to Identified Waste Disposal Sites occurring before the Contribution Date.
          (ii) The Parties shall use their reasonable best efforts to amicably
resolve all liability and allocation issues using traditional factors, such as
the volume, type and toxicity of the contributions to such Newly Identified
Waste Disposal Site or Identified Waste Disposal Site by each Party.
     2.4. Duty to Comply With Environmental Laws.
     (a) GM. As of and after the Contribution Date, GM shall comply with
Environmental Laws at the GM Retained Facilities and the sole legal and
financial responsibility for compliance with Environmental Laws applicable to
GM’s use of, operations at or occupancy
of the GM Retained Facilities shall be that of GM.
     (b) Delphi. As of and after the Contribution Date, Delphi shall comply with
Environmental Laws at the Delphi Facilities and the sole legal and financial
responsibility for compliance with Environmental Laws applicable to Delphi’s use
of, operations at or occupancy
of the Delphi Facilities shall be that of Delphi.
     (c) The sole remedy of the Parties for breach of this Section 2.4 shall be
under the indemnification provisions of Article 3 of this Agreement.
     2.5. No Representations or Warranties. Except as otherwise expressly set
forth in this Agreement, the Delphi Facilities and Delphi Assets are being
conveyed in their “as is, where is” condition and with all faults and without
any representation or warranty of any nature whatsoever, express or implied,
oral or written, and in particular without any implied warranty of
merchantability or fitness for a particular purpose.

6



--------------------------------------------------------------------------------



 



ARTICLE 3
Indemnification
     3.1. Indemnification by GM. GM shall indemnify, defend and hold harmless
Delphi from and against all Environmental Damages which are caused by, relate to
or arise in connection with:
     (a) The GM Retained Facilities, including, but not limited to,
Environmental Damages caused by, relating to or arising in connection with
circumstances occurring or claims asserted either on, before or after the
Contribution Date; provided, however, that GM shall have no indemnity or defense
obligations hereunder with respect to Environmental Damages to the extent caused
by, relating to, or arising in connection with Delphi’s acts or omissions first
occurring or continuing after the Contribution Date.
     (b) Any act or omission by GM after the Contribution Date.
     (c) Contributions before the Contribution Date to all Identified Waste
Disposal Sites attributable to a Delphi Facility as well as contributions
attributable to a GM Retained Facility.
     (d) GM contributions to Newly Identified Waste Disposal Sites attributable
to a GM Retained Facility.
     (e) Any breach of this Agreement.
     (f) Any imposition or acceleration of Environmental Costs and Liabilities
or Environmental Claims regarding GM Retained Facilities under Section 9.2(b)
under any applicable Environmental Transfer Law, as defined hereafter, as a
result of the transactions contemplated by the Master Separation Agreement.
     3.2. Indemnification by Delphi. Delphi shall indemnify, defend and hold
harmless GM from and against all Environmental Damages which are caused by,
relate to or arise in connection with:
     (a) The Delphi Facilities and all Delphi Assets, including, but not limited
to, Environmental Damages caused by, relating to or arising in connection with
circumstances occurring or claims asserted either on, before or after the
Contribution Date; provided, however, that Delphi shall have no indemnity or
defense obligations hereunder with respect to Environmental Damages to the
extent caused by. relating to or arising in connection with GM’s acts or
omissions first occurring or continuing after the Contribution Date.
     (b) Any act or omission by Delphi after the Contribution Date.
     (c) Any breach of this Agreement.

7



--------------------------------------------------------------------------------



 



     (d) Delphi contributions on or after the Contribution Date to Identified
Waste Disposal Sites.
     (e) Delphi contributions to Newly Identified Waste Disposal Sites
attributable to a Delphi Facility.
     (f) Any imposition or acceleration of Environmental Costs and Liabilities
or Environmental Claims regarding Delphi Facilities under Section 9.2(b) under
any applicable Environmental Transfer Law, as defined hereafter, as a result of
the transactions contemplated by the Master Separation Agreement.
     3.3. Indemnification Procedures.
     (a) If any Indemnitee receives notice of any Environmental Claim or becomes
aware of any Environmental Costs and Liabilities or other matter with respect to
which an Indemnifying Party is or may be obligated under this Agreement to
provide indemnification to such Indemnitee, the Indemnitee shall give the
Indemnifying Party prompt written notice thereof (together with any information
concerning the matter). Whenever practicable, such notice shall be provided at
least ten (10) business days before the Indemnitee incurs any Environmental
Damages in respect of such matter. If such advance notice is not practicable,
then notice shall be provided as soon as practicable. Failure or delay of any
Indemnitee to give notice as provided in this Section 3.3 shall not relieve any
Indemnifying Party of its obligations except to the extent that such
Indemnifying Party is actually prejudiced.
     (b) An Indemnifying Party may elect to defend any Environmental Claim at
its own expense and through its counsel (which counsel shall be reasonably
acceptable to the Indemnitee). If an Indemnifying Party elects to defend an
Environmental Claim, it shall notify the Indemnitee of its intent to do so
within ten (10) business days after receiving notice of such Environmental Claim
(or sooner, if the nature of such Environmental Claim so requires). The
Indemnitee shall cooperate in the defense of such Environmental Claim. The
Indemnifying Party shall keep the Indemnitee reasonably informed as to the
status of the defense of such Environmental Claim. The Indemnifying Party shall
also pay such Indemnitee’s reasonable out-of-pocket expenses incurred in
connection with such cooperation, but shall not be responsible for any legal or
other expenses subsequently incurred by such Indemnitee in connection with the
defense of such Environmental Claim. The Indemnifying Party shall not, without
the prior written consent of the Indemnitee: (i) settle or compromise any
Environmental Claim or consent to the entry of any judgment which does not
include a written release from all liability to the Indemnitee; or (ii) settle
or compromise any Environmental Claim in any manner that would be reasonably
likely to have a material adverse effect on the Indemnitee. If an Indemnifying
Party elects not to defend against a Environmental Claim, or fails to properly
notify an Indemnitee of its election, the Indemnitee may defend, compromise, and
settle such Environmental Claim and shall be entitled to indemnification to the
extent permitted hereunder; provided, however, that the Indemnitee may not
compromise or settle any such Environmental Claim without the prior written
consent of the Indemnifying Party, which shall not be unreasonably withheld or
delayed.

8



--------------------------------------------------------------------------------



 



     3.4. Mitigation. No Party shall have any obligation to indemnify the other
Party with respect to any Environmental Damages to the extent such Environmental
Damages could have reasonably been avoided or mitigated.
     3.5. Exclusive Remedy. The Parties acknowledge that, except with respect to
matters covered under Sections 9.3 and 9.4 of this Agreement: (a) the rights and
obligations provided in this Agreement shall be the exclusive rights and
obligations of the Parties with respect to environmental matters; and (b) the
remedies in Articles 3 and 6 of this Agreement shall be the exclusive remedies
of the Parties with respect to environmental matters and shall be in lieu of,
and not in addition to, all other remedies which may exist in law, equity or
under any other contract.
     3.6. No Initiation of Third Party Claims. The Parties shall not initiate
any action with any third party, including any governmental agency, which could
reasonably be expected to lead to an Environmental Claim; provided, however,
that nothing herein shall prevent either Party from performing its obligations
or exercising its rights under this Agreement.
     3.7. Cooperation On Third Party Claims. If either Party, in addressing a
matter or in defending or resolving any Environmental Claim as to which it has
defense or indemnification responsibility under this Agreement (for purposes of
this Section 3.7, the “Indemnifying Party”), remediates or incurs costs or
damages with respect to a matter for which a third party may be responsible or
liable, the other party agrees to cooperate with the Indemnifying Party in
pursuing any claim against such third party and the Parties shall assist each
other so as to enable the Indemnifying Party to legally assert such claim
against such third party and to recover its costs and damages from such third
party, including acting as the real party in interest and assigning any rights
or causes of action against any such third party relating to such claim or the
proceeds thereof to the Indemnifying Party.
ARTICLE 4
Environmental Reserves
     4.1. As of the Contribution Date, each Party shall be responsible for
establishing its own reserves for environmental liabilities in accordance with
generally accepted accounting principles. At the time of Contribution, the
environmental reserves established for the Delphi Facilities are shown on
Exhibit B. These reserves were established in accordance with the same
principles used to establish reserves for GM Retained Facilities.
ARTICLE 5
Environmental Permits
     5.1. Set forth on Exhibit C are all of the Environmental Permits identified
and not yet expired with respect to the Delphi Facilities and the Delphi Assets.
Exhibit C also identifies, with respect to each such Environmental Permit,
whether each such Environmental Permit: (i)

9



--------------------------------------------------------------------------------



 



relates to the Delphi Facilities and operations by GM on GM Retained Facilities,
but shall not be transferred to Delphi by GM and shall remain with GM as
permittee; (ii) may be transferred to Delphi under applicable Environmental Law;
or (iii) may not be transferred to Delphi under applicable Environmental Law.
The Parties shall use best efforts to: (i) effectuate the transfer of those
Environmental Permits under clause (ii), above, that may be transferred to
Delphi under applicable Environmental Law; (ii) obtain issuance to Delphi of new
or replacement Environmental Permits for Delphi’s operations now covered by the
Environmental Permits described in clauses (i) or (iii), above; and
(iii) mitigate problems that may arise during the transfer process. As of and
after the Contribution Date, Delphi shall be solely responsible to obtain and
comply with all Environmental Permits with respect to the Delphi Facilities and
the Delphi Assets, whether or not GM was required under any Environmental Law
to, but did not, obtain any such Environmental Permits. Prior to the
Contribution Date, Delphi shall have obtained and GM shall also assist Delphi in
obtaining new RCRA generator identification numbers which are or may be required
under current or future Environmental Laws for hazardous waste, as defined under
current or future Environmental Laws. If same cannot be obtained prior to the
Contribution Date, Delphi will expeditiously obtain such identification number
after the Contribution Date and, to the extent legally required, will use such
number or obtain a substitute number for Delphi’s use after the Contribution
Date. Without the prior written consent of GM, Delphi will not use for any
purpose any such numbers issued before the Contribution Date to GM with respect
to the Delphi Facilities.
ARTICLE 6
Dispute Resolution
     6.1. The Parties shall use good faith, best efforts and sound and accepted
engineering judgment in making all determinations under this Agreement. In the
event of a dispute or disagreement under this Agreement, the Parties shall
consult in good faith with each other and shall use best efforts to resolve the
matter. It is the express intent of the Parties that any such disputes or
disagreements shall be resolved through negotiation between the Parties or, if
mutually agreeable as to a specific matter in each Party’s discretion, a form of
alternative dispute resolution, including binding or non-binding arbitration. It
is further understood and agreed, however, that alternative dispute resolution
and litigation under this Agreement shall be viewed as a last resort and that
the results of any non-litigation dispute resolution procedure under this
Article 6 shall not be admissible for any purposes in any litigation in which
the Parties are involved and relating to this Agreement unless the Parties
otherwise agree as part of such resolution or are utilized to enforce the terms
thereof. Either Party shall have the right, after making a reasonable and good
faith effort to resolve such dispute through other means, to seek judicial
relief in connection with any dispute arising under this Agreement, and in the
event that either Party resorts to litigation in order to resolve a dispute
(including any breach of this Agreement) under this Agreement, the Party
prevailing in connection with such dispute shall be entitled to recover its
reasonable and actual attorneys’ fees and costs incurred in connection with such
litigation. In the event that the matter in litigation relates to a dispute
involving a Party’s failure to comply with its defense and indemnification
obligations under this Agreement and the Party in favor of whom such obligations
run has, as a result of the successful assertion of an Environmental Claim,
spent money to resolve or otherwise dispose of any resulting

10



--------------------------------------------------------------------------------



 



Environmental Damages, the Indemnifying Party shall pay the Indemnitee’s
interest at the “prime rate” then in effect from the date due until fully paid,
on and to the extent of any expenditures by the other Party in respect of such
Environmental Damages. Except with respect to matters covered by Section 2.4
(Duty to Comply with Environmental Laws), the procedures under this Article 6
shall apply to all disputes arising under this Agreement.
ARTICLE 7
Transfer Obligations and Non-Assignability
     7.1. Duties Upon Transfer. Each Party, in connection with the execution and
delivery of any lease, sublease, assignment, agreement of sale or other
transfer, assignment or conveyance agreement relating to the Delphi Facilities,
Delphi Assets or GM Retained Facilities (“Conveyance Document”) in which any
interest in or portion of any Delphi Facility, Delphi Asset or GM Retained
Facility, respectively, is conveyed, sold, contributed, assigned, transferred,
leased or subleased, shall use its reasonable best efforts to provide in such
Conveyance Document that the non-transferring Party shall have no liability or
responsibility for, and shall be fully released and exculpated from, all
Environmental Costs and Liabilities and Environmental Claims with respect to the
specific Delphi Facility, Delphi Asset or GM Retained Facility subject to such
Conveyance Document, and to impose the obligations under this Section 7.1 on any
subsequent user, occupant or transferee.
     7.2. Non-Assignability. The Parties’ respective rights, obligations, duties
and liabilities under this Agreement, including, but not limited to, the
indemnification provisions of Article 3, are personal to each of them and may
not be assigned to, or assumed by, any successor, assignee, or any other person
without the prior written consent of the other Party, which consent may be
granted or withheld in the sole discretion of such other Party; provided,
however, that either Party may assign their respective rights under this
Agreement to a Corporate Successor without the consent of the other Party, but
only if such Corporate Successor also agrees to assume such Party’s duties,
obligations and liabilities under this Agreement. No such assignment or
assumption shall relieve either Party of its obligations under this Agreement
unless so agreed in writing by the other Party.
ARTICLE 8
Mutual Releases and Covenants Not to Sue
     8.1. Release. Except as otherwise expressly set forth in Articles 3 and 6
of this Agreement, each Party hereby fully and forever releases and discharges
the other Party and its officers, directors, employees, shareholders, direct and
indirect wholly-owned subsidiaries, representatives and agents from all manner
of action and causes of action, suits, proceedings, arbitrations, choses in
action, contracts, covenants, claims, bonds, bills, debts, dues, sums of money,
damages, demands and rights whatsoever, in law or in equity, now existing or
which may hereafter accrue by reason of any known or unknown facts existing
either before or after the Contribution Date and which relate to matters under
Environmental Laws, whether or not specifically addressed in this Agreement,
including, but not limited to, the environmental

11



--------------------------------------------------------------------------------



 



condition and compliance status of the Delphi Facilities, the Delphi Assets, the
GM Retained Facilities, the Identified Waste Disposal Sites, and the Newly
Identified Waste Disposal Sites, and all Environmental Damages, Environmental
Costs and Liabilities, and Environmental Claims relating thereto.
     8.2. Covenant Not to Sue. Except as otherwise expressly set forth in
Articles 3 and 6 of this Agreement, each Party hereby covenants that it shall
not commence any action, arbitration, proceeding or suit, or participate or
assist in any manner in the commencement or prosecution of any action,
arbitration, proceeding or suit, in law or in equity, in any judicial,
administrative, or other forum, based upon or arising out of any matter subject
to a release by such Party under Section 8.1 of this Agreement.
ARTICLE 9
Miscellaneous
     9.1. Environmental Records.
     (a) As of the Contribution Date, GM shall transfer to Delphi either the
originals or true and complete copies of all Environmental Records.
     (b) Subject to Section 9.1(c), for a period of seven (7) years from and
after the date hereof, each Party covenants and agrees to keep and maintain at
reasonably accessible locations all of the Environmental Records in its
possession or control as of the date hereof or otherwise coming into the
possession or control of such Party after the date hereof. Following reasonable
advance written notice, each Party shall make available for review and
photocopying by the other Party each and all of its Environmental Records.
     (c) With respect to matters in dispute between the Parties or subject to an
Environmental Claim at the end of the seven (7) year record retention period,
such retention period shall be extended and shall continue with respect to all
Environmental Records that may be relevant to the matter until the matter is
finally and fully resolved.
     9.2. Environmental/Real Property Transfer Laws.
     (a) The Parties shall reasonably cooperate in good faith with respect to
compliance with any applicable Environmental Laws or other laws that require
disclosures or other notifications regarding environmental matters to be made by
or to either Party or any unit of government in connection with the transactions
contemplated by the Master Separation Agreement (collectively, “Environmental
Transfer Laws”). To the extent that any obligation exists under any
Environmental Transfer Laws to report any information or make any report or
notice, such obligation shall be jointly undertaken by the Parties. Each Party
hereby waives any requirements under any such Environmental Transfer Law that
disclosures or other reports or notifications be made before the Contribution
Date and agree that such disclosures and other notifications may be made on the
Contribution Date.

12



--------------------------------------------------------------------------------



 



     (b) The Parties shall each use their reasonable best efforts to avoid the
imposition of or accelerating any Environmental Costs and Liabilities or
Environmental Claims under any applicable Environmental Transfer Law as a result
of the transactions contemplated by the Master Separation Agreement. Such
avoidance strategies could include GM leasing assets to Delphi. Subject to the
preceding sentence, neither Party shall be liable or responsible for any
Environmental Costs and Liabilities or Environmental Claims regarding the other
Party’s facilities under any Environmental Transfer Law resulting from the
transactions contemplated by the Master Separation Agreement, and each Party
shall indemnify and defend the other with respect thereto in accordance with the
terms of Article 3.
     9.3. Wastewaters, Stormwater and other Services Agreements. The Parties may
enter into a Wastewaters and Stormwater Services Agreement, or other agreements,
under which one Party shall provide certain services for the other Party.
     9.4. Leases and Sub-leases Regarding Certain Facilities. The Parties have
entered or will enter into leases and sub-leases with respect to certain
facilities. The terms and conditions with respect to environmental matters at
such facilities shall be governed by the respective leases and sub-leases for
those facilities.
     9.5. Entire Agreement. Except for the Master Separation Agreement, the
service agreements and the leases and sub-leases referenced in this Agreement,
this Agreement constitutes the entire agreement of the Parties with respect to
the subject matter hereof and supersedes all prior agreements and understandings
with respect to the subject matter hereof. In the event of a conflict between
this Agreement and the Master Separation Agreement, the terms of this Agreement
shall supersede those of the Master Separation Agreement. This Agreement is not
intended to confer upon any other person any benefit, right or remedy.
     9.6. No Arrangement for Disposal. The Parties each acknowledge that the
transactions contemplated by this Agreement constitute a transfer of assets in
the ordinary course of business and are not intended in any way, nor will they
be deemed to be, an arrangement for treatment, storage or disposal of any of the
Delphi Facilities or Delphi Assets or any substances or materials contained
therein. Delphi agrees that GM will not have any liability under any
Environmental Law by virtue of such transfer alone and Delphi will not assert
any claim or cause of action against GM based solely thereon.
     9.7. Further Assurances. The Parties hereto, at any time before or after
the Contribution Date, shall, at their own expense, execute, acknowledge and
deliver any further assurances, documents and instruments reasonably requested
by one another and shall take any other action consistent with the terms of this
Agreement that may reasonably be requested by one another for the purpose of
consummating the transactions contemplated by or fulfilling the intent of this
Agreement.
     9.8. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware regardless of the
laws that otherwise govern under applicable principles of conflicts of laws.

13



--------------------------------------------------------------------------------



 



     9.9. Descriptive Headings. The descriptive headings herein are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.
     9.10. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given when delivered in person, by
express or overnight mail or messenger delivered by a nationally recognized air
courier (delivery charges prepaid), or by registered or certified mail (postage
prepaid, return receipt requested), to a Party as follows:
     If to GM: Michelle T. Fisher, Esq.
     If to Delphi: Mark A. Hester, Esq.
     9.11. Amendment. No change or amendment shall be made to this Agreement
except by an instrument in writing signed on behalf of each Party hereto.
     9.12. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which shall constitute one
and the same instrument.
     9.13. Severability. If any provision of this Agreement is invalid, illegal
or incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the subject
matter hereof is not affected in any manner materially adverse to any Party.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the Parties as closely as
possible in an acceptable manner so the intent hereof is fulfilled to the
fullest extent possible.
     9.14. Failure or Induilgence Not Waived. Subject to the express provisions
of this Agreement, no failure or delay on the part of any Party hereto in the
exercise of any right hereunder shall impair such right or be construed to be a
waiver of, or acquicscence in, any breach of this Agreement, nor shall any
single or partial exercise of any such right preclude other or further exercise
thereof or of any other right.
     9.15. Confidentiality. The terms of this Agreement shall remain
confidential and each Party shall not disclose the same without the prior
written consent of the other Party except: (a) to such Party’s directors,
officers, partners, employees, legal counsel, accountants, engineers,

14



--------------------------------------------------------------------------------



 



contractors, financial advisors and similar professionals and consultants to the
extent such Party deems it necessary or appropriate and such Party shall inform
each of the foregoing persons of such Party’s obligations under this paragraph
and shall secure the agreement of such persons to be bound by the terms hereof;
(b) pursuant to contractual obligations existing as of the date hereof; or
(c) as otherwise required by law or regulation.
     9.16. No rights are created in any third party by this Agreement.
     9.17. Each Party will cause its direct and indirect wholly-owned
subsidiaries to take such actions as may be reasonably necessary to assist such
Party to perform its obligations under this Agreement.
     IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be
executed by its authorized officers.

            GENERAL MOTORS CORPORATION
      By:   /s/ [ILLEGIBLE]         Name:   [ILLEGIBLE]        Title:  
[ILLEGIBLE]        DELPHI AUTOMOTIVE SYSTEMS CORPORATION
      By:   /s/ James A. Bertrand         Name:   James A. Bertrand      
Title:   Vice President-Operations    

          EXECUTION RECOMMENDED     WORLDWIDE REAL ESTATE    
 
       
BY
  /s/ C. P. Schwartz
 
   

15



--------------------------------------------------------------------------------



 



Master Restructuring Agreement
Exhibit 5.01(a)(iv)
Amended and Restated Agreement for the Allocation of United States Federal,
State and
Local Income Taxes, dated as of December 16, 1998, between Delphi Automotive
Systems
Corporation (n/k/a Delphi) and GM

 



--------------------------------------------------------------------------------



 



Exhibit L-3
AMENDED AND RESTATED AGREEMENT FOR THE ALLOCATION OF
UNITED STATES FEDERAL, STATE AND LOCAL INCOME TAXES
This Agreement is by and between General Motors Corporation, a Delaware
corporation (“GM”), and Delphi Automotive Systems Corporation, a Delaware
corporation (“Delphi”).
RECITALS
     1. GM is the common parent of the GM Group, which includes Delphi.
     2. On June 19, 1998, GM formed Delphi Automotive Systems (Holding), Inc.
(“DASHI”), as a Delaware corporation wholly owned by GM. On or about January 1,
1999, GM will contribute to DASHI GM’s ownership interest in all of the foreign
branches, subsidiaries, joint ventures and other foreign assets related to the
business of Delphi.
     3. On September 9, 1998, GM formed Delphi Technologies, Inc., a Delaware
corporation (“Delphi Technologies”), and will, on or about January 1, 1999,
contribute to it certain intellectual property (e.g., patents, trademarks and
trade names) related to the Delphi business. Delphi Technologies will then be
contributed to Delco Electronics Corporation, a Delaware corporation. Delphi
Technologies will grant a license to other Delphi entities for use of the
intellectual property in exchange for an appropriate royalty.
     4. On September 16, 1998 GM formed Delphi Automotive Systems LLC (“DAS”) as
a single-member Delaware limited liability company. Pursuant to Treas. Reg. §
301.7701-1(a)(4), following its formation DAS will be treated as a division of
GM for Federal Income Tax purposes. On or about January 1, 1999, GM will
contribute to DAS all of Delphi’s U.S. assets, including the stock of Delco.
     5. On September 16, 1998 GM formed Delphi and will, on or about January 1,
1999, contribute to it all of GM’s ownership interest in DASHI and DAS.
     6. Pursuant to Treas. Reg. § 301.7701-1(a)(4), following the contribution
of DAS to Delphi, DAS will be treated as a division of Delphi for Federal Income
Tax purposes.
     7. It is anticipated that during the second quarter of 1999 GM will
distribute all of its Delphi capital stock to holders of GM’s $1-2/3 Par Value
Common Stock.
     8. The effective date of this Agreement is intended to be the day following
the Spin-Off Date.

1



--------------------------------------------------------------------------------



 



     9. Except as otherwise provided, GM and Delphi agree and acknowledge that
the Spin-Off has no effect on the relationship between them for any Consolidated
Tax Period, and GM and Delphi intend to amend and restate the Agreement for the
Allocation of United States Federal, State and Local Income Taxes (the “First
Agreement”) to provide for, among other things, (i) the allocation between GM
and Delphi of Carryforward Tax Attributes available to be carried forward to
Separate Return Tax Periods, (ii) the rights, duties and responsibilities of the
parties in connection with audits, protests, appeals, litigation and other
proceedings with respect to the Consolidated Tax Periods, (iii) the treatment of
any carryback item from a Separate Return Tax Period to a Consolidated Tax
Period, and (iv) the relationship of the parties as it relates to income tax
matters from the effective date of this Agreement until the date of the Final
Determination of the last of the income tax liabilities to be so finally
determined.
     10. This Agreement supersedes and replaces the First Agreement.
     11. This Agreement has been entered into by the parties based on the
assumption that the GM Tax Staff will, pursuant to the Tax Compliance and
Planning Services Agreement, be providing Delphi with tax compliance services
related to Income Tax reporting with respect to taxable years ending on or
before December 31, 1999.
AGREEMENT
Article I. Definitions
“Accountants” means an internationally recognized firm of Certified Public
Accountants mutually agreed to by the parties.
“Business Day” means any day other than a Saturday, a Sunday, or a day on which
banking institutions located in the State of Michigan are authorized or
obligated by law or executive order to close.
“Carryforward Tax Attribute” means a deductible or creditable consolidated
Federal tax attribute, including, but not limited to, (i) a consolidated net
operating loss, a consolidated net capital loss, a consolidated unused
investment credit, a consolidated unused foreign tax credit, or a consolidated
excess charitable contribution (see §1.1502-79 of the Regulations), and (ii) the
consolidated minimum tax credit, or other consolidated general business credits,
that can be carried forward from one tax period to subsequent tax periods.
“Code” means the Internal Revenue Code of 1986, as amended.

2



--------------------------------------------------------------------------------



 



“Consolidated Tax Period” means any tax period (except a Prior Tax Year) of the
GM Group ending before, with, or which includes the Spin-Off Date during which
any member of the Delphi Group was a member of the GM Group.
“Contribution Date” means that date that GM completes the formation of Delphi by
contributing to it all of GM’s ownership interest in DASHI and DAS, anticipated
to be January 1, 1999.
“Delco” means Delco Electronics Corporation, a Delaware corporation.
“Delco Closing Date Balance Sheet” is defined in the Hughes Transactions
Agreement.
“Delco Group” means Delco and all corporations which from time to time would
join with Delco in filing a consolidated Federal Income Tax Return with Delco as
the common parent of that group if Delco were not a member of the GM Group.
“Delphi” means Delphi Automotive Systems Corporation, a Delaware corporation.
“Delphi Group” means Delphi and all corporations which from time to time would
join with Delphi in filing a consolidated Federal Income Tax Return with Delphi
as the common parent of that group if Delphi were not a member of the GM Group.
“Delphi Group Tax Liability” means the Delphi Group consolidated Federal income
tax liability, determined as of the end of the applicable tax period in
accordance with Section 1.1502-1, et seq. of the Regulations as if (i) the
highest rate of tax specified in subsection (b) of Section 11 of the Code were
the only rate set forth in that subsection, and (ii) the Delphi Group were a
separate affiliated group of corporations filing a consolidated Federal income
tax return, including any elections which have been made by Delphi pursuant to
the Code or the Regulations.
“Election” means the treatment of an item or items in an Income Tax Return,
including (i) affirmative elections such as inventory methods, depreciation
methods, the use of a foreign sales corporation, or tax year-end,
(ii) accounting method elections, including timing of the recognition of items
of income or deduction on the taxpayer’s Income Tax Return, and (iii) Income Tax
Return filing positions with respect to certain characterization issues,
including whether a particular item is deductible, whether a particular gain or
loss is ordinary or capital, or whether an item is business or non-business
income.
“Final Determination” means (i) an adjustment mutually agreed by either GM or
Delphi, as appropriate, and the tax authority, (ii) the definition of
“determination” set forth in Section 1313(a) of the Code, or (iii) the
expiration of the applicable statute of limitations.
“GM” means General Motors Corporation, a Delaware corporation.

3



--------------------------------------------------------------------------------



 



“GM Group” means GM and all corporations which from time to time join with GM in
filing a consolidated Federal Income Tax Return with GM as the common parent of
that group.
“GM Group Tax Liability” means the consolidated Federal income tax liability of
the GM Group, determined as of the end of the applicable tax period, in
accordance with Section 1.1502-1, et seq. of the Regulations.
“Hughes Transactions Agreement” means that certain agreement dated as of
December 17, 1997 by and between GM and Hughes Electronics Corporation, a
Delaware corporation, formerly known as Hughes Network Systems, Inc. (“Hughes”).
“Income Tax” means any United States Federal, state or local (but not foreign)
tax, charge, fee, levy or other assessment which is determined with reference to
(i) net income or profits (including, but not limited to, the Michigan Single
Business Tax and capital gains, gross receipts, value added or minimum tax, but
not including sales or use tax), or (ii) multiple bases, including but not
limited to, corporate franchise, gross receipts, net worth, privilege, doing
business or occupation taxes, if one of the bases is listed in clause (i).
“Income Tax Return” means any return, report, filing, statement, declaration or
other document required to be filed with a taxing authority in respect of Income
Taxes.
“Master Separation Agreement” means that certain Master Separation Agreement
entered into by and among GM, Delphi, and certain members of the Delphi Group in
December 1998.
“Prior Tax Year” means 1998 and all previous tax periods.
“Proceeding” means any audit or other examination, protest, appeals or other
administrative or judicial proceeding relating to liability for or refunds or
adjustments with respect to Income Taxes for any tax period.
“Regulations” means the regulations promulgated under the Code, in effect from
time to time.
“Separate Return Tax Period” means any tax period of Delphi or any member of the
Delphi Group not included in a Consolidated Tax Period, or any tax period of the
GM Group subsequent to the final Consolidated Tax Period.
“Spin-Off” means the distribution by GM of the Delphi common stock to GM’s
common stockholders in a tax-free transaction under Section 355 of the Code, and
related transactions.

4



--------------------------------------------------------------------------------



 



“Spin-Off Date” means the last date that Delphi is included in the GM Group’s
consolidated Federal Income Tax Return.
“Tax Change” means for any tax period the difference between (i) the relevant
income tax liability calculated taking into account any Timing Difference, and
(ii) the relevant income tax liability calculated as if such Timing Difference
had not occurred, but taking all other facts into account. The amount of any Tax
Change will be determined by multiplying the relevant adjustment to taxable
income for the relevant tax period by the highest rate of tax specified in
Section 11(b) of the Code.
“Timing Difference” means an adjustment to the taxable income or credits of the
GM Group which results in (i) an increase or decrease in the income, gain,
recapture, deduction, loss or credit of either the GM Group or the Delphi Group
for a particular tax year, and (ii) an offsetting increase or decrease in
deduction, loss, credit, income, gain or recapture of the other party for other
tax years. Timing Difference also means an adjustment to the taxable income of
the Delphi Group and an offsetting adjustment to the taxable income of the GM
Group for the same tax year.
Article II. General Provisions: Effective Date and Other Agreements
     2.1. Effective Period. This Agreement shall be effective on the day
following the Spin-Off Date; provided, however, that if this Agreement has not
become effective on or prior to January 1, 2000, it shall not become effective
thereafter in the absence of the written consent of both parties to extend the
effective date. This Agreement will remain in full force and effect until the
Final Determination of the GM Group Tax Liability has been made for all tax
periods in which Delphi or any member of the Delphi Group is included in the GM
Group.
     2.2. Recitals Incorporated. The above recitals are hereby incorporated into
this Agreement by reference.
     2.3. Application of the Code. Unless otherwise indicated, the words and
concepts used in this Agreement shall be given the same definitions and meanings
ascribed to them by the Code and the Regulations, unless that meaning is clearly
inconsistent with this Agreement. Any alteration, modification, addition,
deletion, or other change in the applicable provisions of the Code or the
Regulations will automatically be applicable to this Agreement. Unless otherwise
indicated, all references herein to a particular Section of the Code or the
Regulations will include any successor provision designated by a different or
additional Section reference.
     2.4. Hughes Transactions Agreement. In connection with the post-closing
payment made by Hughes to GM pursuant to Section 1 of the Hughes Transactions
Agreement dated December 17, 1997, GM, Hughes Electronics Corporation, and Delco
entered into an agreement dated June 26, 1998 that provides for indemnification
by Hughes with respect to certain issues. The parties hereby acknowledge that
any

5



--------------------------------------------------------------------------------



 



indemnity payment that may be due from Hughes pursuant to the June 26,1998
agreement relates to the payment made by Hughes to GM pursuant to the Hughes
Transactions Agreement and would be payable to GM.
     2.5. State and Local Income Taxes. If any state or local Income Tax is
determined by combining or consolidating all or part of the income, losses,
properties, payrolls, sales or other attributes of any member of the GM Group
with those of any member of the Delphi Group, the parties will apply all of the
provisions of this Agreement and the relevant provisions of state and local laws
to such state and local Income Taxes, including estimated and final tax
payments, Elections, Proceedings, and Final Determinations.
Article III. Tax Payments: Consolidated Returns
     3.1. Agreement to File. As long as Delphi is a member of the GM Group, GM
and Delphi (and all members of the Delphi Group) hereby agree to file
consolidated Federal Income Tax Returns in the United States, and will execute
such documents and take such actions as are necessary or appropriate in
connection with filing those returns.
     3.2. Elections.
     For 1998 and each Consolidated Tax Period:
     (a) General.
               (i) Consolidated Elections. GM will make all Elections that the
Code or the Regulations require to be made by the parent corporation of a
consolidated group, or Elections that must be followed by all members of the GM
Group.
               (ii) General Delphi Elections. Except for Elections described in
(i) above and subject to Section 3.2(b) below, all Elections that are available
to Delphi under the Code and the Regulations relating to the filing of
consolidated Federal Income Tax Returns, including Elections with respect to a
Delphi taxable period beginning before the Contribution Date, will be determined
by Delphi in its sole discretion and made by GM on behalf of Delphi. All
Elections made on Delphi’s behalf by GM are deemed to have been made by Delphi.
          (b) GM Consent. Delphi shall not make any Election that might have an
adverse impact on GM (whether because the Election is not consistent with
Elections made by GM or otherwise) without the prior written consent of GM.
Whether an Election might have an adverse impact on GM will be determined by GM
acting reasonably.
          (c) Delphi Specific Elections. GM may, in connection with providing
the Income Tax reporting compliance services to Delphi referred to in Recital
11, provide

6



--------------------------------------------------------------------------------



 



Delphi with a written description of certain specific Elections for which GM may
require that Delphi make an affirmative determination of the Delphi Election.
The written description will include all of the facts known to GM that are
reasonably necessary for Delphi to make the determination, and the date by which
the determination must be made in order to permit GM sufficient time to prepare
the Income Tax Returns. Delphi will provide GM with its written determination of
Election by the specified date. If Delphi fails to provide GM with its written
determination of Election by the specified date, Delphi shall be deemed to have
determined the Election made on its behalf by GM.
          (d) Delphi Pension Plan Contribution Deduction. Notwithstanding
anything in this Section 3.2 to the contrary, if permitted to do so by the Code
and Regulations, Delphi may make an Election to treat an amount of its pension
plan contribution (including any contribution that Delphi makes to GM’s pension
plan in respect of Delphi employees) as deductible in its Consolidated Tax
Period that includes the Contribution Date, and subsequent Consolidated Tax
Periods (including the Consolidated Tax Period that includes the Spin-Off Date)
but such deduction shall not exceed an amount that reduces the Delphi Group
domestic source taxable income for the applicable Consolidated Tax Period below
zero.
3.3 Preparation of Income Tax Returns.
          (a) Consolidated or Combined Income Tax Returns. This Section 3.3(a)
applies with respect to the preparation and filing of the GM Group’s
consolidated Federal Income Tax Returns and its consolidated or combined state
or local Income Tax Returns for the Consolidated Tax Period that includes the
Contribution Date, and subsequent Consolidated Tax Periods (including the
Consolidated Tax Period that includes the Spin-Off Date).
               (i) Delphi Consolidated Returns. For each Consolidated Tax
Period, Delphi shall provide GM with a draft Federal Income Tax Return and draft
state and local Income Tax Returns for each jurisdiction in which Delphi is
included in a consolidated or combined state or local Income Tax Return with any
member of the GM Group, on or before a date established by GM (which shall be
consistent with the dates established for other members of the GM Group). Each
draft Income Tax Return provided to GM shall be signed by an officer of Delphi
in the space provided for the taxpayer’s signature on the appropriate Income Tax
Return form. Items of income, gain, deduction, loss and credit to be included in
the draft Income Tax Returns for the Consolidated Tax Period that includes the
Spin-Off Date shall be determined by the method described in Section 3.3(a)(ii).
               (ii) Delphi Final Consolidated Tax Period. Notwithstanding
anything in this Agreement to the contrary, the Delphi Group Tax Liability for
the Consolidated Tax Period that Delphi ceases to be a member of the GM Group
shall be determined pursuant to Reg. § 1.1502-76 by including only that portion
of the taxable year ending on the Spin-Off Date, based on a closing of the books
for income tax purposes and,

7



--------------------------------------------------------------------------------



 



immediately before the Spin-Off, items of income, gain, loss, deduction, and
credit will be taken into account (to the extent not previously taken into
account in the computation of the Delphi Group Tax Liability) as required by the
applicable intercompany transaction Regulations.
          (b) Delphi Separate Returns.
               (i) Separate State and Local Returns. Delphi shall prepare and
file Income Tax Returns, and pay its separate Income Tax Liabilities or
estimated separate Income Tax liabilities for any tax jurisdiction in which
Delphi (or any member of the Delphi Group) is required to file (or does file) a
separate state or local Income Tax Return directly with the taxing authority and
not as a part of a GM return for a period that includes a Consolidated Tax
Period.
               (ii) Separate Return Tax Periods. GM and Delphi shall each
prepare and file Income Tax Returns, and pay their own Income Tax liabilities
directly with the taxing authorities for all Separate Return Tax Periods.
               (iii) Separate Tax Return Adjustments. If there are any
adjustments to the Delphi Group Income Tax liabilities for Separate Return Tax
Periods or for separate state or local Income Tax Returns for a Consolidated Tax
Period, Delphi will control the conduct of Proceedings related thereto, and will
pay the Income Tax liability, if any, directly to the relevant taxing authority.
     3.4 Payment of Tax to Internal Revenue Service. For each Consolidated Tax
Period GM will pay to the Internal Revenue Service, or to any other payee that
may be required by the Code, the GM Group Tax Liability as shown on the
consolidated Federal Income Tax Return filed with the Internal Revenue Service.
     3.5 Tax Payments.
     For Each Consolidated Tax Period:
          (a) Calculation. Not less that ten (10) Business Days prior to the
date on which GM is required to make payments of estimated tax (as defined in
Section 6655 of the Code) on behalf of the GM Group, for any quarter in which
the Delphi Group is includable in the GM Group consolidated Federal Income Tax
Return, Delphi shall submit to GM a calculation of the separate Delphi Group
estimated tax, determined on the basis of the estimated Delphi Group Tax
Liability.
          (b) Estimated Payment. On or before the due date of GM’s payment of
estimated tax, Delphi will pay to GM the amount, if any, shown in the
calculation of Delphi Group estimated tax. If, at the due date of any payment of
estimated tax, or after the close of the tax year, Delphi’s calculations show
that its previous payments to GM are in excess of the Delphi Group Tax Liability
for estimated tax due on a

8



--------------------------------------------------------------------------------



 



cumulative basis, GM shall promptly refund such excess to Delphi. No refund
shall be required prior to the filing of the Income Tax Return related to such
taxes unless GM can obtain cash benefit of such Delphi excess payment whether by
refund from the taxing authorities or by reduction of other taxes for which GM
is liable.
          (c) Underpayment Penalty. If an additional tax would have been imposed
on the Delphi Group under Section 6655 because of an underpayment of estimated
tax had that Group paid the calculated Delphi Group estimated tax and incurred
the Delphi Group Tax Liability, Delphi will pay to GM the amount of the
additional tax on the date the additional tax would have been due, but not in
excess of the amount that the GM Group Tax Liability is increased under
Section 6655 of the Code.
          (d) Federal Income Tax Return Payment. On or before September 30 of
the year following each tax year to which this Agreement applies, Delphi will
pay to GM or GM will pay to Delphi, as appropriate, the difference between the
Delphi Group Federal Income Tax liability for that tax year and the estimated
tax payments paid by Delphi for that tax year.
          (e) State or Local Income Tax Return Payment. On or before January 15
of the second year following each tax year to which this Agreement applies,
Delphi will pay to GM or GM will pay to Delphi, as appropriate, the difference
between the aggregate Delphi Group state and local Income Tax liability for such
tax year and the estimated tax payments paid by Delphi for that tax year. This
Section 3.5(e) does not apply to Delphi Income Tax Returns described in
Section 3.3(b).
     3.6 Method of Payment.
          (a) General. Unless otherwise mutually agreed, all payments required
by this Agreement will be made by wire transfer of same day funds to the
appropriate bank account as may from time to time be designated for that
purpose, and notice of the transfer will be given to the payee of the payment in
accordance with Section 8.5 of this Agreement.
          (b) Setoff. Notwithstanding anything to the contrary in any agreement
between Delphi and GM, but subject to the following sentence, each party has the
right to collect payments under this Agreement that are more than sixty
(60) calendar days past due by setoff against payments due to the other party
under this Agreement or any other agreement between them, unless such other
agreement is in respect of any form of taxes, in which case no right of setoff
shall apply. Notwithstanding the preceding sentence, in the event and to the
extent that any payment to be made under this Agreement is in dispute between
the parties and the disputed matter is subject to the dispute resolution
procedure set forth in Section 7.2 of this Agreement, the setoff provision of
this Section 3.6(b) shall not apply to the extent of the disputed amount. No
amounts due under this Agreement may be used to satisfy claims by either party
under any other agreement between them.

9



--------------------------------------------------------------------------------



 



     3.7 Interest. If any payment required by this Agreement is not timely paid,
interest shall accrue during any calendar quarter on the unpaid amount at a rate
per annum equal to the highest Prime Lending Rate published on the first
Business Day of such calendar quarter by the Wall Street Journal, but in no
event to exceed the maximum rate of interest allowed by applicable law. For this
purpose, a payment will be timely paid only if actually received by the payee on
or before the due date of the payment.
Article IV. Recomputations and Adjustments
     4.1. Adjustments of GM Group Tax Liability.
          (a) Adjusting Payments Generally. For Prior Tax Years and any
Consolidated Tax Period, if any item of income, gain, loss, deduction, or credit
of the GM Group is adjusted as part of a Final Determination, GM will pay Delphi
or Delphi will pay GM an amount, including interest and penalties imposed on the
GM Group, (A) as may be necessary to adjust the payments between Delphi and GM
to reflect payments that would have been made under Section 3.5 of this
Agreement had the Final Determination of the adjustment been taken into account
in determining the amount of those payments, or (B) as described in other
Sections of this Agreement. However, any payment otherwise required by (A) or
(B) will be required to be made only if the payment results from an adjustment
that:
               (i) constitutes a Timing Difference, as described in Section 4.2,
               (ii) relates to Delphi Technologies, Inc.,
               (iii) results from the failure of GM or Delphi to retain records
as required by Section 6.2,
               (iv) results from the failure of GM or Delphi to cooperate in tax
administration matters as required by Section 6.3,
               (v) relates to other recomputations described in Section 4.3
below,
               (vi) relates to Delco for Prior Tax Years, as described in
Section 4.4 below,
               (vii) relates to Elections determined by Delphi, but not
consented to by GM in writing pursuant to Section 3.2(b),
               (viii) relates to Elections determined by Delphi pursuant to
Section 3.2(c), or
               (ix) relates to foreign tax refunds, as described in Section 4.5.

10



--------------------------------------------------------------------------------



 



          (b) Time of Payment. A payment required under this Section 4.1 will be
due ten (10) calendar days following the date that one party gives notice to the
other party that a payment is due.
          (c) Required Notice. Notice will include a copy of the notice of
deficiency or other written communication from an authority describing the Final
Determination and, if necessary, detailed calculations supporting the amount
due.
     4.2. Timing Differences. If any item of income, gain, recapture, loss,
deduction, or credit of the GM Group is adjusted as part of a Final
Determination for any tax year (whether or not this Agreement applies to that
tax year), and the adjustment results in a Timing Difference, GM or Delphi, as
appropriate, will pay to the party incurring the tax detriment an amount equal
to the Tax Change. The party obtaining the Tax Change benefit will pay to the
party incurring the Tax Change detriment the amount of the benefit, without
interest, on the earlier of (i) the due date of the Income Tax Return on which
the benefit is claimed (unless that return was filed before the Timing
Difference arose), (ii) the date that a refund of the tax benefit is received,
or (iii) the date that a taxing authority applies the tax benefit to an amount
owed by the party receiving the tax benefit. The party incurring the Tax Change
detriment shall have the right to review the tax benefit utilization by the
other party. GM and Delphi may negotiate a single payment to be made in lieu of
the payments contemplated in this Section 4.2. The parties may consider, among
other factors, the time value of the future tax benefits, anticipated future tax
rates, and the likelihood that the tax benefits will be utilized.
     4.3. Other Recomputations. If there is any change of or adjustment to any
item relating to the computation of payment under this Agreement that is not
otherwise provided for (such as correction of a previous erroneous calculation),
GM and Delphi will make payments to each other as may be appropriate to reflect
the intent of this Agreement, as described in Section 7.1. No payment shall be
required with respect to a Prior Tax Year pursuant to this Section 4.3.
     4.4. Delco Prior Tax Year Adjustments. If any item of Delco’s income, gain,
loss, deduction, or credit is adjusted as part of a Final Determination made
with respect to any Prior Tax Year and the adjustment increases the Delco Income
Tax liability, Delphi will pay GM an amount equal to such increase, reduced by
the amount of any indemnification payment due to GM from Hughes described in
Section 2.4(a) of this Agreement. If the Delco adjustment decreases the Delco
Income Tax liability (net of any such indemnification payment), GM will pay
Delphi the amount of the decrease.
     4.5. Foreign Tax Refunds. If Delphi receives, after the Spin-Off Date, a
refund of foreign taxes related to a tax year ending on or before the Spin-Off
Date and the IRS requires an adjustment pursuant to Regulation §1.905-3T to the
GM Group’s foreign tax credit for a Consolidated Tax Period or a Prior Tax Year,
Delphi will pay GM an amount equal to the adjustment to the GM Group’s foreign
tax credit generated through the last

11



--------------------------------------------------------------------------------



 



Consolidated Tax Period. If any portion of the foreign tax credit repaid by
Delphi to GM would have expired unused, GM will pay an amount equal to such
portion to Delphi, together with interest on such portion from the date Delphi
paid GM to the date GM pays Delphi, computed at the Federal short-term rate
described in Section 6621(b) of the Code, plus two percentage points. Delphi
shall have the right to review such foreign tax utilization.
     4.6. Character of Adjusting Payments. If any payment required by this
Article IV is taxable to the recipient, the amount of the payment shall be
adjusted to place the recipient in the same after-tax position it would have
enjoyed if the payment were not taxable to the recipient.
Article V. Carryforward Tax Attributes.
     5.1. Delco Carryforward Tax Attributes. The Carryforward Tax Attributes
available to the Delphi Group for the tax period that includes the Contribution
Date will be determined by apportioning the Carryforward Tax Attributes of the
GM Group among the GM Group and the Delco Group, as described below:
          (a) Federal Tax Attributes. If the final or temporary Regulations
would require an allocation of a portion of the GM Group’s Carryforward Tax
Attributes to the Delco Group had the Delco Group left the GM Group as of the
Contribution Date, then, GM will allocate to the Delco Group only that portion,
if any, of the particular Carryforward Tax Attribute items that would have been
expressly required to be allocated to the Delco Group if the Delco Group left
the GM Group as of the Contribution Date. The Delphi Group may take only these
Carryforward Tax Attributes into account in determining the Delphi Group Tax
Liability for the Consolidated Tax Period that includes the Contribution Date.
The determination of the amount of unused foreign tax credit allocable to the
Delco Group shall be determined separately with respect to each of the items of
income listed in Section 904(d) of the Code.
     5.2. Separate Return Tax Period Carryforward Tax Attributes. The
Carryforward Tax Attributes available to the Delphi Group for Separate Return
Tax Periods will be determined by allocating the Carryforward Tax Attributes of
the GM Group available to carry forward to tax periods beginning after the end
of the final Consolidated Tax Period among the GM Group and the Delphi Group, as
described below:
          (a) Federal Tax Attributes. Unless the final or temporary Regulations
expressly require an allocation of particular items of the GM Group’s
Carryforward Tax Attributes from the final Consolidated Tax Period to the Delphi
Group’s Separate Return Tax Periods, no Carryforward Tax Attributes will be
allocated to Delphi. GM will allocate to the Delphi Group only that portion, if
any, of particular Carryforward Tax Attribute items as the final or temporary
Regulations expressly require to be so allocated. The portion, if any, of any GM
Group consolidated unused foreign tax credit

12



--------------------------------------------------------------------------------



 



which is allocable to Delphi shall be determined separately with respect to each
of the items of income listed in Section 904(d) of the Code.
          (b) State or Local Income Tax Attributes. No tax attributes arising
from state or local Income Tax Returns shall be allocated to Delphi or any
member of the Delphi Group (including Delco), unless under the provisions of
applicable state law or state regulations such tax attributes are expressly
required to be allocated to Delphi.
          (c) R&E Credit Base Period. As provided by Section 41(f)(3) of the
Code, GM will allocate to Delphi the required portion of GM’s Code Section 41(c)
base amount.
          (d) Earnings and Profits. As provided by §312(h) of the Code, earnings
and profits shall be allocated between GM and Delphi.
     5.3. Calculation of Carryforward Tax Attributes. Calculation of the portion
of any Carryforward Tax Attribute, state or local tax attributes, R&E Credit
base period amount, and earnings and profits available to Delphi or to any
member of the Delphi Group shall be made by GM in accordance with this
Article V. Such calculation will be provided to Delphi as soon as practicable
but in any case estimates shall be provided to Delphi not later than a date that
permits Delphi sufficient time to prepare and to timely file its Income Tax
Returns for Delphi’s first Separate Return Tax Period, taking all extensions of
time to file Income Tax Returns into consideration. GM shall also advise Delphi
of any adjustments to such calculations as a result of a tax audit, a Final
Determination, or otherwise. Delphi shall have a right to review GM’s
calculations made pursuant to this Section 5.3.
     5.4. Tax Attributes to be Claimed for Separate Return Tax Periods. Delphi
shall prepare and file all of its Income Tax Returns for all Separate Return Tax
Periods taking into account the amount of the Carryforward Tax Attributes
provided to Delphi by GM pursuant to this Article V, or such tax attributes as
finally determined.
     5.5. Carryback Items from Separate Return Tax Periods. With respect to
carrybacks by Delphi of net operating losses, net capital losses, unused tax
credits and other deductible or creditable tax attributes to a Consolidated Tax
Period from a Separate Return Tax Period which would be permitted under the Code
and the Regulations (or state law or state regulations), taking into
consideration the separate return limitation year rules, whenever permitted to
do so by the Code, the Regulations, state law or state regulations, Delphi shall
elect to relinquish any carryback period which would include any Consolidated
Tax Period. In cases where Delphi cannot relinquish the carryback period, or if
the parties otherwise agree, GM shall cooperate with Delphi in seeking tax
refunds from the appropriate taxing authority, at Delphi’s expense, and Delphi
shall be entitled to such refund, including interest paid by the taxing
authority in connection with such refund; provided, however, that Delphi shall
indemnify and hold GM harmless from and against any and all collateral tax

13



--------------------------------------------------------------------------------



 



consequences resulting from or caused by the carryback of deductible or
creditable tax attributes by Delphi from a Separate Return Tax Period to a
Consolidated Tax Period, including, but not limited to, tax attributes of GM
that expire unused (including tax attributes that expire during a tax period
subsequent to the tax period during which the Delphi tax attribute carried back
was generated) and which would have been used but for Delphi’s carryback. The
amount of such indemnity shall be limited to the actual tax benefit to which the
GM Group would have been entitled in the absence of the carryback of the
deductible or creditable tax attribute of Delphi. GM shall only be entitled to
indemnification under this Section 5.5 if GM has used its reasonable best
efforts to avoid the collateral tax consequence being indemnified. Delphi shall
have the right to review the collateral tax consequence being indemnified. The
amount of the refund due to Delphi from GM shall be reduced by the amount of the
indemnification, if any.
In the event that (i) Delphi or a member of the Delphi Group has filed a refund
claim with a taxing authority for a Consolidated Tax Period as contemplated by
this Section 5.5, (ii) the refund claim has been allowed, and (iii) the taxing
authority has applied the refund to an amount owed by GM, then GM shall pay
Delphi the amount of the refund, including the amount of interest that would
otherwise have been paid by the taxing authority to Delphi or such member of the
Delphi Group.
The refund payment shall be due to Delphi ten Business Days after the earlier of
(i) the date that GM receives the refund from the taxing authority, or (ii) the
date that a taxing authority applies the refund to an amount owed by GM.
Article VI. Tax Matters Administration, Indemnification, Record Retention, and
Cooperation
     6.1. Audits, Protests, Appeals and Litigation.
          (a) Notification. GM will notify Delphi in writing of any pending or
threatened Proceeding in connection with any Income Tax liability for which any
member of the Delphi Group may be liable, promptly upon receipt of notice of
such Proceeding by any member of the GM Group. Delphi will notify GM in writing
of any pending or threatened Proceeding in connection with any Income Tax
Liability for which any member of the GM Group may be liable, promptly upon
receipt of notice of such Proceeding by any member of the Delphi Group.
Notification must include a complete copy of any written communication, and a
complete written summary of any oral communication. The failure of GM or Delphi
to timely forward such notification shall not relieve the other party of its
obligation to pay such Income Tax, except to the extent that the failure to
timely forward notification prejudices the ability of the other party to contest
the Income Tax Liability.
          (b) Representation. GM has the sole right to represent the interests
of the GM Group, including all members of the Delphi Group, in any Proceeding in
connection

14



--------------------------------------------------------------------------------



 



with any Income Tax Liability for a Consolidated Tax Period for which a member
of the GM Group may be liable. GM shall not resolve or settle such Proceeding if
the resolution or settlement would result in (i) an Income Tax liability for
Delphi pursuant to Section 4.1 of this Agreement (and provisions of this
Agreement referred to therein), or (ii) a change in an accounting method of any
member of the Delphi Group, without the concurrence of Delphi, which shall not
be unreasonably withheld.
     6.2. Record Retention. GM and Delphi agree to maintain books and records in
accordance with the record retention procedures described in the Master
Separation Agreement.
     6.3. Cooperation.
          (a) Exchange of Information. GM (and each member of the GM Group) and
Delphi (and each member of the Delphi Group) will provide each other with the
cooperation and information reasonably requested by the other party in
connection with tax planning, the preparation or filing of any Income Tax Return
(or claim for refund), the determination and payment of estimated Income Tax, or
the conduct of any Proceeding; provided, however, that neither party is required
to disclose privileged and confidential information. Such cooperation and
information includes:
               (i) promptly forwarding copies of appropriate notices and other
communications (including, information document requests, revenue agent’s
reports and similar reports, notices of proposed adjustments and notices of
deficiency) received from or sent to any taxing authority,
               (ii) providing copies of all relevant Income Tax Returns
(including workpapers and schedules), and documents relating to rulings or other
determinations by taxing authorities,
               (iii) providing copies of records concerning the ownership and
tax basis of property,
               (iv) providing other relevant information which either party may
possess, including explanations of documents and information provided under this
Agreement, as well as access to appropriate personnel,
               (v) the execution of any document that may be necessary or
reasonably helpful in connection with the filing of an Income Tax Return (or
claim for refund) or in connection with any Proceeding, including waivers,
consents or powers of attorney, and
               (vi) the use of the parties’ reasonable efforts to obtain any
documentation from a governmental authority or a third party that may be
necessary or reasonable helpful in connection with any of the foregoing.

15



--------------------------------------------------------------------------------



 



     (b) Information Confidential. GM and Delphi shall hold and cause its
consultants and advisors to hold in strict confidence, unless compelled to
disclose by judicial or administrative process or, in the opinion of its
counsel, by other requirements of law, all information (other than any such
information relating solely to the business or affairs of such party) concerning
the other party furnished to it by the other party or its representatives
pursuant to this Agreement (except to the extent that such information was
(i) in the public domain through no fault of the party to which it was
furnished, or (ii) lawfully acquired from other sources by such party), and
shall not release or disclose such information to any other person, except its
auditors, attorneys, financial advisors, bankers and other consultants and
advisors who shall be advised of the provisions of this Section 6.3(b). Any
disclosure of information by either party to Accountants for review purposes
pursuant to sections of the Agreement providing for review rights shall not
constitute a breach of confidentiality under this Agreement.
     (c) R & E Credit Audit. In particular, Delphi shall fully cooperate with GM
in connection with any Proceeding that involves:
               (i) the credit for increasing research activities under
Section 41 of the Code (the “R & E Credit”) claimed on the GM Group’s Federal
Income Tax Return for the tax years 1995 through 1998, and
               (ii) the R & E Credit claimed on the GM Group’s Federal Income
Tax Return for any Consolidated Tax Period to the extent that the qualified
research expenses (as defined by Section 41(b) of the Code) (“QRE”) of Delphi or
any member of the Delphi Group were included in the determination of the GM
Group’s R & E Credit.
               (iii) Target Range. Delphi will be responsible for sustaining in
a Final Determination QRE within a QRE Target Range established by GM for each
of the tax years 1995 through the tax year during which the Spin-Off occurs. The
QRE Target Range will be based on the methodology that resulted from the
1991-1994 audit agreed Delphi QRE (Delphi’s sustained QRE) in GM’s overall R & E
Credit resolution for tax years 1991 through 1994. Such methodology will be
applied to tax years 1995 through the tax year during which the Spin-Off occurs,
and a QRE Target Amount will be determined. The upper end of the QRE Target
Range will be the QRE Target Amount plus 5% of the QRE Target Amount. The lower
end of the QRE Target Range will be the QRE Target Amount less 5% of the QRE
Target Amount. (For example, if the QRE Target Amount is $100, then the upper
end of the QRE Target Range will be $105, and the lower end of the QRE Target
Range will be $95.) The QRE Target Range for each of the tax years 1995 through
the tax year during which the Spin-Off occurs will be provided to Delphi by GM
at the commencement of the audit for the respective tax years.
               (iv) Incentive. If Delphi sustains QRE in excess of the specified
target range for a particular tax year, then GM will pay Delphi 6-1/2 cents for
each one dollar of sustained QRE in excess of the highest amount of the target
range for that tax year.

16



--------------------------------------------------------------------------------



 



If Delphi fails to sustain QRE within the specified target range for a
particular tax year, then Delphi will pay GM 6-1/2 cents for each one dollar
that the lowest amount of the target range exceeds the amount QRE sustained by
Delphi that tax year. This Section 6.3(c) is intended to quantify the amount
that Delphi may be required to pay GM for failure to maintain records under
Section 6.2, or for failure to cooperate under Section 6.3, as those Sections
relate to QRE. Any amount that Delphi is required to pay GM under this
Section 6.3(c) will be in addition to any amount that Delphi would be required
to pay GM in respect of issues other than QRE in connection with tax liabilities
resulting from Delphi’s failure to retain records or to cooperate. With respect
to those tax years for which the R & E Credit was in effect for only part of the
tax year (i.e., 1995 and 1996), the amount of the incentive payment will be
reduced proportionately to reflect that portion of the tax year for which the R
& E Credit was in effect.
     6.4. Indemnification.
          (a) GM Group Taxes. Subject to Section 6.4(e) below, GM will indemnify
Delphi for all Income Taxes that GM is required to pay (including Income Tax
that a taxing authority may attempt to collect from Delphi pursuant to
Section 1.1502-6 of the Regulations or similar provisions of state or local law
or regulations), except those Delphi is required to pay to GM pursuant to this
Agreement.
          (b) Delphi Separate Taxes. Delphi will indemnify GM for all Income
Taxes that Delphi is required to pay to any taxing authority, including those
related to state or local Income Tax Returns for Consolidated Tax Periods that
are not combined or consolidated returns with a member of the GM Group other
than members of the Delphi Group.
          (c) Gain Recognition Agreements. If GM is required to enter into a
Gain Recognition Agreement, as that term is defined in Section 1.367(a)-8 of the
Regulations (which would result in an Income Tax liability to GM in the event
that Delphi disposes of certain foreign entities or assets within the time
period described in the Regulations), Delphi will indemnify GM from any Income
Tax liability, including interest and penalties thereon, resulting from the
disposition by Delphi of assets that are the subject of a Gain Recognition
Agreement entered into by GM in respect of any Delphi foreign entities or
assets. GM will notify Delphi of all such Gain Recognition Agreements by the
later of (i) the Contribution Date, or (ii) within 10 Business Days after the
Gain Recognition Agreement is entered into.
          (d) Coordination With Services Agreements. Nothing in this Agreement
will limit the indemnification or hold harmless provisions of the Tax Compliance
and Planning Services Agreement or the Customs Consulting Agreement.
          (e) Coordination With Other Agreements. Nothing in this Agreement will
limit the covenants, representations or warranties, or indemnification
obligations of the

17



--------------------------------------------------------------------------------



 



parties with respect to Income Tax related matters in the Master Separation
Agreement or the Initial Pubic Offering and Distribution Agreement.
Article VII. Dispute Resolution.
     7.1. Intent of the Parties. Except as otherwise provided in this Agreement,
it is the intent of the parties that the Delphi Group Federal, state and local
Income Tax liability for all taxable periods, beginning with the tax period that
includes the Contribution Date, will be determined as if the Delphi Group were a
separate affiliated group of corporations filing a consolidated Federal Income
Tax Return, and that Delphi shall pay such liability. This Agreement shall at
all times be interpreted consistently with such intent.
     7.2. Dispute Resolution. Disputes arising in connection with this Agreement
shall be resolved in accordance with the procedures set forth in the Master
Separation Agreement, with the proviso that each arbitrator shall be a tax
attorney or tax accountant who is generally recognized in the tax community as a
qualified and competent tax practitioner with experience in the tax area
involved in the issue or issues to be resolved.
Article VIII. Miscellaneous Provisions.
     8.1. Additional Members. The parties recognize that from time to time other
corporations may become members of the GM Group or the Delphi Group during the
term of this Agreement, and GM and Delphi agree to use their best efforts to
cause such corporations to be bound by all of the terms and conditions of this
Agreement.
     8.2. Successors and Assigns. This Agreement shall inure to the benefit of,
and be binding upon the parties and their respective successors, predecessors
and assigns, but no assignment of this Agreement shall relieve any party of its
obligations without the written consent of the other party.
     8.3. Entire Understanding. This Agreement contains the entire understanding
of the parties with respect to:
          (a) the allocation of Federal, state and local Income Tax liabilities
for tax periods beginning on or after the Contribution Date, and
          (b) transitional tax matters, including those related to the
contribution of Delco by GM to Delphi.
This Agreement may not be amended except by a written agreement executed by each
of the parties. The parties recognize and acknowledge their intention to enter
into additional agreements from time to time with respect to the allocation of
taxes not covered by this Agreement. This Agreement is separate from, and will
not affect or be

18



--------------------------------------------------------------------------------



 



affected by, the rights and obligations of the parties under the Master
Separation Agreement, the Initial Public Offering Agreement and Distribution
Agreement, the Tax Compliance and Planning Services Agreement or the Customs
Consulting Agreement.
     8.4. Conflict of Law. The validity, interpretation and performance of this
Agreement will be controlled and construed under the laws of the State of
Michigan, without giving effect to laws and principles relating to conflicts of
law.
     8.5. Notices. Every notice, request, statement, or bill or other
communication provided for in this Agreement (a “Notice”) must be in writing and
may be personally served, provided a receipt is obtained, or may be sent by
certified mail, return receipt requested, postage prepaid, or may be sent by
facsimile, with acknowledgment of receipt requested, to the parties at the
following addresses (or such other address as one party may specify by Notice to
the other parties):
If to GM:
Chief Tax Officer
GENERAL MOTORS CORPORATION
Mail Code 482-114-262
3044 West Grand Boulevard
Detroit, Michigan 48202
with a copy (which shall not constitute effective notice) to:
Assistant General Tax Counsel
GENERAL MOTORS CORPORATION
Mail Code 482-114-262
3044 West Grand Boulevard
Detroit, Michigan 48202
If to Delphi:
Chief Tax Officer
DELPHI AUTOMOTIVE SYSTEMS CORPORATION
Mail Code 483.400.626
5725 Delphi Drive
Troy, Michigan 48098

19



--------------------------------------------------------------------------------



 



with a copy (which shall not constitute effective notice) to:
General Counsel
DELPHI AUTOMOTIVE SYSTEMS CORPORATION
Mail Code 483.400.603
5725 Delphi Drive
Troy, Michigan 48098
A Notice which is delivered personally is given as of the date specified in the
written receipt. A Notice sent by certified mail is given on the third Business
Day following the date of mailing. A Notice by facsimile is given on the date it
is transmitted, provided that acknowledgment of receipt is received by sender.
     8.6. Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be an original, but all of which together will
constitute one and the same instrument.
     8.7. Change in Law. If, due to any change in applicable law or regulation
or the interpretation thereof by any court of law or other governing body having
jurisdiction, subsequent to the date of the Agreement, performance of any
provision of or any transaction contemplated by this Agreement shall become
impracticable or impossible, the parties will use their best efforts to find and
employ an alternative means to achieve the same or substantially the same result
as that contemplated by this Agreement.
     8.8. Review Rights. Whenever either party has a right of review pursuant to
any provision of this Agreement, either (i) the party exercising its review
right may engage Accountants to perform (or assist in performing) the review, or
(ii) the other party may elect to engage Accountants to perform the review, and
in that event the party exercising its review right shall not perform the
review. The party engaging the Accountants shall pay all costs and fees
associated with the Accountants’ review. Both parties will cooperate fully in
such review.

20



--------------------------------------------------------------------------------



 



     The parties have duly executed this Amended and Restated Agreement for the
Allocation of United States Federal, State and Local Income Taxes on the date
indicated.

                      GENERAL MOTORS CORPORATION                
 
                   
By:
  /s/ Roger D. Wheeler       Date:   12/15/98    
 
 
 
Roger D. Wheeler          
 
   
 
  Chief Tax Officer                
 
                    DELPHI AUTOMOTIVE SYSTEMS CORPORATION                
 
                   
By:
  /s/ James P. Whitson       Date:   12/16/98    
 
 
 
James P. Whitson          
 
   
 
  Chief Tax Officer                

21



--------------------------------------------------------------------------------



 



ADDENDUM TO THE
AMENDED AND RESTATED AGREEMENT FOR THE ALLOCATION OF
UNITED STATES FEDERAL, STATE AND LOCAL INCOME TAXES
RELATING TO MICHIGAN SINGLE BUSINESS TAX
This Addendum is by and between General Motors Corporation, a Delaware
corporation (“GM”), and Delphi Automotive Systems Corporation, a Delaware
corporation (“Delphi”).
RECITALS

1.   GM and Delphi entered into that certain Amended and Restated Agreement for
the Allocation of United States Federal, State and Local Income Taxes on
December 16, 1998 (the “Tax Allocation Agreement”).   2.   Pursuant to the Tax
Allocation Agreement, for Delphi’s tax year ended May 28, 1999, Delphi will pay
its Michigan Single Business Tax (“SBT”) to GM.   3.   Delphi has lobbied for a
new provision in the Michigan SBT law that would permit a corporation such as
Delphi to elect to determine its SBT by excluding sales to members of its former
affiliated group (the “Proposed Legislation”), but only if such corporation
commits to make a certain amount of capital investment in the state of Michigan
within a certain time (the “Required Investment”). In Delphi’s case, the
Proposed Legislation would permit Delphi to elect to exclude sales to GM in its
determination of its SBT liability for a five year period.   4.   Delphi intends
to make the election described in Recital 3 above, first effective for its tax
year beginning January 1, 1999. Delphi’s election under the enacted Proposed
Legislation described in Recital 3 above for its tax year beginning January 1,
1999 and ending May 28, 1999 is referred to herein as the “Election”.   5.   GM
believes that, if enacted, the Proposed Legislation would have no effect on the
amount of SBT that Delphi is required to pay GM under the Tax Allocation
Agreement for the five months ended May 28, 1999.   6.   Delphi believes that,
if enacted, the Proposed Legislation will substantially reduce the amount of SBT
that Delphi is required to pay GM under the Tax Allocation Agreement for the
five months ended May 28, 1999.



1



--------------------------------------------------------------------------------



 



7.   GM and Delphi desire to resolve their difference of opinion described in
Recitals 5 and 6 by entering into this Addendum.

8.   Delphi made an estimated SBT payment to GM of approximately $10.8 million
on May 28, 1999, for the first quarter 1999.

AGREEMENT

1.   Recitals Incorporated. The above recitals are hereby incorporated into this
Agreement by reference.

2.   Pending Enactment. Until the Proposed Legislation is enacted, Delphi shall
pay to GM the amount of Delphi’s SBT for its tax year ending May 28, 1999,
including estimated and final tax payments, as and when due under the Tax
Allocation Agreement, without regard to the Proposed Legislation.

3.   After Enactment. If the Proposed Legislation is enacted and is effective on
January 1, 1999, either by its terms or pursuant to Delphi’s Election, then:

  (a)   Delphi shall notify GM of the enactment of the Proposed Legislation and
of its intention to make the Election. Promptly after Delphi makes its Election,
Delphi shall provide GM with a copy of such Election, together with the
appropriate State of Michigan Election approvals.     (b)   GM and Delphi hereby
agree that, in consideration for GM not taking action contrary to Delphi’s
legislative efforts, if Delphi makes the Election, then Delphi’s SBT liability
for that tax year shall be determined under the Tax Allocation Agreement to be
equal to:

  (i)   the amount determined as if the Proposed Legislation had not been
enacted (i.e., by including Delphi’s sales to GM) but including all other SBT
law provisions that are effective for tax years beginning January 1, 1999.    
(ii)   reduced by one-half of the difference between the amount determined in
clause (i) and the amount determined by excluding Delphi’s sales to GM that
would be excluded under the Proposed Legislation and the Election (the “Excess
SBT Payment”).

2



--------------------------------------------------------------------------------



 



  (c)   If the Proposed Legislation is enacted before July 31, 1999 and Delphi
has provided GM notice of its intention to make the Election before that date,
then

  (i)   pursuant to Section 3.5(a) of the Tax Allocation Agreement, Delphi will
provide to GM the calculation of its estimated SBT payment for the second
quarter 1999 by the formula set forth in (b) above, based on the then most
recent tax forecast, and     (ii)   Delphi’s estimated SBT due to GM on July 31
shall be the difference between the amount for Delphi’s tax year ending May 28,
1999 as determined under (b) above, reduced by the amount of the estimated SBT
paid to GM for Delphi’s first quarter 1999.

  (d)   If the Proposed Legislation is enacted after July 31, 1999 and Delphi
has provided to GM notice of its intention to make the Election after that date
then, at Delphi’s option, Delphi may (i) apply the Excess SBT Payment to tax
liabilities due to GM for other tax jurisdictions, or (ii) pursuant to
Section 3.5(b) of the Tax Allocation Agreement, require GM to promptly refund
the Excess SBT Payment, which refund shall not be subject to the last sentence
of Section 3.5(b).

4.   Recapture. If it is determined at any time that Delphi would not be
entitled to the benefits of the Proposed Legislation for its tax year ending
May 28, 1999 for any reason, including failure to make the Required Investment
in accordance with Section 208.54(1)(C)(iii) of the Michigan Tax Code, failure
to make or ineffectiveness of the Election, repeal or invalidation of the
Proposed Legislation, or otherwise, Delphi shall immediately repay to GM the
amount of the Excess SBT Payment, together with interest at the rate described
in Section 3.7 of the Tax Allocation Agreement from the later of July 31, 1999
or the date GM applies or refunds the Excess SBT Payment to Delphi.
Ineffectiveness of the Election shall be determined for this purpose as follows:
If Delphi actually makes the Election, and the election described in Recital 3
for Delphi’s next succeeding tax year is determined to be ineffective or invalid
by the relevant agency of the State of Michigan, then the Election shall be
deemed to be ineffective.   5.   Notices. Any notice given under this Addendum
shall comply with the provisions of Section 8.5 of the Tax Allocation Agreement.

3



--------------------------------------------------------------------------------



 



    The parties have duly executed this Addendum to the Amended and Restated
Agreement for the Allocation of United States Federal, State and Local Income
Taxes on the date indicated.

                  GENERAL MOTORS CORPORATION            
 
               
By:
  /s/ Roger D. Wheeler
 
Roger D. Wheeler       Date: 6/21/99 
 
  Chief Tax Officer            
 
                DELPHI AUTOMOTIVE SYSTEMS CORPORATION            
 
               
By:
  /s/ James P. Whitson
 
James P. Whitson       Date: 6/17/99 
 
  Chief Tax Officer            

4



--------------------------------------------------------------------------------



 



Master Restructuring Agreement
Exhibit 5.01(a)(v)
Agreement for Indemnification of United States Federal, State and Local
Non-Income
Taxes, dated as of December 16, 1998, between Delphi Automotive Systems
Corporation
(n/k/a Delphi) and GM

 



--------------------------------------------------------------------------------



 



Exhibit L-2
AGREEMENT FOR THE INDEMNIFICATION OF
UNITED STATES FEDERAL, STATE AND LOCAL NON-INCOME TAXES
This Agreement is by and between General Motors Corporation, a Delaware
corporation (“GM”), and Delphi Automotive Systems Corporation, a Delaware
corporation (“Delphi”).
RECITALS
     1. GM is the common parent of the GM Group, which includes Delphi.
     2. On June 19, 1998, GM formed Delphi Automotive Systems (Holding), Inc.
(“DASHI”), as a Delaware corporation wholly owned by GM. On or about January 1,
1999, GM will contribute to DASHI GM’s ownership interest in all of the foreign
branches, subsidiaries, joint ventures and other foreign assets related to the
business of Delphi.
     3. On September 9, 1998, GM formed Delphi Technologies, Inc., a Delaware
corporation (“Delphi Technologies”), and will, on or about January 1, 1999,
contribute to it certain intellectual property (e.g. patents, trademarks and
tradenames) related to the Delphi business. Delphi Technologies will then be
contributed to Delco Electronics Corporation, a Delaware corporation (“Delco”).
Delphi Technologies will grant a license to other Delphi entities for use of the
intellectual property in exchange for an appropriate royalty.
     4. On September 16, 1998, GM formed Delphi Automotive Systems LLC (“DAS”)
as a single-member Delaware limited liability company. Pursuant to Treas. Reg.
§301.7701-1(a)(4), following its formation DAS will be treated as a division of
GM for Federal income tax purposes. On or about January 1, 1999, GM will
contribute to DAS all of Delphi’s U.S. assets, including the stock of Delco.
     5. On September 16, 1998, GM formed Delphi and will, on or about January 1,
1999, contribute to it all of GM’s ownership interest in DASHI and DAS.
     6. Pursuant to Treas. Reg. § 301.7701-1(a)(4), following the contribution
of DAS to Delphi, DAS will be treated as a division of Delphi for Federal income
tax purposes.
     7. It is anticipated that during the second quarter of 1999 GM will
distribute all of its Delphi capital stock to holders of GM’s $1-2/3 Par Value
Common Stock.

-1-



--------------------------------------------------------------------------------



 



     8. Prior to the Contribution Date, GM’s business practice with respect to
Non-Income Tax liabilities and adjustments thereto was to bill the Delphi
Business Sector for those liabilities or adjustments that were attributable to
the Delphi Business Sector or its operations.
AGREEMENT
Article I. Definitions
“Business Day” means any day other than a Saturday, a Sunday, or a day on which
banking institutions located in the State of Michigan are authorized or
obligated by law or executive order to close.
“Contribution Date” means that date that GM completes the formation of Delphi by
contributing to it all of GM’s ownership interest in DASHI and DAS, anticipated
to be January 1, 1999.
“Customs Duty” means a tax or fee imposed by the U.S. Federal government (e.g.,
under Title 19 of the U.S. Code) on goods imported into the customs territory of
the United States. This includes a charge, fixed by U.S. statute or regulation,
for services provided by U.S. government officials or officers, or for the use
of a privilege granted by or under the control of the U.S. government,
including, but not limited to the Merchandise Processing Fee and the Harbor
Maintenance Fee.
“Delco” means Delco Electronics Corporation, a Delaware corporation.
“Delphi” means Delphi Automotive Systems Corporation, a Delaware corporation.
“Delphi Group” means Delphi and majority-owned subsidiary companies, including
Delco.
“Delphi Business Sector” means those assets and divisions of GM, including the
stock of Delco, representing the automotive component manufacturing operations
of GM prior to the Contribution Date and which are included as part of Delphi
and subsidiaries in the Form S-1 filed by Delphi with the Securities and
Exchange Commission on November 16, 1998.
“Determination” means the point in time where liability for Non-Income Taxes is
either:

(1) adjusted to the mutual agreement of GM or Delphi and the Federal or state or
local government, (2) adjusted by a court of law, or (3) no longer subject to
adjustment due to the lapse of the applicable statute of limitations. A
Determination will generally occur at earliest of the following points in time:
(1) the conclusion of an audit, examination, or investigation, where the
Non-Income Tax adjustment is agreed to by GM or Delphi and

-2-



--------------------------------------------------------------------------------



 



the Federal or state or local government, (2) the conclusion of an
administrative appeal, where the Non-Income Tax adjustment is the subject of a
settlement between GM or Delphi and the Federal or state or local government,
(3) a final non-appealable court decision, or (4) the lapse of the applicable
statute of limitations.
“Employment Tax” means any of the following taxes imposed or collectible based
on wages as defined in Subtitle C of the Tax Code and related state or local law
provisions: (1) Federal, state or local employee withholding taxes, (2) Federal
Unemployment Tax Act taxes, or related state or local unemployment taxes, and
(3) Federal Insurance Contribution Act taxes.
“Federal Excise Tax” means taxes imposed under Subtitles D or E of the Tax Code.
“Federal Regulations” means the regulations promulgated under the U.S. Code, in
effect from time to time.
“GM” means General Motors Corporation, a Delaware corporation.
“GM Group” means GM and majority-owned subsidiary companies, including Delphi
and the Delphi Group where applicable.
“Master Separation Agreement” means that certain Master Separation Agreement
entered into by and among GM, Delphi, and certain members of the Delphi Group in
December 1998.
“Non-Income Taxes” means any or all of the following: Customs Duties, Sales or
Use Taxes, Property Taxes, Employment Taxes, or Federal Excise Taxes.
“Sales or Use Tax” means any U.S. state or local tax on the purchase, sale or
use of tangible personal property or statutorily enumerated services by the
taxpayer.
“Property Tax” means any U.S. state or local tax based on the value of real or
personal property owned by the taxpayer.
“Prior Tax Year” means 1998 and all previous tax periods.
“Proceeding” means any audit, inquiry, or other examination, protest, appeals or
other administrative or judicial proceeding relating to liability for, refunds
of, or other adjustments with respect to Non-Income Taxes for any tax period.
“Spin-Off” means the distribution by GM of the Delphi common stock to GM’s
common stockholders in a tax-free transaction under Section 355 of the Tax Code,
and related transactions.

-3-



--------------------------------------------------------------------------------



 



“Spin-Off Date” means the last date that Delphi is included in the consolidated
Federal income tax return of GM and affiliated companies.
“Tax Code” means the Internal Revenue Code of 1986, Title 26 of the U.S. Code,
as amended.
“U.S. Code” means the United States Code, as amended.
Article II. General Provisions and Effective Date
2.1. Effective Period. This Agreement is effective on January 1, 1999, and
applies with respect to Prior Tax Years and all tax periods during which Delphi
or any member of the Delphi Group is included in the GM Group. This Agreement
will remain in full force and effect until a Determination of the GM Group
Liability for all Non-Income Taxes has been made for all Prior Tax Years and all
periods in which Delphi or any member of the Delphi Group is a member of the GM
Group. This Agreement will be re-negotiated if the Spin-Off Date does not occur
on or before December 31, 1999.
2.2. Recitals Incorporated. The above recitals are hereby incorporated into this
Agreement by reference.
2.3. Application of Law. Unless otherwise indicated, the words and concepts used
in this Agreement shall be given the same definitions and meanings ascribed to
them by applicable Federal, state or local law. Any alteration, modification,
addition, deletion, or other change in the applicable law will automatically be
applicable to this Agreement. Unless otherwise indicated, all references herein
to a particular Section of the U.S. Code, the Tax Code, or the Federal
Regulations will include any successor provision designated by a different or
additional Section reference.
Article III. Payments of and Adjustments to Non-Income Taxes
3.1 Payments of and Adjustments to GM Group or Delphi Group Non-Income Tax.
Delphi will be liable for, and will indemnify, defend and hold harmless GM from
and against any and all Non-Income Taxes, together with interest and penalties
thereon, attributable to the Delphi Business Sector, Delphi, a member of the
Delphi Group, or the operations of any of them. GM will remit to Delphi any and
all Non-Income Taxes, together with interest and penalties thereon, refunded to
GM and attributable to the Delphi Business Sector, Delphi, a member of the
Delphi Group, or the operations of any of them. GM will be liable for, and will
indemnify, defend and hold harmless Delphi from and against any and all
Non-Income Taxes, together with interest and penalties thereon, not attributable
to the Delphi Business Sector, Delphi, a member of the Delphi Group, or the
operations of any of them. Delphi will remit to GM any and all Non-Income Taxes,
together with interest and penalties thereon, refunded to Delphi

-4-



--------------------------------------------------------------------------------



 



and not attributable to the Delphi Business Sector, Delphi, a member of the
Delphi Group, or the operations of any of them.
3.2 Time of Payment. A payment required under this Section will be due ten
(10) calendar days after the date that one party gives notice to the other party
that a payment is due following a Determination.
3.3 Required Notice. Notice will include a copy of the notice or other written
communication from an authority describing the Determination and, if necessary,
detailed calculations supporting the amount due.
3.4 Method of Payment.
(a) General. Unless otherwise mutually agreed, all payments required by this
Agreement will be made by wire transfer of same day funds to the appropriate
bank account as may from time to time be designated for that purpose, and notice
of the transfer will be given to the payee of the payment in accordance with
Section 6.5 of this Agreement.
(b) Setoff. Notwithstanding anything to the contrary in any agreement between
Delphi and GM, but subject to the following sentence, each party has the right
to collect payments under this Agreement that are more than sixty (60) calendar
days past due by setoff against payments due to the other party under this
Agreement or any other agreement between them, unless such other agreement is in
respect of any form of taxes, in which case no right of setoff shall apply.
Notwithstanding the preceding sentence, in the event and to the extent that any
payment to be made under this Agreement is in dispute between the parties and
the disputed matter is subject to the dispute resolution procedure set forth in
Section 5.1 of this Agreement, the setoff provision of this Section 3.4(b) shall
not apply to the extent of the disputed amount.
3.5 Interest. If any payment required by this Agreement is not timely paid,
interest shall accrue during any calendar quarter on the unpaid amount at a rate
per annum equal to the highest Prime Lending Rate published on the first
Business Day of such calendar quarter by the Wall Street Journal, but in no
event to exceed the maximum rate of interest allowed by applicable law. For this
purpose, a payment will be timely paid only if actually received by the payee on
or before the due date of the payment.
3.6 Other Recomputations. If there is any change of or adjustment to any item
relating to the computation of a payment under this Agreement that is not
otherwise provided for, GM and Delphi will make payments to each other as may be
appropriate to reflect the intent of this Agreement, as described in Section 5.2
of this Agreement.

-5-



--------------------------------------------------------------------------------



 



Article IV. Tax Matters Administration. Record Retention, and Cooperation
4.1 Audits, Protests, Appeals and Litigation.
(a) Notification. Delphi will notify GM in writing of any pending or threatened
Proceeding in connection with any Non-Income Tax Liability for a Prior Tax Year,
promptly upon receipt of notice of such Proceeding by any member of the Delphi
Group. GM will notify Delphi in writing of any pending or threatened Proceeding
in connection with any Delphi Non-Income Tax Liability for a Prior Tax Year,
promptly upon receipt of notice of such Proceeding by any member of the GM
Group. Notification must include a complete copy of any written communication,
and a complete written summary of any oral communication.
(b) Representation. GM has the sole right to represent the interests of the GM
Group, including the Delphi Business Sector and all members of the Delphi Group,
in any Proceeding in connection with any Non-Income Tax Liability for a Prior
Tax Year or for any period during which Delphi or any member of the Delphi Group
is included within the GM Group. GM shall not resolve or settle such Proceeding
without the concurrence of Delphi, which shall not be unreasonably withheld, if
the resolution or settlement would result in (i) a Non-Income Tax liability for
Delphi pursuant to Section 3.1 of this Agreement or (ii) a change in (or
establishment of) an accounting method of any member of the Delphi Group.
4.2 Record Retention. GM and Delphi agree to maintain books and records in
accordance with the record retention procedures described in the Master
Separation Agreement.
4.3 Cooperation. Delphi will cooperate, and will cause members of the Delphi
Group to cooperate, with GM in connection with all matters covered by this
Agreement in a manner consistent with prior practice as adjusted for evolving
requirements. Such cooperation will include making resources, including human
resources, information, and documents available to GM upon request.
Article V. Dispute Resolution
5.1. Dispute Resolution. Disputes arising in connection with this Agreement
shall be resolved in accordance with the procedures set forth in the Master
Separation Agreement with the proviso that each arbitrator shall be a tax
attorney or tax accountant who is generally recognized in the tax community as a
qualified and competent tax practitioner with experience in the tax area
involved in the issue or issues to be resolved.

-6-



--------------------------------------------------------------------------------



 



5.2 Intent of Agreement. It is the intent of GM and Delphi that Delphi will be
liable for Non-Income Taxes that are attributable to Delphi, its operations, or
any member of the Delphi Group, for all pre-Spin-Off periods. It is further the
intent of GM and Delphi that: (1) Delphi will bear the burden of any unfavorable
adjustments paid by GM for Non-Income Taxes that are attributable to Delphi, its
operations, or any member of the Delphi Group, (2) Delphi will receive the
benefit of any favorable adjustments refunded to GM for Non-Income Taxes that
are attributable to Delphi, its operations, or any member of the Delphi Group,
for all pre-Spin-Off periods and (3) GM will be liable for, or receive the
benefit of refunds of, all other Non-Income Taxes.
Article VI. Miscellaneous Provisions.
6.1 Additional Members. The parties recognize that from time to time other
corporations may become members of the GM Group or the Delphi Group during the
term of this Agreement, and GM and Delphi agree to use their best efforts to
cause such corporations to be bound by all of the terms and conditions of this
Agreement.
6.2 Successors and Assigns. This Agreement shall inure to the benefit of, and be
binding upon the parties and their respective successors, predecessors and
assigns, but no assignment of this Agreement shall relieve any party of its
obligations without the written consent of the other party.
6.3 Entire Understanding. This Agreement contains the entire understanding of
the parties with respect to the allocation of Non-Income Taxes between GM and
Delphi for Prior Tax Years and all periods in which Delphi or any member of the
Delphi Group is a member of the GM Group. This Agreement shall not override any
other agreement (including a country separation agreement) between GM and Delphi
which specifically addresses any Non-Income Taxes.
This Agreement may not be amended except by a written agreement executed by each
of the parties. The parties recognize and acknowledge their intention to enter
into additional agreements from time to time with respect to the allocation of
taxes not covered by this Agreement. This Agreement is separate from, and will
not affect or be affected by, the rights and obligations of the parties under
the Master Separation Agreement, the Initial Public Offering and Distribution
Agreement, the Tax Compliance and Planning Services Agreement or the Customs
Consulting Agreement.
6.4 Conflict of Law. The validity, interpretation and performance of this
Agreement will be controlled and construed under the laws of the State of
Michigan, without giving effect to laws and principles relating to conflicts of
law.
6.5 Notices. Every notice, request, statement; or bill or other communication
provided for in this Agreement (a “Notice) must be in writing and may be
personally served, provided a receipt is obtained, or may be sent by certified
mail, return receipt


-7-



--------------------------------------------------------------------------------



 



requested, postage prepaid, or may be sent by facsimile, with acknowledgment of
receipt requested, to the parties at the following addresses (or such other
address as one party may specify by Notice to the other parties):
If to GM:
Chief Tax Officer
GENERAL MOTORS CORPORATION
Mail Code 482-114-262
3044 West Grand Boulevard
Detroit, Michigan 48202
with a copy (which shall not constitute effective notice) to:
Assistant General Tax Counsel
GENERAL MOTORS CORPORATION
Mail Code 482-114-262
3044 West Grand Boulevard
Detroit, Michigan 48202
If to Delphi:
Chief Tax Officer
DELPHI AUTOMOTIVE SYSTEMS CORPORATION
Mail Code 483.400.626
5725 Delphi Drive
Troy, Michigan 48098
with a copy (which shall not constitute effective notice) to:
General Counsel
DELPHI AUTOMOTIVE SYSTEMS CORPORATION
Mail Code 483.400.603
5725 Delphi Drive
Troy, Michigan 48098
A Notice which is delivered personally is given as of the date specified in the
written receipt. A Notice sent by certified mail is given on the third Business
Day following the date of mailing. A Notice by facsimile is given on the date it
is transmitted, provided acknowledgment of receipt is received by sender
6.6 Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be an original, but all of which together will constitute one
and the same instrument.

-8-



--------------------------------------------------------------------------------



 



6.7 Change in Law. If, due to any change in applicable law or regulation or the
interpretation thereof by any court of law or other governing body having
jurisdiction, subsequent to the date of the Agreement, performance of any
provision of or any transaction contemplated by this Agreement shall become
impracticable or impossible, the parties will use their best efforts to find and
employ an alternative means to achieve the same or substantially the same result
as is consistent with the intent of the parties, as described in Section 5.2 of
this Agreement.
6.8 Non-U.S. Customs Duties. The provisions of this Agreement shall apply to
Customs Duties imposed by governments of countries other that the United States
in the same manner as such provisions apply to Customs Duties imposed by the
U.S. Federal government.
     The parties have duly executed this Agreement for the Indemnification of
United States Federal, State and Local Non-Income Taxes on the date indicated.

                       GENERAL MOTORS CORPORATION            
 
               
     By:
  /s/ Roger D. Wheeler
 
Roger D. Wheeler       Date: 12/15/98 
 
  Chief Tax Officer            
 
                     DELPHI AUTOMOTIVE SYSTEMS CORPORATION            
 
               
     By:
  /s/ James P. Whitson
 
James P. Whitson       Date: 12/16/98 
 
  Chief Tax Officer            

-9-



--------------------------------------------------------------------------------



 



Master Restructuring Agreement
Exhibit 5.01(a)(vi)
Assignment and Assumption Agreement — Industrial Development Bonds,
dated as of January 1, 1999, between DAS and GM

 



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION AGREEMENT—INDUSTRIAL DEVELOPMENT BONDS
     This ASSIGNMENT AND ASSUMPTION AGREEMENT by and between General Motors
Corporation, a Delaware corporation (“GM”), and Delphi Automotive Systems LLC, a
Delaware limited liability company (“Delphi”) is made as of January 1, 1999.
     WHEREAS, GM has organized Delphi as the wholly owned subsidiary of Delphi
Automotive Systems Corporation, a Delaware corporation which is wholly owned by
GM, and intends to transfer certain assets and corresponding liabilities to
Delphi as of January 1, 1999, as part of preparations for establishing Delphi
Automotive Systems Corporation and its subsidiaries as an entity operated
separately and at arms’ length from GM;
     WHEREAS, GM has from time to time entered into loan or lease agreements in
connection with industrial development bonds, tax abatement bonds, industrial
revenue bonds or similar arrangements whereby a state or local government agency
in the United States issues securities for the benefit of GM;
     WHEREAS, certain of the real property, fixtures, and equipment to be
transferred from GM to Delphi as described above is subject to loan or lease
agreements of the type described in the preceding paragraph; and
     WHEREAS, GM intends to transfer such real property, fixtures and equipment
and is willing to transfer the benefits and Delphi is willing to assume the
liabilities associated with such loan or lease agreements;
     NOW THEREFORE, in consideration of the mutual covenants contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound thereby, GM and
Delphi hereby agree as follows:

1.   Assignment of Agreements. GM hereby assigns, transfers, conveys, grants and
delivers to Delphi (a) all of GM’s right, title and interest in and to the loan
agreements listed on Exhibit A (the “Loan Agreements”) and the lease agreements
listed on Exhibit B (the “Lease Agreements”) (together with the Loan Agreements,
the “Transferred Agreements”), (b) all of the notes, bonds, or other securities
held by GM in connection with the Transferred Agreements, and (c) all of GM’s
residual ownership interest, if any, in any real property, fixtures, and
equipment subject to the Transferred Agreements (collectively, the “Associated
Assets”).



 



--------------------------------------------------------------------------------



 



2.   Assumption of Agreements. Delphi hereby accepts the assignment and transfer
of the Associated Assets, assumes and agrees to pay and discharge the
contractual obligations and liabilities of GM under and pursuant to the
Transferred Agreements, and agrees to be bound by the terms of the Transferred
Agreements to the extent that GM would have been bound by such terms.

3.   Transfer of Portion of Property Subject to Transferred Agreement. In
certain instances, indicated on Exhibit A and Exhibit B, GM intends to transfer
to Delphi an ownership interest in only a portion of the real property, fixtures
or equipment subject to a Transferred Agreement. In such circumstances, GM
hereby transfers, and Delphi hereby accepts the rights and obligations pursuant
to such Transferred Agreement only to the extent that corresponds to the
proportion of real property, fixtures, or equipment thus transferred. Further,
in such circumstances, the term “Associated Assets” shall be deemed to refer to
the securities held by GM in connection with such Transferred Agreement, and in
such residual interest in property subject to such Transferred Agreement only to
the extent that corresponds to the proportion of real property, fixtures, or
equipment thus transferred.

4.   Notification and Further Assurances. Delphi covenants that it will promptly
provide written notice of this Assignment and Assumption Agreement to the lender
or lessor and to the trustee for each of the Transferred Agreements in
compliance with the terms of the respective Transferred Agreement. GM, for
itself and its successors and assignees, convenants with Delphi and its
successors and assignees that GM will do, execute, act, and deliver, or will
cause to be done, executed, acted, and delivered, such and all other acts,
transfers, notices, assignments, deeds of conveyance, powers of attorney, and
assurances as Delphi and its successors and assignees shall reasonably require
to further effect the transfer and assignment to Delphi and its successors and
assignees the Transferred Agreements and the Associated Assets as contemplated
hereby.

5.   Power of Attorney. Solely for the purposes herein described, GM hereby
constitutes and appoints Delphi as its true and lawful attorney in fact, with
full power of substitution, and Delphi hereby accepts such appointment, to
prosecute, defend and compromise any and all proceedings at law, in equity, or
otherwise which GM and its successors and assignees may deem necessary or proper
in order to collect, assert, enforce, or defend any claim, right, title, or
interest of any kind in and to the Transferred Agreements or Associated Assets
transferred, conveyed, and assigned to Delphi hereby, and to do all such acts
and things in relation thereto as Delphi and its successors and assignees shall
deem desirable. GM hereby declares that the appointment hereby made and powers
hereby granted shall be irrevocable.

 



--------------------------------------------------------------------------------



 



6.   Indemnification. Delphi shall indemnify GM and its affiliates and hold GM
and its affiliates harmless from and against any and all losses, liabilities,
deficiencies, interest, costs and expenses (including all reasonable expenses
incurred in preparing or defending any litigation or proceeding, whether
commenced or threatened, including reasonable attorney’s fees), whether
contingent or otherwise, fixed or absolute, known or unknown, present or future
or otherwise, relating directly or indirectly to, arising out of, or resulting
from the Transferred Agreement or the Associated Assets.

7.   Correction of Exhibits. As of the date of this Assignment and Assumption
Agreement, each of GM and Delphi agrees that it is not aware of any omissions or
misstatement contained in Exhibit A or Exhibit B. Each party agrees further that
it will use its best efforts to confirm the accuracy and completeness of the
information contained in Exhibit A or Exhibit B, and that it will promptly
notify the other party in writing if and when it becomes aware of any
misstatements or omissions. Unless either party promptly objects, Exhibit A and
Exhibit B, as amended by such notices, will be deemed final, complete, and
correct as of June 30, 1999.

8.   Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.



          IN WITNESS WHEREOF, the Parties have caused this Assignment and
Assumption Agreement to be executed by their duly authorized officers.

            GENERAL MOTORS CORPORATION
      By:   /s/ E. A. Feldstein       Title:  Vice President and Treasurer     
       

            DELPHI AUTOMOTIVE SYSTEMS LLC
      By:   /s/ [ILLEGIBLE]       Title:  Vice President and Treasurer         
 

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Loan Agreements

                                                      Bond Information        
Bond   Notional on 1/1/99   Delphi   Delphi   Maturity Counterparty   Agreement
Date   Series   ($000)   Portion   Notional   Date
Michigan Strategic Fund
  April 15, 1988     1988A       26,230       6.20 %     1,626     01-Apr-08
Michigan Strategic Fund
  July 1,1995     1995       58,800       6.40 %     3,763     01-Sep-20
County of Portage, Ohio
  December 1,1984     1984       10,000       100.00 %     10,000     01-Oct-00
County of Trumbull, Ohio
  July 1,1994     1994       2,750       100.00 %     2,750     01-Jul-14
Ohio Water Development Authority
  June 15, 1978     1978A       27,000       84.50 %     22,815     15-June-07

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Lease Agreements

                                                      Bond Information        
Bond   Notional on 1/1/99   Delphi   Delphi   Maturity Counterparty   Agreement
Date   Series   ($000)   Portion   Notional   Date
City Of Saginaw, Michigan
  June 1, 1978     1978       18,520       31.60 %     5,852     01-Jun-05
City Of Laurel, Mississippi
  May 1, 1977     1977       1,000       100.00 %     1,000     01-Jun-07
City Of Brookhaven, Mississippi
  May 1, 1977     1977       1,000       100.00 %     1,000     01-Jun-07
Industrial Development Board of the City of Tuscaloosa, Alabama
  April 1, 1988     1988       30,000       100.00 %     30,000     01-Feb-08
Industrial Development Board of the City of Tuscaloosa. Alabama
  February 1, 1991     1991       25,000       100.00 %     25,000     01-Feb-08
County of Monroe Industrial Development Agency
  December 1, 1985     1985       42,803       100.00 %     42,803     01-Dec-15

 



--------------------------------------------------------------------------------



 



Master Restructuring Agreement
Exhibit 5.01(a)(vii)(i)
Lease Agreement dated as of May 1, 2000 between Delphi Canada Inc. and General
Motors
of Canada Limited, as amended August 1, 2002

 



--------------------------------------------------------------------------------



 



         
 
  LANDLORD:   GENERAL MOTORS OF CANADA LIMITED,
 
       
 
      a Canadian corporation
 
       
 
     
-and-
 
       
 
  TENANT:   DELPHI CANADA INC.
 
       
 
      an Ontario corporation

 
LEASE
 



--------------------------------------------------------------------------------



 



 

     TABLE OF CONTENTS

              Page  
SECTION 1. PREMISES
    1  
SECTION 2. TERM
    3  
SECTION 3. RENT
    3  
SECTION 4. USE OF THE DEMISED PREMISES
    4  
SECTION 5. TAXES
    5  
SECTION 6. LANDLORD SERVICES
    7  
SECTION 7. LANDLORD’S MAINTENANCE OBLIGATIONS
    13  
SECTION 8. ALTERATIONS, ADDITIONS, MAINTENANCE AND REPAIRS
    14  
SECTION 9. REQUIREMENTS OF PUBLIC AUTHORITY
    15  
SECTION 10. COVENANT AGAINST LIENS
    16  
SECTION 11. RIGHT OF ENTRY
    17  
SECTION 12. ASSIGNMENT AND SUBLETTING
    17  
SECTION 13 SIGNS
    17  
SECTION 14. COVENANT TO HOLD HARMLESS
    18  
SECTION 15. INSURANCE
    19  
SECTION 16. WAIVER OF SUBROGATION
    20  
SECTION 17. DAMAGE AND DESTRUCTION
    21  
SECTION 18. EXPROPRIATION
    22  
SECTION 19. ESTOPPEL CERTIFICATE
    23  
SECTION 20. ATTORNMENT AND SUBORDINATION
    23  
SECTION 21. DEFAULT OF TENANT
    24  
SECTION 22. TENANT’S SELF HELP REMEDY
    25  
SECTION 23. QUIET ENJOYMENT
    26  

-i-





--------------------------------------------------------------------------------



 



 



TABLE OF CONTENTS
(continued)

              Page  
SECTION 24. TENANT’S PROPERTY
    26  
SECTION 25. HOLDING OVER
    26  
SECTION 26. COMMON AREAS
    26  
SECTION 27. INTENTIONALLY DELETED
    27  
SECTION 28. ENVIRONMENTAL MATTERS
    27  
SECTION 29. MISCELLANEOUS
    28  
SECTION 30. DISPUTE RESOLUTION
    31  
SECTION 31. TERMINATION RIGHTS
    32  
 
       
SCHEDULE “A” — DEMISED PREMISES
       
SCHEDULE “B” — LEGAL DESCRIPTION
       
SCHEDULE “C” — PLAN OF COMPLEX
       
SCHEDULE “D” — PERMITTED ENCUMBRANCES
       
SCHEDULE “E” — SERVICES RENT
       

-ii-



--------------------------------------------------------------------------------



 



 

LEASE
     THIS LEASE, made as of this 1st day of May, 2000, between General Motors of
Canada Limited, a Canadian corporation (hereinafter referred to as “Landlord”),
and Delphi Canada Inc., an Ontario corporation (hereinafter referred to as
“Tenant” and, together with Landlord, the “Parties”).
WITNESSETH:
     In consideration of Ten and 00/100 Dollars ($10.00), other good and
valuable consideration and mutual covenants contained herein, and intending to
be legally bound hereby, Landlord and Tenant hereby agree with each other as
follows:
Section 1. PREMISES
     (a) Landlord hereby leases and lets to Tenant, and Tenant hereby takes and
hires from Landlord, upon and subject to the terms, conditions, covenants and
provisions hereof, premises consisting of approximately 193.964 square feet and
more particularly detailed in Schedule “A” hereto (the “Demised Premises”),
being part of a building (the whole of such building being hereinafter referred
to as the “Building”), located on that certain tract, piece or parcel of land,
situated in Oshawa, Ontario and known municipally as 700 Park Road South, as
more particularly described in Schedule “B” hereto (the “Lands”). The
responsibility of the Landlord or Tenant for payment of any costs associated
with the physical separation of the Demised Premises from the remainder of the
Building, such as the construction of demising walls, shall be as determined
pursuant to the Amended and Restated Asset Purchase Agreement between Landlord
and Tenant dated as of May 1, 2000 (the “Asset Purchase Agreement”).
     (b) The Demised Premises is situated within a complex of industrial
buildings and facilities (hereinafter referred to as the “Complex”) containing a
number of buildings and facilities operated by Landlord. The Complex is shown on
Schedule “C” hereto and made a part hereof.
     (c) Tenant acknowledges that the lease of the Demised Premises by Landlord
to Tenant is being made without any warranty or representation of any nature
whatsoever except as expressly set forth in this Lease and without the implied
warranties of merchantability or of fitness for a particular purpose. Tenant
also acknowledges that the Demised Premises are subject to the Permitted
Encumbrances listed in Schedule “D”.
     (d) The Demised Premises are herein leased together with the non-exclusive
right during the term of this Lease to have reasonable use of the Common Areas
(as defined in Section 26 hereof) consistent with past practice, subject to the
terms of this Lease and reasonable rules and regulations promulgated by Landlord
from time to time for the efficient operation of the Complex and the right to
receive utilities, including, without limitation, those more particularly
described in Section 6 hereof, through lines, pipes, and facilities in, under or
across the Complex in order to service the Demised Premises. Notwithstanding
anything herein contained to the contrary, upon at least 30 days’ prior written
notice to Tenant’s plant manager (except in the event of an emergency) Landlord
may at any time close temporarily any such Common Areas to



--------------------------------------------------------------------------------



 



 

 - 2 -
make repairs or changes, to prevent the acquisition of public rights in such
areas or to discourage public use of any portion of the Complex and may do such
other acts in and to the Complex excluding (subject to the remaining terms of
this Lease) the Demised Premises as in its judgment may be desirable; provided,
that Tenant shall be granted reasonable access to the Demised Premises at all
times and Landlord shall use its commercially reasonable best efforts to ensure
that there shall be no material interference with the Tenant’s business
operations in the Demised Premises and Common Areas.
     (e) Tenant acknowledges that certain steam lines, condensate lines,
compressed air lines, water lines, stormwater lines, sanitary water lines,
process wastewater lines, gas lines, electrical lines, communication facilities
and lines, fire protection lines and other lines and facilities servicing other
parts of the Complex run through, under, across and over the Demised Premises
(including within the Building) (such lines and facilities are hereinafter
referred to as the “Complex Utility Lines”). Landlord reserves the right to have
the Complex Utility Lines run through, under, across and over the Demised
Premises (including within the Building), to operate the same and as reasonably
necessary to replace the same. In addition, Landlord reserves the right to
install and construct new. and additional Complex Utility Lines running through,
under, across and over the Demised Premises (but not within the Building) to
governmental authorities and public and private utilities to service the Complex
without Tenant’s consent or joinder, provided that such easements and licenses
shall not materially and adversely affect Tenant’s use of the Demised Premises.
Landlord shall provide to Tenant’s Plant Engineer (or his designee) thirty
(30) days’ prior written notice of the installation of new lines. In exercising
its rights pursuant to this Section 1(e), Landlord shall use its commercially
reasonable best efforts to ensure that there shall be no material interference
with the Tenant’s business operations in the Demised Premises and Common Areas
and shall cooperate with Tenant to minimize interference with Tenant’s
operations in the Demised Premises and Common Areas.
     (f) Notwithstanding anything herein contained to the contrary, Landlord
reserves the right at any time and from time to time (i) to make or permit
changes or revisions in and to the Complex (other than the Demised Premises),
including additions to, subtractions from, rearrangements of, alterations of,
modifications of or supplements to the building areas, parking areas, roads,
driveways or other areas; (ii) to construct other buildings or improvements and
to make alterations thereof and additions thereto and/or demolish any existing
buildings or improvements (except upon the Demised Premises or as otherwise
expressly provided herein); and (iii) to make or permit changes or revisions on
the Complex, including additions thereto and/or reductions thereof (other than
the Demised Premises) and to convey portions of the Complex to others for the
purpose of constructing buildings or improvements thereon (other than the
Demised Premises); provided, however, that in exercising its rights pursuant to
Sections 1(d) and (e) hereof and this Section 1(f), Landlord shall not
materially and adversely affect Tenant’s access to the Demised Premises, or
parking thereon, or its operations in the Demised Premises or Common Areas or
the providing of Landlord’s Services, as hereinafter defined, to the Demised
Premises.



--------------------------------------------------------------------------------



 



- 3 -

Section 2. TERM
     (a) The term of this Lease shall commence on May 1, 2000 (hereinafter
referred to as the “Commencement Date”), and continue for a period of two
(2) years and eight (8) months until December 31, 2002, unless sooner terminated
or extended as herein provided.
     (b) Provided Tenant is not in default after notice and beyond any
applicable cure periods, Tenant shall have the right to extend the term of this
Lease for three consecutive periods of one year each, upon all of the terms and
conditions herein contained. Tenant shall exercise such right, if at all, by
written notice to Landlord at least six (6) months prior to the expiration of
the term of this Lease as the same may be extended. The exercise of the first
such right shall not constitute the exercise of the second such right and upon
Tenant’s failure to exercise the first right, the second right to extend shall
be terminated and of no further force or effect. As used in this Lease, the
phrase “term of this Lease” shall include any extension periods.
Section 3. RENT
     (a) Tenant covenants and agrees to pay Landlord for the Demised Premises,
without previous demand therefor, basic rent (hereinafter referred to as the
“Basic Rent”) during the original term of this Lease in the amount of Two
Hundred and Seventy Nine Thousand One Hundred and Twenty Canadian Dollars
(Cdn.$279,120.00) (calculated at U.S.$1.00 per square foot per annum using an
exchange rate of Cdn.$1.439 equals U.S.$1.00 with estimated square footage of
193,964 square feet), annually for each year of the term, together with the
amounts payable to Landlord by Tenant pursuant to Section 6 hereof (hereinafter
referred to as the “Services Rent”), the amounts payable to Landlord by Tenant
pursuant to Section 3(b) hereof and the amounts payable to Landlord by Tenant
pursuant to Section 3(c) hereof (the amounts payable pursuant to Section 3(c)
are hereinafter referred to as a “Common Areas Charge”). Basic Rent shall be
paid in equal monthly instalments in arrears without any deduction or set-off on
a Prox 15 basis, with the first payment of Basic Rent due on June 15, 2000. The
Services Rent and Common Areas Charge shall be paid at the times and in the
manner provided for in Sections 6 and 3(c) respectively. Payments under Section
3(b) shall be paid at the times and in the manner provided therein.
     (b) Tenant shall pay to Landlord as additional rent any money and charges
required to be paid by Tenant pursuant to the terms of this Lease, whether or
not the same may be designated “additional rent”, including, without limitation,
Tenant’s proportionate share of Taxes in accordance with Section 5(a) hereof and
Tenant’s proportionate share of the costs of insurance required to be maintained
by Landlord on the Complex pursuant to Section 15(a) hereof.
     (c) Tenant shall pay Landlord the amount of Twenty Three Thousand Canadian
Dollars (Cdn.$23,000) per year in the term as a Common Areas Charge. Tenant
shall pay Landlord an amount equal to 1/12th of Common Areas Charge per month on
a Prox 15 basis.
     (d) If Tenant shall exercise its right to extend the term of this Lease
pursuant to Section 2(b) hereof, the Basic Rent during each extended term shall
be the fair market value rent based on terms and conditions arrived at by the
parties bargaining at arms length taking into account the original components of
original Basic Rent as same may have increased in cost plus



--------------------------------------------------------------------------------



 



- 4 -

other factors applicable to original Basic Rent for the Demised Premises as
reasonably determined by the parties; provided that such Basic Rent shall not
decrease save and except for any reduction in square footage as a result of
Tenant exercising its option to reduce the square footage leased hereunder
pursuant to Section 1(g) hereof. Tenant acknowledges that if it exercises its
right pursuant to Section 1(g) hereof, an increase in the fair market rent per
square foot for the remainder of the Demised Premises so leased may result. As
soon as practical after the exercise of the right to extend by Tenant, the
parties shall meet and determine such Basic Rent, failing which the matter shall
be determined in accordance with Section 30 hereof.
     (e) Save as expressly provided in this Lease, the rent provided for in
Sections 3(a), 3(b), 3(c), 3(d) and 6 hereof shall be an absolutely net return
to Landlord and shall continue unreduced and unabated throughout the entire term
of this Lease.
     (f) Except as expressly provided herein, rental and additional rental shall
be paid to Landlord, in lawful money of Canada at Landlord’s address for notices
hereunder or to such other person or at such other place as Landlord may from
time to time designate in writing. All amounts payable by Tenant to Landlord
and/or by, Landlord to Tenant hereunder if not paid within ten (10) days after
receipt of notice by the payee that the same is past due, shall bear interest
from the due date until paid at the rate equal to two percent (2%) in excess of
the then annual rate of interest announced from time to time by The
Toronto-Dominion Bank as the reference rate of interest then in effect for loans
to customers of varying degrees of credit-worthiness, adjusted from time to time
to reflect changes in such rate (“Rate of Interest”), but not in excess of the
maximum rate allowed by law. Any payments required to be made by Tenant directly
to any third party shall be paid on the due date as indicated in the invoice for
payment.
     (g) “Prox 15” in this Lease means for invoices from Landlord to Tenant
dated from the 1st to the 31st of the current month, payment by Tenant is due on
the fifteenth day of the following month.
Section 4. USE OF THE DEMISED PREMISES
     (a) The Demised Premises shall be used for automotive component
manufacturing and related uses provided there shall be no greater risk to the
Complex than the current use thereof. In addition, Tenant may utilize all or any
portions of the Demised Premises for office, warehousing and laboratory purposes
in each case related to automotive component manufacture and uses directly
related thereto and for no other use or purpose.
     (b) If any governmental license or permit shall be required for the proper
and lawful conduct of Tenant’s business or other activity carried on in the
Demised Premises, Tenant, at Tenant’s expense, shall duly procure and thereafter
maintain such license or permit and submit the same for inspection by Landlord
on request. Tenant shall, at Tenant’s expense, at all times, comply with the
requirements of each such license or permit.
     (c) Tenant shall not do or permit or suffer to be done in or about the
Demised Premises, nor bring or keep or permit or suffer to be brought or
anything which is prohibited by or will materially conflict with any applicable
law, statute, ordinance or governmental rule or regulation, now in force or
which may hereafter be enacted or promulgated, or which is



--------------------------------------------------------------------------------



 



- 5 -

prohibited by or will materially conflict with any of the Permitted
Encumbrances, or which is prohibited by the Casualty Policy, as hereinafter
defined, or cause a cancellation of the Casualty Policy, or materially and
adversely affect or interfere with any services required to be furnished by
Landlord to Tenant hereunder or to other portions of the Complex, or with the
proper and economical rendition of any such service. Tenant shall not do or
permit anything to be done in of about the Demised Premises which will in any
material way obstruct or interfere with the rights of Landlord or use or allow
the Demised Premises to be used for any unlawful purpose, nor shall Tenant
cause, maintain or permit any nuisance in, on or about the Demised Premises or
commit or permit to be committed any waste in, on or about the Demised Premises
or commit or permit to be committed any waste in, on or about the Demised
Premises which has a material and adverse affect on the Complex or Landlord.
     (d) Tenant shall not do or permit anything to be done which will in any
material way obstruct or interfere with the business or the rights (including
occupancy rights) of any other tenant of the Building or Complex, including
Landlord.
     (e) Landlord acknowledges that Tenant shall have the right during the term
to use, at no additional cost to Tenant, the furniture and related personal
property belonging to the Landlord located in the offices at the Demised
Premises on an “as is where is basis”.
     (f) Each of the Parties hereby acknowledges that certain of the Landlord’s
salaried and hourly employees will be operating the manufacturing business at
the Demised Premises pursuant to the terms and conditions of the Oshawa Labour
and Management Services Agreement between the Landlord and Tenant dated as of
May 1, 2000 (the “Oshawa Labour and Management Services Agreement”) and as such,
may be performing obligations of the Tenant under this Lease.
Section 5. TAXES
     (a) Tenant shall pay to Landlord Tenant’s proportionate share of all Taxes
on the Complex with respect to each calendar year (or part thereof) during the
term, Tenant’s proportionate share of Taxes shall be determined by the Landlord
on a fair and equitable basis having regard to the square footage of the Demised
Premises relative to the square footage of all buildings in the Complex among
which the Taxes are allocated and/or a market-value based assessment, or a
combination thereof.
     (b) “Taxes” shall be all taxes and existing and future assessments, general
and special, and governmental charges of any kind or nature whatsoever, which
may be levied or assessed by any lawful authority or become due and payable
against the land, buildings and improvements comprising the Complex during the
term of this Lease and including those taxes payable after the term of this
Lease but attributable to the term of this Lease, and including, without
limitation, all (i) ad valorem real property taxes and assessments (including
installments of special assessments required to be paid during the calendar
year); (ii) other taxes, other charges and impositions imposed by the Province
of Ontario or any subdivision thereof which: (A) are in replacement of or in
addition to all or any part of ad valorem taxes as sources of revenue; and
(B) are based in whole or in part upon the land and building of which the
Complex is a part or any interest therein or the ownership thereof, or the
rents, profits or other income



--------------------------------------------------------------------------------



 



- 6 -

therefrom, including, without limitation, excise, license, privilege, sales,
use, and occupancy taxes; (iii) taxes or surcharges of any kind or nature upon,
against or with respect to the parking areas or the number of parking spaces in
the portion of the Complex covered by such tax bills; and (iv) taxes and/or
assessments of any kind or nature upon, against or with respect to the rentals
and other charges payable by Tenant to Landlord other than GST payable pursuant
to Section 5(g).
     (c) Upon receipt of the appropriate tax bills, Landlord shall compute
Tenant’s proportionate share of the Taxes covered by such bills (and actually
payable by Landlord) and shall deliver to Tenant a statement showing such
computation together with a copy of such tax bills and Tenant shall pay to
Landlord an amount equal to 1/12th of its proportionate share of each
installment of Taxes required to be paid by Landlord to the relevant
governmental authority per month on a Prox 15 basis. Landlord shall deliver to
Tenant upon Tenant’s written request reasonable supporting documentation
sufficient to verify to Tenant the computation of Tenant’s proportionate share.
     (d) For the calendar year in which the term of this Lease commences and
terminates or expires, the provisions of this Section 5 shall apply, and
Tenant’s liability for its proportionate share of Taxes shall be subject to a
pro rata adjustment in accordance with local custom for such prorations.
     (e) Any reasonable costs, expenses and legal fees (including without
limitation the cost of tax consultants) incurred by Landlord in connection with
the negotiations for reduction in the assessed valuation of land, buildings and
improvements comprising the Complex and any protest or contest of real estate
tax and/or assessments shall be made solely in the discretion of the Landlord
and the cost thereof shall be included within the term “Taxes”. If Landlord
obtains any tax refunds or rebates relating to any Taxes of which Tenant paid
its proportionate share hereunder, Landlord shall promptly refund to Tenant,
Tenant’s proportionate share of any such refund, net of Tenant’s proportionate
share of Landlord’s reasonable out-of-pocket expenses in obtaining the same.
     (f) In addition to the payment of Tenant’s proportionate share of the Taxes
as herein provided, Tenant shall pay any and all taxes whether or not now
customary or within the contemplation of the parties (i) upon, measured by or
reasonably attributable to the cost or value of Tenant’s equipment, furniture,
fixtures and other personal property located on the Demised Premises, and
(ii) upon or with respect to the possession, leasing, operation, management,
maintenance, alteration, repair, use or occupancy by Tenant of the Demised
Premises or any portion thereof. If Landlord is required to pay any of such
taxes, Tenant shall reimburse Landlord therefor on a Prox 15 basis.
     (g) Tenant shall also pay any goods and services tax (“GST”) and any
applicable provincial sales tax (“PST”) in respect of this Lease or the rent or
other amounts payable by Tenant under this Lease. Tenant shall pay GST and any
applicable PST to Landlord at the same time as the amounts to which such taxes
apply are payable to Landlord under the terms of this Lease. If Tenant fails to
pay such GST or any applicable PST when due, Landlord shall have the right, but
not the obligation, to make such payments to the relevant authorities and to
collect the GST and any applicable PST together with any penalties and interest
costs imposed by such



--------------------------------------------------------------------------------



 



- 7 -

relevant authorities from Tenant upon demand. Notwithstanding any other
provision of this Lease, GST and any applicable PST payable by Tenant under this
subsection shall be deemed not to be Basic Rent, but in addition to Landlord’s
statutory rights and remedies, Landlord shall have all of the same remedies for
and rights of recovery of such amounts as it has for recovery of Basic Rent
under this Lease including without limitation, the right to collect interest
thereon at the Rate of Interest from the date the relevant amount was due to the
date of payment.
Section 6. LANDLORD SERVICES
     (a) During the term of this Lease, Landlord shall supply certain services
to the Demised Premises and the operations therein (herein referred to as
“Landlord’s Services”) and Tenant shall reimburse Landlord for Landlord’s costs
thereof (without any mark-up) as rent (herein referred to as the “Services
Rent”) in accordance with the terms and provisions of this Section 6 and
Schedule E.
     (b) Electricity
          The parties acknowledge that it is not presently practical for Tenant
to obtain separate electric service for the Demised Premises. Therefore,
Landlord shall supply electricity to the Demised Premises in a manner comparable
to which such service was provided to the Demised Premises immediately prior to
the Commencement Date, such service shall be separately metered to the Demised
Premises and Tenant shall pay for such service on a Prox 15 basis. The
responsibility of the Landlord or Tenant for payment of installation of such
metering shall be as determined in the Asset Purchase Agreement. The payment by
Tenant to Landlord of the supply of electricity pursuant to this Section 6(b) is
herein referred to as one of the components comprising the “Services Rent”.
Landlord and Tenant acknowledge that in the event that it should become
practical for Tenant to obtain separate electric service for the Demised
Premises, the Tenant may obtain such service at the Tenant’s sole cost, provided
that Landlord’s rates for such service are not increased, and thereafter the
Tenant shall pay directly to the service provider all charges for such
electricity on due date therefor and shall release Landlord from its obligations
to supply electric service to the Demised Premises.
     (c) Steam
          (i) Steam service is currently provided to the Demised Premises by
Landlord through a closed loop system (which returns condensate water to the
powerhouse). Such steam is currently produced at a powerhouse in the Complex and
transported to the Demised Premises through the existing integrated steam (and
condensate) lines that cannot economically be separated readily so as to be
capable of providing separate service to the Demised Premises. It is further
understood that steam service is not readily available from any other provider.
          (ii) Landlord shall provide steam to the Demised Premises comparable
to that being supplied thereto immediately preceding the Commencement Date,
subject to adjustment for traditional cyclical and seasonal volume. Tenant shall
return all condensate water (subject to normal loss) resulting from the supply
and use of steam to the Demised Premises to the powerhouse through the
condensate lines. Such condensate water shall be in materially the same
condition as ordinarily results from its passage through the system and
consistent with past



--------------------------------------------------------------------------------



 



- 8 -

practices and Tenant shall be responsible for any damage resulting from
condensate water being returned from the Demised Premises to the powerhouse
other than in such condition, unless such condition has been caused by actions
on the Complex other than upon the Demised Premises or caused by actions of
Landlord or performance by employees of Landlord pursuant to Section 4(f) hereof
(whether on or off of the Demised Premises). If Landlord reasonably determines
that the condensate water being returned from the Demised Premises is injurious
to the system due to conditions upon the Demised Premises, unless such condition
has been caused by actions of Landlord or performance by employees of Landlord
pursuant to Section 4(f) hereof (whether on or off of the Demised Premises),
Landlord shall have the right to require Tenant to dispose of the condensate
water other than by returning the same to the powerhouse and in accordance with
all applicable laws, at Tenant’s sole cost and expense.
          (iii) Such steam services shall be metered to the Demised Premises and
Tenant shall pay for such steam so consumed by it at a rate equal to Landlord’s
cost of producing the same. Tenant shall pay for such steam service on a Prox 15
basis. The responsibility of the Landlord or Tenant for payment of installation
of such metering shall be as determined in the Asset Purchase Agreement. The
payment to Landlord for steam service pursuant to this Section 6(c)(iii) is
herein referred to as one of the components comprising the “Services Rent.”
     (d) Natural Gas
          (i) Landlord shall supply gas service to the Demised Premises in
accordance with the provisions of this Section 6(d), through the existing
integrated lines and equipment that cannot economically be separated readily so
as to be capable of providing separate service to the Demised Premises.
          (ii) Landlord shall supply gas to the Demised Premises in a manner
comparable to which such service was provided to the Demised Premises
immediately prior to the Commencement Date, subject to adjustment for
traditional cyclical and seasonal volume.
          (iii) Such service shall be separately metered to the Demised Premises
and Tenant shall pay for such service on a Prox 15 basis. The responsibility of
the Landlord or Tenant for payment of installation of such metering shall be as
determined in the Asset Purchase Agreement. The charge for such natural gas
service shall be at the same rate paid by Landlord. The payment by Tenant to
Landlord pursuant to this Section 6(d)(iii) is herein referred to as one of the
components of the “Services Rent”.
          (iv) In the event that gas is supplied to the Demised Premises through
a buy/sell or a bundled service arrangement, Landlord shall not be liable for
any claims, damages or losses which Tenant may suffer as a result of any
reduction, interruption or shutdown of service provided under such arrangement.
If Landlord receives from the supplier notice of any such reduction,
interruption or shutdown of service, Landlord shall provide notice of same to
Tenant. Tenant agrees to enter into any agency agreement reasonably required by
such natural gas supplier to ensure Landlord has the right to supply gas to
Tenant.



--------------------------------------------------------------------------------



 



- 9 -

     (e) Compressed Air
          (i) Landlord shall supply compressed air to Tenant in accordance with
the provisions of this Section 6(e) hereof, through the existing integrated
lines and equipment that cannot economically be separated readily so as to be
capable of providing separate service to the Demised Premises. It is further
understood that compressed air service is not readily available from any other
provider.
          (ii) During the term of this Lease, Landlord shall supply compressed
air to the Demised Premises in a manner comparable to which such service was
provided to the Demised Premises immediately prior to the Commencement Date,
subject to adjustment for traditional cyclical and seasonal volume.
          (iii) The payment by Tenant to Landlord pursuant to this
Section 6(e)(iii) is herein referred to as one of the components of the
“Services Rent”. Such service shall be separately metered to the Demised
Premises and Tenant shall pay for such service on a Prox 15 basis.
     (f) Telephone, Communication and Technical Infrastructure — Autoplex
          (i) Landlord shall supply telephone, communication and technical
infrastructure service for the Complex to Tenant in accordance with the
provisions of this Section 6(f), through the existing integrated infrastructure
that cannot economically be separated readily so as to be capable of providing
separate service to the Demised Premises. It is further understood that such
service is not readily available from any other provider.
          (ii) During the term of this Lease, subject to obtaining any necessary
consents, Landlord shall supply telephone, communication and technical
infrastructure service to the Demised Premises in a manner comparable to which
such service was provided to the Demised Premises immediately prior to the
Commencement Date.
          (iii) Tenant shall pay Landlord the amount of $1,500 per month for the
provision of such telephone, communication and technical service, which cost
shall be fixed for the term of this Lease. Payment for such service will be made
to Landlord on a Prox 15 basis. In addition, Tenant shall pay directly to the
applicable vendor the cost of telephone services as billed by the applicable
vendor to Tenant. The payment by Tenant to Landlord pursuant to this
Section 6(f)(iii) is herein referred to as one of the components of the
“Services Rent”.
     (g) Water Service
          (i) Landlord shall supply water service to Tenant in accordance with
the provisions of this Section 6(g) hereof, through the existing integrated
lines and equipment that cannot economically be separated readily so as to be
capable of providing separate service to the Demised Premises. It is further
understood that water service is not readily available from any other provider.
          (ii) During the term of this Lease, Landlord shall supply water
service to the Demised Premises in a manner comparable to which such service was
provided to the Demised



--------------------------------------------------------------------------------



 



- 10 -

Premises immediately prior to the Commencement Date, subject to adjustment for
traditional cyclical and seasonal volume.
          (iii) Such service shall be separately metered to the Demised Premises
and Tenant shall pay for such service on a Prox 15 basis. The responsibility of
the Landlord or Tenant for payment of installation of such metering shall be as
determined in the Asset Purchase Agreement. The charge for water service shall
be at the same rate paid by Landlord. The payment by Tenant to Landlord pursuant
to this Section 6{g)(iii) is herein referred to as one of the components of
“Services Rent”.
     (h) Fire Protection Systems
          During the entire term of this Lease, Landlord shall provide high
pressure fire protection water and fire watch and monitoring systems which
include alarm and security systems which are maintained through a computer
system operated and controlled by Landlord in a manner comparable to which such
services were provided to the Demised Premises immediately prior to the
Commencement Date and through the existing integrated lines and equipment that
cannot economically be separated readily so as to be capable of providing
separate service to the Demised Premises. It is further understood that fire
protection water and fire water and monitoring services are not readily
available from any other provider. The cost of this service is included in Basic
Rent.
     (i) Janitorial Service
          The Landlord shall provide janitorial services to the Demised Premises
in a manner comparable to which such service was provided to the Demised
Premises immediately prior to the Commencement Date. Tenant shall pay Landlord
for janitorial services based on the wages and benefits of a mutually agreeable
number of services personnel. The payment by Tenant to Landlord for such
services shall be on a Prox 15 basis and the payment pursuant to this Section
6(i) is herein referred to as one of the components of the “Services Rent”. The
Parties will determine annually on a calendar year basis whether a lesser number
of employees would be sufficient, subject to the provisions of the “Collective
Agreement” as defined in the Oshawa Labour and Management Services Agreement.
     (j) Wastewater Treatment Service
          (i) Landlord shall supply wastewater treatment service to Tenant in
accordance with the provisions of this Section 6(j), through the existing
integrated lines and equipment that cannot economically be separated readily so
as to be capable of providing separate service to the Demised Premises. It is
further understood that wastewater treatment service is not readily available
from any other provider.
          (ii) During the term of this Lease, Landlord shall supply wastewater
treatment service to the Demised Premises in a manner comparable to which such
service was provided to the Demised Premises immediately prior to the
Commencement Date, subject to adjustment for recognized cyclical or seasonal
volume.



--------------------------------------------------------------------------------



 



- 11 -

          (iii) The charge for wastewater treatment service shall be based on an
assessment arrived at in a manner fully consistent with the assessment conducted
prior to the Commencement Date, which is based on total water delivery to the
Demised Premises in the relevant period, and an estimate of the Demised
Premises’ requirement for wastewater treatment together with any supplementary
charges imposed as a result of the delivery of overstrength waters from the
Demised Premises. Supplementary charges shall be imposed in a manner fully
consistent with the manner in which they have been imposed prior to the
Commencement Date. The charges for wastewater treatment service have been
included as part of the environmental management services charge, which shall be
paid in accordance with the provisions of the Administrative Services Agreement
between the Landlord and Tenant dated as of April 30, 2000 (the “ASA”).
          (iv) Tenant will take no steps which compromise the compliance status
of the wastewater treatment plant or its ability to perform the services for
which it was designed. Tenant will give notice to Landlord of all proposed
changes to product, product components, or manufacturing processes which are
likely to have environmental implications, or implications for the viability or
compliance status of the wastewater treatment plant prior to implementation
(which changes shall be subject to Landlord’s prior written approval, acting
reasonably), and sufficiently in advance of implementation to permit the impact
of the proposed changes to be fully assessed and accounted for. Landlord hereby
approves the compliance status of products and manufacturing processes currently
in use at the Demised Premises.
     (k) Security Services
          The Landlord shall provide security services for the Building to the
same standard as immediately prior to the Commencement Date subject to Tenant
receiving the necessary approvals and executing any acknowledgements reasonably
required by the security provider to the extent required by agreements between
the security provider and Landlord. Tenant shall pay to Landlord its
proportionate share of such security services having regard to the square
footage of the Demised Premises relative to the square footage of all buildings
in the Complex to which Landlord provides such services. Tenant shall pay
Landlord for such services in accordance with the provisions of the ASA.
     (l) General
          With respect to all Landlord’s Services:
          (i) All Landlord’s Services are provided on a commercially reasonable
best efforts basis.
          (ii) Although Landlord will use commercially reasonable best efforts
to provide Landlord’s Services as required pursuant to the terms of this
Section 6, Landlord makes no guarantees, warranties, representations or
commitments with respect to the quantity under/or quality of the service to be
provided, except as expressly provided herein. Landlord shall provide Landlord’s
Services to Tenant hereunder on substantially the same basis as to quality and
quantity as such services are supplied to the other portions of the Complex but
not of less quantity or quality than that supplied to the Demised Premises on
the Commencement Date



--------------------------------------------------------------------------------



 



- 12 -

unless the quantity or quality supplied to the remainder of the Complex
decreases to the same extent.
          (iii) All Landlord’s Services shall be provided subject to the
provisions of Section 29(d) hereof.
          (iv) Upon Tenant’s written request, Landlord shall provide to Tenant
reasonable supporting documentation relating to Landlord’s computation of the
Services Rent. Tenant acknowledges that should Landlord’s costs of providing
Landlord’s Services increase, the cost to Tenant for Landlord’s Services shall
increase accordingly. During the term of the Lease and during the one year
period thereafter, Landlord agrees to maintain back-up documentation, bills and
invoices sufficient to verify to Tenant the Services Rent and will provide
copies to Tenant once annually upon request within 90 days following calendar
year end.
          (v) Tenant acknowledges and agrees that the providing of Landlord’s
Services by Landlord to Tenant does not constitute Landlord being a “public
utility” or “regulated entity” and that Tenant is estopped during the term of
this Lease or thereafter from asserting that Landlord is or was a “public
utility” or “regulated entity” by virtue of Landlord providing any such
Landlord’s Services to Tenant.
          (vi) None of Landlord’s Services shall be supplied by Tenant to or
shared by Tenant with any third party and Tenant’s right to receive the same is
not assignable; provided, however, that other parties permitted to utilize or
otherwise conduct business in the Demised Premises hereunder may utilize such
services, together with Tenant.
          (vii) Notwithstanding anything to the contrary contained in this
Section 6, Tenant shall pay to Landlord, if paid by Landlord, or be responsible
for timely payment of any direct or indirectly allocable properly documented
sales, use, services or other taxes imposed by any governmental authority which
may be assessed or levied against Landlord or Tenant relating to supply of
Landlord’s Services, as the circumstances may require. Such taxes shall not,
however, include any income, excess profits or franchise taxes nor any
environmental assessment attributable to the Demised Premises.
          (viii) Landlord shall have the right upon reasonable prior written
notice to Tenant to terminate any Landlord’s Services being provided by Landlord
to Tenant pursuant to this Section 6 if (A) it is determined by any court or
regulatory agency that Landlord is not permitted to provide any such Landlord’s
Services, or (B) any action, investigation or inquiry by any person, entity or
regulatory agency is made or initiated which alleges that Landlord is not
permitted to provide any such Landlord’s Services and such allegation is
reasonably likely to be proven true. If Landlord cannot provide any such
Landlord’s Services and Tenant, after employing commercially reasonable best
efforts is unable to obtain such services from another provider. Landlord and
Tenant agree to negotiate in good faith to determine an appropriate solution
with a view to minimizing the financial impact on both parties. Such negotiation
may include a discussion of the termination of this Lease and may include a
discussion of the payment by Landlord to Tenant of a reasonable relocation
allowance.



--------------------------------------------------------------------------------



 



- 13 -

          (ix) It is understood and agreed that occasional shutdowns of service
described herein may be required for regularly scheduled or emergency
non-routine maintenance services or during periods of non-supply to Landlord
from its supplier of the services described herein. Except for emergencies or
periods of non-supply to Landlord from its suppliers, the time and duration of
such shutdowns for regularly scheduled maintenance will be scheduled by mutual
agreement, but if the parties are unable to agree, the reasonable determination
of Landlord shall be binding upon the parties; provided, that in connection
therewith, Landlord will not discriminate against Tenant and will make
commercially reasonable best efforts not to unreasonably interfere with Tenant’s
operations in the Demised Premises.
          (x) Notwithstanding anything herein contained to the contrary, but
subject to the provisions of Section 6(l)(ii) hereof, Landlord shall not be
liable for any damage whatsoever caused by any interruption to or for the
quantity or quality of any of the services to be provided by Landlord to Tenant
pursuant to this Section 6 for reasons other than those attributable solely to
Landlord’s gross negligence or wilful misconduct hereunder nor shall Landlord be
liable for any damage on the Demised Premises due to any defect, insufficiency,
deterioration or corrosion of any Complex Utility Lines or other facilities for
reasons other than those attributable solely to Landlord’s gross negligence or
wilful misconduct hereunder provided, however, that under no circumstances shall
Landlord ever be liable for any liability described in Section 29(n) hereof.
Tenant’s sole and exclusive remedy for the failure of Landlord to supply any
services to be provided under this Lease for reasons other than those
attributable solely to Landlord’s gross negligence or wilful misconduct
hereunder shall be the right set forth in Section 22 and the right to withhold
payment of Services Rent for such Landlord’s Services not so supplied and to
seek specific performance and other injunctive relief provided, however, that
under no circumstances shall Landlord ever be liable for any liability described
in Section 29(n) hereof.
          (xi) If it becomes commercially practicable for Tenant to obtain any
Landlord’s Services directly, then upon reasonable prior written notice to and
consent of Landlord (which consent may be arbitrarily withheld if termination
will result in any cost or penalty to Landlord or breach of contract by
Landlord) Tenant may terminate Landlord’s obligation to provide the Landlord’s
Services in question and Landlord shall (to the extent reasonably practicable)
permit Tenant to utilize any facilities previously used for the provision of
such service to the Demised Premises at Tenant’s expense.
          (xii) Tenant shall cooperate with Landlord to obtain any necessary
consents and provide such further documents or instruments as may be reasonably
necessary or desirable to carry out the provisions under this Lease.
Section 7. LANDLORD’S MAINTENANCE OBLIGATIONS
     (a) Landlord shall, at Landlord’s sole cost and expense, repair and
maintain and operate and replace (provided replacement shall be required only if
repair is not a commercially practicable alternative in light of factors such as
the length of term and the risk to Tenant’s business operations should repair be
inadequate and provided that Landlord has the right to factor the short term
nature of the Lease and the economics of replacement into its decision about
what is an appropriate replacement) the Complex Utility Lines and pipes in such
a manner so that Landlord may supply Landlord’s Services to Tenant.



--------------------------------------------------------------------------------



 



- 14 -

     (b) Landlord shall at Landlord’s sole cost and expense repair and maintain
and replace (provided replacement shall be required only if repair is not a
commercially practicable alternative in light of factors such as the length of
term and the potential detrimental effect of repair on Tenant’s business
operations should repair be inadequate and provided that Landlord has the right
to factor the short term nature of the Lease and the economics of replacement
into its decision about what is an appropriate replacement) both the Common
Areas, as hereinafter defined, upon the Complex and the Demised Premises in such
condition as is consistent with past practices and procedures of Landlord and
considering the age and condition of such Common Areas and Demised Premises
subject in each case to reasonable wear and tear, any gross negligence or wilful
misconduct on the part of Tenant or those for whom the Tenant is at law
responsible (which shall be the responsibility of the Tenant), and (subject to
Section 17 hereof) any damage caused by fire, the elements or other casualty.
     (c) Landlord shall at its cost repair and maintain and replace (provided
replacement shall be required only if repair is not a commercially practicable
alternative in light of factors such as the length of term and the risk to
Tenant’s business operations should repair be inadequate and provided that
Landlord has the right to factor the short term nature of the Lease and the
economics of replacement into its decision about what is an appropriate
replacement) the Building structure, roof and utility systems owned by Landlord
(which do not exclusively serve the Demised Premises), and other improvements of
a capital nature to the extent required to serve the Demised Premises so as to
maintain same in such condition as is consistent with past practices and
procedures of Landlord and considering the age and condition of the Building,
subject to reasonable wear and tear, any gross negligence act or wilful
misconduct of Tenant or those for whom it is in law responsible (which shall be
Tenant’s responsibility) and (subject to Section 17 hereof) any damage caused by
fire, the elements or other casualty.
Section 8. ALTERATIONS, ADDITIONS, MAINTENANCE AND REPAIRS
     (a) Tenant shall have the right, at its own cost and expense, to make any
interior, non-structural alterations to the Demised Premises at any time and
from time to time, as Tenant shall from time to time determine, provided that
(i) the same shall be in compliance with all then applicable building codes,
laws and ordinances; (ii) the construction and/or existence of such improvement
shall not adversely affect Landlord’s operations upon the Complex and/or any of
the Complex Utility Lines (which Tenant may relocate at its cost and expense, in
a manner which does not disrupt service and subject to Landlord’s prior written
approval); (iii) the construction and/or existence of any such improvement shall
not increase the cost of Landlord supplying Landlord’s Services to Tenant
pursuant to Section 6 hereof, unless Tenant agrees to pay all such increased
costs in full, and in no event shall the construction and/or existence of any
such improvement increase the cost of Landlord supplying such services to the
remainder of the Complex; and (iv) where the Alteration Cost (as hereinafter
defined) exceeds $100,000.00, Tenant must provide Landlord with plans and
specifications for such alterations, which plans and specifications shall be
subject to the approval of Landlord, such approval not to be unreasonably
withheld or delayed ( “Alteration Cost” shall mean the cost of the total design,
construction and related services required to complete the alteration in its
entirety and shall include all phases or components of an alteration whether
completed in stages or at different times.) In no event shall Landlord have any
obligation to perform any work or expend any amounts in connection with



--------------------------------------------------------------------------------



 



- 15 -

any such construction by Tenant, Tenant shall not make any exterior or
structural alterations to the Building without Landlord’s prior written consent.
     (b) Upon the expiration or earlier termination of the term of this Lease,
Tenant shall surrender the Demised Premises together with alterations, additions
and improvements made by Tenant in accordance with the terms of this Lease, in
good order and condition, ordinary wear and tear and loss or damage by fire, the
elements or other casualty (subject to the provisions of Section 17 hereof), and
with all of Tenant’s machinery, equipment, trade fixtures and personal property
removed from the Demised Premises. Tenant shall leave the Demised Premises in a
clean and safe condition plating over or barricading all pits, trenches or other
openings in the floor and removing all conduits, pipes and ducts other than the
Complex Utility Lines to a height of fifteen (15) feet above floor level. Tenant
shall also remove and dispose of all waste arising from Tenant’s process
operations at the Demised Premises and pump and dispose of all oil, waste water
and other liquids from trenches, pipe and lines and conduits on the Demised
Premises, all in accordance with applicable law and with Section 28 hereof.
     (c) Except as set forth in Section 7 and except where such obligation may
be performed by employees of the Landlord pursuant to
Section 4(f), Tenant shall, at all times and during the term of this Lease, at
its sole cost and expense, keep and maintain or cause to be kept and maintained
in good repair, order and condition consistent with the past practices and
procedures of Landlord and considering the age and condition of the Demised
Premises upon the Commencement Date, the remainder of the Demised Premises.
Section 9. REQUIREMENTS OF PUBLIC AUTHORITY
     (a) Subject to the provisions of Section 9(e) hereof, during the term of
this Lease, Tenant shall, at its own cost and expense, promptly observe and
comply with all present and future laws, ordinances, requirements, orders,
directives, rules and regulations of the Federal, Provincial, Municipal and City
Governments and of all the governmental authorities affecting the Demised
Premises or appurtenances thereto or any part thereof whether the same are in
force at the commencement of the term of this Lease or may in the future be
passed, enacted or directed, and Tenant shall pay all costs, expenses,
liabilities, losses, damages, fines, penalties, claims and demands, including
reasonable counsel, consultant and expert fees, that may in any manner arise out
of or be imposed because of the failure of Tenant to comply with the covenants
of this Section 9. Notwithstanding the foregoing, Tenant shall not be required
to so comply to the extent such laws, ordinances, etc. require changes to
improvements or facilities which Landlord is obligated to maintain under
Section 7, or require changes to facilities used for the provision of Landlord’s
Services; instead, Landlord shall be required to so comply with such laws,
ordinances, etc. provided, however, Tenant shall comply with laws, ordinances
etc. requiring changes to mechanical and electrical facilities exclusively
serving the Demised Premises if such changes are required due to Tenant’s
particular manner of use of the Demised Premises (as opposed to general
manufacturing use).
     (b) Subject to the provisions of Section 9(e) hereof, during the term of
this Lease, Landlord shall, at its own cost and expense, promptly observe and
comply with all present and future laws, ordinances, requirements, orders,
directives, rules and regulations of the Federal, Provincial, Municipal and City
Governments and of all the governmental authorities affecting



--------------------------------------------------------------------------------



 



- 16 -

the Complex (excluding the Demised Premises) whether the same are in force at
the commencement of the term of this Lease or may in the future be passed,
enacted or directed, and Landlord shall pay all costs, expenses, liabilities,
losses, damages, fines, penalties, claims and demands, including reasonable
counsel, consultant and expert fees, that may in any manner arise out of or be
imposed because of the failure of Landlord to comply with the covenants of this
Section 9, but only to the extent that Landlord’s failure to comply will have a
material adverse effect on Tenant’s use of the Demised Premises and Common
Areas.
     (c) Subject to the provisions of Section 9(e) hereof, Tenant shall have the
right to contest by appropriate legal proceedings diligently conducted in good
faith, in the name of Tenant, without cost or expense to Landlord, the validity
of application of any law, ordinance, rule, regulation or requirement of the
nature referred to in Section 9(a) hereof and, if by the terms of any such laws,
ordinance, order, rule, regulation or requirement, compliance therewith may
legally be delayed pending the prosecution of any such proceeding.
     (d) Subject to the provisions of Section 9(e) hereof, Landlord agrees to
within a reasonable period of time execute and deliver any appropriate papers or
other instruments which may be necessary or proper to permit Tenant so to
contest the validity or application of any such law, ordinance, order, rule,
regulation or requirement and to fully cooperate with Tenant in such contest.
     (e) Notwithstanding the foregoing provisions of this Section 9, the
provisions of this Section 9 shall not be applicable with respect to:
(i) environmental matters to the extent that the Landlord is responsible for
such matters pursuant to Section 28 hereof and (ii) unless Tenant is preventing
same, the services performed by Landlord or its affiliates under the Oshawa
Labour and Management Services Agreement or the ASA which shall be governed by
the provisions set out therein; or (iii) any breach of this Section 9 resulting
from performance by employees of the Landlord pursuant to Section 4(f) hereof.
Section 10. COVENANT AGAINST LIENS
     (a) If because of any act or omission of Tenant, any construction lien or
other lien, charge or order for the payment of money shall be filed against
Landlord or any portion of the Demised Premises, Tenant shall, at its sole cost
and expense, cause the same to be discharged of record or bonded within thirty
(30) days after written notice from Landlord to Tenant of the filing thereof;
and Tenant shall indemnify and save harmless Landlord against and from all
costs, liabilities, suits, penalties, claims and demands, including reasonable
counsel fees, resulting therefrom, except to the extent any failure to do so
results from Landlord’s failure to perform under the Oshawa Labour and
Management Services Agreement or the ASA, unless Tenant is preventing such
performance.
     (b) Notwithstanding the foregoing, the provisions of this Section 10(a)
shall not be applicable to any liens arising with respect to environmental
matters to the extent that the Landlord is responsible for such matters pursuant
to Section 28 hereof. These matters shall be governed by the provisions of
Section 28 hereof.



--------------------------------------------------------------------------------



 



- 17 -

     (c) Provided Tenant is not in default under this Lease, at the request of
Tenant Landlord shall execute and deliver in favour of an arms length lender
providing financing to Tenant upon the security of Tenant’s machinery,
equipment, inventory, trade fixtures and other personal property, postponements
of any statutory and/or common law rights of distraint granted to Landlord
against such of Tenant’s machinery, equipment, inventory, trade fixtures and
other personal property located in or about the Demised Premises, in a form
approved by Landlord which approval shall not be unreasonably withheld or
delayed
Section 11. RIGHT OF ENTRY
          Landlord or Landlord’s agent shall have the right to enter the Demised
Premises at all reasonable times or examine the same upon twenty-four
(24) hours’ written notice (except in an emergency), and to cure Tenant’s
failure to repair and maintain the Demised Premises in accordance with Section 8
hereof after reasonable written notice and an opportunity to cure (except in
emergencies), and, Landlord shall be allowed to take all material into and upon
the Demised Premises that may be required therefor without the same constituting
an eviction of Tenant in whole or in part, and the rent reserved shall in no way
abate while said repairs and alterations are being made, by reason of loss or
interruption of business of Tenant, or otherwise. Tenant shall have the right to
have its employees accompany Landlord or its agents when in the Demised Premises
(unless impractical in an emergency situation).
Section 12. ASSIGNMENT AND SUBLETTING
     (a) Tenant agrees not to assign, mortgage, encumber or in any manner
transfer, in whole or in part, this Lease or any estate or interest therein, and
not to sublet the Demised Premises or any part or parts thereof without
Landlord’s consent, which Landlord may grant or withhold in its sole and
absolute discretion. Any transfer, assignment or subletting in violation of this
Section 12(a) shall be void. Consent by Landlord to one or more assignments of
this Lease or to one or more subletting of the Demised Premises shall not
operate to exhaust Landlord’s rights under this Section 12.
     (b) Tenant acknowledges the special relationship between Landlord and
Tenant which exists under the Lease and numerous other agreements between the
Parties and further acknowledges that but for these relationships Landlord would
not have entered into this Lease. Therefore, Tenant agrees to the provisions of
this Section 12 as being fair and reasonable and binding upon Tenant.
Section 13. SIGNS
          Subject to Landlord’s prior written approval thereof not to be
unreasonably withheld or delayed and subject to compliance with all requirements
of any governmental authorities, Tenant shall have the right to install,
maintain and replace signage in, on or over the Demised Premises and shall be
granted street, building and directional signage consistent with the types of
signage used by Landlord for Landlord’s operations with sizes, types and
locations to be mutually agreed upon in good faith (but no other signs or
advertising matter other than usual traffic control and directional, safety,
environmental and similar signs), and Tenant shall comply with any applicable
requirements of any governmental authorities having jurisdiction



--------------------------------------------------------------------------------



 



- 18 -

and shall obtain any necessary permits for such purposes. Such signs shall be
similar in size and design with the other comparable signs on the Complex.
Subject to the foregoing, Tenant shall be granted the right to install, maintain
and replace signage in the Complex to the extent signage shall be of the types,
and shall be in the locations, as the signage utilized for the operations in the
Demised Premises prior to the Commencement Date. Failing agreement by Landlord
and Tenant regarding the size, type and location of such signs, the reasonable
determination of Landlord shall be binding.
Section 14. COVENANT TO HOLD HARMLESS
     (a) Tenant covenants to indemnify Landlord, and save it harmless, from and
against any and all claims, actions, damages, liability and expense, including
legal fees, in connection with loss of life, personal injury and/or damage to
property (i) arising from or out of any occurrence in, upon or at the Demised
Premises; or (ii) arising from or out of the occupancy or use by Tenant,
Tenant’s agents, contractors, employees, servants, customers, licensees or
invitees, of the Demised Premises or Common Areas or any part thereof; or
(iii) occasioned wholly or in part by any act or omission of Tenant, its agents,
contractors, employees, servants, customers, licensees or invitees. Landlord
shall not be responsible or liable for any damage or injury to any property,
fixtures, buildings or other improvement, or to any person or persons, at any
time on the Demised Premises, including any damage or injury to Tenant or to any
of Tenant’s agents, contractors, employees, servants, customers, licensees or
invitees. The foregoing indemnity and hold harmless obligations of Tenant and
exculpation of Landlord shall not apply to any occurrence to the extent
resulting from (i) the gross negligence or wilful misconduct of Landlord, its
agents, contractors, employees, servants, customers, licensees or invitees or
(ii) acts or omissions of Landlord, Landlord’s agents, contractors, employees,
servants, licensees or invitees in connection with services provided under
Sections 4(f) or 28 hereof, the Oshawa Labour and Management Services Agreement
or the ASA; and Landlord will indemnify and hold harmless Tenant to such extent.
Provided however that Tenant acknowledges that it shall nevertheless be liable
for the acts and/or omissions of third party contractors and for the gross
negligence and/or willful misconduct of Tenant and its affiliates.
Notwithstanding the foregoing, under no circumstances shall Tenant ever be
liable for any consequential damages or economic loss.
     (b) Save as set out in Section 14(a) as to Tenant’s obligation to
indemnify, Landlord covenants to indemnify Tenant, and save it harmless, from
and against any and all claims, actions, damages, liability and expense,
including legal fees, in connection with loss of life, personal injury and/or
damage to property which are attributable solely to the gross negligence or
wilful misconduct of Landlord: (i) arising from or out of any occurrence in,
upon or at the Common Areas or the occupancy or use by Landlord, Landlord’s
agents, contractors, employees, servants, customers, licensees or invitees, of
the Common Areas or any part thereof, or (ii) occasioned wholly or in part by
any act or omission of Landlord, its agents, contractors, employees, servants,
customers, licensees or invitees. Notwithstanding the foregoing, under no
circumstances shall Landlord ever be liable for any consequential damages or
economic loss.



--------------------------------------------------------------------------------



 



- 19 -

Section 15. INSURANCE
     (a) Landlord shall, during the Term, self-insure or maintain insurance on
the Complex, including the Building and the Common Areas, in accordance with
Landlord’s usual procedure (the “Casualty Policy”) and Tenant shall pay to
Landlord Tenant’s proportionate share of all costs of such insurance with
respect to each calendar year (or part thereof) during the term but only for
such costs that relate to the Building (e.g., no additional charge for Common
Areas). Tenant’s proportionate share of the costs of such insurance shall be
determined by the Landlord on a fair and equitable basis having regard to the
square footage of the Demised Premises relative to the square footage of the
Complex and the allocation to the Tenant of the Landlord’s costs of
self-insurance shall be done in a manner which is consistent with that done by
the Landlord prior to the Commencement Date. Landlord shall compute Tenant’s
proportionate share of the costs of such insurance and shall deliver to Tenant
upon Tenant’s written request reasonable supporting documentation sufficient to
verify to Tenant the computation of Tenant’s proportionate share.
     (b) During the term of this Lease, Tenant shall obtain and maintain
pursuant to the terms of this Lease, at its sole cost and expense, insurance
against fire, vandalism, windstorm, explosion, smoke damage, malicious mischief,
and such other perils as are from time to time included in all risks policy,
insuring Tenant’s merchandise, trade fixtures, furnishings, equipment and all
other items of personal property of Tenant located on or within the Demised
Premises, in an amount equal to not less than one hundred percent (100%) of the
actual replacement cost thereof and to furnish Landlord with a certificate
evidencing such coverage. Tenant shall not carry any stock of goods or do
anything in or about the Demised Premises, which will in any way invalidate any
of Landlord’s insurance policies on the Complex. If Tenant’s manner of use with
respect to the Demised Premises increases Landlord’s insurance rates, Tenant
will pay for such increases in Landlord’s insurance rates. If Tenant installs
any electrical equipment that overloads the lines in the Demised Premises,
Tenant shall at its own expense make whatever changes are necessary to comply
with the requirements of the insurance underwriters and governmental authorities
having jurisdiction. All property kept, stored or maintained within the Demised
Premises by Tenant shall be at Tenant’s sole risk.
     (c) During the term of this Lease, Tenant shall obtain and maintain
pursuant to the terms of this Lease, at its sole cost and expense, the following
types of insurance, with the minimum limits as set forth below:
          (i) Commercial General Liability, including products completed
operations and contractual liability, at a limit of not less than Five Million
Dollars ($5,000,000) per occurrence for personal injury and property damage
combined.
          (ii) Comprehensive Automobile Liability covering all owned, hired, and
nonowned vehicles at a limit of not less than Five Million Dollars ($5,000,000)
per occurrence for personal injury and property damage combined, including all
statutory coverages.
     (d) The insurance provided for in Sections 15(a), (b) and (c) hereof may be
subject to reasonable deductibles and the insurance provided for in Section
15(b) may, subject to Landlord’s prior written approval, which may be given in
Landlord’s sole discretion, be made by



--------------------------------------------------------------------------------



 



- 20 -

way of self-insurance, considering the financial condition, size and type of
business conducted by Tenant in the Demised Premises, provided, that no such
deductible shall exceed One Million United States Dollars (U.S.$1,000,000) per
occurrence. Notwithstanding the foregoing, the Landlord will grant approval for
self-insurance and will grant approval for reasonable increases in the
deductible, in each case, so long as the Tenant is a wholly-owned subsidiary of
Delphi Automotive Systems Corporation (the “Parent”) and Parent has entered into
an agreement with the Landlord acknowledging the responsibility of Parent to pay
claims under such self-insurance and to cover such increase in deductible, in
form and substance acceptable to the Landlord, acting reasonably.
     (e) From time to time during the term of this Lease, at Landlord’s request,
Tenant shall (A) procure, pay for and keep in full force and effect such other
insurance as Landlord shall reasonably require, and (B) increase the limits of
such insurance as Landlord shall reasonably require; provided, however such
other insurance and increased limits shall be those then being maintained by
prudent operators of comparable facilities and considering the financial
condition of the Tenant, size and type of business conducted on the Demised
Premises by Tenant and in no event shall Tenant be required to carry casualty
insurance in excess of the full replacement cost of the Demised Premises, and,
unless required by applicable law, Landlord shall not have the right to require
Tenant to obtain Pollution Legal Liability Insurance.
     (f) Tenant shall provide Landlord with a certificate of insurance
evidencing Landlord and its parent as an additional insured for all above
mentioned coverages except Workers Compensation and Employers Liability for all
activities connected with this Lease and/or the Demised Premises and stating
that the above listed insurance is primary to any coverage that may be available
to Landlord. Each such policy shall provide that the insurer shall provide at
least thirty (30) days prior written notice to Landlord of cancellation,
modification, or material change to any policy. Such certificate shall be in a
form acceptable to, and underwritten by insurance company(ies) with a Best
rating of at least A:VII, if possible and in no event lower than a “B” rating.
The purchase of appropriate insurance coverage by Tenant or the furnishing of
certificates of insurance shall not release Tenant from its obligations or
liabilities under this Lease.
Section 16. WAIVER OF SUBROGATION
          Landlord shall cause each insurance policy carried by Landlord, if
any, insuring the Demised Premises and Complex against loss by fire and causes
covered by all risks hazard insurance coverage or insuring Landlord’s personal
property and Tenant shall cause each insurance policy carried by Tenant and
insuring the Demised Premises and its merchandise, trade fixtures, furnishings,
equipment and all other items of personal property, against loss by fire and
causes covered by such all risks coverage, to be written in a manner so as to
provide that the insurance company waives all right of recovery by way of
subrogation against the Landlord or Tenant as the case may be in connection with
any loss or damage covered by any such policies. Subject to obtaining consent,
if any, required from the insurer, each party (the “Releasing Party”) hereby
releases the other from any loss or damage caused by fire or any of the risks
insurable under all risks casualty insurance. If the release of either Landlord
or Tenant, as set forth in the second sentence of this Section 16, shall
contravene any law with respect to exculpatory



--------------------------------------------------------------------------------



 



- 21 -

agreements, the liability of the party in question shall be deemed not released
but shall be deemed secondary to the latter’s insurance.
Section 17. DAMAGE AND DESTRUCTION
     (a) In the event the improvements upon the Demised Premises and/or the
Building are damaged or destroyed by a fire or other casualty, subject to the
provisions of Section 17(c) hereof, Landlord shall repair, restore and rebuild
such improvements in an expeditious manner to the prior condition and such
repair, restoration and rebuilding shall be subject to the provisions of
Section 8 hereof. Notwithstanding anything herein contained to the contrary,
Landlord shall not be required to repair, restore and/or rebuild the entire
Building or to repair, restore and/or rebuild any portion of the Building so
that the same is the same as or similar to the Building prior to such damage or
destruction, but Landlord shall remove all debris and Hazardous Materials, cause
the Demised Premises to be in a safe and sightly condition and repair, restore
and rebuild the Complex Utility Lines unless Landlord shall elect in writing to
relocate the same. There shall be no abatement in the basic rental or any
additional rental as a result of any such damage or destruction, provided,
however, to the extent Tenant ceases utilizing Landlord’s Services in total
during such repair, restoration and rebuilding, the Service Rent during such
period shall be abated.
     (b) Notwithstanding anything herein contained to the contrary, Tenant may,
subject to Landlord’s prior approval (not to be unreasonably withheld or
delayed), make alterations, additions and/or modifications to the Demised
Premises being so repaired, restored and rebuilt so long as the cost thereof
does not exceed the cost of repair, restoring and rebuilding the Demised
Premises as then covered by the Casualty Policy. If the proceeds of the Casualty
Policy shall exceed the cost of such repair, restoration and rebuilding (after
payment of such deductible), such excess shall be paid to Landlord upon the
completion of such repair, restoration and rebuilding. Notwithstanding anything
herein contained to the contrary, Landlord shall have absolutely no obligation
or responsibility to repair, restore or replace or contribute to the cost of the
repair, restoration or replacement of any of Tenant’s merchandise, trade
fixtures, furnishings, equipment or any other items of personal property and
Tenant shall be fully responsible therefor.
     (c) (i) Notwithstanding anything herein contained to the contrary, if the
Demised Premises and/or the Building shall be damaged or destroyed by fire or
other casualty covered by the Casualty Policy such that 35% or more in area of
either the Demised Premises or the Building is rendered unfit for use, or if the
Demised Premises and/or Building shall be damaged or destroyed by fire or other
casualty not covered by the Casualty Policy such that 35% or more in area of
either the Demised Premises or the Building is rendered unfit for use, Tenant or
Landlord shall have the right to terminate this Lease by written notice to the
other within ninety (90) days after the date of such fire or other casualty. The
party giving such notice must also submit a statement certified by an architect,
together with appropriate supporting data.
          (ii) If Tenant shall elect to terminate this Lease pursuant to
Section 17(c)(i) hereof, Tenant shall, subject to the extent of the proceeds of
insurance which are recoverable for such purpose, pay to Landlord the cost of
demolishing all improvements upon the Demised Premises in accordance with plans
and specification therefor approved by Landlord, provided that, at Landlord’s
request, Tenant shall make provision for the repair and restoration of the



--------------------------------------------------------------------------------



 



- 22 -

Complex Utility Lines so damaged or destroyed and for the retention of the
Complex Utility Lines which were not so damaged or destroyed.
     (iii) If Tenant shall so elect to terminate this Lease pursuant to
Section 17(c)(i) hereof and if such fire or other casualty is covered by the
Casualty Policy, Tenant shall pay the cost of such demolition up to the amount
of the then current deductible under the Casualty Policy and if the proceeds of
the Casualty Policy are insufficient, all costs in excess of the proceeds of the
Casualty Policy. If the amount of the proceeds of the Casualty Policy, exceed
the cost of such demolition (after payment of such deductible by Tenant), the
balance of such excess shall be paid to Landlord upon the completion of such
demolition. If Tenant shall so elect to terminate this Lease pursuant to
Section 17(c)(i) hereof and if such fire or other casualty is not covered by the
Casualty Policy, Tenant shall, subject to the extent of the proceeds of
insurance which are recoverable for such purpose, pay all costs and expenses of
demolishing the improvements upon the Demised Premises.
Section 18. EXPROPRIATION
     (a) If the whole of the Demised Premises shall be taken for any public or
quasi-public purpose under any statute or by right of expropriation or by
private purchase in lieu thereof, then the Lease shall automatically terminate
as of the date possession has been taken.
     (b) (i) If more than twenty-five percent (25%) of the Building or so much
of the Demised Premises shall be so taken so that Tenant cannot reasonably
operate from the Demised Premises, as reasonably determined by Tenant, Tenant or
Landlord shall have the right to terminate this Lease as of the date possession
has been taken. This right shall be exercised by Landlord or Tenant, as the case
may be, if at all, within ninety (90) days after notice of such taking is
received by the other party.
          (ii) If Tenant shall elect to so terminate this Lease pursuant to
Section 18(b)(i) hereof, Tenant shall, subject to the extent of the proceeds of
any expropriation award which are recoverable for such purpose, pay to Landlord
the cost of demolishing all improvements upon the Demised Premises in accordance
with plans and specifications approved by Landlord; provided that, at Landlord
request, Tenant shall make provision for the relocation, repair and restoration
of the Complex Unity Lines affected thereby, and provided, further, that a
portion of the condemnation award shall be made available to Tenant for such
demolition as hereinafter provided.
     (c) If the Lease is not terminated pursuant to Sections 18(a) or (b)(i)
hereof, Landlord shall, at Tenant’s sole cost and expense, make all repairs to
the Demised Premises affected by such taking (or purchase) to the extent
necessary to restore the same to a complete architectural unit (to the extent
permitted, however, taking into consideration the amount of the Demised Premises
remaining after any such taking or purchase); provided, however, that a portion
of the expropriation award shall be made available to Tenant for such demolition
as hereinafter provided.
     (d) If Tenant shall be required to pay to Landlord the cost of demolishing
the improvements upon the Demised Premises pursuant to Section 18(b)(ii) hereof
or if the



--------------------------------------------------------------------------------



 



- 23 -
improvements are restored pursuant to Section 18(c) hereof, that portion of the
expropriation award received by Landlord relating to the taking of the
improvements upon the Demised Premises and any such demolition and restoration
(but not any portion of the award relating to the taking of any land) shall be
made available to Tenant up to the reasonable cost of such demolition or
restoration in the manner provided in Section 17(b) hereof for the disbursement
of proceeds of the Casualty Policy (without regard to any deductible).
     (e) Subject to the Provisions of Sections 18(b)(ii), (c) and(d)(i) hereof,
all damages awarded for such taking under the power of expropriation (or
purchase in lieu thereof), whether for the whole or a part of the Demised
Premises, shall belong to and be the property of Landlord, whether such damages
shall be awarded as compensation for diminution in value to the leasehold or the
fee of the Demised Premises; provided, however, that Tenant and not Landlord
shall be entitled to the award made for depreciation to and the cost of removal
of, Tenant’s stock and trade fixtures, equipment and other personal property,
moving expenses, loss of business and good will and related expenses. The
termination of this Lease pursuant to this Section 18 shall not affect Tenant’s
rights to such award.
Section 19. ESTOPPEL CERTIFICATE
     Each of Landlord and Tenant agrees within thirty (30) days after request
therefor by the other to execute and deliver to the other a statement, in
writing, certifying to the other and/or any party designated by the other that
this Lease is in full force and effect.
Section 20. ATTORNMENT AND SUBORDINATION
     (a) Tenant agrees that this Lease shall, at the request of Landlord, be
subordinate to any mortgages or deeds of trust that may be placed upon the
Demised Premises after the date hereof and to any and all advances to be made
thereunder, and to the interest thereon, and all renewals, replacements and
extensions thereof, provided the mortgagee or trustee named in said mortgages or
trust deeds shall agree to recognize the Lease in the event of foreclosure if
tenant is not in default beyond the applicable notice, grace or cure period and
enter into a lease directly with Tenant, and as a condition precedent thereto
enters into a Subordination, Non-Disturbance and Attornment Agreement in form
and substance reasonably approved by Tenant. Tenant also agrees that any
mortgagee or trustee may elect to have this Lease constitute a prior lien to its
mortgage or deed of trust, and in the event of such election and upon
notification by such mortgagee or trustee to Tenant to that effect, this Lease
shall be deemed a prior lien to the said mortgage or deed of trust, whether this
Lease is dated prior to or subsequent to the date of said mortgage or deed of
trust. Tenant agrees, that upon the request of landlord, any mortgagee or any
trustee, it shall, without cost to Tenant, execute whatever instruments may be
required to carry out the intent of this Section 20, provided such instruments
are approved by Tenant, which approval shall not be unreasonably withheld.
Landlord represents and warrants to Tenant that the Demised Premises is not
subject to any mortgages or deeds of trust as of the Commencement Date.
     (b) In the event any proceedings are brought for the foreclosure of, or in
the event of the conveyance of deed in lieu of foreclosure of, or in the event
of exercise of the power of sale under, any mortgage made by Landlord covering
the Demised Premises, Tenant hereby attorns



--------------------------------------------------------------------------------



 



- 24 -

to, and covenants and agrees to execute an instrument in writing reasonably
satisfactory to the new owner whereby Tenant attorns to such successor in
interest and recognizes such successor as the Landlord under this Lease, subject
to non-disturbance as provided for in Section
20(a) hereof.
Section 21. DEFAULT OF TENANT
     (a) In the event (i) of any failure of Tenant to pay any rental or other
charges due hereunder for more than ten (10) business days after written notice
of such default shall have been received by Tenant; or (ii) of any failure to
perform any other of the terms, conditions or covenants of this Lease (other
than the covenants for the payment of rent) to be observed or performed by
Tenant, including without limitation the failure of Tenant to maintain in effect
any licence or permit necessary for the use, occupancy or operation in the
Demised Premises in accordance with this Lease or a breach of Section 4 of this
Lease concerning Tenant’s use of the Demised Premises, for more than twenty
(20) days after written notice of such default shall have been received by
Tenant (unless a shorter period is specified herein with respect to a specific
failure); provided, however, that if the curing of such default shall reasonably
require in excess of 20 days, Tenant shall not be deemed in default hereunder if
Tenant shall commence to cure such default within such 20 days period and
thereafter diligently prosecutes such cure to completion or (iii) Tenant shall
abandon the Demised Premises prior to the last three (3) months of the term
(provided that Tenant’s mere vacating of the Demised Premises shall not be
deemed to be abandonment provided that Tenant continues to pay rent and perform
all obligations under this Lease) or permits this Lease to be taken under any
writ of execution; or (iv) Tenant assigns, mortgages, sublets, encumbers or in
any manner transfers the Demised Premises or its interest in the Lease without
Landlord’s consent; or (v) Tenant makes an assignment for the benefit of
creditors, allows any petition under the bankruptcy law, or the appointment of a
trustee or receiver of Tenant, or its assets, or the estate created hereby shall
be taken in execution or by other process of law or Tenant shall be adjudicated
insolvent or bankrupt pursuant to the provisions of any state or federal
insolvency or bankruptcy act, or if a receiver or trustee of the property of
Tenant shall be appointed by reason of the insolvency or inability of Tenant to
pay its debts, or if any assignment shall be made of the property of Tenant for
the benefit of creditors; or (vi) Tenant shall be liquidated or dissolved or
shall begin proceedings towards its liquidation or dissolution, then, unless
such failure is caused directly or indirectly by the failure of the Landlord to
provide the services under Section 28 hereof, the Oshawa Labour and Management
Services Agreement or the ASA, or by the performance or non-performance of
employees of the Landlord pursuant to Section 4(f) hereof, Landlord, besides
other rights or remedies it may have, shall have the right to declare this Lease
terminated and the term ended and/or shall have the immediate right of re-entry
and may remove all persons and property from the Demised Premises and such
property may be removed and stored in a public warehouse or elsewhere at the
cost of, and for the account of Tenant, without evidence, of notice or resort to
legal process and without being deemed guilty of trespass, or becoming liable
for any loss or damage which may be occasioned thereby.
     (b) Should Landlord elect to re-enter, as herein provided, or should it
take possession pursuant to legal proceedings or pursuant to any notice provided
by law, it may either terminate this Lease or it may from time to time, without
terminating this Lease, make such alternations and repairs as may be necessary
in order to relet the Demised Premises, and relet the Demised Premises or any
part thereof for such term or terms (which may be for a term extending beyond



--------------------------------------------------------------------------------



 



- 25 -

the term of this Lease) and as such rental or rentals and upon such other terms
and conditions as Landlord in its sole and absolute discretion may deem
advisable. Upon each such reletting all rentals and other sums received by
Landlord from such reletting shall be applied, first, to the payment of any
indebtedness other than rent due hereunder from Tenant to Landlord; second, to
the payment of any reasonable costs and expenses of such reletting, including
reasonable brokerage fees and attorneys’ fees and of reasonable costs of such
alterations and repairs; third, to the payment of rent and other changes due and
unpaid hereunder; and the residue, if any, shall be held by Landlord and applied
in payment of future rent as the same may become due and payable hereunder. If
such rentals and other sums received from such reletting during any month be
less than that to be paid during that month by tenant hereunder, Tenant shall
pay such deficiency to Landlord. Such deficiency shall be calculated and paid
monthly. Tenant shall in no event be entitled to any rent collected or payable
upon any reletting, whether or not such rent shall exceed the rent reserved in
this Lease. No such re-entry or taking possession of the Demised Premises by
Landlord shall be construed as an election on its part to terminate this Lease
unless a written notice of such intention be given to Tenant or unless the
termination thereof be decreed by a court of competent jurisdiction.
Notwithstanding any such reletting without termination, Landlord may at any time
hereafter elect to terminate this Lease for such previous breach. Should
Landlord at any time terminate this Lease for any breach, in addition to any
other remedies it may have, it may recover from Tenant all damages it may incur
by reason of such breach, including the cost of recovering the Demised Premises,
and reasonable attorneys’ fees.
     (c) In case suit shall be brought for recovery of possession of the Demised
Premises, for the recovery of rent or any other amount due under the provisions
of this Lease, or because of the breach of any other covenant herein contained
on the part of either party to be kept or performed, and a breach shall be
established, the losing party shall pay to the prevailing party all expenses
incurred therefor, including reasonably attorney’s, consultant’s and expert’s
fees.
     (d) Notwithstanding anything herein contained to the contrary, if Tenant
shall be in default in the performance of any of the terms or provisions of this
Lease and if Landlord shall give to Tenant notice in writing of such default
specifying the nature thereof, and it Tenant shall fail to cure such default
within the time provided in Section 21 (a) hereof or immediately if such default
requires emergency action, Landlord may, in addition to its other legal and
equitable remedies, cure such default for the account of and at the costs and
expense of Tenant, and the sums so expended by Landlord, including reasonable
legal fees, shall be deemed to be additional rent and shall be paid by Tenant on
the day when Basic Rent shall next become due and payable.
Section 22. TENANT’S SELF HELP REMEDY
          In the event that Landlord does not undertake any repair, maintenance
or replacement detailed in Section 7 of this Lease, Tenant may perform such
repair, maintenance or replacement and set off the cost thereof against Basic
Rent payable under the Lease provided that:
     (a) Tenant gives Landlord 30 days’ prior written notice specifying the
nature of the required repair, maintenance or replacement and the cost thereof;
and



--------------------------------------------------------------------------------



 



- 26 -

     (b) The failure to undertake such repair, maintenance or replacement would
have a material adverse effect on Tenant’s business operations.
          In the event that Landlord gives notice within 20 days next following
receipt of such notice from Tenant that Landlord disputes whether such repair,
maintenance or replacement is necessary or whether Landlord is responsible
therefor pursuant to Section 7 or whether the cost thereof is reasonable, the
dispute shall be determined in accordance with Section 30 and Tenant shall have
no right to perform the repair, maintenance or replacement or set off the cost
thereof against Basic Rent.
Section 23. QUIET ENJOYMENT
          Upon payment by Tenant of the rent herein provided, and upon the
observance and performance of all the covenants, terms and conditions on
Tenant’s part to be observed and performed, Tenant shall peaceably and quietly
hold and enjoy the Demised Premises for the term hereby demised without
hindrance or interruption by Landlord or any other person or persons lawfully or
equitably claiming by, through or under Landlord, subject, nevertheless, to the
terms and conditions of this Lease and any mortgages to which this Lease is
subordinate (subject to the provisions of Section 20(a) hereof) and all
applicable laws and ordinances and charges therein.
Section 24. TENANT’S PROPERTY
     (a) Landlord shall not be responsible or liable to Tenant for any loss or
damage or injury to persons resulting to Tenant or its property from bursting,
stoppage or leaking of gas, sewer, wastewater or steam pipes or for any damage
or loss of property or injury to persons within the Demised Premises from any
cause whatsoever other than the gross negligence or wilful default of Landlord,
its agents, employees and contractors.
     (b) Tenant shall give prompt notice to Landlord in case of fire or accident
in the Demised Premises.
Section 25. HOLDING OVER
          Any holding over after the expiration of the term hereof with the
consent of Landlord shall be construed to be a tenancy from month to month (at
the monthly rent including the Services Rent and the Common Areas Charge herein
specified), and shall otherwise be on the same terms and conditions herein
specified so far as applicable. In the event Tenant remains in possession of the
Demised Premises after the expiration of the term of this Lease without
Landlord’s consent, Tenant shall also pay to Landlord all damages sustained by
Landlord as a result of retention of possession of the Demised Premises after
the expiration of the term of this Lease.
Section 26. COMMON AREAS
          For purposes of this Lease, the “Common Areas” shall be those areas of
the Complex used in common by Landlord and Tenant, including all areas and
facilities used by Landlord and Tenant in common on the date prior to the date
of this Lease and shall include, without limitation, roads, landscaped areas,
parking areas (other than parking areas dedicated to



--------------------------------------------------------------------------------



 



- 27 -

the use of one or more buildings), sidewalks, driveways, retention basins,
loading areas, building entrances and exits, restrooms, corridors, vestibules,
lobbies, break rooms, locker rooms, elevators, boardrooms, cafeterias and
photocopying rooms. Subject to the provision of this Lease, Landlord shall
operate, maintain, and repair the Common Areas in a manner comparable to the
manner that Landlord operates, maintain and repairs the same on the date hereof.
Section 27. Intentionally Deleted.
Section 28. ENVIRONMENTAL MANAGEMENT SERVICES
     (a) Landlord shall continue to manage and retain liability and
responsibility for all environmental issues associated with the Demised Premises
following the Commencement Date. All reasonable costs incurred in the ordinary
course of business, consistent with past practice associated with maintaining
day-to-day environmental compliance (and not remediation) of the Demised
Premises which are not provided for in the Oshawa Labour and Management Services
Agreement, shall be borne by Tenant upon presentation of account in accordance
with the provisions of the ASA. All costs relating to remediation of the Demised
Premises shall remain the responsibility of Landlord. Landlord shall indemnify
Tenant against any and all Losses arising out of environmental contamination
(including remediation) and non-compliance (irrespective of whether the related
contamination or non-compliance occurred prior to or after the Commencement
Date), except the Tenant shall indemnify Landlord for any contamination and
non-compliance first occurring after the Commencement Date which is caused by
the gross negligence of Tenant.
     (b) The Parties contemplate that, in managing environmental issues at the
Demised Premises, Landlord will include the Demised Premises in all applicable
environmental programs in effect at the Complex including, without limiting the
generality of the foregoing, all programs directed to auditing, due diligence,
monitoring, testing, environmental reporting and compliance with applicable
laws, permits or any and all such orders or directives issued by a competent
authority. Where changes to existing programs are required in order to effect
enhanced auditing, due diligence, monitoring, testing, environmental reporting,
compliance with applicable laws, permits or any and all orders or directives,
such changes shall be implemented by Landlord. It is also contemplated by the
Parties that the Demised Premises will participate in all applicable spill
prevention response activities following the Commencement Date in the ordinary
course of business, consistent with past practice, and that Tenant will be
responsible for all reasonable costs of this kind attributable to the Demised
Premises, payable by Tenant in accordance with the provisions of the ASA.
     (c) Tenant shall take no steps which compromise the compliance status of
the Demised Premises and shall give notice to Landlord of all proposed changes
to product, product components or manufacturing processes which are likely to
have environmental implications, or implications for compliance with relevant
permits, orders or directives, prior to implementation (which changes shall be
subject to Landlord’s prior written approval, acting reasonably), and
sufficiently in advance of implementation to permit the impact of the proposed
changes to be fully assessed.



--------------------------------------------------------------------------------



 



- 28 -

     (d) As used in this Section 28, “Losses” shall mean any claims, demands,
actions, causes of action, liabilities, damages, losses, costs or expenses
(including reasonable expenses of investigation and reasonable consultants’ and
solicitors’ fees and disbursements), fines and penalties.
     (e) It is contemplated by the Parties that the Demised Premises will be
certified by a third party as compliant with ISO 14000 EMS prior to January 1,
2002. Landlord shall coordinate the implementation of the EMS, and Tenant shall
pay all reasonable costs associated with the implementation of the program, up
to a maximum of US$ 40,000.
Section 29. MISCELLANEOUS
     (a) One or more waivers of any covenant or condition shall not be construed
as a waiver of a subsequent breach of the same covenant or condition, and the
consent or approval to or of any act requiring consent or approval shall not be
deemed to render unnecessary consent or approval to or of any subsequent similar
act. No breach of a covenant or condition of this Lease shall be deemed to have
been waived, unless such waiver be in writing signed by the waiving party.
     (b) This Lease and the Exhibits, and Rider, if any, attached hereto and
forming a part hereof, set forth all the covenants, promises, agreements,
conditions and understandings between Landlord and Tenant concerning the Demised
Premises and there are no covenants, promises, agreements, conditions or
understandings, either oral or written, between them other than are herein set
forth. Except as expressly set forth herein, Tenant has not relied upon any
representations of Landlord or its agents as an inducement to enter into this
Lease. No alternation, amendment, change or addition to this Lease shall be
binding upon Landlord or Tenant unless reduced to writing and signed by each
party.
     (c) Nothing contained herein or any other agreement between Landlord and
Tenant shall be deemed or construed by the parties hereto, nor by any third
party, as creating the relationship of principal and agent or of partnership or
of joint venture between the parties hereto it being understood and agreed that
neither the method of computation of rent, nor any other provision contained
herein, nor any acts of the parties herein, shall be deemed to create any
relationship between the parties hereto other than the relationship of Landlord
and Tenant. Whenever herein the singular number is used, the same shall include
the plural, and the masculine gender shall include the feminine and neuter
genders.
     (d) In the event that either party hereto shall be delayed or hindered in
or prevented from the performance of any act required hereunder by reason of
strikes, lockouts, labor troubles, inability to procure materials, failure of
power, restrictive governmental laws or regulations, riots, insurrection, war or
other reason of a like nature not the fault of the party delayed in performing
work or doing acts required under the terms of this Lease, then performance of
such act shall be excused for the period of the delay and the period for the
performance of any such act shall be extended for a period equivalent to the
period of such delay. The party entitled to such extension hereunder shall give
written notice as soon as possible to the other party hereto of its claim of
right to such extension and the reason(s) therefor. The provisions of this
Section 29(d) shall not operate to excuse either Landlord or Tenant from prompt
payment of any



--------------------------------------------------------------------------------



 



- 29 -

payments required by the terms of this Lease provided, however, that in no event
shall Tenant be required to pay for any of Landlord’s Services while same are
not supplied as a result of any of the causes described in this Section 29(d)
except where Landlord is obligated to pay its supplier of such services
notwithstanding any non-supply as a result of any of the causes described in
this Section 29(d).
     (e) All notices, requests, consents, waivers, approvals or other
communication permitted or required to be given to either party under this Lease
shall be in writing and shall be deemed to have been given when personally
delivered, or when sent via fax (upon receipt of confirmed “good” transmission)
and first class mail or by recognized overnight delivery system and shall be
deemed effective upon receipt (or refusal to accept delivery) to the following:
If to Landlord, addressed to:
General Motors of Canada Limited
1908 Colonel Sam Drive
Oshawa, Ontario L1H 8P7
Attention: Treasurer
With a copy to:
General Motors of Canada Limited
1908 Colonel Sam Drive
Oshawa, Ontario
L1H 8P7
Attention: General Counsel
If to Tenant, addressed to:
Delphi Canada Inc.
c/o Delphi Energy & Chassis Systems
4800 S. Saginaw Street
M/C 485-301-140
Flint, Michigan 48501
Attention: Pat Straney



--------------------------------------------------------------------------------



 



- 30 -

With a copy to:
Delphi Automotive Systems Corporation
5725 Delphi Drive
Troy, Michigan
48098-2815
Attention: Assistant General Counsel, Commercial
     Either party may designate a different addressee by notice to the other as
herein provided.
     (a) All rights and liabilities herein given to or imposed upon the
respective parties hereto shall extend to and bind the several respective heirs,
executors, administrators, successors and assigns of the said parties. No
rights, however, shall inure to the benefit of any assignee of Tenant.
     (b) The captions section numbers, article numbers, and index appearing in
this Lease are inserted only as a matter of convenience and in no way define,
limit, construe, or describe the scope or intent of such sections or articles of
this Lease nor in any way affect this Lease.
     (c) Each of Landlord and Tenant represents and warrants unto the other that
there are no claims for brokerage commissions or finder’s fee in connection with
this lease, and agrees to indemnify the other and hold it harmless from all
liabilities arising from any such claim arising from an alleged agreement or act
by it (including, without limitation, the cost of legal fees in connection
therewith); such agreement to survive the termination of this Lease.
     (d) Tenant shall not record this Lease without the written consent of
Landlord; however, upon the request of either party hereto, the other party
shall join in the execution of a memorandum or so-called “short form” of this
Lease for the purposes of registration. Said memorandum or short form of this
Lease shall describe the parties, the Demised Premises, the term of this Lease,
any special provisions, and shall incorporate this Lease by reference.
     (e) In the event of any transfer or transfers of Landlord’s interest in the
Demised Premises, the transferor shall be automatically relieved of any and all
obligations on the part of Landlord accruing from and after the date of such
transfer to the extent that the transferee has assumed such obligations.
     (f) No payment by one party or receipt by the other of a lesser amount than
the rent or other amount due hereunder shall be deemed to be other than on
account of the earliest stipulated amount due, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment as rent
be deemed an accord and satisfaction, and the receiving party shall accept such
check or payment without prejudice to its right to recover the balance of such
amount due or pursue any other remedy in this Lease provided.
     (g) This Lease shall be governed by, and construed in accordance with, the
laws of the Province of Qntario. If any provision of this Lease or the
application thereof to any person or



--------------------------------------------------------------------------------



 



- 31 -

circumstances shall, to any extent, be invalid or unenforceable, the remainder
of this Lease shall not be affected thereby and each provision of the Lease
shall be valid and enforceable to the fullest extent permitted by law.
     (h) Except as expressly provided to the contrary herein, whenever Landlord
or Tenant’s consent or approval is required under the terms of this Lease, such
consent or approval shall not be unreasonably withheld, conditioned or delayed.
     (i) Any liability of Landlord hereunder (which for purposes of this Section
29(m) shall be deemed to include Landlord’s employees, agents, suppliers and
contractors of any tier) to Tenant with respect to any and all claims arising
out of the performance or nonperformance of the Landlord hereunder whether based
on contract, warranty, tort (including negligence), strict liability or
otherwise shall in no event, include loss of proceeds, profits or revenue or the
loss of use of either, loss by reason of shutdowns or inability to operate at
any level, cost of replacement of services not so supplied or obligations not so
performed or incidental, special or consequential damages of any nature
whatsoever.
     (j) The expiration of earlier termination of the term of this Lease shall
not release either party from any liability or obligation accruing prior to such
expiration or termination, unless otherwise expressly provided herein.
Section 30. DISPUTE RESOLUTION
     (a) Resolution Between the Parties. Save and except where a provision
hereof specifically provides for a different dispute resolution mechanism, if a
disagreement arises between the Landlord and Tenant in relation to this Lease,
the parties will first endeavour to resolve such disagreement through friendly
negotiations in good faith between the following groups of persons referenced
below in order of priority:
          (i) each party’s experts from the area(s) relevant to the dispute in
question;
          (ii) each party’s contract manager;
          (iii) the executives of each party responsible for the area in which
the dispute arises;
          (iv) the President of GMCL and the President of Delphi Canada; and
          (v) upon written notice identifying the matter in dispute, to
mediation or other method of alternative dispute resolution to be defined by the
parties.
          If such a disagreement arises, one party will give written notice to
the other party that advises that a disagreement exists and acknowledges the
steps above that have been utilized without success as at the date of the notice
(the “Dispute Notice Date”).



--------------------------------------------------------------------------------



 



- 32 -

     (b) Arbitration. If an amicable solution cannot be reached between the
parties using friendly negotiations in good faith, within four months following
the Dispute Notice Date, then the disagreement will be submitted to arbitration,
unless otherwise agreed to by the parties.
          The arbitration will be carried out in accordance with the rules of
Conciliation and arbitration of the International Chambers of Commerce, by one
or more arbitrators appointed in accordance with the said rules. The arbitration
will take place in Toronto, Canada in the English language.
          The decision of the arbitrator(s) will be final and binding on the
parties. If any party does not perform the obligations imposed upon it by the
decision in full and in a timely manner, the other party will be entitled to
seek the enforcement of the decision from any competent court in any
jurisdiction.
Section 31. TERMINATION RIGHTS
     If Landlord requests termination of this Lease, Tenant and Landlord agree
to discuss commercially reasonably terms of a possible Tenant departure (such as
Landlord’s reimbursement of Tenant’s relocation costs).
     IN WITNESS WHEREOF, the parties hereto have hereunto set their hands the
day and year first above written.

                                  GENERAL MOTORS OF CANADA LIMITED
(Landlord)    
 
                        APPROVED                              
 
  FINANCIAL
 
  LEGAL
 
  By:   /s/ L. D. Worrall
 
   
 
  BPM   CC       Name: L. D. Worrall    
 
  DATE   DATE       Title: Vice President    
 
  4/28/00   4/28/00            
 
          By:   /s/ J. Zur Schmiede
 
Name: J. Zur Schmiede    
 
              Title: Vice President    
 
                                DELPHI CANADA INC.
(Tenant)    
 
                   
 
          By:   /s/ Richard J. Wilkins
 
Name: Richard J. Wilkins    
 
              Title: Chief financial officer    
 
                   
 
          By:        
 
             
 
Name:    
 
              Title:    

 



--------------------------------------------------------------------------------



 



SCHEDULE “A”
DEMISED PREMISES
(MAP) [k46850k4685001.gif]

 



--------------------------------------------------------------------------------



 



SCHEDULE “B”
LEGAL DESCRIPTION
700 Park Road South, Oshawa (“Tri-Link Plant”)
Short Legal Description
PIN#16391-0021(LT) Land Titles Conversion Qualified
Part of Lots 13 Concession Broken Front East Whitby as in EW23139 (Secondly)
Except OS75744 and OS91241; Part Lot 13 Concession Broken Front East Whitby as
in EW23141 Except OS91241; Part Lot 13 Concession Broken Front East Whitby as in
D329027, D318841, OS128089,OS177565 and OS176568; Part Lot 14 Concession Broken
Front East Whitby as in EW23140 Except OS75744, 40R-15834 and Parts 3, 4, 10 and
11 on 40R-9435; Part Lot 14 Concession Broken Front East Whitby as in EW23340;
Part Lot 14 Concession Broken Front East Whitby as in EW23338 Except Part 10 on
40R-8780, Parts 1 and 2 on 40R-8779, Part 1 on 40R-9917 and Part 2 on 40R-6485,
City of Oshawa (formerly Township of East Whitby) Regional Municipality of
Durham (No. 40)

 



--------------------------------------------------------------------------------



 



SCHEDULE “C”
PLAN OF COMPLEX
(MAP) [k46850k4685002.gif]

 



--------------------------------------------------------------------------------



 



SCHEDULE “D”
PERMITTED ENCUMBRANCES

A.   SPECIFIC ENCUMBRANCES

700 Park Road South, Oshawa (“Tri-Link Plant”)

1.   Instrument No. OS162800 registered July 14, 1967 being a Lis Pendens filed
in The Supreme Court of Ontario by Echo Construction Limited as the Plaintiff
and Clover Glade Subdivision Limited, Stevensons Road Realty Company Limited,
North Shore Realty Company Limited and John Edwin Harris as Defendants which
Landlord is in process of removing from title.   2.   Instrument No. D26607
registered May 5, 1976 being a License Agreement to install, repair, maintain
and replace underground cables and concrete conduits over Part 1 on 40R-2443
(being part of GM lands) between General Motors of Canada Limited and Bell
Canada.   3.   Instrument No. D130900 registered October 15, 1981 being a Site
Plan Agreement for the lands to be used as a roadway to provide access to
parking facilities for employees between The Corporation of The City of Oshawa
and General Motors of Canada Limited (affects only part of lands shown as Parts
1 & 2 on 40R6485)       Note: Part 2 has now been transferred to The City for
road widening purposes.   4.   Instrument No. D196790 registered May 24, 1985
being a Declaration (Section 22 of the Registry Act) of an Appointment by the
Bank of Nova Scotia of The Clarkson Company Limited as Receiver, Manager and
Agent of Whitby Welding Limited (being the plaintiff in Claim for Lien
No. D-166103 which said Lien has now been released and deleted from title) which
Landlord is in process of removing from title.   5.   Instrument No. D359597
registered March 21, 1991 being an Encroachment Agreement for the benefit of
General Motors of Canada Limited over the lands of The Regional Municipality of
Durham, for the construction and maintenance of a watermain over Part 1 on
40R-12764 (being part of Park Road South) Note: This agreement shall terminate
on the date of the sale or transfer of the GM lands unless the Region approves
the assignment of this agreement.   6.   Instrument No. D432102 registered
May 5, 1994 being a Site Plan Agreement for the lands to be used as a central
access roadway between The Corporation of The City of Oshawa and General Motors
of Canada Limited (affects only part of the lands shown as Part 1 on 40R-10887).
  B.   GENERAL ENCUMBRANCES   1.   Restrictions, easements, rights-of-way,
restrictive covenants, licenses, servitudes, watercourse, right of water, right
of access or user or other similar rights in land (including, without
restriction, rights of way and servitudes for railways, sewers, drains,

 



--------------------------------------------------------------------------------



 



- 2 -

    gas and oil pipelines, gas and water mains, electric light and power and
telephone or telegraph or cable television conduits, poles, wires and cables)
granted to or reserved by other persons and rights reserved to or vested in any
municipality or governmental or other public authority by the terms of any
lease, license, franchise, grant, agreement or permit, which do not materially
adversely affect the marketability of the Lands.   2.   Security given to a
public utility or any municipality or governmental or other public authority
when required by such utility or other authority in connection with the
development, management, ownership and operation of the Lands.   3.   The
reservations, limitations, exceptions, provisos and conditions, if any,
expressed in any original grants from the Crown.   4.   Subdivision agreements,
site plan control agreements, servicing agreements, development agreements and
other similar agreements with government authorities affecting the development
or use of the Lands, provided same have been complied with to the Commencement
Date and do not materially adversely affect the marketability or current use of
the Lands.   5.   Encumbrances respecting minor encroachments by the Lands over
neighbouring lands and/or permitted under agreements with the owners of such
other lands.

Title defects or irregularities which are of a minor nature and in the aggregate
will not materially impair the current use or marketability of the Lands.

 



--------------------------------------------------------------------------------



 



SCHEDULE “E”
SERVICES RENT
Basic Rent Common Area Charge and “Services Rent”           Schedule “E”
Delphi Canada Inc. & General Motors of Canada Ltd.

                                                                               
          Annualized             Battery   Annual Cost   Trilink   Annual Cost  
Cost   Account     Service   Monthly   Battery   Monthly   Trunk   Both Plants  
Number   Comment / Issues
Basic Rent
  $ 30,115     $ 381,380     $ 23,260     $ 279,120     $ 540,500            
Assessed based on US $1/sq foot (CSI 430 - U S $100)
 
                                                   
Common Area Charge
  $ 2,250     $ 27,000     $ 1,917     $ 23,004     $ 50,004             501
heads C$100 00
 
                                                   
Janitorial Services
  $ 88,000     $ 1,056,000     $ 3,750     $ 45,000     $ 1,101,000            
Source: 2000 CPE
Assessment (Subject to
Manpower Requirements
submitted by Delphi)
 
                                                   
Electricity - metered
  $ 153,817     $ 1,847,004     $ 20,500     $ 246,000     $ 2,093,004          
  Estimate (To be metered and based on usage)
 
                                                   
Steam - metered
  $ 101,531     $ 1,216,372     $ 1,802     $ 21,624     $ 1,238,996            
Estimate (To be metered and based on usage) Rate to be $3 67 miter for 2008.
 
                                                   
Natural Gas - metered
  $ 14,667     $ 176,004     $ 4,917     $ 59,004     $ 235,008            
Estimate (To be metered and based on usage)
 
                                                   
Compressed Air - metered
  $ 37,553     $ 450,838     $ 115     $ 1,380     $ 452,018            
Estimate (To be metered and based on usage) Rate to be agreed by parties
 
                                                   
Water - metered
  $ 11,250     $ 135,000     $ 4,167     $ 50,004     $ 185,004            
Estimate (To be metered and based on usage.)
 
                                                   
Fire Protection
                                                  Included In the lease payment
above.
 
                                                   
Communication & Technical Infrastructure - Autoplex
  $ 1,500     $ 18,000     $ 1,500     $ 18,000     $ 36,000       13575    
Source: Ian Morgan
Totals
  $ 440,783     $ 5,289,396     $ 61,928     $ 743,136     $ 8,032,532          
   

                         
 
  Monthly Battery   Annual Battery   Monthly Trilink   Annual Trilink   Total
Annual
Services Rent
Cost    





--------------------------------------------------------------------------------



 



Master Restructuring Agreement
Exhibit 5.01 (a)(vii)(ii)
Oshawa Labour & Management Agreement between Delphi Canada, Inc. and General
Motors Canada Limited, dated as of May 1, 2000

 



--------------------------------------------------------------------------------



 



OSHAWA LABOUR AND MANAGEMENT SERVICES AGREEMENT
Entered into as of May 1, 2000
BETWEEN:
GENERAL MOTORS OF CANADA LIMITED
(hereinafter referred to as “GMCL”)
OF THE FIRST PART
- and -
DELPHI CANADA INC.
(hereinafter referred to as “Delphi”)
OF THE SECOND PART
RECITALS:
A. Delphi Canada Inc. (“Delphi”) and General Motors of Canada Limited (“GMCL”)
have entered into an Asset Purchase Agreement dated as of the 31st day of
December, 1998 amended and restated as of April 30, 2000 (the “Asset Purchase
Agreement”) for the sale of each of the Businesses;
B. Pursuant to the Asset Purchase Agreement, the employees of the Businesses
will remain employees of GMCL;
C. GMCL has agreed to provide to Delphi the services of certain GMCL hourly rate
employees for the Businesses;
D. GMCL has also agreed to provide certain management and supervisory services
as well as certain indirect services of GMCL non-unionized employees currently
engaged, on a substantially full-time basis, in the operation of the Businesses;
E. GMCL and Delphi are entering into this Agreement to set forth the terms and
conditions governing the Services to be provided hereunder;

 



--------------------------------------------------------------------------------



 



- 2 -
               THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, GMCL and Delphi agree as follows:

1.   DEFINITIONS

               In this Agreement (including the recitals to this Agreement) the
definitions found in the Asset Purchase Agreement, to the extent not defined in
this Agreement will apply. In addition, the following words will have the
following meaning:

  1.1   “Agreement” means this Labour and Management Services Agreement.     1.2
  “Annual Operating Parameters” has the meaning ascribed thereto in Section 2.2.
    1.3   “Appeal Committee” has the meaning ascribed thereto in Section 5.5.  
  1.4   “Assigned Employee” or “Assigned Employees” means an employee or
employees of GMCL providing services to a Business, those persons providing
services to a Business by virtue of rights to employment at one of the
Businesses under the Collective Agreement, those GMCL employees, if any, who
replace Assigned Employees who depart from a Business for any reason and such
other GMCL employees whose services are provided by GMCL to Delphi pursuant to
this Agreement;     1.5   “Assigned Hourly Employee” means an Assigned Employee
who is represented by the CAW and to whom the Collective Agreement, when in
effect, applies and includes a person deemed to be assigned to the Business by
virtue of rights to employment at one of the Businesses under the Collective
Agreement.     1.6   “Assigned Salaried Employee” means an Assigned Employee who
is not an Assigned Hourly Employee, and may include a non-unionized GMCL
employee who is not remunerated on a Salaried basis.     1.7   “Businesses”
means, together, the business and operations on the Closing Date as conducted by
GMCL of: (a) the manufacture of Battery Products at the Oshawa Battery Plant;
and (b) the manufacture of Chassis Products at the Oshawa Tri-Link Plant
(“TRI-LINK”); and either of which may be referred individually, a “Business”.



 



--------------------------------------------------------------------------------



 



- 3 -

  1.8   “CAW” means the National Automobile, Aerospace, Transportation and
General Workers Union of Canada (CAW/Canada) and includes Locals 222 and any
successors thereof.     1.9   “Collective Agreement” means the Master Agreement
between GMCL and the CAW dated October 19, 1999 and all associated or related
documents, letters and further agreements between GMCL and the CAW, including,
without limitation, the local agreements between GMCL and Local 222, CAW Oshawa
as amended, and includes statutory or negotiated extensions thereof, and any
successor agreements thereto, and any written communications with the CAW which
impose obligations on GMCL or set out the understanding of GMCL and the CAW with
respect to the meaning of any provision of such Master Agreement and local
agreements.     1.10   “Collective Agreement Issue” means an issue, including
but not limited to a difference or dispute, regarding the administration of the
Collective Agreement, and includes but is not limited to all grievances under
the Collective Agreement and any issue concerning the interpretation,
application, operation or alleged violation of the Collective Agreement, or
concerning discipline or dismissal, affecting a Assigned Hourly Employee or a
union.     1.11   “Composite Fringe Amount” has the meaning ascribed thereto in
Section 3.3.     1.12   “Delphi US” means Delphi Automotive Systems Corp., the
ultimate parent corporation of Delphi, and its successors or assigns.     1.13  
“Employment Costs” has the meaning ascribed thereto in Section 3.1(b);     1.14
  “Employment Laws” means all Laws relating in whole or in part to the Assigned
Employees, including without limitation, Laws with respect to occupational
health and safety, human rights, employment standards, workplace safety and
insurance, labour relations, pay equity as well as Laws regarding wages, and the
withholding and remittance of taxes on the wages and salaries of Employees,
including those amounts owed pursuant to the Income Tax Act, Canada Pension
Plan, Employer Health Tax Act, and the Employment Insurance Act.     1.15  
“GMCL Policy” means employment procedures, programs, standards and policies with
respect to or are applicable to GMCL employees who are not unionized.     1.16  
“GMCL Service” means employment with GMCL.

 



--------------------------------------------------------------------------------



 



- 4 -

  1.17   “Hourly Employees” means employees of GMCL who are represented by the
CAW and to whom the Collective Agreement, when in effect, applies.     1.18  
“Laws” means all applicable laws, by-laws, rules, regulations, orders,
ordinances, protocols, codes, guidelines, policies, notices, directions and
judgements or other requirements of any Governmental Authority.     1.19  
“Lay-off Cost Amount” has the meaning ascribed thereto in Section 3.4.     1.20
  “Loss” means any claim, demand, action, cause of action, damage, costs,
liability or expense, including reasonable professional fees and all costs
incurred in investigating or pursuing any of the foregoing or any proceeding
relating to any of the foregoing.     1.21   “OHSA” means the Occupational
Health and Safety Act (Ontario), as amended.     1.22   “OPEB Expense” means in
relation to any calendar year, the amount determined in accordance with
Section 3.3;     1.23   “Particular Employment Cost Matters” has the meaning
ascribed in Section 3.2.     1.24   Pension Expense” means in relation to any
calendar year, the amount determined in accordance with Section 3.3;     1.25  
“Services” means the services of the Assigned Employees provided by GMCL to
Delphi pursuant to this Agreement.

 



--------------------------------------------------------------------------------



 



- 5 -

2.   PROVISION OF SERVICES

  2.1   GMCL Employment Services

               In accordance with and subject to the terms and conditions
hereof, GMCL agrees to employ and provide to Delphi the Services of Assigned
Salaried Employees to operate the Businesses. On May 1, 2000 the number of such
Assigned Salaried Employees shall be fifty-two (52) and as of that date, the
persons who are Assigned Salaried Employees will be the persons employed by GMCL
on that date in the operation of the Businesses. The number and identity of
Assigned Salaried Employees after May 1, 2000 will vary in accordance with this
Agreement. GMCL is not obliged to replace Assigned Salaried Employees who depart
the Businesses.
               In accordance with and subject to the terms and conditions
hereof, GMCL also agrees to employ and provide to Delphi the Services of Hourly
Employees necessary to manufacture the products of the Business at their current
locations as of the date of this Agreement. On May 1, 2000, such persons will be
the persons who are the Hourly Employees who are engaged in the operation of the
Businesses on that date but the Parties acknowledge the number and identity of
such persons will vary in accordance with this Agreement and the provisions of
the Collective Agreement. In the event Delphi wishes to use the Services of
Hourly Employees in excess of the number of Assigned Hourly Employees then
provided by GMCL, it shall give GMCL written notice of the number of such Hourly
Employees required and the duration for which such Hourly Employees are
required. For greater certainty any Hourly Employees so provided become Assigned
Hourly Employees. GMCL will use commercially reasonable efforts to provide the
services of such additional Hourly Employees as soon as practicable but not in
any case less than within 60 days of receipt of such notice.
               Schedule 2.1 sets forth the number of GMCL employees who are
actively at work at the Businesses as of May 1, 2000 and those GMCL employees
who have employment rights related to the Businesses, catagorized as hourly and
salaried, direct and indirect.

  2.2   Annual Operating Parameters

  (a)   Delphi Canada will provide strategic and operational direction to
Assigned Salaried Employees consistent with the Laws, the Collective Agreement,
GMCL Policy and the Annual Operating Parameters.     (b)   Delphi and GMCL will
evaluate the skills of the Assigned Salaried Employees and will use commercially
reasonable efforts to (i) jointly determine what initiatives are required to
improve operations which if agreed may include changes to identity of Assigned
Salaried Employees and (ii) to agree on an action plan to achieve such
improvements.

 



--------------------------------------------------------------------------------



 



- 6 -

  (c)   Recognizing that GMCL will retain exclusive control to direct the
day-to-day work of Assigned Employees (including discipline) and that Delphi
will provide operational direction to Assigned Salaried Employees, Delphi and
GMCL will agree on Annual Operating Parameters. The Annual Operating Parameters
will govern costs, productivity, quality and delivery performances of the
Businesses. They will be formulated based on productivity, quality, and other
traditional measurement metrics excerpted from Delphi’s business plans for the
Businesses consistent with the provisions of Laws, the Collective Agreement and
GMCL Policy. The 2000 budget and business plan metrics will be the Annual
Operating Parameters for the balance of 2000 and will serve as the basis for
subsequent Annual Operating Parameters. Absent agreement regarding matters
specifically referenced in the Annual Operating Parameters, which agreement will
not be unreasonably withheld, GMCL will supply Services in a manner consistent
with the conduct of the Businesses as carried on prior to the failure to agree
to any applicable provisions within the Annual Operating Parameters.     (d)  
Delphi will advise GMCL in writing of the manufacturing processes and procedures
to be followed by the Assigned Employees, provided that such manufacturing
processes and procedures must be consistent with Laws, the Collective Agreement,
GMCL Policy and the Annual Operating Parameters. GMCL will direct its Assigned
Employees to follow Delphi manufacturing processes and procedures provided to it
in writing by Delphi in accordance with Section 2.2(a), except where in the
opinion of GMCL, acting reasonably, such processes and procedures violate Laws,
the Collective Agreement, GMCL Policy or this Agreement.     (e)   GMCL will
compensate Delphi for documented additional costs incurred by Delphi if Delphi
is prevented or precluded from implementing a, detailed cost reduction
initiative presented in writing to GMCL because of GMCL unreasonably refusing to
implement such initiative. A refusal to implement such an initiative is not an
unreasonable refusal by GMCL if such initiative (i) is not consistent with the
Collective Agreement (as interpreted by GMCL acting reasonably and in good
faith), (ii) would violate Law, or (iii) would have a material adverse effect,
as reasonably documented by GMCL, on the operations of GMCLL.     (f)   Any
disputes, including failures to agree, between GMCL and Delphi concerning
matters covered in this Section 2.2 must be submitted to the Appeal Committee
for resolution in accordance with this Agreement.

  2.3   Administration of the Collective Agreement

  (a)   Delphi acknowledges that GMCL and Assigned Salaried Employees in
providing the Services, and otherwise performing its obligations under this
Agreement, are



 



--------------------------------------------------------------------------------



 



- 7 -

      required to comply with all of GMCL’s obligations under the Collective
Agreement. Delphi will not prevent, impair or impede such compliance. Delphi
also agrees that the terms of the Collective Agreement shall govern if there is
a conflict between the terms of the Collective Agreement and this Agreement.    
(b)   GMCL shall have exclusive control over hiring, discipline, termination and
directing the day to day work of Assigned Hourly Employees, as well as over
administration of the Collective Agreement and management of Collective
Agreement Issues.     (c)   Loss incurred by GMCL in the administration of the
Collective Agreement, including but not limited to costs or expenses incurred in
assisting and advising Delphi, for grievance procedures, the arbitration process
or legal services pertaining to a Collective Agreement Issue, in relation to
Services provided to a Business by the Assigned Hourly Employees shall be the
responsibility of Delphi and to the extent not otherwise reimbursed under this
Agreement GMCL shall be reimbursed by Delphi for all such costs in accordance
with Section 3.5, except where the Loss relates to a Collective Agreement Issue
caused by a GMCL employee who is not an Assigned Employee. Delphi may refer any
dispute regarding its obligations under this provision to the Appeal Committee
in accordance with this Agreement.     (d)   Delphi shall co-operate with GMCL
in all respects to assist GMCL in fulfilling its responsibilities related to the
administration of the Collective Agreement as it affects the Assigned Hourly
Employees and the Businesses under this Agreement.

  2.4   Absent Assigned Employees

  (a)   GMCL hourly and salaried employees identified on Schedule 2.1 who
(i) are absent from the Businesses at Closing, due to illness or injury and, who
subsequently go on a compensable or sick leave of absence for the same condition
or, (ii) who at Closing are on statutory, compensable or sick leave of absence
will, upon their return to active employment, subject to the requirements of the
Collective Agreement, GMCL Policy and applicable Law be returned to the job at
the Businesses which was held immediately prior to their absence. Such employees
will then become Assigned Employees.     (b)   GMCL hourly and salaried
employees identified in Schedule “2.1”, who are, as at Closing, on layoff or
leave from the Businesses, including disability leave (whether or not any
applicable waiting period relating to such disability leave is then satisfied),
shall, upon their return to active employment, be returned subject to the

 



--------------------------------------------------------------------------------



 



- 8 -

      requirements of the Collective Agreement, GMCL Policy and applicable Laws
to the job at the Business which was held immediately prior to their absence.  
  (c)   Notwithstanding any other provisions in this Agreement, to the extent
that any Assigned Employees are terminated or laid off as a result of the
implementation of this Section 2.4, GMCL will pay the costs attributable to any
terminations or layoffs caused by the return to work of the persons referred to
in this Section 2.4 and Delphi will not be required to reimburse such costs as
defined in Article 3.     2.5   No Employment Relationship and the Relationship
of the Parties     (a)   It is acknowledged and agreed by the Parties that the
Assigned Employees shall remain employees of GMCL and that nothing contained in
this Agreement shall be construed to imply that they are the employees of
Delphi.     (b)   GMCL shall provide the Services to Delphi as an independent
contractor and the relationship between GMCL and Delphi shall be that of
independent parties and neither Party shall be considered an agent of the other,
except as expressly and specifically agreed to in respect of compensation,
payroll and benefit administration services provided by GMCL on behalf of
Delphi.     (c)   GMCL shall not have the power or authority to bind Delphi or
to assume or create any obligations or responsibilities, express or implied, on
Delphi’s behalf or in its name, nor shall GMCL represent to anyone that GMCL has
such power or authority except as expressly provided in this Agreement or as may
be expressly agreed to in writing by the Parties. Delphi shall not have the
power or authority to bind GMCL or to assume or create any obligations or
responsibilities express or implied, on GMCL’s behalf or in its name nor shall
Delphi represent to anyone that Delphi has such power or authority except as
expressly provided in this Agreement or as may be expressly agreed to in writing
by the Parties.     (d)   Assigned Employees performing the Services under this
Agreement shall at all times be under GMCL’s direction and control and both GMCL
and Delphi shall instruct their personnel accordingly. GMCL shall retain the
sole and exclusive right to assign, direct, discipline, promote, hire and
terminate the Assigned Employees, except as otherwise expressly provided in this
Agreement.     2.6   GMCL Supervision     (a)   GMCL has the exclusive right to
discipline Assigned Employees, subject to the applicable terms and conditions of
employment. If GMCL determines that it is appropriate to suspend or terminate an
Assigned Employee, then GMCL shall so

 



--------------------------------------------------------------------------------



 



- 9 -
notify Delphi in writing and at GMCL’s option, either terminate or suspend the
employment of the Assigned Employee, or terminate the assignment in respect of
that Assigned Employee and accept that Assigned Employee into another position
outside of the Businesses. If GMCL chooses to terminate the assignment and
transfer the Assigned Employee to a GMCL position, then:

  (i)   GMCL and Delphi shall, acting reasonably having regard to all of the
surrounding circumstances, mutually agree upon the effective date of such
transfer; and     (ii)   Delphi shall be responsible for all Employment Costs
relating to such employee until a suitable alternative placement can be arranged
for the Assigned Employee.

  (b)   If a dispute arises between GMCL and the CAW regarding the termination
of the assignment of an Assigned Hourly Employee and a transfer of the Assigned
Hourly Employee out of either Business, the dispute shall be deemed to be a
Collective Agreement Issue which shall be managed in accordance with the
requirements of Section 2.3 of this Agreement. The Collective Agreement Issue
will be permitted to proceed to arbitration if GMCL and the CAW are unable to
agree on any other resolution. GMCL and Delphi agree to be bound by the outcome
of any such arbitration, including (but not limited to) an award that the
Assigned Hourly Employee is to be reinstated to the grieved position in the
Businesses.     2.7   Compensation, Payroll and Benefit Administration

Subject to GMCL entitlement to be reimbursed by Delphi in accordance with
Article 3 of this Agreement:

  (a)   GMCL shall continue to maintain, administer and pay the payroll and
benefits of the Assigned Hourly Employees in accordance with the Collective
Agreement and applicable Law.     (b)   GMCL shall continue to maintain,
administer and pay the payroll and benefits of Assigned Salaried Employees in
accordance with GMCL Policy. GMCL will advise Delphi in writing of any material
changes to GMCL Policy as soon as practicable in advance of the implementation
of such changes     (c)   GMCL will remain solely responsible for the
maintenance, administration and payment of Workplace Safety and Insurance,
Employment Insurance, Canada Pension Plan, Employer Health Tax and all other
coverage and payments or assessments to governments or government agencies that
accrue or arise after the

 



--------------------------------------------------------------------------------



 



- 10 -

      commencement of this Agreement in connection with the Assigned Employees.
Without limiting the foregoing, GMCL shall remain responsible for and make
payments necessary to satisfy the requirements of the Income Tax Act (Canada)
and any provincial taxes in connection with the Assigned Employees.     2.8  
Delphi Directly Hiring Employees

               Delphi agrees that it will not hire any persons to perform work
required to be performed by members of the CAW bargaining unit at the
Businesses. All such persons shall be provided by GMCL in accordance with this
Agreement. Delphi may directly hire personnel as Delphi employees or Delphi
contract employees (“Delphi Employees”), provided that they will not perform
work required to be performed by members in the bargaining unit governed by the
Collective Agreement.
               Delphi will directly pay all costs associated with Delphi
Employees. Delphi Employees will have no entitlement under GMCL r Policies,
including, without limitation to GMCL self nomination process and GMCL benefit
programs and will have no access or recall rights to any GMCL position. Delphi
shall be directly responsible for establishing and maintaining appropriate
payroll, and benefit practices and benefit plans for Delphi Employees. Delphi
will be solely responsible for the maintenance, administration and payment
Workplace Safety and Insurance, Employment Insurance, Canada Pension Plan,
Employer Health Tax and all other coverage and payments for assessments to
governments or governmental agencies that arise or accrue in connection with
Delphi Employees. Delphi shall be responsible for making payments necessary to
satisfy the requirements of the Income Tax Act (Canada) and any provincial taxes
in connection with the Delphi Employees. Delphi will be solely responsible for
directing and supervising Delphi Employees unless otherwise agreed between the
Parties.

  2.9   Termination of Assignment     (a)   If an Assigned Employee departs a
Business for any reason other than layoff or termination at the request of
Delphi, including, without limitation, transfer, resignation, election to
transfer to another location at GMCL, GMCL shall inform Delphi of the employee’s
departure as soon as practicable upon GMCL becoming aware of the departure. If
Delphi is advised by an Assigned Employee that he or she is terminating or
resigning, Delphi shall inform GMCL but shall have no authority to accept such
termination or resignation.     (b)   Subject to Section 2.10 and 2.2(b), GMCL
will not be responsible for replacing Assigned Salaried Employees. GMCL shall be
responsible only for staffing any vacancy that results from an Assigned Hourly
Employee departing from the Business other than layoff or termination at the
request of Delphi, and then only if

 



--------------------------------------------------------------------------------



 



- 11 -

      Delphi requests replacement of such persons. Any GMCL employee filling
such vacancy shall be deemed to be an Assigned Employee.     (c)   Where an
Assigned Hourly Employee elects to transfer out of the Business in accordance
with the Collective Agreement, GMCL and Delphi shall, acting reasonably having
regard to all of the surrounding circumstances, and subject to the requirements
of the Collective Agreement, mutually agree upon the effective date of such
transfer.     (d)   It is agreed GMCL will not replace or increase the number of
Customer Service Engineers (“CSEs”) employed in respect of the Businesses.
Notwithstanding the provisions on any purchase order governing the services
provided by CSEs to the Businesses, all Employment Costs, and support costs
related to CSEs (including all of GMCL’s costs relating to vehicles provided to
such CSE’s, such as insurance, marketing losses, theft, repair, replacement,
gas, etc.) will be the responsibility of the appropriate Delphi division and
will be reimbursed to GMCL by that Delphi division.     2.10   Self Nomination
by Assigned Salaried Employee

               Assigned Salaried Employees may continue to self-nominate for
other positions within GMCL in accordance with the GMCL self-nomination process
and policies (subject to reasonable restrictions on movement where such move is
determined by Delphi to be adverse to a Business). GMCL will not reassign
Assigned Salaried Employees away from the Business without first consulting
Delphi and obtaining Delphi’s consent which consent shall not be unreasonably
withheld. Positions to replace Assigned Salaried Employees will be posted by
GMCL in accordance with GMCL policies upon Delphi’s request when openings arise
as a result of an Assigned Salaried Employee self-nominating for other positions
within GMCL. Appropriate replacement personnel satisfactory to Delphi include
other qualified GMCL salaried employees as identified in accordance with GMCL
Policies who volunteer to transfer to either Business or Delphi Employees.
               GMCL alone will be required to review and approve internal
postings for and promotions to “Level 8” positions involving Assigned Salaried
Employees.
               Neither Party or their affiliates may approach the other’s
employees about employment opportunities without prior written consent of the
other Party.

  2.11   Delphi Offers of Employment

               Once Delphi has provided notice in writing to GMCL of its bona
fide long-term plan for the Businesses, Delphi will be permitted to offer bona
fide employment to the Assigned

 



--------------------------------------------------------------------------------



 



- 12 -
Salaried Employees upon terms and conditions to be agreed between GMCL and
Delphi, but in any case substantially similar in value in the aggregate to that
then offered by GMCL. Once all the terms of employment have been agreed upon
between GMCL and Delphi and the offers made, such Assigned Salaried Employees
will have thirty (30) days to consider the offer of employment. During that
period, GMCL and Delphi will work together to encourage Assigned Salaried
Employees to accept employment with Delphi. The effective date of the transfer
to employment with Delphi will be a mutually agreeable date, no later than
18 months thereafter and GMCL and Delphi will work together to transition any
Assigned Salaried Employees who elect not to transfer to Delphi into suitable
GMCL jobs. To the extent that such employees elect not to transition to Delphi
and are not placed within GMCL, GMCL and Delphi will share equally the costs of
the resulting layoff or severance, if any.
               Except as provided in this Section 2.11, Delphi will not employ
or offer to employ a GMCL employee or, for a period of fifteen months after
retirement, a GMCL employee who has taken incentive separation from GMCL,
without the prior consent of GMCL, such consent which will not be unreasonably
withheld.

  2.12   Complaints to Outside Agencies

               GMCL is the party responsible for defending against all claims,
complaints, suits and actions against it relating to or involved with the
employment or cessation of employment of Assigned Employees, including, without
limitation, claims under contract, tort, equity, or pursuant to any Employment
Laws, and Delphi agrees to reimburse GMCL for the portion of any settlement or
judgment that constitutes (a) Employment Costs or (b) that were caused by the
actions (i) of Delphi or (ii) GMCL, where GMCL was complying with Delphi’s
processes or procedures or Annual Operating Parameters provided that GMCL has
advised Delphi of the claim, complaint or action, and Delphi has consented to
any settlement (such consent not to be unreasonably withheld). Further Delphi
agrees to reimburse GMCL for all reasonable legal and administrative costs
resulting from such claims, complaints suits or actions in proportion that it is
obligated to reimburse GMCL on the substantive portion of the claim.
               GMCL reserves the right to transfer, reassign, rehire, terminate
or otherwise deal with a Assigned Employee to ensure compliance with Laws and to
ensure compliance with an order or ruling from a government organization, agency
or body. Delphi agrees to assist GMCL to comply with all Laws relating to the
provision of Services under this Agreement.

  2.13   Performance Evaluation

               GMCL shall apply its policy of carrying out annual performance
reviews to the Assigned Salaried Employees and shall conduct all such reviews in
accordance with the applicable GMCL Policy. Delphi may provide input to GMCL
concerning the performance of Assigned Salaried Employees. Delphi concerns about
performance issues relating to Assigned Employees

 



--------------------------------------------------------------------------------



 



- 13 -
may be referred to the Appeal Committee if, in Delphi’s view, Delphi’s concerns
have not otherwise been adequately addressed.

  2.14   Approval of Communications     (a)   Where Delphi contemplates formal
communications outside of those communications required to operate the
Businesses to GMCL’s employees, the public or governmental representatives
relating to Delphi’s plans, intentions or obligations with respect to the
Businesses or the Assigned Employees; such communications shall be reviewed and
agreed to by both GMCL and Delphi acting reasonably. If GMCL objects to the
proposed communication the dispute shall be referred to the Appeals Committee
for resolution prior to its release.     (b)   GMCL shall have no authority
through any authorized or unauthorized communications with its employees or
their representatives, the public, or governmental officials, to commit Delphi
to obligations, hiring arrangements, benefits or other terms or conditions of
employment or to any other matter, nor shall any such communication by GMCL
expand the specific and limited obligations of Delphi set forth herein.     (c)
  Where communications are desired by Delphi to Assigned Employees, such
communications shall be made by GMCL. Delphi shall have no authority through any
authorized or unauthorized communications with its employees or their
representatives, the public, or governmental officials, to commit GMCL to
obligations, hiring arrangements, benefits or other terms or conditions or
employment or to any other matter governed by this Agreement, nor shall any such
communication by Delphi expand the specific and limited obligations of GMCL set
forth herein.

3.   PAYMENT FOR SERVICES

  3.1   Delphi Reimbursement of Employment Costs     (a)   Delphi shall be
obligated to reimburse GMCL for all Employment Costs defined in subsection (b),
relating to the Businesses incurred on or after May 1, 2000, which will include:
(i) weekly and semi-monthly payment for payroll, payroll related taxes, and
related costs for Assigned Hourly and Assigned Salaried Employees, respectively;
(ii) reimbursement for Particular Employment Cost Matters as defined in
Section 3.2; and (ii) a Composite Fringe Amount defined in Section 3.3 that is
inclusive of the Layoff Cost Amount defined in Section 3.4. GMCL shall maintain
responsibility for Employment Costs incurred prior to May 1, 2000, including but
not limited to 2000, including but not limited to 2000 calendar year

 



--------------------------------------------------------------------------------



 



- 14 -

      vacation pay, special paid allowance, statutory holidays, Christmas bonus,
and paid absence allowance.     (b)   Employment Costs means all direct costs
paid to or on behalf of the Assigned Employees by GMCL relating to Services
provided to the Businesses for: (i) salaries, wages, holiday pay, vacation pay,
bonuses, costs of living allowances, shift premiums, overtime costs; (ii) third
party provider costs GMCL incurs for GMCL benefit plans; (ii) legally required
costs referred to in Section 2.7(c). These Employment Costs are as set forth in
Schedule 3.1(b) and must be incurred as a result of the Collective Agreement,
GMCL Policies, or Employment Laws.     3.2   Arrangements and Reimbursement for
Particular Employment Cost Matters     (a)   Ideas For Excellence         All
GMCL employees shall remain eligible to submit suggestions under the GMCL Ideas
for Excellence Program for improvements to either GMCL or Delphi operations.
GMCL and Delphi will appoint representatives to determine the disposition of
suggestions that affect the Businesses. If Delphi agrees that the suggestion
made on or after May 1, 2000 is to be implemented in respect of a Business, then
Delphi and GMCL shall determine jointly the award to be made to the GMCL
employee in respect of the suggestion. GMCL will make the payment agreed in
accordance with the GMCL Ideas for Excellence Program and Delphi will reimburse
GMCL in an amount representing Delphi’s proportionate share of the financial
benefit.     (b)   Tuition Allowance         GMCL has the right to approve the
taking of courses by Assigned Employees. Delphi shall reimburse GMCL for all
costs associated with the tuition allowance program for Assigned Salaried
Employees regarding short-term training courses where Delphi agrees to the
Assigned Salaried Employee taking such course. Delphi will have no reimbursement
obligations for long-term training and education (that is, degree programs)
allowances provided to Assigned Salaried Employees.         Delphi shall
reimburse GMCL for all costs associated with the tuition assistance program and
tuition assistance for dependent children plan contemplated by the Collective
Agreement and GMCL Policy.

 



--------------------------------------------------------------------------------



 



- 15 -

  (c)   Company Cars         GMCL will continue to provide eligible Assigned
Salaried Employees with company supplied automobiles in accordance with GMCL’s
policies governing company supplied automobiles. Delphi shall reimburse GMCL for
all of GMCL’s costs associated with providing such automobiles to Assigned
Salaried Employees (including, without limitation marketing losses, insurance,
theft, repair, replacement, gas, etc.).         However, if Delphi U.S.
establishes a uniform stipend approach in lieu of supplying automobiles to its
employees in its operations in the United States, the total amount which Delphi
reimburses to GMCL pursuant to this paragraph shall not exceed the product of:  
      U.S. pre-tax stipend amount (converted to Canadian dollars) multiplied by
the number of company supplied cars used by Assigned Salaried Employees.     (d)
  Compensation Fund for Assigned Salaried Employees         Delphi will have
input regarding administration of the GMCL compensation fund at GMCL levels as
applied to the Businesses. To the extent that the GMCL compensation fund
percentage of compensation is greater than the percentage of compensation
provided under similar Delphi U.S. programs, Delphi will only be required to
reimburse GMCL for the costs that would have been incurred if GMCL applied the
Delphi U.S. percentage of compensation to the Assigned Salaried Employees.
Subject to the foregoing sentence, Delphi will reimburse GMCL for the total
amount of the enhanced variable compensation award paid by GMCL to Assigned
Employees(which in respect of any options will be based on the Black-Scholes
value at the time of the grant by GMCL) assigned by GMCL to any stock options
granted by GMCL. For greater certainty, GMCL will be responsible and Delphi will
not be obliged to reimburse GMCL for the cost of exercise of any stock options
granted by GMCL.     (e)   General Training

  (i)   GMCL will be responsible for providing any training that is required
under the Collective Agreement and Delphi will reimburse GMCL for all costs
relating to such training.     (ii)   Other than in respect of the training
referred to in subparagraph (i) above, GMCL and Delphi will use commercially
reasonable efforts to develop a joint process to determine the appropriate

 



--------------------------------------------------------------------------------



 



- 16 -

      training to be provided to the Assigned Employees. Subject to Section
3.2(e)(i), Delphi will have primary responsibility for operations and
organizational-related training such as lean manufacturing training. GMCL will
have primary responsibility for personnel and country-related training,
including but not limited to, health and safety, human rights, environmental and
diversity training.     (iii)   Delphi will only be obligated to reimburse GMCL
for its out-of- pocket costs for training, such as consultants, training
materials and development costs, food and rentals of third party space. Delphi
will not be responsible for costs related to GMCL employees providing the
training or GMCL facilities used for the training.     (iv)   Delphi will be
responsible for paying for all operations and organizational training except to
the extent that bumping caused by an event caused by GMCL or GMCL employees
other than Assigned Employees exceeds 10% of a specific employee classification
affected by the bumping. Such training is set forth in Section 3.2(f). In such
case, either

  (1)   GMCL will either (a) provide Assigned Employees with the applicable
training, or (b) will pay (and will not be reimbursed by Delphi) for the
out-of-pocket costs for the standard operations and organizational training
provided by Delphi, including Employment Costs, for those new Assigned
Employees, above such percentage who bump in the Businesses, or     (2)   GMCL
will only transfer such persons after completing the necessary training itself.

  (v)   Any dispute concerning whether training should be provided, the cost of
training or the allocation of the costs therefor will be referred to the Appeal
Committee.

  (f)   Skilled Trades Training         The Parties agree that certain training
is required for particular trades:         Tool & Die:

 



--------------------------------------------------------------------------------



 



- 17 -

      Hands-on machine familiarization — (overlap with the resident trades
person) — 80 hrs.         Electrician:         IMT Gas Certification — 120 hrs.
        Robot Training — 80 hrs.         Hands-on Equipment Familiarization — 80
hrs. (overlap)         Miller Weld Controls — 16 hrs. (TRI-LINK only)        
AFS Fastening — 24 hrs. (TRI-LINK only)         Vision Systems — 8 hrs.
(TRI-LINK only)         Mig Welding — 8 hrs. (TRI-LINK only)
        Industrial Mechanic — Millwright         IMT Gas Certification — 120
hrs. (Delphi should only train the 16 people and beyond that all additional
would be GMCL’s responsibility)         Hands-on Equipment Familiarization — 80
hrs. (overlap)         Mig Welding (Robots) — 8 hrs. (TRI-LINK only)        
GMCL and Delphi will agree upon the allocation of the costs in advance of such
training.     (g)   Travel         If it is necessary for Assigned Employees to
travel in the course of their work assignment, the travel guidelines of the GM
Travel Policy, as amended from time to time, will apply to Assigned Salaried
Employees and the Collective Agreement will apply to Assigned Hourly Employees.
The Assigned Employees will be reimbursed by GMCL and Delphi will reimburse GMCL
for such costs of travel that Delphi approves in advance.

 



--------------------------------------------------------------------------------



 



- 18 -

     (h) Lay-offs and Terminations

  (i)   Lay-offs Under Thirteen Weeks

      The costs of any layoffs anticipated to be of thirteen (13) weeks or less
will be paid by GMCL and reimbursed by Delphi as incurred regardless of the
initiating cause. Such layoffs of a temporary nature and hence the required
funding will be supported by a special report to be generated by GMCL to Delphi.
When a layoff is deemed to be short term GMCL will continue to be reimbursed in
the same fashion until such time that the layoff ends.

  (ii)   Lay-offs Greater than Thirteen Weeks

  (A)   Delphi shall give GMCL at least six months’ notice of any changes to the
Businesses that may lead to the layoff of Assigned Employees anticipated to be
greater than thirteen (13) weeks, (but at least one year in the event of a plant
closure). Delphi acknowledges that GMCL has obligations that could be breached
if Delphi fails to give GM notice of layoffs anticipated to be greater than
13 weeks. Upon receipt of such notice, GMCL shall provide sufficient working
notice to the CAW and any affected Assigned Hourly Employees in compliance with
the applicable statutory and Collective Agreement notice requirements. GMCL
shall pay the costs relating to layoffs of this nature and will be reimbursed by
Delphi in respect of the Layoff Cost Amount in accordance with Sections 3.3 and
3.4.

     (i) Vehicle Purchase Program
          GMCL will bear the costs of the GMCL Vehicle Purchase Program if used
by Assigned Employees. Delphi will not be required to reimburse such costs.
     3.3 Composite Fringe Amount

  (a)   The Composite Fringe Amount in any year will be based initially upon the
costs determined in accordance with this Agreement for costs of the type set out
in Schedule 3.3. Such amount will include an amount for layoffs of a type
referred to in Section 3.2(h)(ii) and early retirement costs determined in
accordance with section 3.4 (“Lay-off Cost Amount”). The Composite Fringe Amount
will be reviewed and adjusted annually to reflect the variance in the prior
year’s forecast. The Parties recognise that costs of the type set out in
Schedule 3.3 are not



--------------------------------------------------------------------------------



 



- 19 -

      definitive of all types of costs that should be considered as part of the
Composite Fringe Amount in future years. The Composite Fringe Amount may vary
from year to year reflecting required legislative or market changes to fringe
benefits paid by GMCL to its employees. As well, the types of costs incurred may
vary depending on the particular sub-population of employees under study.    
(b)   In relation to the OPEB Expense and the Pension Expense, which forms part
of the Composite Fringe Amount, the annual adjustment will reflect (i) the
difference between the forecast number of Assigned Employees and the actual
number of such Assigned Employees and (ii) the difference between the forecast
OPEB Expense and Pension Expense upon which the monthly invoices to Delphi are
based, and the actual OPEB Expense and Pension Expense, based upon the relevant
FASB report referred to in this Section.     (c)   For each calendar year Delphi
and GMCL will agree on a Composite Fringe Amount for Assigned Employees that
includes: (i) selected forecast fringe benefit costs for the calendar year; and
(ii) any amount carried forward from the previous calendar year that represents
the difference between the amount accrued by GMCL in accordance with this
Agreement and the amount paid by Delphi Canada. The reconciliation of the
Composite Fringe Amounts contemplated in Article 3 will be at calculated at a
minimum, on an annual basis, but no later than January of the following year.
Delphi and GMCL will reconcile the Actual “Composite Fringe Benefit” categories
to the amount which Delphi reimbursed, on a 1/12th budget basis and the
aggregate variance will be settled no later than March 31 of the following year.
    (d)   The Composite Fringe Amounts for Assigned Employees will include an
amount for Pension Expense reflecting active service cost only (i.e., exclude
any amount for interest expense, retiree expense or prior period actuarial gains
or losses) where GMCL’s liability for the Business employees is valued on an
economic basis. For pension liability valuation purposes, all actuarial
assumptions will be consistent with GMCL’s prior year-end valuation as reported
in GMCL’s FASB-87 report, except for: (i) the discount rate, which will be the
plan’s actuarially assumed asset return rate in the previous year; and (ii) the
pension benefit will be assumed to increase at the average rate over the past
rolling 10 years. These exceptions will adjust the valuation to be an economic
valuation. By valuing these expenses on an economic basis, any future pension
benefit enhancements approved by GMCL will not be incorporated in any future
allocations to Delphi (i.e., the benefit plan design will remain fixed).     (e)
  The Composite Fringe Amounts for Assigned Hourly Employees will also include
an amount for OPEB Expense reflecting active service cost only (i.e., exclude
any amount for interest expense, retiree expense or prior period actuarial gains
or



--------------------------------------------------------------------------------



 



- 20 -

      losses) where GMCL’s liability for the Business employees is valued on an
economic basis. For OPEB liability valuation purposes, all actuarial assumptions
will be consistent with GMCL’s prior year-end valuation as reported in GMCL’s
FASB-106 report, except for: (i) the discount rate, which will be the Pension
Plan’s actuarially assumed asset return rate in the previous year; and (ii) the
health care trend rate will be assumed to be 100 basis points higher. These
exceptions will adjust the valuation to be an economic valuation. By valuing
these expenses on an economic basis, any future OPEB enhancements approved by
GMCL will not be incorporated in any future allocations to Delphi (i.e., the
benefit plan design will remain fixed).     (f)   The hourly and salaried
Composite Fringe Amounts will include amounts for other fringe benefits that
reflect GMCL’s prior experience adjusted in a way consistent with GMCL’s
budgeting process used to determine the expense at GMCL’s other operations.

     3.4 Lay-off Cost Amount

  (a)   Delphi and GMCL will agree on Lay-off Cost Amounts for Assigned
Employees in accordance with the following process:

  (i)   In May of each year, prior to the commencement of the applicable
calendar year budget process, the Parties will agree on the next year’s forecast
Lay-off Cost Amount using a weighted amount of lay-off costs and the cost of
early retirement. The weighting will be determined, and mutually agreed upon
based on past experience for the number of retirement elections.     (ii)   The
layoff costs will include SUB, IMP, VTEP payment, Health care, group insurance
and any Pension Expense and OPEB Expense as calculated in the Composite Fringe
Amount. The early retirement allowance will include the allowance and pension
plan experience loss. (See Schedule 3.4 for examples)

  (b)   The Lay-Off Cost Amount will be reviewed and adjusted annually to
reflect the difference between forecast lay-off events (i.e., timing, number and
mix of layoffs and early retirements) and actual layoff events (i.e., timing,
number and mix). The variance between forecast and actual lay-off events and
resulting actual and forecast Lay-off Cost Amounts will be subject to an annual
reconciliation of the assumed timing, number and mix of long term layoff and
early retirement as part of the reconciliation of the Composite Fringe Amount.



--------------------------------------------------------------------------------



 



- 21 -

  (c)   The base head count for assessing the Layoff Cost Amount for 2000
calendar year will be 449 Assigned Hourly Employees and 52 Assigned Salaried
Employees. The base head count will be reduced by 1% annually for normal
attrition (such as normal retirement without incentive payments, quit, or
deaths). Such reduction will be recognised only as of January (starting in 2001)
of each year, rounded down to the next whole number. The base head count will
also be reduced for actual long-term layoffs that have occurred and for which
Delphi has agreed to pay the costs pursuant to this Section 3.4. Base head count
will be increased for additional permanently assigned heads added to Delphi.    
(d)   Notwithstanding anything else in this Agreement, Delphi shall only be
responsible for reimbursing layoff costs amount relating to long-term layoffs
for Assigned Employees when such layoff reduces the Assigned Employee headcount
within the Businesses below the then applicable base headcount for assessing
actual layoff costs set out in the paragraph above.

    [Delphi will be given credit against future Layoff Cost Amounts for reducing
GMCL layoff costs during periods that the Businesses Assigned Employees who are
permanent active GMCL employees are is in excess of the base head count.]
However, in such case, notwithstanding the definition of Employment Costs and
Lay-off Cost Amount, Delphi will be responsible for reimbursing GMCL for any
actual layoff costs incurred by GMCL subsequent to the commencement of this
Agreement in relation to Assigned Employees for whom it has received such
credit, but only if such excess employees are actually laid off directly from
Delphi.

     3.5 Invoices
          GMCL shall invoice Delphi, and be paid, for the Services and other
amounts required to be paid by Delphi to GMCL under this Agreement in accordance
with the Schedule 3.5 attached hereto. GMCL’s invoice for the Services will be
submitted t on or before the times specified in Schedule 3.5. Delphi shall pay
by electronic fund transfer on or before the times specified on Schedule 3.5.
Any amounts payable under this Agreement in respect of which goods and services
tax or harmonized sales tax is payable shall have such tax added thereto, and
Delphi shall in addition to the amount payable pay an amount equal to the tax
exigible thereon to the bank account(s) specified by GMCL from time to time.
          In the event that GMCL determines that an invoice previously issued
contains an error or omission, a correction will be made to a subsequent invoice
as soon as is practicably possible. The subsequent invoice will show the
correction as a separate line item with a description of the nature of the error
and the period to which it relates.



--------------------------------------------------------------------------------



 



- 22 -

          GMCL shall be solely responsible for any penalties or interest as a
result of errors or omissions arising from the assessment, calculation,
collection, payment, or remittance of any goods and services tax or any other
applicable tax related to GMCL’s invoices for Services.
4. TERM AND TERMINATION
     4.1 Termination
This Agreement shall commence May 1, 2000 and shall continue indefinitely unless
terminated under, and only under, the following alternative conditions.

  1.   Delphi gives written termination notice to GMCL on or before September 1,
2001 with termination effective December 31, 2002 or such other date to which
both Parties agrees.     2.   Delphi gives written termination notice to GMCL on
or before September 1, 2004 with termination effective December 31, 2005 or such
other date to which Parties agrees.     3.   Delphi gives written termination
notice to GMCL on or after December 31, 2005 with termination effective at least
one year after notice has been given or such other date to which GMCL agrees.  
  4.   GMCL gives written termination notice to Delphi with termination
effective at least to one year after notice has been given.

The Party requesting termination shall be liable for costs associated with
termination of this Agreement including, but not limited to, associated
severance and layoff costs.
     4.2 Insolvency Default
A Party (not then subject to the events enumerated in this Section) may
terminate this Agreement on sixty (60) days’ notice if:

  (a)   if the other Party does not generally pay its debts when such debts
become due or admits in writing its inability to pay its debts generally or
becomes insolvent or makes a general assignment for the benefit of creditors or
conveys or transfers any of its material property with a view to delaying,
defeating or hindering creditors or any proceedings are instituted by or against
the other Party seeking to adjudicate it a bankrupt or insolvent or seeking
liquidation or winding up, reorganization or relief of debtors or other similar
law or seeking the entry of an order for relief or



--------------------------------------------------------------------------------



 



- 23 -

      the appointment of a receiver, trustee, custodian or other similar
official for it or for any substantial part of its property (excluding
proceedings being contested by the other Party in good faith so long as any
enforcement proceedings are stayed), or if a receiver, trustee, custodian or
other similar official for it or for any substantial part of its property is
appointed, or any of them shall take any corporate action to authorize any of
the actions set forth above in this clause;     (b)   if an order shall be made
or an effective resolution passed for the winding-up, liquidation or dissolution
of the other Party; or     (c)   if an encumbrancer shall take possession of all
or a substantial part of the property of the other Party (whether by appointment
of a receiver, receiver and manager or otherwise) or if a distress or execution
or any similar process be levied or enforced there against and remain
unsatisfied for such period as would permit such property or such substantial
part thereof to be sold thereunder.

The Party whose condition under either paragraphs (a), (b), or (c) triggered the
termination shall bear the costs of any such termination of this Agreement,
including layoff and severance costs.
     4.3 Force Majeure
          Delays in or the failure of any Party to perform its obligations under
this Agreement shall not constitute a default hereunder or give rise to any
claim for Loss if and to the extent caused by a general lock-out of the GMCL
complex or occurrences beyond the control of the Party so affected, including,
but not limited to, decrees of Government (whether federal, provincial or
municipal), acts of God, inability to procure materials or labour, strikes
(legal or illegal), slowdowns, refusal to work or other activity to restrict
output by Assigned Employees, fires, floods, explosions, riots, war, rebellion,
sabotage and atomic or nuclear incidents; but lack of finances shall in no event
be deemed to be a cause beyond a Party’s control. A Party, who wishes to rely on
this Section, shall advise the other Parties of such state of force majeure as
soon as possible.
5. INDEMNITY
     5.1 Indemnity by GMCL
          GMCL shall defend, hold harmless and indemnify Delphi against any Loss
as a result of, in connection with or related to:

  (a)   product liability claims in respect of products manufactured by GMCL
Assigned Employees for Delphi pursuant to this Agreement, but only to the extent
of any Loss attributable to the gross negligence or wilful misconduct of GMCL or
its



--------------------------------------------------------------------------------



 



- 24 -

      employees in failing to comply with Delphi’s manufacturing processes and
procedures as required under this Agreement. For greater certainty Delphi is
responsible and liable for all aspects of the design and engineering of such
products manufactured after the date of the Agreement;     (b)   all employment
related claims by Assigned Employees, or by the CAW on behalf of Assigned
Employees, except (i) that such indemnity shall not preclude GMCL from claiming
reimbursement from Delphi for any portion of such Losses that are otherwise
amounts reimbursable by Delphi to GMCL under this Agreement and (ii) this
indemnity does not extend to Losses to the extent, such Losses, are attributable
to (A) GMCL properly implementing Delphi Annual Operating Parameters or (B) to
the gross negligence of Delphi or wilful misconduct of Delphi Employees,
(including without limitation, breach of Laws, or actions constituting sexual
harassment or constructive dismissal);     (c)   claims by the CAW in relation
to this Agreement and GMCL’s performance of the terms of this Agreement, except
to the extent that the claim relates to the actions of GMCL taken at the
direction of Delphi or in accordance with the proper implementation of the
Annual Operating Parameters.     (d)   claims, including prosecutions and other
regulatory proceedings, commenced against Delphi Canada as a result of the
alleged failure of GMCL to comply with the duties and responsibilities under
applicable Laws in relation to GMCL’s provision of Services under this
Agreement.

     5.2 Indemnity by Delphi
          Delphi shall defend, hold harmless and indemnify GMCL against any Loss
as a result of, in connection with or related to:

  (a)   product liability claims relating to products manufactured after the
date of this Agreement, except claims that are specified as a GMCL liability in
s. 5.1(i); or     (b)   any employment related claims by Delphi Employees,
except to the extent that such claims relates to the gross negligence of GMCL or
wilful misconduct of GMCL employees (other than Assigned Employees) including
breach of Laws, actions constituting sexual harassment or constructive
dismissal.

     5.3 Certain Limitations
          Unless otherwise specifically provided, the obligations of
indemnification in Sections 5.1 and 5.2 shall be subject to the requirements
that the Party seeking to be indemnified



--------------------------------------------------------------------------------



 



- 25 -

provides the indemnifying Party, in respect of any claim made by a third party,
prompt notice in writing of such claim and an opportunity at the indemnifying
Party’s sole expense to resist, defend and negotiate a settlement regarding the
same, including the final disposition of any appeal therefrom. The other Party
shall have the right at its sole expense and option to be represented by counsel
of its own choice in defence of any such claim and to be consulted in respect of
all negotiations for settlement in connection with any such claim.
     5.4 Sole Remedy
The Parties agree that any dispute between GMCL and Delphi with respect to the
obligations of the parties to this Agreement or the interpretation, application,
or alleged violation of this Agreement or the failure by the Parties to agree on
a matter which, under the terms herein, requires the agreement of the Parties
(collectively “Disputes”) shall be subject to the provisions set out in
Section 5.5.
     5.5 Dispute Resolution
          The Parties shall use all commercially reasonable efforts to settle
all Disputes without resorting to mediation, arbitration or otherwise. Senior
employees with expertise concerning the dispute shall first attempt to settle
the Dispute within thirty (30) days of the issue being raised in writing by a
Party. In the event that the Dispute is unresolved at the end of such period, it
may be referred by either party to an appeal committee consisting of the GMCL
Vice President, Personnel, Vice President Finance and Vice President Operations
and Delphi E&C Director of Canadian Operations and Personnel Director, Delphi’s
Oshawa site manager and Delphi Canada’s CFO (the “Appeal Committee”). The Appeal
Committee will meet within thirty (30) days of having a Dispute referred to it
and use commercially reasonable efforts to resolve the Dispute within sixty
(60) days of the date of the referral of the Dispute. Regarding labour issues,
the Appeal Committee will resolve Disputes in an effort to achieve a result that
reflects as reasonably practicable the result that would have occurred had
Delphi executed its own collective agreement with the CAW in the context of
being the major supplier to GMCL. If any Dispute remains unsettled by the Appeal
Committee within thirty (30) days of a Dispute being referred to it, either
Party may require that the Dispute be subject to the Dispute resolution
mechanism agreed between General Motors Corporation and Delphi U.S. If the
Dispute is not resolved within the time frame set out in such agreement a Party
may commence proceedings hereunder by delivering a written notice from a Senior
Vice President or comparable executive officer of such Party (the “Demand”) to
the other Party providing reasonable description of the Dispute to the other and
expressly requesting mediation hereunder.
          The Parties hereby agree to submit all Disputes to non-binding
mediation before a mediator reasonably acceptable to both Parties. If, after
such mediation, the Parties subject to such mediation disagree regarding the
mediator’s recommendation, such Dispute shall be submitted to arbitration under
the terms hereof, which arbitration shall be final, conclusive and binding upon
the Parties, their successors and assigns. The arbitration shall be conducted in



--------------------------------------------------------------------------------



 



- 26 -

Oshawa, Ontario by three arbitrators acting by majority vote (the “Panel”)
selected by agreement of the parties not later than ten (10) days after the
delivery of the recommendation provided by the mediator as described above or,
failing such agreement, appointed pursuant to the commercial arbitration rules
of the American Arbitration Association, as amended from time to time (the “AAA
Rules”). If an arbitrator so selected becomes unable to serve, his or her
successors shall be similarly selected or appointed. The arbitration shall be
conducted pursuant to the 1 Arbitration Act (Ontario) and such procedures as the
Parties subject to such arbitration may agree, or, in the absence of or failing
such agreement, pursuant to the AAA Rules. Notwithstanding the foregoing: (i)
each Party shall have the right to audit the books and records of the other
Party that are reasonably related to the Dispute; (ii) each Party shall provide
to the other, reasonably in advance of any hearing, copies of all documents
which a Party intends to present in such hearing; and (iii) each Party shall be
allowed to conduct reasonable discovery through written requests for
information, document requests, requests for stipulation of fact and
depositions, the nature and extent of which discovery shall be determined by the
Parties; provided that if the Parties cannot agree on the terms of such
discovery, the nature and extent thereof shall be determined by the Panel which
shall take into account the needs of the Parties and the desirability of making
discovery expeditious and cost effective. The award shall be in writing and
shall specify the factual and legal basis for the award. The Panel shall
apportion all costs and expenses of arbitration, including the Panel’s fees and
expenses and fees and expenses of experts, between the prevailing and
non-prevailing Party as the Panel deems fair and reasonable. The Parties hereto
agree that monetary damages may be inadequate and that either Party by whom this
Agreement is enforceable shall be entitled to seek specific performance of the
arbitrators’ decision from a court of competent jurisdiction, in addition to any
other appropriate relief or remedy. Notwithstanding the foregoing, in no event
may the Panel award consequential, special, exemplary or punitive damages. Any
arbitration award shall be binding and enforceable against the parties hereto
and judgment may be entered thereon in any court of competent jurisdiction.
6. INSPECTION OF RECORDS
     6.1 Records
          All Employment Cost and time records shall be maintained by GMCL and
GMCL shall maintain detailed, complete and accurate accounting records of
Employment Costs and of the hours of direct labour performed under this
Agreement. The hours of such labour billed by GMCL shall be supported by work
schedules showing hours worked and by evidence of actual payment either through
payroll records or cancelled cheques. All records pertaining to this Agreement
shall be preserved for at least seven (7) years following the expiration or
termination of this Agreement or any purchase order under it.
          GMCL agrees that its books and records, or such part thereof, relating
to the performance of its obligations under this Agreement, shall at all
reasonable times during business hours and on reasonable prior notice be subject
to inspection by any authorized representative of Delphi and/or any government
authorities having jurisdiction.



--------------------------------------------------------------------------------



 



- 27 -

7. COMPLIANCE WITH LAW
     7.1 Compliance with Law
          GMCL and Delphi, as the case may be, shall use commercially reasonable
efforts to cause their respective employees, agents and representatives to,
comply with and observe all applicable Laws,.
     7.2 Permits and Approvals
          GMCL is responsible for obtaining (and maintaining) any necessary
governmental permits for approvals that are required by law in order for GMCL to
provide the Services to Delphi under this Agreement.
     7.3 Governing Law
          This Agreement shall be governed by, and construed and enforced in
accordance with the laws of the Province of Ontario and the laws of Canada
applicable therein. Subject to Section 5.5, the Parties hereby irrevocably
attorn to the exclusive jurisdiction of the Courts of the Province of Ontario in
respect of the subject matter hereof.
8. CONFIDENTIALITY
     8.1 GMCL’s Name
          Delphi shall not, directly or indirectly, in any manner use or
register or attempt to register (i) any name containing General Motors of Canada
Limited, GMCL, General Motors Corporation, General Motors or GM, or (ii) any
other mark, name or design owned by GMCL or its subsidiaries or affiliates or
any confusingly similar marks, names or designs. Without limiting the generality
of the foregoing, Delphi shall not use GMCL’s name in any advertising,
promotional materials, publicity releases or other written material distributed
to prospective clients relating to the Services to be performed by GMCL
hereunder or the results thereof, without the prior written consent of GMCL.
     8.2 Delphi Confidentiality Obligations
          All GMCL Confidential Information disclosed or otherwise made
available to Delphi by GMCL shall be considered confidential by Delphi. “GMCL
Confidential Information” means confidential information known or used by GMCL
in connection with its business including without limitation employee
information (both personal and costs), financial information, marketing
information, business opportunities and research and development which
information



--------------------------------------------------------------------------------



 



- 28 -

may be modified, amended or improved from time to time, together with all data,
compilations of information, forecasts, studies and other documentation, whether
in oral, written, graphic, machine readable or physical form.
          Delphi shall not be subject to the obligations of this Section 8.2
with respect to:

  (a)   information which is in the public domain or public information at the
time of Delphi’s receipt thereof from GMCL;     (b)   information which, after
Delphi’s receipt thereof from GMCL, becomes part of the public domain or public
information through no act or fault of Delphi;     (c)   information which
Delphi can show was lawfully in Delphi’s possession prior to the receipt thereof
from GMCL;     (d)   information which at the time it was received in good faith
by Delphi from an independent third patty was lawfully in possession of such
third party and under no obligation of secrecy; and     (e)   information which
is released from the provisions of this Agreement by the written authorization
of GMCL.

          Delphi shall, and shall cause its officers, directors, employees and
agents, to keep confidential all Confidential Information and not use such
information except as contemplated by this Agreement. The standard of care
imposed on Delphi for protecting such information shall be the reasonable and
prudent care necessary to prevent improper disclosure or use of such
information, to the same degree employed by Delphi to protect its own
information of such nature, Delphi shall not be liable to GMCL, nor it will not
be a default under this Confidentiality provision unless Delphi is grossly
negligent in breaching this standard. During and after the term of this
Agreement, Delphi agrees to not for any reason, without the prior written
authorization of GMCL, directly or indirectly provide any other person, firm or
corporation with access to the GMCL Confidential Information or make use of the
GMCL Confidential Information for its personal benefit or for the benefit of any
person, firm or corporation other than GMCL or assist others in doing so.
          Delphi acknowledges that the GMCL Confidential Information is
confidential and a valuable asset of GMCL and is and at all times shall remain
the exclusive property of GMCL and the confidentiality of the same shall be
protected by Delphi. All applicable intellectual property rights residing in the
GMCL Confidential Information, including, without limitation, patents,
copyrights, industrial designs, trade-marks and trade secrets are and will
remain the exclusive property of GMCL.



--------------------------------------------------------------------------------



 



- 29 -

          Upon written request from GMCL upon the termination of this Agreement,
Delphi shall promptly return to GMCL all GMCL Confidential Information in
Delphi’s possession or subject to its control.
          Delphi agrees to request that Delphi salaried employees execute a
confidentiality acknowledgment in favour of GMCL substantially in the form of
Schedule 8.2.
          In the event that Delphi or anyone to whom Delphi provides or
otherwise makes available the GMCL Confidential Information pursuant to this
Agreement becomes legally compelled to disclose any of the GMCL Confidential
Information to any government entity or other third party, Delphi will provide
GMCL with prompt notice, together with copies of all GMCL Confidential
Information which Delphi intends to disclose so that GMCL may seek a protective
order or other appropriate remedy and/or waive compliance with the provisions of
this Agreement. Such notice and GMCL Confidential Information shall be provided
to GMCL in writing at least five (5) Business Days prior to disclosure of same
to any governmental entity or other third party. In the event that such
protective order or other remedy is not obtained, or that GMCL waives compliance
with the provisions of this Agreement, Delphi will furnish only that portion of
the GMCL Confidential Information which Delphi is advised, by written opinion of
counsel, addressed to Delphi, is legally required and will exercise reasonable
commercial efforts to obtain reliable assurance that confidential treatment will
be accorded the GMCL Confidential Information.
     8.3 GMCL Confidentiality Obligations
          All Delphi Confidential Information disclosed or otherwise made
available to GMCL by Delphi shall be considered confidential by GMCL. “Delphi
Confidential Information” means confidential information known or used by Delphi
in connection with its business including without limitation employee
information (both personal and costs), financial information, marketing
information, business opportunities and research and development which
information may be modified, amended or improved from time to time, together
with all data, compilations of information, forecasts, studies and other
documentation, whether in oral, written, graphic, machine readable or physical
form.
          GMCL shall not be subject to the obligations of this Section 8.3 with
respect to:

  (a)   information which is in the public domain or public information at the
time of GMCL’s receipt thereof from Delphi;     (b)   information which, after
GMCL’s receipt thereof from Delphi, becomes part of the public domain or public
information through no act or fault of GMCL;



--------------------------------------------------------------------------------



 



- 30 -

  (c)   information which GMCL can show was lawfully in GMCL’s possession prior
to the receipt thereof from Delphi;     (d)   information which at the time it
was received in good faith by GMCL from an independent third party was lawfully
in possession of such third party and under no obligation of secrecy; and    
(e)   information which is released from the provisions of this Agreement by the
written authorization of Delphi.

          GMCL shall, and shall cause its officers, directors, employees and
agents, to keep confidential all Delphi Confidential Information and not use
such information except as contemplated by this Agreement. The standard of care
imposed on GMCL for protecting such information shall be the reasonable and
prudent care necessary to prevent improper disclosure or use of such
information, to the same degree employed by GMCL to protect its own information
of such nature, GMCL shall not be liable to Delphi, nor it will not be a default
under this Confidentiality provision unless GMCL is grossly negligent in
breaching this standard. During and after the term of this Agreement, GMCL
agrees to not for any reason, without the prior written authorization of Delphi,
directly or indirectly provide any other person, firm or corporation with access
to the Delphi Confidential Information or make use of the Delphi Confidential
Information for its personal benefit or for the benefit of any person, firm or
corporation other than Delphi or assist others in doing so.
          GMCL acknowledges that the Delphi Confidential Information is
confidential and a valuable asset of Delphi and is and at all times shall remain
the exclusive property of Delphi and the confidentiality of the same shall be
protected by GMCL. All applicable intellectual property rights residing in the
Delphi Confidential Information, including, without limitation, patents,
copyrights, industrial designs, trade-marks and trade secrets are and will
remain the exclusive property of Delphi.
          Upon written request from Delphi upon termination of this Agreement,
GMCL shall promptly return to Delphi all Delphi Confidential Information in
GMCL’s possession or subject to its control.
          GMCL agrees to request that GMCL Assigned Salaried Employees execute a
confidentiality acknowledgment in favour of Delphi substantially in the form of
Schedule 8.3.
          In the event that GMCL or anyone to whom GMCL provides or otherwise
makes available the Delphi Confidential Information pursuant to this Agreement
becomes legally compelled to disclose any of the Delphi Confidential Information
to any government entity or other third party, GMCL will provide Delphi with
prompt notice, together with copies of all Delphi Confidential Information which
GMCL intends to disclose so that Delphi may seek a



--------------------------------------------------------------------------------



 



- 31 -

protective order or other appropriate remedy and/or waive compliance with the
provisions of this Agreement. Such notice and Delphi Confidential Information
shall be provided to Delphi in writing at least five (5) Business Days prior to
disclosure of same to any governmental entity or other third party. In the event
that such protective order or other remedy is not obtained, or that Delphi
waives compliance with the provisions of this Agreement, GMCL will furnish only
that portion of the Delphi Confidential Information which GMCL is advised, by
written opinion of counsel, addressed to GMCL, is legally required and will
exercise reasonable commercial efforts to obtain reliable assurance that
confidential treatment will be accorded the Delphi Confidential Information.
     8.4 Public Disclosures
          The terms of this Agreement shall be kept confidential by the Parties
except that the CAW may be informed by GMCL of its terms. GMCL and Delphi Canada
will consult with each other before issuing any press releases or otherwise
making any public statements with respect to this Agreement or the transactions
contemplated hereby, and shall not issue any press release or make any public
statement without mutual consent, except as may be required by applicable law
and then only after such prior consultation.
9. NOTICE
     9.1 Notice
          Any notice or other communication required or permitted to be given by
this Agreement shall be in writing and shall be effectively given if
(i) delivered personally; or (ii) sent by prepaid courier service; or (iii) sent
by facsimile and confirmed by mailing the original document so sent by prepaid
mail on the same or following day,
If to GMCL:
General Motors of Canada Limited
1908 Colonel Sam Drive
Oshawa, Ontario L1H 8P7
Attention:     Treasurer
Fax No:     (905)644-6273



--------------------------------------------------------------------------------



 



- 32 -

with a copy to: General Motors of Canada Limited
1908 Colonel Sam Drive
Oshawa, Ontario L1H 8P7
Attention:     General Counsel
Fax No:       (905) 644-7772
If to Delphi Canada:
Delphi Canada Inc.
c/o Delphi Energy & Chassis Systems
4800 S, Saginaw Street
M/C 485-301-14C
Flint, Michigan 48501
Attention:   President
Fax No:       (810) 257-6957
with a copy to: Delphi Automotive Systems Corporation
5725 Delphi Drive
Troy, MI 48098-2815
Attention:  Assistant General Counsel, Commercial Practices
Fax No.      (248) 813-2491
or at such address as the Party to whom such notice or other communication is to
be given shall have advised the Party giving same in the manner provided in this
Section. Any notice or other communication delivered personally or by prepaid
courier service shall be deemed to have been given and received on the day of
actual receipt at such address, provided that if such day is not a Business Day
(as defined below), such notice or other communication shall be deemed to have
been given and received on the next Business Day. Any notice or other
communication transmitted by facsimile shall be deemed given and received on the
day of its transmission provided that the sending Party contacts the receiving
Party to confirm receipt thereof and that such day is a Business Day and such
transmission is completed before 5:00 p.m. on such day, failing which such
notice or other communication shall be deemed given and received on the first
Business Day after its transmission. Regardless of the foregoing, if there is a
mail stoppage or labour dispute or threatened labour dispute which has affected
or could affect normal mail delivery by Canada Post, then a Party who sends a
notice or other communication by telecopier shall be relieved from the
obligation to mail the original document in accordance with this Section.



--------------------------------------------------------------------------------



 



- 33 -

10. GENERAL
     10.1 Cooperation
     Delphi and GMCL agree to work together in good faith and cooperate in
performing under this Agreement. In this regard, other than with respect to
claims by GMCL or any GMCL affiliate against Delphi, GMCL shall, at the
reasonable request of Delphi, provide Delphi with technical assistance,
documentation, and other information, through Assigned Employees and, to the
extent possible, former Assigned Employees. Delphi shall reimburse GMCL for
GMCL’s reasonable out-of-pocket costs incurred in connection with such
assistance as agreed upon by the Parties.
     10.2 Survival
     Sections 5, regarding indemnification, 6, regarding inspection of records,
8, regarding confidentiality, and 10.1, regarding cooperation, shall survive the
termination of this Agreement for a period of seven (7) years. If any portion of
this Agreement is deemed invalid by a court of competent jurisdiction, the other
provisions of this Agreement will apply with full force and effect.
     10.3 No Assignment
     This Agreement shall be binding upon the parties hereto and shall not be
assignable or transferable by either party to any third party without the prior
written consent of the other party, which consent may be withheld to the other
party in its sole discretion.
     10.4 Time
          Time is of the essence in the performance of the Parties’ respective
obligations under this Agreement.
     10.5 Singular, etc.
     In this Agreement, the use of words in the singular or plural, or with a
particular gender, shall not limit the scope or exclude the application of any
provision of this Agreement to such person or persons or circumstances as the
context otherwise requires.



--------------------------------------------------------------------------------



 



- 34 -

     10.6 Headings
          The division of this Agreement and the insertion of headings is for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement or any part thereof.
     10.7 Currency
          Unless otherwise indicated, all dollar amounts referred to in this
Agreement are in lawful Canadian funds. All amounts to be paid pursuant to this
Agreement are to be paid in lawful Canadian funds.
     10.8 Entire Agreement
          This Agreement, including all schedules attached hereto and including
any purchase orders and/or releases issued by GMCL from time to time shall
constitute the entire agreement between the Parties with respect to the
furnishing of the Services.
     10.9 Waiver and Modification
          No provision of this Agreement shall be deemed waived, amended or
modified by any Party unless such waiver, amendment or modification is in
writing, and signed by an authorized representative of each Party.
     10.10 Business Day
          For the purposes of this Agreement, “Business Day” shall mean any day
that is not a Saturday, Sunday, a statutory or public holiday or a day on which
GMCL is closed for business.
     10.11 Counterparts
          This Agreement may be executed by the Parties in separate counterparts
or by facsimile, each of which when so executed and delivered shall be an
original, but all such counterparts or facsimile copies shall together
constitute one and the same instrument. All signatures of the Parties to and
pursuant to this Agreement may be transmitted by facsimile, and such facsimile
will for all purposes be deemed to be the original signature of the person whose
signature it reproduces and will be binding upon that person and on the Party on
whose behalf that person signed.



--------------------------------------------------------------------------------



 



- 35 -

     10.12 Third Parties
          Nothing contained in this Agreement is intended to or shall be
construed to confer upon or give to any person, firm, corporation, association,
labour organization, or trust other than the Parties and their respective
successors and permitted assigns, any claims, rights, or remedies under or by
reason of this Agreement.



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties hereby have caused this Agreement to
be executed by their duly authorized representatives as of the date first above
written.

                  GENERAL MOTORS OF CANADA LIMITED    
 
           
 
  By:   /s/ L. D. Warrall    
 
     
 
Title:    
 
           
 
  By:   /s/ J. Zur Schmiede    
 
     
 
Title:    
 
                DELPHI CANADA INC.    
 
           
 
  By:   /s/ Richard J. Wilkins    
 
     
 
Title:      
 
  By:        
 
     
 
Title:    

                                              APPROVED                        
 
    FINANCIAL     LEGAL                          
 
    BPM     CC      
 
    4/28/00            
 
    DATE     DATE      
 
          April 28, 2000      





--------------------------------------------------------------------------------



 



SCHEDULE “2.1”
TOTAL EMPLOYEES

                      LOCATION   HOURLY EMPLOYEES   SALARIED EMPLOYEES
OSHAWA BATTERY
    244       25  
 
               
TRI-LINK
    205       27  
 
               
 
               
TOTAL
    449       52  

Hourly Employees on leave, etc.

         
Oshawa Battery
         
Leave
    4  
Layoff
    8  
Total
    12  
 
       
Oshawa Tri-Link
         
Leave
    3  
Layoff
    3  
Total
    6  

Salaried Employees on leave, etc.
     Nil



--------------------------------------------------------------------------------



 



 

Schedule 3.1(b) — Payroll Related Actuals

          Description   Group
  1 Straight Time
  Hourly   Salary
  2 Shift Premiums
  Hourly   Salary
  3 Overtime
  Hourly   Salary
  4 COLA
  Hourly    
  5 Vacation Pay (PAA. SPA)
  Hourly    
  6 Special Payment (Holiday Bonus)
  Hourly   Salary
  7 Holiday Pay
  Hourly    
  8 Short Work Week Benefits
  Hourly    
  9 Bereavement. Election & Jury Duty
  Hourly    
10 Disability Leave of Absence
  Hourly   Salary
11 Military leave of Absence
  Hourly    
12 Enhanced Variable Pay
      Salary
13 Health Care Tax
  Hourly   Salary
14 Employment Insurance
  Hourly   Salary
15 Employment Insurance Rebate
      Salary
16 Canada Pension Plan
  Hourly   Salary
17 Stock Savings Plan
      Salary
18 Tuition and Tool Allowance
  Hourly    
19 Tuition Refund
  Hourly   Salary
20 Worker’s Compensation
  Hourly   Salary
21 Short-term Layoff Costs
  Hourly   Salary
22 Short-term Leave
  Hourly   salary



--------------------------------------------------------------------------------



 



 

Schedule 3.3 — Composite Fringe Items

          Description   Group
23 Wages Training Program
  Hourly    
24 Group Life Insurance
  Hourly   Salary
25 Health Care Benefits
  Hourly   Salary
26 Substance Abuse
      Salary
27 Legal Services Plan
  Hourly    
28 Retiree Health Group / OPEB
  Hourly   Salary
29 Pension Plan
  Hourly   Salary
30 Stock Savings Plan
  Hourly    
31 National Training Fund
  Hourly    
32 Paid Educational Leave
  Hourly    
33 Training Fund – National Overtime Penalty
  Hourly    
34 Long-term Layoff Costs
  Hourly   Salary
35 Special Canadian Contingency Plan
  Hourly    
36 Other Benefits As Agreed To By GMCL And Delphi From Time to Time
  Hourly   Salary



--------------------------------------------------------------------------------



 



 

Schedule 3.4 – Layoff Cost Example (Salary)

                          Salary Layoffs   2000 CY   2001 CY   2002 CY
Year 1
                       
Sub payments per head (6 mths* 6140/mth * 75%) + (6 mths * 6140/mth * 60%), lese
EI portion
    33,627       35,308       37,074  
Health care per head (1 mth * 307.07 + 11 mths * 222.79)
    2,758       2,803       3,055  
Group Inc per head (1 mth @ 222.96 + 11 mths @ 98.09)
    1,302       1,367       1,435  
Pension Cost
    5,800       6,090       6,395  
OPEB Cost
    1,400       1,474       1,551          
Total Costs - year 1
    44,887       47,141       49,509          
Year 2
                       
Sub payments per head (12 mths @ $6140/mth * 60%)
    44,208       48,418       48,739  
Heath care per head (12 mths @ 222,79)
    2,673       2,814       2,982  
Group Inc per head (12 mtha @ 98,09)
    1,177       1,236       1,298  
Pension Cost
    5,800       6,090       6,395  
OPEB Cost
    1,400       1,474       1,551          
Total Costs - year 2
    55,259       58,032       60,944          
Year 3
                       
ICP payments per head (12 mths @ $6140/mth * 60%)
    44,208       46,418       48,739  
Total Costs - year 3
    44,208       46,418       48,739          
Total Layoff Costs Per Employee
    144,353       151,592       159,193        



--------------------------------------------------------------------------------



 



 

Schedule 3.4 – Layoff Cost Example (Hourly)

                              2000 CY   2001 CY   2002 CY Early Retirements  
90%   90%   90%
Document 12 Early Retirement Incentive
    50,000       50,000       50,000  
Pension Plan Experience Loss
    98,650       98,650       98,650        
 
                       
Total Early Retirement Costs Per Employee
    148,650       148,650       148,650        

                          Layoffs   10%   10%   10%
Year 1
                       
Sub payments per head (52 weeks * $698/Week), less El portion -
(52*698)-(39*413)
    20,189       21,198       22,258  
Health care per head (1 mth * 264.31 + 11 mths * 188.42)
    2,337       2,460       2,589  
Group Ins per head (1 mth @ 204.08 + 11 mths @ 46.43)
    715       751       788  
Pension Cost
    5,000       5,250       5,513  
OPEB Cost
    1,100       1,158       1,219        
 
                       
Total Costs - year 1
    29,341       30,816       32,366          
Year 2
                       
Sub payments per head (52 weeks @ $698/week)
    36,296       38,111       40,016  
Health care per head (12 mths @ 168.42)
    2,261       2,380       2,505  
Group Ins per head (12 mths @ 46.43)
    557       565       614  
Pension Cost
    5,000       5,250       5,513  
OPEB Cost
    1,100       1,158       1,219        
 
                       
Total Costs - year 2
    45,214       47,483       49,866          
Year 3
                       
IMP payments per head (52 weeks @ $644/week)
    33,488       35,162       36,921  
Health care per head (12 mths @ 188.42)
    2,261       2,380       2,505  
Group Ins per head (12 mths @ 46.43)
    557       585       614        
 
                       
Total Costs - year 3
    36,306       38,127       40,039          
Year 4
                       
Sub payments per head (52 weeks @ $698/week)
    36,296       38,111       40,016  
Health care per head (12 mths @ 188.42)
    2,261       2,380       2,505  
Group Ins per head (12 mths @ 46.43)
    557       586       614        
 
                       
Total Costs - year 4
    39,114       41,076       43,135          
Year 5
                       
Sub payments per head (26 weeks @ $698/week)
    18,148       19,055       20,008  
Health care per head (6 mths @ 188.42)
    1,131       1,190       1,252  
Group Ins per head (6 mths @ 46.43)
    279       293       307        
Total Costs - year 5
    19,557       20,538       21,568        
 
                       
Total Layoff Costs Per Employee
    169,532       178,040       186,975        



--------------------------------------------------------------------------------



 



 

SCHEDULE “3.5”
(a) Except as specified in paragraph (c) Delphi will reimburse GMCL on a weekly
basis for Assigned Hourly Employee payroll and related payroll taxes and
payments on or before the dates on Schedule 3.5.A.
(b) Except as specified in paragraph (c) Delphi will reimburse GMCL semi-monthly
for Assigned Salaried Employee payroll and related payroll taxes and payments on
or before the dates on Schedule 3.5.A, except for reimbursement of the cost of
the options granted as part of variable compensation which will be reimbursed at
the end of the month in which the optins are paid.
(c) Delphi will reimburse GMCL on a monthly (5th Working Day of following month)
for Hourly and Salary actual incurred Health Care Tax and Worker’s Compensation
Tax.
(d) Composite Fringe Amounts will be recovered on a prorated monthly basis based
on the agreed Composite Fringe Amount for the year in question and paid on or
before the dates set out in Schedule 3.5.A.
(e) All other reimbursements due under this Agreement between the Parties shall
be paid within fourteen days of the presentment of invoices for such payment,
invoices for ordinary course reimbursement may be presented at the end of each
month in which the expense was incurred and invoices for extraordinary items and
all reimbursement in excess of $500,000 may be presented upon the expense being
incurred. In either case, payment will be due 14 days after presentment of the
invoice.
(f) Any other Employee related costs which may arise during the course of this
agreement must be reviewed and agreed upon by Delphi prior to invoicing and will
be reimbursed to GMCL on the appropriate basis depending on the type of cost,
i.e., weekly, semi-monthly.



--------------------------------------------------------------------------------



 



 

Schedule 3.5 — Invoice Delphi Funding Schedule — Calendar Year 2000

                      Short-term             Layoff/   Salaried     Hourly Pay  
Leave   Pay     Funding   Funding   Funding Month   Code “A”   Code “A*”   Code
“B”
May
  10th   11th   12th
 
  17th   18th   30th
 
  25th   26th    
 
  31st   1st    
June
  7th   8th   14th
 
  14th   15th   28th
 
  21st   22nd    
 
  28th   29th    
July
  5th   6th   12th
 
  12th   13th   28th
 
  19th   20th    
 
  26th   27th .    
August
  2nd   3rd   14th
 
  10th   11th   30th
 
  16th   17th    
 
  23rd   24th    
 
  30th   31st    
September
  7th   8th   13th
 
  13th   14th   27th
 
  20th   21st    
 
  27th   28th    
October
  4th   5th   11th
 
  12th   13th   30th
 
  18th   19th    
 
  25th   26th    
November
  1st   2nd   14th
 
  8th   9th   29th
 
  15th   16th    
 
  22nd   23rd    
 
  29th   30th    
December
  6th   7th   13th
 
  13th   14th   20th
 
  20th   21st    
 
  28th   29th    



--------------------------------------------------------------------------------



 



 

Schedule 3.5 – Invoice Payroll & Composite Fringe Funding Legend

         
     Funding Code
  “A”   Delphi To Reimburse “Weekly”
 
  “A”   Delphi To Reimburse “Weekly”
 
  “B”   Delphi To Reimburse “Semi-Monthly”
 
  “C”   Delphi To Reimburse “Monthly”

                                      Employee   Funding   Employee   Funding
Description   Group   Code   Group   Code
1 Straight Time
  Hourly     A     Salary     B  
2 Shift premiums
  Hourly     A     Salary     B  
3 Overtime
  Hourly     A     Salary     B  
4 COLA
  Hourly     A                  
5 Vacation Pay (PAA, SPA)
  Hourly     A                  
6 Special Payment (Holiday Bonus)
  Hourly     A     Salary     B  
7 Holiday Pay
  Hourly     A                  
8 Short Work Week Benefits
  Hourly     A                  
9 Bereavement Election & Jury Duty
  Hourly     A                  
10 Disability Leave of Absence
  Hourly     A     Salary     B  
11 Military leave of Absence
  Hourly     A                  
12 Enhanced Variable Pay
                  Salary     B  
13 Health CareTax
  Hourly     C     Salary     C  
14 Employment Insurance
  Hourly     A     Salary     B  
15 Employment Insurance Rebate
                  Salary     B  
16 Canada Pension Plan
  Hourly     A     Salary     B  
17 Stock Savings Plan
                  Salary     B  
18 Tuition and Tool Allowance
  Hourly     A                  
19 Tuition Refund
  Hourly     A     Salary     B  
20 Worker’s Compensation
  Hourly     C     Salary     C  
21 Short-term Layoff Costs
  Hourly     A*     Salary     B  
22 Short-term Leave
  Hourly     A*     Salary     B  
 
                               
23 Wages Training Program
  Hourly     C                  
24 Group Life Insurance
  Hrly/Salary     C                  
25 Health Care Benefits
  Hrly/Salary     C                  
26 Substance Abuse
  Salary     C                  
27 Legal Services Plan
  Hourly     C                  
28 Retiree Health Group/OPEB
  Hrly/Salary     C                  
29 Pension Plan
  Hrly/Salary     C                  
30 Stock Savings Plan
  Hourly     C                  
31 National Training Fund
  Hourly     C                  
32 Paid Educational Leave
  Hourly     C                  
33 Training Fund -National O/T Penalty
  Hourly     C                  
34 Long-term Layoff Costs
  Hrly/Salary     C                  
35 Special Canadian Contingency Plan
  Hourly     C                  
     Other Benefits As Agreed To By
                               
36 GMCL Delphi From Time to Time
  Hrly/Salary     C                  



--------------------------------------------------------------------------------



 



 

SCHEDULE 8.2
DELPHI SALARIED EMPLOYEES
CONFIDENTIALITY ACKNOWLEDGMENT
TO: GENERAL MOTORS OF CANADA LIMITED (“GMCL”)
Dear Sirs/Mesdames:
I acknowledge that as an employee of Delphi Canada Inc. (“Delphi Canada”) who
may from time to time receive non-public, confidential or proprietary
information pertaining to GMCL and its affiliates, including, without
limitation, information concerning GMCL costs, technology, financing, financial
statements, pricing and business plans (“Information”). “Information” does not
include information that is or becomes generally available to the public other
than as a result of disclosure by me or other Delphi Canada employees or that is
received by me from an independent third party that obtained it lawfully and was
under no duty of confidentiality.
I will keep the Information confidential and will not, without your prior
written consent, disclose such Information to any person other than (i) as
required by law; (ii) to employees of GMCL and their affiliates; or (iii) to
Delphi Canada or Delphi Canada employees as required to permit Delphi to provide
services to GMCL. I will not use such Information for any purpose other than to
provide the services to GMCL. Any copies of the Information in my possession
will be returned to you promptly upon your request (and, in any event, within
five (5) business days after such request).
I acknowledge that disclosure of the Information may cause serious irreparable
damage and harm to GMCL and that remedies at law would be inadequate to protect
against breach of this agreement, and therefore I agree in advance to the
granting of injunctive relief in your favour for any breach of the provisions of
this acknowledgment and to the specific enforcement of the terms of this
acknowledgment, without proof of actual damages, in addition to any other remedy
to which you would be entitled.

                  Yours very truly,            
 
               
By:
               
 
 
 
[Name of Employee]      
 
Witness Signature    
 
               
Date:
   
 
       
 
Name of Witness (Printed)    



--------------------------------------------------------------------------------



 



 

SCHEDULE 8.3
GMCL ASSIGNED SALARIED EMPLOYEES
CONFIDENTIALITY ACKNOWLEDGMENT
TO: DELPHI CANADA INC. (“Delphi Canada”)
Dear Sirs/Mesdames:
I acknowledge that as an employee of General Motors of Canada Limited (“GMCL”)
who may provide services to Delphi Canada from time to time I may receive
non-public, confidential or proprietary information pertaining to Delphi Canada
and its affiliates, including, without limitation, information concerning Delphi
Canada costs, technology, financing, financial statements, pricing and business
plans (“Information”). “Information” does not include information that is or
becomes generally available to the public other than as a result of disclosure
by me or other GMCL employees or that is received by me from an independent
third party that obtained it lawfully and was under no duty .of confidentiality.
I will keep the Information confidential and will not, without your prior
written consent, disclose such Information to any person other than (i) as
required by law; (ii) as required in order to properly perform services for
Delphi; (iii) to employees of Delphi Canada and their affiliates; or (iv) to
GMCL or GMCL employees as required to permit GMCL to provide services to Delphi
Canada. I will not use such Information for any purpose other than to provide
the services to Delphi Any copies of the Information in my possession will be
returned to you promptly upon your request (and, in any event, within five
(5) business days after such request).
I acknowledge that disclosure of the Information may cause serious irreparable
damage and harm to Delphi Canada and that remedies at law would be inadequate to
protect against breach of this agreement, and therefore I agree in advance to
the granting of injunctive relief in your favour for any breach of the
provisions of this acknowledgment and to the specific enforcement of the terms
of this acknowledgment, without proof of actual damages, in addition to any
other remedy to which you would be entitled.

                  Yours very truly,            
 
               
By:
               
 
 
 
[Name of Employee]      
 
Witness Signature    
 
               
Date:
   
 
       
 
Name of Witness (Printed)    



--------------------------------------------------------------------------------



 



 

Master Restructuring Agreement
Exhibit 5.01(a)(vii)(iii)
Administrative Services Agreement between Delphi Canada, Inc. and General Motors
Canada Limited, dated as of May 1, 2000



--------------------------------------------------------------------------------



 



 

ADMINISTRATIVE SERVICES AGREEMENT
THIS ADMINISTRATIVE SERVICES AGREEMENT (“Agreement”) is made and entered into as
of May 1, 2000 by GENERAL MOTORS OF CANADA LIMITED, a Canadian Corporation
(“GMCL”), and DELPHI CANADA INC., an Ontario corporation, (“Delphi Canada”),
based upon the following:
WHEREAS, GMCL and Delphi Canada are parties to an Asset Purchase Agreement dated
as of December 31, 1998 as amended and restated May 1, 2000 (the “Asset Purchase
Agreement”), under which Delphi Canada is purchasing certain assets from GMCL in
connection with GMCL’s Battery Products business at the Oshawa Battery Plant and
the Chassis Products business at the Oshawa Tri-Link Plant, which constitute the
Businesses that are the subject of the Asset Purchase Agreement; and
WHEREAS, in accordance with the Asset Purchase Agreement, GMCL and Delphi Canada
will enter the Oshawa Labour and Management Services Agreement with respect to
the provision of the services of GMCL employees directly engaged in the
operation of the Businesses; and
WHEREAS, in accordance with the Asset Purchase Agreement, GMCL and Delphi Canada
will enter Leases with respect to the Oshawa Battery Plant and Oshawa Tri-Link
Plant; and
WHEREAS, in connection with the Asset Purchase Agreement and Leases, GMCL has
agreed to provide to Delphi Canada, directly or through one or more of its
affiliates or third party suppliers, commencing on the date of closing as set
forth in the Asset Purchase Agreement, certain administrative services, under
the terms and conditions set forth in this Agreement; and
WHEREAS, GMCL and Delphi Canada are entering into this Agreement to set forth
terms and conditions governing GMCL’s provision of services to Delphi Canada and
the rights and obligations of the parties with respect thereto; and
WHEREAS, capitalized terms in this Agreement shall have the meaning ascribed
thereto in the Asset Purchase Agreement unless defined otherwise in this
Agreement.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, GMCL and Delphi Canada agree as follows:

1.   Provision of Services

     1.1 During the Term of this Agreement as defined in Section 4 below
(“Term”), GMCL will provide or ensure the provision to Delphi Canada of any
services provided by GMCL or its Affiliates to the Businesses (as defined in the
Asset Purchase Agreement) in the year period ending April 30, 2000 (the “Prior
Year”) which Delphi Canada reasonably identifies and requests in writing that
GMCL provide to it, in accordance with the times, specifications and other
provisions contained in Delphi Canada purchase orders issued from time to time
and in accordance with this Agreement (the “Services”). The Services shall be
provided in the manner and at a relative level of service consistent in all
material



--------------------------------------------------------------------------------



 



- 2 -

respects with that provided by GMCL or its Affiliates to the Businesses in the
Prior Year.
     1.2 GMCL represents that Exhibit 1.1 (listing “Administrative Services”)
includes only those services which GMCL and Delphi Canada have agreed are to be
provided. The parties agree to review and amend, if required, the Exhibit on an
annual basis to more fully list the Services and to carry out the intent of
Section 1.1. The terms of this Agreement will apply except to the extent
conflicting with the terms of an Exhibit as to a particular Service, in which
case the terms of such Exhibit will control.
     1.3 GMCL shall continue to manage all Health and Safety and Industrial
Hygiene issues associated with the properties subject to the Leases (the “Delphi
Facilities”) in the same manner in all respects as before the Closing Date. All
costs associated with such management shall be borne by Delphi Canada upon
presentation of account. The Parties contemplate that in managing Health and
Safety and Industrial Hygiene issues at the Delphi Facilities, GMCL will include
the Delphi Facilities in all generally applicable Health and Safety and
Industrial Hygiene programmes in effect at GMCL Oshawa Autoplex, including
without limiting the generality of the foregoing, all programmes directed to
auditing, due diligence, monitoring, testing, Health and Safety and Industrial
Hygiene reporting, compliance with applicable laws, permits, any and all orders
or directives issued by a competent authority. Where changes to existing
programmes are required in order to effect enhanced auditing, due diligence,
monitoring, testing, Health and Safety and Industrial Hygiene reporting,
compliance, with applicable laws, permits, or any and all orders or directives,
such changes shall be implemented by GMCL. It is also contemplated by the
Parties that the Delphi Facilities will participate in all applicable spill
prevention, response, and remediation activities in the same manner and degree
following the Closing Date as was the case prior to the Closing Date, and that
the same method and approach to costs allocation will be used following the
Closing Date. Delphi Canada will take no steps which compromise the compliance
status of the Delphi Canada Facilities, and will ensure that all proposed
changes to product, product components, or manufacturing processes which may
have Health and Safety and Industrial Hygiene implications, or implications for
compliance with relevant permits, orders or directives will be revealed to GMCL
Health and Safety and Industrial Hygiene personnel prior to implementation, and
sufficiently in advance of implementation to permit the impact of the proposed
changes to be fully assessed. GMCL shall be responsible for all losses
attributable to Health and Safety and Industrial Hygiene management services
GMCL provides under this Agreement except to the extent such Losses are
attributable to the gross negligence of Delphi.
     1.4 If, after the execution of this Agreement, Delphi Canada requests GMCL
to provide a Service available from GMCL and omitted from the Exhibit, such
Service shall be provided to Delphi Canada subject to GMCL’s consent, which
consent shall not be unreasonably withheld or delayed, and GMCL and Delphi
Canada shall negotiate in good faith to agree on the terms and conditions



--------------------------------------------------------------------------------



 



- 3 -

upon which such Service would be added to this Agreement, it being agreed that,
subject to Article 2, the charges for such Services should be determined on a
basis consistent with the methodology for determining the charges provided for
in this Agreement (i.e., sufficient to cover GMCL’s actual costs, without any
profit margin).
     1.5 Services will be performed by GMCL in the same manner as GMCL performs
or requires performance of the same services for its own organization and
customers. Subject to the foregoing, GMCL has the right to change the manner of
rendering Services from time to time, but in no event will any such change cause
a material adverse effect on the quality of the Services rendered, except only
if (a) such change relates to a Service provided by a U.S. Affiliate of GMCL and
is made necessary by a change mandated by such U.S. Affiliate and (b) such
change is generally applicable to GMCL and its U.S. and Canadian vehicle
producing Affiliates. In any case, all changes will be implemented to the extent
practicable so as to minimize any disruption to Delphi Canada’s operations and
ability of Delphi Canada to use such Services. Delphi Canada shall have the
option of paying for changes in its systems and operations to minimize any such
disruption, and GMCL will cooperate in a commercially reasonable fashion in
implementing its changes in coordination with any changes made by Delphi Canada
so as to minimize such disruption.
     1.6 Services and the form of reports and other data as historically
rendered will be adapted at no charge for Delphi Canada’s use in a reasonable
manner, in order to reflect the separation of Delphi Canada from GMCL.
Additional adaptation requested by Delphi Canada will be provided by GMCL at
Delphi Canada’s expense. Reports and other data will be given to Delphi Canada
in a form separate from reports and other data applicable to GMCL and its
Affiliates, and access thereto will be restricted except to the extent necessary
to perform the Services.
     1.7 Subject to Section 1.8, this Agreement shall not be exclusive and
Delphi Canada may order other services from other parties. GMCL may provide
these Services to other parties at any time.
     1.8 The Services of GMCL referenced in Section 4.2, must however be
exclusively used by Delphi Canada during the Term of the Oshawa Labour and
Management Services Agreement of GMCL that are environmental services in respect
of a premises that are subject to a Lease must be exclusively used by Delphi
Canada during the term of the relevant Lease.

2.   Pricing

     2.1 In the first year that Services are provided, the pricing charged to
Delphi Canada for each Service will be an amount equal to the cost allocated,
consistent with past practice, to the Businesses in the Prior Year for such
Service as set out in Exhibit 1.1, adjusted to reflect any changes in the
nature, cost or level of the Services provided; provided that, if no cost has
historically been allocated to the Businesses for any Service, then Delphi
Canada shall pay to GMCL that



--------------------------------------------------------------------------------



 



- 4 -

portion of the total cost borne by GMCL which GMCL would have allocated to
Delphi Canada under its internal allocation formula.
     2.2 The pricing for Services shall be subject to revision by GMCL annually
on January 1 based on GMCL’s costs for the Service in the year then ended and
shall be allocated, consistent with the manner in which such costs have been
allocated to the Businesses in the prior year. GMCL shall notify Delphi Canada
as soon as practical after establishing the revised costs of Services of such
costs.
     2.3 To the extent that GMCL undertakes projects in order to improve its
cost structure, and such projects are beneficial to Delphi Canada and are
approved in advance by Delphi Canada, costs or investments associated with the
execution of such approved projects including, but not limited to, systems
investments, property purchase or lease and furniture, fixtures and equipment
will be shared between GMCL and Delphi Canada pro rata based on the annual
volume of transactions performed. If a project is not approved by Delphi Canada,
Delphi Canada will not be entitled to receive any cost benefit resulting from
such project and, if such project requires modifications in Delphi Canada
interfaces, Delphi Canada will bear the reasonable cost for such modifications.

3.   Payment

          As indicated on the Exhibit, Delphi Canada will pay GMCL on a prox 15
term agreement. All payments will be made in immediately available funds by wire
transfer.

4.   Term

     4.1 The initial Term for each Service shall be coincident with the initial
term of the Lease for the Business with respect to which the Service is
provided, subject to renewal by the Parties by mutual agreement in writing. In
the event of valid termination of one Lease but not the other, the Services
shall continue only in respect of the location for which a Lease continues to be
in effect.
     4.2 Notwithstanding Section 4.1, Services consisting of health and safety,
payroll and other human resources services in respect of GMCL’s employees who
are supplied to Delphi under the Oshawa Labour and Management Services Agreement
shall continue until the termination of the Oshawa Labour and Management
Services Agreement.
     4.3 Delphi Canada may, upon sixty (60) days’ prior notice, request an
extension beyond the Term contemplated for a Service in Section 4.1. In such
event, GMCL and Delphi Canada shall negotiate in good faith to agree to the
terms and conditions upon which such Service may be extended taking into
consideration whether GMCL has sufficient available personnel, time and
resources to provide such Service.



--------------------------------------------------------------------------------



 



- 5 -

     4.4 If either party cancels any Service, other than a Service referred in
Section 1.8, before the end of the Term of such Service without giving the
required notice under this Agreement, the other party will invoice or re-bill
the cancelling party for all cancellation costs, if any, without provision for
profit to the other party. GMCL and Delphi Canada will work together to minimize
any cancellation costs.
     4.5 Upon termination of any Service and for a reasonable time thereafter,
GMCL shall cooperate with Delphi Canada in assuring a smooth transition for
provision of such Service.

5.   Independent Contractor Relationship

          GMCL shall for all purposes be an independent contractor of Delphi
Canada with respect to the Services being provided under this Agreement, GMCL
shall be solely responsible for (i) the supply, maintenance, repair and
replacement of all equipment, machinery, parts, materials and other products
used in connection with the provision of the Services, (ii) the fulfillment of
all obligations to GMCL’s contractors, employees and subcontractors and
(iii) the compliance with all laws, regulations, orders and other governmental
requirements applicable to GMCL’s performance of the Services. The foregoing
sentence shall not limit any obligation of Delphi Canada to pay for certain
items as specifically set forth in the Leases.

6.   Limitation of Liability

          Neither GMCL nor Delphi Canada will be responsible to the other for
any damages, including, without limitation, incidental, consequential, punitive,
or special damages, arising out of either’s performance or failure to perform
under this Agreement, except where the party has committed gross negligence or
willful misconduct. With respect to any liability resulting from an act or
omission of any third party vendor providing a Service under this Agreement,
GMCL shall have no liability to Delphi Canada for any amount in excess of the
amount that is recovered from the vendor. GMCL will assign any rights or causes
of action it may have against the vendor to Delphi Canada to the extent
permitted and will cooperate with Delphi Canada in pursuing legal action against
the vendor.

7.   Indemnification

          Subject to Section 1.3 of this Agreement and the indemnification
provisions of the Leases, Delphi Canada shall indemnify, defend and hold
harmless GMCL, its directors, officers, employees and agents from and against
any losses, claims, damages, costs, expenses, liabilities or actions (including
reasonable attorneys’ fees) arising out of the performance or failure to perform
Services on behalf of Delphi Canada except if GMCL has committed gross
negligence or willful misconduct.

8.   Audit Rights

          The cost of Services provided under this Agreement shall be subject to
audit by Delphi Canada or by certified public accountants retained by Delphi
Canada at any time during GMCL’s normal business hours and upon reasonable
notice to GMCL. GMCL shall maintain all relevant records {including all relevant
ledgers, books, vouchers, time sheets, billing rates, billing



--------------------------------------------------------------------------------



 



- 6 -

calculation worksheets, invoices and backup information related thereto from
suppliers) in a manner to facilitate such audit throughout the term of each
Service, the cost of which is being audited and for one (1) year after the
payment due date of the invoice for any such Service even if all or any part of
such one (1) year period occurs after the term of such Service, only to the
extent consistent with past practices. The provisions of this Paragraph shall
continue in full force and effect notwithstanding expiration or termination of
this Agreement for any reason. In the event it is discovered, whether through an
audit or otherwise, that Delphi Canada has overpaid GMCL, such overpayment shall
be refunded to Delphi Canada with interest. Such refund shall be without
prejudice to any other remedies Delphi Canada shall have under this Agreement or
at law.

9.   Proprietary Information

          In the performance of this Agreement, certain proprietary commercial
and financial information of a party (the disclosing party) may be made
available to the other party (the receiving party). The receiving party agrees
to: (i) exercise reasonable discretion so as to maintain the confidential nature
of such proprietary information consistent with the receiving party’s procedures
for handling similar information of its own, (ii) use such information only in
connection with its provision or receipt of Services hereunder, and (iii) not
use, disclose, or otherwise divulge such information to others without the prior
written authorization of the disclosing party. The receiving party has no
obligation with respect to any information which is or becomes publicly known or
available to the public through no wrongful act of the receiving party; which is
already known to the receiving party at the time of receipt; or which is
approved for release by written authorization of the disclosing party.

10.   Force Majeure

          In the event that either party is rendered wholly or partially unable
to carry out its obligations under this Agreement because of a lockout or
because of causes beyond its reasonable control, including but not limited to,
war (whether or not declared), sabotage, insurrection, rebellion, riot or other
act of civil disobedience, labour disputes (including strikes), act of a public
enemy, act of any government or any agency or subdivision thereof, fire,
accident, explosion, epidemic, quarantine, restrictions, storm, flood,
earthquake or other act of God, or new laws or regulations forbidding or
limiting the execution of this Agreement, then the performance of either party
or both parties, as they are affected by such cause, is excused during the
continuance of any such inability.

11.   Notices

          All notices, requests, consents, or other communications permitted or
required under this Agreement shall be in writing and shall be deemed to have
been given when



--------------------------------------------------------------------------------



 



- 7 -

personally delivered, or when sent if sent via facsimile (with receipt
confirmed), or on the first business day after sent by reputable overnight
carrier.
If to GMCL:
General Motors of Canada Limited
1908 Colonel Sam Drive
Oshawa, Ontario L1H 8P7
Attn: Treasurer
Fax No.: (905) 644-6273
With a copy to:
General Motors of Canada Limited
1908 Colonel Sam Drive
Oshawa, Ontario L1H 8P7
Attn: General Counsel
Fax No.: (905) 644-7772
If to Delphi Canada:
Delphi Canada Inc.
c/o Delphi Energy & Chassis Systems
4800 S. Saginaw Street
M/C 485-301-140
Flint, MI 48501
Attn: President - Pat Straney
Fax No.: (810) 257-6957
With a copy to:
Delphi Automotive Systems LLC
5725 Delphi Drive
Troy, MI 48098-2815
Attn: Assistant General Counsel, Commercial Practices
Fax No.: (248) 813-2491

12.   Entire Agreement

          This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof. All Exhibits attached to this
Agreement are incorporated herein and made a part hereof by this reference.

13.   Waiver

          Any waiver by GMCL or Delphi Canada of any breach or of a failure to
comply with any provision of this Agreement (i) shall be valid only if set forth
in a written instrument signed by the party to be bound, and (ii) shall not
constitute, or be construed as, a continuing



--------------------------------------------------------------------------------



 



- 8 -

waiver of such provision, or a waiver of any other breach of, or failure to
comply with, any provision of this Agreement.

14.   Severability

          Should any provision, or any portion thereof, of this Agreement for
any reason be held invalid or unenforceable, such decision shall not affect the
validity or enforceability of any of the other provisions, or portions thereof,
of this Agreement, which other provisions, and portions, shall remain in full
force and effect, and the application of such invalid or unenforceable
provision, or portion thereof, to persons or circumstances other than those as
to which it is held invalid or unenforceable shall be valid and be enforced to
the fullest extent permitted by law.

15.   Specific Performance

          Delphi Canada acknowledges that the provision of the Services
referenced in Section 1.8 are an integral part of the transaction contemplated
by the Asset Purchase Agreement and Oshawa Labour and Management Services
Agreement under which Delphi Canada has received a significant benefit. Delphi
Canada acknowledges and agrees that a breach of Section 1.8 or termination of
those Services prior to the end of their respective term would cause GMCL
irreparable harm not compensable in damages. Delphi Canada further acknowledges
and agrees that it is essential to the effective enforcement of this Agreement
that GMCL be entitled to the remedy of an injunction or specific performance
without being required to show irreparable harm.

16.   Amendment

          This Agreement may only be amended in writing by duly authorized
representatives or officers of the parties.

17.   Counterparts

          This Agreement may be executed in counterparts, each of which shall
constitute an original although not fully executed, but all of which when taken
together, shall constitute an original although not fully executed, but all of
which when taken together, shall constitute but one agreement. Delivery by
facsimile of this Agreement or an executed counterpart hereof shall be deemed a
good and valid execution and delivery hereof.



--------------------------------------------------------------------------------



 



- 9 -

18.   Headings

          The headings contained in this Agreement are inserted for convenience
only and shall not be deemed to constitute a part hereof.

19.   Governing Law

          This Agreement shall be construed and enforced in accordance with the
laws of the Province of Ontario, without giving effect to rules governing the
conflict of laws.

20.   Defined Terms

          All capitalized terms shall have the meaning ascribed thereto in the
Asset Purchase Agreement unless otherwise defined in this Agreement.

21.   Disputes

          The parties agree that any disputes concerning this Agreement or the
subject matter hereof, including the interpretation or application of this
Agreement will be settled in accordance with the dispute resolution provisions
in the Oshawa Labour and Management Services Agreement as the exclusive remedy
of the parties.

22.   Benefit of Agreement

          This Agreement shall bind and inure to the benefit of the parties and
their successors and permitted assigns, but may not be assigned, subcontracted
or delegated by GMCL



--------------------------------------------------------------------------------



 



- 10 -

or Delphi Canada without the consent of the other Party in its sole discretion.
There shall be no third party beneficiaries of this Agreement or any of its
provisions.
IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the day and year first above written.

                GENERAL MOTORS OF CANADA LIMITED  
 
         
 
  By:   /s/ L. D. Worrall  
 
         
 
      Name: L. D. Worrall  
 
      Title:   Vice President  
 
         
 
  By:   /s/ J. Zur Schmiede C.S.
 
         
 
      Name: J. Zur Schmiede
Title:   Vice President  
 
         
 
  DELPHI CANADA INC.  
 
         
 
  By:   /s/ Richard J. Wilkins  
 
         
 
      Name: Richard J. Wilkins
Title:   Chief Financial Officer  
 
              I have authority to bind the Corporation  

                                              APPROVED                        
 
    FINANCIAL     LEGAL                          
 
    RDC     CC      
 
    4/28/00            
 
    DATE     DATE      
 
          April 28/2000      





--------------------------------------------------------------------------------



 



Exhibit 1.1
Administrative Services Agreement (ASA)
Delphi Canada Inc. & General Motors of Canada Ltd.

                                                                               
          Annualized             Battery   Annual Cost   Trilink   Annual Cost  
Cost         Service   Monthly   Battery   Month*   Trilink   Both Plants   Dept
Number   Comment/Issues
Environmental (incl. Wastewater Treatment)
  $ 5,833     $ 69,996     $ 4,500     $ 54,000     $ 123,996       19905    
Source: Work effort study 2000 budget
Medical Services Regional Personnel
  $ 7,043     $ 84,516     $ 7,043     $ 84,516     $ 169,032       19955    
ONA negotiationed contract increases
Security Services Regional Personnel
  $ 31,161     $ 373,932     $ 31,161     $ 373,932     $ 747,864       19959  
  Security here includes Fire Protection which is a mostly Pinkerton expense and
maintence to fire equipment.
Security Services Divisional Personnel
  $ 569     $ 6,828     $ 568     $ 6,816     $ 13,644       19305      
Industrial Hygiene Divisional Personnel
  $ 2,417     $ 29,004     $ 2,000     $ 24,000     $ 53,004       19105    
This is a natural split out of the allocation to account 19105, was previously
only Industrial Hygiene.
Health &. Safety Divisional Personnel
  $ 2,500     $ 30,000     $ 2,000     $ 24,000     $ 54,000       19105    
This is a natural split out of the allocation to account 19105, was previously
only Industrial Hygiene.
Industrial Relations Divisional Personnel
  $ 6,354     $ 76,248     $ 6,353     $ 76,236     $ 152,484       19205    
2000 includes CAW National Co-ordinators (new) as well as post negotiations
benefit book, joint annual meeting, other union (powerhouse) negotiations
Div Admin / Employment Equity Divisional Personnel
  $ 4,013     $ 48,156     $ 4,012     $ 48,144     $ 96,300       19405      
Organization & Employee Dev. Divisional Personnel
  $ 826     $ 9,912     $ 825     $ 9,900     $ 19,812       19705      
Sal Personnal/Comp. Ban. Policy Divisional Personnel
  $ 2,000     $ 24,000     $ 2,000     $ 24,000       $48,000       19805    
Salaried Personnel / Compensation Benefit Policy
Personnel Admin Regional Personnel
  $ 401     $ 4,612     $ 400     $ 4,800     $ 9,612       19958    
Wages/Fringe, trainging travel, Floral Tribute, Call center services.
Labour Relations Regional Personnel
  $ 1,311     $ 15,732     $ 1,310     $ 15,720     $ 31,452       19960    
Labour relations and CAW reps, Interface
Cross docking Expense Stores Car Plant
  $ 1,335     $ 16,020     $ 765     $ 9,180     $ 25,200       19666     This
expense is from the Car plant.
Handling Fee Expense Stores Car Plant
  $ 1,890     $ 22,680     $ 1,890     $ 22,680     $ 45,360       19766/19866  
  This expense is from the Car plant.
Indirect Material Buyer GMCL Indirect Material Purchasing
  $ 1,583     $ 18,996     $ 1,583     $ 18,996     $ 37,992       19937    
Source: Assessment Worksheet-Allocation of .75 heels and related costs for
Indirect purchasing
MOA Tracking of Expense
  $ 250     $ 3,000     $ 250     $ 3,000     $ 6,000             This is the
cost that MOA Incurs in tracking and billing for expense reports and other ASA
billing.

[ILLEGIBLE]
1 of 2

 



--------------------------------------------------------------------------------



 



Delphi Canada Inc. & General Motors of Canada Ltd.

                                                                               
          Annualized             Battery   Annual Cost   Trilink   Annual Cost  
Cost         Service   Monthly   Battery   Monthly   Trilink   Both Plants  
Dept Number   Comment/Issues
Hourly Employment
  $ 417     $ 5,004     $ 417     $ 5,004     $ 10,008       19961      
Payroll
  $ 28,167     $ 334,004     $ 21,167     $ 254,004     $ 592,008       36520  
  Includes department work effort plus carrier admin. costs
Timekeeper
  $ 1,750     $ 21,000     $ 1,750     $ 21,000     $ 42,000             The
portion of the timekeeper needed for Delphi personnel.
Maintaining Almanu
          $ 0             $ 0     $ 0             Special Requests Only (pay as
you Go)
Logistic
  $ 0     $ 0     $ 0     $ 0     $ 0             There is no fee for this
service. Direct freight charges will be handled through Corpay.
Supplier Quality Laboratory Salt Spray testing
          $ 0     $ 0     $ 0     $ 0             Assume Delphi has their own
salt spray equipment
Totals
  $ 99,820     $ 1,197,840     $ 89,994     $ 1,079,928     $ 2,277,768        
     

                                                                               
              Total Annual ASA                     Monthly Battery     Annual
Battery     Monthly Trilink     Annual Trilink     Cost                  
 
                                               

2 of 2



--------------------------------------------------------------------------------



 



Master Restructuring Agreement
Exhibit 5.01(a)(viii)
Trademark and Trade Name Agreement, dated as of January 1, 1999, between Delphi
Automotive Systems Corporation (n/k/a Delphi), DAS, and GM

 



--------------------------------------------------------------------------------



 



Exhibit A-3
TRADEMARK AND TRADE NAME AGREEMENT
     This TRADEMARK and TRADE NAME AGREEMENT is made and entered into as of the
Effective Date, by and among Delphi Automotive Systems Corporation, a company
organized under the laws of the State of Delaware (“DAS”), Delco Electronics
Corporation, a wholly-owned subsidiary company of DAS organized under the laws
of the State of Delaware (“DE”), Delphi Technologies, Inc., a wholly-owned
subsidiary company of DE organized under the laws of the State of Delaware
(“DT”), and General Motors Corporation, a corporation organized under the laws
of the State of Delaware (“GM”).
WITNESSETH
     WHEREAS, GM has created DAS to acquire certain assets and assume certain
liabilities of GM’s automotive components business.
     WHEREAS, DT desires to acquire and GM is willing to assign all of its
rights, title and interest to certain trademarks and trade names.
     WHEREAS, DT desires to acquire, and GM is willing to grant, a license to
use certain trademarks and Trade names worldwide.
     NOW, THEREFORE, in consideration of the mutual promises contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties, for themselves and their successors and
assigns, agree as follows:

1.   DEFINITIONS. The following terms have the meaning ascribed to them herein:
      ACDelco Trademark. The term “ACDelco Trademark” shall mean the trademarks
AC, DELCO, ACDelco and all formatives and derivatives thereof.       Business
Sector. The term “Business Sector” shall mean the Delphi Automotive Systems
Group, including its affiliated companies.       GMSPO. The term “GMSPO” shall
mean General Motors Service Parts Operations, a division of GM.       Business
Relationship Agreement. The term “Business Relationship Agreement” shall mean
the Delphi/SPO Business Relationship Agreement between DAS and GM included among
the Ancillary Agreements to the Master Separation Agreement.       Assigned
Trademarks. The term “Assigned Trademarks” shall mean the “DELPHI” trademark,
the other trademarks set forth in Exhibit A, any other trademarks used
exclusively in the Business Sector, and all common law rights as well as the
applications for and registrations thereof worldwide.       Assigned Trade
Names. The term “Trade Names” shall mean the subsidiary and joint venture
company names set forth on Exhibit C, and divisional, departmental and business
unit names of the Business Sector immediately prior to the Effective Date.

 



--------------------------------------------------------------------------------



 



    Legacy Trademarks. The term “Legacy Trademarks” shall mean the HARRISON,
PACKARD, PACKARD ELECTRIC [add PACKARD ELECTRIC to Exhibit A?], SAGINAW,
ROCHESTER, NDH trademarks and associated logos which are included in the
Assigned Trademarks.       Licensed Trademarks. The term “Licensed Trademarks”
shall mean the ACDelco Trademarks (Exhibit B) and Licensed Delco Electronics
Trademarks.       Licensed Trade Name. The term “Licensed Trade Name” shall mean
the Trade name “Delco Electronics” when used in relation to the business of
Delco Electronics Corporation and its subsidiaries and affiliated companies
(Exhibit D).       Licensed Delco Electronics Trademarks. The term “Licensed
Delco Electronics Trademarks” shall mean the trademarks “DELCO” and “DELCO
ELECTRONICS” in block letters or logotype format (Exhibit E) when used in
relation to the current business of Delco Electronics Corporation and its
subsidiaries and affiliated companies.       Effective Date. The term “Effective
Date” shall mean 1 January 1999.       Products. The term “Products” shall mean
those automotive components manufactured, assembled, designed, processed,
marketed, offered for sale, sold, imported, installed or serviced by or in the
conduct of the Business Sector immediately prior to the Effective Date.      
Quality Standards. The term “Quality Standards” shall have the meaning described
in Paragraph 11 (a) herein.       Territory. The term “Territory” shall mean
worldwide.       Third Party Licensees. The term “Third Party Licensees” shall
mean contract manufacturers/assemblers, licensees, joint ventures and subsidiary
companies set forth on Exhibit F.       Capitalized terms used but not otherwise
defined herein shall have the meaning ascribed to them in the Master Separation
Agreement.   2.   ASSIGNMENT       GM hereby assigns its right, title and
interest in and to the Assigned Trademarks, the Assigned Trade Names, the
goodwill associated therewith, and all trademark and Trade name license
agreements relating thereto worldwide (Exhibit C) to DT and DT shall assume
responsibility for all trademark and Trade name applications, registrations,
prosecutions, oppositions, cancellations and litigation related thereto. DT will
be responsible for recording such assignments to the extent required by local
law; the costs of recording will be considered a Project Oracle expense.

  (a)   With respect to the Legacy Trademarks:

2



--------------------------------------------------------------------------------



 



      (i) DAS agrees that for the duration of the Business Relationship
Agreement (through 31 December 2000), and except as provided in Subparagraphs
(b) and (c) of this Section, the Legacy Trademarks will be used only in relation
to OEM business and will always be used in association with the DELPHI trademark
and Trade name.         (ii) If DAS elects to cancel the Business Relationship
Agreement or allow it to terminate, DAS agrees not to use or permit others to
use the Legacy Trademarks in relation to aftermarket sales until after 31
December 2001. However, if GM elects to cancel the Business Relationship
Agreement, then DT may use and permit others to use the Legacy Trademarks in
relation to aftermarket sales after 31 December 2000.         (iii) DAS agrees
that it will not use the Legacy Trademarks in Europe and South America in
relation to aftermarket sales so long as it is using the ACDelco Trademark.    
(b)   DT may permit DAS and its subsidiary and affiliated companies and third
party licensees to continue to use Legacy Trademarks alone in existing tooling
and on current Products; however, when tooling is replaced or refurbished the
DELPHI trademark will be substituted for or added to the Legacy Trademark if it
is commercially practical to do so.     (c)   DT grants to GM a perpetual,
nonexclusive, royalty free license, with the right to sublicense, the Assigned
Trademarks or Licensed Delco Electronics Trademarks for use in relation to
restoration parts (including all related prints, drawings, specifications and
tools) for GM vehicles to the extent such parts are no longer manufactured by
DAS or DAS no longer desires to manufacture or have those parts manufactured. GM
agrees that all such restoration parts shall comply with provisions
corresponding to the Goodwill provisions set forth in Paragraph 8 below, the
Protection of Rights provisions provided in Paragraph 9 below and the Quality
Control provisions set forth in Paragraph 11 below. GM also agrees to indemnify
DT and its affiliated companies and hold them harmless from any and all
liability with regard to such restoration parts. DAS and GM will each appoint a
representative to be responsible for restoration parts matters.     (d)   DAS
agrees that with regard to the FREEDOM trademark:

3



--------------------------------------------------------------------------------



 



      (i) In North America, for the duration of the Business Relationship
Agreement, it will not use or permit others to use the FREEDOM trademark in the
aftermarket either alone or in relation to another trademark and that the
FREEDOM trademark will only be used on batteries supplied to and as requested by
GMSPO         (ii) In Europe and South America, with the exception of Brazil and
other MERCOSUR countries (Argentina, Paraguay, Uruguay), it will not use, or
permit others to use, the FREEDOM trademark, alone or in relation to DELPHI or
any other trademark in the aftermarket until it has ceased use of the ACDelco
trademark. DAS undertakes that it and its distributors and licensees (Exhibit F)
cease use of the ACDelco trademark within 12 months of the Effective Date as
provided in Paragraph 5(a)(ii).     (e)   GM shall retain ownership of the
VOYAGER trademark for marine batteries. However, GM agrees that it will only use
the VOYAGER trademark on marine batteries it purchases from DAS.     (f)   DAS
undertakes that it will not adopt and use the part numbers and/or merchandising
numbers used by GM for parts sold other than to GM or any other such numbering
scheme that would be confusingly similar to that used by GM. However, this shall
not preclude DAS from referring to GM part numbers for cross-referencing
purposes.

3.   TRADE NAME/COMPANY NAME CHANGE       DAS undertakes to promptly amend or
change the names of the companies listed on Exhibit G so as to eliminate the use
of the ACDelco or other GM trademark or Trade name.   4.   GRANT OF TRADE NAME
AND TRADEMARK LICENSE FOR DELCO ELECTRONICS

  (a)   Trade Name Grant. GM grants DT the right to grant DE and DE’s
subsidiaries and affiliates, joint ventures, and sublicensees in existence
immediately prior to the Effective Date (Exhibit D) a exclusive, royalty free
license to use the Licensed Trade Name. DE shall display the Licensed Trade Name
in the logo type shown in Exhibit E and such other logotypes containing the
Licensed Trade Name as DE may adopt (any such logotype being subject to GM’s
written consent not to be unreasonably delayed or withheld), but DE

4



--------------------------------------------------------------------------------



 



      will not display the Licensed Trade Name in any other logo without prior
written approval of GM.     (b)   Trademark Grant. Subject to the terms and
conditions of this Agreement, GM hereby grants DT the right to grant to DE and
DE’s subsidiaries and affiliates, joint ventures, and sublicensees in existence
immediately prior to the Effective Date a royalty free license to use the
Licensed Delco Electronics Trademarks on current Products and future automotive
audio products.         (i) The grant shall include all typical uses such as
letterhead, business cards, signage as well as the advertising, promotion,
distribution, service and sale of products in the Territory except as provided
herein, and shall include use as a corporate name as well as a Trade name.    
(c)   Sole Use. DE agrees that its use of the Licensed Trade Name and the
Licensed Delco Electronics Trademarks is with the permission of GM.     (d)  
Scope of Use. DE undertakes to wind down the use of the Licensed Delco
Electronics Trademarks on products other than automotive audio equipment over a
two-year period or as tooling is replaced or refurbished.     (e)   Term. The
term of the license granted in this Section 4 shall be perpetual, fully paid,
royalty-free and commence on the Effective Date, and shall continue unless
terminated as provided herein or until such time as DE has ceased use of the
Licensed Trade Name and Licensed Delco Electronics Trademarks for two years or
has notified GM that it has ceased their use.     (f)   Non-Assignment. It is
agreed that nothing contained in this Agreement shall be construed as an
assignment or grant to DE, DT or DAS of any other right, title or interest in or
to the Licensed Trade Name, it being understood that all rights relating thereto
are reserved by GM, except for the license of the right to use and utilize the
Licensed Trade Name only as specifically and expressly provided in this
Agreement.     (g)   Standard of Conduct. GM acknowledges that the overall
manner in which business is being conducted by DE meets its high standards. So
as not to impair the substantial goodwill that GM has built up and

5



--------------------------------------------------------------------------------



 



      now possesses in the Licensed Trade Name it is an essential condition of
this Agreement, and DE hereby covenants and agrees: (i) that the overall manner
in which the business will be conducted under this Agreement, and any use of the
Licensed Trade Name in connection therewith, shall meet or exceed the standard
of DE as of the Effective Date; (ii) that business will be conducted in all
material respects in accordance with all applicable and material federal, state
and local laws and regulations; and (ii) that the activities of DE hereunder
shall not reflect adversely in any material respect upon the good name and
reputation of GM.

5.   GRANT OF TRADEMARK LICENSE TO WIND DOWN USE OF ACDELCO TRADEMARK

  (a)   Authorization for Use of ACDelco Trademark on Existing Products and
Products Supplied to GM and Third Parties Worldwide and Specific Undertakings in
Europe and South America During a Wind Down Period.         GM grants to DT the
right to grant to DAS and its subsidiaries and affiliates, joint ventures, and
sublicensees in existence immediately prior to the Effective Date a royalty free
license to use (1) the ACDelco Trademark on and in connection with existing
Products and other finished goods inventory as of the Effective Date, (2) the
ACDelco Trademark, or such other GM owned trademark specified by GM in a
Purchase Order, on and in connection with products made by or for supply to GM
and its subsidiaries; (3) the ACDelco Trademark on and in connection with
Products made by or for DAS and its subsidiaries and affiliates, joint ventures,
and sublicensees in existence immediately prior to the Effective Date not
supplied to GM.         (i) The grant shall include the manufacture (including
the right to have made), packaging, advertising, promotion, distribution,
service and sale of such Products in Europe and South America only by or for DAS
and its subsidiaries and affiliates, joint ventures, and sublicensees in
existence immediately prior to the Effective Date.         (ii) DAS undertakes
to wind down all use of the ACDelco Trademark and cause all of the distributors
and dealers of DAS to remove all ACDelco signs and cease use of letterhead and
business cards bearing the ACDelco Trademark within twelve (12) months of the
Effective Date.

6



--------------------------------------------------------------------------------



 



  (b)   Special Undertakings with Respect to Brazil/MERCOSUR         GM grants
to DT a royalty free license to use and authorize others to use DELCO in
conjunction with FREEDOM for batteries in the MERCOSUR region (Brazil,
Argentina, Paraguay, Uruguay) during a wind down period from 1/1/99 (Effective
Date) until 12/31/99, with no extensions permitted thereafter. The license
extends to “battery specialists” in Brazil who use DELCO FREEDOM on signs,
trucks and buildings as well.         (i) DT is unrestricted as to its use of
FREEDOM as a brand.         (ii) GM may begin selling ACDelco batteries in
Brazil on or after 1 January 2000.         (iii) GM is unrestricted from using
the ACDelco Trademark on other parts in Brazil.         (iv) GM may continue
using ACDelco on batteries it sells in MERCOSUR countries other than Brazil.    
(c)   Provision for the Use of the ACDelco Trademarks by Third Parties During
Wind Down Period         It is agreed that DAS and GM will use their best
efforts to identify all situations where DAS will be assigned the business
relationship with a joint venture or other third party and such entity has a
pre-existing trademark license with GM to use the ACDelco Trademark (Exhibit F)
and address them in the following manner within 12 months of the Effective Date:

  1.   Assign a priority to each of the joint ventures and third party
relationships that have been identified.     2.   For each such joint venture or
third party relationship, identify the appropriate operating units of DAS and GM
and the appropriate personnel including attorneys for DAS and GM as necessary
and develop a resolution that is satisfactory to all parties and implement it in
agreements accordingly.

7



--------------------------------------------------------------------------------



 



      Desired resolutions include:

  (a)   Recognizing GM ownership of the ACDelco Trademark;     (b)   GMSPO
controlling the distribution of all products sold under the ACDelco Trademark;  
  (c)   Aligning the time periods for trademark license and distribution
agreements (Middle East Battery);     (d)   ACDelco product manufactured by
third parties being sold to GM (Zhuzhou);     (e)   Joint ventures or third
parties ceasing use of ACDelco Trademark on products sold to third parties.

  3.   If it is not possible to amend such pre-existing trademark license
agreements in a manner satisfactory to all parties and DAS is deriving financial
benefit from the joint venture or third party, then DAS agrees to pay GM a
royalty or fee on an annual basis for products sold by the entity under the
ACDelco Trademark, calculated as follows:

  (a)   50% of dividends received by DAS from that entity; plus     (b)   1/3 of
any royalty received by DAS on technology or know-how licensed to such entity;
plus     (c)   3% of DAS’ source plant revenue on sales to that entity;

      but not to exceed 3% of the ex-works price of all products sold by the
entity under the ACDelco Trademark.     4.   If there are any agreements under
which a royalty is received by DAS based solely on granting permission to use
and distribute under the ACDelco Trademark such agreements and royalty stream
shall be assigned to GM.

  (d)   Payment, Records and Reports.         DAS agrees to provide an annual
statement summarizing the royalties, revenue and/or dividends received from each
of the Third Party Licensees listed on Exhibit F as long as those companies
continue to use the ACDelco Trademark. Such statement as well as the royalty
payment shall be made and provided within sixty days after the anniversary date
of the Effective Date. Further, DAS shall keep accurate books of account and
records covering all transactions relating to

8



--------------------------------------------------------------------------------



 



      Paragraph 5(c)(3 and 4) of this Agreement and GM or its nominee shall have
the right at all reasonable business hours to examine said books of account and
records and all other documents and material in the possession or under the
control of DAS and shall have free and full access thereto for said purposes and
for the purpose of making extracts therefrom. DAS must segregate its records in
such a manner as to facilitate a complete audit and agrees that such audit may
be used as a basis of settlement of charges in accordance with this Agreement.
Examinations under this paragraph shall be conducted during normal business
hours with notice of such examination provided to DAS at least one week prior to
such examination, and no more often than once each calendar year. DAS agrees to
maintain such records for at least two years.

6.   LIMITATIONS TO DAS’ RIGHTS.       DAS shall not use the Licensed Trademarks
directly or indirectly on or in connection with, or in relation to, any product
except as provided herein. DAS shall not make trademark use of the Licensed
Trademarks or any confusingly similar forms of, variation on, or alternative
spelling of the terms “AC”, “DELCO”, “ACDelco”, “GM” or “GENERAL MOTORS”, or
other Licensed Trademark except as provided in this Agreement. No other right or
license is granted hereby by implication or otherwise under any other mark,
trademark, service mark or Trade name of GM.   7.   LIMITATIONS TO GM’S RIGHTS.
      Except with respect to issuing license agreements to third parties for
parts and components used in the restoration of GM vehicles as provided in
Paragraph 2(c), GM shall not use, and will not directly or indirectly authorize
or permit any third party to use the Assigned Trademarks or the Assigned Trade
Names (or any confusingly similar form of variation on, or alternative spelling
thereof), directly or indirectly on or in connection with or in relation to any
products or services.   8.   GOODWILL       DAS recognizes the value of the
goodwill associated with the Licensed Trade Name and the Licensed Trademarks and
acknowledges that the Licensed Trade Name and Licensed Trademarks, and all
rights therein and the goodwill pertaining thereto, belong exclusively to GM and
that the Licensed Trade Name and Licensed Trademarks have acquired secondary
meaning in the mind of the public in association with GM. Notwithstanding
anything to the

9



--------------------------------------------------------------------------------



 



    contrary expressed in this Agreement, DAS shall not acquire, be deemed to
have acquired and shall not claim any rights to the Licensed Trade Name and
Licensed Trademarks other than the rights granted by GM under this Agreement.  
9.   PROTECTION OF RIGHTS

  (a)   Conduct of DAS. DAS agrees that it will not knowingly do or suffer to be
done during the term of this Agreement any act or thing that will materially
impair the rights of GM in and to the Licensed Trademarks or Licensed Trade Name
then licensed hereunder. GM hereby agrees to indemnify and defend DAS and its
subsidiaries and affiliates and authorized licensees and undertakes to hold them
harmless against any claims or suits to the extent that such claim or suit
arises out of the use by DAS or its subsidiaries or affiliates or authorized
licensees of the Licensed Trademarks and Licensed Trade Name as authorized in
this Agreement, provided that the claim or suit arises in the Territory and
prompt notice is given to GM of any such claim or suit and provided further that
GM shall have the option to undertake and conduct, at GM’s expense, the defense
of any suit brought and that no settlement of any such claim or suit is made
without prior written consent of GM (which consent shall not be unreasonably
delayed or withheld). DAS or its subsidiary shall participate in such defense,
at its own expense, to protect its interests. GM shall keep DAS informed on all
material developments throughout the progress of any such defense, and GM shall
not, without DAS’ prior approval, which approval shall not be unreasonably
withheld, enter into any consent, settlement, or other agreement which
materially diminishes or restricts any rights under this Agreement or places any
material restrictions or conditions upon use of the Licensed Trademarks or
Licensed Trade Name as provided in this Agreement.     (b)   Assistance. DAS
agrees to assist GM to the extent necessary in the procurement of any protection
or to protect any of GM’s rights in and to the Licensed Trademarks or Licensed
Trade Name. To this end, GM may commence or prosecute, at GM’s expense, any
claim or suits in its own name, in the name of DAS or may join DAS as a party
thereto. Each party shall promptly notify the other in writing of any material
infringement of the Licensed Trade Name or imitation by others of the Licensed
Trademarks on goods the same as or similar to the products covered by this
Agreement which may come to such party’s attention. The parties shall promptly
consult with each other and use their best efforts to agree upon a course of
action to be taken with respect to such infringement, including conducting an
analysis as to whether the goods are counterfeit, provided, however, that GM
shall have the sole right to determine whether or not it takes any action on
account of any

10



--------------------------------------------------------------------------------



 



      such infringement or imitation. If GM decides not to take action, DAS or a
DAS subsidiary may then take action in its own name and at its expense and
discretion and may join GM as a party to the extent necessary, provided that DAS
indemnifies and defends and holds GM harmless from any claims, suits, or
counterclaims resulting therefrom.     (c)   No Registration. Except as
otherwise provided in this Agreement, DAS shall not attempt to register the
Licensed Trademarks, or any formative thereof, alone or as part of its own
trademark, nor shall DAS use or attempt to register any marks which are likely
to be confusingly similar to or constitute a colorable imitation of the Licensed
Trademarks. This undertaking shall survive the termination of this Agreement.  
  (d)   Registration and Registered User. GM has in GM’s name registrations of
the Licensed Trademarks in the Territory. In the event that DAS or a DAS
subsidiary or affiliate desires to market products bearing the DELCO or DELCO
ELECTRONICS trademark in any country where they are not adequately registered,
DE or DT shall first promptly notify GM so appropriate trademark applications
can be filed by GM and where necessary registrations issued before any
manufacturing or marketing of such products shall commence; provided that GM
shall instruct the filing of any application within sixty (60) days after
receipt of the notice to GM. DAS agrees to cooperate with GM in having DAS, DT
and/or DE recorded as a registered user where GM in its sole discretion deems
that such recordal is necessary.     (e)   Maintenance. DAS agrees to reimburse
GM for its out-of-pocket costs associated with filing new applications,
renewing, filing affidavits and/or evidence of use, or other taxes, expenses or
fees associated with maintaining the Licensed Delco Electronics Trademark
registrations in the Territory, recording as a registered user DAS, DT and/or DE
or others with which DT has a trademark/technology agreement and costs,
attorneys, investigators and other fees associated with taking reasonable action
against infringers or counterfeiters of the Licensed Delco Electronics
Trademarks in the Territory. GM shall endeavor to give DAS three (3) months’
prior notice of the deadlines for such maintenance and renewal and in countries
where there is no actual or contemplated use the option of declining to maintain
or renew such registrations or recordals. Each party shall furnish the other
with all reasonable requested information and documentation (including the
execution and delivery of any appropriate and accurate affidavits, declaration,
oaths and other documentation) to assist the other in obtaining or maintaining
trademark registrations or other forms of intellectual property protection and
registrations and in any litigation or administrative proceeding related
thereto.

11



--------------------------------------------------------------------------------



 



  (f)   No Assignment. It is agreed that nothing contained in this Agreement
shall be construed as an assignment or grant to DAS of any right, title or
interest in or to the Licensed Trademarks, it being understood that all rights
relating thereto are reserved by GM, except for the license of the right to use
and utilize the Licensed Trademarks only as specifically and expressly provided
in this Agreement.

10.   INDEMNIFICATION       Except for claims of trademark or Trade name
infringement, DAS agrees to indemnify GM and hold it harmless from all claims
arising out of its use and/or use by third parties authorized by it of the
Licensed Trademarks and Licensed Trade Names.   11.   QUALITY CONTROL

  (a)   Quality Standards. GM acknowledges that the Products currently
manufactured by its Business Sector meets its high standards for quality. DAS
acknowledges that if the Products it manufactures after the Effective Date were
to be of inferior quality in design, material or workmanship, the substantial
goodwill that GM has built up and now possesses in the Licensed Trademarks would
be impaired. Accordingly, it is an essential condition of this Agreement, and
DAS hereby covenants and agrees: (i) that the overall quality of the Products
covered by this Agreement, and any use or depiction of the Licensed Trademarks
in connection therewith, shall continue to meet or exceed the overall standard
and quality of the Products manufactured by or for the Business Sector as of the
Effective Date; and (ii) that products bearing the Licensed Trademarks will be
of merchantable quality as defined in the Uniform Commercial Code and will be
manufactured, imported, promoted, sold, distributed and exploited in all
material respects in accordance with all applicable and material federal, state
and local laws and regulation; however, this clause does not apply as a warranty
with respect to goods supplied to GM or others. In addition, if any Product sold
by DAS to GM under the Business Relationship Agreement is resourced by GM
because of DAS’ breach of the quality requirements of such agreement, then DAS
will not thereafter without GM’s written authorization use the Licensed
Trademarks to promote that particular Product for sale in the same application
as original equipment or new service parts.     (b)   Reporting and Inspection.
In order to verify that DE is continuing to maintain the Quality Standards as
required under this Agreement, at GM’s reasonable request DE shall deliver to GM
or its designee sample

12



--------------------------------------------------------------------------------



 



      Products bearing the Licensed Delco Electronics Trademarks together with
information relating to the design, specification, manufacture and reliability
of products including but not limited to those supplied to GM pursuant to the
Business Relationship Agreement. This requirement shall survive the termination
of such Business Relationship Agreement.     (c)   Advertising. DE shall provide
GM, at GM’s request, a representative sampling of all current or proposed tags,
labels, identification plates, packaging, advertising copy, brochures, catalogs,
marketing and promotional materials, bearing the Licensed Delco Electronics
Trademarks or Licensed Trade Name not previously provided pursuant to this
provision (individually or collectively, the “Material”) for GM’s review of
(i) the manner in which the Licensed Delco Electronics Trademarks and Licensed
Trade Name are used and depicted and (ii) conformity to the Quality Standards.
GM shall use its best efforts to respond with any reasonable objections thereto
in writing within fourteen (14) days, and the parties will use their best
efforts to resolve in good faith such objections. If GM shall fail, however, to
object in writing within thirty (30) days after receipt of the Material, it
shall be deemed to have consented to DE’s use of the Material. Such consent by
GM shall not constitute a waiver of DAS’ other duties under this Agreement.

12.   TERMINATION

  (a)   Bankruptcy. If any party (i) files a voluntary petition for an order of
relief in bankruptcy; (ii) is adjudicated a bankrupt; (iii) has an involuntary
petition in bankruptcy filed against it which remains unstayed or undismissed
for sixty (60) days following the filing thereof; (iv) makes an assignment for
the benefit of its creditors or pursuant to any bankruptcy law; or (v) has a
liquidating receiver appointed for it or for its business, the license hereby
granted to that party shall automatically terminate without any notice being
necessary.     (b)   Material Breach. If any party commits a material breach of
any of its obligations under this Agreement, any other party shall have the
right to terminate the license granted to that party upon ninety (90) days prior
written notice (“Notice Of Termination”), and such Notice Of Termination shall
become effective unless the breaching party shall have substantially remedied
the breach within the ninety (90) days and the breaching party is working in
good faith to fully remedy such breach.

13



--------------------------------------------------------------------------------



 



13.   DISPOSAL OF STOCK UPON TERMINATION       DAS and its subsidiaries and
affiliates and authorized licensees may dispose of products bearing Licensed
Trademarks which were manufactured prior to the time of termination. DAS shall
in no event manufacture, promote, assemble, sell, exploit or dispose of any
Product bearing Licensed Trademarks after termination of its license, where such
termination was based on the material departure by DAS from the Quality
Standards required by Paragraph 11 of this Agreement.   14.   EFFECT OF
TERMINATION       Upon and after the termination of a license, such license
shall forthwith revert to the grantor, and the licensee shall execute any
instruments reasonably requested to accomplish or confirm the foregoing,
provided, however, that such termination shall not in any way diminish, limit,
revoke, or cause any reversion of, DT’s rights to the Assigned Trademarks and
Assigned Trade Names transferred and assigned pursuant to Paragraph 2 of this
Agreement.   15.   REMEDIES

  (a)   No Waiver. The resort by any party to any remedies referred to herein
shall not be construed as a waiver of any other rights or remedies to which such
party is entitled under this Agreement or otherwise.     (b)   Remedies
Cumulative. All rights and remedies of a party hereto whether evidenced hereby
or arising as a result of any other contract, agreement, instrument or law shall
be cumulative and may be exercised singularly or concurrently.

16.   NOTICES       All communications, notices and exchanges of information
contemplated herein, or required or permitted to be given under this Agreement,
must be in writing and will be deemed effective when delivered in person or on
the third business day after the day on which such notice is mailed by the
highest class of regular mail to the following addresses:

14



--------------------------------------------------------------------------------



 



If to GM:
General Motors Service Parts Operations
6200 Grand Pointe Drive
P.O. Box 6020
Grand Blanc, MI 48439
Attention: General Manager
With a copy to:
General Motors Corporation
Office of General Counsel
3031 W. Grand Boulevard
P.O. Box 33114
Detroit, Michigan 48232-5122
Attention: Trademark Counsel
If to DAS, DE or DT:
Delphi Technologies, Inc.
Legal Staff
Delphi Drive
Troy, Michigan

17.   RELATIONSHIP BETWEEN THE PARTIES       Nothing in this Agreement shall be
construed to place the parties in a relationship whereby either shall be
considered to be the agent of the other for any purpose whatsoever. Neither
party is authorized to bind the other party or to enter into any contract or
assume any obligation for the other. Any such unauthorized act will be null and
void as to the party for which such obligations were assumed. Nothing in this
Agreement shall be construed to establish a relationship of partners or joint
ventures between GM and DAS. Each party is individually responsible only for its
own obligations, duties and promises as set out in this Agreement.

15



--------------------------------------------------------------------------------



 



18.   ASSIGNMENT OR SUBLICENSE       The licenses granted in this Agreement and
each part hereof and all rights and duties hereunder are personal to the parties
and except as provided herein and shall not be assigned, mortgaged, sublicensed
or otherwise encumbered. Notwithstanding the foregoing, GM may assign this
Agreement to any wholly owned subsidiary company of GM, and DAS, DE and DT may
assign their rights under this Agreement as part of an internal reorganization
or to the successor of all or substantially all of their business.   19.   PRESS
RELEASES OR PUBLIC STATEMENTS       DAS agrees to submit to GM for its prior
review and approval any and all press releases or other public statements or
communications relating to its ongoing ability to use the ACDelco trademarks as
provided in this Agreement.   20.   NO WAIVER, ENTIRE AGREEMENT       None of
the terms of this Agreement can be waived or modified except by an express
agreement in writing signed by all of the parties. There are no representations,
promises, warranties, covenants or undertakings other than those contained in
this Agreement and Exhibits hereto, and the Master Separation Agreement and its
Ancillary Agreements, which represent the entire understanding of the parties
hereto relating to the subject matter thereof. The failure of either party
hereto to enforce, or the delay by either party in enforcing, any of its rights
under this Agreement shall not be deemed a continuing waiver or a modification
thereof, and either party may, within the time provided by applicable law,
commence appropriate legal proceedings to enforce any or all of such rights. No
person, firm, group or corporation other than GM and DT (and DAS and DE to the
extent provided in agreements with DT) shall be deemed to have acquired any
rights by reason of anything contained in this Agreement.   21.   MISCELLANEOUS

  (a)   Controlling Law. This Agreement shall be considered as having been
entered into in the State of Michigan, without giving effect to the principles
of conflict of laws, and shall be construed and interpreted in accordance with
the laws of that State.



16



--------------------------------------------------------------------------------



 



  (b)   Service of Process. Service of process shall be effective if mailed
pursuant to Paragraph 16 hereof.     (c)   Singular Shall Include Plural.
Whenever required by the context, the singular shall include the plural and the
plural the singular, and the masculine shall include the feminine and neuter.  
  (d)   Severability. The provisions of this Agreement shall be severable, and
if any provision of this Agreement shall be held or declared to be illegal,
invalid or unenforceable in any jurisdiction, such illegality, invalidity or
unenforceability shall not affect any other provision hereof or the
interpretation and effect of this Agreement as to any other jurisdiction, and
the remainder of this Agreement, disregarding such illegal, invalid or
unenforceable provision shall continue in full force and effect as though such
illegal, invalid or unenforceable provision had not been contained herein.    
(e)   Heading. Headings or titles to Paragraphs or subparagraphs in this
Agreement are for the convenience of reference only and shall not affect the
meaning or interpretation of this Agreement or any part hereof.     (f)   No
Modifications. This Agreement may not be released, discharged, abandoned,
changed or modified in any manner except in an instrument signed by each of the
parties hereto.     (g)   No Strict Construction. The language used in this
Agreement shall be deemed to be language chosen by all parties hereto to express
their mutual intent, and no rule of strict construction against either party
shall apply to any term or condition of this Agreement.     (h)   Signature
Representation. Each person who signs this Agreement on behalf of a party hereto
represents and warrants that he has the proper authority to execute this
Agreement on such party’s behalf.

17



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, GM, DAS, DE and DT have caused this Agreement to be executed
by their duly authorized representatives on the day and year first written
above.

                      GENERAL MOTORS CORPORATION       DELPHI AUTOMOTIVE    
 
                    SERVICE PARTS OPERATIONS       SYSTEMS CORPORATION    
 
                   
BY
          BY   /s/ Alan S. Dawes    
 
                   
 
              Alan S. Dawes    
 
                   
TITLE
  V.P. & GENERAL MANAGER       TITLE   Vice President    
 
                   
 
                    DELCO ELECTRONICS CORPORATION       DELPHI TECHNOLOGIES,
INC.    
 
                   
BY
  /s/ David B. Wohleen       BY   /s/ Andrew Brown, Jr.    
 
                   
 
  David B. Wohleen           Andrew Brown, Jr.    
 
                   
TITLE
  President       TITLE   President    
 
                   

18



--------------------------------------------------------------------------------



 



EXHIBIT A
ASSIGNED TRADEMARKS
ACTIVE AUDIO
AIRSTAR
AUDYSSEY
AUTRA
CASM
CHIPSTACK
COMMUNIPORT
DE & DESIGN
(LOGO) [k46850k4685003.gif]
DELPHI
DECISE
DELIGHT
DRB
(LOGO) [k46850k4685004.gif]
DYNAVOLT
E-LOC
E-TUNE
E-Z-PACK
ENERGEN
ETR
EYECUE
FORESIGHT

1



--------------------------------------------------------------------------------



 



EXHIBIT A
FOREWARN
FREEDOM
GALILEO
GOLD DOT
GT CONNECTION SYSTEM
GUIDESTAR
HARRISON
HARRISON
& DESIGN
(LOGO) [k46850k4685005.gif]
HYATT
INLAND
(LOGO) [k46850k4685006.gif]
INLITE
INTELLEK
INTELLI-GUARD
IONITE
IZON
KLAXON
LITECAST
LITEFLEX
MAGNARIDE
MAGNASTEER
MICRO-MAX
MINI-WEDGE

2



--------------------------------------------------------------------------------



 



EXHIBIT A
MONSOON
MULTEC
MUSIC IMMERSION
NDH
P.E.D.
PACK-CON
PACKARD
PACKARD LOGO
(LOGO) [k46850k4685007.gif]
PASSKEY
PLEASURIZER
PLIACELL
RAT
ROCHESTER
RP
(LOGO) [k46850k4685008.gif]
RP
(LOGO) [k46850k4685009.gif]
SAGINAW
SAGINAW LOGO
(LOGO) [k46850k4685010.gif]
SEALRATER
SENTRI-SEAL

3



--------------------------------------------------------------------------------



 



EXHIBIT A
SKYHOOK
SUPERLIFT
TELEPATH
THE SMARTS WITHIN
THEFTLOCK
(LOGO) [k46850k4685011.gif]
TBI
TILT WHEEL
LOGO
(LOGO) [k46850k4685012.gif]
UNI-SET

4



--------------------------------------------------------------------------------



 



EXHIBIT A
COMMON LAW TRADEMARKS
ACTRA
ADAPTIVE PROTECTIONS SYSTEM
ADAPTIVE RESTRAINT TECHNOLOGY
ADCAT
AGILON
COM-PACK
CONDELP
CRUISESTEER
DBC7
DEL-PACK
DHT-3
DOCK AND LOCK
E-STEER
E-H-STEER
EASYSPLICE
EXA-LIGHT
EZDEK
EZDOOR
EZGLASS
EZHATCH
FLEXA-LIGHT
FLEXISPLICE
FLEXWIRE
GASCAT
HID
HV3
IMAGI-KNIT
INFI-KNIT
INFINITILT
INNOVENT
INTELLIGENT PROTECTION SYSTEM
INTELLSTART
INVISAMOD
LINEAX
LIGHTPACK
LIGHTSAVER
LITE PACK
LOGISTIX
LUXURYTILT
MAESTRO
MAGICDOOR
MAGNA RIDE
METRI-PACK
MICRO
MICRO-PACK
OES
OPEN COCKPIT
OPTI-LIGHT
OPTI-NET
QUADRASTEER
POWERMASTER

5



--------------------------------------------------------------------------------



 



EXHIBIT A
COMMON LAW TRADEMARKS
POWEREADY
POWERTRAXX
PROFILER
PROJECT RIDE PROFICIENT
REACTRA
SENSORSTEER
SMARTSPEED
SNOISE
SPLICE SAVER
STAR-LIGHT
STEERLITE
SUPERPLUG
TACTIX
TORSO-LOCK
TUNING FORK
TRAXXAR
UNI-SOURCE
UTJII
VARISPLICE
VIRTUOSO
VERSA-LIGHT
WIRE TO BUMP
XDELP
ZNOISE
064
3D-KNIT

6



--------------------------------------------------------------------------------



 



EXHIBIT B
LICENSED TRADEMARKS
AC in Bullseye
(AC IN BULLSEYE LOGO) [k46850k4685013.gif]
AC in Circle
(AC IN CIRCLE LOGO) [k46850k4685014.gif]
AC
(AC LOGO) [k46850k4685015.gif]
AC-DELCO
ACDELCO
(AC-DELCO LOGO) [k46850k4685016.gif]
ACDELCO
(ACDELCO LOGO) [k46850k4685017.gif]

1



--------------------------------------------------------------------------------



 



EXHIBIT B
ACDELCO
Tri-shield
(TRI-SHIELD LOGO) [k46850k4685018.gif]
SPLIT CIRCLE
(SPLIT CIRCLE LOGO) [k46850k4685019.gif]

2



--------------------------------------------------------------------------------



 



EXHIBIT C
ASSIGNED TRADEMARK/TRADENAME AGREEMENTS
Aegis Technologies
Alambrados Y Circuitos Electronicos
Ambrake
American Axle
Arco
Arabian Battery Holding Company
Arneses Electricos Automotrices SA de CV
Auto Cable Industries Ltd.
Autoensambles Y Logistica SA de CV
Beijing Delphi Automotive Systems Co., Ltd.
Blaimer 2
Calsonic Harrison Co., Ltd.
Carquest
Cei, Co., Ltd.
Centro Tecnico Herramental SA de CV
Cofomat
Compagnie Des Faiscaux Tunisiens International SA
Componentes Delfa, CA
Cordoflex do Brasil
Delnosa
Delphi Alambrados Automotrices
Delphi Alambrados and Circuitos Electricos SA de CV
Delphi Automotive Systems Australia, Ltd.
Delphi Automotive Systems China Inc.
Delphi Automotive Systems do Brasil
Delphi Automotive Systems Deutschland GMBH
Delphi Automotive Systems Espana SA
Delphi Automotive Systems France SA
Delphi Automotive Systems (M) SDN BHD
Delphi Automotive Systems Private Ltd. (Pte)
Delphi Automotive Systems International Inc.
Delphi Automotive Systems International Inc. — Beijing
Delphi Automotive Systems International Inc. — Changchun
Delphi Automotive Systems International Inc. — Shanghai
Delphi Automotive Systems Luxembourg
Delphi Automotive Systems Overseas Corporation
Delphi Automotive Systems Poland
Delphi Automotive Systems Pvt Ltd. — Chassis
Delphi Automotive Systems Pvt Ltd. — E & E
Delphi Automotive Systems Pvt Ltd. — Packard
Delphi Automotive Systems Pvt Ltd. — Saginaw
Delphi Automotive Systems SA de CV
Delphi Automotive Systems Sweden
Delphi Automotive Systems Thailand, Inc.
Delphi Automotive Systems (Thailand) Ltd.
Delphi Automotive Systems Uk Ltd.
Delphi Automotive Systems Vienna GMBH
Delphi Cableados

1



--------------------------------------------------------------------------------



 



EXHIBIT C
Delphi Calsonic Compressors SAS
Delphi Cetesa, SL
Delphi Chassis Systems Krosno SA
Delphi Cisa SA
Delphi Colvegasa, SA
Delphi Components Mecanicos de Matamoros
Delphi Components SA
Delphi Energy and Engine Management Systems (Malaysia) SDN BHD
Delphi Energy and Engine Management Systems — UK Overseas Corporation
Delphi Ensamble de Cables Y Componentes
Delphi Ensamble de Cubiertas Automotrices
Delphi Gliwice SP
Delphi Harrison Calsonic
Delphi Inlan — Industria de Componentes Mecanicos, SA
Delphi Interior & Lighting Systems South Africa
Delphi Italia Automotive Systems SRL
Delphi Italia Service Center SRL
Delphi L’em Argentina SA
Delphi Merit, SA
Delphi Overseas Corporation
Delphi Packard Austria
Delphi Packard Deutschland GMBH
Delphi Packard Electric (Guangzhou) Co., Ltd.
Delphi Packard Electric Sielin Argentina, SA
Delphi Packard Electric Systems Malaysia SDN BHD
Delphi Packard Electric Systems Philippines Inc
Delphi Packard Electric Systems Venezuela
Delphi Packard Elektrik Sistemleri Ltd., Sti.
Delphi Packard Hungary Kft
Delphi Packard Romania SRL
Delphi Packard Systems Electricos, SA
Delphi Polska Automotive Systems SP.Z.O.O.
Delphi Rimir
Delphi Saginaw Lingyun Driveshaft Co., Ltd.
Delphi Saginaw Nsk Company Ltd.
Delphi Saginaw Steering Systems Ltd.
Delphi Shanghai Steering And Chassis Systems
Delphi Sistemas de Energia E Controlo de Motors, LDA
Delphi Steering (Malaysia) SDN BHD
Delphi Sistemas de Energia
Delphi Unicables, SA
Deltronics de Mataboros
DHB Componentes Automotivos, SA
Diavia Aire SA
Diavia SRL
DRB SA
El Teriak
Epec
Exhaust Systems Corporation
Flip Chip Technologies LLC
General Bearing Corp
HE Microwave LLD
Hezhong Automotive Component Co.
Hubei Delphi Automotive Generator Co., Ltd.

2



--------------------------------------------------------------------------------



 



EXHIBIT C
ITT Automotive Mabu
Kabelindo Munri PT
KDS Company, Ltd.
Kyungshin Delphi Packard
MB Cable Confections SDN BHD (M)
Merit Verwaltungs GMBH
Noteco Comercio E Particpacoes Ltda
Packard Cta Pty Ltd.
Packard Electric Baieheng Co., Ltd.
Packard Electric Baieheng Ltd., Chanchun Service Center
Packard Electric Czech Republic
Packard Electric Hebi Co., Ltd.
Packard Electric Ireland, Ltd.
Packard Electric Shanghai Co., Ltd.
Packard Electric Systems Samara Cable Company
Packard Electric VAS KF
Pietong Engine Co.
Promotora — Arcomex I
Promotora — Arcomex II
Promotora — Arela I
Promotora — Arela II
Promotora — Arela III
Promotora — Arela V
Promotora — Arela VI
Promotora — Arela VII
Promotora — Arela VIII
Promotora — Cordaflex I
Promotora — Cordaflex II
Promotora — Macopel SA de CV
Promotora de Partes Electricas
Promotora de Partes Electricas Automotrices
PT Packard Kabelindo Murni Indonesia
Reinshagen GMBH
Reinshagen Italia SRL
Reinshagen Tournai SA
Reinshagen UK Branch
Rio Bravo Electricos
Saginaw Delhi Automotive Latch
Saginaw Deutschland GMBH
Saginaw Norinco Lingyun Driveshaft Ltd.
Saginaw Zhejiang Xiaoshan Steering Gear Co., Ltd.
Samaro Cable Co
Sanyco
Sengton Transportation Implement Company
Shanghai Delphi Automotive Air Conditioning Systems Co. Ltd.
Shanghai Saginaw Dongfeng Steering Gear Co., Ltd.
Shinsung Packard Company Ltd.
Sistemas Electricos y Conmutadores
Sistemas Para Automotores de Mexico
Society Francaise Des Amortisseurs De Carbon
Sodex
Sonigistix
Sung San Co., Ltd.
Tianjin Delphi Suspension Systems Co., Ltd.

3



--------------------------------------------------------------------------------



 



EXHIBIT C
Torrington
Typro SA de CV
Voltas
Zhejiang Delphi Asia Pacific Brake Co., Ltd.

4



--------------------------------------------------------------------------------



 



EXHIBIT D
LICENSED DELCO ELECTRONICS TRADENAMES
Delco Electronics Asia Pacific Pte., Ltd.
Delco Electronics Corporation
Delco Electronics Europe GMBH
Delco Electronics International Inc. (DEII)
Delco Electronics Overseas Corporation U.K. Branch
Delco Electronics Singapore Pte., Ltd.
Delco Electronics International Inc.
Shanghai Delco Electronics & Instrumentation Co., Ltd.

1



--------------------------------------------------------------------------------



 



EXHIBIT E
LICENSED DELCO ELECTRONICS TRADEMARKS
DELCO
(LOGO) [k46850k4685020.gif]
DELCO
ELECTRONICS
DELCO ELECTRONICS
LOGO
(LOGO) [k46850k4685021.gif]
DELCO-LOC II
(LOGO) [k46850k4685022.gif]
DELCO SOUND

1



--------------------------------------------------------------------------------



 



EXHIBIT F
THIRD PARTY USE OF ACDELCO TRADEMARK
AC Battery Co.
Arlamex
ASEC (Allied Signal Catalyseurs Pour L’Environment SA)
Asermex
Bakony
Bujias De Colombia
Bujias Mexicanas
Delco Chassis Nsk
Empreses ca le de Tlaxcala
Katcon Sa de Cv
Middle East Battery Company
Sistemas de Frenos
Zhuzhou Spark Plug Plant

1



--------------------------------------------------------------------------------



 



EXHIBIT G
TRADENAME CHANGE
AC Battery Co.
AC Delco Systems Australia
AC Rochester Malaysia
AC Rochester Overseas Corporation
Controlodora General Motors
Delco Chassis NSK Do Brasil LTDA.
GM Holding (Portugal) SGBS LTD.
Productos Delco De Chihuahua (Maquiladora Operations)
Shanghai Delco International Battery Co., LTD.

1



--------------------------------------------------------------------------------



 



Master Restructuring Agreement
Exhibit 5.01(a)(ix)
Intellectual Property Contracts Transfer Agreement, dated as of December 4,
1998,
between DTI and GM, as amended October 31, 2001

 



--------------------------------------------------------------------------------



 



(DELPHI LOGO) [k46850k4685023.gif]
Charles K. Veenstra
Assistant General Counsel


31 October 2001
Howard N. Conkey
General Motors Corporation
Amendment to
GM-Delphi Intellectual Property Contracts Transfer Agreement
Schedule A of the GM-Delphi Intellectual Property Contracts Transfer Agreement
does not specifically refer to the September 1992 Technology License and Service
Agreement between Delco Chassis Division of General Motors Corporation and
Delphi Componentes, S.A. (formerly ACG Componentes, S.A.), the May 1993
clarification of that agreement, nor the December 1996 modification of that
agreement.
Accordingly, please sign and return a copy of this amendment to indicate your
agreement that the following have been assigned to Delphi Technologies, Inc.,
and that schedule A of the GM-Delphi Intellectual Property Contracts Transfer
Agreement is amended to include:

  -   the September 1992 Technology License and Service Agreement between Delco
Chassis Division of General Motors Corporation and Delphi Componentes, S.A.
(formerly ACG Componentes, S.A.)     -   the May 1993 clarification of that
Technology License and Service Agreement     -   the December 1996 modification
of that Technology License and Service Agreement

Regards -
/s/ Charles K. Veenstra
General Motors Corporation

         
by
  /s/ Howard N. Conkey
 
   
 
       
date
  11/27/01    
 
       

Legal Staff — Intellectual Property
5725 Delphi Drive Troy, Michigan 48098 USA

 



--------------------------------------------------------------------------------



 



Exhibit G-l
4 December 1998     
GM — DELPHI
INTELLECTUAL PROPERTY CONTRACTS TRANSFER AGREEMENT
This Intellectual Property Contracts Transfer Agreement is between General
Motors Corporation (“GM”) and Delphi Technologies, Inc. (“Delphi”).
The parties enter this agreement to transfer certain intellectual property
contracts owned by GM prior to the separation of Delphi from GM.
Capitalized terms are defined in section 5.

1 -   Assignment of contracts to Delphi   1.1   Delphi IP Agreements       (a)
GM hereby assigns (and will cause GM Affiliates to assign) their interest in the
Delphi IP Agreements to Delphi, together with the right to sue others for past
breach. Delphi will be responsible for recording such assignment to the extent
required by local law; the costs of recording will be considered a Project
Oracle expense.       (b) Schedule A lists Delphi IP Agreements assigned
pursuant to clause 1.1(a). The parties recognize schedule A may not be a
complete list of Delphi IP Agreements.       (c) If the parties discover that
any agreement assigned pursuant to clause 1.1(a) is not a Delphi IP Agreement,
Delphi will reassign such agreement to GM or the GM Affiliate. If the parties
discover that any Delphi IP Agreement is not included on schedule A, they will
amend schedule A to include that Delphi IP Agreement.   1.2   Delphi Copyright
agreements   (a)   GM hereby assigns to Delphi all IP Agreements primarily
relating to Delphi Copyrights. Delphi will be responsible for recording such
assignment to the extent required by local law; the costs of recording will be
considered a Project Oracle expense.       (b) Schedule B lists agreements
assigned pursuant to clause 1.2(a) and not included in schedule A. The parties
recognize schedules A and B may not be a complete list of Delphi Copyright
agreements.

1



--------------------------------------------------------------------------------



 



    (c) If the parties discover that any agreement assigned pursuant to clause
1.2(a) does not primarily relate to a Delphi Copyright, Delphi will reassign
such agreement to GM. If the parties discover that any IP Agreement primarily
relating to Delphi Copyrights is not included on schedule B, they will amend
schedule B to include that IP Agreement.   1.3   If any agreement referenced in
clause 1.1(a) or 1.2(a) may not be assigned to Delphi for the benefit of Delphi
and Delphi Affiliates without the consent of another party to the agreement, or
without government approval, GM will use reasonable effort (or cause the GM
Affiliate to use reasonable effort) to obtain such consent or approval. Until
such consent or approval is obtained, GM will retain and administer (or cause
the GM Affiliate to retain and administer) such agreement for the benefit of
Delphi or a Designated Delphi Affiliate as provided in the Master Separation
Agreement between GM and Delphi Automotive Systems Corporation. However, GM and
GM Affiliates are not required to incur any additional payment obligation under
this paragraph, but will permit Delphi or a Delphi Affiliate to make any payment
necessary for GM or the GM Affiliate, to retain and administer an agreement for
the benefit of Delphi and Designated Delphi Affiliates.   1.4   Delphi will
fulfill (and cause Delphi Affiliates to fulfill) all obligations imposed on
Delphi or Delphi Affiliates by the agreements assigned hereunder, and will
indemnify and hold harmless GM and GM Affiliates against any breach of such
obligations by Delphi or a Delphi Affiliate.   1.5   GM will fulfill (and cause
GM Affiliates to fulfill) all obligations imposed on GM or GM Affiliates by the
agreements assigned hereunder, and will indemnify and hold harmless Delphi and
Delphi Affiliates against any breach of such obligations by GM or a GM
Affiliate.   1.6   Delphi hereby grants (and will cause Delphi Affiliates to
grant) a sublicense to GM, together with the right to further sublicense GM
Affiliates and others, under IP Agreements with others, for technology and
intellectual property owned by others to the extent Delphi or Delphi Affiliates
have the right to do so without further payment obligation. At GM’s request, and
to the extent it has the right to do so without further payment obligation,
Delphi will provide (or cause Delphi Affiliates to provide) to GM and Designated
GM Affiliates third party technology licensed under IP Agreements with others.
In each case, Delphi or the Delphi Affiliate will permit GM or a GM Affiliate to
make any payment necessary for Delphi or the Delphi Affiliate to grant such a
sublicense or provide such technology to GM and Designated GM Affiliates.   1.7
  The parties may execute a specific transfer instrument for one or more Delphi
IP Agreements. In any such instance, the parties desire that this agreement be
applied and construed in a manner and to the extent consistent with that
instrument.

2



--------------------------------------------------------------------------------



 



2 -   Shared agreements   2.1   GM will use reasonable effort to include (or
cause GM Affiliates to use reasonable effort to include) Delphi and Designated
Delphi Affiliates as parties to all IP Agreements entered by GM or a GM
Affiliate for the benefit of both the Delphi Business Sector and one or more
other GM business sectors and not assigned to Delphi under this agreement.
However, GM is not required to incur any further payment obligation under this
paragraph, but will permit Delphi or a Delphi Affiliate to make any payment
necessary for GM or the GM Affiliate to include Delphi and Designated Delphi
Affiliates as parties to such IP Agreements.   2.2   Schedule C lists IP
Agreements entered by GM or a GM Affiliate for the benefit of both the Delphi
Business Sector and one or more other GM business sectors. The parties recognize
schedule C may not be a complete list of such agreements.   2.3   If the parties
discover that any agreement listed on schedule C was not entered into for the
benefit of the Delphi Business Sector, GM shall have no further obligation to
include Delphi or Designated Delphi Affiliates as parties to that agreement. If
the parties discover that any IP Agreement entered by GM or a GM Affiliate for
the benefit of both the Delphi Business Sector and one or more other GM business
sectors and not assigned to Delphi under this agreement is not included on
schedule C, they will amend schedule C to include that IP Agreement.   2.4   If
GM or a GM Affiliate is unable to include Delphi or a Designated Delphi
Affiliate as a party to any agreement pursuant to clause 2.1, GM will use
reasonable effort (or cause GM Affiliates to use reasonable effort) to
administer such agreement for the benefit of both GM and Delphi or the
Designated Delphi Affiliate.   2.5   Delphi will fulfill (and cause Delphi
Affiliates to fulfill) all obligations imposed on Delphi or Delphi Affiliates by
agreements to which Delphi or Delphi Affiliates are included pursuant to clause
2.1, and will indemnify and hold harmless GM and GM Affiliates against any
breach of such obligations by Delphi or a Delphi Affiliate.   2.6   GM will
fulfill (and cause GM Affiliates to fulfill) all obligations imposed on GM or GM
Affiliates by agreements to which Delphi or Delphi Affiliates are included
pursuant to clause 2.1, and will indemnify and hold harmless Delphi and Delphi
Affiliates against any breach of such obligations by GM or a GM Affiliate.

3



--------------------------------------------------------------------------------



 



3 -   Sublicenses to Delphi   3.1   GM hereby grants (and will cause GM
Affiliates to grant) a sublicense to Delphi, together with the right to further
sublicense Delphi Affiliates and others, under IP Agreements with others, for
technology and intellectual property owned by others to the extent GM and GM
Affiliates have the right to do so without further payment obligation. At
Delphi’s request, and to the extent it has the right to do so without further
payment obligation, GM will provide (or cause a GM Affiliate to provide) such
technology to Delphi and Designated Delphi Affiliates. In each case, GM or the
GM Affiliate will permit Delphi or a Delphi Affiliate to make any payment
necessary for GM or the GM Affiliate to grant such a sublicense or provide such
technology to Delphi and Designated Delphi Affiliates.   3.2   Schedule D lists
IP Agreements with others under which GM or a GM Affiliate has the right to
sublicense Delphi or a Delphi Affiliate. The parties recognize schedule D may
not be complete.   3.3   Delphi will fulfill (and cause Delphi Affiliates to
fulfill) all obligations imposed on Delphi or Delphi Affiliates by the
sublicenses granted pursuant to clause 3.1, and will indemnify and hold harmless
GM and GM Affiliates against any breach of such obligations by Delphi or a
Delphi Affiliate.   3.4   GM will fulfill (and cause GM Affiliates to fulfill)
all obligations imposed on GM or GM Affiliates by the agreements referred to in
clause 3.1, and will indemnify and hold harmless Delphi and Delphi Affiliates
against any breach of such obligations by GM or a GM Affiliate.   4 -   Other
provisions   4.1   Term       This agreement will remain in effect until all
rights and obligations have expired.   4.2   Notices       All notices or other
communications relating to this agreement must be written, and will be deemed to
have been properly given when delivered in person, received by facsimile, or
delivered by registered or certified mail as shown by a return receipt Such
notices or other communications must be addressed as follows:

4



--------------------------------------------------------------------------------



 



         
 
  If to GM:   General Motors Corporation
 
      Legal Staff
 
      P.O. Box 33114 
 
      Detroit MI 48232 
 
       
 
      Attention:      Patent Counsel
 
      Facsimile:      313-974-1374 
 
       
 
  If to Delphi:   Delphi Technologies, Inc.
 
      Legal Staff
 
      P.O. Box 33114 
 
      Detroit MI 48232 
 
       
 
      Attention:      Patent Counsel
 
      Facsimile:      313-974-0593 

    Either party may change its address by notice to the other.   4.3   Disputes
      The parties will use all reasonable efforts to resolve any dispute arising
from or in connection with this agreement, and to that end will refer any such
dispute to the GM and Delphi Automotive Systems Corporation vice presidents
responsible for engineering matters. If a dispute is not resolved in that
manner, then the dispute resolution provisions of the Master Separation
Agreement between GM and Delphi Automotive Systems Corporation will apply.   4.4
  Sublicenses       Either party may sublicense its rights under this agreement
to the successors to the portions of its business or its Affiliate’s business to
which such rights relate, provided such sublicense is limited to continuation of
such portion of such business and does not extend to other activities of the
successor in interest or to new activities beyond the scope of such portion of
such business.   5 -   Definitions       “Control” of an organization means
direct or indirect possession of the power to direct or cause direction of the
management of the policies of the organization, whether through the ownership of
voting securities, by contract or otherwise. “Controlling” and “Controlled” have
the corollary meanings ascribed thereto.       “Delphi Affiliate” means an
organization directly or indirectly Controlling, Controlled by, or under common
Control with Delphi at any time.

5



--------------------------------------------------------------------------------



 



    “Delphi Business Sector” means domestic and foreign operations of the Delphi
Automotive Systems business sector of GM, and its predecessor organizations. The
Delphi Business Sector is the predecessor of Delphi Automotive Systems
Corporation and its subsidiaries.       “Delphi Copyright” means a copyright or
semiconductor chip mask work right assigned to Delphi pursuant to the
Intellectual Property Transfer Agreement executed herewith between the parties.
      “Delphi IP Agreement” means an IP Agreement entered by GM or a GM
Affiliate and established primarily for the benefit of the Delphi Business
Sector.       “Designated Delphi Affiliate” means a. Delphi Affiliate designated
by Delphi at any time.       “Designated GM Affiliate” means a GM Affiliate
designated by GM at any time. “Effective Date” means 1 January 1999.       “GM
Affiliate” means an organization directly or indirectly Controlled by GM at any
time, but excluding Delphi Automotive Systems Corporation and its subsidiaries.
      “IP Agreement” means an agreement entered into prior to the Effective Date
which provides for rights in technology or intellectual property.

The parties have signed two copies of this agreement as of the Effective Date.

                  GENERAL MOTORS CORPORATION       DELPHI TECHNOLOGIES, INC.
 
               
By
  /s/ Thomas J. Davis       By   /s/ Andrew Brown, Jr.
 
               
Name
  Thomas J. Davis       Name   Andrew Brown, Jr.
Title
  Vice President and       Title   President
 
  Group Executive            

6



--------------------------------------------------------------------------------



 



Schedules

          A   Delphi IP Agreements
 
  Al   Delphi Chassis Systems
 
  A2   Delphi Delco Electronics Systems
 
  A3.1   Delphi Energy & Engine Management Systems — Flint/Rochester
 
  A3.2   Delphi Energy & Engine Management Systems — Anderson
 
  A4   Delphi Harrison Thermal Systems
 
  A5   Delphi Interior Systems '
 
  A6   Delphi Packard Electric Systems
 
  A7   Delphi Saginaw Steering Systems B   Delphi Copyright agreements C  
Shared agreements D   Sublicensed agreements

7



--------------------------------------------------------------------------------



 



Schedule A — Delphi IP Agreements
(20 pages attached)

8



--------------------------------------------------------------------------------



 



DELPHI CHASSIS TECHNOLOGY AGREEMENTS

                      COMPANY   SUBJECT   EFFECT    
1
  Minnesota Mining and Manufacturing (3M)   License: USPN 4639392   4 Nov 95   S
 
2
  Aisin Chemical Co.   Tech. License re friction disks       S  
3
  Akebono   Technology to Delphi          
4
  Akebono   Tech. License re caliper w/park brake       S  
5
  Akebono   License to China Bonding Equipment   negotiating   S  
6
  Akebono   Tech Assist w/Ambrake       S  
7
  Ambrake   Tech. License re disk brake asm       S  
8
  Aralmex   Tech. License and Assist re shock absorbers       S  
9
  ATRO   Tech. License re Litecast   negotiating      
10
  Bendix Mintex   Non-disclosure          
11
  Benteler   Collaboration re Delta rear axle asm.   negotiating      
12
  Bosch   Tech. Exchange & Supply re Bosch ABS modulator, Delphi- C algorithm &
DE controller          
13
  Chrysler   Engine Mount, Hybrid Engine   negotiating      
14
  Citroen   Non-analysis, six months 1995          
15
  Continental Tire   Development re sidewall torsion sensor   negotiating      
16
  Daewoo Automotive
Components (DAC)   Engineering services       S/F  
17
  Daewoo Automotive
Components (DAC)   Tech License re brake apply system   negotiating   S/F  
18
  Daewoo Automotive
Components (DAC)   Tech License       S/F  
19
  Daewoo Automotive
Components (DAC)   Tech License re Gen III bearings   negotiating   S/F  
20
  Daewoo Automotive
Components (DAC)   Tech License re rear hubs, drums & rotor   8 Nov 94   S/F  
21
  Daewoo Automotive
Components (DAC)   ABS VI   18 Jun 98   S/F  
22
  Daewoo Automotive
Components (DAC)   Brake components (GM France)       S/F  
23
  de Carbon   Non-disclosure re Liteflex leaf spring tech.   negotiating      
24
  de Carbon   License re Liteflex leaf spring tech.       S/F  
25
  de Carbon   Tech. & Service re monotube dampers       S

CONFIDENTIAL — Delphi Chassis Technology Agreements — page 1 of 3

 



--------------------------------------------------------------------------------



 



                      COMPANY   SUBJECT   EFFECT      
26
  Delco Chassis NSK do Brasil   License re Gen III wheel bearings       S/F  
27
  Delphi Chassis Systems USA   License from de Carbon re monotube dampers      
S/F  
28
  Dow Chemical   Non-analysis (exp)   20 Nov 97      
29
  DSSCSC   Opel brake drum manufacture       S/F  
30
  DuPont   Joint development re Neoprene engine mount          
31
  DuPont   Non-disclosure (exp)          
32
  Environmental Research Institute of Michigan (ERIM)   Provide brake, roll &
vehicle damping systems for Variable Dynamic Testbed Vehicle   18 Apr 97      
33
  FASA Krosno   Tech License   negotiating      
34
  FAG   Sale of strut bearing business to FAG          
35
  FORUM   Tech License re boosters, master cylinders & wheel brakes       F/S  
36
  Inorganic Recycling   Master agrt for asbestos treatment          
37
  ITT-Teves   License re brake components to GM France          
38
  ITT — Teves   Working agreement          
39
  Link Engineering   License re accelerator asm   21 Jun 85      
40
  Link Engineering   License re brake pedal force — decel instrumentation   4
Jun 84   S  
41
  Lucas   License re brake components to GM France          
42
  Lucas Varity   Brake license   negotiating      
43
  Mercedes   Mutual Non-disclosure re modules          
44
  MTS Systems   Demo Agrt for height sensor test & evaluation   25 Nov 97      
45
  National Center for
Manufacturing Sciences   Membership in consortium   16 Dec 97      
46
  Noise Cancellation
Technologies   Joint development re engine mounts          
47
  PBR Automotive   Patent License & Tech Assist       F  
48
  PBR Automotive   Partial re-negotiation of Tech Assist re Banksia       F  
49
  PER Automotive USA   License & Tech Assist re brakes       F  
50
  PBR Automotive   License & Tech re brakes       F

CONFIDENTIAL — Delphi Chassis Technology Agreements — page 2 of 3

 



--------------------------------------------------------------------------------



 



                      COMPANY   SUBJECT   EFFECT    
51
  Shanghai Automotive Brake Systems   Tech License re brake calipers   23 May 97
  F/S  
52
  Shanghai Automotive Brake
Systems   Tech License re brake controls   22 Jul 97   F/S  
53
  Shanghai General Motors Corp.   Technical Assist   1 Jan 98   F  
54
  Shanghai General Motors Corp.   Non-disclosure   1 Jan 98   F  
55
  Shanghai Huizhong Automotive Manufacturing Co.   Tech Assist   8 Oct 97   F/S
 
56
  TEBO, S.A.   Supply of brake parts   29 Oct 86   F/S  
57
  Tianjin Delphi Suspension Systems Co.   Tech Assist       F  
58
  Tianjin Delphi Suspension Systems Co.   Tech License re strut & damper
manufacture   negotiating   F/S  
59
  Toyota   Non-disk wheel bearings          
60
  Union Carbide   Brake fluid   16 Aug 94      
61
  Union Carbide   Brake fluid   9 Sep 96      
62
  University of Dayton – Rapid Prototyping Consortium   Membership          
63
  Volvo   Non-disclosure re modules          
64
  Xerox   Non-disclosure re distributed filament          
65
  Xerox   Non-disclosure re PSI surge control   25 Apr 95      
66
  Zhejiang Delphi Asia-Pacific Brake Co.   Tech License & Assist       F/S

CONFIDENTIAL — Delphi Chassis Technology Agreements — page 3 of 3

 



--------------------------------------------------------------------------------



 



      Company   Agreement Date
American Telephone and Telegraph Company
  1/12/83
Bix Manufacturing Company
  6/4/93
Bose Corporation
  8/29/81
Hitachi, Ltd.
  8/29/83
Kent State University
  3/26/90
Motorola
  2/9/87
Motorola
  12/17/81
Motorola
  12/22/81
Motorola
  7/26/77
Motorola
  8/30/77
Motorola
  9/11/84
Motorola
  9/11/84
National Semiconductor Corporation
  5/29/81
National Semiconductor Corporation
  6/30/86
National Semiconductor Corporation
  12/4/89
N.V. Philips’ Gloeilampenfabrieken
  6/30/81
Philips Export B.V.
  1/17/84

 



--------------------------------------------------------------------------------



 



Delphi-E Study-Contracts

      Company   Effective   AC Delco Systems Australia Ltd. ClaytonSouth.,
Victoria Australia   1-Jan-94 AC Rochester Austria Ges.m.b.H.     AC Rochester
Oversees Corporation, Delaware     AC Rochester Oversees Corporation, UK  
1-Jan-92 AC Rochester Oversees Corporation, UK   1-Apr-93 Air Cleaner Technical
Service   1-Jul-85
Allison Engine Company, Indianapolis, Indiana
  3-Feb-94
Asec
  27-Oct-97
Atlantic Richfield Company (“ARCO”), a Delaware corporation
  ?/?/98
Autovazimport of Volga automobile Associated Works, USSR
  7-Jun-90
AVL, Australia — Haus-List-Platz 1, A-8020 Graz
  24-Jun-98
Avtolada, Togliatti, USSR (VAZ, AutoVAZ)
  7-Jun-90
Battelle Memorial Institute, Pacific Northwest Laboritories 902 Battelle BLVD,
PO Box 999, Richland Wa 99352
  27-Mar-98
Battelle Memorial Institute, Pacific Northwest Laboritories 902 Battelle BLVD,
PO Box 999, Richland Wa 99352
  18-Jun-98
Battelle Memorial Institute, Pacific Northwest Laboritories 902 Battelle BLVD,
PO Box 999, Richland Wa 99352
  2-Jun-98
Battelle Memorial Institute, Pacific Northwest Laboritories 902 Battelle BLVD,
PO Box 999, Richland Wa 99352
  11-Feb-98
Battelle Memorial Institute, Pacific Northwest Laboritories 902 Battelle BLVD,
PO Box 999, Richland Wa 99352
  11-Feb-98
Battelle Memorial Institute, Pacific Northwest Laboritories 902 Battelle BLVD,
PO Box 999, Richland Wa 99352
  5-Aug-97
Battelle Memorial Institute, Pacific Northwest Laboritories 902 Battelle BLVD,
PO Box 999, Richland Wa 99352
  12-Nov-97
Battelle Memorial Institute, Pacific Northwest Laboritories 902 Battelle BLVD,
PO Box 999, Richland Wa 99352
  22-Jul-98
Beijing Wanyun GM Automotive Electronic Control Co.
   
BMW (Bayerische Motoren Werke Aktiengesellschaft D-80788 Munchen
  9-Feb-98
BMW (Bayerische Motoren Werke Aktiengesellschaft) D-80788 Munchen
  15-May-97
BMW (Bayerische Motoren Werke Aktiengesellschaft) D-80788 Munchen
  1-May-97
BMW (Bayerische Motoren Werke Aktiengesellschaft) D-80788 Munchen
  13-Mar-96
BMW (Bayerische Motoren Werke Aktiengesellschaft), Petuelring 130, 80788
Munchen, Germany
  9-Dec-94
BMW (Bayerische Motoren Werke Aktiengesellschaft), Petuelring 130, 80788
Munchen, Germany
  9-Jan-96
BMW (Bayensche Motoren Werke Aktiengesellschaft), Petuelring 130, 80788 Munchen,
Germany
  12-Mar-97
BMW (Bayensche Motoren Werke Aktiengesellschaft), Petuelring 130, 80788 Munchen,
Germany
  9-Dec-94
Bosch GMBH, Robert
  7-Apr-88
Bujlas de Columbia
   
Bujlas Mexicanas, S. A. de C.V.
  27-Mar-87
Caterpillar Inc.
  4-Jan-91
Caterpillar, Inc.
  27-Apr-98
Chrysler Corporation
  16-Dec-96
Chrysler Corporation
  8-Nov-96
C-MAC
  23-Jan-97
Cottec Industries, Inc. acting through its Holley Performance Products Division
  22-May-95 Daewoo Automotive Components, Ltd   11-Oct-95
Daewoo Automotive Components, Ltd
  5/18/98

Page 1



--------------------------------------------------------------------------------



 



Delphi-E Study-Contracts

      Company   Effective  
Daewoo Automotive Components, Ltd
  (1) 4/27/94
(motors), (2)
6/28/94 (ICE-4), (3)
6/28/94
(alternators), (4)
6/28/94
(distributors), (5)
6/28/94 (HEl coils)
Delco Remi — Componentes Electronicos, LDA, Portugal
   
Delkor (JV in Seoul, Korea, 50% owned by
  4-Dec-85
Delphi Automotive Systems Australia Ltd
  1-Jun-94
Delphi Automotive Systems France, Genneviliers France
  1-Jan-96
Delphi Automotive Systems India Private Limited, B-92, Himalaya House,
23-Kasturba Gandhi Marg, New Delhi 110001, India
  15-Apr-95
Delphi Automotive Systems Luxembourg S. A.
   
Delphi Automotive Systems of General Motors do Brasil Ltda, through Delphi
Energy and Engine Management Division
  1-Jan-96
Delphi Automotive Systems Vienna GmbH
   
Delphi Energy and Engine Management Systems (M) Sdn. Bhd
  4-Nov-94
Delta Motor Corporation
  14-Jan-91
Detroit Diesel Corporation
  19-Mar-96
Dysekompagniet I/S
  25-Apr-95
Edison Welding Institute
  18-Oct-85
Empresas “Ca-Le” de Tiaxcala, S. A. de C. V., Mexico
  1-Jan-96
Engelhard Corp., Menlo Park, CN 40, Edison, New Jersey 08818
  7-Jul-92
Equal flow Inc. 694 Prairie, Glen Ellyn, II 60137
  1-Jul-96
Eveready Battery Company, Inc 25225 Detroit Rd PO Box 45145, Westlake Ohio 44145
  31-Oct-94
Exacto Spring Corp., Perfection Spring & Stamping Corp.
  18-Sep-98
Exxon Research and Engineering Company (and affiliated Samia Research
laboratories)
  25-Sep-98
Ferro Corporation of Cleveland Ohio
  15-Feb-96
Ferro Corporation, Cleveland, Ohio
  26-May-95
Ficht GmbH
  1-Feb-96
Ficht GmbH & Co. KG, Spannleitenberg 1, D-85614 Kirchseeon, Germany
  2-Dec-96
Flowform Ltd
  17-Aug-92
Ford Motor Company (Automotive Components Division)
  13-Dec-94
General Motors Austria Gesellschaft m.b.H.
  11-Oct-88
General Motors France
  l-Jan-82
General Motors France
  1-Jan-91
General Motors France, Gennevilliers, France
  1-Jan-92
General Motors France, Gennevilliers, France
  1-Jan-92
General Motors France, Gennevilliers, France
  1-Jan-93
Gerald Metals Inc. 6 High Ridge Park, Stanford, CT 06905
  25-Feb-97
Hitachi, Ltd., through Hitachi Automotive Products Division, 6 Surugadai
4-chome, Chiyoda ku, Tokyo, Japan
  11-Sep-98
Hitachi, Ltd., through Hitachi Automotive Products Division, 6 Surugadai
4-chome, Chiyoda ku, Tokyo, Japan
  8-Apr-98
Holden’s Engine Company, 600 Lorimer Street, Port Melbourne 3207, Victoria,
Australia
  21-Jun-95
Honda R&D Company, Ltd.
  16-Mar-98
Honda R&D Company, Ltd.
  1-Aug-94
Hubei Auto Motor Factory and Beijing Everbright Industrial Co. Huabei Office and
International Tendering Company of China National Technical Import and Export
Co.
  22-Apr-92
Hubei Delphi Automotive Generator Co., Ltd. (JV that is 51% owned by DASCI)
  5-Mar-96
Industrial Technology Research Institute (ITRI), Taiwan
  1-Jan-95
International Business Machines Corporation
  17-Aug-95

Page 2



--------------------------------------------------------------------------------



 



Delphi-E Study-Contracts

      Company   Effective  
Iron Mountain (Records Management Co), and Realist Technology Limited
Partnership
  29-Oct-97
Isuzu
  3-Jun-98
Isuzu Motors Limited
  10-Dec-97
Katcon, S.A. de C.V.
  23-Jul-93
Keene, Cristopher M., 32 Grosvenor Rd., Waltham MA 02154
  20-May-95
Lawrence Livermore National Lab
  19-Sep-97
Lockheed Martin Energy Systems, Inc., P.O. Box 2009 Oak Ridge Tennessee
37831-8242
  2-Feb-98
Lockheed Martin Energy Systems, Inc., P.O. Box 2009 Oak Ridge Teooessee
37831-8242
  16-Dec-97
Lockheed Martin Idaho Technologies Company
  1-Feb-97
Lockheed Martin Idaho Technologies Company
  15-Dec-97
Lotus Engineering
  17-Mar-98
Mannai Corporation, Ltd., P.O. Box 76, Doha, Qatar Arabian Gulf
  7-Aug-90
Martin Marietta Energy Systems. Inc. CRADA No. Y-1293-0193
  29-Oct-93
Mechadyne International, Ltd
  3-Jun-98
Metreon Hiram Ohio & GM Power Train
  1-Mar-96
Michigan State university
  6-May-98
Middle East Battery Company
  20-Dec-95
Navistar International Transportation Corp., 455 North Cityfront Plaza Drive
Chicago, II 60611
  16-Apr-97
NGK Insulators, Ltd.
  31-Oct-90
NGK Lock, Inc. 1000 Town Center, Suite 1650, Southfield Ml 48075
  28-Sep-92
Onan Corporation
  ??
Pechiney Recherche Balzac Bldg-10, place das Vosges, La Defense 5, Courbevoie —
Cedex 68, 92048 Paris France
  15-Apr-98
Pierburg G.m.b.H.. Alfred-Pierburg-Strasse 1. D 41456 Neuss Germany
  22-Jan-96
Pierburg GmBH Germany
  20-Jun-94
Pierburg GmBH Germany
  20-Jun-94
Porsche, GM Luxembourge Operations S.A. and AC Rochester Division of GMC
  17-Dec-92
Pridco LP., Arlington, Virginia
  22-Dec-94
Pridco LP., Arlington, Virginia
  9-Aug-96
Realist Technology Limited (Applied Ceramics), 5555 Pleasantdale Road Docaville
GA 303340
  3-Nov-97
Realist Technology Limited, 5555 Pleasantdale Road Docaville GA 303340
  3-Nov-97
Realist Technology Limited, 5555 Pleasantdale Road Docaville GA 303340
  3-Nov-97
Realist Technology Limited, 5555 Pleasantdale Road Docaville GA 303340
  3-Nov-97
Realist Technology Limited, 5555 Pleasantdale Road Docaville GA 303340
  3-Nov-97
Realist Technology Limited, 5555 Pleasantdale Road Docaville GA 303340
  3-Nov-97
Realist Technology Limited, 5555 Pleasantdale Road Docaville GA 303340
  3-Nov-97
Rexam Custom, Ferro
  8-Feb-96
Sandia Corporation,
  3-Apr-98
Sandia Corporation, CRADA No. SC92/01143
  9-Feb-93
Sandia Corporation, Regents of the University of California
  27-Jan-95
Sandia Corporation, Regents of the University of California
  16-Dec-96
Sandia National Laboritories User Facility Agreement No. 5989 1410
  18-Apr-96
Sanyco
   
Sengton Transportation Implementation Co.
  21-Jan-97
Shanghai Delco International Battery Co. Ltd
  0/0/1995
Shelby American, Inc.
  17-Jul-97
Sistema de Frenos, S.A. Av. Iquitos 4808 La Victoria Apartado Postal 2173 Lima
Peru
  23-Jun-89
Sistemas Electricos S.A. de C.V.
   
Sistemas Electricos Y Conmutadores, S. A. de C.V.
   
Sistemas Y Componentes Electricos, S. A. de C.V. San Luis Potosi Mexico
  29-Jun-91
Stirling Thermal Motors, Inc.
  August, 1993?

Page 3



--------------------------------------------------------------------------------



 



Delphi-E Study-Contracts

      Company   Effective  
Systemas Electricos Y Conmutadores S.A. de C.V. Chihuahua Mexico
  2-Jan-80
Taiwan
  1-Apr-98
Tawas Industies
  11-Nov-93
Techumseh Products Company
  23-Jun-94
Teknekron Sensor Development Corporation
  19-Oct-92
UBE Industries
  17-Nov-86
University of California, Los Alamos National Laboratory, PO Box 1663 MS K571,
Los Alamos, NM 87545
  13-Apr-95
Wesley Industries Inc., 1825 S. Woodward Ave Suote 205, Bloomfield Hills, MI
48302
  10-Feb-97
Whitehead Engineered Products, Inc., 45 Gracey Avenue Meriden Connecticut 06450
  30-Aug-91
Worden, Mr. Gary, represented by Kurt Grossman, Wood, Herron & Evans, LLP, 2700
Carew Tower, 441 Vine Street Cincinnati OH
  19-Sep-97
Zhuzhou Spark Plug Plant China National Constructional & Agricultural Machinery
Import and Export Corporation
  22-Jun-92

Page 4



--------------------------------------------------------------------------------



 



      Company   Effective  
AeroVironment Inc
  26-Aug-96
Ajax Magnethermic
  13-Apr-94
Bolder Technologies
  1-Jul-98
Ceracon Inc.
  15-Oct-91
Daewoo Automotive Components Ltd.
  28-Jun-94
Delco Remi — Industria (Portugal)
  1-Jan-95
Delco Remy America
  14-Jul-94
DOE/MRI — Chrysler
  1-Jun-96
Ecoair Corp
  17-May-94
Electrosource Inc; Tracor Inc
  11-Feb-91
Empresas Ca-Le de Tlaxcala SA de CV
  12-Dec-96
Forge performance Products, Inc.
  2-Mar-94
Front Edge Technology
  11-Dec-95
General Motors do Brasil
  1-Jan-96
General Motors France
  1-Jan-92
Honda R & D North America Inc
  1-Apr-94
Hubei Auto Motor Factory; Beijing Everbright Industrial Co.; International
Tendering Co of China
  22-Jan-92
Kimberly-Clark Corp
  13-Mar-79
Lord Corporation; Universal Toll & Engineering Co.
  28-Aug-91
Magnavox Government and Electronics Co.; (North American Phillips Corporation —
Successor)
  31-Dec-90
Shanghai Delco International Battery Co Ltd
   
Siemens AG
  24-Aug-94
Sistemas y Componentes Electricos SAdeCV; Grupo Corporative Internacional
  27-Jun-91
Standard Industries
  28-Jul-89
Sterling Thermal Motor
  1-Apr-95
Valence — Nevada
  15-Sep-94

Page 1



--------------------------------------------------------------------------------



 



      Company   Effective       
Advanced Casting Technologies
  24 NO 97
AFPS Allied Signal Alma Products
  10 DE 90
Armas
  30 SE 93
Calsonic Harrison Corp.
  11 JL 86
Calsonic Harrison Corp.
  JL 95
Calsonic Harrison Corp.
  Not signed yet
Calsonic Harrison Corp.
  Not signed yet
Calsonic Calsonic
  25 OC 94
Cambric Graphics DAC, CNTIC
  21 AP 93
DAC
  26 FE 93
DAC
  28 DE 95
DAC
  13 MR 97
DAC
  02 DE 97
DAC
  18-Jan-98
DAC
  13 NO 97
DELFA
  20 JA 93
DELFA
  28 OC 97
DHTS do Brasil Ltd.
  26 AP 96
Diavia
  18 DE 96
Donchery
  22 DE 93
EL Teriak
  02 FE 96
FAACA
  19 OC 92
FAACA
  01 OC 95
Four Seasons
  24 NO 97
HALLA
  17 AP 97





--------------------------------------------------------------------------------



 



      Company   Effective       
Honda of America Interpartes De Durango
  04 SE 90
Kaiser
  08 SE 95
Kaiser Aluminum
  27 JA 96
Kale Oto Radyator
  24 MR 97
Ostrow
  20 MY 97      
P.T. Selamat Sempurna
  AP 96      
Radiadores Richard
  01 FE 96

      Company   Effective       
Radiadores Richard
  01 FE 96      
Radiadores Richard
  01 FE 96
RANCO
  14 AU 95
Reynolds Metals Reynolds Metals
SDAAS
  27 FE 98
SAPF Shanghai EK Chor
  10 JN 97
TAIGENE
  25 OC 93
Toyota
         
U. of Illinois U. of Maryland U.B. U. Dayton Research Inst.
   





--------------------------------------------------------------------------------



 



DELPHI INTERIOR TECHNOLOGY AGREEMENTS

     
THIRD PARTY
  EFFECTIVE DATE      
AEGIS/Talley Defense Systems
  17-Jun-97      
Aladdin Industries Inc.
  13-Dec-96      
Audi AG — Nondisclosure
  12-Feb-96 and Approx. 16-May-97      
Autoflug GmbH
  2-Mar-82      
Autoliv
  18-Jan-96      
Automated Solutions Inc.
  21-Feb-97      
Battelle Memorial Institute
  11-Jan-85      
Boston University
  19-May-97      
Brose — Germany
  13-May-86 and 28-Jul-87      
Brose — Germany
  4-Aug-80      
Capro, Inc.
  6-Mar-98      
Cinpres
  26-Jun-98 and 15-Apr-91      
Colamco, Inc.
  Approx. 2/85      
Daewoo Automotive Components Ltd.
  21-Dec-94      
Deneb Robotics/U.S. Army TACOM
  Approx. 8/96      
Dow Chemical
  22-Sep-93 & 23-Feb-90 & 31
May-90      
European Components Corp
  Unknown      
European Components Corp/Takata
  4 Oct-88      
Fast 4M/Time Engineering Services
  15-Jun-98      
Ford Motor & Delco — Nondisclosure for Safety & Power Products
  Negot. Ongoing      
FSO Motor Car Company
  28-Jul-94      
Georgia Tech Research Corp.
  29-Jan-98      
Georgia Tech Research Corp.
  12-Mar-98 & 2-Nov-98      
Global Manufacturing Solutions, Inc.
  20-Dec-98      
Globe Motors
  10-Dec-97





--------------------------------------------------------------------------------



 



DELPHI INTERIOR TECHNOLOGY AGREEMENTS

      THIRD PARTY   EFFECTIVE DATE      
Honda R&D Co.
  11-Jul-94      
HRL Laboratories/ISX Corporation
  23-Jun-97 and 18-Apr-98      
Hyundai
  1-Aug-97      
KDS Company, Ltd.- Korea
  11-Sep-95      
Keikert — Germany
  28-Nov-83      
L’Equipe Monteur S.A. — Uruguay/Argentia
  15-Jul-96      
Mark Gears and Systems, Inc.
  5-Feb-96      
Mayco Plastics
  1-Oct-91      
Mercedes
  28-Nov-96      
Meritor Light Vehicle Systems, Inc.
  4-Aug-98      
Modeling and Optimization Consulting, Inc./Floudas
  4-May-98      
Muth Wood-Stock
  24-Nov-86      
Neaton Auto Products Manufacturing
  29-Jan-96      
OEA, Inc.
  18-Jan-94 and 18-Jan-95      
Ohio University
  01-Jan-95      
Omega Company, Inc.
  6-Feb-98      
Orthopedic Biomedical Institute — refer to PO#FDS-50604
  21-Jan-97      
Princeton University — refer to PO#FDS-50237
  Approx. 12-Feb-97      
Rover Group Limited
  2-Feb-97      
Samsung Electro-Mechanics Co. Ltd.
  12-Jan-98 and 13-Jan-98      
Samsung Electro-Mechanics Co. Ltd.
  12-Sep-95      
Sensotech
  9-Jun-98 and 15-Jun-97      
Simula Automotive Safety Devices, Inc.
  18-Apr-98      
Sung San Company, Ltd.
  22-Apr-86 and 14-Sep-92      
Takata
  1-Sep-95      
3-D Systems, Inc.
  13-Oct-87





--------------------------------------------------------------------------------



 



DELPHI INTERIOR TECHNOLOGY AGREEMENTS

      THIRD PARTY   EFFECTIVE DATE
 
   
Toyota Motor Co.- Power Slide Door
  27-Nov-97
 
   
Toyota Motor Co.
  18-Oct-95
 
   
Toyota Motor Company
  2-Mar-98
 
   
Toyota Motor Corporation
  18-Jul-95 and 27-Aug-98
 
   
Toyota Motor/Johnson Controls/Trim Masters
  4-Mar-96
 
   
TRW Vehicle Safety Systems
  22-Mar-96
 
   
Tsinghua University
  28-Aug-97
 
   
Univ. of Detroit Mercy
  l8-May-96 and 17-Dec-97
 
   
University of Oklahoma
  Approx. 14-Aug-92





--------------------------------------------------------------------------------



 



DELPHI PACKARD ELECTRIC TECHNOLOGY AGREEMENTS
Confidential Information

      COMPANY   EFFECTIVE  
ACI — South Africa
  14-Nov-97  
An Thel
  30-Mar-98  
AZ Beta (Czechoslovakia)(Separate Agreement)
  [ILLEGIBLE]  
Behr Climate Systems
  6-Dec-98  
Beicheng (Schedule II to the JV — This will not be signed because of the
original JV)
  Copy on file is not signed/dated  
BMW
  18-Apr-97  
Crown City Plating
  2-Feb-98  
Daesung
  17-Jun-98  
Daewoo — FSO (Poland)
  26-May-98  
Dow Corning
  14-May-98  
DuPont
  8-Oct-97  
Durable Wire (See Solid State Stamping)
  Executed 31-Dec-90  
Durable Wire (Arcola)
Addendum
  7-Jul-92  
Eaton Corporation
  13-Dec-98  
ELCON (Croatia)
  3-Dec-90  
Ford
  2-Feb-98  
Freightliner
  30-May-97  
Furukawa Electric Co., Ltd.
  14-Nov-97  
Freightliner
(Truck Project Corporation)
  13-Aug-96  
Hebi — Packard Electric Hebi, Inc. And PE China, Inc.
  5-Apr-97  
Hitashi/Delphi-P/Delco Electronics
  30-Jul-97  
Honda of America Mfg. Inc.
  4-Mar-94  
Honda of Japan
  1-Jan-95  
Honda of Japan
  1-Sep-95  
Hyundai Motor Company
  12-Aug-96  
Hyundai Motor Company
  1-Sep-95  
IAPMEI (Portugal)
  14-Apr-98  
IEFP (Portugal)
  10-Jan-97  
Kia
  6-Feb-95  
Kyungshin Industrial Company
  12-Apr-97  
Lord Corporation
  11-Dec-96  
Malaysia
     
Nippon Tanshi Co., Ltd.
  20-Aug-96  
North American Plastics
  22-Jun-92  
PEC/SCC (Russia)
  1-Aug-95  
Polyflex Div of Flex Technology
  26-Oct-92  
Queretaro Design Center Agreement
  25-Feb-93  
Raychem Corporation
  2-Dec-85

 



--------------------------------------------------------------------------------



 



DELPHI PACKARD ELECTRIC TECHNOLOGY AGREEMENTS
Confidential Information

      COMPANY   EFFECTIVE  
[ILLEGIBLE] (Germany)
  19-Sep-97  
Schulmen, A., Inc.
  10-Feb-97  
Shinsung Packard Co., Ltd. Kore For Egypt
  12-Feb-98  
Solid State Stampings
  Executed 31-Dec-90  
Sumitomo Wiring
  31-May-91  
Texas Instruments, Inc.
  29-Jan-90  
Toyota Motor Corporation — NUMM
  1-Jun-94  
Volvo Trucks North America, Inc.
  17-Jul-98  
ZEM/FSO (Poland)
  7-Feb-92

 



--------------------------------------------------------------------------------



 



Sheet 1

                      10/6/98             D L ELLIS     Ref.       Effective #  
Company   Date   1    
DHB — Components Automotivos S.A.
  05AU98   2    
JKC Ltd.
  10SE97   3    
JKC Ltd.
  10SE97   4    
Delphi Saginaw NSK Co. Ltd.
  18MR97   5    
Daewoo Automotive Components Ltd.
  01OC96   6    
Daewoo Automotive Components Ltd.
  01OC96   7    
Saginaw Norinco Lingyun Drive Shaft Ltd.
  13NO95   8    
Saginaw — Zhijiang Xiao Shan Steering Gear, Ltd.
  22JN96   9    
China Aero Technology Import & Export Beijing Co. and Yubel machine Factory
  02MR94   10    
Shanghai Saginaw Dongfeng Steering Gear Ltd.
  06JN96   11    
Shanghai Saginaw Dongfeng Steering Gear Ltd.
  06JN96   12    
Saginaw Norinco Lingyun Drive Shaft Ltd.
  06DE95   13    
Saginaw — Zhijiang Xiao Shan Steering Gear, Ltd.
  22JN96   14    
Koyo Seiko
  01SE95   15    
Sanyco Industry Co. Ltd.
  17SE96   16    
Sanyco Industry Co. Ltd.
      17    
DHMS (Daewoo Components)
  01AP87   18    
Daewoo Automotive Components Ltd.
  01JA93   19    
Compania Nacional De Direcciones Automotrices, S.A. DE C.V. (Condasa)
  29OC86

Page 1

 



--------------------------------------------------------------------------------



 



Sheet 2

                      10/6/98             D L ELLIS     Ref.       Effective #  
Company   Date   1    
Sandia National Laboratories
  9/7/93   2    
Ohio State University
  8/1/94   3    
Pacific Northwest Laboratories
      4    
Martin Marietta Energy Systems, Inc.
  1/29/92   5    
National Center for Manufacturing Sciences
  1/1/92   6    
Thompson Ball Screw
  20JU98

Page 1

 



--------------------------------------------------------------------------------



 



Sheet 3

                          10/6/98               d ellis       Ref.        
Effective   #     Company   Date   1    
Mecaplast
          2    
Univ of Texas
          3    
NCMS
  Jun-92   4    
NCMS
  Nov-92   5    
Industry Refractory
  Jan-92   6    
CONTECH
  Apr-98   7    
University of Glasgow
  15JN97
  8    
Toyota
  Sep-97   9    
Delphi Auto.. Sys Private Limited with General Motors
  Dec-96   10    
Delphi Auto Sys Private Limited with General Motors
  Oct-96   11    
GM France with Saginaw Division
  Dec-92   12    
Saginaw Deutschland with Saginaw Division
  Apr-93   13    
Saginaw Deutschland with saginaw Division
  1-Dec-92   14    
Saginaw Deutschland with Saginaw Division
  1-Mar-93   15    
Gm with Delphi India on various products
  1-Jun-97   16    
GM and Delphi Shanghai
  1-Sep-97   17    
DOE CRADA Batelle # 046
  1-Jun-94   18    
DOE CRADA Oak Ridge # 92-0076
  1-Mar-92   19    
Buckeye Custom Products
  1-Jan-89   20    
Magnetolastic Devices INC.
  Dec-92          
various
       

 



--------------------------------------------------------------------------------



 



Schedule B — Delphi Copyright agreements
none identified

1



--------------------------------------------------------------------------------



 



Schedule C — Shared agreements
Robert Bosch GmbH and Robert Bosch Corporation — April 1992 Technology
Exchange/Development Agreement
National Center for Manufacturing Sciences et al — 1992 Project Agreement
170-052-92031, as amended

2



--------------------------------------------------------------------------------



 



Schedule D — Sublicensed agreements
Automotive Polymer-Based Composites Joint Research and Development Partnership —
1988 Partnership Agreement
Crash Avoidance Metrics Partnership — November 1995 Partnership Agreement
Electrical Wiring Component Applications Partnership — April 1994 Partnership
Agreement
Environmental Sciences Research and Development Partnership — 21 March 1991
Partnership Agreement
Low Emission Paint Research and Development Partnership — 9 February 1993
Partnership Agreement
Kelsey-Hayes Company -1 August 1987 4WAL Supply Agreement, as amended
Kelsey-Hayes Company — 1 August 1987 RWAL Supply Agreement, as amended
Lear Corporation — 31 August 1998 Intellectual Property License Agreement
Lemelson — 22 May 1998 Settlement Agreement
Lightsource Parent Corporation and PEP Guide, LLC — 30 October 1998 Intellectual
Property License Agreement
Low Emissions Technologies Research and Development Partnership — 8 June 1992
Partnership Agreement, as amended
Midwest Research Institute — 30 September 1993 Definitized Subcontract
No. ZCB-3-13032-01, as amended
Natural Gas Vehicle Technology Partnership — Partnership Agreement
Sandia National Laboratory — Cooperative Research and Development Agreements
92/1133 and 96/1422
Shanghai General Motors Corporation Limited — 25 March 1997 Technology License
Agreement
Supercomputer Automotive Applications Partnership — 1993 Partnership Agreement

3



--------------------------------------------------------------------------------



 



Schedule D — Sublicensed agreements — continued
United States Advanced Battery Consortium — 30 January 1991 Partnership
Agreement, as amended
United States Automotive Manufacturers Crash Test Dummy Consortium — 30
June 1992 Partnership Agreement
United States Automotive Materials Partnership — 21 April 1993 Partnership
Agreement
Vehicle Recycling Partnership — September 1991 Partnership Agreement

4



--------------------------------------------------------------------------------



 



Master Restructuring Agreement
Exhibit 5.01(a)(x)
Intellectual Property License Agreement,
dated as of December 4, 1998, between DTI and GM

 



--------------------------------------------------------------------------------



 



Exhibit G-2
4 December 1998
GM — DELPHI
INTELLECTUAL PROPERTY LICENSE AGREEMENT
This Intellectual Property License Agreement is between General Motors
Corporation (“GM”) and Delphi Technologies, Inc. (“Delphi”).
The parties enter this agreement to establish licenses in intellectual property
owned by GM prior to the separation of Delphi from GM.
Capitalized terms are defined in section 5.

1 –   Patents       The licenses granted in this section 1 are subject to the
restrictions set forth in the Technology Transfer Agreement executed herewith
between the parties, and to rights granted to others prior to the Effective
Date, and are effective as of the Effective Date.   1.1   Delphi patent license
to GM

(a) Delphi hereby grants (and will cause Delphi Affiliates to grant) to GM a
non-exclusive, world-wide, irrevocable license (including the right to grant
sublicenses to GM Affiliates) under Delphi Patents to make, have made, use, have
used, offer to sell, sell and import products, processes and services.
(b) However, Delphi and Delphi Affiliates reserve the right to collect
reasonable royalties/damages from suppliers to GM and GM Affiliates under Delphi
Current Component Patents in those situations where:
           - GM or a Designated GM Affiliate has not committed prior to the
Effective Date to a particular supplier for a product or process covered by a
Delphi Current Component Patent,
           - GM or a Designated GM Affiliate has not later entered a further
contract with that supplier for that product or a replacement for that product
covered by the same patent and not requiring substantial new tooling design,
           - GM or a Designated GM Affiliate has not later entered a further
contract with that supplier for that process or a replacement of that process
covered by the same patent that does not incorporate any substantial change in
the process,

1



--------------------------------------------------------------------------------



 



          - collection of such reasonable royalties/damages is not inconsistent
with any supply terms or conditions agreed to by GM or a Designated GM Affiliate
and a supplier prior to the Effective Date, and
          - GM and Delphi or the Delphi Business Sector have not otherwise
agreed in any prior or subsequent written agreements.
(c) Nothing in this clause 1.1 will preclude Delphi from collecting royalties
from Delphi Affiliates on sales under Delphi Patents to GM and GM Affiliates.

1.2   GM patent license to Delphi

(a) GM hereby grants (and will cause GM Affiliates to grant) to Delphi a
non-exclusive, world-wide, irrevocable license (including the right to grant
sublicenses to Delphi Affiliates) under GM Patents to make, have made, use, have
used, offer to sell, sell and import products, processes and services.
(b) However, GM and GM Affiliates reserve the right to collect reasonable
royalties/damages from suppliers to Delphi and Delphi Affiliates under GM
Patents in those situations where:
           - the Delphi Business Sector has not committed prior to the Effective
Date to a particular supplier for a product or process covered by a GM Patent,
          - Delphi or a Designated Delphi Affiliate has not later entered a
further contract with that supplier for that product or a replacement for that
product covered by the same patent and not requiring substantial new tooling
design,
           - Delphi or a Designated Delphi Affiliate has not later entered a
further contract with that supplier for that process or a replacement of that
process covered by the same patent that does not incorporate any substantial
change in the process,
          - collection of such reasonable royalties/damages is not inconsistent
with any supply terms or conditions agreed to by the Delphi Business Sector and
a supplier prior to the Effective Date, and
           - GM and Delphi or the Delphi Business Sector have not otherwise
agreed in any prior or subsequent written agreements.

1.3   Additional licenses

(a) If Delphi is assigned an interest in a Patent pursuant to clause 1.4(a) of
the Intellectual Property Transfer Agreement executed herewith between the
parties, Delphi will grant to GM a non-exclusive, world-wide, fully paid,
irrevocable

2



--------------------------------------------------------------------------------



 



license (including the right to grant sublicenses to GM Affiliates) to make,
have made, use, have used, offer to sell, sell and import products, processes
and services under the Patent.
(b) If GM is assigned an interest of a Patent pursuant to clause 1.4(b) of the
Intellectual Property Transfer Agreement executed herewith between the parties,
GM will grant to Delphi a non-exclusive, world-wide, fully paid, irrevocable
license (including the right to grant sublicenses to Delphi Affiliates) to make,
have made, use, have used, offer to sell, sell and import products, processes
and services under the Patent.

2 -   Copyrights       The licenses granted in this section 2 are subject to the
restrictions set forth in the Technology Transfer Agreement executed herewith
between the parties, and to rights granted to others prior to the Effective
Date, and are effective as of the Effective Date.   2.1   Delphi copyright
license to GM       Delphi hereby grants (and will cause Delphi Affiliates to
grant) to GM a non-exclusive, world-wide, irrevocable license (including the
right to grant sublicenses to GM Affiliates) under Delphi Copyrights and Delphi
Affiliate Copyrights.   2.2   GM copyright license to Delphi       GM hereby
grants (and will cause GM Affiliates to grant) to Delphi a non-exclusive,
world-wide, irrevocable license (including the right to grant sublicenses to
Delphi Affiliates) under GM Copyrights and GM Affiliate Copyrights.   3 -  
Equal value       An independent accounting firm has concluded that the
aggregate value of licenses granted to Delphi by GM and GM Affiliates is
approximately equal to the aggregate value of licenses granted to GM by Delphi
and Delphi Affiliates. Accordingly, no payment by either party to the other is
necessary to make such licenses of equal value, and all licenses granted in this
agreement are fully paid.   4 -   Other provisions   4.1   Term       This
agreement will remain in effect until all rights and obligations have expired.

3



--------------------------------------------------------------------------------



 



4.2   Notices       All notices or other communications relating to this
agreement must be written, and will be deemed to have been properly given when
delivered in person, received by facsimile, or delivered by registered or
certified mail as shown by a return receipt. Such notices or other
communications must be addressed as follows:

         
 
  If to GM:   General Motors Corporation
Legal Staff
P.O. Box 33114
 
      Detroit MI 48232
 
       
 
      Attention:     Patent Counsel
 
      Facsimile:     313-974-1374
 
       
 
  If to Delphi:   Delphi Technologies, Inc.
Legal Staff
P.O. Box 33114
Detroit MI 48232
 
       
 
      Attention:     Patent Counsel
 
      Facsimile:      313-974-0593

    Either party may change its address by notice to the other.   4.3   Disputes
      The parties will use all reasonable efforts to resolve any dispute arising
from or in connection with this agreement, and to that end will refer any such
dispute to the GM and Delphi Automotive Systems Corporation vice presidents
responsible for engineering matters. If a dispute is not resolved in that
manner, then the dispute resolution provisions of the Master Separation
Agreement between GM and Delphi Automotive Systems Corporation will apply.   4.4
  Sublicenses       Either party may sublicense its rights under this agreement
to the successors to the portions of its business or its Affiliate’s business to
which such rights relate, provided such sublicense is limited to continuation of
such portion of such business and does not extend to other activities of the
successor in interest or to new activities beyond the scope of such portion of
such business.

4



--------------------------------------------------------------------------------



 



5 -   Definitions       “Control” of an organization means direct or indirect
possession of the power to direct or cause direction of the management of the
policies of the organization, whether through the ownership of voting
securities, by contract or otherwise. “Controlling” and “Controlled” have the
corollary meanings ascribed thereto.       “Delphi Affiliate” means any
organization directly or indirectly Controlling, Controlled by, or under common
Control with Delphi at any time.       “Delphi Affiliate Copyright” means a
copyright or semiconductor chip mask work right in which a Delphi Affiliate has
an ownership interest immediately prior to the Effective Date, but excluding
Delphi Restricted Technology Copyrights.       “Delphi Affiliate Patent” means a
Patent in which a Delphi Affiliate has an ownership interest immediately prior
to the Effective Date.       “Delphi Business Sector” means domestic and foreign
operations of the Delphi Automotive Systems business sector of GM, and its
predecessor organizations. The Delphi Business Sector is the predecessor to
Delphi Automotive Systems Corporation and its subsidiaries.       “Delphi
Copyright” means a copyright or semiconductor chip mask work right assigned to
Delphi pursuant to the Intellectual Property Transfer Agreement executed
herewith between the parties.       “Delphi Current Component Patent” means a
Delphi Patent (a) primarily related to a component made or sold by the Delphi
Business Sector prior to the Effective Date, or (b) primarily related to a
component (i) involved immediately prior to the Effective Date in a Delphi
Business Sector development program set forth in the attached schedule A and
(ii) not involved in a GM development program immediately prior to the Effective
Date that GM continues (either alone or with a supplier other than Delphi or a
Delphi Affiliate) following the Effective Date.       “Delphi Patent” means a
Patent assigned to Delphi pursuant to the Intellectual Property Transfer
Agreement executed herewith between the parties, or a Delphi Affiliate Patent,
but excluding Delphi Restricted Technology Patents.       “Delphi Restricted
Technology Copyright” means a copyright or a semiconductor chip mask work right
assigned to Delphi pursuant to the Intellectual Property Transfer Agreement
executed herewith between the parties, and directed to a technology (i) subject
to restriction and (ii) in which Delphi or a Delphi Affiliate has an ownership
interest, as provided in the Technology Transfer Agreement executed herewith
between the parties.

5



--------------------------------------------------------------------------------



 



    “Delphi Restricted Technology Patent” means a Patent assigned to Delphi
pursuant to the Intellectual Property Transfer Agreement executed herewith
between the parties, and directed to a technology (i) subject to restriction and
(ii) in which Delphi or a Delphi Affiliate has an ownership interest, as
provided in the Technology Transfer Agreement executed herewith between the
parties.       “Designated Delphi Affiliate” means a Delphi Affiliate designated
by Delphi at any time.       “Designated GM Affiliate means a GM Affiliate
designated by GM at any time.       “Effective Date” means 1 January 1999.      
“GM Affiliate” means an organization directly or indirectly Controlled by GM at
any time, but excluding Delphi Automotive Systems Corporation and its
subsidiaries.       “GM Affiliate Copyright” means a copyright or semiconductor
chip mask work right in which a GM Affiliate has an ownership interest
immediately prior to the Effective Date, but excluding GM Restricted Technology
Copyrights.       “GM Affiliate Patent” means a Patent in which a GM Affiliate
has an ownership interest immediately prior to the Effective Date.       “GM
Copyright” means a copyright or semiconductor chip mask work right in which GM
has an ownership interest immediately prior to the Effective Date and not
assigned to Delphi pursuant to the Intellectual Property Transfer Agreement
executed herewith between the parties, but excluding GM Restricted Technology
Copyrights.       “GM Patent” means a Patent in which GM or Saturn has an
ownership interest immediately prior to the Effective Date and not assigned to
Delphi pursuant to the Intellectual Property Transfer Agreement executed
herewith between the parties, or a GM Affiliate Patent, but excluding GM
Restricted Technology Patents.       “GM Restricted Technology Copyright” means
a copyright or semiconductor chip mask work right directed to a technology
(i) subject to restriction and (ii) in which GM or a GM Affiliate retains an
ownership interest after the Effective Date, as provided in the Technology
Transfer Agreement executed herewith between the parties.       “GM Restricted
Technology Patent” means a Patent directed to a technology (i) subject to
restriction and (ii) in which GM or a GM Affiliate retains an ownership

6



--------------------------------------------------------------------------------



 



    interest after the Effective Date, as provided in the Technology Transfer
Agreement executed herewith between the parties.       “Patent” means a domestic
or foreign patent, utility model or industrial design granted on an invention
conceived prior to the Effective Date; an application for a patent, utility
model or industrial design on such an invention; the right to apply for a
patent, utility model or industrial design on such an invention; and any other
intellectual property rights in such an invention.       “Saturn” means Saturn
Corporation, a GM Affiliate.

     The parties have signed two copies of this agreement as of the Effective
Date.

                      GENERAL MOTORS CORPORATION       DELPHI TECHNOLOGIES, INC.
   
 
                   
By
  /s/ Thomas J. Davis       By   /s/ Andrew Brown, Jr.    
 
                   
Name
  Thomas J. Davis       Name   Andrew Brown, Jr.    
Title
  Vice President and Group Executive       Title   President    

7



--------------------------------------------------------------------------------



 



Schedule A — Development Programs
the confidential Technology Database — 6 pages
provided to the GM Patent Counsel prior to the Effective Date
is incorporated by reference

8



--------------------------------------------------------------------------------



 



Master Restructuring Agreement
Exhibit 5.01(a)(xi)
Intellectual Property Transfer Agreement dated as of December 4, 1998
between DTI and GM

 



--------------------------------------------------------------------------------



 



Exhibit G-3
4 December 1998
GM — DELPHI
INTELLECTUAL PROPERTY TRANSFER AGREEMENT
This Intellectual Property Transfer Agreement is between General Motors
Corporation (“GM”) and Delphi Technologies, Inc. (“Delphi”).
The parties enter this agreement to transfer certain intellectual property from
GM to Delphi in connection with the separation of Delphi from GM.
Capitalized terms are defined in section 3.

1 -   Patents, copyrights   1.1   Assignment of Patents to Delphi

(a) GM hereby assigns (and will cause Saturn to assign) their interest in the
Delphi Patents to Delphi, together with the right to sue for past infringement.
Such assignment is subject to the rights of joint owners, and to rights granted
to others prior to the Effective Date, and is effective on the Effective Date.
Delphi will be responsible for recording such assignment to the extent required
by local law; the costs of recording will be considered a Project Oracle
expense.
(b) Schedule A lists US Patents assigned pursuant to clause 1.1(a). The parties
recognize schedule A may not be a complete list of such US Patents. Foreign
Patents corresponding to the US Patents listed in schedule A are also assigned
pursuant to clause 1.1(a).
(c) If the parties discover that any Patent assigned to Delphi hereunder is not
a Delphi Patent, Delphi will reassign such Patent and the corresponding foreign
Patents to GM or Saturn. If the parties discover that any Delphi Patent is not
included on schedule A, they will amend schedule A to include that Patent.
(d) GM hereby assigns to Delphi a joint ownership interest in the Patents listed
in schedule B, and in the corresponding foreign Patents, including the right to
sue for past infringement. Such assignment is subject to the rights of joint
owners, and to rights granted to others prior to the Effective Date, and is
effective on the Effective Date. Delphi will be responsible for recording such
assignments to the extent required by local law; the costs of recording will be
considered a Project Oracle expense. GM and Delphi will bear equal shares of all
fees associated with prosecution and maintenance of the Patents listed in
schedule B. GM will retain responsibility for prosecution and maintenance of the
Patents listed in schedule B, subject to the provisions of clause 1.4 of this
agreement, and will invoice Delphi for its share of the fees.

1



--------------------------------------------------------------------------------



 



(e) In those situations where a Patent is owned jointly by GM or a GM Affiliate
on the one part and Delphi or a Delphi Affiliate on the other part — at any time
after the Effective Date — then each joint owner may exercise all incidents of
ownership in such Patent without consulting with or accounting to the other.
However, GM and GM Affiliates may not license any such Patent to a Delphi
Affiliate, and Delphi and Delphi Affiliates may not license any such Patent to a
GM Affiliate. The parties may vary the terms of this clause 1.1(e) by written
agreement at any time, either with respect to a particular Patent or with
respect to all such Patents.

1.2   Assignment of copyrights to Delphi

(a) GM hereby assigns its interest in the Delphi Copyrights to Delphi, together
with the right to sue for past infringement. Such assignment is subject to the
rights of joint owners, and to rights granted to others prior to the Effective
Date, and is effective on the Effective Date. Delphi will be responsible for
recording such assignment to the extent required by local law, the costs of
recording will be considered a Project Oracle expense.
(b) Schedule C lists copyright registrations assigned pursuant to clause 1.2(a).
The parties recognize schedule C may not be a complete list of Delphi Copyright
registrations.
(c) If the parties discover that any copyright assigned pursuant to clause
1.2(a) is not a Delphi Copyright, Delphi will reassign such copyright to GM. If
the parties discover that any Delphi Copyright is not included on schedule C,
they will amend schedule C to include that Delphi Copyright.

1.3   Cooperation in securing and enforcing IP rights       The parties will
cooperate with each other in a reasonable manner to secure and enforce
intellectual property rights, including (without limitation) executing any
lawful papers that a party considers helpful to secure and enforce such rights.

1.4   Maintenance of patents

(a) If GM or Saturn elects to allow any patent or patent application filed prior
to the Effective Date to lapse or become abandoned, GM will notify (or cause
Saturn to notify) Delphi of its intention to do so at least 60 days prior to the
date on which the patent is due to lapse or become abandoned, but GM and Saturn
will have no liability to Delphi if it fails to do so. Delphi may then assume
control of such patent at its own expense by providing written notice to such
effect at least 30 days prior to the date the patent lapses or becomes
abandoned. Upon receiving such notice, GM will assign (or cause Saturn to
assign) its interest in the patent to Delphi, together with the right to sue for
past infringement. Such assignment will

2



--------------------------------------------------------------------------------



 



    be subject to the rights of joint owners, and to rights granted to others
prior to the assignment.       (b)     If Delphi elects to allow any patent or
patent application filed prior to the Effective Date and transferred under this
agreement to lapse or become abandoned, Delphi will notify GM of its intention
to do so at least 60 days prior to the date on which the patent is due to lapse
or become abandoned, but Delphi will have no liability to GM if it fails to do
so. GM may then assume control of such patent at its own expense by providing
written notice to such effect at least 30 days prior to the date the patent
lapses or becomes abandoned. Upon receiving such notice, Delphi will assign its
interest in the patent to GM, together with the right to sue for past
infringement. Such assignment will be subject to the rights of joint owners, and
to rights granted to others prior to the assignment.   2-   Other provisions  
2.1   Term       This agreement will remain in effect until all rights and
obligations have expired.   2.2   Notices       All notices or other
communications relating to this agreement must be written, and will be deemed to
have been properly given when delivered in person, received by facsimile, or
delivered by registered or certified mail as shown by a return receipt. Such
notices or other communications must be addressed as follows:

            If to GM:   General Motors Corporation       Legal Staff       P.O.
Box 33114       Detroit MI 48232               Attention:      Patent Counsel  
    Facsimile:      313-974-1374             If to Delphi:   Delphi
Technologies, Inc.       Legal Staff
P.O. Box 33114       Detroit MI 48232               Attention:      Patent
Counsel
Facsimile:      313-974-0593             Either party may change its address by
notice to the other.

3



--------------------------------------------------------------------------------



 



2.3   Disputes       The parties will use all reasonable efforts to resolve any
dispute arising from or in connection with this agreement, and to that end will
refer any such dispute to the GM and Delphi Automotive Systems Corporation vice
presidents responsible for engineering matters. If a dispute is not resolved in
that manner, then the dispute resolution provisions of the Master Separation
Agreement between GM and Delphi Automotive Systems Corporation will apply.   3-
  Definitions       “Control” of an organization means direct or indirect
possession of the power to direct or cause direction of the management of the
policies of the organization, whether through the ownership of voting
securities, by contract or otherwise. “Controlling” and “Controlled” have the
corollary meanings ascribed thereto.       “Delphi Additional Component Patent”
means a Patent, other than a Delphi Algorithm Patent or a Delphi Current
Component Patent, which the parties agree has highest value to Delphi, and in
which GM or Saturn has an ownership interest immediately prior to the Effective
Date.       “Delphi Affiliate” means an organization directly or indirectly
Controlling, Controlled by, or under common Control with Delphi at any time.    
  “Delphi Algorithm Patent” means a Patent directed to an algorithm invented or
maintained by the Delphi Business Sector, and in which GM or Saturn has an
ownership interest immediately prior to the Effective Date.       “Delphi
Business Sector” means domestic and foreign operations of the Delphi Automotive
Systems business sector of GM, and its predecessor organizations. The Delphi
Business Sector is the predecessor of Delphi Automotive Systems Corporation and
its subsidiaries.       “Delphi Current Component Patent” means a Patent
primarily related to components made or sold by the Delphi Business Sector prior
to the Effective Date, and in which GM or Saturn has an ownership interest
immediately prior to the Effective Date.       “Delphi Copyright” means a
copyright or semiconductor chip mask work right in material created by the
Delphi Business Sector prior to the Effective Date, and in which GM has an
ownership interest immediately prior to the Effective Date, but excluding GM
Restricted Technology Copyrights.       “Delphi Patents” means Delphi Current
Component Patents, Delphi Additional Component Patents and Delphi Algorithm
Patents, but excluding GM Restricted Technology Patents.

4



--------------------------------------------------------------------------------



 



    “Effective Date” means 1 January 1999.       “GM Affiliate” means an
organization directly or indirectly Controlled by GM at any time, but excluding
Delphi Automotive Systems Corporation and its subsidiaries.       “GM Restricted
Technology Copyright” means a copyright or semiconductor chip mask work right
directed to a technology (i) subject to restriction and (ii) in which GM or a GM
Affiliate retains an ownership interest after the Effective Date, as provided in
the Technology Transfer Agreement executed herewith between the parties.      
“GM Restricted Technology Patent” means a Patent directed to a technology
(i) subject to restriction and (ii) in which GM or a GM Affiliate retains an
ownership interest after the Effective Date, as provided in the Technology
Transfer Agreement executed herewith between the parties.       “Patent” means a
domestic or foreign patent, utility model or industrial design granted on an
invention conceived prior to the Effective Date; an application for a patent,
utility model or industrial design on such an invention; the right to apply for
a patent, utility model or industrial design on such an invention; and any other
intellectual property rights in such an invention.       “Saturn” means Saturn
Corporation, a GM subsidiary.

The parties have signed two copies of this agreement as of the Effective Date.

                  GENERAL MOTORS CORPORATION       DELPHI TECHNOLOGIES, INC.
 
               
By
  /s/ Thomas J. Davis       By   /s/ Andrew Brown, Jr.
 
           
Name
  Thomas J. Davis       Name   Andrew Brown, Jr.
Title
  Vice President and Group Executive       Title   President

5



--------------------------------------------------------------------------------



 



Schedules
A        Delphi Patents
          Al      Patents in force — GM owns entire interest & assigns to Delphi
          A2      Pending applications — GM owns entire interest & assigns to
Delphi
          A3      Active invention files — GM owns entire interest & assigns to
Delphi
          A4      Patents in force — Saturn owns entire interest & assigns to
Delphi
          A5      Pending applications — Saturn owns entire interest & assigns
to Delphi
          A6      Active invention files — Saturn owns entire interest & assigns
to Delphi
          A7      Patents in force — GM owns partial interest & assigns to
Delphi
          A8      Pending applications — GM owns partial interest & assigns to
Delphi
          A9      Active invention files — GM owns partial interest & assigns to
Delphi
B       Joint Patents
          B1      Patents in force
          B2      Pending applications
          B3      Active invention files
C        Delphi Copyright Registrations

6



--------------------------------------------------------------------------------



 



Master Restructuring Agreement
Exhibit 5.01(a)(xii)
GM-Delphi Technology Transfer Agreement
between Delphi Technologies, Inc. and GM, dated December 4, 1998

 



--------------------------------------------------------------------------------



 



Exhibit G-5
4 December 1998
GM—DELPHI
TECHNOLOGY TRANSFER AGREEMENT
This Technology Transfer Agreement is between General Motors Corporation (“GM”)
and Delphi Technologies, Inc. (“Delphi”).
The parties enter this agreement to establish rights in Technology owned by GM
prior to the separation of Delphi from GM.
Capitalized terms are defined in section 4.

1-   Assignment of Technology to Delphi   1.1   GM hereby assigns to Delphi its
interest in the Delphi Technology, together with the right to sue for past
misappropriation. Such assignment is subject to the rights of joint owners, and
to rights granted to others prior to the Effective Date, and is effective on the
Effective Date.   1.2   GM hereby assigns to Delphi a joint ownership interest
in the Common Technology, including the right to sue for past misappropriation.
Such assignment is subject to the rights of joint owners, and to rights granted
to others prior to the Effective Date, and is effective on the Effective Date.
By this assignment, the parties intend to establish a tenancy-in-common with
respect to the Common Technology. Each party may exercise all incidents of
ownership in the Common Technology without consulting with or accounting to the
other, and accordingly may use and authorize others to use all Common Technology
to make and sell products and provide services to others, except as set forth in
this agreement. However, GM and GM Affiliates may not license Common Technology
to Delphi Affiliates, and Delphi and Delphi Affiliates may not license Common
Technology to GM Affiliates. The right to use Common Technology also is subject
to the rights reserved in the Intellectual Property License Agreement executed
herewith between the parties, and to rights granted to others prior to the
Effective Date.   1.3   GM further assigns to Delphi its interest in the
Technology identified in clause 2 of this agreement as owned solely by Delphi,
and a joint ownership interest in the Technology identified in clause 2 of this
agreement as owned by both Delphi and GM. Such assignment is subject to the
rights of joint owners, and to rights granted to others prior to the Effective
Date, and is effective on the Effective Date.

1



--------------------------------------------------------------------------------



 



2-   Restricted Technologies   2.1   Vehicle information management relationship
      Schedule A reproduces the terms established for the parties’ relationship
relating to certain vehicle information management technology. Those terms will
continue in effect as stated.   2.2   Algorithm relationships      
(a)     Schedules B through I list algorithms for which disclosure or use of the
related technology by GM or Delphi may be restricted.       (b)     For each
item in schedules B through I, the word “own” or “owns” identifies the party
which owns all intellectual property rights and interests in the item.      
(c)     For product technologies in schedules B through I (in each case, subject
to the provisions of clause 2.2(e)):

     - the letter U under Delphi associated with a product technology means
Delphi may use, modify and disclose the technology without restriction.
     - the letter U under GM associated with a product technology means GM may
use, modify and disclose the technology without restriction.
     - the letter R under Delphi associated with a product technology means
Delphi and Delphi Affiliates may not disclose the technology, or supply products
based on the technology, to anyone other than GM and Designated GM Affiliates.
     - the letter R under GM associated with a product technology means GM may
use and modify (and authorize GM Affiliates to use and modify) the technology
but may not disclose the technology to anyone other than Delphi and Designated
Delphi Affiliates.

       (d)     For development tools in schedules B through I (in each case,
subject to the provisions of clause 2.2(e)):

     - the letter U under Delphi associated with a development tool means Delphi
may use, modify and disclose the tool without restriction.
     - the letter U under GM associated with a development tool means GM may
use, modify and disclose the tool without restriction.

2



--------------------------------------------------------------------------------



 



     - the letter R under Delphi associated with a development tool means Delphi
may use and modify (and authorize Delphi Affiliates to use and modify) the tool
to develop products for other customers, but may not disclose the tool to those
customers or anyone else.
     - the letter R under GM associated with a development tool means GM may use
and modify (and authorize GM Affiliates to use and modify) the tool but may not
disclose the tool to anyone.

    (e)     Schedules B through I indicate some items for which GM and the
Delphi Business Sector have agreed on variations from or additions to the
foregoing restrictions. Schedule J reproduces terms established for the
relationship between GM and the Delphi Business Sector relating to certain
powertrain matters, and may include variations from or additions to the
foregoing restrictions. Other prior agreements between GM and the Delphi
Business Sector also may vary or supplement the foregoing restrictions. The
variations and additions indicated in schedules B through J or other such prior
agreements override the restrictions set forth in clauses 2.2(c) and (d).      
(f)     Schedules B through I indicate a few items for which the parties have
agreed on a limited period during which Delphi and Delphi Affiliates may not
sell products based on the related technology to others. In addition,
Quadrasteer will be subject to the agreement (if any) resulting from current
negotiations between the Delphi Business Sector and GM Truck Group, the
magneto-rheological fluid controlled damper will be subject to the agreement (if
any) resulting from current negotiations between the Delphi Business Sector and
Adam Opel AG (a GM Affiliate), and the Low Cost Telematics, Galileo Dry
Interface Brake, and TraXXar with Slide Slip Control will be subject to the
agreements (if any) resulting from current discussions between the Delphi
Business Sector and other GM business sectors. The terms of the agreements
referenced in this section (f) will remain in effect only for the agreed period.
      (g)     For any item in schedules B through J covered by a patent, the
restrictions will remain in effect only for the term of the patent. For any item
in schedules B through J not covered by a patent, the restrictions will remain
in effect only until the related technology becomes known to the public other
than through a wrongful act by the party so restricted, or becomes lawfully
available from another source, or is independently developed by the party so
restricted; or until both parties agree in writing that the restrictions no
longer apply. (If the terms of an agreement reproduced in schedule J differ from
this clause 2.2(g), the terms of that agreement override the provisions of this
clause 2.2(g) for purposes of that agreement.)       (h)     Schedules B through
I apply only to versions of the indicated algorithm technology created prior to
the Effective Date. Transfers (if any) of algorithm

3



--------------------------------------------------------------------------------



 



    technology created after the Effective Date will be subject to the terms of
the agreements (if any) relating to such transfers.       (i)     The parties
may vary the terms of this clause 2.2 by written agreement at any time in the
future, either with respect to Technology on a particular item or with respect
to all Technology.       (j)     The parties believe GM and GM’s Affiliates and
the Delphi Business Sector are in full compliance with the restrictions set
forth in this clause 2.2, and will interpret this clause 2.2 in accordance with
that belief.

2.3   Fuel cell relationship       Schedule K reproduces the terms established
for the parties’ relationship relating to certain fuel cell technology. Those
terms will continue in effect as stated.   2.4   Licensed software tools      
Schedule L identifies certain software tools licensed by the Delphi Business
Sector to GM and/or GM Affiliates. GM may disclose and use such tools only to
the extent provided in such license arrangements.   3-   Other provisions   3.1
  Access to drawings       (a)     The parties will cooperate to create,
maintain, update, and share technical information, such as component detail
drawings, specifications and math geometry, models and data, about products
supplied to GM by the Delphi Business Sector prior to the Effective Date and
their manufacture and related information, as needed for litigation and
regulatory purposes and engineering reference, and in compliance with GM’s
drafting and math standards.       (b)     Delphi will provide GM with access to
test lists and test standards applicable to a component supplied to GM by the
Delphi Business Sector prior to the Effective Date if a Delphi Affiliate sells
the business relating to that component.       (c)     Delphi owns or is
responsible for several tests (MTL) and test standards (GMUTS). Delphi will
review these test procedures to identify and remove Delphi proprietary design
information, will rewrite these procedures as GM generic documents that GM can
utilize to execute its business, and will provide the rewritten procedures to
GM. These will become GM domain. (This includes any proving grounds driving and
test schedules, but does not pertain to non-MTL Delphi component lab test
procedures.)

4



--------------------------------------------------------------------------------



 



3.2   Indemnity for use of Technology       (a)     Neither party makes any
representation or warranty of any kind whatsoever regarding rights or interests
in Technology transferred or provided under this agreement and, unless otherwise
expressly provided herein, the party transferring or providing such rights or
interests disclaims all warranties either express or implied, including
warranties of fitness for a particular purpose or of merchantability regarding
such Technology and such rights and interests.       (b)     GM will defend (or
cause a GM Affiliate to defend) any suit or other claim against Delphi or a
Delphi Affiliate based on use — by GM, a GM Affiliate or a GM licensee other
than Delphi and Delphi Affiliates (but excluding use by the Delphi Business
Sector) — of any rights or interests in Technology transferred or provided under
this agreement. In any such suit, GM will hold (or cause the Designated GM
Affiliate to hold) Delphi or the Delphi Affiliate harmless against any money
damages or costs awarded in such suit including reasonable attorney’s fees. GM
or the GM Affiliate will have full control of the defense of any such action
through counsel of its own selection, and may settle any such action at its own
expense.       (c)     Delphi will defend (or cause a Delphi Affiliate to
defend) any suit or other claim against GM or a GM Affiliate based on use — by
Delphi, the Delphi Business Sector, a Delphi Affiliate or a Delphi licensee
other than GM and GM Affiliates- of any rights or interests in Technology
transferred or provided under this agreement. In any such suit, Delphi will hold
(or cause the Designated Delphi Affiliate to hold) GM or the GM Affiliate
harmless against any money damages or costs awarded in such suit including
reasonable attorney’s fees. Delphi or the Delphi Affiliate will have full
control of the defense of any such action through counsel of its own selection,
and may settle any such action at its own expense.       (d)     The provisions
of this clause 3.2 are intended as general in nature, and are superseded by any
applicable provisions of any other prior or subsequent agreement between the
parties or their Affiliates — such as, for example, warranty provisions or other
terms and conditions of a purchase order or other agreement by which GM
purchases products from a Delphi Affiliate.

3.3   Intellectual Property Infringement Indemnity       (a)     Unless
otherwise specifically provided in a separate written agreement between the
parties, and to the extent not otherwise addressed by the Supply Agreement
executed herewith between GM and Delphi Automotive Systems LLC, Delphi agrees to
defend (or to cause a Delphi Affiliate to defend) any suit or other claim or any
threat thereof against GM, GM Affiliates, and GM customers arising out of any
actual or alleged direct or contributory infringement of, or

5



--------------------------------------------------------------------------------



 



    inducement to infringe, any United States or foreign patent, trademark,
copyright or mask work right by reason of the manufacture, use or sale of
products or services purchased by GM or others from the Delphi Business Sector
under agreements, projects, or ventures entered into prior to the Effective
Date, including but not limited to those suits and claims listed in schedule M,
and including infringement arising out of compliance with specifications
furnished by GM or the GM Affiliate, or for actual or alleged misuse or
misappropriation of a trade secret resulting directly or indirectly from the
Delphi Business Sector’s actions. In any such suit, claim, or action, or in
response to any threat thereof Delphi agrees to hold (or to cause a Delphi
Affiliate to hold) GM, GM Affiliates, and GM customers harmless against any
money damages or costs awarded or incurred thereby including reasonable
attorney’s fees. Delphi or a Delphi Affiliate will have full control of the
defense of any such action through counsel of its own selection, and may settle
any such action at its own expense. However, GM and GM Affiliates reserve the
right, at their sole option and expense, to participate in any such action or
any portion thereof, and to conduct its own defense with counsel of its own
selection. Such participation in no way alters or reduces the obligations of
Delphi and Delphi Affiliates under this paragraph.       (b)     Delphi agrees
to waive (and to cause Delphi Affiliates to waive) any claim against GM or a GM
Affiliate under the Uniform Commercial Code or otherwise, including any hold
harmless or similar claim, in any way related to a claim, action, or threat
asserted against Delphi or a Delphi Affiliate or GM or a GM Affiliate for
patent, trademark, copyright or mask work right infringement or the like by
reason of the manufacture, use or sale of products or services purchased from
the Delphi Business Sector under agreements, projects, or ventures entered into
prior to the Effective Date, including claims arising out of compliance with
specifications furnished by GM or a GM Affiliate.

3.4   Protection of Technology       GM will protect (and cause GM Affiliates to
protect) documents and other material containing proprietary Common Technology
against disclosure to others with the same care GM uses to protect its own
documents and other material of a similar nature. However, neither GM nor GM
Affiliates will be liable to Delphi or Delphi Affiliates in any manner for any
disclosure that may occur, even if such disclosure occurs because of a failure
to provide such protection.       Delphi will protect (and cause Delphi
Affiliates to protect) documents and other material containing proprietary
Common Technology against disclosure to others with the same care Delphi uses to
protect its own documents and other material of a similar nature. However,
neither Delphi nor Delphi Affiliates will be liable to GM or GM Affiliates in
any manner for any disclosure that may occur, even if such disclosure occurs
because of a failure to provide such protection.

6



--------------------------------------------------------------------------------



 



3.5   Term       This agreement will remain in effect until all rights and
obligations have expired.   3.6   Notices       All notices or other
communications relating to this agreement must be written, and will be deemed to
have been properly given when delivered in person, received by facsimile, or
delivered by registered or certified mail as shown by a return receipt. Such
notices or other communications must be addressed as follows:

          If to GM:   General Motors Corporation       Legal Staff       P.O.
Box 33114       Detroit MI 48232               Attention:      Patent Counsel  
    Facsimile:      313-974-1374           If to Delphi:   Delphi Technologies,
Inc.       Legal Staff
P.O. Box 33114       Detroit MI 48232               Attention:      Patent
Counsel
Facsimile:      313-974-0593           Either party may change its address by
notice to the other.

3.7   Disputes       The parties will use all reasonable efforts to resolve any
dispute arising from or in connection with this agreement, and to that end will
refer any such dispute to the GM and Delphi Automotive Systems Corporation vice
presidents responsible for engineering matters. If a dispute is not resolved in
that manner, then the dispute resolution provisions of the Master Separation
Agreement between GM and Delphi Automotive Systems Corporation will apply.   3.8
  Sublicenses       Either party may sublicense its rights under this agreement
to the successors to the portions of its business or its Affiliate’s business to
which such rights relate, provided such sublicense is limited to continuation of
such portion of such

7



--------------------------------------------------------------------------------



 



    business and does not extend to other activities of the successor in
interest or to new activities beyond the scope of such portion of such business.
  4-   Definitions       “Common Technology” means Technology developed or
acquired from others and used, prior to the Effective Date, by both the Delphi
Business Sector and one or more other GM business sectors to provide products or
services, and in which GM or Saturn has an ownership interest immediately prior
to the Effective Date. However, Common Technology does not include any Patent,
copyright, or semiconductor chip mask work right licensed under the Intellectual
Property License Agreement executed herewith between the parties or any
technology identified in this Agreement as (i) subject to restriction under
clause 2 and (ii) owned only by GM or only by Delphi.       “Control” of an
organization means direct or indirect possession of the power to direct or cause
direction of the management of the policies of the organization, whether through
the ownership of voting securities, by contract or otherwise. “Controlling” and
“Controlled” have the corollary meanings ascribed thereto.       “Delphi
Affiliate” means an organization directly or indirectly Controlling, Controlled
by, or under common Control with Delphi at any time, but excluding GM and GM
Affiliates.       “Delphi Business Sector” means domestic and foreign operations
of the Delphi Automotive Systems business sector of GM, and its predecessor
organizations. The Delphi Business Sector is the predecessor or Delphi
Automotive Systems Corporation and its subsidiaries.       “Delphi Technology”
means Technology developed or acquired from third parties prior to the Effective
Date by the Delphi Business Sector, and not in the possession of another GM
business sector, and in which GM has an ownership interest immediately prior to
the Effective Date. However, Delphi Technology does not include any technology
subject to restriction under section 2 of this agreement.       “Designated
Delphi Affiliate” means a Delphi Affiliate designated by Delphi at any time.    
  “Designated GM Affiliate” means a GM Affiliate designated by GM at any time.  
    “Effective Date” means 1 January 1999.

8



--------------------------------------------------------------------------------



 



    “GM Affiliate” means an organization directly or indirectly Controlled by GM
at any time, but excluding Delphi Automotive Systems Corporation and its
subsidiaries.       “Patent” means a domestic or foreign patent, utility model
or industrial design granted on an invention conceived prior to the Effective
Date; an application for a patent, utility model or industrial design on such an
invention; the right to apply for a patent, utility model or industrial design
on such an invention; and any other intellectual property rights in such an
invention.       “Technology” refers to technical information of every kind and
nature, including trade secrets and other proprietary and confidential technical
information, know-how, methods, practices, procedures, processes, and formulas
with respect to the engineering, design, development, manufacture, assembly and
servicing of products, and encompassing (but not limited to) the information
included in the documents and other materials listed in schedule N.

The parties have signed two copies of this agreement as of the Effective Date.

                  GENERAL MOTORS CORPORATION       DELPHI TECHNOLOGIES, INC.
 
               
By
  /s/ Thomas J. Davis       By   /s/ Andrew Brown, Jr.
 
               
Name
  Thomas J. Davis       Name   Andrew Brown, Jr.
Title
  Vice President and Group Executive       Title   President

9



--------------------------------------------------------------------------------



 



Schedules
A     Vehicle information management relationship
B     Vehicle information management
C     Powertrain algorithms
D     Vehicle control — chassis systems
E     Vehicle control — steering systems
F     Collision avoidance
G     Integrated body
H     Body computer algorithms
I      SIR algorithms
J      Communications between GM and Delphi Business Sector personnel
K     Fuel cell relationship
L     Licensed software tools
M    Infringement suits and claims
N     Engineering documents

10



--------------------------------------------------------------------------------



 



Schedule A — Vehicle Information Management Relationship
3/17/97 Statement on Exclusivity and Public Announcements
(2 pages attached)

 



--------------------------------------------------------------------------------



 



3/17/97
Statement on Exclusivity and Public Announcements
Delco and Motorola both individually and together desire that their principal
relationship with GM ONSTAR be as a supplier and not as a competitor. While
Delco and Motorola each possess distinctive skills, technologies and hardware
capabilities they together make up a team called “MoDel”, Motorola, Delco and
MoDel’s objective is to provide hardware to ONSTAR for use in the 1999 Model
year for use in GM vehicles using world class competitive technologies. It is
not the intention of Motorola, Delco and/or MoDel to compete with the ONSTAR
system in the marketplace. Similarly, it is not the intention of ONSTAR to
restrict the ability of Delco and Motorola to support existing customers or sell
or integrate hardware for inclusion in a Vehicle Communication Platform (VCP)
except as provided herein. As such Delco, Motorola and MoDel agree to the
following:
               — to offer ONSTAR first access and limited exclusivity to new
technology solely for the inclusion in the VCP for the ONSTAR system.
               — not to jeopardize their customer/supplier relationship with
ONSTAR by discussing ONSTAR product roll-out plans with other customers.
               — not to engage in any publicity or advertising relating to
ONSTAR or their relationship with it without the approval of ONSTAR.
               — not to provide ONSTAR type systems for use with VCP type
applications either directly or indirectly. ONSTAR type systems refer to
either/or call centers or new technologies that are the subject of this
agreement.
          To facilitate these objectives a Technology Review Committee ( TRC )
will be formed and will be comprised of senior managers of ONSTAR, Delco and
Motorola. The Delco and Motorola members of the TRC will meet with ONSTAR either
together as MoDel and/or separately as appropriate no less than once every six
months to discuss the business relationship and to present new or new
applications of existing technologies (New Technologies ) to ONSTAR for possible
inclusion in the VCP that will be deemed exclusive. Delco, Motorola and MoDel
agree that the following individual will represent their organizations on the
TRC:

         
 
  ONSTAR   Chet Huber
 
  Delco   Michael Burns
 
  Motorola   Dave Melka

Each TRC member will be allowed to bring an appropriate number of support
personnel to the Council meetings. The TRC shall consider and be guided by the
following:

1.   The TRC and/or Delco, Motorola and MoDel will review New Technologies and
identify those which are applicable to the VCP. Delco, Motorola and MoDel agree
not to withhold New Technologies from ONSTAR that are applicable to the VCP and
to offer New Technologies to ONSTAR with sufficient lead time to allow for
vehicle validation for an identified target model year introduction.   2.   If
ONSTAR decides not to adopt any of the New Technologies or does not introduce
them in the target model year then they will be deemed to be non-exclusive.

 



--------------------------------------------------------------------------------



 



3.   Those New Technologies and/ or their unique application to a VCP that are
designated for ONSTAR exclusivity will not be sold in a VCP type product for at
least 12 months after the targeted introduction date.   4.   New Technologies
jointly developed by ONSTAR, Delco, Motorola or MoDel will be jointly owned by
General Motors, Delco and Motorola. Jointly owned New Technologies will be
accorded ONSTAR exclusivity and will not be sold in a VCP type product for at
least 24 months after the target introduction date.   5.   If ONSTAR decides not
to adopt jointly owned New Technologies and/or introduce them in the target
model year then they will be deemed to be non-exclusive.   6.   Exclusivity for
New Technology will end when the TRC concludes that the New Technology is
commercially available in the market for VCPs.

/s/ [ILLEGIBLE]
/s/ [ILLEGIBLE]
/s/ [ILLEGIBLE]
/s/ [ILLEGIBLE]
/s/ [ILLEGIBLE]
/s/ [ILLEGIBLE]

 



--------------------------------------------------------------------------------



 



Schedule B — Vehicle Information Management
Usage authority definition

  •   R — identifies the need to get approval from the other party (GM or
Delphi) when applying a feature with a third party. Third party will mean either
customer or supplier.     •   U — unrestricted usage authority with regard to
aforementioned third party.

Vehicle Information Management (OnStar) Usage and Ownership

              Delphi   GM     U=Unrestricted   U=Unrestricted   R=Restricted  
R=Restricted          
System Description
     
Airlink
  R   R
 
       
Tools, Vehicle Simulator
  U   R
 
  Owns    
 
        DSP, IHF   Purchased from third party

 
       
DSP, Vocoder
  U   R
 
  Owns    
 
       
DSP, Voice Rec. Tree
  R   U
 
      Owns
 
       
DSP, SVD (Bell 103 Notched)
  R   R
 
  Own   Own
 
       
Voice Templates
  R   U
 
      Owns
 
       
POI Download
  R   U
 
      Owns
 
       
RF Switch
  R   U
 
      Owns
 
        GPS   Purchased from third party

 
       
Tools, Call Center Simulator
  U   R
 
  Owns    
 
       
DSP, Memo Record (Segmentation & Partitioning)
  R   U
 
      Owns
 
       
Onboard Black Box Data Format
  R   U
 
      Owns
 
       
Embedded Phone Interface
  U   R
 
  Owns    
 
       
OnStar Configured Mobile (OnStar Virtual Network)
  R   U
 
      Owns

1



--------------------------------------------------------------------------------



 



              Delphi   GM     U=Unrestricted   U=Unrestricted   R=Restricted  
R=Restricted
Vehicle Interface
  U   U
 
  Owns    
 
       
Remote Diagnostics
  U   U
 
  Own   Own
 
       
Call Flows
  R   U
 
      Owns

2



--------------------------------------------------------------------------------



 



General Statements Regarding the Delphi/DE and Onstar Intellectual Properties
Agreement
OnStar and Delphi/DE agree that the existing MoDel “Statement on Exclusivity and
Public Announcements”, dated March 17, 1997 is the guiding principle in our
discussion on Intellectual Property convering OnStar products.
GM has ownership of PDD, SSTS and Vehicle Interface Specifications related to
OnStar products.
Delphi requires GM approval to utilize knowledge and application of the Class 2
(C2), the Entertainment and Comfort (E&C), and the Universal Asynchronous
Receiver Transmitter (UART) buss interfaces for use in any OnStar-like product
on GM vehicles.
With regard to those items denoted as “ownership” by Delphi, Delphi will not
refuse to license GM.
1. For purposes of this agreement:
a) VIM (Vehicle Information Management) equals OnStar
b) Delphi/DE equals Delphi and its Affiliates

2.   The business relationship between Delphi/DE and OnStar will be guided by
the Statement of Exclusivity and Public Announcements dated 3/17/97. However,
the ownership positions and the restrictions listed in “Delphi/DE and OnStar
Intellectual Properties Agreement” will continue even after the MoDel agreements
have expired.   3.   Delphi/DE can sell hardware to other OEMs subject to the
terms and conditions of the Statement of Exclusivity and Public Announcements
and the “Delphi/DE and OnStar Intellectual Properties Agreement.”   4.   When
possible, Delphi/DE and OnStar should work together to provide systems to other
OEMs.

The MoDel agreement is reproduced in schedule A.

3



--------------------------------------------------------------------------------



 



Schedule C — Powertrain Algorithms
Usage authority definition

•   U = Unrestricted — All Categories

•   R = Restricted

Product

  •   R — Delphi: Delphi can not “sell or disclose” this product to non-GM     •
  R — GM: GM can not “disclose” to Delphi competition

Tools

  •   R — Delphi: Delphi can use tool for any OEM but not “disclose” tool logic
to non-GM     •   R — GM: GM can use tool but not “disclose” to Delphi
competition

Powertrain Algorithms Usage and Ownership
System Description

              Delphi   GM     U=Unrestricted   U=Unrestricted     R=Restricted  
R=Restricted
ALGORITHMS DEVELOPED BY GMPT AND USED BY DELPHI
       
 
       
Algorithms applied in Control or Diagnosis of Powertrain (unless otherwise
provided)
  R   U
Owns
Serial Data Communication J-1979 and J-2190
  U   U
Owns
DSpace to PCM Link Code
  U   U
Owns
OBDII S/W
  U   U
Owns
CVT Control and Diagnostic S/W
  R   U
Owns
IPC
  U   U
Owns
Communication Drivers
  R   U
Owns
Class II Specifications
  U
Own   U
Own
 
       
ALGORITHMS DEVELOPED BY DELPHI AND USED BY GMPT
       
 
       
Algorithms applied in Control or Diagnosis of Powertrain (unless otherwise
provided)
  U
Owns   R
Simulink to dSpace Link Code
  U
Owns   U
ETC S/W Specifications
  U
Owns   U
Cruise Control S/W Specification
  U
Owns   U
Communication Drivers, Math Libraries, Controller Diagnostics, Operating System,
which were developed by Delphi
  U
Owns   R

4



--------------------------------------------------------------------------------



 



System Description

              Delphi   GM     U=Unrestricted   U=Unrestricted     R=Restricted  
R=Restricted
DEVELOPMENT TOOL USED BY DELPHI
       
 
       
Lint/Code Check Tools for S/W Quality
  R   U
Owns
Simucar Engine Models Access and Support
  R   U
Owns
Autobob (Automatic Break Outbox)
  R   U
Owns
Overdrive
  R   U
Owns
Cal Tools
  R   U
Owns
 
       
DEVELOPMENT TOOL USED BY GMPT
       
 
       
MDS H/W and Algorithms
  U
Owns   R

5



--------------------------------------------------------------------------------



 



Schedule D — Vehicle Controls — Chassis Systems
Usage authority definition

  •   ‘U’ means unrestricted usage authority.     •   ‘R’ means restricted —
either a time constraint for NAO exclusivity for a feature, limitation of using
a feature on only Delphi-A hardware, or simply identifies the need to get
approval from the other party when applying the feature with a third party.

Vehicle Controls Algorithm — Chassis Systems Usage and Ownership
System Description

              Delphi   GM     U=Unrestricted   U=Unrestricted     R=Restricted  
R=Restricted
ABS (Antilock Brake System)
       
 
       
ABS 3
  U
Owns   R
ABS 6 — 2wd & 4wd truck
  U   R3
 
  Own   Own
ABS — Truck
  R   U
Owns
Bosch/DDE 5.0
  U
Owns   R
DBC 7
  U
Owns   R
Bosch/DDE 5.3
  U
Owns   R
EH I (Electric Car)
  U   R3
 
  Own   Own
 
       
DRP (Dynamic Rear Proportioning)
       
 
       
DRP — Truck
  R   U
Owns
EH I (Electric Car)
  U   R3
 
  Owns    
DBC 7
  U
Owns   R
Bosch/DDE 5.3
  U
Owns   R
 
       
TCS (Traction Control System)
       
 
       
TCS 6
  U   R3
 
  Own   Own
TCS — Truck
  R   U
 
      Owns
Bosch/DDE 5.0
  U
Owns   R
DBC 7
  U
Owns   R
Bosch/DDE 5.3
  U
Owns   R

6



--------------------------------------------------------------------------------



 



              Delphi   GM     U=Unrestricted   U=Unrestricted     R=Restricted  
R=Restricted
ETS (Enhanced Traction System)
       
 
       
ABS 6
  U
Owns   R
DBC 7
  U
Owns   R
Saturn
  R   U
Owns
 
       
Traxxar (Vehicle Stability System)
       
 
       
Bosch/DDE 5.0
  U   R3
 
  Own   Own
Bosch/DDE 5.3
  U
Owns   R
Veh. Stability Enhanc. Sys. — Truck
  R   U
Owns
 
       
Base Brake Control
       
 
       
EH I (Electric Car)
  U
Owns   R
Regen Blending
  U
Own   U
Owns
 
       
Tire Inflation Monitoring
  U
Owns   R
 
       
Communications
       
 
       
UART
  U
Own   U
Own
Class II
  U
Own   U
Own
Keyword
  U
Own   U
Own
CAN
  U
Own   U
Own
 
       
Misc
       
 
       
Vehicle Speed Sensing Output
  U
Owns   U
Rough Road (Misfire Detection)
  U
Own   U
Own
 
       
Damping Control
       
 
       
CCR (Computer Control Ride)
  U
Owns   R
BSRTD (Bi-State RTD)
  U
Owns   R
CVRTD (Continuously Variable RTD)
  U
Owns   R
BSRTDm (Bi-State RTD Monotube)
  U
Owns   R

7



--------------------------------------------------------------------------------



 



              Delphi   GM     U=Unrestricted   U=Unrestricted     R=Restricted  
R=Restricted
Ride Height Control
       
 
       
2CRL (2 Corner Rear Leveling) 2
  U
Owns   R
 
       
Integrated Chassis
       
 
       
Normal Force
  U
Owns   R
Damper Based Stability Enhancement
  U
Owns   R
 
       
Sensors
       
 
       
Steer Angle — Single Track Roll Over
  U
Owns   R
Steer Angle — Analog & Digital Track
  U
Owns   R3
Steer Angle — Dual Track — Analog
  U
Owns   R
Yaw Rate — Discrete
  U
Owns   R3
Lateral Accelerometer — Discrete
  U
Owns   R3

 

Notes:    Algorithm Ownership Only, In all cases source code was implemented by
Delphi Business Sector   2   Has been implemented in a non Delphi
Controller/System   3   GM NAO retains the right to use the algorithm on GM
vehicles independent of systems supplier

Advanced Development Projects
System Description

              Delphi   NAO     U=Unrestricted   U=Unrestricted     R=Restricted
  R=Restricted
Traxxar (Vehicle Stability System)
       
 
       
Sensor Reduction
  U
Owns   R3
Slip Angle Enhancement
  U
Owns   R
 
       
Base Brake
       
 
       
Delphi Boost Assist (Low Vacuum)
  U
Owns   R
ACC Braking
  U
Owns   R

 

Notes:    This list only includes advanced projects with past NAO involvement

8



--------------------------------------------------------------------------------



 



Schedule E — Vehicle Controls -Steering Systems
Usage authority definition

  •   U = Unrestricted

The specified organization (Delphi or GM) can use the algorithm without any
restrictions. This includes disclosing the algorithm, selling the algorithm, or
incorporating the algorithm into other products.     •   R = Restricted

The specified organization (Delphi or GM) can only use the algorithm in
conjunction with the other organization. Any disclosure or use of the algorithms
outside of the GM / Delphi organizations requires the other organization’s
consent.

Vehicle Controls Algorithms — Steering Systems Usage and Ownership
System Description

              Delphi   GM     U=Unrestricted   U=Unrestricted     R=Restricted  
R=Restricted
E-Steer System Algorithms
       
 
       
>System compensation
  U
Owns   R
>Steering assist
  U
Owns   R
>Active Damping
  U
Owns   R
>Active Returnability
  U
Owns   R
>Vehicle speed dependency
  U
Owns   R
>Duty cycle enforcement
  U
Owns   R
>System diagnostics
  U
Owns   R
 
       
E-Steer Actuator Control Algorithms
       
 
       
>Sine motor control
  U
Owns   R
>Phase advance
  U
Owns   R
>Resistance compensation
  U
Owns   R
>Voltage compensation
  U
Owns   R
>Trapezoidal motor control
  U
Owns   R
>Current estimation
  U
Owns   R
>Controller & Actuator Diagnostics
  U
Owns   R
 
       
E-Steer Generic Algorithms
       
 
       
>Torque sensor input processing
  U   R

9



--------------------------------------------------------------------------------



 



              Delphi   GM     U=Unrestricted   U=Unrestricted     R=Restricted  
R=Restricted
 
  Owns    
>DTW sensor input processing
  U
Owns   R
>DTW revolution initialization algorithms
  U
Owns   R
>KW2000 serial communications
  U
Owns   U
Owns
>CAN serial communications
  U
Owns   U
Owns
 
       
E-Steer tools
       
>E-Tune™
  U
Owns   R
 
       
Quadrasteer System Algorithms*
       
 
       
>System compensation
  U
Owns   R
>Rear angle position command
  U
Owns   R
>Vehicle speed to ratio dependency
  U
Owns   R
>Thermal management
  U
Owns   R
>System diagnostic algorithms
  U
Owns   R
>Rear swing out compensation
  U
Owns   U
Owns
>Static steer operation algorithm
  U
Owns   U
Owns
>Alignment algorithm
  U
Owns   R
>Mode switch mechanization logic & transition
  U
Owns   U
Owns
>Handwheel position compensation
  U
Owns   U
Owns
>Flight data recorder
  R   U
Owns
>Mode selection & requirement for multiple algorithms.
  U
Owns   U
Owns
 
       
Quadrasteer actuator algorithms*
       
 
       
>Softstart control
  U
Owns   R
>Key on ramp and mode transition timing
  U
Owns   U
Owns
>Trapezoidal motor control
  U
Owns   R
 
       
Quadrasteer generic algorithms*
       
 
       
>Front/Rear position sensor acquisition algorithms
  U
Owns   R

10



--------------------------------------------------------------------------------



 



              Delphi   GM     U=Unrestricted   U=Unrestricted     R=Restricted  
R=Restricted
Quadrasteer tools
       
 
       
>Quadrasteer ratio R&H spreadsheet tool
  U
Owns   R
>GMTG 4-wheel steer ratio R&H spreedsheet tool
  R   U
 
      Owns

 

*   Negotiations are under way with GMTG regarding a two year exclusivity
agreement for Quadrasteer

System Description

              Delphi   GM     U=Unrestricted   U=Unrestricted     R=Restricted  
R=Restricted
Magnasteer I system algorithms
       
 
       
>Vehicle speed dependent effort
  U
Owns   U
Owns
 
       
Magnasteer II system algorithms
       
 
       
>Lateral acceleration estimation
  U
Owns   R
>Lateral acceleration effort compensation
  U
Owns   R
 
       
EVO system algorithms
       
 
       
>Vehicle speed dependent effort
  U
Owns   U
Owns
>Handwheel velocity (pump catch) compensation
  U
Owns   U
Owns
 
       
EH-Steer (Low Voltage)
       
 
       
Low Voltage EH-Steer algorithms
  U
Owns   R
 
       
EH-Steer (High Voltage)
       
 
       
High Voltage EH-Steer algorithms
  U
Owns   R

 

   Does not include work produced by ATV Group on Electric Vehicles, Hybrid
Vehicles or other ATV specific projects.

11



--------------------------------------------------------------------------------



 



Schedule F — Collision Avoidance
Usage authority definition

  •   U’ means unrestricted usage authority. Algorithm can be used with any
third party without notification of the other party.     •   ‘R’ means
Restricted — identifies the need to get approval from the other party when
applying the algorithm with a third party

System Description

              Delphi   GM     U=Unrestricted   U=Unrestricted     R=Restricted  
R=Restricted
Path Algorithms
  U
Owns   R
 
       
Collision Warning Algorithms
  U
Owns   R
 
       
Threat Assessment (Delphi)
  U
Owns   R
 
       
Adaptive Cruise Control (Delphi)
  U
Owns   R
Engine Management Interface
  U
Owns   R
Instrument Cluster Interface
  U
Owns   R
Brake Booster Interface
  U
Owns   R
DSP Interface
  U
Owns   R
CAN Communication
  U
Owns   R
Diagnostics
  U
Owns   R
Operating System
  U
Owns   R
 
       
Backup Aid
  U
Owns   R
Instrument Cluster Interface
  U
Owns   R
Operating System
  U
Owns   R
Diagnostics
  U
Owns   R
 
       
Side Detection System
  U
Owns   R
Instrument Cluster Interface
  U
Owns   R

12



--------------------------------------------------------------------------------



 



              Delphi   GM     U=Unrestricted   U=Unrestricted     R=Restricted  
R=Restricted
Operating System
  U
Owns   R
Diagnostics
  U
Owns   R
 
       
Adaptive Cruise Control (GM)
  R   U
Owns
 
       
Threat Assessment (GM)
  R   U
 
      Owns

13



--------------------------------------------------------------------------------



 



Schedule G — Integrated Body
Usage authority definition

  •   U’ means unrestricted usage authority. Algorithm can be used with any
third party without notification of the other party.     •   ‘R’ means
Restricted — identifies the need to get approval from the other party when
applying the algorithm with a third party

System Description

              Delphi   GM     U=Unrestricted   U=Unrestricted     R=Restricted  
R=Restricted
Receivers & Peripherals
       
Algorithms
       
RDS Algorithms
  U
Owns   R
Random Algorithm
  U
Owns   R
Theftlock
  U
Owns   R
DSP Room Simulation Algorithms
  U
Owns   R
DEFT
  U
Owns   R
Tools
       
WinSpeed — Vehicle Equalization Tool
       
CAT Testing
       
 
       
Air Controls
       
Algorithms
       
IR Temperature Sensing Algorithm
  U
Owns   R
HVAC Comfort Algorithms
  U
Owns   R
After Blow Algorithm
  U
Owns   U
Tools
       
HVAC OOA Based Auto-Code Generator
  U
Owns   R
Win CIP development tool
  U
Owns   R
DSS development tool
  U
Owns   R
 
       
Instrument Clusters
       
Algorithms
       
Compass sensor dynamic compensation methods
  U
Owns   R
Air core gage Drive, smoothing, and alignment
  U
Owns   R

14



--------------------------------------------------------------------------------



 



              Delphi   GM     U=Unrestricted   U=Unrestricted     R=Restricted  
R=Restricted
Stepper motor Drive, smoothing, and alignment
  U   R
 
  Owns    
RTT temperature compensation
  U
Owns   R
RCG family software design
  U
Owns   R
Odometer storage and access security
  U
Owns   R
Fuel level detection and self calibration methods
  U
Owns   R

15



--------------------------------------------------------------------------------



 



Schedule H — Body Computer Algorithms
Usage authority definition

  •   U’ means unrestricted usage authority. Algorithm can be used with any
third party without notification of the other party.     •   ‘R’ means
Restricted — identifies the need to get approval from the other party when
applying the algorithm with a third party

System Description

              Delphi   GM     U=Unrestricted   U=Unrestricted     R=Restricted  
R=Restricted
Security Rolling Code Algorithm
  U
Owns   R
Class 2 communications specs
  U   U
Owns
Class 2 communications drivers
  U   R
Owns
Door lock switches
  R   U
Owns
Light switches
  R   U
Owns
DRL
  R   U
Owns
Theater lighting
  R   U
Owns
RF receiver for key fob
  R   U
Owns
RF receiver communication algorithms
  R   U
Owns
Diagnostics for I/O (shorts & grounds)
  R   U
Owns
Telltale functions based on diagnostic info
  R   U
 
      Owns
Hatch unlock
  R   U
 
      Owns
Delayed accessory bus power
  R   U
 
      Owns
Fuel gage controls (small car)
  R   U
 
      Owns
Odometer (small car)
  R   U
 
      Owns

16



--------------------------------------------------------------------------------



 



Schedule I — SIR Algorithms
Usage authority definition

  •   U’ means unrestricted usage authority. Algorithm can be used with any
third party without notification of the other party.     •   ‘R’ means
Restricted — identifies the need to get approval from the other party when
applying the algorithm with a third party

System Description

              Delphi   GM     U=Unrestricted   U=Unrestricted     R=Restricted  
R=Restricted
VBC/SDMA
  U   R
 
  Owns    
EVBC/SDMA,S,E,B
  U   R
 
  Owns    
E2VBC/SDMR(S,SD)
  U*   R
 
  Owns    
ALGO-S/SDMG
  U   R
 
  Owns    
ALGO-S-SeveGreenity/SDM-Delta
  U   R
 
  Owns    
ALGO-E/SDM-Epsilon
  U   R
 
  Owns    
ESS/SDM-GT,DeIta,EpsiLon
  U   R
 
  Owns    
DASI/SISM
  U   R
 
  Owns    
DANA/SISM,SIS
  U   R
 
  Owns    
Rollover/Rollover
  U   R
 
  Owns    
Bladder/PODS
  U   R
 
  Owns    
Flexpoint/PODS
  U   R
 
  Owns    
Frame Based/PODS
  U   R
 
  Owns    
OPRS/OPRS
  U   R
 
  Owns    

17



--------------------------------------------------------------------------------



 



Schedule J — Communications between
GM and Delphi Business Sector Personnel
(21 pages attached)

 



--------------------------------------------------------------------------------



 



(DELPHI LOGO) [k46850k4685025.gif]   memo

     
Date:
  December 12, 1997
 
   
To:
  John Givens, C. Houllion
 
   
From:
  Richard Johnson
 
   
Subject:
  Serial Communication
 
   
cc:
  T. Binasio, P. Cumbo

This memo is to document the meeting held December 10, 1997, at 1:00 PM in the
office of John Givens; attended by John Givens, Curtis Houllion, and Richard
Johnson. Key outcomes of the meeting are listed below:

•   GMPT is open to the concept proposed in R. Johnson’s memo dated November 25,
1997, (see attached) but needs additional time to review details. Further
conversations will take place in 1998 with the goal of reaching a serial
communication specification sharing agreement, where DE/Delphi would transfer
budget for access to the GMPT specifications.

•   In December 1997, DE/Delphi will transfer a budget amount of $30,000 to GMPT
for use of J-1979 and J-2190, Version 015 for customer programs. This is a one
time event and any future sharing will be negotiated as outlined in the above
bullet.

Sincerely,
Richard Johnson
Staff Engineer, Forward Systems
RJJ: din
attachment (1)

 



--------------------------------------------------------------------------------



 



(DELPHI LOGO) [k46850k4685025.gif]   memo

     
Date:
  November 25, 1997
 
   
To:
  John Givens
 
   
From:
  Richard Johnson
 
   
Subject:
  Serial Communication
 
   
cc:
  P. Cumbo, C. Houllion

The following is my proposed compensation to GMPT from DE/Delphi EMS for use and
updates to the serial communication specifications. These specifications would
cover Class II, Keyword-2000, and CAN. They would be made available to DE/Delphi
EMS on an as is, when available basis (no additional work required).
The following documents the rational of my proposal. The Taylor/Duex/Cumbo
agreement gave DE/Delphi access to the latest specification as of December 31,
1996. The proposal is to cost share the cost of updating or modifying
specifications. My intent is to estimate this cost sharing on a 5 year basis and
do a budget transfer in 1997 to cover the 5 year costs.

                     
1997
    .3     (100K/Man Year)   $ 30,000  
1998
    .3         $ 30,000  
1999
    .3         $ 30,000  
2000
    .3         $ 30,000  
2001
    .3         $ 30,000  
 
                   
 
              $ 150,000  

I will work with your secretary to set up a meeting in early December to review
this proposal, please do not hesitate to seek additional clarification of this
proposal.

       
/s/ Richard Johnson
 
 
 
Richard Johnson
     

RJJ: din

 



--------------------------------------------------------------------------------



 



(DELPHI LOGO) [k46850k4685025.gif]   memo

     
Date:
  November 7, 1997
 
   
To:
  Richard Taylor, John Givens
 
   
From:
  Richard Johnson
 
   
Subject:
  ECM Off-Board Serial Communication
 
   
cc:
  Pete Cumbo, Curtis Houllion

DE/Delphi-E Engine Management Systems has long used GM Corporate Class II
specification documents (listed below) for customer systems. Use of these
documents has obviously relieved DE/Delphi-E from doing redundant work and has
made these documents more universal standards. DE/Delphi-E would like to gain
GMPT’s concurrence to continue this practice and establish a process by which
DE/Delphi-E would receive specification updates.

          •   J-1979 Modes 1 — 9 Message Description (CARB Required Modes)
 
      General Motors Powertrain Group
 
      J1979 / J2190 Class 2 Communications Interface Specification
 
      Version 016
 
      Dan Grenn
 
      Bob VanBommel
 
      Powertrain Control Center
 
        •   J-2190 Modes $10 — $AE Message Description (Enhanced Modes)
 
      General Motors Powertrain Group
 
      J1979 / J2190 Class 2 Communications Interface Specification
 
      Version 016
 
      Dan Grenn
 
      Bob VanBommel
 
      Powertrain Control Center
 
       
 
      OR
 
       
 
      General Motors
 
      Class 2 Physical Message
 
      Diagnostic Strategy
 
      Specification
 
      Version 1.12
 
      Rob Hoover
 
      Class 2 Diagnostic Work Group
 
      Service Technology Group
 
        •   Control of Off-Board Devices (Mode $AE Control Specification)
 
      General Motors Powertrain Group
 
      Subsystem Technical Specification for
 
      Class-ll Device Control Interface to PCM from Off-Board Devices
 
      TL.17.5001.R05
 
      Revision 05
 
      Bob VanBommel
 
      Powertrain Control Center

 



--------------------------------------------------------------------------------



 



          •   Class-2 Functional Message Operation (ABS, IPC, TCM, etc.)
 
      NAO Corporate
 
      Class 2 Functional Communication Specification
 
      Version 1.2
 
      Class 2 Message Strategy Group
 
      STG ???
 
        •   Class 2 Message Handler (Specification / Description)
 
       
 
      General Motors
 
      Corporate Standard Class 2
 
      Message Handler
 
      Revision 2.1b
 
      Author-Unknown
 
       
 
      Support Documents for above:
 
       
 
      Class 2 Application Reference Model
 
      Users Guide
 
      Version 1.0a
 
      Author-Unknown
 
       
 
      Class 2 Application Reference Model
 
      Software Specification
 
      Version 1.0b
 
      Author-Unknown

In addition to Class II, GMPT will be developing and implementing specifications
for other serial communication protocols; namely Keyword-2000 and CAN.
DE/Delphi-E also desires a similar arrangement as requested for Class II for use
of Keyword-2000 and CAN on customer programs and to receive specification
updates.
Sincerely,

       
/s/ Richard Johnson
 
 
 
Richard Johnson
     

RJJ: din

 



--------------------------------------------------------------------------------



 



Agreement for Commercialization of OBD-II Software Technology
GM Powertrain Group/ Delphi-E and Delco Electronics
Purpose:

•   To facilitate the effective commercialization of Engine Management Systems
by Delphi Automotive Systems Group (Delphi-E and Delco Electronics).   •   To
provide an appropriate level of compensation to GM Powertrain Group, Powertrain
Control Center, for the developments they have created and managed.

Agreement

•   Delphi-E/ DE would provide GMPTG/PCC fees based upon the following schedule,
as a mechanism to Delphi-E/ DE for full rights of use and disclosure of existing
OBD-II technology.

  •   OBD-II technology includes algorithm descriptions, software requirements,
calibration guides, validation information, software application tools, and any
other engineering process or product documentation.

•   Fee schedule:

  •   $500,000 in 1996.     •   $250,000 by March 1, 1997, for updates through
December, 1996.

•   The sum of all fees paid through this Agreement would constitute a paid-up
license to all parties for any knowledge exchanged. This would permit Delphi-E/
DE to base their systems on the knowledge exchanged, but end any enhancements
from GMPTG, as of December 31, 1996.

•   This Agreement shall not preclude future technical cooperation by mutual
agreement of these parties, on a project by project basis.

         
Approvals:
       
 
       
/s/ Richard B. Taylor
  /s/ Thomas J. Duex   /s/ Peter C. Cumbo
 
       
Richard B. Taylor
  Thomas J. Duex   Peter C. Cumbo
Technical Director GMPTG
  Dir Powertrain Customer Team   Customer Director for GMPTG
Powertrain Control Center
  Delco Electronics   Delphi Automotive Systems

 



--------------------------------------------------------------------------------



 



(POWERTRAIN LOGO) [k46850k4685026.gif]

     
Date:
  December 3, 1997
 
   
To:
  Rich Taylor
 
   
From:
  Kevin Cullen
 
   
Subject:
  Exchange of dSPACE Development Software

The attached memo from Scott Furry and Jim Waters of Delphi proposes an exchange
of dSPACE software between Delphi and PCC that will enhance both our and their
current capabilities. It will also make Delphi better able independently to
support their outside customers. I previously reviewed the matter with you and
you agreed that we should proceed with the exchange. This memo serves to
document the agreement and effect the exchange.

     
 
  /s/ Kevin Cullen
 
  Kevin Cullen
 
  Manager, Advanced Controls
 
  Powertrain Control Center

         
cc:
  Dave Dempsey    
 
  Scott Furry   483-342-101
 
  Jim Waters   483-342-101

 



--------------------------------------------------------------------------------



 



(DELPHI LOGO) [k46850k4685025.gif]   (DELCO) [k46850k4685028.gif]

     
To:
  Kevin Cullen, David Dempsey
 
  GMPTG / PCC
 
   
From:
  Scott Furry, James Waters
 
  Delphi-E / EMS
 
   
Date:
  16-OCT-97
 
   
Subject:
  Summary of agreement to exchange dSPACE rapid algorithm development software.

The purpose of this memo is to summarize the agreement reached during the
October 15th meeting. The agreement covers the exchange of custom software used
in the Rapid Algorithm Development (RAD) environment based on tools from dSPACE,
GmbH and The MathWorks, Inc. The purpose of the agreement is to give both
parties unrestricted ownership of the exchanged software so that each can pursue
business with outside customers using the RAD tools. The details of this
agreement are:

1.   Delphi-E shall receive all software that provides communication between the
dSPACE AutoBox and the target controller (68332 or 68HC11). This includes all
source code, executables, assemblers, batch files and any other support software
required to generate, compile, and download the communication software to the
AutoBox dual-port RAM. Delphi-E shall also receive any available documentation
and training (not to exceed 3 days) from GMPTG to understand how the above
software functions.   2.   GMPTG shall receive all software that integrates the
above communication software with the automatic code generation process provided
by The MathWorks SIMULINK and Real-Time Workshop. This includes all source code,
“Make” files, and MATLAB M-files required for integration. GMPTG shall also
receive any available documentation and training (not to exceed 3 days) from
Delphi-E to understand how the integration process functions.

This agreement does not exclude the possibility of future work between GMPTG and
Delphi-E on RAD tools.

       
/s/ J. Scott Furry
 
/s/ James Waters
 
J. Scott Furry
  James Waters  

MC: 483-342-101, General Motors Proving Ground,
3300 General Motors Road, Milford, MI 48380-3726

 



--------------------------------------------------------------------------------



 



(POWERTRAIN LOGO) [k46850k4685026.gif]

     
To:
  Current Delphi members of Diagnostic COE/NAO OBDII Interface Committee
 
   
From:
  Mario Maiorana Jr. — NAO OBD II Interface Committee Chairman
 
  John Van Gilder — Diagnostic COE Chairman
 
   
Subject:
  Diagnostic COE/NAO OBD II Interface Meeting Distribution Changes
 
   
Date:
  January 10, 1997

     This memo is to notify you that given the current state of business between
GM Powertrain and Delphi E, we are removing all Delphi-E employees from the
regular Diagnostic COE/NAO OBD II Interface distribution. Attached is a memo
that describes in more detail the changes in the Powertrain — Delphi E
relationship that have precipitated this action.
     We appreciate the expertise Delphi has provided at these meeting and will
continue to invite specific representatives from Delphi to attend occasional
meetings on an as needed basis.

     
/s/ Mario Maiorana
 
/s/ John Van Gilder
Mario Maiorana
  John Van Gilder
NAO OBD II Interface Committee Chairman
  Diagnostic COE Chairman
Powertrain Control Center
  Powertrain Control Center
8-341-5121
  8-341-5845

GM POWERTRAIN GROUP • General Motors Corporation • GM Proving Ground. Milford,
Michigan 48380

 



--------------------------------------------------------------------------------



 



(POWERTRAIN LOGO) [k46850k4685026.gif]

     
Date:
  January 8,1997
 
   
To:
  PCC staff
 
  CSC
 
   
Subject:
  Delphi-E relationship

During the last several years, our relationship with Delphi-E has evolved from a
close interdependent partnership to an arms-length commercially-dominated
association. This has been underscored by our recent decision to terminate
certain cooperative activities relative to OBDII and other controls
technologies.
With this change, it is no longer appropriate to include Delphi-E in GMPTG
technical forums such as COE or work group activities, or to provide them with
advice or technical support in areas where a specific agreement to cooperate
does not exist.
This is not to suggest that we will not continue to communicate actively with
Delphi-E as a major supplier, concerning program implementation or technical
direction. We should also continue to rely on Delphi-E for technical support as
expected from any key supplier, and their participation in our activities when
to our benefit, and at our request, should continue.
This change also does not preclude technical cooperation by mutual agreement.
Any agreement to cooperate should include the following considerations:
1. There should be comparable contribution by each party.
2. The project should not result in unacceptable interdependence or business
encumbrance for either party.

        GM Powertrain Group, General Motors Corporation   Phone (810) 685-6438
GM 8-341-6438 General Motors Proving Ground, Building 31-E PCC   FAX
(810) 685-6374 GM 8-341-6374 M/C 483-331-500   VME 81001-54100 Milford, Ml
48380-3726      

 



--------------------------------------------------------------------------------



 



Page 2
3. The area of cooperation should be defined and should not require discussion
of sensitive technical information outside the direct area of the project.
4. In general, projects involving expectations of non-disclosure should not be
pursued.
5. The agreement should be documented and reviewed by management. The agreement
need not be formal, but should address objectives, deliverables, schedule,
contributions, and application/disclosure expectations.
If you have any questions regarding this direction, please contact me at
8-341-6438 (VME 81001-54100)

        /s/ Rich Taylor   Rich Taylor Technical Director   Powertrain Control
Center  

     
cc:
  Ned McClurg
 
  Tom Endres
 
  Peter Cumbo
 
  Tom Duex

 



--------------------------------------------------------------------------------



 



     
Date:
  May 28, 1993
 
   
Subject:
  GM Powertrain/AC Rochester Agreement to exchange software intellectual
property on Electronic Throttle Control (ETC) and Integrated Powertrain Control
(IPC)

     
 
  In exchange for providing to GMPT the ETC algorithms that ACR has developed
over the past seven (7) years, ACR is given the right to use IPC algorithms to
be developed by GMPT in the future. The following conditions apply:

         
 
  —   ACR may use these IPC algorithms in its Worldwide Engine Management System
business with non-GM/NAO customers provided that these algorithms are
implemented as an embedded part of a system and are not specifically disclosed
to the customer.
 
       
 
  —   Use of these algorithms requires prior agreement from GMPT for any
algorithms not jointly developed by GMPT and ACR. Approval for ACR use will only
be withheld in the following two cases:

         
 
  •   A non-disclosure agreement exists between GMPT and a third party
co-developer.
 
       
 
  •   If, in the future, a NAO strategic decision (that must be confirmed by the
NAO Strategy Board) is made that identifies the subject algorithms as
technologies that are to be held in NAO as a GM strategic competitive advantage.

     
 
  This agreement must be reviewed if the legal relationship of ACR or GMPT to
General Motors should change.

             
/s/ D. L. Christeller
  /s/ R. B. Taylor      
 
D. L. Christeller
 
 
R. B. Taylor      
For AC Rochester
  For GM Powertrain    

 



--------------------------------------------------------------------------------



 



DATE: MAY 27, 1993
SUBJECT: POWERTRAIN’S REQUIREMENTS FOR 1997 1/2 ELECTRONIC THROTTLE CONTROL
TO: R. SIMS
     ACR, FLINT MI.
THIS LETTER IS TO CONFIRM OUR CONVERSATIONS OF THE PAST SEVERAL WEEKS ON THE
“PARTITIONING” OF THE ETC ACTIVITY AND GM POWERTRAIN’S SPECIFIC ALGORITHM NEEDS.
THERE IS GENERAL AGREEMENT AT BOTH POWERTRAIN AND ACR THAT THE ETC ACTIVITY
SHOULD BE
SEPARATED INTO THREE SPECIFIC AREAS:
GLOBAL SOURCING / ADVANCED PURCHASING — THIS ACTIVITY IS FOCUSED ON DEVELOPING
THE REQUIREMENTS FOR THE ETC SUBSYSTEM AT THE SUBSYSTEM LEVEL IT IS EXPECTED
THAT POWERTRAIN AND ACR WILL JOINTLY DEVELOP THIS REQUIREMENTS DOCUMENT AND THAT
NO “GM CONFIDENTIAL” INFORMATION SPECIFIC TO THE ACR ARCHITECTURE WILL BE
INCLUDED IN THIS DOCUMENT WITHOUT ACR’S SPECIFIC APPROVAL
ETC “CORE ”DEVELOPMENT — THIS ACTIVITY IS FOCUSED ON COMPLETING THE DEVELOPMENT
AND VALIDATION OF THE ETC “CORE” FOR THE SUBSYSTEM ARCHITECTURE DEVELOPED BY
ACR. THIS ACTIVITY IS BEING DONE JOINTLY BY POWERTRAIN ( PCC AND VARIOUS PRODUCT
TEAMS ) AND ACR.
APPLICATION SPECIFIC UTILIZATIONS OF ETC — THIS ACTIVITY IS FOCUSED ON
DEVELOPING VARIOUS CONTROL SCHEMES THAT TAKE ADVANTAGE OF ETC. MANY CONTROL
SCHEMES HAVE BEEN DEVELOPED BY THE ACR ETC TEAM AND THE WARREN PRODUCT TEAM IS
CURRENTLY EVALUATING THESE SCHEMES AND THEIR ASSOCIATED ALGORITHMS FOR USE IN
THE 1997 1/2 CORVETTE PROGRAM. POWERTRAIN RECOGNIZES THAT THESE ALGORITHMS ARE
GM CONFIDENTIAL AND NOT TO BE DISCLOSED OUTSIDE GM.
WITH THIS PARTITIONING IN MIND, THE AGREEMENT TO HAVE A JOINT DEVELOPMENT
ACTIVITY BETWEEN ACR AND POWERTRAIN FOR THE 1997 1/2 CORVETTE CARIES SOME RISK
THAT PROPRIETARY (GM CONFIDENTIAL) ALGORITHMS DEVELOPED BY ACR WOULD BE
DISCLOSED OUTSIDE THE CORPORATION DURING THE SOURCING AND DEVELOPMENT PROCESS.
POWERTRAIN RECOGNIZES THESE RISKS AND AGREES TO ABIDE BY ACR’S REQUEST THAT ALL
ALGORITHMS SUPPLIED BY THE ETC DEVELOPMENT TEAM BE TREATED AS “GM CONFIDENTIAL”
IN ORDER TO ALLOW THE 1997 1/2 WARREN PROGRAM TO PROCEED ON SCHEDULE.
THE REQUIREMENTS OF THIS AGREEMENT ON POWERTRAIN AND ACR ARE AS FOLLOWS:
POWERTRAIN — COMMITS TO RESPECT THE GM CONFIDENTIAL STATUS OF ALGORITHMS
PROVIDED BY THE ETC DEVELOPMENT TEAM AND NOT DISCLOSE THOSE ALGORITHMS OUTSIDE
GM WITHOUT PRIOR AGREEMENT FROM ACR.
ACR — COMMITS TO PROVIDE ALGORITHM REQUIREMENTS (MARKED GM CONFIDENTIAL) RELATED
TO “APPLICATION” SPECIFIC USAGE OF ETC TO THE WARREN PRODUCT TEAM PER THE
PUBLISHED ALGORITHM DEFINITION DATES. (ATTACHED)
ANY QUESTIONS OR COMMENTS PLEASE CONTACT ME




         
 
 
/s/ R. A. MARSH
 
 
 
R. A. MARSH
 
 
 
SYSTEM ARCHITECTURE STL

 



--------------------------------------------------------------------------------



 



MEMORANDUM OF UNDERSTANDING
This memorandum summarizes the agreement reached by Delphi Energy & Engine
Management (Delphi-E), GM Powertrain (Powertrain) and the Electrical and
Electronics Department of the GM R&D Center (EE Department) to develop a sensor
to measure oil quality (OILPROBE). Delphi-E and Powertrain desire the
cooperation of the EE Department, to develop the sensor and related algorithms
to measure oil quality for OILPROBE. The EE Department, agrees to participate in
this development. Accordingly, the following terms and conditions will
constitute our agreement on this subject:

1.   Delphi-E will contribute one hundred thousand ($100,000) to the budget of
the EE Department to support algorithm development in 1996.   2.   The
algorithms and all other information that is developed through this activity
will be made available, without restriction, to Delphi-E, Powertrain, and the GM
R&D Center. In particular, the parties hereto agree to share all information
including, but not limited to:

  a)   developments in electronic circuitry and fabrication techniques developed
by Delphi-E,     b)   testing results developed by Powertrain,     c)  
developments in algorithms

3.   The work of R&D Center’s Fuels and Lubricants Department and work performed
by the GM R&D Center or Powertrain relating to extended oil intervals are
explicitly excluded from this Agreement.   4.   Delphi, Powertrain and The EE
Department agree to support this activity with adequate resources to ensure its
timely completion.   5.   This Project shall be deemed completed when Powertrain
has complete information on how the sensor and its circuits are made in
sufficient detail so that it may be sourced through World Wide Purchasing and
Delphi, as sufficient knowledge of the algorithms to enable it to manufacture a
sensor for sale.   6.   The parties hereto agree that participation in this
project does not constitute any agreement, either expressed or implied, relating
to future sales or purchases of OILPROBE sensors.

 



--------------------------------------------------------------------------------



 



If the foregoing is satisfactory to you, please have this agreement executed on
behalf of your organization by an authorized representative.

                      GM NAO R&D Center                 Electrical & Electronics
Department       Powertrain    
 
                   
By:
  /s/ [ILLEGIBLE]       By:   /s/ [ILLEGIBLE]    
Title:
 
 
Dept. Head       Title:  
 
Tech. Director    
Date:
 
 
March 12, 1996       Date:  
 
March 15, 1996    
 
 
 
         
 
   
 
                    Delphi-E       Powertrain    
 
                   
By:
  /s/ [ILLEGIBLE]       By:   /s/ [ILLEGIBLE]    
Title:
 
 
Tech Ctr. Dir. Sensors       Title:  
 
Tech Dr. – Matl’s Energy    
Date:
 
 
March 20, 1996       Date:  
 
March 15, 1996    
 
 
 
         
 
   

 



--------------------------------------------------------------------------------



 



Attachment H
Simucar
GMPT & Delco Sponsorship
•1991-1997, Simucar Hardware & Software Development Sponsored by:

         
- GMPT
  $ 3.6M  
- Truck
  $ 0.5M  
- Mid-Lux
  $ 0.6M  
- GM Central
  $ 2.9M  
- DE
  $ 0  

         
•DE Contact:
  Mike Creer   8-341-3847
•GM Contact:
  Prakash Shrivastava   8-226-2206
•EDS Contact:
  Bob Falberg   8-366-9188

 



--------------------------------------------------------------------------------



 



Attachment I
Autobob
GMPT & Delco Sponsorship
•1991-1997, Autobob Hardware Development Sponsored by:

         
- GM Central
  $ 100K  
- DE
  $ 0  

         
•DE Contact:
  Mike Creer   8-341-3847
•GM Contact:
  Prakash Shrivastava   8-226-2206
•EDS Contact:
  Bob Falberg   8-366-9188

 



--------------------------------------------------------------------------------



 



Attachment J
MDS
GMPT & Delco Sponsorship

•   98R1 Software co-developed between GMPT and Delco.       (GMPT/DE = 60/40) *
  •   Powertrain investment estimated ~$2.5M*

         
•   DE Contacts:
  Bob Hoffman   8-322-4199 *
 
  Mike Horton   8-293-3218
•   GMPT Contact:
  John Givens   8-341-3742

 



--------------------------------------------------------------------------------



 



Attachment K
Delphi Automotive Systems

     
From:
  Ron W Cox/DELCO
Date:
  06/24/98 11:19:51 AM
Subject:
  Delphi-D Intellectual Property

I am assisting Tom Binasio in identifying any intellectual property deals that
may have been made recently with regard to the ownership of software.
Specifically we need to know by 5:00 PM today (Wed. 6/24/98), any deals made to
exchange or to purchase intellectual property from GM-NAO.
I am currently checking on the history of the CAN and Key-Word 2000 (KW 2000)
communications software modules.
The CAN software was first developed by our Software Reuse group led by David
Gray. The first use of the CAN software driver developed was for GMPT-Lansing
Line Engine PCMs as part of our commitment to supply the Hardware IO software.
The KW 2000 software was first developed by our software group in Luxembourg led
by Roland Millen for Opel applications. The KW 2000 software was then used on
GMPT-Lansing Line Engine PCMs as part of our commitment to supply the Hardware
IO software. These modules were not part of the software that we were contracted
to provide when GMPT decided not to provide the application software for MY
2000-2002 Line Engine programs. Other uses of CAN and KW 2000 software other
than GMPT-Lansing applications include the Isuzu 2000 V6, CVT, and Daewoo MR 140
programs. If this history is incorrect in any way, please contact me at once.
Ron Cox
To:
George A Duncan/DELCO@DELCO
Norm Swanson/DELCO@DELCO
Debra E Poppas/DELCO@DELCO
Thomas J Puza/DELCO@DELCO
cc:
Mike Forehand/DELCO@DELCO
Dave L Mannfeld/DELCO@DELCO
Majid Lodhi/DELCO@DELCO
Charles M Grimm/DELCO@DELCO
Jerzy A Kowalczuk/DELCO@DELCO
Evangeline Bletsis/DELCO@DELCO
Tuhin Ray/DELCO@DELCO
Andrew H Voss/JP/DELCO@DELCO
Steven M Stewart/DELCO@DELCO
Roland Millen/DE/DELCO@EDSDELPHILUX
Harry L Husted/SG/DELCO@DELCO
Sandip Sarkar/SG/DELCO@DELCO
Curtis P Houllion/DELCO@US_GM_TRY_DWH01
James M Caddell/DELCO@DELCO
Mike S Campbell/DELCO@DELCO
Tom Binasio/DELCO@DELCO
William R Stewart/DELCO@DELCO
Category:

 



--------------------------------------------------------------------------------



 



Attachment K
Delphi Automotive Systems

     
From:
  Ron W Cox/DELCO
Date:
  06/26/98 07:25:40 AM
Subject:
  Delphi-D Intellectual Property

FYI...
                     Forwarded by Ron W Cox/DELCO on 06/26/98 07:26 AM
                    

         
(DELPHI LOGO) [k46850k4685029.gif]
 
 
Thomas J Puza
 
06/25/98 02:20:30 PM     
 
       

cc: Ron W Cox
Subject: Delphi-D Intellectual Property
Mike,
Any issues with the statements on the Lansing program?
Dennis and Joseph,
Do we have any other deals to exchange intellectual property from GM-NAO? If so,
please outline specifically.
Ron,
Separately we’ve agreed to give copies of vehicle application source code to
GMTG and EMS application source code to Isuzu. All framework and other code
we’ve attempted to keep separate. There are requests from GMTG to give them the
EMS application source code also. We have told Isuzu we cannot do that until we
have a letter of authorization from Isuzu specifically allowing us to do this. I
believe that these letters are (or have) been written.
Tom
                     Forwarded by Thomas J Puza/DELCO on 06/25/98 02:15 PM
                    

         
(DELPHI LOGO) [k46850k4685029.gif]
 
 
Ron W Cox
 
06/24/98 11:19:51 AM     
 
       

To: Thomas J Puza
Subject: Delphi-D Intellectual Property
Delphi DE Confidential
I am assisting Tom Binasio in identifying any intellectual property deals that
may have been made recently with regard to the ownership of software.
Specifically we need to know by 5:00 PM today (Wed. 6/24/98) any deals made to
exchange or to purchase intellectual property from GM-NAO.

 



--------------------------------------------------------------------------------



 



I am currently checking on the history of the CAN and Key-Word 2000 (KW 2000)
communications software modules.
The CAN software was first developed by our Software Reuse group led by David
Gray. The first use of the CAN software driver developed was for GMPT-Lansing
Line Engine PCMs as part of our commitment to supply the Hardware IO software.
The KW 2000 software was first developed by our software group in Luxembourg led
by Roland Millen for Opel applications. The KW 2000 software was then used on
GMPT-Lansing Line Engine PCMs as part of our commitment to supply the Hardware
IO software. These modules were not part of the software that we were contracted
to provide when GMPT decided not to provide the application software for MY
2000-2002 Line Engine programs. Other uses of CAN and KW 2000 software other
than GMPT-Lansing applications include the Isuzu 2000 V6, CVT, and Daewoo MR 140
programs. If this history is incorrect in any way, please contact me at once.
Ron Cox
To:
Tom Binasio/DELCO@DELCO
cc:
Category:

 



--------------------------------------------------------------------------------



 



      (DELPHI LOGO) [k46850k4685025.gif]   memo

     
Date:
  November 11, 1996  
To:
  Lauren Bowler  
From:
  Linda Dinger  
Subject:
  O2S Thermal Model for Use by GMPTG Premium V Product Team  
c:
  D. Maschoff, S. Mahan, P. Peterson, A. Verma

Delphi-E’s Exhaust Oxygen Sensor Thermal Model provides a temperature map of the
complete sensor based on exhaust gas temperature, heater power and boundary
conditions from the exhaust gas and the outside environment. The model includes
temperature dependent material properties (some of which are proprietary to
Delphi-E), and heat exchange between the surfaces of all the internal components
of the sensor. At this time Delphi-E has invested over $60K to define and
enhance this model as a useful engineering tool.
At the request of GMPTG Premium V Product Team, Delphi-E will make a copy of
this model available to them for their use only. The model and any variations of
the model or results of using the model will not be disclosed to third parties
without the express written permission of the Delphi-E Chief Engineer, Exhaust
Engineering. Premium V personnel have agreed to share with us any
additions/modifications to the model and inform us of any findings based on
exercising the model that could impact our sensor design.
The model will be delivered on a floppy, tape or via Lotus Notes by 15NO96.

     
/s/ Linda M. Dinger
 
Linda M. Dinger
Chief Engineer
Exhaust Subsystems Engineering
   

                     
 
  agreed:   /s/ Samuel R. Winegarden
 
Samuel R. Winegarden   Date:   11/12/96
 
            Chief Engineer, Premium V Product Team    
 
      GM Powertrain Group            

 



--------------------------------------------------------------------------------



 



Schedule K — Fuel Cell Relationship
8/6/98 Global Fuel Cell Research, Development and
Commercialization Program
and
November 5, 1998 letter relating to
Fuel Cell Agreement
(6 pages attached)

 



--------------------------------------------------------------------------------



 



(GM LOGO) [k46850k4685030.gif]
Arbitrated by H. J. Pearce
GLOBAL FUEL CELL RESEARCH DEVELOPMENT AND
COMMERCIALIZATION PROGRAM
This Program Agreement is between General Motors Corporation (GM), represented
by its Global Alternative Propulsion Center (GAPC) under the umbrella of General
Motors Global Research and Development and Delphi (DELPHI), an independent
company.
The Purpose of the Program is the research and development activity necessary to
place a GM manufactured vehicle in commerce which is powered by a Fuel Cell
Propulsion System.
Section 0 — Preamble
This Agreement defines the rights and relationships that assure the following
Goals:

  •   GM ownership and control of the Fuel Cell Propulsion System and related
technologies.     •   GM control of the commercialization of the Fuel Cell
Propulsion System and related technologies.     •   GM control of non-GM
enablement in the Fuel Cell Propulsion System and related technologies.     •  
Maximized return for all developing parties while controlling commercialization
of the Fuel Cell Propulsion System and recognizing that GM must be able to offer
the most competitive product.     •   Maximized application of Worldwide
Purchasing to the extent consistent with GM control of key technology, the
desire to minimize enablement of non-GM parties and good business sense.

Section 1 — Definitions
The following terms have the following meanings:

  •   Fuel Cell Propulsion System — a Fuel Cell Subsystem and Electric Drive
System.     •   Fuel Cell Subsystem — a fuel processor, stack, ancillary
components, sensors and controls.     •   Electric Drive System — a drive motor
and power electronics.     •   Enablement — the transfer of Technical
Information outside of GM which is sufficient to allow a party to develop or
manufacture a key component of the Fuel Cell Propulsion System.     •   Global
Alternative Propulsion Center — an organization under the GM Global Research and
Development umbrella, having the organizational structure included as Attachment
A.

Section 2 — Implementation
The Program will be performed by the GAPC.

  •   All research, development and commercialization activities, and related
expenses, have been transferred to GAPC.     •   Initially, two Co-Directors
will be responsible for the implementation of the Program. The Co-Directors
report to Peter Hanenberger, Executive Vice President, GMIO and Chairperson, GM
Vehicle Technology Strategy Board.     •   Delphi will be represented on the
Steering Committee, with the intent to facilitate cooperation between the Units,
until such time that Delphi is no longer partially owned by GM. Thereafter,
Delphi will be requested to serve in an advisory role consistent with its
development partner status.



 



--------------------------------------------------------------------------------



 



  •   GAPC includes Program specific administrative support functions to assure
continuity and consistency across the Program and to maximize the effectiveness
of Program efforts.

— Functions include:

  a)   Program Management     b)   Worldwide Purchasing     c)   Finance     d)
  Legal — Commercial     e)   Legal — Intellectual Property     f)   Marketing
and Planning     g)   Administration/Personnel

  •   Recognizing that Delphi supported an active Fuel Cell Subsystem
development program in Rochester, NY, it is the intent to utilize the Fuel Cell
Resources (people and facilities) of this prior program so as not to disrupt
activities underway. These Delphi Fuel Cell Resources were transferred,
effective November 1, 1997, to GAPC and are under the direct management of the
two Program
Co-Directors. The Fuel Cell Resources (people and facilities) are, and shall
remain, the property of GM.     •   The GAPC, based on discussions with the
Steering Committee and the VTSB, shall define those components/systems for which
the Worldwide Purchasing process shall apply.     •   GM recognizes that Delphi
may require technical resources and support from GM to competitively manufacture
components, and GM agrees to work with Delphi as a development supplier in this
regard.

Section 3 — Funding Commitment
3.1 The Program will be 100% funded by GM.
3.2 Given Delphi’s contribution, Delphi will receive a minimum of 25% of the
volume for specific components they want to and are able to manufacture for the
first two major vehicle programs (charter life cycle volumes minimum 100,000) if
Delphi is able to meet quality, service and price of the competitively
benchmarked components in question. For those components where the WWP process
as not utilized and Delphi is the sole source, Delphi shall be required to meet
mutually agreed to benchmarked QSP targets 3.5. It is the intent of the GM
President’s Council (GMPC) that Delphi will receive an equitable return for its
investment in the Program. Such return:

  •   Will be determined by the GMPC     •   Will recognize the goals set forth
in this Policy Statement     •   May take into account GM’s actual
commercialization strategy.     •   May take into account the actual
contribution by Delphi towards the realization of the Program Purpose.

3.3 Recognizing from an internal, organizational perspective, that Delphi’s
prior support has led to existing technology and expertise which will accelerate
the overall development of the Program, and recognizing that Delphi has
transferred all Fuel Cell Resources to GAPC, Delphi will receive no rebill from
GM of the GAPC’s expense.
i) As a development supplier to GM, Delphi may be obligated to participate fully
in the development of the components which they will supply and to participate
fully in early, non-major vehicle programs. Such participation is recognized as
necessary so Delphi can develop its current core component product competencies
around the component needs of GM’s Fuel Cell Propulsion System.

2



--------------------------------------------------------------------------------



 



Section 4 — Technology Portfolio
4.1 For the purposes of this Agreement, the Technology Portfolio will consist
of, but not be limited to:

  •   Patents and Patent Applications.     •   Trade Secrets.     •   Technical
Information (Know-how).     •   Copyrights (Software).

4.2 For the purposes of this Agreement, the GM Technology Portfolio will include
the following:

  •   GAPC Program generated technology.     •   Background technology
(pre-Program technology).     •   Third Party technology.          
     -co-developed with GM.     •   All GAPC personnel

4.3 The GM Technology Portfolio will be owned by the GMPC
4.4 For the purposes of this Agreement, the Delphi Technology Portfolio will
include the following:

  •   Delphi generated technology which Delphi, as a supplier to GM, develops in
support of GAPC from the date of this agreement going forward.     •   License
to GAPC Technology Portfolio which is limited to that required to work the
Delphi generated technology.     •   Delphi has the right to engage in any new
Independent Research, Development or Supply Projects alone, or with non-GM
parties and the technology developed in such programs is included in the Delphi
Technology Portfolio defined in this Section.     •   All Delphi personnel

4.5 The Delphi Technology Portfolio will be owned by Delphi.
4.6 GMPC ownership of the GM Technology Portfolio and Delphi ownership of the
Delphi Technology Portfolio will include the control of:

  •   The permitted “use” of technology from the respective Technology
Portfolios, including:

  -   Licensing of technology.     -   Contractual relationships with non-GM or
non-Delphi parties:

  -   joint engineering projects and ventures.     -   joint marketing projects
and ventures.     -   sourcing of components.     -   sales of manufactured
components.

4.7 GM fully understands that Delphi wants to be a major manufacturer of fuel
cell subsystems to GM and other OEMs. Any commercialization of the GM Technology
Portfolio by Delphi for non-GM parties must first be approved by GMPC and will
be subject to a royalty fee which:

  •   Will be shared within GM based on the pro rata funding allocation.     •  
Will, as determined by the GMPC, be paid in the form of either a running royalty
or a fixed, up front charge of equivalent economic value.

3



--------------------------------------------------------------------------------



 



Section 5 — Miscellaneous
5.1 Independent Research
(A) Delphi retains the right to engage in any new Independent Research and
Development Projects alone or with non-GM parties.
(B) Previous Delphi Independent Research and Development Projects need to be
completed independently of the GAPC as soon as practical.
5.2 Confidentiality
(A) It is recognized that this agreement will be disclosed as part of the
contemplated IPO of Delphi.
The above Policy Statement is supported and agreed to by the GMPC and by Delphi:
President Council of General Motors Corporation

     
/s/ Harry J. Pearce
 
   

Date: August 6, 1998

4



--------------------------------------------------------------------------------



 



(FLOW CHART) [k46850k4685031.gif]





--------------------------------------------------------------------------------



 



(GM LOGO) [k46850k4685030.gif]

        Inter-Organization

     
Date:
  November 5, 1998
 
   
Subject
  Fuel Cell Agreement
 
   
To.
  J. T. Battenberg III
 
   
From:
  H. J. Pearce

This is in reply to your request that GM provide a side letter to document and
explain what actions will be taken to insure the intent of the GM President’s
Council that Delphi receive an equitable return on its investment in GM’s Fuel
Cell Program. The Delphi investment refers to the contribution by Delphi in
November 1997 of its intellectual property and advanced engineering resources on
fuel cells to the Global Alternative Propulsion Center (GAPC).
As indicated in my August 6, 1998, arbitration of the original fuel cell
agreement, GM recognizes that Delphi may require technical assistance, resources
and support from GM to competitively manufacture a minimum of 25% of the volume
for fuel cell components and sub-systems that Delphi wants to and is able to
manufacture. Accordingly, the following actions will be taken by GM to support
Delphi in this regard:

1.   A non-exclusive license to the presently-existing GAPC technology portfolio
shall be provided to Delphi in respect of the fuel cell subsystem (i.e., the
fuel processor, suck sub-system integration auxiliary components, sensors and
controls) consistent with Delphi’s research and development activities prior to
the formation of the GAPC. This license can only be utilized by Delphi to meet
GM’s production requirements. Any enablement to commercialize these sub-systems
outside of GM would require the prior consent of GM.

2.   Going forward, Delphi will have the opportunity to participate in all
elements of the fuel cell subsystem development at GAPC. Such participation will
require that GAPC provide Delphi with access to its development activities and
that Delphi fully contribute the necessary resources and participants to further
the development of this activity.       Provided that Delphi cooperates on this
basis as a preferred development partner, it is the expectation of WWP that
Delphi will be awarded a minimum of 25% of the volume for those sub-systems and
components which have been so co-developed, it is the intention of both GM and
Delphi that by having Delphi work together closely as a preferred development
partner, all QSP targets will be met or exceeded.

3.   In recognition of the unique position Delphi will enjoy as a preferred
development partner so that it can receive an equitable return on its prior
investment in the program, GM will make its best effort to make available
third-party technology licensed or purchased by GAPC to Delphi so that the
minimum 25% volume commitment can be achieved. Such technology shall not be
utilized to enable any entity outside of GM without the prior consent of GM.
Delphi is obligated to work closely with GAPC to insure and third-party concerns
on confidentiality, enablement, etc., are addressed.

The foregoing represents the basic elements of GM support to be provided to
Delphi to insure that the objectives of the GM/Delphi fuel cell agreement are
achieved.
c: H. R. Kutnee
General Motors Corporation           100 Renaissance Center      P.O. Box 100
      Delphi Michigan 46265-1000

 



--------------------------------------------------------------------------------



 



Schedule L — Licensed Software Tools

     
Cal-DS
  Calibration Development System This is a configuration management system for
calibration data. Among its functions are receiving a software bundle from DDE
for a new version of released software; revision control of calibration data,
transferring calibration data values from one software version to another; and
releasing production calibration data back into the Delco Electronics
Corporation Software Release system for use by Manufacturing, Assembly Plants,
Service, etc.
 
   
DSDS
  Distributed Software Development System
This is configuration management system for software development. It provides
version control of software modules; build control of software programs;
automated dependency information, etc.
 
   
Modula-GM
  This is a custom software language developed for Delco Electronics Corporation
by Intermetrics, Inc. for development of software for embedded systems. Its use
is gradually being phased out in favor of C.
 
   
CalDef
  This is a custom language used within a C program to define calibration
constants in a syntax which can be read by the i61gen tool.
 
   
i61gen
  This tool reads output files from C compilers and linkers along with
information found in the CalDef portions of C programs and outputs an IEEE69S
compatible file. This generated file is then used by tools such as Cal-DS and
CalTools (owned by EDS) which are needed in the calibration development
activities.
 
   
CalRel
  This is a tool which generates a “software bundle” which is then input to Cal-
DS. Essentially this is the link between the software development activity and
the calibration development activity.

 



--------------------------------------------------------------------------------



 



Schedule M — Infringement Suits and Claims

     
(1)
  LucasVarity, U.S. Patent No. 5,575,358, Brake Caliper
 
   
(2)
  Denso, U.S. Patent Nos. 4,926,076, 4,549,103, CS130D Generator
 
   
(3)
  Autosmart Light Switches. Inc., U.S. Patent Nos. 5,614,788, 5,438,237,
5,185,558, 5,136,209, 4,956,562, Rainsense components
 
   
(4)
  Matsushita Electric Industrial Co. Ltd., U.S. Patent Nos. 4,314,870,
4,312,692, mounting electronic components
 
   
(5)
  RPI. Inc., U.S. Patent No. 5,773,983, Electrical Transfer Switch
 
   
(6)
  Martell, U.S. Patent Nos. 4,949,067, 4,785,282, Caution Light System
 
   
(7)
  Li, U.S. Patent No. 4,946,800, CMOS Submicron Process
 
   
(8)
  Thomson Consumer Electronics Sales GmBH, German Patent Nos. DE 3309406, DE
3432848, 3448043, European Patent Nos. EP 0294511, 0293464, 0233967, and
corresponding patents, German Trademark Registration Nos. 1143239, 1145044 and
related registrations, Vehicle Radio Data Systems
 
   
(9)
  Saf-T-Net Co., U.S. Patent No. 4,523,178, Vehicle Panic Alarm
 
   
(10)
  Ergenix, Inc., trademark infringement for Delphi use of “Ergenix”
 
   
(11)
  Takata Restraints Systems, U.S. Patent No. 5,110,647, Layer Molded SIR Covers
 
   
(12)
  Gain Technologies, several U.S. Patents relating to gas assisted injection
molding
 
   
(13)
  Patent Holding Co., U.S. Patent Nos. 5,501,485, 5,498,026, Air Bag Covers
 
   
(14)
  Takata Restraints Systems, U.S. Patent No. 5,060,971, Air Bag Cover Tear Seam
 
   
(15)
  Autoliv, Patent No. WO96/26087, Head Air Bag Assemblies
 
   
(16)
  INA, European Patent No. 715 681, Tappet
 
   
(17)
  Toyoda Automatic Loom Works. Ltd., Japanese Patent Nos. 2 6 11 382, 1 515 118,
and 1 511 797, Laid Open European Patent Application No. 0 713 972, Compressor
(CVC)
 
   
(18)
  Modine, U.S. Patent No. 4,887,588, European Patent No. 0219 974B1, Condenser
technology
 
   
(19)
  Rhodia, French Patent EP 0207857, powder consisting of ceria, zirconia, and
lanthanum oxide
 
   
(20)
  Fruedenberg, DE Patent No. 42 29 110 Cl, Solenoid Valve for Canister Purge
 
   
(21)
  Honeywell, U.S. Patent Nos. DES 339,995, 5,279,155, 4,914,947, 4,856,328,
4,825,693, 4,683,159, 4,651,564, 4,624,137, 4,581,928, 4,556,320, 4,501,144,
4,478,077, 4,472,239, Bidirectional Air Flow Meter
 
   
(22)
  Clifford Electronics, U.S. Patent Nos. 5,650,774, 4,383,242, Vehicle Security
Systems
 
   
(23)
  Perfection Spring and Stamping/Exacto, U.S. Patent No. 4,489,327, Return
Spring
 
   
(24)
  Mantuuruk, Trade Secret, cold forming of valve lifters
 
   
(25)
  McDoueal, U.S. Patent Nos. 4,471,737, 4,718,381, 4,809,662, 4,960,093,
4.993,371, 5,029,567, 5,085,192, 5,133,322, Engine cylinder knock sensing with
window sensing including global control

 



--------------------------------------------------------------------------------



 



Schedule N — Engineering Documents
(3 pages attached)

 



--------------------------------------------------------------------------------



 



Eng. Doc. Types

      Document     Type   Description
Customer Reqmt’s — Vehicle & System
  Characteristics of specific parts or systems
FMEA (Design & Process)
   
Eng. Systems Source Code
  Product Source Code
Engineering Center Layouts
  Facility
Equip. Calibration (Lab)
   
Gauge Qualification Reports (Production)
  Done continuous
Machine Qualification Reports
  Done initially
Forms — Master Index
   
Intellectual Property Info
   
Meeting Minutes
  Any minutes responsible by eng.
Design Review records
  Delphi PDP
Gate Review records
  Delphi PDP
Organization Charts
   
PPAP
   
Procedures
     
Process Flow Chart
  Flow diagram of equipment used to create a part  
Product Test Reports
     
Product Validation Plans
  Validation: Ensuring your product performs to
the expected requirements in the customer use
environment
Product Validation Results
  Summary of the results of appropriate testing,
 
  analysis, etc.
 
  Virtual Document linking to many diff.
Validation File
  documents
 
  Verification: Design outputs meet
Design Verification Plan/Results
  specifications listed in customer req.
Technical / Business Reports
   
Presentations Tech. and Bus.
   
Validation Test/Software Algorithms
  LAB tests
Production Test/Software Algorithms
  Production tests
Warranty Analysis Reports
   
Project Plans / Schedules
   
Project Folder (Notebook)
  Virtual Document of many different documents
Process Routings
  Routing of material through product creation
Customer Supplied CAD Data
   
Design Analysis Model/Data
   

Page 1

 



--------------------------------------------------------------------------------



 



Eng. Doc. Types

     
Analysis Source Code
  Custom code
Analysis executables
  Custom executables
EBOM (a.k.a. ABL, parts list, stock lists)
   
Equip./Tooling Design 2D CAD
   
Equip/Tooling Design Math Data
   
Product Design 2D CAD
   
Product Design Math Data
   
Design Analysis Reports / Findings
   
Equip/Tooling Drawings/Images
   
Product Design Drawings/Images
   
Product Action Authorization
   
Engineering Release
  Product Release
Change Authorization
  Product change authorization (EWO)
Work Orders/Requests
  Financial & Work description
Process Control Plans
   
Eng. Sale Samples Orders/Shipping Doc.s
   
Purchasing Requisitions
  Description of what you ordered
Eng. Forecast (Financial, etc.)
   
BOP (level 1,2,3)
     
Test Incident Reports
  Global, issue resolution team is working on this
Quality Control Instructions (QCI)
   
 
  pertaining to the quality requirements related to
Quality Specifications (referenced on product dwgs)
  end product
 
  pertaining to the build process of end product
Process Specifications
  includes Mixed specifications
 
  pertaining to the test requirements that parts
Test Specifications (referenced on product dwgs)
  must meet
 
  End Product Material Specifications, Material
Material Specifications (referenced on product dwgs)
  spec group is working on this
 
  Along with M-Specs, material description for
 
  ordering, Material spec group is working on
Purchase specifications
  this
 
  pertaining to the equipment to build parts. End-
Equipment Specifications
  product testing equipment
Tooling Specifications
  pertaining to the tooling to build parts
 
  pertaining to the controls on equipment used to
Controls Specifications
  build parts
 
  inputs to drive outputs described in
Requirements Templates
  cust/vehicle specifications

Page 2

 



--------------------------------------------------------------------------------



 



Eng. Doc. Types

     
Delphi PDP Documents
  Product Development Process
Process Layout
  Physical arrangement of equipment
PSPT
   
Spare Parts List
  Spare parts related to mfg. equipment
PM Plans
  Preventative Maintenance
 
  Reports done comparing our product/process
Technical Benchmarking Reports
  to competitors  
Standards
   
Regulatory St’ds (MVSS, etc.)
   
 
  Common requirements far all parts supplied to
Customer Specifications (GM, Chrysler, Ford, Opel, Toyota, .....)
  customer
Specifications: .(SAE, ASTM, AA, )
   
Design Standards
   
Legal Standards
   
International Standards (ISO, JASCO, .....)
   
QS-9000 Standard
   
GP Standards
   
GMUTS Standards
   

Page 3

 



--------------------------------------------------------------------------------



 



Master Restructuring Agreement
Exhibit 5.01(a)(xiv)
Real Estate Assignment and Assumption Agreements

 



--------------------------------------------------------------------------------



 



EXHIBIT 5.01(a)(xiv)
Real Estate-Related Assignment and Assumption Agreements

1.   Assignment and Assumption between General Motors Corporation (“GM”) and
Delphi Automotive Systems LLC (“DAS”), dated December 10, 1998, with respect to
Lease between 1401 Troy Associates Limited Partnership, as Landlord, and GM, as
Tenant, dated June 1,1989, as amended, covering premises located at 1401 Crooks
Road, Troy, Michigan   2.   Assignment and Assumption between GM and DAS, dated
December 10, 1998, with respect to Warehouse Building Lease between Opus South
Corporation, as Landlord, and GM, as Tenant, dated February 1, 1994, as amended,
covering premises located at Butterfield Trail Industrial Park, El Paso, Texas  
3.   Assignment of Lease and Termination of Sublease Agreement between GM and
DAS, dated May 28, 1999, with respect to Sublease between GM, as Sublessor, and
DAS, as Sublessee, dated December 10, 1998 (under prime lease between Detroit
and Mackinac Railway Company, as Lessor, and GM, as Lessee, dated June 26,
1998), covering premises located at 12501 East Grand River Avenue, Brighton,
Michigan   4.   Assignment and Assumption between GM and DAS, dated December 10,
1998, with respect to Lease between John E. Benz, as Landlord, and GM, as
Tenant, dated September 28, 1998, covering premises located at 3535 Kettering
Boulevard, Moraine, Ohio   5.   Assignment and Assumption between GM and DAS,
dated December 10, 1998, with respect to Lease between Orix GF Warren Venture,
as Landlord, and GM, as Tenant, dated November 26, 1997, covering the Delphi
Packard Electric Systems Research Building located in Warren, Ohio   6.  
Assignment and Assumption between GM and DAS, dated December 10, 1998, with
respect to Lease Agreement between The Industrial Development Board of the City
of Athens, as Landlord, and GM, as Tenant, dated April 1, 1975, as amended,
covering the Water Pollution Facility located in Limestone County, Alabama   7.
  Assignment and Assumption between GM and DAS, dated December 10, 1998, with
respect to Lease Agreement between The Industrial Development Board of the City
of Athens, as Landlord, and GM, as Tenant, dated September 1, 1977, as amended,
covering Plants 21 and 22 located at U.S. Highway 31 North, Limestone County,
Alabama

 



--------------------------------------------------------------------------------



 



8.   Assignment and Assumption between GM and DAS, dated December 10, 1998, with
respect to Lease Agreement between The Industrial Development Board of the City
of Athens, as Landlord, and GM, as Tenant, dated May 1, 1974, as amended (the
“May 1, 1974 Lease Agreement”), originally covering approximately 319.1736 acres
of land and buildings constructed thereon in Limestone County, Alabama;   9.  
Assignment and Assumption between GM and DAS, dated February 16, 2007, with
respect to Additional Equipment Lease Agreement between The Industrial
Development Board of the City of Athens, as Landlord, and GM, as Tenant, dated
September 1,1977, covering certain items of machinery and equipment for use in
the buildings in Limestone County, Alabama leased pursuant to the May 1, 1974
Lease Agreement   10.   Assignment and Assumption between GM and DAS, dated
December 10, 1998, with respect to Lease between The Industrial Development
Board of the City of Athens, as Landlord, and GM, as Tenant, dated August 8,
1975, as amended, covering approximately 22.1 acres of land in Limestone County,
Alabama   11.   Assignment and Assumption between GM and DAS, dated December 10,
1998, with respect to Lease Agreement between The Industrial Development Board
of the City of Athens, as Landlord, and GM, as Tenant, dated September 1,1977,
as amended, covering approximately 70,2824 acres of land and buildings
constructed thereon in Limestone County, Alabama   12.   Assignment and
Assumption between GM and DAS, dated February 16, 2007, with respect to Lease
Agreement between The Industrial Development Board of the City of Athens, as
Landlord, and GM, as Tenant, dated December 1,1981, as amended, covering
machinery and equipment and additions to the buildings pursuant to the
May 1,1974 Lease Agreement

 



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION
     Know all men by these presents that for good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, GENERAL MOTORS
CORPORATION, whose address is 3044 West Grand Boulevard, Detroit, Michigan 48202
(“Assignor”), hereby assigns, upon the terms and conditions herein contained, to
DELPHI AUTOMOTIVE SYSTEMS LLC, whose address is 5725 Delphi Drive, Troy,
Michigan 48098 (“Assignee”) its entire right, title and interest, as Tenant, in
and to that certain Lease more particularly described on Exhibit “A” hereto (the
“Lease”). The terms and conditions above referred to are as follows:
     A. This Assignment shall be effective as of January 1,1999 (the “Effective
Date”).
     B. Assignee hereby assumes and agrees to perform all of the obligations of
Tenant under the Lease from and after the Effective Date.
     C. Assignor shall indemnify Assignee, its officers, directors,
stockholders, representatives, agents and employees and save them harmless from
and against any and all claims, actions, damages, liability, costs and expenses,
including reasonable attorney’s fees, in connection with any obligations of
Tenant under the Lease and all losses, including loss of life, personal injury
and/or damage to property, arising from or out of any occurrence in, upon or at
the premises covered by the Lease arising prior to the Effective Date.
     D. Assignee shall indemnify Assignor, its officers, directors,
stockholders, representatives, agents and employees and save them harmless from
and against any and all claims, actions, damages, liability, costs and expenses,
including reasonable attorney’s fees, in connection with any obligations of
Tenant under the Lease and all losses, including loss of life, personal injury
and/or damage to property, arising from or out of any occurrence in, upon or at
the premises covered by the Lease from and after the Effective Date.
Dated: DEC 10, 1998

                  GENERAL MOTORS CORPORATION    
 
           
/s/ C. P. Schwartz
  By:   /s/ John J. Dues    
 
     
 
General Director    
 
      World wide Real Estate    
 
                DELPHI AUTOMOTIVE SYSTEMS LLC    
 
           
/s/ [ILLEGIBLE]
  By:  
/s/ Edward J. O’Neill
   
 
  Its:   Director Real Estate    
 
     
 
        EXECUTION RECOMMENDED
WORLDWIDE REAL ESTATE
 
 
           
 
  By:   /s/ C. P. Schwartz
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
Lease between 1401 TROY ASSOCIATES LIMITED PARTNERSHIP, as Landlord, and GENERAL
MOTORS CORPORATION, as Tenant, dated June 1,1989, as amended, covering premises
at 1401 Crooks Road, Troy, Michigan.

 



--------------------------------------------------------------------------------



 



(GM LOGO) [k46850k4685032.gif]
January 25,1999
VIA CERTIFIED MAIL
1401 Troy Associates Limited Partnership
200 Franklin Center
29100 Northwestern Highway
Southfield, Michigan 48034

RE:   Assignment of Lease
Assignor: General Motors Corporation
Assignee: Delphi Automotive Systems LLC
1401 Crooks Road Troy, MI.
GMC File No. REl4159

Dear Sir/Madam;
This is to inform you that Delphi Automotive Systems, formerly a division of
General Motors Corporation, has recently become a separate legal entity known as
Delphi Automotive Systems LLC.
Effective January 1, 1999, General Motors Corporation has assigned its interest
in the above referenced Lease to Delphi Automotive Systems LLC. A photocopy of
the Assignment and Assumption document is enclosed for your records.
Please direct any future notices in connection with the above referenced Lease
to Delphi Automotive Systems LLC at the following address:
Delphi Automotive Systems LLC
5725 Delphi Drive
Troy, Michigan 48098
Attn: Assistant Corporate Counsel-Commercial Practice
Thank you for your attention to this matter. Please contact me at
(313) 556-[ILLEGIBLE] if you require any further information.
Very truly yours,
/s/ Betty Stichler         
Betty Stichler
cc: Edward O’Neill
Worldwide Real Estate • 485 W. Milwaukee Avenue — Detroit Michigan 48202 —
(313)556-5000 • Fax — [ILLEGIBLE]

 



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION
     Know all men by these presents that for good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, GENERAL MOTORS
CORPORATION, whose address is 3044 West Grand Boulevard, Detroit, Michigan 48202
(“Assignor”), hereby assigns, upon the terms and conditions herein contained, to
DELPHI AUTOMOTIVE SYSTEMS LLC, whose address is 5725 Delphi Drive, Troy,
Michigan 48098 (“Assignee”) its entire right, title and interest, as Tenant, in
and to that certain Lease more particularly described on Exhibit “A” hereto (the
“Lease”). The terms and conditions above referred to are as follows:
     A. This Assignment shall be effective as of January 1, 1999 (the “Effective
Date”).
     B. Assignee hereby assumes and agrees to perform all of the obligations of
Tenant under the Lease from and after the Effective Date.
     C. Assignor shall indemnify Assignee, its officers, directors,
stockholders, representatives, agents and employees and save them harmless from
and against any and all claims, actions, damages, liability, costs and expenses,
including reasonable attorney’s fees, in connection with any obligations of
Tenant under the Lease and all losses, including loss of life, personal injury
and/or damage to property, arising from or out of any occurrence in, upon or at
the premises covered by the Lease arising prior to the Effective Date.
     D. Assignee shall indemnify Assignor, its officers, directors,
stockholders, representatives, agents and employees and save them harmless from
and against any and all claims, actions, damages, liability, costs and expenses,
including reasonable attorney’s fees, in connection with any obligations of
Tenant under the Lease and all losses, including loss of life, personal injury
and/or damage to property, arising from or out of any occurrence in, upon or at
the premises covered by the Lease from and after the Effective Date.
Dated: December 10, 1998

                 
 
                        GENERAL MOTORS CORPORATION    
 
               
/s/ C. P. Schwartz
 
      By:   /s/ John J. Dues
 
JOHN J. DUES, General Director    
 
          Worldwide Real Estate    
 
 
                        DELPHI AUTOMOTIVE SYSTEMS LLC    
 
               
/s/ [ILLEGIBLE]
 
      By:   /s/ Edward J. O’Neill
 
   
 
      Its:   Director Real Estate               EXECUTION RECOMMENDED
WORLDWIDE REAL ESTATE    
 
 
               
 
      By:   /s/ Conrod P. Schwartz
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
Warehouse Building Lease by and between Opus South Corporation, as Landlord, and
GENERAL MOTORS CORPORATION, as Tenant, dated February 1,1994, as amended,
covering premises at Butterfield Trail Industrial Park, El Paso, Texas.

 



--------------------------------------------------------------------------------



 



ASSIGNMENT OF LEASE AND
TERMINATION OF SUBLEASE AGREEMENT
     THIS AGREEMENT, made and entered into this 28th day of May, 1999, by and
between General Motors Corporation, a Delaware corporation, whose address is
3044 West Grand Boulevard, Detroit, Michigan 48202 (“GM”), and Delphi Automotive
Systems, LLC, a Delaware limited liability company whose address is 5725 Delphi
Drive, Troy, MI 48098 (“Delphi”).

WITNESSETH:
     WHEREAS, GM, as Lessee, did hereto before enter into a Lease dated June 26,
1998, with Detroit and Mackinac Railway Company, as Lessor, (the “Lease”),
covering premises consisting of a 178,560 square foot office, light industrial,
warehouse facility commonly known as 12501 East Grand River Avenue, Brighton,
Michigan (the “Premises”), which Premises are move particularly described in the
Lease;
     WHEREAS, GM and Delphi did heretofore enter into a certain Sublease dated
December 10, 1998 (the “Sublease”) covering the Premises; and
     WHEREAS, the parties hereto are presently desirous of cancelling and
terminating the Sublease and, in addition, are desirous of entering into an
agreement in which GM shall assign its interest in the Lease to Delphi.
     NOW, THEREFORE, for and in consideration of the covenants herein contained
and other good and valuable considerations, the receipt and adequacy of which
are confessed by each of the parties hereto, it is agreed as follows:
     1. The Sublease shall be and the same is hereby cancelled and terminated
effective as of the date of this Agreement.

 



--------------------------------------------------------------------------------



 



     2. As of the date of this Agreement, GM does hereby assign all of its
right, title and interest in the Lease unto Delphi, and Delphi does hereby
assume all of the terms, covenants and conditions of GM as Lessee under the
Lease arising from and after the effective date of such assignment.
     3. This Agreement is contingent upon the Lessor under the Lease consenting
to the above assignment of the Lease.
     IN WITNESS WHEREOF, the parties hereto have signed this Agreement on the
day and year first above written and declare this Agreement to be binding on
them, their respective successors and permitted assigns.
IN THE PRESENCE OF:

                 
 
                        GENERAL MOTORS CORPORATION,
a Delaware corporation    
 
               
 
/s/ [ILLEGIBLE]
      By:   /s/ Conrod P. Schwartz
 
   
 
[ILLEGIBLE]
      Its:  
 
Director    
 
                        DELPHI AUTOMOTIVE SYSTEMS, L.L.C.,
a Delaware limited liability company    
 
               
/s/ [ILLEGIBLE]
 
[ILLEGIBLE]
      By:
Its:   /s/ Edward J. O’Neill
 
Director, Real Estate    
 
                        EXECUTION RECOMMENDED
DELPHI REAL ESTATE    
 
               
 
      By:   /s/ Conrod P. Schwartz
 
   

 



--------------------------------------------------------------------------------



 



CONSENT OF LESSOR
     The undersigned, Detroit & Mackinac Railway Company, does hereby consent to
the assignment of General Motors Corporation’s interest in the Lease dated
June 26, 1998, for 12501 East Grand River Avenue, Brighton, Michigan, to Delphi
Automotive Systems, LLC.

                 
 
                IN THE PRESENCE OF:       DETROIT & MACKINAC RAILWAY COMPANY,
a Michigan railroad corporation    
 
               
/s/ Jennifer M. Johnson
 
JENNIFER M. JOHNSON
      By:
Its:   /s/ [ILLEGIBLE]
 
VICE PRESIDENT    
 
               
/s/ B. Lynn Straebel
 
B. LYNN STRAEBEL
               

 



--------------------------------------------------------------------------------



 



12501 East Grand Rivez Avenue,
Brighton, Michigan
SUBLEASE
     THIS SUBLEASE, made this 10 day of December, 1998, by and between GENERAL
MOTORS CORPORATION, a Delaware corporation, whose address is 3044 West Grand
Boulevard, Detroit, Michigan 48202 (hereinafter referred to as “Sublessor”) and
DELPHI AUTOMOTIVE SYSTEMS LLC, a Delaware limited liability company, whose
address is 5725 Delphi Drive, Troy, Michigan 48098 (hereinafter referred to as
“Subtenant”).
W I T N E S S E T H:
     WHEREAS, Detroit & Mackinac Railway Company (hereinafter referred to as the
“Prime Landlord”), as lessor, and Subtenant, as lessee, entered into that
certain lease dated June 26, 1998, covering property commonly known as 12501
East Grand River Avenue, Brighton, Michigan (such Lease is hereinafter referred
to as the “Prime Lease” and the premises covered thereby are hereinafter
referred to as the “Premises”); and
     WHEREAS, Sublessor wishes to sublet the Premises to Subtenant and Subtenant
wishes to sublease the same from Sublessor upon all of the terms and provisions
herein set forth.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:
     1. (a) Sublessor hereby subleases to Subtenant and Subtenant hires from
Sublessor the Premises for a term which commences January 1, 1999 (hereinafter
referred to as the “Commencement Date”) and expires June 29, 2001.
          (b) Sublessor hereby grants Subtenant the right to extend the term of
this Sublease for (i) the period from June 30, 2001, to June 29, 2002, (ii) the
period from June 30, 2002, to June 29, 2003, (iii) the period from June 30,
2003, to June 29, 2006, and (iv) the period from June 30, 2006, to June 29,
2008, upon the terms, conditions and rents contained in this Sublease. Subtenant
shall exercise such right, if at all, by written notice to Sublessor at least
six (6) months prior to the expiration of then current term of this Sublease. If
Subtenant shall fail to exercise any such right, all such subsequent rights to
so extend hereunder shall be of no further force or effect.
     2. Sublessor shall be deemed to have delivered the Premises to Subtenant on
the Commencement Date and Subtenant shall be deemed to have accepted the same in
its then “as is, where is” condition.
     3. The parties agree that this Sublease shall be subject and subordinate to
all of the terms, covenants, conditions and provisions of the Prime Lease and to
all the title and other matters to which the Prime Lease is subject or
subordinate. A copy of the Prime Lease has been delivered to and examined by
Subtenant.

 



--------------------------------------------------------------------------------



 



     4. (a) The terms, covenants, conditions and provisions in the Prime Lease
(including, but not limited to, the rents and other charges and the remedies
provided thereunder) are incorporated herein by reference, and shall, as between
Sublessor and Subtenant, constitute the terms, covenants, conditions and
provisions of this Sublease, except to the extent that they are inapplicable to,
inconsistent with, or modified by the provisions of this Sublease. The parties
agree to observe and perform the terms, covenants, conditions and provisions on
their respective parts to be observed and performed hereunder, including, but
not limited to, those terms, covenants, conditions and provisions of the Prime
Lease which are incorporated herein.
          (b) Subtenant shall, in no case, have any rights in respect of the
Premises greater than Sublessor’s rights under the Prime Lease.
          (c) To the extent the performance by Sublessor of any of the terms and
conditions of this Sublease upon the Sublessor’s part to be performed are
subject and dependent upon the performance by the Prime Landlord under the Prime
Lease of the terms, covenants, conditions and provisions, expressed or implied,
of the Prime Lease on the part of the Prime Landlord under the Prime Lease to be
performed, Sublessor shall be under no obligation or liability whatsoever to the
Subtenant in the event that the Prime Landlord shall fail to perform any of such
terms or conditions contained therein on the part of the Prime Landlord to be
performed, but Sublessor shall take all reasonable actions to cause the Prime
Landlord to so perform such obligations.
          (d) Sublessor agrees that it will not enter into any modification,
termination or other agreement or take any action with respect to the Prime
Lease that would terminate the Prime Lease or prevent or materially and
adversely affect the use by Subtenant of the Premises in accordance with the
terms of this Sublease or materially increase the obligations or liabilities
(financial or otherwise) of Subtenant hereunder; provided, however, that
Sublessor reserves the right to terminate the Prime Lease (and this Sublease)
pursuant to the terms of the Prime Lease, including, without limitation, upon
fire and condemnation but not upon the default of the Prime Landlord.
     5. Subtenant will indemnify and hold Sublessor and the Prime Landlord
harmless from and against all losses, costs, damages, expenses and liability,
including, but not limited to, reasonable attorneys’ fees, which Sublessor
and/or the Prime Landlord may incur or pay out by reason of any injury to
persons or property occurring in, on or about the Premises, or by reason of any
breach or default hereunder on Subtenant’s part or by reason of any work done in
or to the Premises or any act or negligence on the part of Subtenant.
     6. Nothing contained in this Sublease shall be construed to create privity
or estate or of contract between Subtenant and the Prime Landlord. Subtenant
shall not do or permit to be done any act or thing which will constitute a
breach or violation of any of the terms, covenants, conditions or provisions of
the Prime Lease.
     7. Subtenant will cause Sublessor and the Prime Landlord to be listed as an
additional insured on all public liability, property damage and fire and
extended coverage insurance procured by Subtenant relating to the Premises.
Sublessor and Subtenant each hereby

2



--------------------------------------------------------------------------------



 



releases and discharges the other and Subtenant releases the Prime Landlord of
and from any liability whatsoever hereafter arising from loss, damage or injury
caused by fire or other casualty.
     8. During the continuance of this Sublease, Subtenant shall pay the rent
and other charges payable under the Prime Lease directly to the Prime Landlord
in lawful money of the United States, as agent for and on behalf of Sublessor.
     9. Subtenant shall not cause or suffer to be caused any releases or
threatened releases of hazardous or solid waste materials or constituents,
contaminants, pollutants, petroleum or petroleum products (including derivatives
or fractions thereof) or hazardous substances (“Hazardous Material”), as defined
under any applicable federal, state or local environmental law (“Environmental
Law”), in, on or about the Premises, and otherwise shall not cause, contribute
to, exacerbate or suffer any other person to cause, contribute to or exacerbate
any contamination of the ground surface, soil, air, groundwater, surface water,
buildings or improvements in, on or about the Premises. In the event of a breach
of this Paragraph 9, Subtenant shall promptly notify Sublessor and, at its sole
cost and in cooperation with Sublessor, shall promptly take all action(s)
necessary under and in compliance with applicable Environmental Law to restore
the Premises to their condition prior to such breach. If Subtenant fails to
promptly take such action(s), Sublessor may take such action(s) at Subtenant’s
sole cost. Subtenant shall indemnify and defend Sublessor with respect to all
releases or threatened releases of Hazardous Material or contamination otherwise
caused, contributed to or exacerbated in, on or about the Premises in breach of
this Paragraph 9.
     10. Sublessor’s refusal to consent to or approve any matter or thing,
whenever Sublessor’s consent or approval is required under the terms of this
Sublease, shall be deemed reasonable if, inter alia, the Prime Landlord has
refused to give such consent or approval.
     11. (a) Notices and other communications hereunder shall be in writing and
shall be given or made by certified mail addressed to the parties at their
respective addresses set forth above, or at any other address which either party
may hereafter designate for such purpose by a written notice.
          (b) Subtenant shall promptly deliver to Sublessor copies of all
notices received by Subtenant from the Prime Landlord and copies of all notices
served upon the Prime Landlord under the terms of the Prime Lease.
     12. If for any reason the term of the Prime Lease is terminated prior to
the expiration date of this Sublease, this Sublease shall thereupon be
terminated and Sublessor shall not be liable to Subtenant by reason thereof,
unless such termination shall have been effected because of the breach or
default of the Sublessor under the Prime Lease.
     13. Notwithstanding anything contained in the Prime Lease to the contrary,
Subtenant shall not by operation of law or otherwise assign, sublet, mortgage,
pledge or otherwise encumber this Sublease, without the prior written consent of
the Sublessor in each instance, which approval shall not be unreasonably
withheld. Any assignment or subletting, or purported

3



--------------------------------------------------------------------------------



 



assignment or subletting without such consent shall be void and of no effect.
Notwithstanding such assignment or subletting, Subtenant shall not be released
from any and shall perform all obligations imposed upon Subtenant hereunder.
     14. This Sublease shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, successors in interest and
assigns.
     IN WITNESS WHEREOF, the parties hereto have hereunto set their hands the
day and year first above written.

                 
 
                WITNESS:       SUBLESSOR:    
 
                        GENERAL MOTORS CORPORATION,
a Delaware corporation    
 
               
/s/ C. P. Schwartz
 

/s/ [ILLEGIBLE]
 
      By:   /s/ John J. Dues
 
John J. Dues
General Director, Worldwide Real Estate    
 
                        EXECUTION RECOMMENDED
WORLDWIDE REAL ESTATE    
 
               
 
      By:   /s/ C. P. Schwartz
 
   
 
                        SUBTENANT:    
 
                        DELPHI AUTOMOTIVE SYSTEMS LLC,
a Delaware limited liability company    
 
               
/s/ [ILLEGIBLE]
 

 
      By:   /s/ Edward J. O’Neill
 
Edward J. O’Neill
Director, Real Estate    
 
             

4



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION
     Know all men by these presents that for good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, GENERAL MOTORS
CORPORATION, whose address is 3044 West Grand Boulevard, Detroit, Michigan 48202
(“Assignor”), hereby assigns, upon the terms and conditions herein contained, to
DELPHI AUTOMOTIVE SYSTEMS LLC, whose address is 5725 Delphi Drive, Troy,
Michigan 48098 (“Assignee”) its entire right, title and interest, as Tenant, in
and to that certain Lease more particularly described on Exhibit “A” hereto (the
“Lease”). The terms and conditions above referred to are as follows:
     A. This Assignment shall be effective as of January 1, 1999 (the “Effective
Date”).
     B. Assignee hereby assumes and agrees to perform all of the obligations of
Tenant under the Lease from and after the Effective Date.
     C. Assignor shall indemnify Assignee, its officers, directors,
stockholders, representatives, agents and employees and save them harmless from
and against any and all claims, actions, damages, liability, costs and expenses,
including reasonable attorney’s fees, in connection with any obligations of
Tenant under the Lease and all losses, including loss of life, personal injury
and/or damage to property, arising from or out of any occurrence in, upon or at
the premises covered by the Lease arising prior to the Effective Date.
     D. Assignee shall indemnify Assignor, its officers, directors,
stockholders, representatives, agents and employees and save them harmless from
and against any and all claims, actions, damages, liability, costs and expenses,
including reasonable attorney’s fees, in connection with any obligations of
Tenant under the Lease and all losses, including loss of life, personal injury
and/or damage to property, arising from or out of any occurrence in, upon or at
the premises covered by the Lease from and after the Effective Date.
Dated: December 10, 1998

                 
 
                        GENERAL MOTORS CORPORATION    
 
               
/s/ C. P. Schwartz
 
      By:   /s/ John J. Dues
 
JOHN J. DUES, General Director    
 
 
          Worldwide Real Estate    
 
                        DELPHI AUTOMOTIVE SYSTEMS LLC    
 
               
/s/ [ILLEGIBLE]
 
      By:
Its:   /s/ Edward J. O’Neill
 
Director Real Estate    
 
 
                        EXECUTION RECOMMENDED
WORLDWIDE REAL ESTATE    
 
               
 
      By:   /s/ C. P. Schwartz
 
   





--------------------------------------------------------------------------------



 



EXHIBIT “A”
Lease between JOHN E. BENZ, as Landlord, and GENERAL MOTORS CORPORATION, as
Tenant, dated September 28,1998, covering premises at 3535 Kettering Boulevard,
Moraine, Ohio.





--------------------------------------------------------------------------------



 



(GM LOGO) [k46850k4685032.gif]
January 25,1999
VIA CERTIFIED MAIL
Mr. John E. Benz
C/O John E. Benz & Co.
3017 Exchange Court, Suite A
West Palm Beach, Florida 33409

RE:   Assignment of Lease
Assignor: General Motors Corporation
Assignee: Delphi Automotive Systems LLC
3535 Kettering Moraine, Ohio
GMC File No. RE 22129

Dear Mr. Benz;
This is to inform you that Delphi Automotive Systems, formerly a division of
General Motors Corporation, has recently become a separate legal entity known as
Delphi Automotive Systems LLC.
Effective January 1, 1999, General Motors Corporation has assigned its interest
in the above referenced Lease to Delphi Automotive Systems LLC. A photocopy of
the Assignment and Assumption document is enclosed for your records.
Please direct any future notices in connection with the above referenced Lease
to Delphi Automotive Systems LLC at the following address:
Delphi Automotive Systems LLC
5725 Delphi Drive
Troy, Michigan 48098
Attn: Assistant Corporate Counsel-Commercial Practices
Thank you for your attention to this matter. Please contact me at (313) 556-2930
if you require any further information.
Very truly yours,
/s/ Betty Stichler                
Betty Stichler
cc: Edward O’Neill
Worldwide Real Estate • 485 W. Milwaukee Avenue — Detroit, Michigan 48202 —
(313)556-5000 • Fax (313)974-7227

 



--------------------------------------------------------------------------------



 



     (IMAGE) [k46850k4685033.gif]

 



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION
     Know all men by these presents that for good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, GENERAL MOTORS
CORPORATION, whose address is 3044 West Grand Boulevard, Detroit, Michigan 48202
(“Assignor”), hereby assigns, upon the terms and conditions herein contained, to
DELPHI AUTOMOTIVE SYSTEMS LLC, whose address is 5725 Delphi Drive, Troy,
Michigan 48098 (“Assignee”) its entire right, title and interest, as Tenant, in
and to that certain Lease more particularly described on Exhibit “A” hereto (the
“Lease”). The terms and conditions above referred to are as follows:
     A. This Assignment shall be effective as of January 1, 1999 (the “Effective
Date”).
     B. Assignee hereby assumes and agrees to perform all of the obligations of
Tenant under the Lease from and after the Effective Date.
     C. Assignor shall indemnify Assignee, its officers, directors,
stockholders, representatives, agents and employees and save them harmless from
and against any and all claims, actions, damages, liability, costs and expenses,
including reasonable attorney’s fees, in connection with any obligations of
Tenant under the Lease and all losses, including loss of life, personal injury
and/or damage to property, arising from or out of any occurrence in, upon or at
the premises covered by the Lease arising prior to the Effective Date.
     D. Assignee shall indemnify Assignor, its officers, directors,
stockholders, representatives, agents and employees and save them harmless from
and against any and all claims, actions, damages, liability, costs and expenses,
including reasonable attorney’s fees, in connection with any obligations of
Tenant under the Lease and all losses, including loss of life, personal injury
and/or damage to property, arising from or out of any occurrence in, upon or at
the premises covered by the Lease from and after the Effective Date.
Dated: December 10, 1998

                          GENERAL MOTORS CORPORATION    
 
               
/s/ C. P. Schwartz
 
      By:   /s/ John J. Dues
 
JOHN J. DUES, General Director
   
 
          Worldwide Real Estate    
 
               
 
                        DELPHI AUTOMOTIVE SYSTEMS LLC    
 
               
/s/ [ILLEGIBLE]
      By:   /s/ Edward J. O’Neill  
 
         
 
   
 
      Its:   Director Real Estate    
 
         
 
   
 
                        EXECUTION RECOMMENDED
WORLDWIDE REAL ESTATE    
 
               
 
      By:   /s/ C. P. Schwartz    
 
         
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
Lease between ORIX GF WARREN VENTURE, as Landlord, and GENERAL MOTORS
CORPORATION, as Tenant, dated November 26, 1997, covering 94,000 rentable square
feet of area in a building commonly known as the Delphi Packard Electric Systems
Research Building located in Warren, Ohio.


 



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION
     Know all men by these presents that for good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, GENERAL MOTORS
CORPORATION, whose address is 3044 West Grand Boulevard, Detroit, Michigan 48202
(“Assignor”), hereby assigns, upon the terms and conditions herein contained, to
DELPHI AUTOMOTIVE SYSTEMS LLC, whose address is 5725 Delphi Drive, Troy,
Michigan 48098 (“Assignee”) its entire right, title and interest, as Tenant,
including, but not limited to, Tenant’s option to purchase, in and to that
certain Lease more particularly described on Exhibit “A” hereto (the “Lease”).
The terms and conditions above referred to are as follows:
     A. This Assignment shall be effective as of January 1, 1999 (the “Effective
Date”).
     B. Assignee hereby assumes and agrees to perform all of the obligations of
Tenant under the Lease from and after the Effective Date.
     C. Assignor shall indemnify Assignee, its officers, directors,
stockholders, representatives, agents and employees and save them harmless from
and against any and all claims, actions, damages, liability, costs and expenses,
including reasonable attorney’s fees, in connection with any obligations of
Tenant under the Lease and all losses, including loss of life, personal injury
and/or damage to property, arising from or out of any occurrence in, upon or at
the premises covered by the Lease arising prior to the Effective Date.
     D. Assignee shall indemnify Assignor, its officers, directors,
stockholders, representatives, agents and employees and save them harmless from
and against any and all claims, actions, damages, liability, costs and expenses,
including reasonable attorney’s fees, in connection with any obligations of
Tenant under the Lease and all losses, including loss of life, personal injury
and/or damage to property, arising from or out of any occurrence in, upon or at
the premises covered by the Lease from and after the Effective Date.
Dated: December 10, 1998

                          GENERAL MOTORS CORPORATION    
 
               
/s/ C. P. Schwartz
 
      By:   /s/ John J. Dues
 
JOHN J. DUES, General Director    
/s/ [ILLEGIBLE]
          Worldwide Real Estate    
 
               
 
                        DELPHI AUTOMOTIVE SYSTEMS LLC    
 
               
/s/ [ILLEGIBLE]
      By:   /s/ Edward J. O’Neill  
 
         
 
   
 
      Its:   Director Real Estate    
 
         
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
Lease Agreement between THE INDUSTRIAL DEVELOPMENT BOARD OF THE CITY OF ATHENS,
as Landlord, and GENERAL MOTORS CORPORATION, as Tenant, dated April 1, 1975, as
amended, covering approximately 2.855 acres of land and pollution control
facilities constructed thereon in Limestone County, Alabama, as more
particularly described in the Lease Agreement.


 



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION
     Know all men by these presents that for good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, GENERAL MOTORS
CORPORATION, whose address is 3044 West Grand Boulevard, Detroit, Michigan 48202
(“Assignor”), hereby assigns, upon the terms and conditions herein contained, to
DELPHI AUTOMOTIVE SYSTEMS LLC, whose address is 5725 Delphi Drive, Troy,
Michigan 48098 (“Assignee”) its entire right, title and interest, as Tenant,
including, but not limited to, Tenant’s option to purchase, in and to that
certain Lease more particularly described on Exhibit “A” hereto (the “Lease”).
The terms and conditions above referred to are as follows:
     A. This Assignment shall be effective as of January 1, 1999 (the “Effective
Date”).
     B. Assignee hereby assumes and agrees to perform all of the obligations of
Tenant under the Lease from and after the Effective Date.
     C. Assignor shall indemnify Assignee, its officers, directors,
stockholders, representatives, agents and employees and save them harmless from
and against any and all claims, actions, damages, liability, costs and expenses,
including reasonable attorney’s fees, in connection with any obligations of
Tenant under the Lease and all losses, including loss of life, personal injury
and/or damage to property, arising from or out of any occurrence in, upon or at
the premises covered by the Lease arising prior to the Effective Date.
     D. Assignee shall indemnify Assignor, its officers, directors,
stockholders, representatives, agents and employees and save them harmless from
and against any and all claims, actions, damages, liability, costs and expenses,
including reasonable attorney’s fees, in connection with any obligations of
Tenant under the Lease and all losses, including loss of life, personal injury
and/or damage to property, arising from or out of any occurrence in, upon or at
the premises covered by the Lease from and after the Effective Date.
Dated: December 10, 1998

                          GENERAL MOTORS CORPORATION    
 
               
/s/ C. P. Schwartz
 
      By:   /s/ John J. Dues
 
JOHN J. DUES, General Director    
/s/ [ILLEGIBLE]
          Worldwide Real Estate    
 
               
 
                        DELPHI AUTOMOTIVE SYSTEMS LLC    
 
               
/s/ [ILLEGIBLE]
      By:   /s/ Edward J. O’Neill  
 
         
 
   

      Its:   Director Real Estate    
 
         
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
Lease Agreement between THE INDUSTRIAL DEVELOPMENT BOARD OF THE CITY OF ATHENS,
as Landlord, and GENERAL MOTORS CORPORATION, as Tenant, dated September 1, 1977,
as amended, covering approximately 70.2824 acres of land and buildings
constructed thereon in Limestone County, Alabama, as more particularly described
in the Lease Agreement.

 



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION
     Know all men by these presents that for good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, GENERAL MOTORS
CORPORATION, whose address is 3044 West Grand Boulevard, Detroit, Michigan 48202
(“Assignor”), hereby assigns, upon the terms and conditions herein contained, to
DELPHI AUTOMOTIVE SYSTEMS LLC, whose address is 5725 Delphi Drive, Troy,
Michigan 48098 (“Assignee”) its entire right, title and interest, as Tenant,
including, but not limited to, Tenant’s option to purchase, in and to that
certain Lease more particularly described on Exhibit “A” hereto (the “Lease”).
The terms and conditions above referred to are as follows:
     A. This Assignment shall be effective as of January 1, 1999 (the “Effective
Date”).
     B. Assignee hereby assumes and agrees to perform all of the obligations of
Tenant under the Lease from and after the Effective Date.
     C. Assignor shall indemnify Assignee, its officers, directors,
stockholders, representatives, agents and employees and save them harmless from
and against any and all claims, actions, damages, liability, costs and expenses,
including reasonable attorney’s fees, in connection with any obligations of
Tenant under the Lease and all losses, including loss of life, personal injury
and/or damage to property, arising from or out of any occurrence in, upon or at
the premises covered by the Lease arising prior to the Effective Date.
     D. Assignee shall indemnify Assignor, its officers, directors,
stockholders, representatives, agents and employees and save them harmless from
and against any and all claims, actions, damages, liability, costs and expenses,
including reasonable attorney’s fees, in connection with any obligations of
Tenant under the Lease and all losses, including loss of life, personal injury
and/or damage to property, arising from or out of any occurrence in, upon or at
the premises covered by the Lease from and after the Effective Date.
Dated: December 10, 1998

                          GENERAL MOTORS CORPORATION    
 
               
/s/ C. P. Schwartz
 
      By:   /s/ John J. Dues
 
JOHN J. DUES, General Director    
/s/ [ILLEGIBLE]
          Worldwide Real Estate    
 
               
 
                        DELPHI AUTOMOTIVE SYSTEMS LLC    
 
               
/s/ [ILLEGIBLE]
      By:   /s/ Edward J. O’Neill  
 
         
 
   

      Its:   Director Real Estate    
 
         
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
Lease Agreement between THE INDUSTRIAL DEVELOPMENT BOARD OF THE CITY OF ATHENS,
as Landlord, and GENERAL MOTORS CORPORATION, as Tenant, dated May 1, 1974, as
amended, currently covering approximately 319.1736 acres of land and buildings
constructed thereon in Limestone County, Alabama, as more particularly described
in the Lease Agreement.


 



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION
     Know all men by these presents that for good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, GENERAL MOTORS
CORPORATION, whose address is 3044 West Grand Boulevard, Detroit, Michigan 48202
(“Assignor”), hereby assigns, upon the terms and conditions herein contained, to
DELPHI AUTOMOTIVE SYSTEMS LLC, whose address is 5725 Delphi Drive, Troy,
Michigan 48098 (“Assignee”) its entire right, title and interest, as Tenant,
including, but not limited to, Tenant’s option to purchase, in and to that
certain Lease more particularly described on Exhibit A hereto (the “Lease”). The
terms and conditions above referred to are as follows:
     A. This Assignment shall be effective as of January 1, 1999 (the “Effective
Date”).
     B. Assignee hereby assumes and agrees to perform all of the obligations of
Tenant under the Lease from and after the Effective Date.
     C. Assignor shall indemnify Assignee, its officers, directors,
stockholders, representatives, agents and employees and save them harmless from
and against any and all claims, actions, damages, liability, costs and expenses,
including reasonable attorneys’ fees, in connection with any obligations of
Tenant under the Lease and all losses, including loss of life, personal injury
and/or damage to property, arising from or out of any occurrence in, upon or at
the premises covered by the Lease arising prior to the Effective Date.
     D. Assignee shall indemnify Assignor, its officers, directors,
stockholders, representatives, agents and employees and save them harmless from
and against any and all claims, actions, damages, liability, costs and expenses,
including reasonable attorneys’ fees, in connection with any obligations of
Tenant under the Lease and all losses, including loss of life, personal injury
and/or damage to property, arising from or out of any occurrence in, upon or at
the premises covered by the Lease from and after the Effective Date.
Dated: February 16, 2007

                                  GENERAL MOTORS CORPORATION    
 
                    /s/ Moya Kelly
      By:   /s/ Debra H. Hodge                      
Print Name:
  Moya Kelly       Print Name:   Debra H. Hodge    
 
 
 
         
 
    /s/ Lisa Markham
      Its:   Director, Worldwide Real Estate                      
Print Name:
  Lisa Markham
 
               
 
                                DELPHI AUTOMOTIVE SYSTEMS LLC    
 
                    /s/ Donna Kustarz
      By:   /s/ John A. Jaffurs                      
Print Name:
  Donna Kustarz       Print Name:   John A. Jaffurs    
 
 
 
         
 
    /s/ Susan L. Bacon
      Its:   Executive Director, Operations Support Group                      
Print Name:
  Susan L. Bacon
 
               
 
                                EXECUTION RECOMMENDED
WORLDWIDE REAL ESTATE    
 
                   
      By:   /s/ C. P. Schwartz                      

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Additional Equipment Lease Agreement between THE INDUSTRIAL DEVELOPMENT BOARD OF
THE CITY OF ATHENS (as Landlord) and GENERAL MOTORS CORPORATION (as Tenant),
dated September 1, 1977, covering certain items of machinery and equipment for
use in the landlord buildings in Limestone County, Alabama leased pursuant to a
May 1, 1974 Lease between the parties, as more particularly described in the
Lease Agreement.

 



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION
     Know all men by these presents that for good and valuable consideration,
the receipt and adequacy of which arc hereby acknowledged, GENERAL MOTORS
CORPORATION, whose address is 3044 West Grand Boulevard, Detroit, Michigan 48202
(“Assignor”), hereby assigns, upon the terms and conditions herein contained, to
DELPHI AUTOMOTIVE SYSTEMS LLC, whose address is 5725 Delphi Drive, Troy,
Michigan 48098 (“Assignee”) its entire right, title and interest, as Tenant, in
and to that certain Lease more particularly described on Exhibit “A” hereto (the
“Lease”). The terms and conditions above referred to are as follows:
     A. This Assignment shall be effective as of January 1, 1999 (the “Effective
Date”).
     B. Assignee hereby assumes and agrees to perform all of the obligations of
Tenant under the Lease from and after the Effective Date.
     C. Assignor shall indemnify Assignee, its officers, directors,
stockholders, representatives, agents and employees and save them harmless from
and against any and all claims, actions, damages, liability, costs and expenses,
including reasonable attorney’s fees, in connection with any obligations of
Tenant under the Lease and all losses, including loss of life, personal injury
and/or damage to property, arising from or out of any occurrence in, upon or at
the premises covered by the Lease arising prior to the Effective Date.
     D. Assignee shall indemnify Assignor, its officers, directors,
stockholders, representatives, agents and employees and save them harmless from
and against any and all claims, actions, damages, liability, costs and expenses,
including reasonable attorney’s fees, in connection with any obligations of
Tenant under the Lease and all losses, including loss of life, personal injury
and/or damage to property, arising from or out of any occurrence in, upon or at
the premises covered by the Lease from and after the Effective Date.
Dated: December 10, 1998

                          GENERAL MOTORS CORPORATION    
 
               
/s/ C. P. Schwartz
 
      By:   /s/ John J. Dues
 
JOHN J. DUES, General Director
   
 
          Worldwide Real Estate    
 
               
 
                        DELPHI AUTOMOTIVE SYSTEMS LLC    
 
               
/s/ [ILLEGIBLE]
      By:   /s/ Edward J. O’Neill  
 
         
 
   
 
      Its:   Director Real Estate    
 
         
 
            EXECUTION RECOMMENDED
WORLDWIDE REAL ESTATE    
 
               
 
      By:   /s/ C. P. Schwartz    
 
         
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
Lease by and between THE INDUSTRIAL DEVELOPMENT BOARD OF THE CITY OF ATHENS, as
Landlord, and GENERAL MOTORS CORPORATION, as Tenant, dated August 8th, 1975, as
amended, covering approximately 22.1 acres of land in Limestone County, Alabama,
as more particularly described in said Lease.

 



--------------------------------------------------------------------------------



 



     (IMAGE) [k46850k4685034.gif]

 



--------------------------------------------------------------------------------



 



Unimproved Property
GM 273-Recived 2-63

     
 
             This Lease, dated August 8, 1975, between THE INDUSTRIAL
DEVELOPMENT BOARD OF THE CITY OF ATHENS, a public corporation and
instrumentality organized under the laws of the State of Alabama, whose address
is c/o Malone Steele & Alexander Attorneys at Law, Athens, Alabama 35611,
hereinafter called the Lessor, and GENERAL MOTORS CORPORATION, a Delaware
Corporation, with its principal office at 3044 West Grand Boulevar Detroit
Michigan 48202, hereinafter called the Lessee.

[ILLEGIBLE]

     
PREMISES
  The Lessor hereby lets to the Lessee, and the Lessee hires from the Lessor:
 
   
 
  A tract of land lying in Limestone County, State of Alabama, in the E1/2NW1/4
Section 33, Town 4 South, Range 4 West, on the East side of Pryor Branch
Embayment of Wheeler Lake, approximately 1 1/2 miles North of Keller Memorial
Bridge, the said tract being more particularly described in Exhibit A attached
hereto and made a part hereof,

     
USE OF PREMISES
  with the appurtenances to be used for providing transportation utilities,
storm water retention pond, sewer lines, railroad spur tracks and any other
services required by adjoining Industrial Plant or any type of Facility owned by
Lessor business conducted or controlled by GENERAL MOTORS CORPORATION, for a
term commencing June 1, 1975, and expiring April 30, 1994,
 
   
RENT
  at the total yearly rent of ONE DOLLAR ($1.00) payable in advance upon
execution of this Lease.
 
   
 
  The parties hereto covenant and agree with each other as follows:
 
   
VACATION OF
PEMISES
       FIRST: The Lessee shall pay the rent at the times and in the manner
aforesaid and at the expiration of the term will remove its goods and effects
and will peaceably yield up to the Lessor said premises in as good order and
condition as when delivered to it, ordinary wear and tear, damage by fire, the
elements and casualty excepted as well as damage due to any cause or happening
not occasioned by the act or negligence of the Lessee.
 
   
EASEMENTS
        SECOND: That the enjoyment and use of all entrances, exits, approaches
and means of entrance and approach and of light and air now existing in favor of
the demised premises shall not be interfered with or interrupted by any act or
assent of the Lessor during the term of this Lease.
 
   
ASSIGNMENT
       THIRD: That the Lessee will not assign this Lease without the written
consent of the Lessor, except such assignment be to a corporation then owned or
controlled by the Lessee or by GENERAL MOTORS CORPORATION. The Lessor agrees
that such consent will not be unreasonably withheld

 



--------------------------------------------------------------------------------



 



     
NEGATIVE COVENANTS
       FOURTH: That the Lessee will not consent to any unlawful use of the
demised premises.
 
   
COVENANTS OF LESSOR
        FIFTH: That the Lessor covenants and agrees that the possession of the
demised premises will be delivered to the Lessee on the commencement of the term
of this Lease in as good condition as the same now are, free from all tenancies
and occupancies, and free from all orders and notices and violations filed or
entered by any public or quasi-public authority, and free from complaints and/or
reports of violations, noted or existing in or filed with any Federal, State,
County, Municipal, Borough, and/or any other local authority.
 
   

       [SIXTH: OMITTED]
 
   
[ILLEGIBLE]
       SEVENTH: In the event of the enactment or existence of any law,
ordinance, rule, ruling or regulation prohibiting the use of said premises for
any one or more of the purposes for which they are hereby demised, then in that
event at the option of the Lessee, this Lease shall terminate and all liability
hereunder shall cease from and after the date such prohibition becomes
effective, and any unearned rent paid in advance by the Lessee shall be refunded
to it.
 
   
[ILLEGIBLE][ILLEGIBLE]
       EIGHTH: That if the Lessee shall neglect or fail to perform or observe
any of the covenants contained herein on its part to be observed and performed
for thirty (30) days after written notice by the Lessor, or if the Lessee shall
be adjudicated bankrupt or insolvent according to law, or shall make an
assignment for the benefit of creditors, then and in any of said cases the
Lessor may lawfully enter into and upon the said premises or any part thereof in
the name of the whole, and repossess the same as of the former estate of the
Lessor and expel the Lessee and those claiming under and through it and remove
its effects (forcibly if necessary), without being deemed guilty of any manner
of trespass, and without prejudice to any remedies which might otherwise be used
for arrears of rent or preceding breach of covenant and upon entry as aforesaid
this Lease shall terminate and the Lessee covenants that in case of such
termination it will indemnify the Lessor against all unavoidable loss of rent
which the Lessor may incur by reason of such termination during the residue of
the term above specified.
 
   
[ILLEGIBLE]
       NINTH: That notwithstanding any provision of law or any judicial decision
to the contrary, (a) no notice shall be required to terminate the term of this
Lease on the date herein specified and the term hereof shall expire on the date
herein mentioned without notice being required from either party; (b) in the
event that the Lessee, any assignee or sublessee remains beyond the expiration
date of the term herein, it is the intention of the parties and it is hereby
agreed that a tenancy from month to month shall arise.
 
   
[ILLEGIBLE]
       TENTH: Lessor herein represent that if is the* of the premises hereby
leased and hereby covenants that Lessee on paying the rent and performing all
and singular the covenants and conditions of this Lease on its part to be
performed, shall and may peaceably and quietly have, hold and enjoy the demised
premises for the term aforesaid, and for the term of any renewal or renewals
hereof, free from molestation, eviction or destruction by the Lessor, or by any
other person or persons lawfully claiming the same, and that the Lessor has good
right to make this Lease for the full term hereby granted, including the period
for which the Lessee has the right to effect a renewal hereof. Should Lessee be
dispossessed from the premises by reason of a superior title, the payment of
rent shall cease from and after the date of such dispossession and all rent that
may have been prepaid for any period of time Lessee is deprived of its peaceful
possession by reason of said dispossession, shall be returned to Lessee
forthwith, but the Lessor shall not thereby be relieved of liability to the
Lessee for damages sustained by Lessee due to such dispossession. Lessor further
agrees that in the event the premises are sold during the term of this Lease or
any extension thereof, a certified copy of the Deed of Conveyance or an executed
copy of the Assignment of this Lease shall be furnished to Lessee, it being
understood that the consideration for such conveyance may be deleted from such
instruments.
 
   
[ILLEGIBLE]
       ELEVENTH: That the Lessee may at its option, obtain an extension of the
term of this Lease, for a further term of twenty (20) years so as to expire
April 30, 2014, and upon like terms and conditions by giving to the Lessor
written notice of its intention to extend on or before January 31, 1994.
 
   

       [TWELFTH: OMITTED]

 

*   Grantee in an Easement granted to it by the Tennessee Valley Authority by
instrument dated May 5, 1975, and recorded in Volume 690, Page 698, Limestone
Country Records

 



--------------------------------------------------------------------------------



 



     
IMPROVEMENTS
       THIRTEENTH: That it is understood that the demised premises consist of
unimproved real estate only and that any improvements or buildings placed or
constructed upon said premises by the Lessee shall be and remain personal
property and at all times belong to the said Lessee and at the expiration of the
term of this Lease, or any renewal thereof, the Lessee may remove any such
improvements, but Lessee shall repair any damage caused by such removal.
 
   
SIGNS
       FOURTEENTH: That the Lessee shall have the right to install or place
signs or posters anywhere on or about the demised premises and upon removal of
said signs and posters at the termination of this Lease shall repair any damage
caused by such installation and removal.
 
   
CONDEMNATION
       FIFTEENTH: That in the event that the premises or any part thereof are
taken or condemned for a temporary or permanent public or quasi-public use,
Lessee may at its option terminate this Lease and in such event any unearned
rent paid in advance shall be returned to Lessee, but nothing herein contained
shall prevent Lessee from recovering from the condemning authority any damages
sustained by Lessee due to such taking.
 
   
WAIVER OF
SUBROGATION
       SIXTEENTH: The Lessor and the Lessee waive all rights, each against the
other, for damages caused by fire or other perils covered by insurance where
such damages are sustained in connection with the occupancy of the leased
premises.
 
   
NOTICES
       SEVENTEENTH: That all notices to be given hereunder by either party shall
be in writing and given by personal delivery to the Lessor or to one of the
executive officers of the Lessee or shall be sent by registered mail addressed
to the party intended to be notified at the post office address of such party
last known to the party giving such notice and notice given as aforesaid shall
be a sufficient service thereof, and shall be deemed given as of the date when
deposited in any post office, or in any post office box regularly maintained by
the Federal Government. Provided, however, that it is mutually agreed that the
Lessee appoints the President, the Executive Vice Presidents and the Vice ** of
Argonaut Realty Division. General Motors Corporation, Argonaut Building, 485
West Milwaukee Avenue Detroit, Michigan 48202, as its agents, and that any one
of them may give all notices and receive all notices to be given hereunder, and
may pay the rent, and notices shall be sent to any one of said agents and not
otherwise. The right is hereby reserved by the Lessee to countermand such
appointments and make others consistent herewith, due notice of which shall be
given by the Lessee to the Lessor.
 
   
 
**     President in Charge of Real Estate, General Motors Corporation, and the
Director
 
   
 
        EIGHTEENTH: It is understood by the parties that the premise hereby
leased are being used in conjunction with a plant facility adjacent to the
described premises. In the event the Lease covering the premises adjacent to the
property herein described, which is dated May 1, 1974, and between the parties
hereto, shall be terminated, Lessee shall have the right and option to terminate
this Lease or any renewals hereof upon thirty (30) days prior written notice.
 
   
 
        The use of the premises described herein is subject to the terms,
conditions and covenants contained in the aforementioned Easement granted to
Lessor by the Tennessee Valley Authority.
 
   
 
        NINETEENTH: At the election of Lessee, and upon written request of
Lessee at any time, Lessor shall convey its aforesaid Easement rights to Lessee
for the full consideration of ONE DOLLAR ($1.00) and in such event this Lease
would automatically be terminated without further writing or action by either
party.

 



--------------------------------------------------------------------------------



 



     The covenants and agreements contained in the foregoing Lease are binding
upon the parties hereto and their respective heirs, executors, administrators,
successors, legal representatives and assigns.
In Witness Whereof, Lessor has signed and sealed this instrument this 10 day of
September A.D. 1975, and Lessee has signed and sealed this instrument this 18th
day of August A.D. 1975.

                  In the presence of:       THE INDUSTRIAL DEVELOPMENT BOARD
OF THE CITY OF ATHENS    
 
               
/s/ [ILLEGIBLE]
 
      By:   /s/ [ILLEGIBLE]
 
CHAIRMAN    
 
               
/s/ [ILLEGIBLE]
 
      ATTEST   /s/ [ILLEGIBLE]
 
   
 
          SECRETARY    
 
                In the presence of:       GENERAL MOTORS CORPORATION    
 
               
/s/ Betty M. North
 
Betty M. North
      By:   /s/ R. L. Kessler
 
R. L. Kessler    
 
               
 
          Vice President    
 
               
/s/ Carmen F. Paniccia
 
Carmen F. Paniccia
      ATTEST   /s/ A. T. Hastings
 
A. T. Hastings    
 
          Assistant Secretary    
 
      By:   /s/ [ILLEGIBLE]
 
   

 



--------------------------------------------------------------------------------



 



Beginning at a metal marker (Coordinates: N.1, 692,409; E. 661,695) in the
center line of a road, in the South line of the NW 1/4 Section 33 and in the
boundary of the United States of America’s land at a corner of the lands of
Mrs. C. Wilson Taylor and Floyd P. Marsh; Thence with the center line of the
road approximately along the following bearings and distances: North 2 degrees
31 minutes West, 2292 feet to a metal marker and North 5 degrees 36 minutes
West, 357 feet, passing a metal marker at 327 feet, to a point in the center of
a road junction, in the North line of Section 33 and in the boundary of the
United States of America’s land; Thence with the United States of America’s
boundary line and the center line of the road South 88 degrees 54 minutes East,
420 feet to the Northeast corner of the NW1/4NE1/4NW1/4 Section 33; Thence
leaving the road and with the East line of the W1/2NE1/4NW1/4 Section 33 South 0
degrees 45 minutes West, 1050 feet, passing a metal marker at 30 feet, to a
concrete monument; Thence, leaving the said East line, North 89 degrees 15
minutes East, 232 feet to a concrete monument; Thence South 2 degrees 55 minutes
East, 398 feet to a concrete monument; Thence South 87 degrees 31 minutes West,
259 feet to a concrete monument in the East line of the NW1/4SE1/4NW1/4
Section 33; Thence South 0 degrees 49 minutes West, 1173 feet to a concrete
monument at the Southeast corner of the SW1/4SE1/4NW1/4 Section 33; Thence North
88 degrees 33 minutes West, 247 feet to the point of beginning, and containing
22.1 acres, more or less.
EXHIBIT A

 



--------------------------------------------------------------------------------



 



GM
General Motors Corporation
November 29, 1993
The Industrial Development Board
     of the City of Athens
c/o James M. Corder
Alexander, Corder & Plunk, P.C.
Attorneys at Law
Jefferson at Green
P. O. Box 809
Athens. AL 35611
Gentlemen:
Pursuant to the Lease Agreement dated August 8, 1975, between your Corporation,
as Lessor, and General Motors Corporation, as Lessee, covering premises
containing approximately 22.1 acres of land in Limestone County, Alabama, and
described as follows:
A tract of land lying in Limestone County, State of Alabama, in the E1/2NW14
Section 33, Town 4 South, Range 4 West, on the East side of Pryor Branch
Embayment of Wheeler Lake, approximately 1 1/2 miles North of Keller Memorial
Bridge, which tract is more particularly described in Exhibit “A” attached to
said Lease Agreement dated August 8, 1975,
we hereby notify you of our election to exercise our option to extend the term
of said Lease for a period of twenty (20) years on all the terms and conditions
contained in said Lease.
Also enclosed is a check in the amount of $1.00 as required by the terms of the
Lease.
Please acknowledge receipt and acceptance of the above by signing and returning
the enclosed
General Motors Building 3044 West Grand Boulevard Detroit Michigan 48202

 



--------------------------------------------------------------------------------



 



The Industrial Development Board
     of the City of Athens
Page 2
copy of this notice to Argonaut Realty, 485 West Milwaukee Avenue, Detroit,
Michigan 48202,
Attention: Geri M. Ireson.
Sincerely,

          GENERAL MOTORS CORPORATION    
 
       
By:
  /s/ W. J. O’Keefe
 
   

          RECEIPT AND ACCEPTANCE ACKNOWLEDGED    
 
        THE INDUSTRIAL DEVELOPMENT BOARD
OF THE CITY OF ATHENS    
 
       
By:
  /s/ [ILLEGIBLE]
 
   
 
  [ILLEGIBLE]       
DATE
  1/6/94      
By:
  /s/ [ILLEGIBLE]
 
   

 



--------------------------------------------------------------------------------



 



(MAP) [k46850k4685035.gif]

 



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION
     Know all men by these presents that for good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, GENERAL MOTORS
CORPORATION, whose address is 3044 West Grand Boulevard, Detroit, Michigan 48202
(“Assignor”), hereby assigns, upon the terms and conditions herein contained, to
DELPHI AUTOMOTIVE SYSTEMS LLC, whose address is 5725 Delphi Drive, Troy,
Michigan 48098 (“Assignee”) its entire right, title and interest, as Tenant,
including, but not limited to, Tenant’s option to purchase, in and to that
certain Lease more particularly described on Exhibit “A” hereto (the “Lease”).
The terms and conditions above referred to are as follows:
     A. This Assignment shall be effective as of January 1, 1999 (the “Effective
Date”).
     B. Assignee hereby assumes and agrees to perform all of the obligations of
Tenant under the Lease from and after the Effective Date.
     C. Assignor shall indemnify Assignee, its officers, directors,
stockholders, representatives, agents and employees and save them harmless from
and against any and all claims, actions, damages, liability, costs and expenses,
including reasonable attorney’s fees, in connection with any obligations of
Tenant under the Lease and all losses, including loss of life, personal injury
and/or damage to property, arising from or out of any occurrence in, upon or at
the premises covered by the Lease arising prior to the Effective Date.
     D. Assignee shall indemnify Assignor, its officers, directors,
stockholders, representatives, agents and employees and save them harmless from
and against any and all claims, actions, damages, liability, costs and expenses,
including reasonable attorney’s fees, in connection with any obligations of
Tenant under the Lease and all losses, including loss of life, personal injury
and/or damage to property, arising from or out of any occurrence in, upon or at
the premises covered by the Lease from and after the Effective Date.

                  Dated: December 10, 1998       GENERAL MOTORS CORPORATION    
 
               
/s/ C. P. Schwartz
 
      By:   /s/ John J. Dues
 
JOHN J. DUES, General Director
Worldwide Real Estate    
/s/ [ILLEGIBLE]
               
 
                        DELPHI AUTOMOTIVE SYSTEMS LLC    
 
               
/s/ [ILLEGIBLE]
 
      By:   /s/ [ILLEGIBLE]
 
   
 
               
 
      Its:   Director Real Estate
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
Lease Agreement between THE INDUSTRIAL DEVELOPMENT BOARD OF THE CITY OF ATHENS,
as Landlord, and GENERAL MOTORS CORPORATION, as Tenant, dated September 1, 1977,
as amended, covering approximately 70.2824 acres of land and buildings
constructed thereon in Limestone County, Alabama, as more particularly described
in the Lease Agreement.

 



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION
     Know all men by these presents that for good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, GENERAL MOTORS
CORPORATION, whose address is 3044 West Grand Boulevard, Detroit, Michigan 48202
(“Assignor”), hereby assigns, upon the terms and conditions herein contained, to
DELPHI AUTOMOTIVE SYSTEMS LLC, whose address is 5725 Delphi Drive, Troy,
Michigan 48098 (“Assignee”) its entire right, title and interest, as Tenant,
including, but not limited to, Tenant’s option to purchase, in and to that
certain Lease more particularly described on Exhibit A hereto (the “Lease”). The
terms and conditions above referred to are as follows:
     A. This Assignment shall be effective as of January 1, 1999 (the “Effective
Date”).
     B. Assignee hereby assumes and agrees to perform all of the obligations of
Tenant under the Lease from and after the Effective Date.
     C. Assignor shall indemnify Assignee, its officers, directors,
stockholders, representatives, agents and employees and save, them harmless from
and against any and all claims, actions, damages, liability, costs and expenses,
Including reasonable attorneys’ fees, in connection with any obligations of
Tenant under the Lease and all losses, including loss of life, personal injury
and/or damage to property, arising from or out of any occurrence in, upon or at
the premises covered by the Lease arising prior to the Effective Date.
     D. Assignee shall Indemnify Assignor, its officers, directors,
stockholders, representatives, agents and employees and save them harmless from
and against any and all claims, actions, damages, liability, costs and expenses,
including reasonable attorneys’ fees, in connection with any obligations of
Tenant under the Lease and all losses, including loss of life, personal injury
and/or damage to property, arising from or out of any occurrence in, upon or at
the premises covered by the Lease from and after the Effective Date.
Dated: February 16, 2007

                                  GENERAL MOTORS CORPORATION    
 
                    /s/ Moya Kelly       By:   /s/ Debra H. Hodge              
       
Print Name:
  Moya Kelly       Print Name:   Debra H. Hodge    
 
                    /s/ Lisa Markham       Its:   Director, Worldwide Real
Estate                      
Print Name:
  Lisa Markham                
 
                   
 
                                DELPHI AUTOMOTIVE SYSTEMS LLC    
 
                    /s/ Donna Kustarz       By:   /s/ John A. Jaffurs          
           
Print Name:
  Donna Kustarz       Print Name:   John A. Jaffurs    
 
                    /s/ Susan L. Bacon       Its:   Executive Director
Operations Support Group                      
Print Name:
  Susan L. Bacon                
 
                   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Lease Agreement between THE INDUSTRIAL DEVELOPMENT BOARD OF THE CITY OF ATHENS
(as Landlord) and GENERAL MOTORS CORPORATION (as Tenant), dated December 1,
1981, as amended, regarding machinery and equipment and additions to the
buildings covered by a May 1, 1974 lease between the parties for land in
Limestone County, Alabama, as more particularly described in the Lease
Agreement.

 



--------------------------------------------------------------------------------



 



Master Restructuring Agreement
Exhibit 5.01(b)(i)
UAW — GM — Delphi Memorandum of Understanding
Regarding Benefit Plan Treatment between UAW, GM, and Delphi Automotive Systems
Corporation (n/k/a Delphi), dated September 30, 1999

 



--------------------------------------------------------------------------------



 



UAW-GM-DELPHI MEMORANDUM OF UNDERSTANDING
BENEFIT PLAN TREATMENT
It is recognized that the separation of GM and Delphi has raised issues which
are of concern to employees. In order to address these issues it is agreed that
the following will apply.
1. DIVESTED UNITS
     a. Benefit treatment of employees at divested units (see Attachment A),
will be as set forth in the applicable memorandum of understanding negotiated
with the UAW to address the particular divestiture. Where service at a divested
unit is referenced in this Understanding, such service applies only pursuant to
the terms of an applicable memorandum of understanding for a divested unit
listed in Attachment A.
     b. Nothing contained in this Understanding increases or decreases the
benefit entitlement of any employee impacted by a prior divestiture. For
example, employment at Delphi will be treated the same as employment at GM for
purposes of suspension of pension payments upon re-employment.
2. SUB/GIS AND JOBS PROGRAM
     a. Delphi Employees are not entitled to any benefits under the GM-UAW SUB
Plan, GIS Program, or JOBS Program. Any such benefits payable will be paid
consistent with Plan provisions under the Delphi-UAW National Agreement.
     b. Assets in the GM-UAW Layoff Benefit trust as of May 28, 1999 will be
allocated based on the proportion that the number of Delphi-UAW eligible
employees bears to the sum of all GM-UAW eligible employees plus Delphi-UAW
eligible employees as of May 28, 1999.

- 1 -



--------------------------------------------------------------------------------



 



3. PENSIONS
     a.l. Delphi established a defined benefit pension plan (hereinafter
referred to as the Delphi Pension Plan), effective as of May 28, 1999, covering
all Delphi Employees which contains terms identical to the GM Pension Plan
except for those provisions required to be changed as a result of a new plan
sponsor and the provisions addressed in this Understanding. The intent of the
parties is to provide Delphi Employees with benefits from the Delphi Pension
Plan which, apart from any difference that may result from future bargaining, in
aggregate, will equal the benefits that would have been provided had the
separation of Delphi not occurred.
DELPHI PENSION PLAN INCLUDING MOVEMENT TO GM AFTER MAY 28, 1999
The Delphi Pension Plan will also provide as set forth in 3.a.2. through 3.a.9.,
the following:
     a.2. The Delphi Pension Plan will recognize the credited service accrued
under the GM Pension Plan as of May 28, 1999 for vesting and for accrual
purposes for Delphi Employees. The GM Pension Plan will reassume responsibility
for those Delphi Employees who retire on or before January 1, 2000. In such
cases, the GM Pension Plan will provide benefits in accordance with the
applicable provisions of Section 3.b.2.
     a.3. All Delphi Employees with unbroken seniority at GM immediately prior
to May 28, 1999, who retire from Delphi on a normal or early voluntary or total
and permanent disability (approved by Delphi) basis after January 1, 2000, shall
be entitled to payment from the Delphi Pension Plan. The Delphi Pension Plan
payment will be equal to the total benefit that would be payable under the
Delphi Pension Plan determined by including for eligibility for payment and for
the determination of the amount of payment, the credited service accrued under
the GM Pension Plan as of May 28, 1999 and the credited service accrued under
the Delphi Pension Plan thereafter and for eligibility for payment (but not for
determination of the amount of payment) the credited service accrued under the
pension plan of a divested unit (or other unit divested by GM which is not
included in Attachment A, where a Memorandum of Understanding provides for
recognition by the GM Pension Plan of credited service at the divested unit for
eligibility purposes) if applicable. The payment will include a basic benefit
(reduced for age where appropriate) for each year of accrued credited service
recognized under the Delphi Pension Plan and any applicable supplement or
temporary benefit.

- 2 -



--------------------------------------------------------------------------------



 



     a.4. Pro-rata share in this Section 3.a. shall equal a percentage of the
number of years of accrued credited service (including fractional years) under
the Delphi Pension Plan divided by the sum of the total years of credited
service accrued under the GM Pension Plan after May 28, 1999, if any, the
credited service accrued under the pension plan of a divested unit (or other
unit divested by GM which is not included in Attachment A, where a Memorandum of
Understanding provides for recognition by the GM Pension Plan of credited
service at the divested unit for eligibility purposes) if applicable, and the
number of years of accrued credited service under the Delphi Pension Plan as of
the date of retirement from Delphi or GM.
     a.5. Except as provided in 3.a.6. below, all Delphi Employees with unbroken
seniority at GM immediately prior to May 28, 1999, who move to GM pursuant to
the provisions of the UAW-GM-Delphi Flowback Agreement and are not retired on or
before January 1, 2000, shall be entitled to payment from the Delphi Pension
Plan, upon retirement from GM. The Delphi Pension Plan benefit will be
determined as if the Delphi Employee were then retiring from Delphi on a
voluntary basis and by taking into account solely for eligibility for payment
(but not for determination of the amount of payment) the accrued credited
service under the GM Pension Plan as a result of re-employment by GM after
May 28, 1999 and the pension plan of a divested unit (or other unit divested by
GM which is not included in Attachment A, where a Memorandum of Understanding
provides for recognition by the GM Pension Plan of credited service at the
divested unit for eligibility purposes) if applicable. The payment will include
a basic benefit (reduced for age where appropriate) for each year of credited
service accrued under the Delphi Pension Plan, and any applicable supplement in
an amount equal to the difference between the pro-rata share of the total
benefit that would be payable under the Delphi Pension Plan if all the credited
service described above were accrued in the Delphi Pension Plan and the basic
benefit (reduced for age where appropriate) for each year of credited service
accrued under the Delphi Pension Plan. All other Delphi Pension Plan terms shall
apply, including but not limited to the discontinuation of benefit payments upon
death, an award of Social Security Disability Insurance benefits, or cessation
of pension benefits for other reasons.
     a.6. Unless Delphi agrees to a “Mutual Retirement” (as defined in the GM
Pension Plan), or approves a disability retirement, any Delphi Employee who
moves to GM after May 28, 1999 pursuant to the provisions of the UAW-GM-Delphi
Flowback Agreement and who retires from GM but is not otherwise eligible to
retire under the Delphi Pension Plan, shall be

- 3 -



--------------------------------------------------------------------------------



 



eligible under the Delphi Pension Plan only for unreduced benefits at age
sixty-two (62) and one (1) month. The amount of such benefits will be calculated
by using the benefit levels in effect under the Delphi Pension Plan as of the
date of retirement from GM increased to reflect post-retirement increases, as
appropriate, until age 62 and one month, as if the Delphi Pension Plan benefits
had commenced as of the date the employee retired from GM. Provided however, if
such employee grows into eligibility for an 85 point retirement, Delphi Pension
Plan responsibility will commence the first of the month following attainment of
age 60 subject to any applicable age reductions and the GM Pension Plan
supplement will be reduced accordingly.
     a.7. Except as provided in 3.a.9 below, the surviving spouse, of a Delphi
Employee who is vested under the Delphi Pension Plan and who dies while employed
by Delphi, shall be eligible for payment from the Delphi Pension Plan of a death
benefit based on Delphi Pension Plan credited service and the Delphi Pension
Plan benefit levels in effect at the time of death. All other Delphi Pension
Plan terms shall apply, including but not limited to, those regarding
eligibility and duration of surviving spouse benefits.
     a.8. Except as provided in 3.a.9 below, the surviving spouse, of a Delphi
Employee who has unbroken seniority at GM immediately prior to May 28, 1999 and
is vested under the Delphi Pension Plan and who moves to GM after May 28, 1999
pursuant to the provisions of the UAW-GM-Delphi Flowback Agreement and dies
while employed by GM, shall be eligible for payment from the Delphi Pension Plan
of a pro-rata death benefit based on Delphi Pension Plan credited service and
the Delphi Pension Plan benefit levels in effect at the time of death. All other
Delphi Pension Plan terms shall apply, including but not limited to those
regarding eligibility and duration of surviving spouse benefits.
     a.9. The surviving spouse, of a Delphi Employee who is vested under the
Delphi Pension Plan and who dies on or before January 1, 2000 while employed by
Delphi or GM, shall not be eligible for any death benefit from the Delphi
Pension Plan and shall be eligible for payment from the GM Pension Plan of a
death benefit based on GM and Delphi credited service. All other GM Pension Plan
terms shall apply, including but not limited to those regarding eligibility and
duration of surviving spouse benefits.

- 4 -



--------------------------------------------------------------------------------



 



GM PENSION PLAN INCLUDING MOVEMENT FROM DELPHI AFTER MAY 28, 1999
     b.l. The GM Pension Plan will be amended to provide as set forth in 3.b.2.
through 3.b.8, the following:
     b.2. The GM Pension Plan shall recognize, for vesting and accrual purposes,
credited service accrued under the Delphi Pension Plan for any Delphi Employee
who retires on a normal or early voluntary or total and permanent disability
(approved by GM) basis under the GM Pension Plan on or before January 1, 2000.
Further, the GM Pension Plan shall only recognize Delphi credited service in an
amount equal to the credited service actually accrued under the Delphi Pension
Plan prior to January 1, 2000 and no credited service shall be recognized for
any period for which the GM Pension Plan has already provided credited service.
     b.3. Pro-rata share in this Section 3.b. shall equal a percentage of the
number of years of credited service accrued (including fractional years) under
the GM Pension Plan after May 28, 1999, if any, divided by the sum of the total
years of credited service accrued under the GM Pension Plan after May 28, 1999,
if any, the credited service accrued under the pension plan of a divested unit
(or other unit divested by GM which is not included in Attachment A, where a
Memorandum of Understanding provides for recognition by the GM Pension Plan of
credited service at the divested unit for eligibility purposes) if applicable,
and the number of years of accrued credited service recognized under the Delphi
Pension Plan as of the date of retirement from Delphi or GM.
     b.4. Except as provided in 3.d. below, Delphi Employees who retire from
Delphi after January 1, 2000, shall not be entitled to any payment from the GM
Pension Plan.
     b.5. Except as provided in 3.b.6. below, all Delphi Employees with unbroken
seniority at GM immediately prior to May 28, 1999, who move to GM after May 28,
1999 pursuant to the provisions of the UAW-GM-Delphi Flowback Agreement and are
not retired on or before January 1, 2000, shall be entitled to payment from the
GM Pension Plan upon retirement from GM. The GM Pension Plan benefit will be
determined by taking into account solely for eligibility for payment (but not
for the determination of the amount of payment) the accrued

- 5 -



--------------------------------------------------------------------------------



 



credited service under the Delphi Pension Plan, and if applicable, the pension
plan of a divested unit (or other unit divested by GM which is not included in
Attachment A, where a Memorandum of Understanding provides for recognition by
the GM Pension Plan of credited service at the divested unit for eligibility
purposes). The payment will include a basic benefit (reduced for age where
appropriate) for each year of credited service accrued under the GM Pension Plan
after May 28, 1999, and any applicable supplement in an amount equal to the
difference between the pro-rata share of the total benefit that would be payable
under the GM Pension Plan if all the credited service described above were
accrued in the GM Pension Plan and the basic benefit (reduced for age where
appropriate) for each of credited service accrued under the GM Pension Plan. All
other GM Pension Plan terms shall apply, including but not limited to the
discontinuation of benefit payments upon death, an award of Social Security
Disability Insurance benefits, or cessation of pension benefits for other
reasons.
     b.6. Unless Delphi agrees to a “Mutual Retirement” (as defined in the GM
Pension Plan), or approves a disability retirement, any Delphi Employee, who
moves to GM after May 28, 1999 pursuant to the provisions of the UAW-GM-Delphi
Flowback Agreement and who retires from GM but is not otherwise eligible to
retire under the Delphi Pension Plan, shall be entitled to a monthly benefit,
until age sixty-two (62) and one (1) month, from the GM Pension Plan equal to
the total benefit that would be payable under the GM Pension Plan, determined as
if the employee were then retiring from GM with combined GM, Delphi, and any
applicable plan of a divested unit (or other unit divested by GM which is not
included in Attachment A, where a Memorandum of Understanding provides for
recognition by the GM Pension Plan of credited service at the divested unit for
eligibility purposes), benefit accrual credited service. After the employee
attains or would have attained age sixty-two (62) and one (1) month, the GM
Pension Plan shall pay monthly benefits based only on GM credited service
accrued after May 28, 1999, however, if such employee grows into eligibility for
an 85 point retirement, Delphi Pension Plan responsibility will commence the
first of the month following attainment of age 60 subject to any applicable age
reductions and the GM Pension Plan supplement will be reduced accordingly.
     b.7. Except as provided in 3.a.9 above, the surviving spouse, of a Delphi
Employee who dies while employed by Delphi, shall not be eligible for payment
from the GM Pension Plan.

- 6 -



--------------------------------------------------------------------------------



 



     b.8. Except as provided in 3.a.9 above, the surviving spouse, of a Delphi
Employee who has unbroken seniority at GM immediately prior to May 28, 1999 and
is vested under the Delphi Pension Plan and who moves to GM after May 28, 1999
pursuant to the provisions of the UAW-GM-Delphi Flowback Agreement and dies
while employed by GM, shall be eligible for payment from the GM Pension Plan of
a pro-rata death benefit based on GM Pension Plan credited service and the GM
Pension Plan benefit levels in effect at the time of death. All other GM Pension
Plan terms shall apply, including but not limited to those regarding eligibility
and duration of surviving spouse benefits.
DELPHI PENSION PLAN-MOVEMENT TO DELPHI AFTER MAY 28, 1999
     c.l. The Delphi Pension Plan will also provide, as set forth in 3.c.2
through 3.c.5, the following for UAW represented employees who move to Delphi
after May 28, 1999 pursuant to the provisions of the UAW-GM-Delphi Flowback
Agreement.
     c.2. Pro-rata share in this Section 3.c. shall equal a percentage of the
number of years of accrued credited service (including fractional years) under
the Delphi Pension Plan divided by the sum of the total years of credited
service accrued under the GM Pension Plan, the credited service accrued under
the pension plan of a divested unit (or other unit divested by GM which is not
included in Attachment A, where a Memorandum of Understanding provides for
recognition by the GM Pension Plan of credited service at the divested unit for
eligibility purposes) if applicable, and credited service accrued under the
Delphi Pension Plan as of the date of retirement from Delphi or GM.
     c.3. Except as provided in 3.c.4. below, all GM UAW represented employees
with unbroken seniority at GM, who move to Delphi after May 28, 1999 pursuant to
the provisions of the UAW-GM-Delphi Flowback Agreement and are not retired on or
before January 1, 2000, shall be entitled to payment from the Delphi Pension
Plan upon retirement from Delphi. The Delphi Pension Plan benefit will be
determined by taking into account solely for eligibility for payment (but not
for determination of the amount of payment) the accrued credited service under
the GM Pension Plan and, if applicable, the pension plan of a divested unit (or
other unit divested by GM which is not included in Attachment A, where a
Memorandum of Understanding

- 7 -



--------------------------------------------------------------------------------



 



provides for recognition by the GM Pension Plan of credited service at the
divested unit for eligibility purposes), for service prior to employment at
Delphi. The payment will include a basic benefit (reduced for age where
appropriate) for each year of credited service accrued under the Delphi Pension
Plan, and any applicable supplement in an amount equal to the difference between
the pro-rata share of the total benefit that would be payable under the Delphi
Pension Plan if all the credited service described above were accrued in the
Delphi Pension Plan and the basic benefit (reduced for age where appropriate)
for each year of credited service accrued under the Delphi Pension Plan. All
other Delphi Pension Plan terms shall apply, including but not limited to the
discontinuation of benefit payments upon death, an award of Social Security
Disability Insurance benefits, or cessation of pension benefits for other
reasons.
     c.4. Unless GM agrees to a “Mutual Retirement” (as defined in the GM
Pension Plan), or approves a disability retirement, any GM employee, who moves
to Delphi pursuant to the provisions of the UAW-GM-Delphi Flowback Agreement and
who retires from Delphi but is not otherwise eligible to retire under the GM
Pension Plan, shall be entitled to a monthly benefit, until age sixty-two
(62) and one (1) month, from the Delphi Pension Plan equal to the total benefit
that would be payable under the Delphi Pension Plan, determined as if the
employee were then retiring from Delphi with combined GM, Delphi, and any
applicable pension plan of a divested unit, benefit accrual credited service.
After the employee attains or would have attained age sixty-two (62) and one
(1) month, the Delphi Plan shall pay monthly benefits based only on Delphi
credited service, however, if such employee grows into eligibility for an 85
point retirement, GM’s responsibility will commence the first of the month
following attainment of age 60 subject to any applicable age reductions and the
Delphi Pension Plan supplement will be reduced accordingly.
     c.5. Except as provided in 3.a.9 above, the surviving spouse, of a GM UAW
represented employee who has unbroken seniority at GM on May 28, 1999 and who is
vested under the GM Pension Plan as of such date and who moves to Delphi after
May 28, 1999 pursuant to the provisions of the UAW-GM-Delphi Flowback Agreement
and dies while employed by Delphi, shall be eligible for payment from the Delphi
Pension Plan of a pro-rata death benefit based on Delphi Pension Plan credited
service and the Delphi Pension Plan benefit levels in effect at the time of
death. All other Delphi Pension Plan terms shall apply, including but not
limited to those regarding eligibility and duration of Social Security benefits.

- 8 -



--------------------------------------------------------------------------------



 



GM PENSION PLAN-MOVEMENT TO DELPHI AFTER MAY 28, 1999
     d.1. The GM Pension Plan will also provide, as set forth in 3.d.2 through
3.d.5, the following for UAW represented employees who move to Delphi after
May 28, 1999 pursuant to the provisions of the UAW-GM-Delphi Flowback Agreement.
     d.2. Pro-rata share in this Section 3.d. shall equal a percentage of the
number of years of accrued credited service (including fractional years) under
the GM Pension Plan divided by the sum of the total years of credited service
accrued under the GM Pension Plan, the credited service accrued under the
pension plan of a divested unit (or other unit divested by GM which is not
included in Attachment A, where a Memorandum of Understanding provides for
recognition by the GM Pension Plan of credited service at the divested unit for
eligibility purposes) if applicable, and credited service accrued under the
Delphi Pension Plan as of the date of retirement from Delphi or GM.
     d.3. Except as provided in d.4. below, all GM UAW represented employees
with unbroken seniority at GM as of May 28, 1999, who move to Delphi after
May 28, 1999 pursuant to the provisions of the UAW-GM-Delphi Flowback Agreement
and are not retired on or before January 1, 2000, shall be entitled to payment
from the GM Pension Plan, upon retirement from GM or Delphi. The GM Pension Plan
benefit will be determined by taking into account solely for eligibility for
payment (but not for determination of the amount of payment) the accrued
credited service under the Delphi Pension Plan and, if applicable, the pension
plan of a divested unit (or other unit divested by GM which is not included in
Attachment A, where a Memorandum of Understanding provides for recognition by
the GM Pension Plan of credited service at the divested unit for eligibility
purposes). The payment will include a basic benefit (reduced for age where
appropriate) for each year of credited service accrued under the GM Pension
Plan, and any applicable supplement in an amount equal to the difference between
the pro-rata share of the total benefit that would be payable under the GM
Pension Plan if all the credited service described above were accrued in the GM
Pension Plan and the basic benefit (reduced for age where appropriate) for each
year of credited service accrued under the GM Pension Plan. All other GM Pension
Plan terms shall apply, including but not limited to the discontinuation of

- 9 -



--------------------------------------------------------------------------------



 



benefit payments upon death, an award of Social Security Disability Insurance
benefits, or cessation of pension benefits for other reasons.
     d.4. Unless GM agrees to a “Mutual Retirement” (as defined in the GM
Pension Plan), or approves a disability retirement, any GM employee, who moves
to Delphi after May 28, 1999 pursuant to the provisions of the UAW-GM-Delphi
Flowback Agreement and who retires from Delphi but is not otherwise eligible to
retire under the GM Pension Plan, shall be eligible under the GM Pension Plan
only for unreduced benefits at age sixty-two (62) and one (1) month at the
benefit levels in effect under the GM Pension Plan as of the date of retirement
from Delphi increased to reflect post-retirement increases as appropriate until
age 62 and one (1) month as if the GM Pension Plan benefits had commenced as of
the date the employee retired from Delphi. Provided however, if such employee
grows into eligibility for an 85 point retirement, GM Pension Plan
responsibility will commence the first of the month following attainment of age
60 subject to any applicable age reductions and the GM Pension Plan supplement
will be reduced accordingly.
     d.5. Except as provided in 3.a.9 above, the surviving spouse, of a GM
employee who has unbroken seniority at GM on May 28, 1999 and who is vested
under the GM Pension Plan as of such date and moves to Delphi after May 28, 1999
pursuant to the provisions of the UAW-GM-Delphi Flowback Agreement and dies
while employed by Delphi, shall be eligible for payment from the GM Pension Plan
of a pro-rata death benefit based on GM Pension Plan credited service and the GM
Pension Plan benefit levels in effect at the time of death. All other GM Pension
Plan terms shall apply, including but not limited to those regarding eligibility
and duration of Social Security benefits.
     e. If any GM Employee or Delphi Employee retires under the provisions of
this Section 3 and is subsequently re-employed by GM or Delphi on a regular,
contract or other basis, then consistent with treatment for all GM and Delphi
retirees, payments being made to such employee by the GM Pension Plan or the
Delphi Pension Plan shall be suspended until such employment ceases. Upon
cessation of employment the suspended benefit will recommence.

- 10 -



--------------------------------------------------------------------------------



 



     f. GM and Delphi will enter into an agreement with a designated paying
agent to combine Delphi and GM pension plan payments in order to issue, on a
monthly basis, one check for the combined benefit amount for individuals who
retire on or prior to November 1, 2007.
4. CREDITED SERVICE
a. Delphi Employees will accumulate credited service under the Delphi Pension
Plan in accordance with its terms.
b. Credited service will not accrue simultaneously at Delphi, GM, or a divested
unit for the same period of time. For purposes of Section 3, the term “credited
service” shall have the meaning set forth in the applicable pension plan or
plans.
c. The GM Pension Plan shall not recognize any additional grants of credited
service by Delphi or a divested unit, for example, extra credited service
offered as an inducement for employees to retire early. Similarly, The Delphi
Pension Plan shall not recognize any additional grants of credited service by GM
or a divested unit.
5. HEALTH CARE AND LIFE AND DISABILITY BENEFIT PROGRAMS
     a. As of May 28, 1999, Delphi established Delphi Health Care and Life and
Disability Benefits Programs that duplicate the terms and conditions provided
for under the GM Health Care and Life and Disability Benefits Programs, except
for the provisions required to be changed as a result of a new plan sponsor.
     b. Upon retirement from GM and, where applicable, Delphi, GM shall provide
post-retirement health care and Basic Life Insurance coverage for the following
Delphi Employees as if retiring from GM to:
          i) All Delphi Employees who retire on a normal or early voluntary
basis or a total and permanent disability basis (approved by GM) on or before
January 1, 2000 and who are then, based on combined credited service, otherwise
eligible for post-retirement health care and Basic Life Insurance coverage under
the terms of the applicable GM-UAW Agreement, and

- 11 -



--------------------------------------------------------------------------------



 



          ii) All Delphi Employees who are re-employed by GM under the
provisions of the UAW-GM-Delphi Flowback Agreement and retire with eligibility
for such benefits.
The provision of post-retirement health care and Basic Life Insurance coverage
by GM is subject to all applicable benefit plan terms then in effect.
     c. GM will reinstate Basic Life (BLI), Optional Life (OLI), Dependent Life
(DLI) and Personal Accident Insurance (PAI) coverage under the GM Life and
Disability Benefits Program for Hourly Employees (the Program) for Delphi
Employees who are eligible for such coverage in retirement (other than Deferred
Vested) under the provisions of paragraph 5.b.(i) and 5.b.(ii) immediately
above.
     c.1. In determining amounts of BLI, the base hourly rate, in effect on the
date immediately prior to retirement from GM and, where applicable, Delphi, will
be used.
     c.2. In determining amounts of Continuing Life Insurance in retirement, the
combined credited service accumulated under the GM and Delphi pension plans and,
where applicable, pension plans of divested units (or other unit divested by GM
which is not included in Attachment A, where a Memorandum of Understanding
provides for recognition by the GM Pension Plan of credited service at the
divested unit for eligibility purposes) will be used. If Delphi’s coverage
amounts differ from those available under the Program, the amount(s) reinstated
will be the next higher amount(s) available under the GM Program.
     c.3. An otherwise eligible Delphi Employee will be eligible in retirement
for OLI, DLI and PAI from GM, provided such Delphi Employee has BLI coverage
reinstated by GM and had such employee paid coverage in effect under Delphi’s
plans immediately prior to retirement.
     c.4. An otherwise eligible Delphi Employee shall contribute the full cost
of any OLI, DLI and PAI. Contributions shall be payable monthly in advance and
where possible from benefits payable under any GM benefit plan or program. At an
employee’s election, this amount may be deducted from the pension check.
     c.5. Eligibility for coverage, amounts of coverage, contribution rates and
all other Program provisions will be those of the GM Life and Disability
Benefits Program then in effect except as otherwise provided above.

- 12 -



--------------------------------------------------------------------------------



 



     d. Post-retirement health care and Basic Life Insurance coverage for all
other Delphi Employees, and UAW represented employees who move to Delphi
pursuant to the provisions of the UAW-GM-Delphi Flowback Agreement after May 28,
1999, other than those in 5.b.(i) and 5.b.(ii), shall be pursuant to the terms
of the Delphi-UAW Agreement and Delphi Health Care and Life and Disability
Benefits Programs.
6. SAVINGS PLAN
     a. Delphi established a Delphi Personal Savings Plan (Delphi PSP) as of
May 28, 1999 that duplicates the terms and conditions provided for under the GM
Personal Savings Plan, except the provisions required to be changed as a result
of a new plan sponsor. All existing account balances of Delphi Employees may be
voluntarily transferred to the Delphi PSP under procedures established by GM. A
Delphi stock investment option will be added to the Delphi PSP.
     b. Delphi PSP participants who retire on or before January 1, 2000 will be
eligible for a one-time transfer of their account balances (including loans)
from the Delphi PSP to the GM PSP under procedures established by GM.
     c. Delphi PSP participants who had unbroken seniority at GM immediately
prior to May 28, 1999, who move to GM pursuant to the provisions of the
UAW-GM-Delphi Flowback Agreement will be eligible for a one-time transfer of
their account balances (including loans) from the Delphi PSP to the GM PSP under
procedures established by GM.
7. PROFIT SHARING
     Otherwise eligible Delphi employees shall be treated under the Delphi
Profit Sharing Plan as if they were covered under the terms and conditions of
the 1996 UAW-GM Supplemental Agreement on The General Motors Profit Sharing Plan
for Hourly-Rate Employees in the United States for Plan Year 1999. Thereafter,
Delphi employees shall be covered under the terms and conditions of the 1999
UAW-Delphi Supplemental Agreement on the Delphi Profit Sharing Plan for
Hourly-Rate Employees in the United States.
     For Plan Year 2000 and thereafter, Delphi and GM employees who are Eligible
Participants in the Delphi and GM Profit Sharing Plans for separate periods of a
given Plan Year as a result of flow-back arrangements between the two companies,
shall have his/her

- 13 -



--------------------------------------------------------------------------------



 



Compensated Hours for the Plan Year under the respective Plans not exceed a
combined total of 1,850 hours. Furthermore, such an employee’s combined total
Compensated Hours for the Plan Year shall accumulate and be applicable under
each Plan in the order in which the hours are compensated under the respective
Plans, up to a combined total not to exceed 1,850 hours. For purposes of
determining the Allocation of the Total Profit Share, such an employee shall be
considered a Participant in each Plan for the given Plan Year.
     If issues arise regarding the application of these provisions, the parties
will meet to discuss and resolve them.
8. OVERPAYMENTS
     a. Any overpayments recoverable to GM or GM-UAW benefit plans from
employees transferring to Delphi, will be recoverable from future wages and
benefit payments payable to Delphi employees.
9. OTHER
     a. Eligibility for any GM or Delphi employee benefit plan/program shall be
determined solely by the written provisions of such respective plan/program.
     b. Retirement from either GM or Delphi will terminate all seniority at all
plants of both GM and Delphi.
The parties agree that if unusual circumstances occur that were not contemplated
at the time this Understanding was negotiated and agreed upon, said parties may
discuss and resolve such circumstances.

- 14 -



--------------------------------------------------------------------------------



 



Executed by the duly authorized representatives of the parties this 30th day of
September, 1999.

             
INTERNATIONAL UNION, UAW
      GENERAL MOTORS CORPORATION    
 
           
/s/ Richard Shoemaker
      /s/ R. J. O’Brien    
 
           
/s/ Jim Beardsly
      /s/ [ILLEGIBLE]    
 
           
/s/ Jon Richards
      /s/ [ILLEGIBLE]    
 
           

              DELPHI AUTOMOTIVE SYSTEMS                   /s/ S. L. Gebbia      
            /s/ [ILLEGIBLE]                   /s/ [ILLEGIBLE]              

- 15 -



--------------------------------------------------------------------------------



 



ATTACHMENT A
DELPHI DIVESTED UNITS

•   American Axle

  -   Delphi Steering-Buffalo     -   Delphi Steering-Detroit Forge     -  
Delphi Steering-Detroit Gear & Axle     -   Delphi Steering-Tonawanda Forge    
-   Delphi Steering-Three Rivers

•   Delco Remy America

  -   Delphi Energy & Engine-Anderson     -   Delphi Energy & Engine-Meridian

•   Magnaquench

  -   Delphi Energy & Engine-Anderson

•   Peregrine

  -   Delphi Interior-Coldwater Road     -   Delphi Interior-Livonia

•   Guide Lighting

  -   Delphi Interior-Monroe     -   Delphi Interior-Anderson

•   Lear Seating

  -   Delphi Interior-Monroe     -   Delphi Interior-Anderson

•   Chasco Systems

  -   Delphi Chassis Systems-Livonia (Coil Springs)





--------------------------------------------------------------------------------



 



Amendment to UAW-GM-Delphi Memorandum
of Understanding Benefit Plan Treatment
Whereas, the UAW, GM and Delphi entered into a Memorandum of Understanding,
Benefit Plan Treatment (“MOU”) concerning benefit treatment for UAW represented
employees regarding the separation of GM and Delphi.
Whereas, the MOU set forth certain provisions regarding benefit treatment in the
event of a flowback to GM or Delphi under the provisions of the UAW-GM-Delphi
Flowback Agreement.
Whereas, flowback treatment was limited to GM and Delphi employees who acquired
seniority on or before the expiration of their respective 1996 GM-UAW or
Delphi-UAW National Agreements.
Whereas, as part of the negotiations with the UAW regarding the 2003 GM-UAW
National Agreement and the 2003 Delphi-UAW National Agreement, the parties
agreed to extend flowback rights to all UAW represented employees hired by GM or
Delphi before the expiration of their respective 1996 GM-UAW or Delphi-UAW
National Agreement but who were not covered under the UAW-GM-Delphi Flowback
Agreement (the “Covered Employees”).
Now, therefore the parties agree to amend the MOU for Covered Employees as
follows:

  1.   Flowback treatment under the MOU shall apply to Covered Employees.     2.
  The requirement that an employee have unbroken seniority at GM immediately
prior to May 28,1999 shall not apply to Covered Employees.     3.   In the event
GM or Delphi agree to make lump-sum payments to retirees and Covered Employees
are included in the group of retirees eligible for such lump sums, the lump sum
payable by each company will be pro-rated based on the credited service at the
paying company divided by total credited service at both GM and Delphi in
accordance with the terms of the MOU.

Executed by the duly authorized representatives of the parties this 18th day of
SEPTEMBER, 2003.

          INTERNATIONAL UNION, UAW       GENERAL MOTORS CORPORATION /s/ Richard
Shoemaker       /s/ Deana Munger                         DELPHI CORPORATION    
    /s/ Ralph E. Hundley              

 



--------------------------------------------------------------------------------



 



Master Restructuring Agreement
Exhibit 5.01 (b)(ii)
Letter agreement dated March 4, 1999 between Delphi and GM
concerning certain asbestos liability, as supplemented by letter agreement
dated May 10, 1999 between Delphi and GM

 



--------------------------------------------------------------------------------



 



(DELPHI LOGO) [k46850k4685023.gif]

     memo   Privileged and Confidential     Attorney Work Product

     
Date:
  March 4, 1999
To:
  Louis H. Lindeman, Jr.
From:
  Joseph E. Papelian
Subject:
  Asbestos Brake Pads
c
  Warren G. Andersen
 
  John G. Blahnik
 
  Graham M. Rickard
 
  Logan G. Robinson

This letter is a follow-up to our telephone conversation yesterday and
memorializes the agreement reached last year during Project Oracle regarding
existing and future asbestos brake claims.
The GM/Delphi Master Separation Agreement provides that Delphi will indemnity GM
for all claims involving components and systems we provide to parties other than
GM, and that Delphi will indemnity GM for all components and systems provided to
GM that were manufactured after January 1, 1999. Although Delphi has not
manufactured asbestos brake pads for several years, and has no plans to do so,
there are pending brake asbestos claims against GM that the GM Legal Staff is
defending. I understand Glenn Jackson of your section is the principal GM
attorney supervising these cases.
While many of the asbestos brake pads were manufactured and installed on GM
vehicles, others were sold to non-GM entitles. Last year we agreed that GM would
retain responsibility for all existing and future claims for asbestos brake pads
manufactured by Delphi before January 1, 1989. Including those sold to non-GM
entities.
I believe this letter accurately summarizes our agreement. If you agree, please
sign in the space below and return a signed copy to me.
Accepted agreed to this 4th day of March 1999.
/s/ Louis H. Lindeman, Jr.                
Louis H. Lindeman, Jr.

 



--------------------------------------------------------------------------------



 



(DELPHI LOGO) [k46850k4685023.gif]

     memo         Privileged and Confidential
Attorney Work Product

     
Date:
  May 10, 1999
To:
  Louis H. Lindeman, Jr.
From:
  Joseph E. Papelian
Subject:
  Asbestos Brakes
c
  Warren G. Andersen
 
  John G. Blahnik
 
  Graham M. Rickard
 
  Logan G. Robinson

This letter supplements our March 4th agreement regarding existing and future
asbestos brake claims.
My March 4th memo memorialized our agreement that GM would retain responsibility
for all existing and future claims for asbestos brake pads manufactured by
Delphi before January 1, 1999, including those sold to non-GM entities.
Subsequent to that agreement, I learned that Delphi still manufactures asbestos
rear brake drum linings for sale to Chrysler and GM. Chrysler uses these linings
on one line of pick-up trucks (RAM 1500) and GM uses asbestos linings on the “J”
car.
Chrysler plans to discontinue use of asbestos linings at the end of the 1999
Model Year. However, GM plans to use asbestos brake linings on the “J” car for
several more model years. In addition, Delphi manufactures asbestos brake
linings for service parts but sells them only to Chrysler and GM. The asbestos
brake linings service parts sold to GM are for several models, but those sold to
Chrysler are limited to the RAM 1500 truck. The attached schedule provides
information about the part numbers and vehicle lines on which the asbestos
linings are used. There are markings on the linings that reflect the date of
manufacture and material used. Delphi has no plans to enter the after-market
sale of asbestos brake linings or pads beyond that noted above.
Since Delphi currently sells asbestos linings only to Chrysler and GM for the
applications noted on the attached, we propose amending our March 4 agreement as
follows.

  •   GM would retain responsibility for all existing and future claims for
asbestos brake pads manufactured by Delphi before January 1, 1999, including
those sold to non-GM entities;

 



--------------------------------------------------------------------------------



 



Louis H. Lindeman, Jr.
May 10, 1999

  •   GM would retain responsibility for all existing and future claims for
asbestos pads and linings manufactured by Delphi and sold to GM, regardless of
when they were manufactured; and     •   Delphi would accept responsibility for
asbestos pads and linings manufactured after December 31, 1998 and sold to
customers other than GM.

If you agree to the proposed amendment, please sign in the space below and
return a signed copy to me.
att.
Accepted and agreed to this 12th day of May 1999.
/s/ Louis H. Lindeman, Jr.                
Louis H. Lindeman, Jr.

Page 2



--------------------------------------------------------------------------------



 



[ILLEGIBLE]

DELPHI CHASGIG BRACK APPLICTION TYPE CHART

 



--------------------------------------------------------------------------------



 



Master Restructuring Agreement
Exhibit 5.01(b)(iii)
Investment Tax Credit Transfer Agreement, dated December 8, 2000, between Delphi
Automotive Systems Corporation (n/k/a Delphi) and GM

 



--------------------------------------------------------------------------------



 



INVESTMENT TAX CREDIT TRANSFER AGREEMENT
     This INVESTMENT TAX CREDIT TRANSFER AGREEMENT (“Agreement”) is made and
entered into as of December 8, 2000, by and between General Motors Corporation
(“GM”), a Delaware corporation, and Delphi Automotive Systems Corporation
(“Delphi”), a Delaware corporation.
RECITALS
     WHEREAS, pursuant to Subdivision 12 of Section 210 of Chapter 60 of the New
York Laws (hereinafter “Tax Law”), where property with respect to which
investment tax credit has been allowed is disposed of by transfer to a taxpayer
in a qualified transaction that otherwise qualifies under the Tax Law, the
taxpayer and the transferor may jointly elect to permit such credit to be
treated as the credit of the taxpayer and carried forward by the taxpayer
(hereinafter referred to as “unused credit”);
     WHEREAS, GM and Delphi agree that property was transferred to Delphi from
GM by means of a qualified transaction that otherwise qualifies under the Tax
Law;
     WHEREAS, GM and Delphi desire to jointly elect pursuant to the Tax Law to
permit such credit to be treated as the credit of Delphi;
     WHEREAS, the joint election is to be made by filing a document indicating
the joint election with the GM and Delphi New York franchise tax returns for tax
year 1999, due on or about December 15, 2000;
     WHEREAS, GM and Delphi agree that the amount of unused credit with respect
to the property transferred tentatively is $43,817,192, calculated in the manner
and for the years as indicated in Attachment 1, that schedule being incorporated
by reference and made a part of this Agreement;
     WHEREAS, it is the intention of the parties to cooperate fully to maximize
the amount of the investment tax credit that is the subject of this joint
election;
     NOW, THEREFORE, in consideration of the agreements contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged, and intending to be legally bound thereby, GM and Delphi agree as
follows:
Section 1. The above recitals are hereby incorporated into this Agreement by
reference.
Section 2. GM and Delphi will execute this Agreement, all parties signing
thereto being authorized to execute said Agreement;
Section 3. GM and Delphi will execute the document included as Attachment 2,
such document constituting the aforementioned joint election;

1



--------------------------------------------------------------------------------



 



Section 4. GM and Delphi will file said executed document described as
Attachment 2 with their respective 1999 New York franchise tax returns on or
before the extended due date of December 15, 2000;
Section 5. In consideration of the execution of this agreement and the election
Delphi will make payments to GM as follows:

  a.   Where a credit is allowed to Delphi pursuant to Section 210 (12)(g)(11)
of the Tax Law, Delphi shall pay to GM forty percent (40%) of the amount of such
credit applied by Delphi in accordance with the provisions of Section 210
(12)(g)(11)(H) of the Tax Law;     b.   Delphi shall pay to GM forty percent
(40%) of the amount of unused credit used to offset, reduce or eliminate any New
York tax, expense, fee, or any other amount due by Delphi, except as discussed
in subsection a above.     c.   Delphi shall make available to GM all records
necessary to permit a review of the compliance with the provisions of this
Section 5.

Section 6. In the event that the State of New York audits or otherwise attempts
to adjust the amount or availability of the unused credit, such audit shall be
the responsibility of Delphi, with the complete cooperation of GM with respect
to records or any other relevant information that may be in the control of GM.

  a.   Delphi shall conduct such audits of the unused credits in good faith, and
any audits, assessments, agreements, settlements and related documents that
affect the amount of the payment to be paid to GM thereto are subject to review
by GM prior to their acceptance by Delphi.     b.   In the event that outside
legal or other professional expenses are incurred by Delphi to defend the amount
or availability of the unused credit, GM shall reimburse Delphi for forty
percent (40%) of such expenses. Delphi shall be reimbursed by GM after Delphi
presents to GM a demand for such reimbursement supported by copies of such
invoices setting forth the detail of the expense.     c.   In the event that any
audits, assessments, agreements or settlements result in a reduction of the
unused credit that has become final, and to the extent that any related amount
has been previously paid to GM, GM shall reimburse Delphi for forty percent
(40%) of such reduction paid to the State of New York after being presented with
a demand for such reimbursement, such demand attaching copies and setting forth
the detail of the reduction.

Section 7. Disputes arising in connection with this Agreement shall be resolved
in accordance with the procedures set forth in the Master Separation Agreement,
with the proviso that each arbitrator shall be a tax attorney or tax accountant
who is generally

2



--------------------------------------------------------------------------------



 



recognized in the tax community as a qualified and competent tax practitioner
with experience in the tax area involved in the issue or issues to be resolved.
Section 8.

  a.   All payments required by this Agreement shall be made by (i) wire
transfer to the appropriate bank account as may from time to time be designated
by the parties for such purpose; provided, that on the date of such wire
transfer notice of the transfer is given to the recipient thereof in accordance
with Section 9 hereof, or (ii) any other method agreed to by the parties. All
payments due under this Agreement shall be deemed to be paid when available
funds are actually received by the payee.     b.   Delphi shall make the
payments provided for in Section 5 not later than 30 days following:

  I.   the application of the credit as provided in Section 5(a) of this
Agreement and if such application is a refund then Delphi will pay GM when it
receives the refund from the State of New York, or     II.   the filing of a
return or report which utilizes the unused credit to offset, reduce or eliminate
any New York tax, expense or fee, as provided in Section 5(b) of this Agreement.

  c.   Payments due shall not be reduced or subjected to setoff by Delphi for
any reason whatsoever.     Section 9.         a.   Notices, requests,
permissions, waivers, and other communications hereunder shall be in writing and
shall be deemed to have been duly given upon (a) a transmitter’s confirmation of
a receipt of a facsimile transmission (but only if followed by confirmed
delivery of a standard overnight courier the following Business Day or if
delivered by hand the following Business Day), or (b) confirmed delivery of a
standard overnight courier if delivered by hand, to the parties at the following
addresses (or at such other addresses for a party as shall be specified by like
notice):

If to GM, to:

     
 
  General Motors Corporation
 
  300 Renaissance Center
 
  MC 482-C15-C66
 
  Detroit, Michigan 48265-3000
 
  Attention: Harry Brinsden
 
  Telecopy No.: (313) 665-4123

3



--------------------------------------------------------------------------------



 



If to Delphi, to:

     
 
  Delphi Automotive Systems
 
  P. O. Box 5086
 
  MC 480-414-410
 
  Troy, Michigan 48007-5086
 
  Attention: Denise C. Olbrecht
 
  Telecopy No.: (248) 267-5771

Such names and addresses may be changed by notice given in accordance with this
Section 9.
Section 10. GM and Delphi may assign any of their rights or obligations under
this Agreement to any subsidiary or affiliate that they shall designate.
Section 11. This Agreement contains the entire understanding of the parties
hereto with respect to the subject matter contained herein, and supersedes and
cancels all prior agreements, negotiations, correspondence, undertakings and
communications of the parties, oral or written, respecting such subject matter.
Section 12. This Agreement may be amended, modified or supplemented only by a
written agreement signed by all of the parties hereto.
Section 13. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Michigan, without reference to choice of law
principles, including matter of construction, validity and performance.
Section 14. This Agreement and all of the provisions hereof shall be binding
upon and inure to the benefit of the parties and their respective successors and
permitted assigns.
Section 15. If any term or other provision of this Agreement is invalid, illegal
or incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner.
Section 16. Franchise tax shall mean that tax imposed pursuant to Article 9-A of
Chapter 60 of the New York Laws.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has caused this Investment Tax
Credit Transfer Agreement to be executed on its behalf by its officers or
designates thereunto duly authorized, all as of the day and year first written
above.

                  GENERAL MOTORS CORPORATION    
 
           
 
  By:   /s/ Roger D. Wheeler
 
   
 
           
 
  Title:   CHIEF TAX OFFICER    
 
                DELPHI AUTOMOTIVE SYSTEMS CORPORATION    
 
           
 
  By:   /s/ James P. Whitson
 
   
 
           
 
  Title:   CHIEF TAX OFFICER    

5



--------------------------------------------------------------------------------



 



     
Attachment 1
New York State
Investment Credit Carryforward
Total GM & Subs Carryforward

                                                                               
                                      1986   1987   1988   1989   1990   1991  
1992   1993   1994   1995   1996   1997   1998   Totals              
Carryforward From Prior Years
    292,035       23,303,542       38,371,996       33,289,132       37,313,392
      45,280,701       50,098,617       52,468,246       56,099,566      
58,416,336       61,969,482       64,913,219       68,606,281          
Current Year ITC
    29,068,818       15,966,165       5,664,672       4,896,148       8,518,576
      5,420,186       2,972,570       4,362,485       4,212,606       3,891,991
      3,394,530       3,763,992       13,118,625       105,251,364  
Current Year Recapture Of ITC
    (750,413 )     (451,638 )     (464,067 )     (1,345,689 )     (54,187 )    
(32,833 )     (46,207 )     (577,203 )     (1,453,494 )     (34,256 )    
(197,185 )     (55,139 )     (124,120 )     (4,586,431 )              
Total Carryforward Plus Current Year
    28,610,440       38,818,069       43,572,601       37,839,591      
5,777,781       50,668,054       53,024,980       56,253,528       58,858,678  
    62,274,071       65,166,827       68,622,072       81,600,788          
ITC Used In Current Year
    (5,306,898 )     (446,073 )     (10,283,469 )     (526,199 )     (497,080 )
    (569,437 )     (556,734 )     (153,962 )     (442,342 )     (304,589 )    
(253,608 )     (15,791 )     (16,873 )     (19,373,055 )              
Carryforward To Future Years
    23,303,542       38,371,996       33,289,132       37,313,392      
45,280,701       50,098,617       52,468,246       56,099,566       58,416,336  
    61,969,482       64,913,219       68,606,281       81,583,913              
         

Delphi Portion

                                                                               
                                      1986   1987   1988   1989   1990   1991  
1992   1993   1994   1995   1996   1997   1998   Totals              
Carryforward From Prior Years
    0       6,401,684       19,360,722       19,506,575       21,633,295      
24,306,274       27,972,136       30,504,024       33,604,276       35,902,755  
    37,991,606       39,814,750       41,829,516          
Current Year ITC
    8,624,491       13,796,106       3,826,240       2,593,504       2,944,132  
    3,959,122       2,880,645       3,625,104       3,707,645       2,197,640  
    2,014,648       2,049,426       2,011,664       54,230,367  
Current Year Recapture Of ITC
    (222,642 )     (390,253 )     (313,457 )     (183,112 )     (18,728 )    
(23,983 )     (44,778 )     (479,640 )     (1,279,265 )     (19,343 )    
(117,029 )     (30,022 )     (19,033 )     (3,141,285 )              
Total Carryforward Plus Current Year
    8,401,849       19,807,537       22,873,505       21,916,967      
24,558,699       28,241,413       30,808,003       33,649,489       36,032,655  
    38,081,053       39,889,225       41,834,153       43,822,147          
ITC Used In Current Year
    (1,558,444 )     (130,995 )     (3,019,882 )     (154,526 )     (145,974 )  
  (167,223 )     (163,493 )     (45,213 )     (129,900 )     (89,447 )    
(74,475 )     (4,637 )     (4,955 )     (5,689,164 )              
Adjusted Amount
    6,843,405       19,676,542       19,853,623       21,762,441      
24,412,725       28,074,190       30,644,510       33,604,276       35,902,755  
    37,991,606       39,814,750       41,829,516       43,817,192          
% Disallowed Per NY Audit
    5.1217 %     2.2892 %     9.0702 %     4.9796 %     3.6157 %     2.5777 %  
  4.8769 %                                                                      
Amount Disallowed
    (441,721 )     (315,820 )     (347,048 )     (129,146 )     (106,451 )    
(102,054 )     (140,486 )                                                    
(1,582,726 )
 
                                                                               
                               
Carryforward To Future Years
    6,401,684       19,360,722       19,506,575       21,633,295      
24,306,274       27,972,136       30,504,024       33,604,276       35,902,755  
    37,991,606       39,814,750       41,829,516       43,817,192      
43,817,192                





--------------------------------------------------------------------------------



 



December 8, 2000
State of New York Department of Taxation and Finance
W.A. Harriman Campus
Albany, NY 12227
Joint Election Under Tax Law Section 210.12(g)(11)(B)
For General Motors Corporation:
I certify that I am an authorized person with respect to the transferor. General
Motors Corporation. On behalf of General Motors Corporation, I elect to utilize
the investment tax credit provisions set forth in Tax Law section
210.12(g)(11)(B).

         
/s/     ROGER D. WHEELER
 
On behalf of General Motors Corporation
         
     ROGER D. WHEELER
       
     CHIEF TAX OFFICER
 
Name & Title
  12/8/2000
 
Date    

For Delphi Automotive Systems Corporation:
I certify that I am an authorized person with respect to the taxpayer, Delphi
Automotive Systems Corporation. On behalf of Delphi Automotive Systems
Corporation, I elect to utilize the investment tax credit provisions set forth
in Tax Law section 210.12(g)(11)(B).

         
      James P. Whiston
 
On behalf of Delphi Automotive Systems Corporation
       
     James P. Whitson
       
     Chief Tax Officer
 
Name & Title
  12/11/2000
 
Date    





--------------------------------------------------------------------------------



 



CONFIDENTIALITY AGREEMENT
     This CONFIDENTIALITY AGREEMENT (“Agreement”) is made and entered into as of
February 27, 2001, by and between General Motors Corporation (“GM”), a Delaware
corporation, and Delphi Automotive Systems Corporation (“Delphi”), a Delaware
corporation. The Agreement reduces to writing the oral agreement and
understanding reached between the parties on December 11, 2000.
RECITALS
WHEREAS, GM and Delphi have entered into an INVESTMENT TAX CREDIT TRANSFER
AGREEMENT (incorporated by reference and made a part of this Agreement) which
relates to a claim for refund of unused Investment Tax Credit with the State of
New York;
WHEREAS, GM and Delphi filed tax returns on or about December 15, 2000 making
the required elections and claiming the refund;
NOW, THEREFORE, GM and Delphi agree as follows:
Section 1. The purpose of this Agreement is to protect and prevent unauthorized
disclosure of confidential information to any third party.
Section 2. GM and Delphi agree that the terms of the INVESTMENT TAX CREDIT
TRANSFER AGREEMENT are confidential and will not be discussed with, or disclosed
to, any third party unless required by law.
     IN WITNESS WHEREOF, each of the parties has caused this Confidentiality
Agreement to be executed on its behalf by its officers or designates thereunto
duly authorized, all as of the day and year first written above.

          GENERAL MOTORS CORPORATION    
 
       
By:
Title:
  /s/ Michael A. Mack
 
General Director — State and Local Taxes
and Global Customs Activities    
 
        DELPHI AUTOMOTIVE SYSTEMS CORPORATION    
 
       
By:
Title:
  /s/ Richard J. Zablocki
 
Director of Tax Administration    





--------------------------------------------------------------------------------



 



Delphi Corporation (t/k/a Delphi Automotive Systems Corporation)
Tax Year: 01/01/02 — 12/31/02
Form CT-46 — Claim for Investment Tax Credit
Investment Tax Credit Carryforward
The taxpayer. Delphi Automotive Systems Corporation (DASC) was spun-off from
General Motors Corporation (GMC) on May 28, 1999. Pursuant to Tax law
Section 210.12(g)(11)(B), on December 8, 2000. DASC and GMC entered into an
election whereby the amount of any unused Investment Tax Credits relating to
DASC New York State investments prior to the spin-off date are to be treated as
a credit of DASC which will be carried forward by the taxpayer. The joint
election that was entered into by DASC and GMC (copy attached), was filed with
each party’s respective New York State franchise tax return for the tax year
ended December 31, 1999, as required by tax Law Section 210.12(g)(11)(B). The
following Tax Law Section specifies the manner in which the unused credits are
to be treated in years subsequent to the spin-off of the taxpayer from GMC.
Tax Law section 210.12(g)(11)(h) specifies that:
Where a credit is allowed to a taxpayer pursuant to this subparagraph, the
taxpayer may treat the amount of such credit as an overpayment of tax to be
credited or refunded in accordance with the provisions of section ten hundred
eighty-six of this chapter, provided, however, the provisions of subsection
(c) of section ten hundred eighty-eight of this chapter notwithstanding, no
interest shall be paid thereon. Such credit shall be allowed against the tax
imposed by this article with respect to the second succeeding taxable year next
following the transaction year, provided that not more than one-fourth of the
amount of such credit may be applied by the taxpayer, whether to reduce tax
otherwise due or to be treated as an overpayment to be credited or refunded,
with respect to such second succeeding taxable year and each of the next three
taxable years following such second succeeding taxable year.
The unused Investment Tax Credit transferred from General Motors Corporation to
DASC on May 28, 1999. DASC’s first taxable year after the transaction year was
May 29, 1999 through December 31, 1999. Therefore, the second succeeding taxable
year following the transaction year is the tax year January 1, 2000 through
December 31, 2000. The total unused credits as of May 28, 1999 were $43,817,192.
The following schedule outlines the availability of one-fourth of the amount of
total credits to be applied in the second succeeding taxable year and each of
the next three taxable years following the second succeeding taxable year. The
taxpayer with claim a refund of the allowable amount of credits on Form CT-46
(Claim for Investment Tax Credit).
Amount of Unused Investment Tax Credit Available for Tax Year 20002003:

                  Total Future Amonts     Allowable   Available for Tax Year  
Refund   Credit Refund
2000
  10,954,298    
2001
  10,954,298    
2002
  10,954,298    
2003
  10,954,298   10,954,298
 
       
 
  43,817,192   10,954,298
 
       

Detail of Available Unused Investment Tax Credit

                                                                             
1986   1987   1988   1989   1990   1991   1992   1993   1994      
Carryforward From Prior Years
    0       6,401,684       19,360,722       19,506,575       21,633,295      
24,306,274       27,972,136       30,504,024       33,604,276  
Current Year ITC
    8,624,491       13,796,108       3,826,240       2,593,504       2,944,132  
    3,959,122       2,880,645       3,625,104       3,707,645  
Current Year Recapture of ITC
    (222,642 )     (390,253 )     (313,457 )     (183,112 )     (18,728 )    
(23,983 )     (44,778 )     (479,640 )     (1,279,265 )      
Total Carryforward Plus Current Year
    8,401,849       19,807,537       22,873,505       21,916,967      
24,558,699       28,241,413       30,808,003       33,649,489       36,032,655  
ITC Used in Current Year
    (1,558,444 )     (130,995 )     (3,019,882 )     (154,526 )     (145,974 )  
  (167,223 )     (163,493 )     (45,213 )     (129,900 )      
Adjusted Amount
    6,843,405       19,676,542       19,853,623       21,762,441      
24,412,725       28,074,190       30,644,510       33,604,276       35,902,755  
% Disallowed Per NY Audit
    5.1217 %     2.2892 %     9.0702 %     4.9796 %     3.6157 %     2.5777 %  
  4.8769 %                      
Amount Disallowed
    (441,721 )     (315,820 )     (347,048 )     (129,146 )     (106,451 )    
(102,054 )     (140,486 )                      
Carryforward To Future Years
    6,401,684       19,360,722       19,506,575       21,633,295      
24,306,274       27,972,136       30,504,024       33,604,276       35,902,755  
     

                                              1995   1996   1997   1998   Totals
     
Carryforward From Prior Years
    35,902,755       37,991,606       39,814,750       41,829,516          
Current Year ITC
    2,197,640       2,014,648       2,049,426       2,011,664       54,230,367  
Current Year Recapture Of ITC
    (19,343 )     (117,029 )     (30,022 )     (19,033 )     (3,141,285 )      
Total Carryforward plus Current Year
    38,081,053       39,889,225       41,834,153       43,822,147          
ITC Used In Current Year
    (89,447 )     (74,475 )     (4,637 )     (4,955 )     (5,689,164 )      
Adjusted Amount
    37,991,606       39,814,750       41,829,516       43,817,192          
% Disallowed Per NY Audit
                                             
Amount Disallowed
                                    (1,582,726 )
 
                                       
Carryforward To Future Years
    37,991,606       39,814,750       41,829,516       43,817,192      
43,817,192        

Statement 10





--------------------------------------------------------------------------------



 



Master Restructuring Agreement
Exhibit 5.01 (b)(iv)
Management Services Agreement, dated September 19, 2002, as amended, among
Delphi
Corporation and General Motors Management Corporation, Delphi Mechatronic
Systems,
Inc., Packard-Hughes Interconnect Company and Manufacturing

 



--------------------------------------------------------------------------------



 



MANAGEMENT SERVICES AGREEMENT
     This Management Services Agreement, including Exhibits A, B, C and D and
Addenda 1 through 3 (the “Agreement”), dated September 17, 2002, is entered into
by and between Delphi Corporation, a Delaware corporation (formerly known as
Delphi Automotive Systems Corporation) (“Delphi”) and General Motors Investment
Management Corporation, a Delaware corporation (“GMIMCo”).
RECITALS
     1. Delphi and certain of its wholly-owned subsidiaries (each a “Delphi
Subsidiary” and collectively the “Delphi Subsidiaries”) sponsor “employee
pension benefit plans,” as defined in the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”) § 3(2)(A). These employee pension benefit
plans (each a “U.S. Plan” and collectively the “U.S. Plans”) are subject to the
provisions of ERISA.
     2. Delphi, acting through its Board of Directors, appointed the Executive
Committee of the Board of Directors as “named fiduciary” (as defined in ERISA §
402(a)(2)) with respect to the U.S. Plans sponsored by Delphi.
     3. Additionally, Delphi, acting through its Board of Directors, designated
GMIMCo as “named fiduciary” (as defined in ERISA § 402(a)(2)) for purposes of
investment of the U.S. Plans sponsored by Delphi.
     4. Further, pursuant to two separate Investment Management Agreements
between GMIMCo and Delphi (together, the “Investment Management Agreements”),
each dated January 1, 1999 and each subsequently amended through the date of
this Agreement, Delphi, acting through one of its designated officers, appointed
GMIMCo “investment manager” (as defined in ERISA § 3(38)(A)) with respect to the
U.S. Plans Delphi sponsors.
     5. Moreover, Delphi, acting through its Board of Directors, directed the
establishment of the Investment Policy Committee of Delphi (“IPC”) and
authorized the IPC to: (a) make annual recommendations to the Executive
Committee regarding investment policy guidelines for the assets of the U.S.
Plans sponsored by Delphi; (b) interact with and oversee the performance of the
named fiduciary for investment purposes of the U.S. Plans sponsored by Delphi;
(c) acting as employer on behalf of Delphi and in accordance with a procedure
described in ERISA § 402(a)(2), remove and replace the named fiduciary for
investment purposes of the U.S. Plans sponsored by Delphi with itself or another
appointee; and (d) perform such fiduciary and other responsibilities as may be
delegated to it or as have been authorized by the Executive Committee.
     6. In anticipation of and for the purpose of executing this Agreement, and
in accordance with a procedure described in ERISA § 402(a)(2), the IPC removed
and immediately re-appointed GMIMCo as named fiduciary for investment purposes
and re-appointed GMIMCo as investment manager of the U.S. Plans sponsored by
Delphi to undertake the duties, responsibilities and authority set forth in this
Agreement, reserving to itself the authority to: (a) remove a portion of the
assets of any of the U.S. Plans from the investment control and authority

 



--------------------------------------------------------------------------------



 



of GMIMCo (any assets so removed by the IPC or by any other person or entity
duly appointed and empowered by Delphi or a Delphi Subsidiary are referred to as
the “Removed Assets”); (b) direct how the Removed Assets are to be invested; and
(c) appoint “investment managers)” (as defined in ERISA § 3(38)(A)) to manage
the Removed Assets (investment managers other than GMIMCo that are appointed by
the IPC or by any other entity duly appointed and empowered by Delphi or a
Delphi Subsidiary are referred to in this Agreement as “Delphi Investment
Managers”) as it deems appropriate in its sole discretion.
     7. Each Delphi Subsidiary, acting through its respective Board of
Directors, general partner, or other duly designated “named fiduciary,” as
applicable, has designated GMIMCo as “named fiduciary” (as defined in ERISA §
402(a)(2)) for purposes of investment of the U.S. Plans it sponsors.
     8. Delphi, GMIMCo, and each Delphi Subsidiary, simultaneous with the
execution of this Agreement, are entering into a separate Addendum to this
Agreement pursuant to which each Delphi Subsidiary, acting through a designated
officer, will authorize Delphi, the IPC, and GMIMCo to act in accordance with
the terms of this Agreement, including the right of the IPC to remove assets
from the control and management of GMIMCo and to appoint one or more Delphi
Investment Managers to manage the Removed Assets, and the Addendum for each
Delphi Subsidiary will be ratified and approved by the governing body of such
Delphi Subsidiary or the designated named fiduciary for the U.S. Plans sponsored
by such subsidiary.
     9. GMIMCo, in its capacity as a named fiduciary for purposes of investment
of the U.S. Plans, has and may again in the future enter into one or more trust
agreements (such agreement(s) together with any amendments or restatements
collectively referred to as the “Trust Agreements”) with one or more trustees or
custodians (such trustees or custodians serving as such from time to time with
respect to the trust funds next referred to being sometimes collectively
referred to as the “Trustee”) and other parties establishing trust funds to hold
the assets of the U.S. Plans (collectively, the “Trust Funds”).
     10. The Trust Agreements provide for the assets of the U.S. Plans to be
invested by the Trustee as directed by a named fiduciary or investment manager
and permit the assets of the Trust Funds to be held in one or more group trusts
which are incorporated into the Trust Agreements.
     11. General Motors Trust Company, a New Hampshire trust company and an
affiliate of GMIMCo (such company together with any successor being referred to
as “GMTC”), has established and may again in the future establish various
collective investment funds in which assets of the U.S. Plans may be invested
(the “Collective Funds”).

2



--------------------------------------------------------------------------------



 



TERMS
     In consideration of the foregoing Recitals and the mutual covenants and
agreements set forth in this Agreement and other good and valuable
consideration, the parties agree as follows:
     Section 1. Plans Covered.
     The U.S. Plans to which this Agreement relates are listed in Exhibit A, as
it may be amended from time to time by written agreement of the parties. No
other plans are covered by this Agreement.
     Section 2. Retention.
     Delphi retains GMIMCo to perform investment management services for the
U.S. Plans subject to the terms and conditions of this Agreement. In addition,
Delphi retains GMIMCo to perform such other related services with respect to the
U.S. Plans as are specified in this Agreement.
     Section 3. GMIMCo Duties Regarding the U.S. Plans.
     (a) In accordance with its appointment as named fiduciary for purposes of
investment of the U.S. Plans, GMIMCo will have and perform the investment
management authority listed in items (i) through (viii) below with respect to
the U.S. Plans, it being understood that GMIMCo will have full and Independent
authority to act in connection with those listed items; provided, however, that
the extent of such authority is subject to Section 4 (regarding Delphi
Investment Managers) below. In addition, but subject to Section 4, GMIMCo will
perform the duties with respect to the U.S. Plans as provided in items
(ix) through (xxxii) below. GMIMCo acknowledges that, with respect to its
independent authority and duties as investment manager under this Section 3
referred to in ERISA § 3(38)(A) to the extent applicable to GMIMCo, it is a
fiduciary with respect to the U.S. Plans as contemplated by ERISA § 3(38)(C).

  (i)   Selection, hiring, monitoring, evaluation and termination of investment
managers. In this regard, GMIMCo has the power to appoint investment managers
(as defined in ERISA § 3(38)) and is authorized to establish investment
guidelines for the investment managers appointed by it, and to negotiate and
enter into investment management agreements with respect to the assets of the
U.S. Plans with such investment managers.     (ii)   Allocation of assets among
investment managers and strategies.     (iii)   Management of portfolio
transitions, with full authority regarding in-kind contributions, asset
liquidations, and the use of transition accounts.     (iv)   Selection, hiring,
monitoring, evaluation and termination of the Trustee, and management of the
Trustee relationship (it being understood that GMIMCo will ensure that the
Trustee maintains custody of the assets of the U.S. Plans in accordance with
ERISA § 403(a) and the regulations thereunder).

3



--------------------------------------------------------------------------------



 



  (v)   Projections of cash flows of the investment accounts within the U.S.
Plans taking into account plan liquidity sources and needs as and to the extent
identified to GMIMCo by Delphi.     (vi)   Performance of asset mix management,
including tactical asset allocation and rebalancing assets within Strategic
Investment Policy Guidelines (as defined in subparagraph (x) below).     (vii)  
Management of short-term cash.     (viii)   Establishment and management of
equitization, currency overlay and similar derivative-based strategies with
respect to the U.S. Plan assets.     (ix)   Conduct comprehensive studies of the
U.S. plans’ pension liabilities, investment objectives, and risk tolerance (with
input from Delphi and its actuaries) as and when such asset/liability studies
are requested by Delphi.     (x)   Periodic (and on at least an annual basis)
review and recommendations concerning the appropriateness and efficacy of
existing investment policy guidelines for the Hourly and Salaried Plans (as
defined in Exhibit A) setting forth target allocations and ranges for broad
investment categories (e.g., equity, fixed income, real estate), which
guidelines, as of the date of this Agreement, are set forth in Exhibit B, and
any additional policy guidelines for other U.S. Plans (as such guidelines may be
amended by the IPC, the “Strategic Investment Policy Guidelines”) based on,
among other things, pension liabilities, investment objectives and risk
tolerance, in light of Delphi’s objectives with respect to the U.S. Plans as
communicated by it to GMIMCo.     (xi)   Research with respect to new asset
classes or strategies for consideration by Delphi for the U.S. Plans.     (xii)
  Recommendations regarding the addition or deletion of investment options that
are offered to participants under the participant-directed defined contribution
U.S. Plans (defined contribution U.S. Plans being referred to in this Agreement
as “DC U.S. Plans”).     (xiii)   Advice regarding plan design issues as
requested by Delphi.     (xiv)   Advice regarding plan liability analysis and
funding decisions as requested by Delphi.     (xv)   Administration of U.S. Plan
expense accruals and fee payments based on data provided by or on behalf of
Delphi or the Trustee.     (xvi)   Monitoring of trade execution costs and
brokerage commissions based on data provided by or on behalf of the Trustee or
third-party investment managers.

4



--------------------------------------------------------------------------------



 



  (xvii)   Monitoring of securities lending activities.     (xviii)   Management
of any brokerage commission recapture program of the U.S. Plans.     (xix)  
Monitoring of soft dollar utilization by the U.S. Plans based on data provided
by or on behalf of the Trustee or third-party investment managers.     (xx)  
Oversight of proxy voting policies and procedures. In this regard, GMIMCo will
maintain procedures for voting proxies with respect to securities held in GMIMCo
managed investments and for overseeing proxy voting by investment managers
retained by GMIMCo.     (xxi)   Assistance to Delphi in connection with its
(A) obtaining the financial data required for annual actuarial valuations,
(B) preparing Department of Labor filings, Internal Revenue Service filings,
summary annual reports and summary plan descriptions, (C) preparing corporate
financial statement footnote disclosures, (D) periodic corporate, plan and
regulatory audits and (E) preparing benefit plan cost analyses, in connection
with each of the foregoing clauses (A) through (E) as required by Delphi in
administering the U.S. Plans (it being understood and agreed that such
assistance will be limited to matters pertaining to the services provided by
GMIMCo under the Agreement).     (xxii)   Oversight of U.S. Plan investment data
provided by the Trustee to any recordkeeper (“Recordkeeper”) with respect to a
U.S. Plan.     (xxiii)   Assistance to Delphi treasury, legal, and human
resource departments and the applicable Delphi benefits center(s) in addressing
questions regarding pension, benefits, and Trust issues (it being understood and
agreed that such assistance will be limited to matters pertaining to the
services provided by GMIMCo under this Agreement).     (xxiv)   Monitoring of
third-party investment funds made available by Delphi to U.S. Plan participants
under the DC U.S. Plans.     (xxv)   Monitoring of the Recordkeeper relationship
with respect to investment-related issues.     (xxvi)   Monitoring of Delphi’s
relationship with any online investment advice provider designated by Delphi
(“DC Adviser”) with respect to a DC U.S. Plan.     (xxvii)   Coordinating the
development and production of Delphi-approved DC U.S. Plan participant
communications and educational materials, consisting of Pathways Magazine,
Promark Fund fact sheets, the

5



--------------------------------------------------------------------------------



 



      Investment Performance Summary, and any successor publications for the DC
U.S. Plans.     (xxviii)   Assistance with coordination of content for the
website of the DC U.S. Plans.     (xxix)   Assistance with the preparation of
the investment-related sections of annual prospectuses for participants in the
DC U.S. Plans.     (xxx)   Performing the following functions with respect to
the assets of the U.S. Plans managed by it (and without taking into account any
other assets of such U.S. Plans):

  (A)   monitor U.S. Plan-level investment risk exposures;
    (B)   monitor asset class-level risk exposures;     (C)   monitor investment
manager investment guideline compliance;     (D)   assess risks of investment
manager internal investment controls;     (E)   monitor counter-party exposures;
and     (F)   provide procedures for disaster recovery and business continuity
of GMIMCo.

  (xxxi)   Providing reports to such personnel as Delphi may designate, in
accordance with Exhibit C.     (xxxii)   Participating in (A) quarterly meetings
with the IPC to report on fund returns and analysis of fund performance and to
discuss significant activities affecting U.S. Plan investments, (B) annual
benefits meetings with the International Union, United Automobile, Aerospace,
and Agricultural Implement Workers of America (“UAW”) and the International
Union of Electronic, Electrical, Salaried, Machine and Furniture Workers and
Communication Workers of America (“IUE-CAW”), and (C) such other meetings as
Delphi reasonably requests.

     (b) In furtherance of its authority as set forth above, but subject to
Section 4 of this Agreement, GMIMCo has the following specific powers with
respect to the discretionary investment management of the assets of the U.S.
Plans:

  (i)   to establish, form, invest in, dissolve, liquidate or take any other
actions with respect to any corporation, limited liability company, partnership,
trust or other person, including, without limitation, any title holding
corporation under Internal Revenue Code (“Code”) §§ 501(c)(2) or 501(c)(25);

6



--------------------------------------------------------------------------------



 



  (ii)   to abandon, acquire, convert, dispose of, exchange, exercise, grant,
hold, issue, lease, mortgage, permit to expire, permit to be held in escrow,
pledge, redeem, sell, subscribe for, surrender, vote, write, or take any and all
other actions with respect to Securities or Other Property1, and to exercise or
decline to exercise any rights or obligations appurtenant or otherwise relating
thereto, including (A) engaging in any transactions involving any combination of
and taking any actions necessary or appropriate to settle transactions in puts,
calls or other forms of options (covered or uncovered), futures contracts, swaps
or other Securities or Other Property and (B) entering into stand-by agreements
for future investment (either with or without a stand-by fee), short-selling
programs, foreign exchange or foreign exchange contracts, swaps, guaranteed
investment contracts, synthetic guaranteed investment contracts, bank or
insurance company investment contracts (including guarantees with respect to
investments), contracts for the immediate or future delivery of or otherwise
pertaining to Securities or Other Property, and similar instruments and other
derivative investments;     (iii)   to initiate, settle, compromise or submit to
arbitration any claims, debts or damages due or owing to or from the investment
accounts of the U.S. Plans or to commence, join in or defend, or represent any
such investment account in, any suits or proceedings in any court of law or
before any other body or tribunal, including, without limitation, any claims
with respect to taxes; provided, however, that Delphi will retain the right, in
its sole discretion, to commence, join in, or oppose any such settlements,
compromises, arbitrations, suits, or proceedings where it may be adversely
affected by the outcome, or where it believes that such action is required by
ERISA or other applicable law;     (iv)   to commence, join in, consent to or
oppose the reorganization, recapitalization, consolidation, sale, merger,
foreclosure, liquidation or readjustment of the finances of any person or the
Securities or Other Property thereof, and to deposit any Securities or Other
Property with any protective, reorganization or similar committee, and to pay or
agree to pay

 

1   The term “Securities or Other Property” means property of any kind or
nature, whether real or personal, tangible or Intangible, whole or part interest
therein, wherever situated, without being limited to the classes of property in
which trustees are authorized to invest trust funds by any law or any rule of
court of any jurisdiction, including without limitation: currency, evidences of
obligations or indebtedness of any person, trust or participation certificates,
general or limited interests in partnerships, membership interests in any
organization or other person, insurance or annuity contracts, guaranteed
investment contracts, synthetic guaranteed investment contracts, bank investment
contracts, leaseholds, fee titles, mortgages or other interests in realty,
preferred or common stocks, American depositary receipts, certificates of
deposit, evidences of ownership in joint ventures, swap contracts, futures
and/or option contracts, short-selling programs, foreign exchange contracts,
contracts for future or immediate receipt or delivery of securities or relating
to the lending of securities or property and other derivative investments.


7



--------------------------------------------------------------------------------



 



      the expenses and compensation of any such committee and any assessments
levied with respect to Securities or Other Property so deposited;     (v)   to
borrow money, to guarantee indebtedness or other obligations of other persons,
to pledge any Securities or Other Property for the payment of any such loan or
guarantee, or for any other purpose (whether or not in connection with the
borrowing of money), and to enter into contracts ancillary or relating to such
loans, guarantees or pledges;     (vi)   to manage, administer, operate, lease
for any number of years (regardless of any restrictions on leases made by
fiduciaries), develop, improve, repair, alter, demolish, mortgage, pledge, grant
options with respect to, or otherwise deal with any property or interest therein
at any time held by it, and to renew, extend or participate in the renewal or
extension of any mortgage upon such terms as may be deemed advisable;     (vii)
  to agree to a reduction in the rate of interest on or other modification in
the terms of any mortgage, loan or guarantee, to waive or enforce any default
whether in the performance of any covenant or condition of any mortgage, loan or
guarantee in such manner and to such extent as may be deemed advisable, to
exercise and enforce any and all rights of foreclosure, to bid on property in
foreclosure, to take a deed in lieu of foreclosure with or without paying
consideration therefor and in connection therewith to release the obligation on
the bond secured by such mortgage, and to exercise and enforce in any action,
suit or proceedings at law or in equity any rights or remedies in respect of any
such mortgage, loan or guarantee;     (viii)   to convert monies received with
respect to assets in the investment accounts of the U.S. Plans into or out of
U.S. dollars or other currencies;     (ix)   to collect dividends, interest,
rents, royalties and other forms of income on or distributions in respect of
Securities or Other Property;     (x)   to exercise any right appurtenant to any
Securities or Other Property, including without limitation, by general or
limited power of attorney, or by serving or otherwise acting as a general or
limited partner of a partnership, a managing or other member of a limited
liability company, a member of an association, committee or other organization
or in any similar capacity with respect to any person;     (xi)   to invest at
any bank (A) in any type of interest bearing investments (including, but not
limited to, savings accounts, money market accounts, certificates of deposit and
repurchase agreements) and (B) in non-interest bearing accounts (including, but
not limited to, checking accounts);     (xii)   to invest in the Collective
Funds as well as in other collective investment funds (which in each case may
provide for payment by the U.S. Plans of

8



--------------------------------------------------------------------------------



 



      fund-level management and other fees and costs, for purchase and
redemption related transaction costs or fees in lieu thereof to be borne by the
investor purchasing or redeeming and for limitations on the size and/or
frequency of and required advance notice with respect to such transactions); and
    (xiii)   to invest in open-end and closed-end investment companies,
regardless of the purposes of which such funds were created, including those
managed, serviced, advised and/or distributed by GMIMCo or its affiliates, and
any partnership, limited or unlimited, joint venture and other forms of joint
enterprise created for any lawful purpose.

     (c) GMIMCo’s responsibilities and obligations with respect to the U.S.
Plans are limited to those responsibilities and obligations specifically set
forth in this Agreement.
     Section 4. Delphi Investment Managers.
     (a) During the term of this Agreement and subject to the terms of this
Section 4, Delphi (acting through the IPC or other duly appointed person or
entity) may withdraw from GMIMCo’s management assets of the U.S. Plans and
arrange for those Removed Assets to be managed by one or more Delphi Investment
Managers; provided, however, that the Trustee and Recordkeeper with respect to
all of the other assets of the U.S. Plans continue to be the Trustee and
Recordkeeper, respectively, of any assets so withdrawn. GMIMCo will have no
duties or responsibilities in connection with the selection, hiring, monitoring,
evaluation and termination of Delphi Investment Managers.
     (b) In the event that Delphi intends to withdraw assets from GMIMCo’s
management, Delphi will provide GMIMCo with prompt written notice of such
intent. The notice will specify (i) the amount of assets that are being
withdrawn, (ii) the U.S. Plan(s) with respect to which such assets relate,
(iii) the name, address and contact information for the Delphi Investment
Manager(s) who will manage the assets, (iv) the asset class and sub-asset class
mandate from which the assets will be withdrawn and in which they will be
invested by the applicable Delphi Investment Manager(s) and (v) the proposed
date(s) upon which the withdrawal of assets and the appointment of the Delphi
Investment Manager(s) are to become effective. After such notice is delivered,
the parties agree to cooperate to effect the transfer of the Removed Assets to
the specified Delphi Investment Manager(s) in a commercially reasonable time
frame and manner.
     (c) Delphi acknowledges that transaction costs and out-of-pocket third
party expenses directly related to a transition may be incurred as a result of
the appointment and termination of, and movement of assets to and from, a Delphi
Investment Manager, and agrees that all such costs, regardless of by whom
incurred, will be borne by Delphi or the applicable U.S. Plan(s).
     (d) In the event that and for so long as a Delphi Investment Manager is
appointed to manage Removed Assets:

  (i)   if requested by GMIMCo, Delphi will either provide to GMIMCo or arrange
for GMIMCo to receive (A) within the time frame set by the Trustee to meet
GMIMCo’s reporting requirements, the month-end values

9



--------------------------------------------------------------------------------



 



    of the Removed Assets and (B) in a commercially reasonable time frame, such
other information with respect to the Removed Assets in such manner and form as
GMIMCo may reasonably request in connection with its performance of services
under this Agreement;     (ii)   except as otherwise provided in
Section 3(a)(iv) (regarding the Trustee), but regardless of whether the
appointment of a Delphi Investment Manager is effective under ERISA § 405(c) to
relieve Delphi of any responsibility for investment or management of the Removed
Assets, GMIMCo will have none of the authority, power, control, advisement,
responsibilities, delegations, duties, or designations referred to in ERISA §
3(21), nor will it have any of the designations, delegations, authority, duties,
responsibilities or powers specified in Sections 2 or 3 of this Agreement with
respect to the Removed Assets, and, accordingly, will, to that extent, not be
deemed a fiduciary with respect to such Removed Assets except as otherwise
expressly provided in Sections 4(d)(iii) and (iv) below, and will have no
obligations to take any of the Removed Assets into account in carrying out any
of its authority, powers and duties with respect to the assets of the U.S. Plans
except as otherwise expressly provided in Sections 4(d)(iii) and (iv) below;    
(iii)   GMIMCo will consult with and make recommendations to Delphi regarding
the allocation of inflows and outflows of U.S. Plan assets as between GMIMCo, on
the one hand, and each Delphi Investment Manager, on the other hand, it being
understood that (A) in the absence of a decision by Delphi to the contrary
pursuant to the parenthetical in Section 4(d)(iv)(B) (regarding asset management
mix and re-balancing), GMIMCo’s allocable portion thereof will be equal to the
result obtained by multiplying the amount of a particular inflow or outflow by a
fraction the numerator of which is the most recent preceding calendar month-end
value of the assets under GMIMCo’s management of the U.S. Plan experiencing the
cash flow and the denominator of which is the value of all of the assets of such
U.S. Plan, (B) Delphi will cause and have sole responsibility for the Delphi
Investment Managers to contribute out of the Removed Assets their allocable
portion of any such outflow, and (C) Delphi will timely provide to each of
GMIMCo, the Delphi Investment Manager(s) and the Trustee all appropriate
directions and instructions to effect such allocations;     (iv)   GMIMCo’s sole
duties with respect to the Removed Assets will be to:

  (A)   take into account cash flow data with respect to the Removed Assets
timely provided to GMIMCo by or on behalf of Delphi (along with U.S. Plan
liquidity needs as and to the extent identified to GMIMCo by Delphi) in GMIMCo’s
projections of cash flows of the investment accounts within the U.S. Plans;

10



--------------------------------------------------------------------------------



 



  (B)   take into account relevant data with respect to the Removed Assets
timely provided to GMIMCo by or on behalf of Delphi in the making by GMIMCo of
recommendations to Delphi regarding asset mix management, including rebalancing
assets within the Strategic Investment Policy Guidelines, of the U.S. Plans’
assets (it being understood and agreed that Delphi will be solely responsible
for evaluating such recommendations, deciding whether and to what extent they
will be implemented and then directing GMIMCo and the Delphi Investment
Manager(s) as to the manner of implementation of Delphi’s decisions, all as and
to the extent that Delphi deems appropriate);     (C)   take into account
relevant data with respect to the Removed Assets and other matters timely
provided to GMIMCo by or on behalf of Delphi and its actuaries in GMIMCo’s
performance of asset/liability studies with respect to the U.S. Plans as and
when such studies are requested by Delphi;     (D)   take into account relevant
data with respect to the Removed Assets timely provided to GMIMCo by or on
behalf of Delphi in GMIMCo’s monitoring of the Recordkeeper relationship with
respect to investment-related issues;     (E)   take into account relevant data
with respect to the Removed Assets timely provided to GMIMCo by or on behalf of
Delphi in the provision by GMIMCo of assistance to Delphi in connection with
Delphi’s (A) obtaining the financial data required for annual actuarial
valuations, (B) preparing Department of Labor filings, Internal Revenue Service
filings, summary annual reports and summary plan descriptions, (C) preparing
corporate financial statement footnote disclosures and (D) preparing benefit
plan cost analyses, in connection with each of the foregoing clauses (A) through
(D) as required by Delphi in administering the U.S. Plans (it being understood
and agreed that such assistance will be limited to matters pertaining to the
other services provided by GMIMCo under this Agreement);     (F)   exercise its
authority under Section 3(a)(iv) (regarding the Trustee); and     (G)   take
into account, to the extent necessary, relevant data with respect to the Removed
Assets for the purpose of fulfilling GMIMCo’s reporting obligations under
Section 3(a)(xxxi).

11



--------------------------------------------------------------------------------



 



     Section 5. Compensation and Expenses.
     Delphi, acting for itself and on behalf of the U.S. Plans, agrees that
GMIMCo will receive compensation and reimbursement of expenses, effective as of
January 1, 2002 in accordance with Exhibit D.
     Section 6. Records and Audit Rights.
     GMIMCo will preserve its records relating to services it performs under
this Agreement (to the extent that it maintains records with respect to such
service) for a period of seven (7) years from the date of such performance,
unless a shorter period is approved by Delphi in writing; provided, however,
that if a longer period of retention is required by law for a particular type of
record, GMIMCo will preserve such records for the legally required period.
Delphi may, at its expense, examine and audit these records during normal
business hours, upon reasonable advance written notice to GMIMCo. Delphi may
perform the audits itself, or use an outside, independent auditor. GMIMCo will
fully cooperate with Delphi’s reasonable requests during such audits. Delphi
will not engage direct or indirect competitors of GMIMCo to perform audit
services.
     Section 7. Representations, Warranties and Covenants of GMIMCo.
     GMIMCo represents and warrants to and covenants with Delphi that:
     (a) it has been duly incorporated and is validly existing as a corporation
under the laws of the State of Delaware and the statements with respect to it
contained in the Recitals to this Agreement are true and correct;
     (b) it is registered with the Securities and Exchange Commission as an
investment adviser under the Investment Advisers Act of 1940, as amended (the
“Advisers Act”), and will use its best efforts to remain so registered during
the term of this Agreement;
     (c) this Agreement has been duly and validly authorized, executed and
delivered on behalf of GMIMCo and is a valid and binding agreement of GMIMCo
enforceable against GMIMCo in accordance with its terms;
     (d) the execution and delivery of this Agreement by GMIMCo will not
violate, or constitute a breach of or default under, the certificate of
incorporation or by-laws of GMIMCo, any agreement or instrument by which GMIMCo
is bound or, to the best of GMIMCo’s knowledge, any order, rule, law or
regulation applicable to GMIMCo of any court, governmental body, administrative
agency or self-regulatory authority having jurisdiction over GMIMCo; and
     (e) it will cooperate with Delphi as it may reasonably so request, and
promptly inform Delphi of any significant developments, in order to facilitate
Delphi’s compliance with applicable requirements under this Agreement.
     Section 8. Representations, Warranties and Covenants of Delphi.
     Delphi represents and warrants to and covenants with GMIMCo that:

12



--------------------------------------------------------------------------------



 



     (a) it has been duly incorporated and is validly existing as a corporation
under the laws of the State of Delaware and the statements with respect to it
contained in the Recitals to this Agreement are true and correct;
     (b) each Delphi Subsidiary has been duly formed and is validly existing as
a corporation or partnership under the laws of its state of organization and the
statements with respect to the Delphi Subsidiary and the Delphi Subsidiary’s
board of directors or general partner, as applicable, contained in the Recitals
to this Agreement and to the applicable Addendum are true and correct;
     (c) Delphi and the appropriately designated committee or officer of Delphi
and each Delphi Subsidiary and the appropriately designated entity or officer of
each Delphi Subsidiary have all necessary corporate power and other authority
and have taken all necessary action to take the steps ascribed to them in the
Recitals to this Agreement and any applicable Addendum;
     (d) this Agreement and each Addendum has been duly and validly authorized,
executed and delivered on behalf of Delphi and/or a Delphi Subsidiary, as
applicable, and is a valid and binding agreement of each such party enforceable
against such party in accordance with its terms;
     (e) the execution and delivery of this Agreement by Delphi and each
Addendum by Delphi and a Delphi Subsidiary will not violate, or constitute a
breach of or default under, their constituent documents, any plan document of a
U.S. Plan or any other agreement or instrument by which any such party or any
U.S. Plan is bound or, to the best of Delphi’s knowledge, any order, rule, law
or regulation applicable to Delphi or a Delphi Subsidiary or any U.S. Plan of
any court, governmental body, administrative agency or self-regulatory authority
having jurisdiction over Delphi or a Delphi Subsidiary or any U.S. Plan;
     (f) it has delivered to GMIMCo true and correct copies of the U.S. Plans
listed in Exhibit A including all amendments thereto through and including the
date of this Agreement, and will provide GMIMCo all subsequent material
amendments to or restatements of any such documents during the term of this
Agreement;
     (g) each of the U.S. Plans is qualified under Code §401 (a);
     (h) the review of and decision to enter into this Agreement and for Delphi
and each Delphi Subsidiary to enter into the applicable Addendum, including the
decision to authorize the investment of assets of the U.S. Plans in the
Collective Funds, has been made solely and independently by a fiduciary or
fiduciaries (other than GMIMCo or any of its affiliates) with investment
discretion for the U.S. Plans;
     (i) Delphi has authorized each Recordkeeper to provide GMIMCo with such
data and other information in the possession or under the control of or
otherwise available to such Recordkeeper (Including, without limitation, access
to relevant web sites) as may from time to time be requested by GMIMCo; and

13



--------------------------------------------------------------------------------



 



     (j) it will cooperate with GMIMCo as it may reasonably so request, and
promptly inform GMIMCo of any developments, in order to facilitate the
performance of GMIMCo’s duties and compliance with applicable requirements under
this Agreement.
     Section 9. Confidentiality.
     (a) GMIMCo agrees to keep confidential and not to disclose any information
or matter relating to the investments of the U.S. Plans (other than to GMIMCo’s
or Delphi’s employees, agents, advisors, or representatives responsible for
matters relating to the investments of the U.S. Plans, each such person being
hereinafter referred to as an “Authorized Representative”); provided, however,
that GMIMCo and its Authorized Representatives may make such disclosure to the
extent that (i) the information being disclosed is publicly known at the time of
the proposed disclosure by GMIMCo or such Authorized Representative, (ii) such
disclosure, in the opinion of legal counsel (which may be inside counsel), is
required by law or regulation, (iii) such disclosure is requested or demanded by
any regulatory agency which has regulatory authority over GMIMCo and/or any of
its Authorized Representatives, or (iv) Delphi otherwise consents.
     (b) Delphi agrees to keep confidential and not disclose (and to cause each
Delphi Subsidiary to keep confidential and not disclose): (i) this Agreement or
(ii) any information or other matter relating hereto including GMIMCo’s actual
or proposed costs or fees for the services provided under this Agreement or
under the Investment Management Agreements (other than to Delphi’s or a Delphi
Subsidiary’s officers, directors and employees responsible for matters relating
to the U.S. Plans); provided, however, that Delphi or a Delphi Subsidiary may
disclose such information to the extent that (X) the item being disclosed is
publicly known at the time of the proposed disclosure by Delphi or a Delphi
Subsidiary or one of its officers, directors, or employees, (Y) such disclosure
by Delphi or a Delphi Subsidiary or one of its officers, directors, or
employees, in the opinion of legal counsel (which may be inside counsel), is
required by law or regulation or (Z) such disclosure is requested or demanded by
any regulatory agency which has regulatory authority over Delphi or a Delphi
Subsidiary or any of its officers, directors or employees; and provided further,
that Delphi may disclose asset class information for the U.S. Plans and, upon
the execution (immediately prior to the disclosure referred to below) of a
confidentiality agreement between GMIMCo and a consultant retained by Delphi,
disclose to such consultant information regarding GMIMCo’s actual or proposed
costs or fees for the services provided under this Agreement.
     (c) GMIMCo agrees to inform its officers, directors, and employees, and
Delphi agrees (and agrees to cause each Delphi Subsidiary) to inform its
officers, directors and employees, of the confidential nature of such
information and will instruct such persons not to disclose such confidential
information to any other person.
      Section 10. GMIMCo Standard of Care; Liability.
     GMIMCo will perform its duties and obligations under this Agreement with
the care, skill, prudence, and diligence under the circumstances then prevailing
that a prudent man acting in a like capacity and familiar with such matters
would use in the conduct of an enterprise of a like character and with like aims
(“the GMIMCo Standard of Care”). GMIMCo will be deemed

14



--------------------------------------------------------------------------------



 



to have discharged its duties and obligations under this Agreement so long as it
complies with the GMIMCo Standard of Care. Subject to ERISA, no affiliate of
GMIMCo, other than GMTC, and no officer, director or employee of GMIMCo or any
of its affiliates, will have any liability to Delphi, any Delphi Subsidiary, any
U.S. Plan or any Trust Fund for action taken, or for failure to act, under or in
connection with this Agreement.
     Section 11. Indemnification; Litigation; Dispute Resolution.
     (a) To the fullest extent permitted by applicable law, neither GMIMCo nor
any of its affiliates will be liable for any loss sustained by the U.S. Plans or
the Trust Funds by reason of the acquisition, holding, management or disposition
of any asset of the U.S. Plans or the Trust Funds in good faith and in
accordance with the provisions of this Agreement. Subject to such limitations as
may be imposed by ERISA or other applicable law, GMIMCo will indemnify and hold
harmless the U.S. Plans, Delphi and Delphi’s affiliates (other than in any of
such affiliate’s capacity as a participant in or beneficiary of a U.S. Plan)
from and against any and all losses, claims, damages, liabilities and any
reasonable and necessary expenses incurred by the U.S. Plans, Delphi or any such
affiliate in connection therewith (including reasonable attorneys’ fees) to
which any such person may become subject arising as a result of any failure by
GMIMCo to perform its duties under this Agreement in accordance with the GMIMCo
Standard of Care.
     (b) Subject to such limitations as may be imposed by ERISA or other
applicable law, Delphi will indemnify and hold harmless GMIMCo and its
affiliates from and against any and all losses, claims, damages, liabilities and
any reasonable and necessary expenses incurred by GMIMCo or any such affiliate
in connection therewith (including reasonable attorneys’ fees) to which any such
person may become subject (i) arising as a result of any action which they take
or refrain from taking in accordance with the direction of Delphi, any Delphi
Investment Manager(s), or other person authorized by Delphi to direct GMIMCo in
connection with this Agreement; and (ii) in instances where GMIMCo has performed
its duties under this Agreement in accordance with the GMIMCo Standard of Care.
GMIMCo will have no duty to make any investigation or inquiry as to the
genuineness of the signature of any person or as to any statement contained in
such directions, and it may accept the same as conclusive evidence of the truth
and accuracy of the statement. Subject to ERISA, no affiliate of Delphi and no
officer, director or employee of Delphi or any of its affiliates, will have any
liability to GMIMCo or any affiliate of GMIMCo for action taken, or for failure
to act, under or in connection with this Agreement.
     (c) Upon the assertion of any claim or the commencement of any action, suit
or proceeding involving an indemnified party under this Section 11 that may give
rise to liability of an indemnifying party hereunder, the party knowledgeable
about the claim will promptly notify the other party of the existence of such
claim, action, suit or proceeding. To the extent one party is obligated to
defend an indemnified party in accordance with this Section 11, the indemnifying
party will have the right to defend or settle such claim, action, suit, or
proceeding at its own expense and with counsel of its own selection; provided,
however, that the indemnified party will at all times have the right to fully
participate in any settlement decision that it reasonably believes would have an
adverse effect on its business. The indemnified party will make available to the
indemnifying party all requested books and records relating to such claim,
action, suit or proceeding, and the parties agree to render to each other such
requested assistance as is

15



--------------------------------------------------------------------------------



 



reasonably necessary to ensure a proper and adequate defense, all at the
respective indemnifying party’s sole expense. Neither party will settle a claim,
action, suit or proceeding that might give rise to liability of the other party
without the prior written consent of such other party.
     Section 12. Bonding.
     To the extent bonding is required by any applicable law with regard to the
services GMIMCo is providing, GMIMCo will obtain such bond.
     Section 13. Term; Curing of Defaults; Termination.
     (a) This Agreement is effective as of the date first above written and,
unless earlier terminated as provided in paragraphs (b) through (d) below, will
remain in effect until terminated by Delphi or by GMIMCo with 90 days prior
written notice to the other, provided, however, that nothing in this Agreement
may be construed to limit the power of Delphi to terminate GMIMCo’s appointment
as a named fiduciary for investment purposes of the U.S. Plans.
     (b) In the event of a material breach of this Agreement, the party alleging
the breach must give written notice of the breach to the other party. If the
breach is not cured within 30 days of such notice, the non-breaching party may
terminate this Agreement upon written notice to the other party (which
termination will be effective immediately or on such later date as may be
specified in such notice).
     (c) Each of GMIMCo and Delphi may immediately terminate this Agreement upon
written notice to the other party (which termination will be effective
immediately or on such later date as may be specified in such notice), without
prejudice to any other right or remedy, in the event that (i) in the case of
Delphi, GMIMCo or (ii) in the case of GMIMCo, Delphi or any of the U.S. Plans or
Trust Funds:

  (A)   makes an assignment for the benefit of creditors,     (B)   files a
voluntary petition in bankruptcy,     (C)   is adjudged bankrupt or insolvent or
there is entered against it an order for relief in any bankruptcy or insolvency
proceeding,     (D)   files a petition or answer seeking for it any
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any statute, law or regulation,     (E)  
seeks, consents to or acquiesces in the appointment of a trustee, receiver or
liquidator for it or of all or any substantial part of its properties,     (F)  
files an answer or other pleading admitting or failing to contest the material
allegations of a petition filed against it in any proceeding described in
clauses (A) through (E), or

16



--------------------------------------------------------------------------------



 



  (G)   90 days expires following commencement of any proceeding against it
seeking a bankruptcy or insolvency determination, reorganization, arrangement,
composition, readjustment, liquidation, dissolution, or similar relief under any
statute, law or regulation if the proceeding has not been dismissed within such
period, or 90 days expires following the appointment of a trustee, receiver or
liquidator for it or all or any substantial part of its properties without its
agreement or acquiescence, which appointment is not vacated or stayed within
such period, or if the appointment is so stayed, 90 days expires following the
expiration of the stay, unless during such period the appointment is vacated.

     (d) This Agreement may be terminated by either party upon written notice to
the other party (which termination will be effective immediately or on such
later date as may be specified in such notice) with respect to services to be
performed for any U.S. Plan in the event that a notice of intent to terminate
such U.S. Plan is filed, a notice is issued by the Pension Benefit Guaranty
Corporation to terminate involuntarily such U.S. Plan, such U.S. Plan fails to
meet the minimum funding standards under the Code or ERISA, or such U.S. Plan is
unable to pay benefits thereunder when due, or the Internal Revenue Service
advises that a Trust Fund may not be qualified or exempt from federal income tax
under the Code as described in Section 8(h) of this Agreement.
     (e) Upon the termination of this Agreement pursuant to this Section 13, any
fees or costs that are accrued (in accordance with Exhibit D) as of the date of
termination but are at such date unpaid will be due and payable within 30 days
of either (i) the date of termination or (ii) if required pursuant to Exhibit D
for certain fees and costs, the date of any invoice sent to Delphi in connection
therewith.
     Section 14. Force Majeure.
     Neither GMIMCo nor Delphi will be deemed to have breached this Agreement or
be held liable for any failure or delay in the performance of all or any portion
of its obligations under this Agreement if it is prevented from doing so by a
cause or causes beyond its reasonable control. Without limiting the generality
of the foregoing, such causes include acts of God, fires, floods, storms,
earthquakes, riots, boycotts, strikes, lock-outs, wars and war operations,
restraints of government, power or communication line failure or other
circumstance beyond such party’s reasonable control, or by reason of the
judgment, ruling or order of any court or agency of competent jurisdiction or
change of law or regulation subsequent to the execution of this Agreement.
     Section 15. Services to Other Clients.
     The parties agree that GMIMCo and its affiliates may engage in any other
business or act as investment adviser or investment manager to any other person
or entity, whether or not having investment objectives similar to those of
Delphi, the U.S. Plans or the Trust Funds, and that GMIMCo and its affiliates
may give advice and take action with respect to any of their other clients which
may differ from advice given or from the timing and nature of actions taken with
respect to the U.S. Plans or the Trust Funds.

17



--------------------------------------------------------------------------------



 



     Section 16. Status of the Parties.
     GMIMCo and Delphi are independent contractors. Nothing in this Agreement
creates or may be construed to constitute GMIMCo, its affiliates, Delphi, the
Delphi Subsidiaries, the U.S. Plans or the Trust Funds as members of any
partnership, joint venture, association, unincorporated business or other joint
entity.
     Section 17. No Third Party Rights.
     Except to the extent ERISA, Sections 10 (regarding standard of care), 11
(regarding indemnification), or 15 (regarding services to other clients) of this
Agreement or this Section 17 otherwise expressly to provides, this Agreement
does not confer any rights or remedies upon any person other than Delphi and
GMIMCo and their respective successors and permitted assigns.
     Section 18. Assignment.
     Except as contemplated herein, a party may not assign this Agreement
(including but not limited to within the meaning of “assignment” as defined in
the Advisers Act) without the prior written consent of the other party, and any
attempted assignment without such consent will be null and void.
     Section 19. Amendment.
     This Agreement may not be modified or amended in any respect except in
writing signed by the parties hereto.
     Section 20. Notices.
     (a) Any notice, approval, consent or similar communication required by this
Agreement to be in writing will be deemed duly given if sent by registered or
certified mail, return receipt requested, postage prepaid and addressed to the
intended recipient as set forth below:

         
 
  If to Delphi:   Delphi Corporation
 
      Attention: Treasurer
 
      5725 Delphi Drive
 
      Troy, Michigan 48098
 
       
 
  If to GMIMCo:   General Motors Investment Management Corporation
 
      Attention: Vice President & General Counsel
 
      767 Fifth Avenue
 
      New York, New York 10153.

     (b) Any party may send any notice to the intended recipient at the address
set forth above using any other means (including personal delivery, expedited
courier, messenger service, ordinary mail, facsimile or electronic mail), but no
such notice will be deemed to have been duly given unless and until it is
actually received by the intended recipient. Any party may change its address
for notices by giving the other party written notice of such change.

18



--------------------------------------------------------------------------------



 



     Section 21. Governing Law.
     Subject to the provisions of ERISA, the Code, and the Advisers Act, this
Agreement will be construed, administered and enforced according to the internal
law (and not the law of conflicts) of the State of New York.
     Section 22. Severability.
     If any provision of this Agreement is held to be invalid or unenforceable,
the remaining provisions of this Agreement will continue in full force and
effect so long as they preserve the basic terms of this Agreement.
     Section 23. Waiver.
     No delay or omission by either party to exercise any right or power under
this Agreement will impair such right or power or be construed to be a waiver
thereof. A waiver by either of the parties of any of the covenants to be
performed by the other or any breach of this Agreement will not be construed to
be a waiver of any succeeding breach or of any other covenant contained in this
Agreement. Except as otherwise expressly provided in this Agreement, all
remedies provided for in this Agreement will be cumulative and in addition to
and not in lieu of any other remedies available to either party at law, in
equity or otherwise.
     Section 24. Survival.
     Sections 6 (regarding records and audit rights), 9 (regarding
confidentiality), and 11 (regarding indemnification) will survive the
termination or expiration of this Agreement.
     Section 25. Counterparts.
     This Agreement may be executed in one or more counterparts, which will
together constitute one and the same document.
     Section 26. GMIMCo ADV.
     Delphi, on behalf of itself and each U.S. Plan, acknowledges that it has
been provided with of a copy of Part II of GMIMCo’s Form ADV under the Advisers
Act. Notwithstanding the provisions of Section 13, Delphi may terminate this
Agreement without penalty within five business days after the date that this
Agreement is executed, pursuant to Advisers Act Rule 204-3(b).
     Section 27. Compliance with Laws.
     It will be a duty and obligation of GMIMCo under this Agreement to perform
its services hereunder in accordance with all laws, rules and regulations
applicable to it.

19



--------------------------------------------------------------------------------



 



     Section 28. Entire Agreement.
     This Agreement embodies the entire understanding of the parties and
supersedes any prior agreements or understandings with respect to the subject
matter of this Agreement.
     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement on the date first above written.

            DELPHI CORPORATION
      By:   /s/ John Blahnik         Name: John Blahnik        Title:  
Treasurer     

            GENERAL MOTORS INVESTMENT
MANAGEMENT CORPORATION
      By:   /s/ W. Allen Reed         Name:   W. Allen Reed        Title:  
President and Chief Executive Officer     

20



--------------------------------------------------------------------------------



 



Addendum 1 to Management Services Agreement Dated September 17, 2002
Delphi Mechatronic Systems, Inc.
RECITALS
     1. Delphi Corporation (“Delphi”) and General Motors Investment Management
Corporation (“GMIMCo”) have entered into a Management Services Agreement dated
September 17, 2002 (“MSA”) pursuant to which GMIMCo will perform certain
services in its role as “named fiduciary” (as defined in the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) § 402(a)(2)) for investment
purposes and “investment manager” (as defined in ERISA § 3(38)(A)) of the U.S.
Plans, and provide certain other services for the U.S. Plans.
     2. Delphi Mechatronic Systems, Inc., a Delaware corporation (“D-MS”), is a
wholly-owned subsidiary of Delphi and is thus part of the same “controlled group
of corporations” (as defined in Internal Revenue Code (“Code”) § 1563(a)) as
Delphi.
     3. D-MS sponsors certain U.S. Plans listed in Exhibit A to the MSA.
     4. The D-MS Board of Directors is the “named fiduciary” (as defined in
ERISA § 402(a)(2)) of the D-MS-sponsored U.S. Plans and is authorized to appoint
a named fiduciary for investment purposes and one or more investment managers
for such U.S. Plans.
     5.  D-MS, acting through its Board of Directors, designated GMIMCo as named
fiduciary for purposes of investment of the assets of the U.S. Plant sponsored
by D-MS and investment manager for the U.S. Plans D-MS sponsors.
     6. D-MS has authorized Delphi (whether acting through the IPC or other
person or entity appointed by Delphi) to act in accordance with the MSA with
respect to the U.S. Plans sponsored by D-MS to the same extent that Delphi acts
with respect to the U.S. Plans sponsored by Delphi.
     7. Capitalized terms used in this Addendum without definition have the
meanings given to them in the MSA.
TERMS
     Section 1. Appointment and Retention.
     D-MS appoints GMIMCo as investment manager and retains GMIMCo to perform
for the D-MS-sponsored U.S. Plans the services to be provided by GMIMCo for the
Delphi-sponsored U.S. Plans under the MSA and in accordance with all of the
terms and conditions of the MSA. GMIMCo accepts such appointment.

 



--------------------------------------------------------------------------------



 



     Section 2. GMIMCo Responsibilities.
     GMIMCo will provide the services for the D-MS-sponsored U.S. Plans that it
provides to the Delphi-sponsored U.S. Plans in accordance with all terms and
conditions of the MSA.
     Section 3. Delphi Authorization.
     D-MS authorizes Delphi, and any persons or entities authorized to act on
behalf of Delphi under the MSA, to act in accordance with the terms of the MSA
with regard to the U.S. Plans sponsored by D-MS, including, without limitation,
the payment of GMIMCo’s compensation and expenses pursuant to Section 5 and
Exhibit D of the MSA as such compensation and expenses relate to the
D-MS-sponsored U.S. Plans, and the removal of Removed Assets and allocation of
such assets to Delphi Investment Manager(s) pursuant to Section 4 of the MSA,
and Delphi agrees to so act.
     Section 4. Notices.
     (a) Any notice, approval, consent, or similar communication required by
this Addendum to be in writing to be sent to D-MS will be deemed duly given if
sent by registered or certified mail, return receipt requested, postage prepaid
and addressed to the intended recipient as set forth below:

         
 
  If to D-MS:   Delphi Mechatronic Systems, Inc.
 
      Attention: Employee Benefit Plan Administrator
 
      3110 Wood Creek Drive
 
      Downers Grove, Illinois 60515
 
       
 
  If to Delphi:   Delphi Corporation
 
      Attention: Treasurer
 
      5725 Delphi Drive
 
      Troy, Michigan 48098
 
       
 
  If to GMIMCo:   General Motors Investment Management Corporation
 
      Attention: Vice President & General Counsel
 
      767 Fifth Avenue
 
      New York, New York 10153.

     (b) Any party may send any notice to the intended recipient at the address
set forth above using any other means (including personal delivery, expedited
courier, messenger service, ordinary mail, facsimile, or electronic mail), but
no such notice will be deemed to have been duly given unless and until it is
actually received by the intended recipient. Any party may change its address by
giving the other party notice.

2



--------------------------------------------------------------------------------



 



     Section 5. Relationship to MSA.
     Unless otherwise specified in this Addendum, the terms and conditions of
the MSA govern this Addendum and, in the event of a conflict between the MSA and
this Addendum, the MSA governs.

            DELPHI CORPORATION
      By:   /s/ John Blahnik         Name:   John Blahnik         Title:  
Treasurer        GENERAL MOTORS INVESTMENT
MANAGEMENT CORPORATION
      By:   /s/ W. Allen Reed         Name:   W. Allen Reed         Title:  
President and Chief Executive Officer        DELPHI MECHATRONIC SYSTEMS, INC.
      By:   /s/ Lothar Veeser         Name:   Lothar Veeser        Title:  
President     

3



--------------------------------------------------------------------------------



 



Addendum 2 to Management Services Agreement Dated September 17, 2002
Packard-Hughes Interconnect Company
RECITALS
     1. Delphi Corporation (“Delphi”) and General Motors Investment Management
Corporation (“GMIMCo”) have entered into a Management Services Agreement dated
September 17, 2002 (“MSA”) pursuant to which GMIMCo will perform certain
services in its role as “named fiduciary” (as defined in the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) § 402(a)(2)) for investment
purposes and “investment manager” (as defined in ERISA § 3(38)(A)) of the U.S.
Plans, and provide certain other services for the U.S. Plans.
     2. Packard-Hughes Interconnect Company, a Delaware corporation (“PHI”), is
a wholly-owned subsidiary of Delphi and is thus part of the same “controlled
group of corporations” (as defined in Internal Revenue Code (“Code”) § 1563(a))
as Delphi.
     3. PHI sponsors certain U.S. Plans listed in Exhibit A to the MSA.
     4. The PHI Board of Directors is the “named fiduciary” (as defined in ERISA
§ 402(a)(2)) of the PHI-sponsored U.S. Plans and is authorized to appoint a
named fiduciary for investment purposes and one or more investment managers for
such U.S. Plans.
     5. PHI, acting through its Board of Directors, designated GMIMCo as named
fiduciary for purposes of investment of the assets of the U.S. Plans sponsored
by PHI and Investment manager for the U.S. Plain PHI sponsors.
     6. PHI has authorized Delphi (whether acting through the IPC or other
person or entity appointed by Delphi) to act in accordance with the MSA with
respect to the U.S. Plans sponsored by PHI to the same extent that Delphi acts
with respect to the U.S. Plans sponsored by Delphi.
     7. Capitalized terms used in this Addendum without definition have the
meanings given to them in the MSA.
TERMS
     Section 1. Appointment and Retention.
     PHI appoints GMIMCo as investment manager and retains GMIMCo to perform for
the PHI-sponsored U.S. Plans the services to be provided by GMIMCo for the
Delphi-sponsored U.S. Plans under the MSA and in accordance with all of the
terms and conditions of the MSA. GMIMCo accepts such appointment.

 



--------------------------------------------------------------------------------



 



     Section 2. GMIMCo Responsibilities.
     GMIMCo will provide the services for the PHI-sponsored U.S. Plans that it
provides to the Delphi-sponsored U.S. Plans in accordance with all terms and
conditions of the MSA.
     Section 3. Delphi Authorization.
     PHI authorizes Delphi, and any persons or entities authorized to act on
behalf of Delphi under the MSA, to act in accordance with the terms of the MSA
with regard to the U.S. Plans sponsored by PHI, including, without limitation,
the payment of GMIMCo’s compensation and expenses pursuant to Section 5 and
Exhibit D of the MSA as such compensation and expenses relate to the
PHI-sponsored U.S. Plans, and the removal of Removed Assets and allocation of
such assets to Delphi Investment Manager(s) pursuant to Section 4 of the MSA,
and Delphi agrees to so act.
     Section 4. Notices.
     (a) Any notice, approval, consent, or similar communication required by
this Addendum to be in writing to be sent to PHI will be deemed duly given if
sent by registered or certified mail, return receipt requested, postage prepaid
and addressed to the intended recipient as set forth below:

         
 
  If to PHI:   Packard-Hughes Interconnect Company
 
      Attention: Employee Benefit Plan Administrator
 
      17159 Von Karman Avenue
 
      Irvine, California 92614-0901
 
       
 
  If to Delphi:   Delphi Corporation
 
      Attention: Treasurer
 
      5725 Delphi Drive
 
      Troy, Michigan 48098
 
       
 
  If to GMIMCo:   General Motors Investment Management Corporation
 
      Attention: Vice President & General Counsel
 
      767 Fifth Avenue
 
      New York, New York 10153.

     (b) Any party may send any notice to the intended recipient at the address
set forth above using any other means (including personal delivery, expedited
courier, messenger service, ordinary mail, facsimile, or electronic mail), but
no such notice will be deemed to have been duly given unless and until it is
actually received by the intended recipient. Any party may change its address by
giving the other party notice.

2



--------------------------------------------------------------------------------



 



     Section 5. Relationship to MSA.
     Unless otherwise specified in this Addendum, the terms and conditions of
the MSA govern this Addendum and, in the event of a conflict between the MSA and
this Addendum, the MSA governs.

            DELPHI CORPORATION
      By:   /s/ John Blahnik         Name:   John Blahnik        Title:  
Treasurer        GENERAL MOTORS INVESTMENT
MANAGEMENT CORPORATION
      By:   /s/ W. Allen Reed         Name:   W. Allen Reed        Title:  
President and Chief Executive Officer        PACKARD-HUGHES INTERCONNECT
COMPANY
      By:   /s/ Charu Manocha         Name:   Charu Manocha        Title:
Director of Human Resources     

3



--------------------------------------------------------------------------------



 



Addendum 3 to Management Services Agreement Dated September 17, 2002
ASEC Manufacturing
RECITALS
     1. Delphi Corporation (“Delphi”) and General Motors Investment Management
Corporation (“GMIMCo”) have entered into a Management Services Agreement dated
September 17, 2002 (“MSA”) pursuant to which GMIMCo will perform certain
services in its role as “named fiduciary” (as defined in the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”) § 402(a)(2)) for investment
purposes and “Investment manager” (as defined in ERISA § 3(38)(A)) of the U.S.
Plans, and provide certain other services for the U.S. Plans.
     2. ASEC Manufacturing, a Delaware general partnership a/k/a Delphi Catalyst
Systems (“ASEC”), is a wholly-owned subsidiary of Delphi and is thus part of the
same “controlled group of corporations” (as defined in Internal Revenue Code
(“Code”) § 1563(a)) as Delphi.
     3. ASEC sponsors certain U.S. Plans listed in Exhibit A to the MSA.
     4. The ASEC Benefits Committee is the “named fiduciary” (as defined in
ERISA § 402(a)(2)) of the ASEC -sponsored U.S. Plans and is authorized to
appoint a named fiduciary for investment purposes and one or more investment
managers for such U.S. Plans.
     5. ASEC, acting through its Benefits Committee, designated GMIMCo as named
fiduciary for purposes of investment of the assets of the U.S. Plans sponsored
by ASEC and investment manager for the U.S. Plans ASEC sponsors.
     6. ASEC has authorized Delphi (whether acting through the IPC or other
person or entity appointed by Delphi) to act in accordance with the MSA with
respect to the U.S. Plans sponsored by ASEC to the same extent that Delphi acts
with respect to the U.S. Plans sponsored by Delphi.
     7. Capitalized terms used in this Addendum without definition have the
meanings given to them in the MSA.
TERMS
     Section 1. Appointment and Retention.
     ASEC appoints GMIMCo as investment manager and retains GMIMCo to perform
for the ASEC-sponsored U.S. Plans the services to be provided by GMIMCo for the
Delphi-sponsored U.S. Plans under the MSA and in accordance with all of the
terms and conditions of the MSA. GMIMCo accepts such appointment.

 



--------------------------------------------------------------------------------



 



     Section 2. GMIMCo Responsibilities.
     GMIMCo will provide the services for the ASEC-sponsored U.S. Plans that it
provides to the Delphi-sponsored U.S. Plans in accordance with all terms and
conditions of the MSA.
     Section 3. Delphi Authorization.
     ASEC authorizes Delphi, and any persons or entities authorized to act on
behalf of Delphi under the MSA, to act in accordance with the terms of the MSA
with regard to the U.S. Plans sponsored by ASEC, including, without limitation,
the payment of GMIMCo’s compensation and expenses pursuant to Section 5 and
Exhibit D of the MSA as such compensation and expenses relate to the ASEC
-sponsored U.S. Plans, and the removal of Removed Assets and allocation of such
assets to Delphi Investment Manager(s) pursuant to Section 4 of the MSA, and
Delphi agrees to so act.
     Section 4. Notices.
     (a) Any notice, approval, consent, or similar communication required by
this Addendum to be in writing to be sent to ASEC will be deemed duly given it
sent by registered or certified mail, return receipt requested, postage prepaid
and addressed to the intended recipient as set forth below:

         
 
  If to ASEC:   ASEC Manufacturing
 
      Attention: Employee Benefit Plan Administrator
 
      1301 Main Parkway
 
      Catoosa, Oklahoma 74015
 
       
 
  If to Delphi:   Delphi Corporation
 
      Attention: Treasurer
 
      5725 Delphi Drive
 
      Troy, Michigan 48098
 
       
 
  If to GMIMCo:   General Motors Investment Management Corporation
 
      Attention: Vice President & General Counsel
 
      767 Fifth Avenue
 
      New York, New York 10153.

     (b) Any party may send any notice to the intended recipient at the address
set forth above using any other means (including personal delivery, expedited
courier, messenger service, ordinary mail, facsimile, or electronic mail), but
no such notice will be deemed to have been duly given unless and until it is
actually received by the intended recipient Any party may change its address by
giving the other party notice.

2



--------------------------------------------------------------------------------



 



     Section 5. Relationship to MSA.
     Unless otherwise specified in this Addendum, the terms and conditions of
the MSA govern this Addendum and, in the event of a conflict between the MSA and
this Addendum, the MSA governs.

            DELPHI CORPORATION
      By:   /s/ John Blahnik         Name: John Blahnik         Title:  
Treasurer        GENERAL MOTORS INVESTMENT
MANAGEMENT CORPORATION
      By:   /s/ W. Allen Reed         Name:   W. Allen Reed         Title:  
President and Chief Executive Officer        ASEC MANUFACTURING
      By:   /s/ F. Thomas Sprunger         Name:   F. Thomas Sprunger       
Title:   Manager, Human Resources     

3



--------------------------------------------------------------------------------



 



EXHIBIT A
TO MANAGEMENT SERVICES AGREEMENT
LIST OF U.S. PLANS

1.   Delphi Retirement Program for Salaried Employees (the “Salaried Plan”);  
2.   Delphi Hourly-Rate Employees Pension Plan (the “Hourly Plan” and together
with the Salaried Plan, the “Hourly and Salaried Plans”);   3.   ASEC
Manufacturing Retirement Program;   4.   ASEC Manufacturing Savings Plan;   5.  
Packard Hughes Interconnect Non-Bargaining Retirement Plan;   6.   Packard
Hughes Interconnect Bargaining Retirement Plan;   7.   Packard Hughes
Interconnect Foley, Alabama Facility Retirement Plan;   8.   Delphi Mechatronic
Systems Retirement Program;   9.   Delphi Mechatronic Systems Savings-Stock
Purchase Program;   10.   Delphi Income Security Plan for Hourly-Rate Employees;
  11.   Delphi Savings-Stock Purchase Program for Salaried Employees in the
United States; and   12.   Delphi Personal Savings Plan for Hourly-Rate
Employees in the United States.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TO MANAGEMENT SERVICES AGREEMENT
STRATEGIC INVESTMENT POLICY GUIDELINES
FOR THE HOURLY AND SALARIED PLANS (AS DEFINED IN EXHIBIT A)

              Strategic Investment Policy Asset Class   Guideline Range1
Equity
       
- US Publicly Traded
    24-36  
- Private Market
    5-9  
- Developed International Markets
    20-26  
- Emerging Markets
    0-4  
 
       
Fixed Income
       
- Global Bonds
    17-27  
- High Yield
    7-11    
Absolute Return Strategy
    0-2  
Real Estate
    5-9  

 

1   Within the policy guideline ranges, specific target allocations have been
and will be recommended by GMIMCo and approved by the IPC.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
TO MANAGEMENT SERVICES AGREEMENT
REPORTING

1.   Quarterly reports will be delivered after the end of each calendar quarter.
Reports for quarters prior to the quarter ended June 30, 2003 will be delivered
within forty-five days after quarter-end. Reports for the quarter ended
‘June 30, 2003 and subsequent quarters will be delivered within thirty days
after quarter-end. GMIMCo will use reasonable best efforts to deliver reports at
least five business days prior to the relevant quarterly IPC meeting if that
occurs earlier than the agreed upon due date of a quarterly report, and to
improve the timing of report delivery for the quarters ending after June 2003.
These reports will include:

  (a)   Asset values of each U.S. Plan;     (b)   Asset allocation versus
strategic policy for the defined benefit U.S. Plans (hereinafter “DB U.S.
Plans”);     (c)   Explanation of changes in market values for the Hourly and
Salaried Plans (as defined in Exhibit A);     (d)   Investment results compared
to relevant benchmarks at the total plan and asset class levels, including
discussion thereof for major asset classes managed by GMIMCo, for the DB U.S.
Plans;     (e)   Significant investment activities, including manager changes
for major asset classes managed by GMIMCo;     (f)   Fund allocations by asset
class for the Delphi Savings-Stock Purchase Program for Salaried Employees in
the United States and the Delphi Personal Savings Plan for Hourly-Rate Employees
in the United States;     (g)   Summary performance versus benchmark by asset
class for the Delphi Savings-Stock Purchase Program for Salaried Employees in
the-United States and the Delphi Personal Savings Plan for Hourly-Rate Employees
in the United States; and     (h)   Allocation of major asset classes at the
sub-asset-class level for the Hourly and Salaried Plans.

2.   Beginning with the quarterly report pertaining to the calendar period
ending December 31, 2002, the quarterly reports will also include:

  (a)   Plan level performance attribution by asset class for the Hourly and
Salaried Plans;     (b)   Balanced Fund performance attribution by asset class;

 



--------------------------------------------------------------------------------



 



EXHIBIT C

  (c)   Rolling excess return, tracking error versus benchmarks and information
ratio for major asset classes managed by GMIMCo for the Hourly and Salaried
Plans; and     (d)   Fact sheets for each major asset class managed by GMIMCo
for the Hourly and Salaried Plans, including (but not limited to) investment
managers in the asset class and overall allocations by major characteristics
appropriate to each asset class (e.g. economic sectors, major holdings,
geography, and/or credit quality),

3.   An estimate of calendar year-to-date investment returns for the Hourly and
Salaried Plans will be delivered bi-weekly within five business days following
the end of each bi-weekly period.   4.   An estimate of the market values of the
Hourly and Salaried Plans will be delivered annually within three business days
following the end of the calendar year.

2



--------------------------------------------------------------------------------



 



EXHIBIT D
TO MANAGEMENT SERVICES AGREEMENT
COMPENSATION AND EXPENSE REIMBURSEMENT

1.   Management Fee       Delphi, on behalf of itself and the U.S. Plans, will
pay or cause to be paid to GMIMCo a fee (“Management Fee”) consisting of a “Base
Assets Fee” and an “Alternative Assets Fee”. The Management Fee will be
calculated monthly and payable quarterly in arrears, as described in this
Exhibit D, The Base Assets Fee is calculated at the per annum percentage rates
of Average Base Assets (as defined below) determined in accordance with the
following schedule:

      Average Base Assets   Per Annum Rate first $3.5 billion   .035% over
$3.5 billion   .025%

    and the Alternative Assets Fee is calculated at the per annum rate of .40%
of Average Alternative Assets (as defined below).       For purposes of
calculating and paying the Management Fee:

  (a)   “Average Base Assets” means, with respect to each calendar month, the
sum of the Value (as defined below) of the Base Assets (as defined below) on the
last day of such month and the Value of the Base Assets on the last day of the
immediately preceding calendar month, divided by two (It being understood that
in the case of the month of January, 2002, for the purpose of determining the
Value of the Base Assets on the last day of the immediately preceding calendar
month, the Value of the corresponding assets on December 31, 2001 will be used);
    (b)   “Average Alternative Assets” means, with respect to each calendar
month, the sum of the Alternative Assets (as defined below) on the last day of
such month and the Alternative Assets on the last day of the immediately
preceding calendar month, divided by two (it being understood that in the case
of the month of January, 2002, for the purpose of determining the Alternative
Assets on the last day of the immediately preceding calendar month, the
corresponding assets on December 31, 2001 will be used);     (c)   “Base Assets”
means, on any date, all of the assets of the U.S. Plans that on such date are
managed by GMIMCo under the Agreement, minus the Alternative Assets on such
date;

 



--------------------------------------------------------------------------------



 



EXHIBIT D

  (d)   “Alternative Assets”means, on any date, the result obtained by
multiplying (i) the Value on such date of the aggregate gross assets of the U.S.
Plans by (ii) the percentage which represents the policy allocation to
Alternative Investments’ for the Hourly and Salaried Plans (as defined in
Exhibit A) as approved from time to time by the IPC (disregarding, for purposes
of calculating the Base Assets Fee and the Alternative Assets Fee, any ranges
around such policy allocation as may be so approved), it being understood that
such policy allocation to Alternative Investments as of the date of the
Agreement is 13%;     (e)   “Value” means the value in U.S. dollars as
communicated to GMIMCo by the Trustee of the assets in question;     (f)   At
the end of each quarter, following the receipt of an invoice from GMIMCo
providing detailed supporting information for the Management Fee for such
quarter, the invoice will be paid within 30 days from one or more Funds (as
defined in section 2(b) below) or the U.S. Plans’ interests in such Funds as
determined by GMIMCo or its affiliates and upon the direction to the Trustee,
which payment will be reported in the next following summary provided by GMIMCo
to Delphi pursuant to paragraph 4 below;     (g)   GMIMCo will allocate the
Management Fee among the various U.S. Plans in proportion to the market value of
each of the U.S. Plans. Accordingly, following the end of each quarter GMIMCo
will provide written instructions to the Trustee regarding the allocation of the
Management Fee with respect to such quarter among the various U.S. Plans. Delphi
may from time to time amend the standing allocation instructions for the
Management Fee by providing GMIMCo with new written instructions; and     (h)  
It is understood by the parties to the Agreement that there it no minimum
Management Fee.

 

1   For the purposes of this Exhibit D to the Agreement, Alternative investments
include private market investments, real estate investments including
investments in real estate investment trusts, investments in absolute return
strategies and investments in other alternative strategies as may be identified
and agreed by the parties to the Agreement after the date of Agreement.

2



--------------------------------------------------------------------------------



 



EXHIBIT D

2.   Direct Fund Costs       Delphi, on behalf of itself and the U.S. Plans,
will pay or cause to be paid, and will cause the U.S. Plans to bear, the Delphi
Portion of Direct Fund Costs (each as defined below).       For purposes of
calculating and paying Direct Fund Costs:

  (a)   “Fund” means any trust, account, fund, company or other vehicle holding
or otherwise established or existing with respect to assets attributable to any
U.S. Plan and which vehicle is managed by (and/or by third parties retained by
or on behalf of) GMIMCo or its affiliates;     (b)   “Direct Fund Costs” means
those expenses incurred by or with respect to any Fund. Such expenses include
but are not limited to (i) expenses incurred by GMIMCo or its affiliates in
connection with management of any Fund (whether such management is by GMIMCo,
such affiliates or third parties), including Allocated Expenses (as defined
below), (ii) investment management fees and related expenses payable to or
incurred by persons other than GMIMCo and its affiliates, (iii) brokerage
commissions and other trading expenses, (iv) interest, (v) taxes, if any,
(vi) trustee and custodial fees and expenses and (vii) legal, accounting and
other professional fees and expenses;     (c)   “Allocated Expenses” means that
portion of the compensation and benefits, facility and occupancy, information
technology and other expenses incurred by GMIMCo or its affiliates and allocated
by GMIMCo or its affiliates to a Fund pursuant to the activity-based costing
model or other cost allocation system employed from time to time by GMIMCo or
its affiliates;     (d)   “Delphi Portion” means (i) the percentage determined
by dividing the Value (as defined in Section 1(e) of this Exhibit D) of a Fund’s
net assets attributable to the U.S. Plans by the Value of such Fund’s total net
assets or (ii) in the case of one or more particular Direct Fund Costs such
other percentage as may from time to time be agreed to between GMIMCo and
Delphi;     (e)   in furtherance of but without limiting the obligations of
Delphi with respect to the Delphi Portion of Direct Fund Costs, such Costs will
be paid by a Fund to a third party or GMIMCo or its affiliates when and as
directed by GMIMCo or its affiliates; and     (f)   GMIMCo will allocate the
Delphi Portion of Direct Fund Costs among the various U.S. Plans in proportion
to the market value of each of the U.S. Plans. Accordingly, GMIMCo will provide
written instructions to the Trustee regarding such allocation of the Delphi
Portion of Direct Fund Costs among the various U.S. Plans. Delphi may from time
to time amend the allocation instructions for Direct Fund costs by providing
GMIMCo with new written instructions.

3.   Out-of-Pocket Expenses.

3



--------------------------------------------------------------------------------



 



EXHIBIT D

  (a)   Delphi, itself and on behalf of the U.S. Plans, will be responsible for
the payment of, and will cause either one or more U.S. Plans or Delphi to bear,
all Out-of-Pocket Expenses “Out-of-Pocket Expenses” means those amounts (other
than Direct Fund Costs) related to a U.S. Plan that are paid or payable to a
third party or have been paid by GMIMCo to a third party on behalf of Delphi or
a U.S. Plan. Such Expenses include (but are not limited to) fees and expenses
with respect to:

  (i)   U.S. Plan or trust record keeping;     (ii)   communications with Plan
participants (e.g., contract writers, printing, publication and mailing costs);
    (iii)   trustees and custodians;     (iv)   third party DC U.S. Plan
advisers, if any;     (v)   U.S. Plan or trust accounting;     (vi)   U.S. Plan,
trust, or other audits;     (vii)   preparation, publication and distribution of
U.S. Plan, trust, or other financial statements;     (viii)   regulatory filings
(e.g., Form 5500), examinations, and other proceedings;     (ix)   actuarial,
legal, or tax matters;     (x)   Pension Benefit Guaranty Corporation premiums;
and     (xi)   beneficiary payment processing expenses.

      “Out-of-Pocket Expenses” will also be deemed to include fees and expenses
with respect to (i) the provision of special services by GMIMCo or its
affiliates (e.g., services arising out of an acquisition or divestiture by
Delphi) and (ii) the incurrence of regulatory or other expenses occasioned by
and directly as a result of compliance with the requirements of the Agreement.  
  (b)   In furtherance of, but without limiting the payment obligations of
Delphi with respect to, Out-of-Pocket Expenses, such Expenses will be paid by
the U.S. Plans or Delphi (as applicable) to a third party (or, if incurred by
GMIMCo or its affiliates, to GMIMCo or its affiliates) (i) in the case of
Delphi, within thirty days of invoice by GMIMCo supporting such expense and
(ii) in the case of the U.S. Plans, when and as directed by GMIMCo or its
affiliates.

4



--------------------------------------------------------------------------------



 



EXHIBIT D

  (c)   With respect to a particular Out-of-Pocket Expense, unless Delphi
directs otherwise, GMIMCo will direct the Trustee to allocate Out-of-Pocket
Expenses among the applicable U.S. Plans or Funds in proportion to the market
value of the applicable U.S. Plans or Fund.

    Reporting       In addition to the reporting obligations outlined in
Exhibit C, GMIMCo will provide to Delphi on a quarterly basis detailed
information supporting the calculation of the Management Fee (including all
relevant Values), the Delphi Portion of Direct Fund Costs, and Out-of-Pocket
Expenses (listed according to the items specified in this Exhibit D) for the
most recent calendar quarter.       Re-Negotiation of Management Fee       In
the event that, at any time during the term of the Agreement, either.

  (a)   the percentage policy allocation referred to in Section 1(d)(ii) of this
Exhibit D is either reduced to below 11% or increased to greater than 15% of the
aggregate value of the gross assets of such U.S. Plans; or     (b)   the total
of Removed Assets, plus all other U.S. Plan assets which for any reason (other
than payment of benefits, fees or expenses in the ordinary course of business,
and investment losses) cease to be managed by GMIMCo under the Agreement,
exceeds $2 billion;

    then the parties will, if either party chooses to initiate discussions
regarding the Management Fee (by providing written notice to the other), attempt
in good faith to re-negotiate the Management Fee. In the event that the parties
are unable, after good faith negotiations, to agree upon a new Management Fee,
then either party may terminate the Agreement upon 30 days’ written notice to
the other, notwithstanding any provision in Section 13 of the Agreement to the
contrary.

5



--------------------------------------------------------------------------------



 



Master Restructuring Agreement
Exhibit 5.01 (b)(v)
Battery Facilitation Agreement — Transaction Summary
dated as of March 21, 2005 between Delphi and GM

 



--------------------------------------------------------------------------------



 



GM/Delphi Battery Facilitation Agreement — Transaction Summary
This Transaction Summary, dated as of March 21, 2005 (“Facilitation Agreement”)
will confirm the understanding between Delphi Corporation (“Delphi”) and General
Motors Corporation (“GM”) regarding certain arrangements between the parties
intended to facilitate the transfer of Delphi’s global battery business to JCI
(JCI Transaction”), and the transition from Delphi as the Tier I supplier to GM
of certain automotive batteries to GM to JCI.
A. Delphi’s U.S. Plant Consolidation.
     1. Delphi shall transform its U.S. plant operations to be more efficient
and competitive, including but not limited to:
     (i) Transfer battery production at Anaheim and Olathe facilities to other
Delphi battery facilities;
     (ii) Transformation of Fitzgerald to other products; and
     (iii) Transformation of New Brunswick operations to competitive wage
structure.
     2. GM and Delphi agree that the relocation cost associated with the flow
back of Fitzgerald employees to a GM U.S. facility will be shared equally
(50/50) by GM and Delphi up to a total $67,000 relocation cost ($33,500 each).
These costs shall include relocation allowances, relocation services and other
related expenses provided for in the National Agreement or any other applicable
collective bargaining agreement. Regarding New Brunswick employees, GM intends
to work with Delphi to make transfer and new hire opportunities available at GM
or Delphi sites for New Brunswick employees.
     3. Delphi’s Olathe Battery Plant. GM and Delphi will undertake the
following actions commencing upon the Closing Date, and for a four year period
thereafter, (except where specified otherwise), contingent upon UAW cooperation
and contractual considerations, as applicable.
     (i) Delphi will offer as soon as possible after the date of this
Facilitation Agreement and for a limited period, a one-time incentive
attrition/redeployment opportunities to current Olathe employees, similar to
opportunities and incentives offered in Flint West.
     (ii) Relative to the consolidation of the Olathe Battery Plant and the
employee redundancies associated with such consolidation, it is agreed between
GM and Delphi that immediately after receiving concurrence from the UAW, Delphi
will begin executing the Olathe Redeployment Plan. As a part of this
redeployment plan GM will offer, as soon as possible, as openings occur, flow
back opportunities to the GM Fairfax facility, for the Olathe employees pursuant
to the provisions of the 2003 Delphi/GM/UAW National Agreements. In addition, if
Delphi is successful in achieving the concurrence of the UAW, flow back
opportunities will be extended to include employees hired after October 18,
1999, as well as any employees who are ineligible as a result of turning down a
previous Fairfax job offer. GM also agrees to support any closed plant employee
placement treatment for the Olathe employees, which Delphi negotiates with the
UAW, provided a waiver of any GM new hire obligations created as a result of
these placements is included in the Delphi /UAW settlement. Employees, as
described above,
Page 1

 



--------------------------------------------------------------------------------



 



who volunteer for the Fairfax flow back option, will be placed on active status
at the GM Fairfax Plant or into GM protected status on or before June 6, 2005.
Delphi will be responsible for all cost associated with managing the employees
in protected status. Beginning January 1, 2006, GM will be responsible for all
JOBS costs associated with the production employees. Delphi will remain
responsible for all facility, management and administrative costs associated
with those employees in protected status until June 5, 2006, or, until the total
number of protected employees falls below twenty (20), whichever is earlier. No
later than April 4, 2006, GM will assume the JOBS costs of the remaining skilled
trades employees unless the parties mutually agree to extend such timing. The
parties commit to make every effort to eliminate the JOBS costs as soon as
possible. Such efforts may include items such as allowing Fairfax employees to
accept extended area hire placement and backfilling with Olathe employees,
retraining skilled trades employees for other classifications.
     (iii) GM will reimburse Delphi for 50% of all contractually related
incremental costs (up to an annual reimbursement of $500,000.00) for hourly
represented employees incurred at the North Kansas City Cockpit plant (“KCC
Plant), as a result of Delphi hiring employees at the KCC Plant cockpit
operation under the Delphi Supplement and National Agreement, as applicable.
Amount to be paid quarterly beginning the date of closure of the Battery
Transaction for the prior three months of expense.
     (iv) In addition to GM’s obligation under clause (ii) above, GM will
reimburse Delphi for current Olathe employees who accept redeployment
opportunities at the KCC Plant, at a rate of $39,322.50 annually per employee.
To be paid quarterly beginning the date of closure of the battery transaction
for the prior three months, of expense.
     4. In addition to the payments described in Sections 2 and 3 above, GM
would provide up to $30 million in funding to assist Delphi in restructuring
operations for closure or transformation to a competitive wage workforce
contingent upon the following milestones:
     (i) $7.5 million at closing of the JCI Transaction;
     (ii) $3.6 million payable upon price reduction implemented on July 1, 2005;
     (iii) $3.6 million payable upon price reduction implemented on July 1,
2006;;
     (iv) $3.3 million payable upon price reduction implemented on July 1, 2007;
     (v) $6.0 million upon sale of New Brunswick to JCI or upon resourcing
manufacturing of all New Brunswick battery volume after December 1, 2007,
recognizing that GM is not obligated to provide any backfill work for New
Brunswick; and
     (vi) $6.0 million upon re-sourcing manufacturing of all Fitzgerald battery
volume to JCI.
No further consideration will be offered for any other U.S. battery sites. In
the event the specific contingent milestones listed above do not occur, GM shall
have no liability for the specific payment associated with such milestone.
     5. For the period from closure of the JCI Transaction until the subsequent
sale of the New Brunswick Plant to JCI (the “New Brunswick Sale”) and
re-sourcing of Fitzgerald battery volume to JCI (but in no event beyond
December 1, 2007), GM will purchase batteries
Page 2

 



--------------------------------------------------------------------------------



 



manufactured at Delphi’s Fitzgerald and New Brunswick operations through JCI,
who will in turn have a contractual relationship with Delphi.
     6. In consideration of GM’s cost sharing in Delphi’s U.S. restructuring,
JCI will receive price reductions for all North American batteries (OE. service,
and aftermarket) manufactured at Fitzgerald or New Brunswick, per the following
schedule and implemented, by Delphi:
     (i) 1.5% on July 1, 2005;
     (ii) 2.0% on July 1, 2006; and
     (ill) 3.0% on July 1, 2007.
These price reductions are in addition to any pre-existing contractual price
reductions.
     7. GM through JCI will purchase GM’s annual battery volume requirements
from these sites for the product programs specified in Exhibit A, Including all
successor or derivative programs (excluding the GMT-900), through the earlier of
December 1, 2007 or until battery operations at the New Brunswick and Fitzgerald
facilities either cease production or are transferred to JCI; provided, however,
that such volume requirements shall not include; (i) programs exited at Delphi’s
request, (ii) batteries purchased by Delphi, and (iii) batteries manufactured
outside of the United States. Should GM or JCI re-source a program from
Exhibit A, for any programs that begin production prior to December 1, 2007 (or
such other date as may apply under clauses A.8 or A.9 below) other than for a
reason permitted under Section A.10 below, Delphi would have a right to withhold
price reductions.
     8. GM and Delphi will jointly develop a transition plan that will
facilitate the resourcing of battery production from Fitzgerald to JCI based on
the timing of the product backfill for 2007 by quarter. Delphi intends to place
backfill work for seventy-five (75) employees; by June 30, 2007. The parties
intend to achieve 100% of the Fitzgerald battery re-sourcing; by October 1, 2007
but will be predicated on GM’s timed backfill plan for 175 hourly employees;
     9. In the event Delphi is delayed in achieving its commitments regarding
the New Brunswick facility by the December 1, 2007 date referenced above, as the
result of the inability to finalize the 2007 National IUE agreement for reasons
beyond Delphi’s reasonable control, the parties would agree upon a reasonable
extension of that time period taking into consideration all appropriate facts
and circumstances. Delphi will make finalization of the New Brunswick Sale a
priority in 2007 lUE-Delphi national negotiations.
     10. The above provisions notwithstanding, GM reserves the right to resource
such products, but only in the event Delphi cannot satisfy GM’s volume and
quality requirements for Delphi produced batteries, based on technology in place
at closing of JCI Transaction.
     11. Fitzgerald Battery Replacement Work. As a result of the loss of the
GMT201 battery business out of Fitzgerald, GM and Delphi agree that Delphi will
move equivalent battery volume (GMX-365 program and certain SPO batteries) from
Oshawa to Fitzgerald as soon as commercially practical:
     (i) Contracts will be at US pricing levels at the time of move; and
     (ii) FOB Delphi.
Page 3

 



--------------------------------------------------------------------------------



 



     12. GMT900 and Fitzgerald Wind-Down. During the transition of batteries
from Delphi to JCI, transition will be accomplished in a manner that assures all
batteries for the GMT900 program will be sourced to JCI. All pricing for these
batteries will be handled between GM and JCI. Loss of the GMT900 program will be
backfilled in part by transferring remaining Oshawa battery volume to Fitzgerald
in accordance with the jointly developed battery transition plan. Contracts will
be at US pricing levels at time of move and FOB Delphi
     13. Non-Battery Fitzgerald Product Backfill. GM will provide support for
Delphi’s plan to identify and place non-battery backfill product in the
Fitzgerald, GA area upon the cessation of battery production as described In the
August 10, 2004 side letter signed by GM and Delphi (the “Fitzgerald Letter”).
The following changes will be made to the Fitzgerald Letter:
     (i) In lieu of all price increases, labor premiums or other labor related
payments contemplated for the 150 jobs described in the Fitzgerald Letter, GM
will pay Delphi $4.4 million per year for four years as a competitive
adjustment. Such competitive adjustment will be payable quarterly in increments
of $1.1 million beginning with the last day of the calendar quarter in which the
first such non-battery product begins SOP in Fitzgerald, GA (payments estimated
to begin on June 30, 2007) and continue on the last day of each quarter
thereafter until 16 such payments have been made. GM’s obligation to make such
annual payments is expressly contingent upon Delphi being market competitive in
terms of price, quality and service during the 4 year period specified above.
     (ii) Incremental GM steering hose business that is sourced to Delphi
Fitzgerald will be on a “Lifetime Contract” basis pursuant to GM’s standard
terms and conditions, except that Delphi may terminate any such contracts after
expiration of the four year competitive adjustment upon one year’s advance
notice to GM. In the event of such termination, Delphi will reimburse GM for the
cost of re-tooling the business to a new supplier if GM paid for the cost of the
original tooling. All reasonable efforts will be made to transfer production
tooling to new supplier and avoid any such incremental retooling costs.
     (iii) GM intends to source the Lambda, Monte Carlo/lmpala, and Buick La
Crosse LY7 programs to Delphi for a total of 63 jobs; GM needs to provide
product program details for the remaining 12 employee shortfall.
     (iv) GM will also provide viable incremental business opportunities to
support 100 additional jobs for Fitzgerald tier 2 employees;
     • Initial list of possible product program opportunities has been provided
by GM, and GM is expected to provide Delphi with sufficient detail for each
program for analysis and development of a business case
     • Delphi must be competitive on the basis of quality, performance,
technology and price for this new business.
     • Programs that are sourced to Delphi Fitzgerald will be on a “Lifetime
Contract” basis pursuant to GM’s standard purchasing terms and conditions
B. Delphi’s Oshawa Battery Wind-down.
     1. Battery production is expected to wind down by May 31, 2005 as
production relocates to other Delphi US Battery plants. GMCL will provide
necessary contractual and
Page 4

 



--------------------------------------------------------------------------------



 



Employment Standards Act notices of job loss to employees at Oshawa, including
Delphi’s Oshawa battery operation, and the parties will work together to develop
an efficient wind-down plan. Each party will use its reasonable best efforts to
assure that such plan will avoid disruption to vehicle programs / aftermarket.
Such plan will include the handling and removal of Delphi’s production assets.
Except as expressly set forth below, all of the current GM, GMCL and Delphi
agreements will remain in full force and effect in accordance with their
respective terms.
     2. The current number of assigned employees at the Oshawa Battery
operations is 265 assigned employees, consisting of: 254 assigned hourly
employees and 11 assigned salaried employees. Lay-off cost amounts with respect
to the wind-down of the Battery operations will be handled as follows:
     (i) In lieu of paying lay-off cost amounts for 65 assigned hourly employees
of the Battery operations, Delphi will add 65 assigned hourly employees to
Delphi’s Chassis operations to supply the GMX210/230 (211/231) front and rear
brake comers and GMT-800 (900) front brake comers at carryover pricing. Inasmuch
as there is a shortfall of transferred employees to the aforementioned 65
employees, Delphi will be required to pay GMCL CDN $150,000 per employee for
such shortfall.
     (ii) With regard to the remaining 200 assigned employees remaining in the
Battery operations (189 hourly and 11 salaried employees), (a) at completion of
wind-down of the production at the Battery operations, Delphi will pay GMCL a
lay-off cost amount of CDN $150,000 per employee for 67.5 assigned employees (In
addition to the aforementioned shortfall if required), and (b) GMCL will absorb
(i.e., assign no liability to Delphi) the lay-off cost amounts otherwise
allocable to Delphi under the Oshawa Labour and Management Services Agreement
between the parties (as amended, “LMSA”) for the remaining 132.5 assigned
employees.
     (iii) The assigned employee headcount will be reduced by 200 employees
(Increased to reflect any shortfall payments made by Delphi) for the purposes of
computing future employees as to which Delphi is subject to lay-off provisions
under the LMSA.
     (iv) No lay-off cost amounts will be owed by Delphi to GMCL under the LMSA
for the actual number of transferred employees up to a total of 65, to the
extent that such reductions will not cause GMCL to incur actual layoff or
severance costs to its employees (e.g., GMCL is able to place such assigned
hourly employee(s) elsewhere within GMCL without incurring layoff, severance or
retirement incentive costs). Such reductions are In addition to the 1%
attritions, natural attritions and other attritions permitted under the LMSA.
     (v) GMCL will use its reasonable best efforts to notify Delphi of available
openings for assigned hourly employees in order to reduce the assigned hourly
employees headcount without incurring lay-off cost amounts.
     3. GMCL’s assistance is subject to the following:
     (i) Delphi’s agreeing to remain responsible for, and to pay GMCL the
respective lay-off cost amounts for reductions in assigned employees supporting
the Chassis operations, after taking into consideration permitted attritions and
the above described headcount reductions and opportunity for Delphi to re-assign
up to 65 assigned hourly employees; and
Page 5

 



--------------------------------------------------------------------------------



 



     (ii) Closure of the contemplated JCI Transaction. If the JCI Transaction
does not close, the parties will re-negotiate GMCL’s obligations under clause
8.2(ii) above. In any case, the headcount reduction referred to in clause
B.2(iii) above would be deemed to refer to 67.5 employees (or the actual number
for which Delphi has paid layoff costs to GMCL) rather than 200 employees.
     4. Delphi Battery-related fees under the Administrative Services Agreement
will cease to be assessed at the end of the month of the cessation of Battery
production. All payments owed by Delphi under the Battery lease will terminate
at the end of the month in which Delphi completes its obligations as stated in
section 8 (b) of the lease agreement.
C. Transition Plan.
In support of the matters described in Sections A and B above, GM, Delphi, and
JCI will develop a detailed battery transition plan that defines battery and non
battery (Fitzgerald backfill) product movement between the various facilities
for the 2005-2007 period.
D. Miscellaneous.
     1. It is understood that the Parties’ agreements set forth herein,
including Delphi’* price reductions and GM’s assistance in restructuring
operations, providing replacement work and other financial support, are
expressly contingent upon: (i) the transfer of the global Delphi battery
business (OE, service, and aftermarket) to JCI on terms and conditions
reasonably acceptable to GM (including, but not limited to, an economic subsidy
from Delphi to JCI for New Brunswick employees not converted to competitive wage
by the Closing of the New Brunswick Sale); (ii) the execution by GM and JCI of a
long term battery supply agreement on terms and conditions acceptable to GM;
(iii) execution by Delphi and JCI of a long term contract manufacturing
agreement on terms and conditions acceptable to Delphi; (iv) Delphi’s obtaining
acceptable agreements with the UAW and support from the IUE for its
restructuring of the New Brunswick facility; and (v) GMCL obtaining CAW support
for accomplishment of the quality, service, technology and price improvements
noted above.
     2. It is intended that the terms and conditions pertaining to JCI in this
Facilitation Agreement be consistent with the GM/JCI Long Term Supply Agreement.
     3. The parties understand and agree that this Facilitation Agreement
constitutes only a statement of mutual intentions with respect to the matters
referred to herein, does not constitute a binding obligation on any party and
does not contain all terms upon which agreement must be reached with respect to
such matters. A binding commitment with respect to the matters referred to in
this Facilitation Agreement will result only from the execution of definitive
agreements, subject to the conditions expressed therein.
Page 6

 



--------------------------------------------------------------------------------



 



4. This Facilitation Agreement shall be governed by and construed in accordance
with the laws of the State of Michigan, without regard to the conflict of laws
principles thereof. This Facilitation Agreement may not be amended or otherwise
modified except by a written instrument signed by both parties.

                  DELPHI CORPORATION       GENERAL MOTORS CORPORATION
 
               
By:
  /s/ John Blahnik       By:   /s/ Susan Tucny
 
               
 
  John Blahnik           Susan Tucny
 
               
Title
  Director, Mergers,
Acquisitions & Planning       Title:   Executive Director, Finance
General Motors WWP
 
               
Date:
  March 21, 2005       Date:   March 21, 2005

Page 7

 



--------------------------------------------------------------------------------



 



Exhibit A
Fitzgerald & New Brunswick Product Programs for 2005-2007

              Platform   Delphi Mfg. Plant   Platform   Delphi Mfg. Plant
GM SPO Canada — currently mfd. In US or Canada
      GMT-265   New Brunswick
GM SPO US — currently mfd. In US
      GMT-305   New Brunswick
H1
      GMT-325   New Brunswick
J-2902
      GMT-330   New Brunswick
GMX-211
      GMT-360   New Brunswick
GMX-231
      GMT-368   New Brunswick
GMX-283
      GMT-370   New Brunswick
GMT-800
  All   GMX-001   New Brunswick
GMT-800E
  All   GMX-002   New Brunswick
GMT-820
  All   GMX-130   New Brunswick
GMT-830
  All   GMX-295   New Brunswick
GMT-880
  All   GMX-320   New Brunswick
GMX-365
  Anaheim *   GMX-380   New Brunswick
 
  Anaheim *   GMX-381   New Brunswick
97PA
  Fitzgerald   GMX-384   New Brunswick
GMT-315
  Fitzgerald   GMX-386   New Brunswick
GMT-610
  Fitzgerald   J   New Brunswick
GMX-220
  Fitzgerald   M/L   New Brunswick
GMX-222
  Fitzgerald   P-90   New Brunswick
GMX-270
  Fitzgerald   GMT-319   Undefined
GMX-272
  Fitzgerald   GMT-361   Undefined
GMX-310
  Fitzgerald   GMT-371   Undefined
GMX-357
  Fitzgerald   GMT-440   Undefined
H2
  Fitzgerald   GMX-282   Undefined
S5S
  Fitzgerald   GMX-322   Undefined

 

*   Pending transition plan to be proposed by Delphi and approved by GM

Page 8

 



--------------------------------------------------------------------------------



 



(DELPHI LOGO) [k46850k4685036.gif]
June 30, 2005
Bo Andersson
Vice President
General Motors Corporation
30009 Van Dyke Avenue M/C 480-206-114
Warren, Michigan 48090-9025
Dear Bo:
     In connection with the sale by Delphi Corporation (“Delphi”) of its global
Starting, Lighting and Ignition lead-acid (“SLI”) battery business to Johnson
Controls; Inc. (‘Buyer’) (the JCI Transaction’), General Motors Corporation
(“GM”) and Delphi have previously executed: (1) a non-binding letter agreement
dated August 10, 2004 relating to non-battery backfill products for Delphi’s
Fitzgerald, Georgia SLI facility (the “Fitzgerald Letter”); and (ii) a
non-binding GM/Delphi Battery Facilitation Agreement -Transaction Summary dated
March 21, 2005 relating to cost sharing between the parties to facilitate
transformation of Delphi’s US SLLI plants (the “Facilitation Agreement”). With
regard to the aforementioned agreements, GM and Delphi agree as follows:
1. GM Is executing a supply agreement with Buyer relating to SLI batteries made
in the US, and consents to the transfer of existing SLI agreements to Buyer.
2. Notwithstanding language to the contrary therein, the terms and conditions of
the Fitzgerald Letter, as modified by the Facilitation Agreement shall be
binding on both GM and Delphi effective as of the closing of the JCI
Transaction: provided, however, that the parties acknowledge and agree that any
then remaining GM commitments and/or obligations therein shall immediately
become null and void in the event Delphi sells, conveys, assigns, leases or
otherwise transfers majority ownership, control and/or operation of the
Fitzgerald Steering Hose operations (as referenced in the Fitzgerald Letter) to
a third party.
3. Notwithstanding language to the contrary therein, the terms and conditions of
the Facilitation Agreement shall be binding on both GM and Delphi effective as
of the closing of the JCI Transaction; provided, however, that the parties
acknowledge and agree that (i) any then remaining GM commitments and/or
obligations pursuant to Section A.13 of the Facilitation Agreement shell
immediately become nul and void in the event Delphi sells, conveys, assigns,
leases or otherwise transfers majority ownership control and/or operation of the
Fitzgerald Steering Hose operations to a third party; and (ii) any then
remaining GM commitments and/or obligations pursuant to Section A.3 of the
Facilitation Agreement shall immediately become null and void in the event
Delphi sells, conveys, assigns, leases or otherwise transfers majority
ownership, control and/or
Delphi Corporation, 5725 Delphi Drive, Troy, MI 48098

 



--------------------------------------------------------------------------------



 



Bo Andersson
June 30, 2005
Page 2
operation of the North Kansas City Cockpit Plant (as referenced in the
Facilitation Agreement) to a third party.
4. In the event that the JCI Transaction does not close on June 30, 2005, the
“July 1, 2005” date referred to in clauses A.4(ii) (payment of $3.6 million GM
to Delphi) and A.6(i) (1.5% price reduction) of the Facilitation Agreement shall
be deemed to refer to “the first day of the month immediately following the
closing of the JCI Transaction”.
5. Exhibit A to this letter (Fitzgerald & New Brunswick Product programs for
2005-2007) replaces and supercodes the Exhibit A attached to the Facilitation
Agreement.
6. This letter, the Fitzgerald Letter, and Facilitation Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Michigan, without regard to the conflict of laws principles thereof. The
terms of this letter may not be amended or otherwise modified except by a
written instrument signed by both parties.
If you are in agreement with the foregoing, please so indicate by signing and
returning the enclosed copy of this letter to the undersigned.

         
 
  Very truly yours,    
 
       
 
  /s/ Stephen H. Olsen
 
Stephen H. Olsen
Director, Mergers and Acquisitions    

          ACCEPTED AND AGREED FOR GM:    
 
       
By:
  /s/ Bo Andersson
 
Bo Andersson,
Vice President    

Date: 06/30/05

 



--------------------------------------------------------------------------------



 



EXHIBIT “A”
Fitzgerald & New Brunswick Product Programs for 2005-2007

              Platform   Delphi Mfg. Plant   Platform   Delphi Mfg. Plant
GM SPO Canada — currently mfd. In US
      GMX-357   Fitzgerald
GM SPO US — currently mfd. In US
      H2   Fitzgerald
GM SPO 1 — currently mfd. In US
      SSS   Fitzgerald
H1
  Fitzgerald   GMT-265   Fitzgerald
GMX-211
  Fitzgerald   GMT-325   New Brunswick
GMX-231
  Fitzgerald   GMT-330   New Brunswick
GMX-2B3
      GMT-360   Both
GMT-800
  Both   GMT-368   Both
GMT-800E
  Both   GMT-370   Both
GMT-820
  Both   GMX-001   New Brunswick
GMT-830
  Both   GMX-130   New Brunswick
QMT-880
  Both   GMX-295   Fitzgerald
GMX-365 (L26 & L27 enginee)
  Fitzgerald   GMX-320   Fitzgerald
97PA
  Fitzgerald   GMX-380   Both
GMT-315
  Both   GMX-381   Both
GMT-810
  Both   GMX-384   Both
GMX-220
  Fitzgerald   J   New Brunswick
GMX-222
  Fitzgerald   W/L   Both
GMX-270
  Fitzgerald   P-90   New Brunswick
GMX-272
  Fitzgerald   W4   Both
GMX-310
  Fitzgerald        

Note: Successor programs are not listed but are considered as extended
production of the Programs identified above.

 



--------------------------------------------------------------------------------



 



Execution Copy
Letter Agreement
The purpose of this letter agreement (“Agreement”) is to formalize the
understanding that has been reached between General Motors Corporation (“GM”)
and Delphi Corporation (“Delphi”) regarding the future use of the “Freedom”
trade name and associated trademarks. In this regard the parties mutually agree
as follows:

1.   The parties acknowledge and agree that as part of the sale of Delphi’s
global battery business to Johnson Controls, Inc.(“JCI”), Delphi has granted JCI
a perpetual, non-revocable, exclusive, global license to JCI for use of the
“Freedom” trade name and associated trademarks with SLI lead acid batteries.
Such license being non-transferable except in connection with sale of JCIs SLI
lead acid battery business.   2.   The parties further acknowledge and agree
that prior to entering into any transaction that would sell, assign, or
otherwise transfer Delphi’s ownership of the “Freedom” trade name and associated
trademarks, Delphi will offer GM a right of last refusal on the same terms and
conditions.

This Agreement shall be governed by the laws of the State of Michigan without
regard to the principles of conflicts of law, shall be binding and inure to the
benefit of Delphi and GM and their respective successors and assigns, and may
only be modified or amended by a written document duly executed by both parties.

                      Delphi Corporation       General Motors Corporation    
 
                   
By:
  /s/ Stephen H. Olsen
 
      By:   /s/ Bo Anderson
 
   
 
                   
Date:
  June 30, 2005       Date:   June 30, 2005    

 



--------------------------------------------------------------------------------



 



(DELPHI LOGO) [k46850k4685036.gif]
August 10, 2004
MaryBoland
QMNA Vice President and CFO
General Motors Corporation
300 Renaissance Drive M/C 482-C35-D24
Detroit, Michigan 48265-3000
Dear Mary:
          This letter will confirm our recent discussions relating to potential
changes in Delphi’s battery operations associated with the possible sale of
certain of Delphi’s assets relating to its global Starting, Lighting and
Ignition lead acid (“SLI’) battery business to Johnson Controls, Inc. (“Buyer”)
(“the Transaction”), recognizing that GMs consent is required for transfer of
existing agreements to Buyer.
          The Transaction contemplates technological and other Improvements
(“Improvements”) to Delphi’s SLI battery business that would be beneficial to
both GM and Delphi. It Is anticipated that the parties will develop a timing and
transition plan, taking into account such factors as wind down of the battery
business to coinside with timing of SOP for new business and avoidance of
supplier cancellation charge. As part of the improvements, the parties’ intent
is to transform the entire Fitzg erald hourly workforce such that all employees
will be “Tier 2 Employees” under the terms of the two tier wage and benefit
structure recently agreed upon between Delphi and the UAW. The parties recognize
that the transformation and the headcount parameters set forth below are subject
to Delphi’s ability to negotiate a satisfactory Delphi-UAW agreement which
includes capping employment at 150. Cost sharing between the parties to
facilitate such transformation will be addressed in a separate agreement GM and
Delphi are willing to cooperate with each other in order to facilitate the
Improvements, including:

1.   Incremental GM Steering Hose Business for Delphi:

  •   For placement in connection with the Delphi Fitzgerald, CIA operation, GM
would source incremental steering hose (both pressure and return hose) business
for 50% of the headcount level agreed with the UAW, but in no case more than 75
hourly (direct and indirect) employees based on a standard 40 hour work week at
the Tier. 2 employee wage and benefit structure, recently agreed upon between
Delphi and the UAW: The parties agree that the headcount set forth below are
based on a standard 40 hour work week. Beginning in 2007, business that may be
sourced includes:

Delphi Corporation, 5725 Delphi Drive, Troy, Ml 48098

 



--------------------------------------------------------------------------------



 



Mary Boland
August 10, 2004
Page 2

              Vehicle     Vehicle Program   Model   Employees GMT962/966/967/968
  Lambda   [ILLEGIBLE] GMT345   Hummer III   [ILLEGIBLE] GMX211/231   Monte
Carlo / Impala   [ILLEGIBLE] GMX365 LY7   Buick La Crosse   [ILLEGIBLE] GMX367 P
  Grand Prix   [ILLEGIBLE] GMX215   Cadillac XLR   [ILLEGIBLE] Holden VE  
Various   [ILLEGIBLE]

  •   Delphi recognizes GM’s memo of June 4, 2004 (attached as Exhibit “A”)
outlining potential requirements for certain programs noted above and will be
prepared to respond accordingly once Delphi has adequately reviewed specific
target pricing and product requirements, including that models and vehicle
program timing.     •   Delphi must be competitive in terms of quality, service,
technology and price (initial agreed price and price reductions will be deemec
competitive through September 2011) with similar products otherwise available to
GM. If GM notifies Delphi of a supplier more competitive in quality, service, or
technology, Delphi will have a reasonable opportunity to meet such alternative
quality, service, or technology, falling which GM may at its sole discretion
move the business to such other supplier. In the event GM moves the business as
a result of non-competitiveness, Delphi shall immediately become responsible for
any and all hourly employees and related costs impacted by such transfer of
business.     •   For above referenced programs where an integrated supplier has
system responsibility, GM will exercise commercially reasonable efforts to
encourage the supplier to re-source the business to Delphi and this business
will be considered incremental revenue for Delphi.     •   Requirement is for
the incremental business to provide supply from September 2007 through
September 2011 enabling a minimum duration of four (4) years. From the closing
date of the Transaction until September 2011, Delphi will be provided with:
(i) if otherwise competitive on quality, service and technology, a right to
match the competitive price (if necessary), for next generation business having
SOP between September 2007 and September 2011; and (ii) an opportunity to quote
on next generation business having SOP after September 2011.     •   Both Delphi
and GM are flexible to consider creative, mutually beneficial solutions to
support GM’s efforts to achieve re-sourcing of certain programs noted above.

2.   Delphi Transferred Steering Hose Work:

  •   For placement in connection with the Delphi Fitzgerald, CIA operation,
Delphi would transfer steering hose business for 50% of the headcount level
agreed with the UAW, but in no case more than 75 hourly (direct and indirect)
employees. Notwithstanding the foregoing, GMs maximum obligation, under this
item 2, will be strictly limited to labor subsidies for transferred programs
supporting up to a cumulative total of 75 hourly employees, as specified below.
Beginning in 2007, business that may be sourced includes:

 



--------------------------------------------------------------------------------



 



Mary Boland
August 10, 2004
Page 3

              Vehicle     Vehicle Program   Model   Employee GMT380/370  
Various models   [ILLEGIBLE] GMT800/900   Various models   [ILLEGIBLE] GMT201  
Various models   [ILLEGIBLE] GMT610   Savanna/Express   [ILLEGIBLE] GMX365  
Buick Regal   [ILLEGIBLE] GMX380SS/381   Mallbu SS/G8   [ILLEGIBLE]

  •   Requirement is for the incremental business to provide supply from
September 2007 through September 2011 enabling a minimum duration of four
(4) years. From the closing date of the Transaction until September 2011, Delphi
will be provided with: (i) if otherwise competitive on quality, service and
technology, a right to match the competitive price (if necessary) for next
generation business having SCP between September 2007 and September 2011; and
(ii) an opportunity to quote on next generation business having SOP after
September 2011.     •   GM will provide Delphi with a corresponding price
increase (if any) as a direct result of mutually agreed differences in labor
rates between the current manufacturing source and Delphi. The labor cost
differential will be added to the price on contract at the time of the product
on transfer. Outstanding price issues would be handled by the parties in the
ordinary course of business.     •   Both Delphi and GM are flexible to consider
creative, mutually beneficial solutions to support Delphi’s efforts to achieve
transfer of programs noted above.

          The above-referenced product programs under consideration may be
adjusted due to the overall expectation to place work for up to 75 employees in
each of items 1 and 2 as described above.
          Delphi and GM understand that this letter represents a non-binding
statement of their mutual intentions regarding the Transaction and may no;
address all the issues on which agreement must be reached before the Transaction
can be consummated through the execution of final contracts. Neither party shall
make any public announcements or other public disclosures with respect to the
Transaction or this Letter Agreement without the consent of the other party,
except as required by applicable laws and regulations, Each party agrees to bear
all of its own fees and expenses incurred in connection with this letter and the
Transaction contemplated.

 



--------------------------------------------------------------------------------



 



Mary Boland
August 10, 2004
Page 4
          If you are in agreement with the foregoing, please so indicate by
signing and returning the enclosed copy of this letter to the undersigned. We
very much look forward to working with you as set forth above in connection with
the proposed Transaction.

         
 
  Very truly yours,    
 
 
  /s/ John Blahnik    
 
 
 
John Blahnik,    
 
  Vice President Treasury, Mergeis,    
 
  Acquisitions & New Markets    

          ACCEPTED AND AGREED FOR GM:    
 
       
By:
  /s/ Mary Boland
 
Mary Boland,    
 
  GMNA Vice President and CFO    
 
       
Date:
  8/12/04    

 



--------------------------------------------------------------------------------



 



Mary Boland
August 10, 2004
Page 5
EXHIBIT “A”

•   Delphi must meet or exceed GM’s and/or System Supplier’s metrics for
Quality, Service, Delivery, Technology and Price — Including Warranty

  •   Delphi must agree to thorough quality audits and supply chain reviews as
defined by GM and/or integrated suppliers     •   Program timing will not be
compromised and all key gates must be met

  —   Delphi must provide a documented and achievable timeline with plan to
achieve to GM and/or integrated supplier

  •   In the case of an integrated system supplier, said supplier will have
option of moving any business if Delphi’s performance does not meet specific’
argets     •   Delphi must identify and provide dedicated support through launch
of program and key program gates, as defined by GM or integrated supplier

  —   Delphi must also provide necessary on-going support for all FDT’s

  •   Delphi must meet GM’s or integrated suppliers design and specification

  —   System supplier will not modify system design to work around Delphi’s
design

  •   Delphi will be responsible to fund any required tooling and/or engineering
development costs for any program already funded and paid for

  —   Delphi will also be responsible for on-going tuning “costs” and support
associated with each program

  •   System suppliers’ current cost and annual performance and cost reduction
targets will be met

 



--------------------------------------------------------------------------------



 



Execution Copy
Letter Agreement
The purpose of this letter agreement (“Agreement”) is to formalize the
understanding that has been reached between General Motors Corporation (“GM”)
and Delphi Corporation (“Delphi”) regarding certain subsidy payments that Delphi
has agreed to make to Johnson Controls, Inc (“JCI”) in connection with JCI’s
acquisition of Delphi’s global battery business and certain agreements by and
between Delphi and GM intended to facilitate that transaction. In this regard
the parties mutually agree as follows:
To the extent that all IUE hourly employees at Delphi’s New Brunswick, New
Jersey battery plant, have not converted to competitive wage by the time of
Closing of the New Brunswick sale from Delphi to JCI (“New Brunswick Sale”),
Delphi has agreed to provide JCI with an appropriate subsidy for New Brunswick
employees, a description of which subsidy has been provided to GM (the
“Subsidy”), a copy of which is attached to this Agreement as Exhibit A. In this
regard, Delphi agrees not to amend the terms of the Subsidy without GM’s prior
consent, which may not be unreasonably withheld or delayed. Delphi will use
reasonable best efforts to close the New Brunswick Sale as soon as practicable
following finalization of the 2007 National IUE negotiations.
This Agreement shall be governed by the laws of the State of Michigan without
regard to the principles of conflicts of law, shall be binding and inure to the
benefit of Delphi and GM and their respective successors and assigns, and may
only be modified or amended by a written document duly executed by both parties.

                      Delphi Corporation       General Motors Corporation    
 
                   
By:
  /s/ Stephen H. Olsen
 
      By:   /s/ Bo Anderson
 
   
Date:
  June 30, 2005       Date:   June 30, 2005    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
SUBSIDY
Excerpts for New Brunswick Put and call Agreement dated June 30, 2005
(“Agreement”) between JOHNSON CONTROLS, INC., a Wisconsin corporation (“Buyer”)
and DELPHI AUTOMOTIVE SYSTEMS LLC (“Seller”)
Section 9.1
.... to the extent that: (i) Seller has delivered a Put Exercise Notice; and
(ii) one hundred percent (100%) of the U.S. Hourly Employees have not been
converted to a Competitive Package (as defined in Exhibit 4.1) by the Completion
Date, Seller will subsidize Buyer in the amount of the Labor Differential (as
defined in Exhibit 4.1) for the Traditional Wage Employees (as defined in
Exhibit 4.1) who transfer or whom Seller, in its sole discretion, leases to
Buyer on and after the Completion Date. In the event Seller chooses to lease
such Traditional Wage Employees to Buyer, Seller will use commercially
reasonable efforts to give notice of its interest to do so ninety (90) days
prior to Completion Date.
Exhibit 4.1, Section 3.A(ii)
     (ii) Effective on the Completion Date, Buyer will offer employment to all
U.S. Hourly Employees identified on Schedule 3.A(i) to Exhibit 4.1. U.S. Hourly
Employees who accept Buyer’s offer of employment (by reporting to work or
otherwise acknowledging acceptance) will be referred to as Transferred U.S.
Hourly Employees:

  a.   U.S. Hourly Employees who are not active as of the Completion Date due to
disability, layoff, family medical leave or other approved leave of absence will
remain Seller’s responsibility until any such U.S. Hourly Employee is ready to
return to active employment in accordance with Seller’s leave policies.     b.  
Upon such U.S. Hourly Employee’s return to active status, Buyer will offer
employment in accordance with Section 3.A(ii) above, and, provided such
individual accepts Buyer’s offer of employment, will be considered a Transferred
U.S. Hourly Employee as of such date. In the event that a U.S. Hourly Employee
is seeking to return to active employment from a medical-based leave, such
individual’s fitness for active employment must be approved by both Seller and
Buyer provided such does not violate any applicable collective bargaining
agreement.     c.   If Seller and Buyer do not agree as to such individual’s
fitness for active employment, the issue will be submitted to an independent
medical evaluator, whose determination will be final and binding on the parties.
The cost of such independent medical evaluation will be shared equally by the
parties.

1



--------------------------------------------------------------------------------



 



     Exhibit 4.1, Section 3.C(ii)
     (ii) To the extent there remain Traditional Wage Employees as of the
Completion Date, Seller will subsidize Buyer for the difference between the
wages and benefits Buyer provides the Traditional Wage Employees and the wages
and benefits Buyer provides. Transferred U.S. Hourly Employees under the
Competitive Package (the “Labor Differential’):
     a. Upon the earlier of Seller’s delivery of a Put Exercise Notice to Buyer
or Buyer’s delivery of a Call Exercise Notice to Seller, the parties will
confirm whether there remain any Traditional Wage Employees. If the parties
determine that there are, the parties will, in good faith, negotiate:
     (1) The benefit treatment of such Traditional Wage Employees, which will be
intended to allocate responsibility to Seller for the years of credited service
each Traditional Wage Employee earned at Seller and to allocate responsibility
to Buyer for the years of credited service each Traditional Wage Employee earns
at Buyer;
     (2) An appropriate methodology for calculating the Labor Differential,
which, notwithstanding Buyer’s responsibilities under Section 3.A(iii), will:
     (a) Limit Buyer’s liability for the Employment Rights of the Traditional
Wage Employees as if they were eligible only for the Competitive Package; and
     (b) Not require Seller to make payments to Buyer in advance of Buyer’s
payment of actual benefit obligations to the Traditional Wage Employees;
     (3) The timing and method of payment or, if Seller opts to lease
Traditional Wage Employees to Buyer, credit of such Labor Differential; and
     (4) Any other pertinent terms and conditions associated with the allocation
of Employment Rights consistent with this Agreement for the Traditional Wage
Employees.
The benefit treatment, methodology, timing and any other pertinent terms and
conditions will be documented in writing and become a part of this Agreement.
Definitions:
“Call Exercise Notice” means a written notice substantially in the form of
Exhibit 1.5 to this Agreement delivered by Buyer to Seller.

2



--------------------------------------------------------------------------------



 



“Competitive Package” means the wages and benefits payable to new hire U.S.
Hourly Employees at the New Brunswick Facility under the Delphi-IUE-CWA Local
Agreement.
“Completion” means completion of the purchase of the [New Brunswick assets] by
Buyer resulting from, and within thirty (30) days after, the exercise of the Put
Option or Call Option contained in this Agreement.
“Completion Date” means the date of Completion, as specified in the Put Exercise
or Call Exercise Notice.
“Delphi-IUE-CWA National Agreement” means the nationally negotiated collective
bargaining agreements, including any letter agreements, MOUs, supplemental
agreements and all applicable employee benefit plans in effect between Seller
and the IUE-CWA.
“Employment Rights” means all obligations arising out of, or relating to, the
employment relationship between the relevant company and the relevant employees,
including, without limitation, payment of wages and salaries, employee benefits,
taxes, vacation pay, sick leave and severance pay and any claims under any Laws
dealing with employment.
“IUE-CWA” means the IUE-CWA, the industrial Division of the Communication
Workers of America, AFL-CIO and CLC.
“Put Exercise Notice” means a written notice substantially in the form of
Exhibit 1.23 to this Agreement delivered by Seller to Buyer.
“Traditional Wage Employees” means the Transferred U.S. Hourly Employees who are
eligible to receive wages and benefits in accordance with the Delphi-IUE-CWA
National Agreement (i.e., in excess of the Competitive Package).
“Transferred U.S. Hourly Employees” means those hourly employees of Seller hired
by Buyer pursuant to Section 3.A(ii) [of this Exhibit 4.1].
“U.S. Hourly Employees” means the hourly employees represented by the IUE-CWA
who are employed by Seller at the New Brunswick, New Jersey plant immediately
prior to the Completion Date and identified on Schedule 3.A(i) to this
Exhibit 4.1 to be provided to Buyer by Seller concurrently with the Put Exercise
Notice or within ten (10) days after Seller’s receipt of a Call Exercise Notice,
as applicable.

3



--------------------------------------------------------------------------------



 



Execution Copy
Letter Agreement
The purpose of this letter agreement (“Agreement”) is to formalize the
understanding that has been reached between General Motors Corporation (“GM”)
and Delphi Corporation (“Delphi”) regarding the future use of the “Freedom”
trade name and associated trademarks. In this regard the parties mutually agree
as follows:

1.   The parties acknowledge and agree that as part of the sale of Delphi’s
global battery business to Johnson Controls, Inc. (“JCT), Delphi has granted JCI
a perpetual, non-revocable, exclusive, global license to JCI for use of the
“Freedom” trade name and associated trademarks with SLI lead acid batteries.
Such license being non-transferable except in connection with sale of JCI’s SLI
lead acid battery business.

2.   The parties further acknowledge and agree that prior to entering into any
transaction that would sell, assign, or otherwise transfer Delphi’s ownership of
the “Freedom” trade name and associated trademarks; Delphi will offer GM a right
of last refusal on the same terms and conditions.

This Agreement shall be governed by the laws of the State of Michigan without
regard to the principles of conflicts of law, shall be binding and inure to the
benefit of Delphi and GM and their respective successors and assigns, and may
only be modified or amended by a written document duly executed by both parties.

                      Delphi Corporation       General Motors Corporation    
 
                   
By:
  /s/ Stephen H. Olsen
 
      By:   /s/ Bo Anderson
 
   
Date:
  June 30, 2005       Date:   June 30, 2005    

 



--------------------------------------------------------------------------------



 



Master Restructuring Agreement
Exhibit 5.01(b) (vi)
Agreement, dated as of June 3, 2005, between Delphi and GM
concerning certain matters related to Collins & Aikman Corporation

 



--------------------------------------------------------------------------------



 



Agreement

1.   GM guarantees that Delphi will receive payment of $8.3 million by wire
transfer upon the satisfaction of the terms of this agreement (“Agreement”) by
Delphi.

2.   Delphi will assign to GM 50% of the first proceeds received on its
$16.6 million pre-petition claim against C&A (the “Delphi Claim”). The maximum
amount that GM may recover from the proceeds of the Delphi Claim will equal the
difference between $8.3 million and the amount that GM is otherwise able to
setoff against C&A. Delphi agrees to pursue all of its rights against C&A under
the Delphi Claim and consult with GM in that regard and will provide GM with the
right of first refusal to purchase the Delphi Claim.

3.   Delphi will only reduce the Delphi Claim to the extent that GM offsets the
amounts that it pays to Delphi under this Agreement.

4.   In consideration of the payments made by GM to Delphi under this Agreement.
Delphi agrees to continue to supply to C&A through the term of C&A’s bankruptcy
to ensure the continuity of supply of parts to GM and will work in good faith to
enter into an agreement with C&A for the continued supply of these parts through
the term of the bankruptcy.

5.   GM shall not have any responsibility to Delphi for any premium freight
charges relating to C&A including those incurred by Delphi during the period
from and after May 12, 2005 through and including May 19, 2005.

6.   GM will guaranty the payment for goods shipped and delivered by Delphi to
C&A after May 19, 2005 until the earlier of (a) the termination of the purchase
orders between C&A and Delphi which is consented to by GM or (b) C&A’s emergence
from bankruptcy, limited to the amount of goods shipped in accordance with trade
terms provided by similarly situated suppliers to C&A.

7.   The terms of this Agreement shall be held in strict confidence by the
parties. To the extent that Delphi breaches this confidentiality agreement, all
consideration received by Delphi under this Agreement will be returned to GM.

8.   This document contains the entire agreement of the parties in connection
with the subject matter of this Agreement and cannot be changed or terminated
orally. All prior agreements, understandings, representations, warranties and
negotiations regarding the subject matter hereof, if any, are merged into this
Agreement. The parties executing this Agreement as representatives warrant that
they have the power and authority to execute this Agreement on behalf of the
corporation or entity that they represent and that their signatures bind said
corporations or entities to the terms of this Agreement. This Agreement may be
executed in any number of duplicate originals or counterparts, each of such
duplicate originals or counterparts shall be deemed to be an original and taken
together shall constitute but one and the same instrument. The parties agree
that their respective

 



--------------------------------------------------------------------------------



 



    signatures may be delivered by facsimile with original signatures to follow,
and that facsimile signatures shall be treated as originals for all purposes.
This Agreement is made in the State of Michigan and shall be governed by, and
construed and enforced in accordance with the laws of the State of Michigan,
without regards to conflicts of law principles.

              Agreed,
 
        Date: June 3, 2005   Delphi Corporation
 
       
 
  By:   /s/ D. Wohleen
 
       
 
  Its:   [ILLEGIBLE]
 
        Date: June 3, 2005   General Motors Corporation
 
       
 
  By:   /s/ [ILLEGIBLE]
 
       
 
  Its:   ASSISTANT TREASURER

2



--------------------------------------------------------------------------------



 



Master Restructuring Agreement
Exhibit 5.11 (c)
Certain Employment Related Claims

 



--------------------------------------------------------------------------------



 



EXHIBIT 5.11(c)

      File Name   Court
James Burdette v. GM and UAW
  USDC, Southern District of OH, Western Division
 
   
Julie Brittingham and David Brittingham v. Delphi and GM, et al.
  US Ct of Appeals Sixth Circuit OH
 
   
Lynn Rowell v. General Motors Corp. Life & Disability Benefits Program and
Metropolitan Life Insurance Company
  USDC Southern District NY
 
   
Michael D. Straney v. General Motors Corporation
  USDC Eastern District Southern Division MI
 
   
Thomas Alfred Sylvester v. General Motors Corporation
  Saginaw County Circuit Court MI

2



--------------------------------------------------------------------------------



 



Master Restructuring Agreement
Exhibit 6.01
Access Agreement Term Sheet
 

**   Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. Asterisks denote omissions.

 



--------------------------------------------------------------------------------



 



September 11, 2008
Access Agreement Term Sheet Proposal
GM/Delphi
     The following are the principal terms agreed upon by General Motors
Corporation (“GM”) and Delphi Automotive Systems LLC1 and such of its affiliates
and subsidiaries as are required to give full effect to the terms hereof
(collectively “Delphi”) in connection with an Access Agreement (the “Access
Agreement”) to be entered into between the parties:
     1. Term.
     The Access Agreement would take effect on the effective date of any plan of
reorganization for Delphi and would continue for [* *] after the effective date
of the plan of reorganization.
     2. [* *]
     The duration of the access period once the right of access is invoked would
be [* *] from the date the right of access is exercised (the “[* *] Period”).
     3. Applicable Facilities.
     The access right would extend to the [* *] (the “Access Facilities”).
     4. [* *]
     The Access Agreement will include affirmative commitments from Delphi to [*
*]. In any case, Delphi will [* *]. During the Occupancy Period, GM will [* *].
     5. Trigger Events.
     The right of access could only be exercised upon the occurrence of one or
more of the following (each, a “Trigger Event”):
          a. [* *]
          b. [* *]
          c. [* *]
          d. [* *]
     Upon the exercise of the right of access, GM will [* *].
     6. [* *]
     Delphi will [* *].
     Further, GM will [* *].
     7. [* *]
     [* *].
     8. Acknowledgement and Consents
     The Access Agreement will provide for [* *].
     9. Miscellaneous.
     [* *]
 

      1   If ownership in the Access Facilities is transferred to another Delphi
entity, the Delphi obligations under the Access Agreement will also be
transferred/assigned.

 

      **   Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.

 